Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 1 of 266 PageID #: 587



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 AMGEN INC. and AMGEN
 MANUFACTURING, LIMITED,
                                                      C.A. No. 18-1064-CFC
                                Plaintiffs,
           v.

 HOSPIRA, INC. and PFIZER INC.,                       DEMAND FOR JURY TRIAL
                                Defendants.



                 FIRST AMENDED AND SUPPLEMENTAL COMPLAINT

       Plaintiffs Amgen Inc. and Amgen Manufacturing, Limited (collectively, “Plaintiffs”), by

and through their undersigned attorneys, for their First Amended and Supplemental Complaint

against Defendants Hospira, Inc. and Pfizer Inc. (collectively, “Defendants”) hereby allege as

follows:

                                          THE PARTIES

       1.       Amgen Inc. is a corporation existing under the laws of the State of Delaware, with

its principal place of business at One Amgen Center Drive, Thousand Oaks, California, 91320.

Amgen Inc. discovers, develops, manufactures, and sells innovative therapeutic products based

on advances in molecular biology, recombinant DNA technology, and chemistry. Founded in

1980, Amgen Inc. is a pioneer in the development of biological human therapeutics. Today,

Amgen Inc. is one of the largest biotechnology companies in the world, fueled in part by the

success of NEUPOGEN® (filgrastim).

       2.       Amgen Manufacturing, Limited (“AML”) is a corporation existing under the laws

of Bermuda with its principal place of business in Juncos, Puerto Rico. AML manufactures and
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 2 of 266 PageID #: 588



sells biologic medicines for treating particular diseases in humans. AML is a wholly-owned

subsidiary of Amgen Inc.

       3.      On information and belief, Hospira, Inc. (“Hospira”) is a corporation existing

under the laws of the State of Delaware, with its principal place of business at 275 North Field

Drive, Lake Forest, Illinois 60045.

       4.      On information and belief, Pfizer Inc. (“Pfizer”) is a corporation existing under

the laws of the State of Delaware, with its principal place of business at 235 East 42nd Street,

New York, New York 10017.

       5.      On information and belief, Hospira is a wholly-owned subsidiary of Pfizer.

       6.      On information and belief, Defendants collaborate to develop, manufacture, seek

regulatory approval for, import, market, distribute, and sell biopharmaceutical products

(including products intended to be sold as biosimilar versions of successful biopharmaceutical

products developed by others) in this judicial District and throughout the United States.

                                  NATURE OF THE ACTION

       7.      This is an action for patent infringement arising under the patent laws of the

United States, Title 35, United States Code, including 35 U.S.C. § 271(e)(2)(C), which was

enacted in 2010 as part of the Biologics Price Competition and Innovation Act (“the BPCIA”).

       8.      By amendment to the Public Health Service Act, the BPCIA created a new,

abbreviated pathway for the approval of biological products that are highly similar to previously-

licensed innovative biological products. Codified at 42 U.S.C. § 262(k), the new abbreviated

pathway, often referred to as “the subsection (k) pathway,” allows a biosimilar applicant to

secure a license from the Food and Drug Administration (“the FDA”) by relying on a prior

license granted to an innovator company (“the Reference Product Sponsor” or “RPS”) for its

innovative biological product (“the reference product”). The reference product must have been
                                                2
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 3 of 266 PageID #: 589



licensed by the FDA under the innovator pathway of 42 U.S.C. § 262(a), often referred to as “the

subsection (a) pathway,” which requires proof of safety and efficacy through a series of phased

clinical trials.

        9.         In this case, Hospira is a biosimilar applicant acting in concert with Pfizer, its

corporate parent, and Amgen Inc. is a Reference Product Sponsor. Hospira sought FDA licensure

under the subsection (k) pathway for a biosimilar version of Amgen Inc.’s NEUPOGEN®

(filgrastim) product.

        10.        Seeking the benefits of the subsection (k) pathway, Hospira, acting in concert

with Pfizer, submitted its abbreviated Biologic License Application (“aBLA”) No. 761080 (“the

Hospira aBLA”) to the FDA, requesting that its biological product (“the Hospira Filgrastim

Biosimilar Product”) be licensed by relying on Amgen Inc.’s demonstration of the safety and

efficacy of NEUPOGEN® (filgrastim).

        11.        The asserted patent is U.S. Patent No. 9,643,997 (“the ’997 Patent”), attached

hereto as Exhibit 1. The ’997 Patent is directed to methods of purifying proteins used in the

manufacture of a biological product.

        12.        On information and belief, Hospira, acting in concert with Pfizer, submitted the

Hospira aBLA to the FDA before the expiration of the ’997 Patent.

        13.        Amgen Inc. included the ’997 Patent on its February 8, 2018 disclosure under 42

U.S.C. § 262(l)(3)(A).

        14.        Here, Defendants committed an act of infringement as to the ’997 Patent under 35

U.S.C. § 271(e)(2)(C) when they caused Hospira to submit the Hospira aBLA, including on

information and belief, any amendments thereto, for the purpose of obtaining FDA approval to

engage in the commercial manufacture, use, or sale of the Hospira Filgrastim Biosimilar Product.


                                                      3
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 4 of 266 PageID #: 590



       15.     On July 20, 2018, Hospira and Pfizer received FDA approval for NIVESTYM™

(filgrastim-aafi). Pfizer’s news release dated July 20, 2018, attached hereto as Exhibit 2, states:

“Pfizer Inc. (NYSE:PFE) today announced that the United States (U.S.) Food and Drug

Administration (FDA) has approved NIVESTYM™ (filgrastim-aafi), a biosimilar to

Neupogen (filgrastim), for all eligible indications of the reference product.” Pfizer’s 10-Q dated

November 8, 2018 and filed with the U.S. Securities and Exchange Commission, attached hereto

as Exhibit 3, states: “Product: Nivestym (filgrastim-aafi); Indication: A biosimilar to Neupogen®

(filgrastim) for all eligible indications of the reference product; Date Approved: July 2018.”

Exhibit 3, Pfizer’s Form 10-Q, at 82.

       16.     At least by September 24, 2018, Defendants began to import the Hospira

Filgrastim Biosimilar Product into the United States, and Defendants began to offer to sell, sell,

or use the Hospira Filgrastim Biosimilar Product within the United States. For example, FDA’s

National Drug Code Directory lists a Nivestym™ “Start Marketing Date” of September 24,

2018. See Exhibit 4, FDA, NAT’L DRUG CODE DIRECTORY SEARCH RESULTS FOR “NIVESTYM”

(Mar. 20, 2019), https://www.accessdata.fda.gov/scripts/cder/ndc/index.cfm.

       17.     By Defendants’ importation of the Hospira Filgrastim Biosimilar Product into the

United States, or offer to sell, sale, or use of that product within the United States, Defendants

have infringed and/or will infringe Claims 17, 18, and 26 of the ’997 Patent, literally or

equivalently, under 35 U.S.C. § 271(g).

                                 JURISDICTION AND VENUE

       18.     This action arises under the patent laws of the United States, Title 35 of the

United States Code, Title 42 of the United States Code, and under the Declaratory Judgment Act

of 1934 (28 U.S.C. §§ 2201-2202), Title 28 of the United States Code. This Court has subject-

matter jurisdiction under 28 U.S.C. §§ 1331, 1338(a), 2201(a), and 2202.
                                               4
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 5 of 266 PageID #: 591



       19.     This Court has personal jurisdiction over Hospira because, among other things, on

information and belief, Hospira is a Delaware corporation, has conducted business in this

District, has availed itself of the rights and benefits of Delaware law, and has engaged in

substantial and continuing contacts with Delaware.

       20.     This Court has personal jurisdiction over Pfizer because, among other things, on

information and belief, Pfizer is a Delaware corporation, has conducted business in this District,

has availed itself of the rights and benefits of Delaware law, and has engaged in substantial and

continuing contacts with Delaware.

       21.     Amgen Inc. is a Delaware corporation and has suffered injury in Delaware as a

result of the Defendants’ infringement of Amgen Inc.’s patent.

       22.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b) and (c), and 28

U.S.C. § 1400(b) at least because, on information and belief, each Defendant is a corporation

incorporated in the State of Delaware.

                                         BACKGROUND

       A.      Amgen Inc.’s innovative biological product, NEUPOGEN® (filgrastim)

       23.     The active ingredient in Amgen Inc.’s NEUPOGEN® (filgrastim) is filgrastim, a

recombinantly expressed, 175-amino-acid form of a protein known as human granulocyte-colony

stimulating factor (“G-CSF”). NEUPOGEN® (filgrastim) is indicated to (1) decrease the

incidence of infection, as manifested by febrile neutropenia, in patients with non-myeloid

malignancies receiving myelosuppressive anti-cancer drugs; (2) reduce the time to neutrophil

recovery and duration of fever, following induction or consolidation chemotherapy treatment of

adults with Acute Myeloid Leukemia (AML); (3) reduce the duration of neutropenia and

neutropenia-related clinical sequelae in cancer patients undergoing bone marrow

transplantation; (4) mobilize autologous hematopoietic progenitor cells into the peripheral blood
                                               5
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 6 of 266 PageID #: 592



for collection by leukapheresis; (5) reduce the incidence and duration of sequelae of neutropenia

in symptomatic patients with congenital neutropenia, cyclic neutropenia, and idiopathic

neutropenia; and (6) increase survival in patients acutely exposed to myelosuppressive doses of

radiation.

       24.     By binding to specific receptors on the surface of certain types of cells,

NEUPOGEN® (filgrastim) stimulates the production of a type of white blood cell known as

neutrophils. Neutrophils are the most abundant type of white blood cells and form a vital part of

the human immune system. A deficiency in neutrophils is known as neutropenia, a condition

which makes the individual highly susceptible to infection. Neutropenia can result from a

number of causes; it is a common side effect of chemotherapeutic drugs used to treat certain

forms of cancer. NEUPOGEN® (filgrastim) counteracts neutropenia.

       25.     The availability of NEUPOGEN® (filgrastim) represented a major advance in

cancer treatment by protecting chemotherapy patients from the harmful effects of neutropenia

and by thus facilitating more effective chemotherapy regimens.

       26.     Amgen Inc. is the sponsor of the BLA for NEUPOGEN® (filgrastim).

       27.     AML is a wholly-owned subsidiary of Amgen Inc. AML manufactures

NEUPOGEN® (filgrastim).

       28.     Amgen USA Inc. is a wholly-owned subsidiary of Amgen Inc. Amgen USA Inc.

purchases NEUPOGEN® (filgrastim) from AML, and is the distributor of NEUPOGEN®

(filgrastim) in the United States.

       29.     Plaintiffs profit from each sale of NEUPOGEN® (filgrastim) in the United States.




                                                 6
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 7 of 266 PageID #: 593



       B.      Defendants sought approval to market a biosimilar version of NEUPOGEN®
               (filgrastim) by taking advantage of the abbreviated subsection (k) pathway of
               the BPCIA

       30.     Defendants sought approval from the FDA to sell a “biosimilar” version of

NEUPOGEN® (filgrastim) by taking advantage of a new, abbreviated approval pathway under

the BPCIA.

       31.     Congress enacted the BPCIA on March 23, 2010. The purpose of the BPCIA is to

establish “a biosimilars pathway balancing innovation and consumer interests.” Biologics Price

Competition and Innovation Act of 2009, Pub. L. No. 111-148, § 7001(b), 124 Stat. 119, 804

(2010) (amending 42 U.S.C. § 262). The statutory requirements of the BPCIA reflect Congress’s

intent to achieve this balance.

       32.     The BPCIA created the subsection (k) pathway, 42 U.S.C. § 262(k), for FDA

licensure of biological products upon a determination that the biological product is “biosimilar”

to a previously-licensed “reference product.” The BPCIA defines a “biosimilar” to be a

biological product that: (1) is “highly similar to the reference product notwithstanding minor

differences in clinically inactive components,” and (2) has “no clinically meaningful differences

between the biological product and the reference product in terms of the safety, purity, and

potency of the product.” 42 U.S.C. §§ 262(i)(2)(A) and (B). The BPCIA defines a “reference

product” to be “a single biological product licensed under subsection (a) against which the

biological product is evaluated in an application submitted under subsection (k).” 42 U.S.C.

§ 262(i)(4).

       33.     As opposed to applicants following the § 262(a) pathway, biosimilar applicants

following the § 262(k) pathway have the advantage of referencing the innovator’s license—the

FDA evaluates the safety and efficacy of the applicant’s biological product by relying on the

innovator’s prior demonstration of safety, purity, and potency of the reference product.
                                                 7
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 8 of 266 PageID #: 594



Specifically, the § 262(k) pathway may only be used where the prior applicant for the reference

product has submitted an application under 42 U.S.C. § 262(a) for approval of a reference

product, and the FDA has determined that the Reference Product Sponsor has demonstrated that

“the biological product that is the subject of the application is safe, pure, and potent.” 42 U.S.C.

§ 262(a)(2)(C)(i)(I).

       34.     Before the BPCIA, reference to another’s biological license could be made only

with the permission of the Reference Product Sponsor. An innovator RPS enjoyed permanent

and exclusive rights to its clinical trial data and FDA license. The BPCIA advanced the public’s

interest in price competition in part by diminishing these rights, allowing a biosimilar applicant

to “reference” the innovator RPS’s license rather than incurring the delay and costs of generating

its own clinical data.

       35.     Consequently, the subsection (k) pathway allows the biosimilar applicant to avoid

the time and expense incurred by the RPS for development and clinical testing, and to gain

licensure to commercialize its biological product in the market sooner as a biosimilar than it

could have done through an independent demonstration of safety, purity, and potency under the

§ 262(a) pathway. The subsection (k) pathway is thus referred to as an “abbreviated” approval

pathway.

       36.     In addition to providing these benefits, approval under the subsection (k) pathway

offers another benefit to the biosimilar applicant: a product that is approved as a biosimilar can

take advantage of the existing market for the reference product created by the RPS.

       37.     On information and belief, Hospira, acting in concert with Pfizer, submitted the

Hospira aBLA to the FDA under the subsection (k) pathway. The Hospira aBLA sought approval

to commercially manufacture, use, offer to sell, sell, and import into the United States, the


                                                  8
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 9 of 266 PageID #: 595



Hospira Filgrastim Biosimilar Product, a biosimilar version of Plaintiffs’ NEUPOGEN®

(filgrastim) product.

       38.     The applicant named in the Hospira aBLA is “Hospira, Inc., a Pfizer Company.”

The Hospira Filgrastim Biosimilar Product is described in the Hospira aBLA as PF-06881893.

       39.     The Hospira Filgrastim Biosimilar Product is designed to copy and compete with

Amgen Inc.’s NEUPOGEN® (filgrastim). Hospira has and/or will instruct or direct others to

administer the Hospira Filgrastim Biosimilar Product to certain patients in the U.S. to treat

particular diseases in the same way that Amgen Inc.’s NEUPOGEN® (filgrastim) is

administered. Hospira sought FDA approval for one or more indications for which

NEUPOGEN® (filgrastim) is already approved.

       40.     Amgen Inc. holds Biologic License Application (“BLA”) No. 103353 for

filgrastim and is therefore the Reference Product Sponsor with respect to any biosimilar versions

of filgrastim. Hospira did not seek to independently demonstrate to the FDA that its biological

product is “safe, pure, and potent” pursuant to 42 U.S.C. § 262(a), as Amgen Inc. did in its BLA

for its innovative biological product NEUPOGEN® (filgrastim). Rather, Hospira requested that

the FDA evaluate the suitability of its biological product for licensure by expressly referencing

NEUPOGEN® (filgrastim) and thereby relying on the data supporting Amgen Inc.’s FDA license

for NEUPOGEN® (filgrastim). 42 U.S.C. § 262(k)(2)(A)(iii)(I).

       C.      The information exchange under 42 U.S.C. § 262(l)

       41.     In addition to creating an abbreviated pathway for the approval of biosimilars, the

BPCIA also creates an intricate and carefully orchestrated set of procedures for the biosimilar

applicant and the RPS to engage in a series of information exchanges and good-faith negotiations

between parties prior to the filing of a patent infringement lawsuit. These exchanges are set forth


                                                 9
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 10 of 266 PageID #: 596



in 42 U.S.C. §§ 262(l)(2) through (l)(5) and culminate in an “immediate patent infringement

action” pursuant to 42 U.S.C. § 262(l)(6).

        42.    On December 4, 2017, Defendants, through their counsel, sent a letter to Amgen

Inc. providing notice that the Hospira aBLA “was recently accepted for filing by FDA” and that

“Pfizer intends to provide [Amgen Inc.], as the holder of BLA No. 103353 for filgrastim and the

‘reference product sponsor,’ a copy of the [Hospira aBLA].” Through its counsel, Amgen

responded on December 8, 2017, designating outside counsel and in-house counsel to have

access to the Hospira aBLA.

        43.    Under 42 U.S.C. § 262(l)(2)(A), Defendants were required to provide to Amgen

Inc. “a copy of the application submitted to [the FDA] under subsection (k), and such other

information that describes the process or processes used to manufacture the biological product

that is the subject of such application.”

        44.    On December 11, 2017, Defendants produced some sections of the Hospira aBLA

to Amgen Inc. with a cover letter indicating that Defendants were providing “the full” Hospira

aBLA.

        45.    Following a brief review of Defendants’ December 11 production, counsel for

Amgen Inc. suspected that Defendants had not produced their entire aBLA, and on December 12,

2017, counsel for Amgen Inc. asked Defendants’ counsel to “confirm whether Pfizer has

produced its entire ABLA, or whether it has redacted or withheld any portions of it.”

Defendants’ counsel responded on December 15, 2017 indicating that Amgen Inc. “should have

the entire ABLA.”

        46.    Following further review of Defendants’ production, however, it was apparent to

Amgen Inc. that Defendants had not produced the entirety of the Hospira aBLA. Amgen Inc.


                                               10
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 11 of 266 PageID #: 597



promptly brought this concern to Defendants’ attention in a letter on December 21, 2017. In

response, Defendants produced additional portions of the Hospira aBLA on December 22, 2017,

and January 4, 2018, which Defendants characterized as a “few minor additional sections” of the

Hospira aBLA that “were inadvertently not included with” Defendants’ production on December

11, including “a couple minor items that were not included as part of module 1.1.”

       47.    Yet, despite these repeated assurances that Defendants had produced a complete

copy of the Hospira aBLA, and Defendants’ supplemental productions of additional portions

thereof, after continued review of Defendants’ production, Amgen Inc. concluded that

Defendants still had not produced numerous sections of the Hospira aBLA to Amgen Inc. In part,

Amgen Inc. concluded that some sections were missing from the production because some of the

missing sections were cross-referenced in the limited sections of the aBLA that Defendants had

produced. Counsel for Amgen Inc. once again brought this failure to comply with § 262(l)(2)(A)

to Defendants’ attention in a letter dated January 30, 2018, which provided examples of

numerous sections that were referenced in the Hospira aBLA, but had not been produced to

Amgen Inc.

       48.    On February 13, 2018, over a week after the deadline for Amgen Inc. to serve its

disclosure under § 262(l)(3)(A), Defendants responded to Amgen Inc.’s January 30, 2018 letter

by producing additional documents that Defendants claimed “were inadvertently not included in

[Defendants’] original production.” This late production included over 70,000 additional pages

of the Hospira aBLA, far exceeding the approximately 10,000 pages that Defendants had

previously produced.

       49.    Despite Defendants’ deficient and/or untimely disclosure under § 262(l)(2)(A),

Amgen Inc. has nevertheless engaged in the statutory process to the extent possible. On February


                                               11
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 12 of 266 PageID #: 598



8, 2018, Amgen Inc. provided its disclosure under 42 U.S.C. § 262(l)(3)(A) to Defendants

identifying six patents that, based on the information Defendants had provided to date, Amgen

Inc. believed a claim of patent infringement could reasonably be asserted if a person not licensed

by Amgen Inc. engaged in the making, using, offering to sell, selling, or importing into the

United States of the biological product that is the subject of the Hospira aBLA (as described in

the portions of the Hospira aBLA provided to Amgen Inc. on December 11 and 22, 2017, and

January 4, 2018). On March 5, 2018, Amgen Inc. disclosed a newly-issued patent to Defendants

under § 262(l)(7).

       50.     On April 4, 2018, Defendants provided to Amgen Inc. a statement under 42

U.S.C. § 262(l)(3)(B)(ii)(I), and on June 1, 2018, Amgen Inc. provided to Defendants a

statement under 42 U.S.C. § 262(l)(3)(C).

       51.     Beginning with a telephone conference on June 7, 2018, the parties engaged in a

negotiation under 42 U.S.C. § 262(l)(4)(A), which requires the parties to engage in “good faith

negotiations” in an effort to “agree on which, if any, patents . . . shall be the subject of an action

for patent infringement under [42 U.S.C. § 262(l)(6)].”

       52.     After additional communications among counsel, on June 22, 2018, the parties

agreed that only the ’997 Patent would be the subject of an action for patent infringement under

42 U.S.C. § 262(l)(6). The parties reached this agreement within 15 days of beginning their

negotiations under 42 U.S.C. § 262(l)(4)(A).

       53.     Amgen Inc. filed its Complaint within the timeframe required under 42 U.S.C.

§ 262(l)(6) because Amgen Inc. filed a Complaint within 30 days after the parties reached

agreement that only the ’997 Patent would be the subject of an action for patent infringement

under § 262(l)(6).


                                                  12
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 13 of 266 PageID #: 599



       D.      Defendants Receive FDA Approval for and Launch NIVESTYM™

       54.     On July 20, 2018, Defendants received FDA approval for NIVESTYM™

(filgrastim-aafi). Pfizer’s 10-Q dated November 8, 2018 and filed with the U.S. Securities and

Exchange Commission states: “Product: Nivestym (filgrastim-aafi); Indication: A biosimilar to

Neupogen® (filgrastim) for all eligible indications of the reference product; Date Approved: July

2018.” Exhibit 3, Pfizer’s Form 10-Q, at 82; see Exhibit 2, “U.S. FDA Approves Pfizer’s

Biosimilar Nivestym™ (Filgrastim-aafi)” (July 20, 2018), https://www.pfizer.com/news/press-

release/press-release- detail/u_s_fda_approves_pfizer_s_biosimilar_nivestym_filgrastim_aafi-0.

       55.     Pfizer stated in a press release the same day that “NIVESTYM is expected to be

available in the U.S. at a significant discount to the current wholesale acquisition cost (WAC) of

Neupogen.” Exhibit 2.

       56.     Prior to launch, upon information and belief, Pfizer informed the Center for

Biosimilars® that NIVESTYM™’s wholesale price would undercut Plaintiffs’ wholesale price by

more than 30%. Specifically, on or about October 3, 2018, in an email correspondence with

Center for Biosimilars®, Pfizer indicated that “Nivestym will be priced at a wholesale acquisition

cost (WAC) of $350.40 per 480-mcg prefilled syringe, a WAC that is 30.3% lower than that of

the reference Neupogen, 20.3% lower than that of Zarxio (Sandoz’s biosimilar filgrastim), and

14.1% lower than that of Granix (or tbo-filgrastim, Teva’s follow-on filgrastim product cleared

by the FDA prior to the establishment of a biosimilar approval pathway).” Exhibit 5, Kelly

Davio, “Pfizer Launches Biosimilar Filgrastim, Nivestym, at a Substantial Discount,” CTR. FOR

BIOSIMILARS (Oct. 3, 2018), https://www.centerforbiosimilars.com/news/pfizer-launches-

biosimilar-filgrastim-nivestym-at-a-substantial-discount; see Exhibit 6, Jessica Merrill, “Pfizer

Launches Nivestym at an Aggressive Discount to Other Filgrastim Products,” SCRIP (Oct. 2,


                                                13
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 14 of 266 PageID #: 600



2018), https://scrip.pharmaintelligence.informa.com/SC123936/Pfizer-Launches-Nivestym-At-

An-Aggressive-Discount-To-Other-Filgrastim-Products.

       57.     On or about July 24, 2018, on information and belief, Pfizer spokesperson

Thomas Biegi stated that the launch of NIVESTYM™ would “create competition.” Exhibit 7,

Flora Southey, “Pfizer challenges Amgen with fourth biosimilar approval in US,” BIOPHARMA-

REPORTER.COM (July 24, 2018), https://www.biopharma-reporter.com/Article/2018/07/24/Pfizer-

challenges-Amgen-with-fourth-biosimilar-approval-in-US.

       58.     Defendants’ public statements evidence both price erosion and Defendants’ intent

to cause price erosion by infringing the ’997 Patent.

       59.     The actions of Pfizer and Hospira are evidence of Defendants’ infringement,

including without limitation Defendants’ offering for sale, sale, and marketing of infringing

products.

       60.     Defendants’ infringement has already injured and will continue to injure Plaintiffs

including without limitation by offering for sale, selling, and marketing infringing products.

       61.     At least by September 24, 2018, Defendants began to sell NIVESTYM™ in the

United States. FDA’s National Drug Code Directory says that Nivestym™’s “Start Marketing

Date” is September 24, 2018. See Exhibit 4, FDA NAT’L DRUG CODE DIRECTORY SEARCH

RESULTS FOR “NIVESTYM” (Mar. 20, 2019).

       62.     Upon information and belief, NIVESTYM™ launched at a 30.3% discount to

NEUPOGEN®’s wholesale acquisition cost. See Exhibit 5, Scrip, “Pfizer Launches Nivestym at

an Aggressive Discount to Other Filgrastim Products” (Oct. 2, 2018).

       63.     There is a market and demand for filgrastim in the United States.

       64.     Plaintiffs are capable of meeting the demand for filgrastim in the United States.


                                                14
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 15 of 266 PageID #: 601



       65.     NIVESTYM™ (filgrastim-aafi) competes with Plaintiffs’ innovative product,

NEUPOGEN® (filgrastim) because NIVESTYM™ (filgrastim-aafi) shares the same indication

as NEUPOGEN® (filgrastim). The FDA label for NEUPOGEN® (filgrastim) states that

“Neupogen is a leukocyte growth factor indicated to [d]ecrease the incidence of infection, as

manifested by febrile neutropenia, in patients with nonmyeloid malignancies receiving

myelosuppressive anti-cancer drugs associated with a significant incidence of severe neutropenia

with fever.” See Exhibit 8 (FDA label for NEUPOGEN® (filgrastim)). Likewise, the FDA label

for NIVESTYM™ (filgrastim-aafi) states that “Nivestym is a leukocyte growth factor indicated

to [d]ecrease the incidence of infection, as manifested by febrile neutropenia, in patients with

nonmyeloid malignancies receiving myelosuppressive anti-cancer drugs associated with a

significant incidence of severe neutropenia with fever.” See Exhibit 9 (FDA label for

NIVESTYM™ (filgrastim-aafi)).

       66.     Including Plaintiffs and Defendants, there are very few suppliers of FDA-

approved filgrastim product to consumers in the United States.

       67.     Defendants’ sales of NIVESTYM™ (filgrastim-aafi) are sales that, but for

Defendants’ infringement, would have been sales of NEUPOGEN® (filgrastim).

       68.     Additionally, Defendants’ offer for sale or sale of NIVESTYM™ (filgrastim-aafi)

at prices below that of NEUPOGEN® (filgrastim) erode the price of NEUPOGEN® (filgrastim).

       69.     Defendants’ sales and marketing of NIVESTYM™ (filgrastim-aafi), including

without limitation Pfizer’s statements to the public such as the statements identified above and

Defendants’ confidential or non-confidential statements to market participants such as, without

limitation, health care providers and formularies, cause Plaintiffs to lose sales of NEUPOGEN®




                                                15
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 16 of 266 PageID #: 602



(filgrastim) and erode the price of NEUPOGEN® (filgrastim), and Plaintiffs are entitled to

recover lost profits to compensate for this damage.

       70.     But for Defendants’ infringement, Plaintiffs would have made additional sales of

its filgrastim product, NEUPOGEN® (filgrastim), and the price of NEUPOGEN® (filgrastim)

would not have been eroded by competition with Defendants’ substantially-lower-priced

infringing product for which Defendants did not shoulder any of the cost or burden of the years

of research and development that Plaintiffs undertook to make NEUPOGEN® (filgrastim)

available to patients and doctors.

       71.     The profits lost by Plaintiffs as a result of lost sales and price erosion caused by

Defendants’ infringement of the ’997 Patent include at least the profits Plaintiffs would have

made absent price erosion on sales of NEUPOGEN® (filgrastim) that were lost as a result of

Defendants’ infringement; the profits Plaintiffs would have made absent price erosion on Amgen

Inc.’s own sales of NEUPOGEN® (filgrastim); and Plaintiffs’ other lost profits resulting from

Defendants’ infringement.

                                     THE PATENT-IN-SUIT

       72.     Amgen Inc. is the owner of all rights, title, and interest in U.S. Patent No.

9,643,997 (“the ’997 Patent”).

       73.     AML holds an exclusive license to the ’997 Patent.

       74.     The ’997 Patent is titled “Capture Purification Processes for Proteins Expressed in

a Non-Mammalian System.” The ’997 Patent was duly and legally issued on May 9, 2017 by the

United States Patent and Trademark Office (“USPTO”). A true and correct copy of the ’997

Patent is attached to this Complaint as Exhibit 1.

       75.     The ’997 Patent is directed to a process for purifying proteins.


                                                 16
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 17 of 266 PageID #: 603



                                        CAUSES OF ACTION

                            FIRST COUNT
  (INFRINGEMENT OF U.S. PATENT NO. 9,643,997 UNDER 35 U.S.C. § 271(e)(2)(C))

          76.     Plaintiffs incorporate by reference the foregoing paragraphs as if fully set forth

herein.

          77.     On information and belief, Defendants sought FDA approval under the subsection

(k) pathway to engage in the commercial manufacture, use, or sale of the Hospira Filgrastim

Biosimilar Product, a proposed biosimilar version of Amgen Inc.’s NEUPOGEN® (filgrastim)

product.

          78.     Amgen Inc. included the ’997 Patent on its disclosure under 42 U.S.C.

§ 262(l)(3)(A).

          79.     Defendants committed an act or acts of infringement with respect to the ’997

Patent under 35 U.S.C. § 271(e)(2)(C)(i) when they caused Hospira to submit the Hospira aBLA

for the purpose of obtaining FDA approval to engage in the commercial manufacture, use, or sale

of the Hospira Filgrastim Biosimilar Product.

          80.     On information and belief, Defendants intended to manufacture, use, sell, and/or

offer for sale within the United States, and/or import into the United States, the Hospira

Filgrastim Biosimilar Product before the expiration of the ’997 Patent.

          81.     Defendants have now manufactured, used, sold, and/or offered for sale within the

United States, and/or imported into the United States, the Hospira Filgrastim Biosimilar Product

before the expiration of the ’997 Patent.

          82.     The manufacture, use, sale, and/or offer for sale within the United States, and/or

the importation into the United States, of the Hospira Filgrastim Biosimilar Product infringes



                                                   17
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 18 of 266 PageID #: 604



Claims 17, 18, and 26 of the ’997 Patent, literally or equivalently, under 35 U.S.C.

§ 271(e)(2)(C).

       83.      On information and belief, the manufacture, use, sale, and/or offer for sale within

the United States, and/or the importation into the United States, of the Hospira Filgrastim

Biosimilar Product will infringe Claims 17, 18, and 26 of the ’997 Patent, literally or

equivalently.

       84.      Representative claim 9 of the ’997 Patent recites:

                 A method of purifying a protein expressed in a non-native limited
                solubility form in a non-mammalian expression system comprising:
                        (a) solubilizing the expressed protein in a solubilization solution
                        comprising one or more of the following:
                                 (i) a denaturant;
                                 (ii) a reductant; and
                                 (iii) a surfactant;
                        (b) forming a refold solution comprising the solubilization solution
                        and a refold buffer, the refold buffer comprising one or more of the
                        following:
                                 (i) a denaturant;
                                 (ii) an aggregation suppressor;
                                 (iii) a protein stabilizer; and
                                 (iv) a redox component;
                        (c) applying the refold solution to a separation matrix under
                        conditions suitable for the protein to associate with the matrix;
                        (d) washing the separation matrix; and
                        (e) eluting the protein from the separation matrix.

       ’997 Patent at 22:36-55.

       85.      On information and belief, the process by which Defendants manufacture the

Hospira Filgrastim Biosimilar Product satisfies each limitation of Claims 17, 18, and 26 of the

’997 Patent, literally or equivalently, under 35 U.S.C. § 271(e)(2)(C). With respect to the

requirement that the protein is expressed in a non-native limited solubility form in a non-

mammalian expression system, Defendants practice a process for purifying a protein expressed

in a non-native limited solubility form in a non-mammalian expression system. With respect to
                                                 18
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 19 of 266 PageID #: 605



the requirement of the “solubilizing” step, in the Defendants’ process, Defendants solubilize the

protein in a solubilization solution comprising one or more of a denaturant, reductant, and

surfactant. With respect to the requirement of the “forming” step, in the Defendants’ process,

Defendants form a refold solution comprising the solubilization solution and a refold buffer, the

refold buffer comprising one or more of a denaturant, aggregation suppressor, protein stabilizer,

and redox component. With respect to the requirement of the “applying” step, Defendants apply

the refold solution to a separation matrix under conditions suitable for the protein to associate

with the matrix. With respect to the requirement of the “washing” step, Defendants wash the

separation matrix. With respect to the requirement of the “eluting” step, Defendants elute the

protein from the separation matrix.

       86.     Under 42 U.S.C. § 262(l)(3)(C), Plaintiffs have provided Defendants with a

detailed statement describing the factual and legal bases of Plaintiffs’ opinion that Defendants

will infringe the ’997 Patent through the commercial marketing of the biological product that is

the subject of the Hospira aBLA. That statement provides additional details to Defendants about

Plaintiffs’ assertion of infringement of the ’997 Patent including references to confidential

information that Defendants provided to Plaintiffs under 42 U.S.C. § 262(l)(2). Plaintiffs do not

repeat their detailed statement here because under 42 U.S.C. § 262(l)(1)(F), Plaintiffs are not

permitted to include Defendants’ confidential information provided under § 262(l)(2) “in any

publicly-available complaint or other pleading.”

       87.     Plaintiffs will be irreparably harmed if Defendants are not enjoined from

infringing the ’997 Patent. Plaintiffs do not have an adequate remedy at law and are entitled to

injunctive relief preventing Defendants from any further infringement under 35 U.S.C.

§ 271(e)(4)(B).


                                                 19
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 20 of 266 PageID #: 606



          88.   The manufacture, use, offer for sale, or sale within the United States, or

importation into the United States, of the Hospira Filgrastim Biosimilar Product before the

expiration of the ’997 Patent will cause and has caused injury to Plaintiffs, entitling them to

damages or other monetary relief under 35 U.S.C. § 271(e)(4)(C). For example, Amgen Inc. has

suffered lost profits of its NEUPOGEN® (filgrastim) product because of Defendants’ infringing

acts with respect to NIVESTYM™ (filgrastim-aafi), including sales of NEUPOGEN®

(filgrastim) that would have been made by Plaintiffs—such as sales to and through Amgen Inc.’s

wholly-owned subsidiary Amgen USA Inc.—that were either lost as a result of Defendants’

infringement or were made at eroded prices because of Defendants’ infringement. But for

Defendants’ infringement, Plaintiffs would not have suffered injury, entitling Plaintiffs to

damages in the form of lost profits resulting from at least diverted sales and price erosion, and in

no event less than a reasonable royalty under 35 U.S.C. § 284.

                                 SECOND COUNT
          (INFRINGEMENT OF THE ’997 PATENT UNDER 35 U.S.C. § 271(g) AND
                  DECLARATORY JUDGMENT OF INFRINGEMENT
                   OF THE ’997 PATENT UNDER 35 U.S.C. § 271(g))

          89.   Plaintiffs incorporate by reference the foregoing paragraphs as if fully set forth

herein.

          90.   Defendants sought FDA approval under the subsection (k) pathway to

manufacture and sell the Hospira Filgrastim Biosimilar Product, a biosimilar version of Amgen

Inc.’s NEUPOGEN® (filgrastim) product.

          91.   On information and belief, Defendants obtained approval to import into the

United States, or offer to sell, sell, or use within the United States, the Hospira Filgrastim

Biosimilar Product (NIVESTYM™) before the expiration of the ’997 Patent.



                                                 20
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 21 of 266 PageID #: 607



       92.     Defendants have now manufactured, used, sold, and/or offered for sale within the

United States, and/or imported into the United States, the Hospira Filgrastim Biosimilar Product

before the expiration of the ’997 Patent.

       93.     The manufacture, use, sale, and/or offer for sale within the United States, and/or

the importation into the United States, of the Hospira Filgrastim Biosimilar Product infringes

Claims 17, 18, and 26 of the ’997 Patent, literally or equivalently, under 35 U.S.C. § 271(g).

Specifically, Defendants’ importation into the United States or offers to sell, sales, or uses within

the United States of the Hospira Filgrastim Biosimilar Product which is made by a process

patented in the United States has infringed and continues to infringe Claims 17, 18, and 26 of the

’997 Patent, literally or equivalently, under 35 U.S.C. § 271(g). Thus, Plaintiffs are entitled to

judgment that Defendants have infringed Claims 17, 18, and 26 of the ’997 Patent, literally or

equivalently, by using, offering to sell, or selling within the United States, or importing into the

United States the Hospira Filgrastim Biosimilar Product before the expiration of the ’997 Patent.

       94.     In addition, an actual controversy has arisen and now exists between the parties

concerning whether the Hospira Filgrastim Biosimilar Product has or will infringe Claims 17, 18,

and 26 of the ’997 Patent, literally or equivalently. Specifically, Defendants’ importation into the

United States or offers to sell, sales, or uses within the United States of the Hospira Filgrastim

Biosimilar Product which is made by a process patented in the United States will infringe Claims

17, 18, and 26 of the ’997 Patent, literally or equivalently, under 35 U.S.C. § 271(g). Thus,

Plaintiffs are entitled to a declaratory judgment that Defendants have infringed or will infringe

Claims 17, 18, and 26 of the ’997 Patent, literally or equivalently, by making, using, offering to

sell, or selling within the United States, or importing into the United States, the Hospira

Filgrastim Biosimilar Product before the expiration of the ’997 Patent.


                                                 21
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 22 of 266 PageID #: 608



       95.     Plaintiffs will be irreparably harmed if Defendants are not enjoined from

infringing the ’997 Patent. Plaintiffs do not have an adequate remedy at law and are entitled to

injunctive relief under 35 U.S.C. § 283 prohibiting Defendants from making, using, offering to

sell, or selling within the United States, or importing into the United States, the Hospira

Filgrastim Biosimilar Product before the expiration of the ’997 Patent.

       96.     Defendants’ manufacture, use, offer for sale, or sale within the United States, or

importation into the United States, of the Hospira Filgrastim Biosimilar Product before the

expiration of the ’997 Patent will cause injury to Plaintiffs, entitling them to damages under 35

U.S.C. § 284 or other monetary relief. For example, Amgen Inc. has suffered lost profits of its

NEUPOGEN® (filgrastim) product because of Defendants’ infringing acts with respect to

NIVESTYM™ (filgrastim-aafi), including sales of NEUPOGEN® (filgrastim) that would have

been made by Plaintiffs—such as sales to and through Amgen Inc.’s wholly-owned subsidiary

Amgen USA Inc.—that were either lost as a result of Defendants’ infringement or were made at

eroded prices because of Defendants’ infringement. But for Defendants’ infringement, Plaintiffs

would not have suffered injury, entitling Plaintiffs to damages in the form of lost profits resulting

from at least diverted sales and price erosion, and in no event less than a reasonable royalty

under 35 U.S.C. § 284.

       97.     On information and belief, Defendants’ infringement of the ’997 Patent is

exceptional and entitles Plaintiffs to attorneys’ fees and costs incurred in prosecuting this action

in accordance with 35 U.S.C. § 285.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully requests that this Court enter judgment in their

favor against Defendants and grant the following relief:


                                                 22
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 23 of 266 PageID #: 609



       A.      A judgment that Defendants have infringed Claims 17, 18, and 26 of the ’997

Patent, literally or equivalently, under 35 U.S.C. § 271(e)(2)(C)(i);

       B.      A judgment that Defendants have infringed and will infringe Claims 17, 18, and

26 of the ’997 Patent, literally or equivalently, under 35 U.S.C. § 271(g);

       C.      An order enjoining Defendants, their officers, partners, agents, servants,

employees, attorneys, affiliates, divisions, subsidiaries, other related business entities, and those

persons in active concert or participation with any of them, from infringing the ’997 Patent, or

contributing to or inducing anyone to do the same, including the manufacture, use, offer to sell,

or sale within the United States, or importation into the United States, of any current or future

versions of the Hospira Filgrastim Biosimilar Product, in accordance with 35 U.S.C.

§ 271(e)(4)(B) and 35 U.S.C. § 283;

       D.      A judgment compelling Defendants to pay to Plaintiffs damages adequate to

compensate for Defendants’ infringement or other monetary relief, in accordance with 35 U.S.C.

§ 271(e)(4)(C) and 35 U.S.C. § 284, in an amount to be ascertained at trial, including without

limitation lost profits resulting from at least diverted sales and price erosion, and in no event less

than a reasonable royalty;

       E.      A declaration that this is an exceptional case and awarding to Amgen its

attorneys’ fees and costs pursuant to 35 U.S.C. § 285; and

       F.      Such other relief as this Court may deem just and proper.




                                                  23
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 24 of 266 PageID #: 610



                             DEMAND FOR A JURY TRIAL
        Amgen hereby demands a jury trial on all issues so triable.




 Of Counsel:
                                              /s/ Robert W. Whetzel
 Nicholas Groombridge                         Robert W. Whetzel (#2288)
 Jennifer H. Wu                               Katharine Lester Mowery (#5629)
 Jennifer Gordon                              Tyler E. Cragg (#6398)
 Stephen A. Maniscalco                        RICHARDS, LAYTON & FINGER, P.A.
 Naz E. Wehrli                                One Rodney Square
 Jacob T. Whitt                               920 North King Street
 PAUL, WEISS, RIFKIND, WHARTON                Wilmington, Delaware 19801
 & GARRISON LLP                               (302) 651-7634
 1285 Avenue of the Americas                  whetzel@rlf.com
 New York, NY 10019                           mowery@rlf.com
 (212) 373-3000                               cragg@rlf.com

 John R. Labbe
 Kevin M. Flowers                             Attorneys for Amgen Inc. and Amgen
 Mark H. Izraelewicz                          Manufacturing, Limited
 Douglas G. Bolesch
 MARSHALL, GERSTEIN & BORUN LLP
 6300 Willis Tower
 233 S. Wacker Drive
 Chicago, Illinois 60606-6357
 (312) 474-6300

 Wendy A. Whiteford
 Kimberlin L. Morley
 Eric Agovino
 AMGEN INC.
 One Amgen Center Drive
 Thousand Oaks, CA 91320-1789
 (805) 447-1000

 Dated: March 22, 2019




                                             24
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 25 of 266 PageID #: 611




                     EXHIBIT 1
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 26 of 266 PageID #: 612
                                   111111   1111111111111111111111111111111111111111111111111111111111111
                                                                                               US009643997B2


  c12)   United States Patent                                                (10)   Patent No.:     US 9,643,997 B2
         Shultz et al.                                                       (45)   Date of Patent:     *May 9, 2017

  (54)    CAPTURE PURIFICATION PROCESSES FOR                             2006/0228329     A1      10/2006   Brady eta!.
          PROTEINS EXPRESSED IN A                                        2007/0238860     A1      10/2007   Schiegl
                                                                         2008/0214795     A1       9/2008   Ramanan et al.
          NON-MAMMALIAN SYSTEM                                           2008/0260684     A1      10/2008   Dietrich et a!.
  (71)    Applicant: AMGEN INC., Thousand Oaks, CA                       2010/0267936     A1      10/2010   Treuheit et al.
                     (US)                                                             FOREIGN PATENT DOCUMENTS
  (72)    Inventors: Joseph Edward Shultz, Binningen
                     (CH); Roger Hart, Loveland, CO (US)                DE          10-2005-033250     A1      1/2007
                                                                        EP               0 657 466     A1      6/1995
                                                                        EP               1 845 103     A1     10/2007
  (73)    Assignee: AMGEN INC., Thousand Oaks, CA                       EP                 1845103     A1      5/2015
                    (US)                                                wo                92/04382     A1      3/1992
  ( *)    Notice:         Subject to any disclaimer, the term of this   wo                97/28272     A1      8/1997
                          patent is extended or adjusted under 35
                                                                        wo                99/42486     A1      8/1999
                                                                        wo                01107477     A1      212001
                          U.S.C. 154(b) by 0 days.                      wo               02/020762     A3      8/2002
                          This patent is subject to a terminal dis-
                                                                        wo             2004/058988     A3     1112007
                                                                        wo             2009/023270     A1      212009
                          claimer.                                      wo          W020111005488      A1      112011
  (21)    Appl. No.: 14/599,336                                                             OTHER PUBLICATIONS
  (22)    Filed:          Jan. 16, 2015                                 Cowley & Mackin, "Expression, purification and characterization of
                                                                        recombinant human proinsulin." FEBS Lett 402 124-130 (1997).
  (65)                      Prior Publication Data                      Rudolph & Lilie, "In vitro folding of inclusion body proteins,"
                                                                        FASEB J. 10 49-56 (1996).
          US 2015/0361130 Al               Dec. 17, 2015                Creighton, T.E., "Renaturation of the reduced bovine pancreatic
                                                                        trypsin inhibitor," J. Mol. Bioi. 87:563-577, (1974).
                   Related U.S. Application Data                        Stockel, J. et al., "Pathway of detergent-mediated and peptide
  (62)    Division of application No. 12/822,990, filed on Jun.         ligand-mediated refolding ofheterodimeric class II major histocom-
                                                                        patibility complex (MHC) molecules," Eur J. Biochem 248: 684-
          24, 2010, now Pat. No. 8,940,878.                             691 (1997).
                                                                        St. John et a!., "High pressure refolding of recombinant human
  (60)    Provisional application No. 61/220,477, filed on Jun.         growth hormone from insoluble aggregates. Structural transforma-
          25, 2009.                                                     tions, kinetic barriers, and energetics," J. Bioi. Chern. 276(50):
                                                                        46856-63 (200 1).
                                                                        Lilie, Schwarz & Rudolph, "Advances in refolding of proteins
  (51)    Int. Cl.                                                      produced in E. coli." Current Opinion in Biotechnology 9(5):
          C07K 1114                 (2006.01)                           497-501 (1998).
          C07K 1122                 (2006.01)                           Tran-Moseman, Schauer & Clark, "Renaturation of Escherichia
                                                                        coli-derived recombinant human macrophage colony stimulating
          C07K 1118                 (2006.01)                           factor," Protein Expression and Purification 16(1) 181-189 (1999.
          C07K 1132                 (2006.01)                           Darby, N.J eta!., "Refolding of bovine pancreatic trypsin inhibitor
          C07K 16100                (2006.01)                           via non-native disulphide intermediates," J. Mol. Bioi. 249(2):
  (52)    U.S. Cl.                                                      463-477, (1995).
          CPC ................ C07K 1122 (2013.01); C07K 11145          Snyder et al , "Characterization of DC-SIGN/R interaction with
                                                                        Human Immunodeficiency Virus Type 1 gp 120 and ICAM Mol-
                   (2013.01); C07K 1118 (2013.01); C07K 1132            ecules favors the receptor's role as an antigen-capturing rather than
                                (2013.01); C07K 16100 (2013.01)         an adhesion receptor," J. Virology 79(8):4589-4598, Apr. 2005.
  (58)    Field of Classification Search                                Javaherian, K. eta!., "Laminin Modulates Morphogenic Properites
          None                                                          of the Collagen XVII Endostatiin Domain," J. Bioi. Chern.
          See application file for complete search history.             277(47):45211-45218, Nov. 22, 2002.
                                                                        GE Healthcare Instructions 71-7089-00AE: Affinity media. Protein
                                                                        A Sepharose CL-4B. p. 1-8, Mar. 2006 (Cited in JP Office action as
  (56)                      References Cited                            D 5 http:/I eclub. biomart. en/sites/eel ub. biomart .en/themes/aktacl ub/
                                                                        Files/71708900AE_UM_Protein_A_Sepharose_CL-4 B.pdg,
                     U.S. PATENT DOCUMENTS                              Mar. 2006).
                                                                        GE Healthcare Instructions 71-5002-60 AE: Ion exchange chroma-
         4,237,224   A       12/1980    Cohen eta!.                     tography; Q Sepharose XL, XL virus licensed. SP Sepharose XL,
         4,468,464   A        8/1984    Cohen et a!.                    pp. 1-16, Feb. 2006 (cited in JP Office action as D6https://www.
         4,740,470   A        4/1988    Cohen et a!.                    gelifesciences.corn!gehcls_irnages/GELS/Related%20Contentl
         5,466,377   A       11/1995    Grandics eta!.                  Files/1314723116657/litdoc71500260AE_20 110830185637 .pdf,
         5,663,304   A        9/1997    Builder et a!.                  Feb. 2006).
         5,922,846   A        7I 1999   Cerletti et a!.                                        (Continued)
         6,660,843   B1      12/2003    Feige et a!.                    Primary Examiner- Brian J Gangle
         6,808,902   B1      10/2004    Treuheit et a!.                 (74) Attorney, Agent, or Firm- Raymond M. Doss
         6,972,327   B1      12/2005    Madani et a!.
         7,138,370   B2      1112006    Oliner et a!.                   (57)                     ABSTRACT
         7,435,804   B2      10/2008    Kordyum eta!.
                                                                        Methods of purifying proteins expressed in non-mannnalian
         7,442,778   B2      10/2008    Gegg et a!.
         7,511,012   B2       3/2009    Han et al.
                                                                        expression systems in a non-native soluble form directly
         7,723,490   B2       5/2010    Treuheit et a!.                 from cell lysate are disclosed. Methods of purifying proteins
         8,906,648   B2      12/2014    Butler eta!.                    expressed in non-mammalian expression systems in a non-
         8,940,878   B2       112015    Shultz et a!.                   native limited solubility form directly from a refold solution
         8,952,138   B2       212015    Shultz et a!.                   are also disclosed. Resin regeneration methods are also
         9,090,684   B2       7/2015    Borras eta!.                    provided.
         9,200,030   B2      12/2015    Pizarro eta!.                                  30 Claims, 5 Drawing Sheets
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 27 of 266 PageID #: 613


                                                           US 9,643,997 B2
                                                                    Page 2


 (56)                   References Cited                                 Singh et al., "So Jubilation and Refolding of Bacteria Inclusion Body
                                                                         Proteins." J. Bioscience and Bioengineering. vol. 99(4), pp. 3o3-310
                                                                         (2005).
                    OTHER PUBLICATIONS                                   Gottschalk, U. "Filtration and Purification in the Biopharmaceutical
 Pavlinkova et a!., Charge-Modified Single Chain Antibody Con-           Industry," ebook CRC Press 2007, eds. Maik W. Jornitz and
 structs of Monoclonal Antibody CC4: Generation, Characterization,       Theodore H. Meltzer, 2"d ed, pp. 459-495.
 Pharmokinetics and Biodistribution Analysis (Nuclear Med. Bioi.,        US District Court, Southern District of Florida; Case No. 15-61631-
 vol. 26, pp. 27-34, 1999.                                               CIV-COHN (consolidated with 15-62081-CIV-COHN) Amgen Inc.
 Ronnmark et al, "Construction and characterization of affibody-Fe       and Amgen Manufacturing Limited v. Apotex Inc. and Apotex Corp;
 chimeras produced in Escherichia coli" (Journal of Immunological        Defendants Apotex Inc. and Apotex Corp.; Invalidity Contentions;
 Methods, 261:199-211, 2002).                                            Dec. 1, 2015.
                                                                         US District Court, Southern District of Florida; Case No. 15-cv-
 Tengliden, "Development of Cleaning-in-Place Procedures for Pro-
                                                                         61631-JIC/BSS; Amgen Inc. and Amgen Manufacturing Limited v.
 tein A Chromatography Resins Using Design of Experiments and
                                                                         Apotex Inc. and Apotex Corp; Defendants Apotex Inc. and Apotex
 High Throughput Screening Technologies", Masters Thesis,
                                                                         Corp.; "Pegfil-Invalidity Contentions" Oct. 19, 2015.
 Linkoping University, Feb. 2008).                                       Appendix A: Prior Art Chart for U.S. Pat. No. 8,952,138; Pegfil
 Arvidsson, P et a! , "Direct chromatographic capture of enzymer         Invalidity Claim Chart 2015.
 from crude homogenate using immobilized metal affinity chroma-          DeBernadez Clark, E., "Refolding of recombinant proteins," Cur-
 tography on a continuous supermacroporous adsorbent." Journal of        rent Opinion in Biotechnology, v:9, pp. 157-163 (1998).
 Chromatography 966 (2): 275-290 (2003).                                 DeBernadez Clark, E., "Protein Refolding for industrial processes,"
 Ling et a!., "Integration of mechanical cell disruption and fluidised   Current Opinion in Biotechnology, v12 i:2, pp. 202-207 (2001).
 bed recovery of G3PHD from unclarified disrupted 2 yeast: a             DeBernadez Clark, E., Oxidative Renaturation of Hen Egg-White
 comparative study of the performance of unshielded and polymer          Lysozyme, Folding Aggregation, Biotechnology Progress, v: 14 i: 1,
 shielded dye-ligand chromatography systems," J. Biotech. 119(4):        pp. 47-54 (1998).
 436-448 (2005).                                                         UniProtKB-Q6EBC2 (IL31_HUMAN) UniProt (2016), pp. 1-8
 Fischer, B et al , "Isolation renaturation and formation of disulfide   http://www. uniprot.org/uniprot/Q6EBC2.
 bonds of eukaryotic proteins expressed in Escherichia coli as           UniProtKB-Q6EAL8 (IL3l_MOUSE) UniProt (2016), pp. 1-7.
 inclusion bodies," Biotech. and Bioengineering, 41 (1): 3-13(1993).     IUPAC Gold Book-dalton (2016). Amgen Exhibit 2014 : Apotex
 Ford et a!., "Affinity purification of novel bispecific antibodies      Inc. et al. V. Amgen Inc. et al., (IPR2016-01542), pp. 1.
 recognising carcinoembryonic antigen and doxorubicin," J.               Protein Data Bank, Hen Egg White Lysozyme, http://www.rcsb.
 Chrornatogr. B, 754: 427-435 (2001).                                    org/pdb/explore/explore.do?structureid~ 193 L;       http://www.rcsb.
 Shukla eta!., "Downstream processing of monoclonal antibodies-          org/pdb/explore/remediatedSequence.do ?structureid~ 193L, 2016.
 Application of platform approaches." Journal of Chromatography          DeBernadez Clark, Eliana, Refolding of recombinant proteins, Cur-
 B, 848(1 ):28-39 (2007).                                                rent Opinion in Biotechnology, vol. 9, pp. 157-163 (1998).
 Wang et a!., "Perturbation of the antigen-binding site and staphy-      Kamau, Samuel M. eta!. (2010). Alpha-Lactalbumin: Its Production
 lococcal protein A-binding site oflgG before significant changes in     Technologies and Bioactive Peptides. Comprehensive Reviews in
 global conformation during denaturation: an equilibrium study."         Food Science and Food Safety, pp. 197-212, vol. (9).
 Biochem J 325(Part 3) 707-710 (1997).                                   Lehninger, Albert L. (1982). Chapter 17: Electron Transport, Oxi-
 Hasemann & Capra, "Immunoglobulins: Structure and Function."            dative Phosphorylation, and Regulation of ATP production. Prin-
 in William E. Paul, ed., Fundamental Immunology Second Edition,         ciples of Biochemistry. New York, New York: Worth Publishers,
 209, 210-218 (1989).                                                    Inc., pp. 1-46.
 Ostrove, "Affinity Chromatography: General Methods." Guide to           Lu et a!. (May 5, 1992). Folding and Oxidation of Recombinant
 Protein Purification, Methods in Enzymology 182: 371-379 (1990).        Human Granulocyte Colony Stimulating Factor Produced in
 Devereux et a!., "A comprehensive set of sequence analysis pro-         Escherichia coli: Characterization of the disulfide-reduced interme-
 grams for the VAX," Nucleosides, nucleotides & nucleic acids:           diates and cysteine--->Serine Analogs. The Journal of Biological
 Nucl. Acids Res. 12: 387-389 (1984).                                    Chemistry, pp. 8770-8777.
 Gribskov and Burgess, "Sigma factors from E. coli, B. subtilis,         Phillips, David C. (1966). The Three-dimensional Structure of an
 phage SP01, and phage T4 are homologous proteins." Nucl. Acids          Enzyme Molecule. Scientific American, pp. 78-90.
 Res. 14:6745 (1986).                                                    Schrodel and De Marco (May 31, 2015). Characterization of the
 Gulich, Susanne, et a! , "Protein engineering of an IgG-binding         aggregates formed during recombinant protein expression in bac-
 domain allows milder elution conditions during affinity chromatog-      teria. BMC Biochemistry. DOl: 10.1186/1471-2091-6-10, pp. 1-11.
 raphy," J. Bioi. 76, Issues 2-3, pp. 233-244 (2000).                    Slanger, Charles J. et a!. (1999). Use of Mass Spectrometry to
 Ostrove, "Affinity Chromatography; General Methods," Guide to           Rapidly Characterize the Heterogeneity of Bovine a-Lactalbumin.
 Protein Purification, Methods in Enzymology 182 357-371 (1990).         Department ofProduct Technology, BIZO Food Research. vol. (4 7),
 Stoscheck, C., "Quantitation of Protein." Guide to Protein Purifi-      pp. 4549-4556.
 cation, Methods in Enzymology 182:50-68 (1990).                         Yamaguchi, Satoshi, eta!. (2013). Protein refolding using chemical
 Vola et al., "Recombinant proteins Land LG. Two new tools for           refolding additives. Biotechnology Journal, v (8), pp. 17-31.
 purification of murine antibody fragments," Cell Biophys. 24-25:        United States Patent and Trademark Office Before the Patent Trial
 27-36 ( 1994).                                                          and Appeals Board. (Nov. 23, 2016). Patent Owners' Preliminary
 Aybay and Imir, "Development of a rapid, single-step procedure          Response: Apotex Inc. and Apotex Corp. Petitioners v. Amgen Inc.
 using protein G affinity chromatography to deplete fetal 12 calf        and Amgen Manufacturing Limited, Patent Owners (Case IPR20 16-
 serum of its IgG and to isolate murine IgG 1 monoclonal antibodies      01542, U.S. Pat. No. 8,952,138), pp. i-v, pp. 1-51.
 from supernatants of hybridoma cells," Int'l. J Immunol. Methods        United States Patent and Trademark Office Before the Patent Trial
 23391-2): 77-81 (2000).                                                 and Appeals Board. (Aug. 29, 2016). Patent Owner's Mandatory
 Ejima, Daisuke, et a!., Effective elution of antibodies by arginine     Notices: Apotex Inc. and Apotex Corp. Petitioners v. Amgen Inc.
 and arginine derivatives in affinity colunm chromatography. Ana-        and Amgen Manufacturing Limited, Patent Owners (Case IPR20 16-
 lytical Biochem. 345250-257 (2005).                                     01542, U.S. Pat. No. 8,952,138), pp. 1-3.
 Arakawa, Tsutomu et a! , "Elution of antibodies from a Protein-A        United States Patent and Trademark Office Before the Patent Trial
 colunm by acqueous arginine solutions." Protein Express & Purif.,       and Appeals Board. (Aug. 25, 2016). Notice of Filing Date
 36:244-248 (2004).                                                      Accorded to Petition and Time for Filing Patent owner Preliminary
 Miller, Timothy et a!., The rapid isolation of ribonuclease-free        Response: Apotex Inc. and Apotex Corp. Petitioner v. Amgen Inc.
 immunoglobulin G by protein A-sepharose affinity chromatography,        and Amgen Manufacturing Limited, Patent Owner (Case IPR20 16-
 J. Immun. Methods 24: 111-125 (1978).                                   01542, U.S. Pat. No. 8,952,138), pp. 1-5.
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 28 of 266 PageID #: 614


                                                             US 9,643,997 B2
                                                                       Page 3


 (56)                     References Cited                                  Panda, "Bioprocessing of Therapeutic Proteins from the Inclusion
                                                                            Bodies of Escherichia coli" Adv Biochem Engin/Biotechnol (2003)
                    OTHER PUBLICATIONS                                      85: 43-93.
                                                                            Vincentelli, "High-throughput automated refolding screening of
 United States Patent and Trademark Office Before the Patent Trial          inclusion bodies," Protein Science (2004) 13:2782-2792.
 and Appeals Board. (Aug. 25, 20 16). Petition for Inter Partes             Willis et al., "Investigation of protein refolding using a fractional
 Review ofU.S. Pat. No. 8,952,138 Under 35 U.S.C. §§ 311-319 and            factorial screen: A study of reagent effects and interactions." Protein
 37 C.F.R. §§ 42.1-.80, 42.100-.123: Apotex Inc. and Apotex Corp.           Science (2005) 14(7), 1818-1826.
 Petitioners v. Amgen Inc. and Amgen Manufacturing Limited,                 Jungbauer and Kaar "Current status of technical protein refolding,"
 Patent Owner (Inter Partes Review No. IPR20 16-0 1542), pp. i-viii,        Journal of Biotechnology 128 (2007) 587-596.
 pp. 1-69.                                                                  Ferrer-Miralles eta!. "Microbial factories for recombinant pharma-
 United States Patent and Trademark Office Before the Patent Trial          ceuticals" Microbial Cell Factories (2009) 8: 17.
 and Appeals Board. (Aug. 29, 2016). Updated Mandatory Notices              Graumann and Premsaller, "Manufacturing of recombinant thera-
 for Patent Owners: Apotex Inc. and Apotex Corp. Petitioners v.             peutic proteins in microbial systems," Biotech J. (2006) 1:164-186.
 Amgen Inc. and Amgen Manufacturing Limited, Patent Owners                  Xie and Wetlaufer, "Control of aggregation in protein refolding: The
 (Case IPR2016-01542, U.S. Pat. No. 8,952,138), pp. 1-4.                    temperature-leap tactic," Protein Science (1996) 5:517-523.
 United States Patent and Trademark Office Before the Patent Trial          Puri, "Refolding of recombinant porcine growth hormone in a
 and Appeal Board. (Nov. 23, 2016). Declaration, pp. 1-81, Curricu-         reducing environment limits in vitro aggregate formation," FEBS
 lum Vitae of Richard C. Willson, PhD.pp. 1-7: Apotex Inc. and              (1991) vol. 292, No. 1.2, 187-190.
 Apotex Corp. v. Amgen Inc. and Amgen Manufacturing Limited                 Ejima, "High yield refolding and purification process for recombi-
 (Inter Partes Review No. IPR2016-01542, U.S. Pat. No. 8,952,138).          nant human interleukin-6 expressed in Escherichia coli," Biotech-
 United States Patent and Trademark Office Before the Patent Trial          nology and Bioengineering (1999) vol. 62, No.3, 301-310.
 and Appeal Board. (Aug. 5, 2016). Declaration pp. 1-74, Curricu-           Patra et al., "Optimization of inclusion body solubilization and
 lum Vitae of AnneS. Robinson, PhD. pp. 1-7, Appendix A, pp. 1-4:           renaturation of recombinant human growth hormone from
 Apotex Inc. and Apotex Corp. v. Amgen Inc. and Amgen Manufac-              Escherichia coli," Protein Expression and Purification (2000) 18,
 turing Limited (Inter Partes Review No. IPR2016-01542).                    182-192.
 United States Patent and Trademark Office. Notice ofAllowance and          Manna!! et a!., "Factors Affecting Protein Refolding Yields in a
 Fees Due, U.S. Appl. No. 12/820,087, pp. 1-3.                              Fed-Batch and Batch-Refolding System," Biotechnology and Bio-
 United States Patent and Trademark Office. Yunsoo Kim, Examiner.
                                                                            engineering, (2007) vol. 97, No. 6, 1523-1534.
 (Jan. 9, 2012). Information Disclosure Statement by Applicant, pp.
                                                                            Misawa and Kumagai "Refolding of Therapeutic Proteins Produced
 1-2.
                                                                            in Escherichia coli as Inclusion Bodies" Biopoly ( 1999) 51: 297-
 Unites States District Court Southern District of Florida. (Apr. 7,
 2016). Claim Construction Order, Document 119: Amgen Inc. and              307.
 Amgen Manufacturing Limited, Plaintiffs, v. Apotex Inc. and Apotex         Park et al., "A Divalent Recombinant Immunotoxin Formed by a
 Corp., Defendants (Case No. 15-61631-CIV-COHN/SELTZER),                    Disulfide Bond between the Extension Peptide Chains," Mol. Cells
 pp. 1-12.                                                                  (2001) vol. 12, No.3, 398-402.
 Unites States District Court Southern District of Florida. (Sep. 6,        EnbrelTM (etanercept) label, Nov. 1998.
 2016), Findings of Fact and Conclusions of Law, Document 267:              Bolado, "Amgen Opens Trial in Fight Over Neulasta Generic,"
 Amgen Inc. andAmgen Manufacturing Limited, Plaintiffs, v. Apotex           Law360, Jul. 11, 2016 (http://www.law360.com/articles/814748/
 Inc. and Apotex Corp., Defendants (Case No. 15-61631-CIV-                  amgen -opens-trial-in-fight -over-neulasta-generic ).
 COHN/SELTZER, Consolidated with 15-62081-CIV-COHN/SELT-                    Maurer et al., "Folding and aggregation of a multi-domain engi-
 ZER), pp. 1-30.                                                            neered immunotoxin," Biochemical Engineering Journal (2013)
 Unites States District Court for the Southern District of Florida. (Jul.   81:8-14.
 18, 2016). Partial Findings Regarding Apotexs Assertion of Inva-           Sereikaite eta!., "Production of recombinant mink growth hormone
 lidity of the 138 Patent. Signed by Judge James I. Cohn. Document          in E. coli," Appl Microbiol Biotechnol (2007) 74:316-323.
 245: Amgen Inc. and Amgen Manufacturing Limited, Plaintiff, v.             Shimamoto et a!., "Peptibodies: A flexible alternative format to
 Apotex Inc. and Apotex Corp., Defendants (Case No. 15-cv-61631-            antibodies," mAbs (Sep./Oct. 20 12) 4:5, 586-591.
 JIC), pp. 1-5 ..                                                           Bowden et al., "Structure and morphology of protein inclusion
 Hevehan and Clark, "Oxidative Renaturation of Lysozyme at High             bodies in Escherichia coli" Bio/Tech (1991) 9:725-730.
 Concentrations," Biotechnology and Bioengineering, 1996, 54(3):            Weiss et a!. "Principles, Approaches, and Challenges for Predicting
 221-230.                                                                   Protein Aggregation Rates and Shelf Life" J Pharm Sci. Apr. 2009;
 Hakim and Benhar, "Inclonals," mAbs, published online May 1,               98(4):1246-77.
 2009, 1:3, 281-287.                                                        Ventura and Villaverde "Protein quality in bacterial inclusion bod-
 Whitford, "Proteins: Structure and Function," Sep. 1, 2005.                ies" Trends in Biotechnology vol. 24 No. 4 Apr. 2006.
 Johnson, "Human insulin from recombinant DNA technology".                  United States Patent and Trademark Office Before the Patent Trial
 Science (1983) 219 (4585): 632-637.                                        and Appeal Board. (Feb. 17, 20 17). Decision Granting Institution of
 Vallejo eta!. "Strategies for the recovery of active proteins through      Inter Partes Review 37 C.F.R. § 42.108: Apotex Inc. and Apotex
 refolding of bacterial inclusion body proteins," Microbial Cell            Corp. Petitioner v. Amgen Inc. and Amgen Manufacturing Limited,
 Factories (2004) 3, 1-12.                                                  Patent Owner (Case IPR2016-01542, U.S. Pat. No. 8,952,138 B2),
 Neubauer et a!. "Protein inclusion bodies in recombinant bacteria.         pp. 1-35.
 Inclusions in Prokaryotes." Microbiology Monographs Edited by:             United States District Court Document for the Southern District of
 Shively JM. Springer; (2006) 237-292.                                      Florida. (Dec. 11, 2015). Document 77: Amgen Inc. and Amgen
 Georgiou and Valax, "Isolating Inclusion Bodies from Bacteria",            Manufacturing Limited, Plaintiffs, v. Apotex Inc. and Apotex Corp.,
 Chapter 3 in Methods in Enzymology, vol. 309, p. 48-58 (1999)              Defendants (Case No. 15-cv-61631-JIC/BSS), pp. 1-23.
 Academic Press.                                                            United States District Court Document for the Southern District of
 Palmer and Wingfield "Preparation and Extraction of Insoluble              Florida. (Dec. 11, 20 15). Document 77-4: Exhibit 4, Amgen Inc. and
 (Inclusion-Body) Proteins from Escherichia coli" Curr Protoc Pro-          Amgen Manufacturing Limited, Plaintiffs, v. Apotex Inc. and Apotex
 tein Sci. (2004) Nov.; Chapter: Unit-6.3. doi:l0.1002/0471140864.          Corp., Defendants (Case No. 15-cv-61631-JIC/BSS), pp. 1-16.
 ps0603s38.                                                                 United States District Court Document for the Southern District of
 Shortie et a!., "Clustering of Low-Energy Conformations Near the           Florida. (Jan. 8, 2016). Document 83-1: Exhibit 1, Amgen Inc. and
 Native Structures of Small Proteins," Proc Nat! Acad Sci (1998) 95,        Amgen Manufacturing Limited, Plaintiffs, v. Apotex Inc. and Apotex
 11158-62.                                                                  Corp., Defendants (Case No. 15-cv-61631-JIC/BSS), pp. 1-19.
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 29 of 266 PageID #: 615


                                                          US 9,643,997 B2
                                                                   Page 4


 (56)                   References Cited                                on Jan. 27, 2016, pp. 1-16. Attachments: # 1 Declaration of W.
                                                                        Blake Coblentz in Support of Defendants' Reply to Plaintiffs'
                   OTHER PUBLICATIONS                                   Responsive Claim Construction Brief, pp. 1-2 # 2 Exhibit A-Ex-
                                                                        cerpts of deposition transcript of Richard C. Willson, III, Ph.D., pp.
 Document 35: Answer and Affirmative Defenses to Complaint,             1-47 # '3 Exhibit B-Excerpts of deposition transcript of Anne
 Counterclaim against All Plaintiffs by Apotex Corp., Apotex Inc.       Robinson, Ph.D., pp. 1-5 # 4 Exhibit C-Excerpts of deposition
 (Brier, Simeon) (Entered: Oct. 5, 2015), pp. 1-41.                     transcript of Louis M. Pelus, Ph.D. pp. 1-16.
 Document 42: Plaintiffs Motion for Preliminary Injunction and          Document 90: Amgen's Reply Claim Construction Brief. Document
 Incorporated Memorandum of Law by Amgen Inc., Amgen Manu-              entered on Jan. 27, 2016, pp. 1-15. Attachments: Exhibit 1; Video-
 facturing Limited, pp. 1-25. Attachments: #1 Affidavit Declaration     taped Deposition of Richard C. Willson, Ph. D. Jan. 18, 2016; pp.
 of Robert Azelby, pp. 1-4. # 2, Affidavit Declaration of Nicholas      1-109 Exhibit 2: Videotaped Deposition of Louis M. Pelus, Ph.D.
 Groombridge, pp. 1-4. # 3 Exhibit A-Apr. 17, 2015 Letter to            Jan. 19, 2016; pp. 1-33. Exhibit 3: Transcript of the Testimony of
 Groombridge-Pegfilgrastim, pp. 1-2. # 4 Exhibit B-May 8, 2015          Videotaped Deposition of Anne Robinson, Ph. D., Jan. 20, 20 16; pp.
 Ltr. Groombridge to Coblentz re pegfilgrastim (1)(8)(A) notice, pp.    1-60. Exhibit 4: Videotaped Deposition of David T. Scadden, M.D.
 1-3. # 5 Exhibit C-Jul. 29, 2015 N Groombridge letter to B             Jan. 22, 2016; pp. 1-43.
 Coblentz, pp. 1-3. # 6 Exhibit D-Aug. 24, 2015 Letter to               Document 184: Brief Plaintiffs Supplemental Claim Construction
 Groombridge, pp. 1-2. # 7 Exhibit E-May 5, 2015 Order Granting         Brief Regarding the Meaning of "Protein" in Claim 1 of the '138
 Motion for an Injunction Pending Appeal, pp. 1-3. # 8 Exhibit          Patent by Amgen Inc., Amgen Manufacturing Limited. Documents
 F-Joint Stip Re Amgens Motion for Preliminary Injunction Jan.          Entered: Jun. 22, 2016), pp. 1-15. Attachments: #1 Exhibit Ex.
 10, 2015, pp. 1-5. # 9 Exhibit G-FDA Website Printout, pp.             1-U.S. Pat. No. 8,952,138, pp. 1-19. # 2 Exhibit Ex. 5-Jan. 18,
 1-3. # 10 Exhibit H-Jorge Mestre-Ferrandiz, eta!., The R&D Cost        2016 Willson Dep. Tr. (Excerpt), pp. 1-12. # 3 Exhibit Ex. 6-Jun.
 of a New Medicine (2012), pp. 1-101. # 11 Exhibiti--Dct. 16, 2015      22, 2012 Response to Office Action from File History of U.S. Pat.
 Order Denying Petition for En Bane Rehearing, pp. 1-3. # 12 Text       No. 8,952,138)(0'Sullivan, John), pp. 1-6.
 of Proposed Order Proposed Order)(O'Sullivan, John) (Entered:          Document 186: Trial Brief Apotex's Supplemental Claim Construc-
 Oct. 16, 2015), pp. 1-2.                                               tion Brief in Support of Their Construction for the Term 'protein' As
 Document 4 7: Apotex' s Corrected Answer, Affirmative Defenses &       Used in Claim 1 of U.S. Pat. No. 8,952,138 by Apotex Corp.,
 Counterclaims to Amgen's Complaint, Oct. 23, 2015, pp. 1-42.           Apotex Inc.pp. 1-18 (Attachments: #1 Exhibit 1 U.S. Pat. No.
 Document 64: Defendants Apotex's Answer, Affirmative Defenses          8,952,138; pp. 1-19; # 2 Exhibit 6-Response to Office Action dated
 and Counterclaims to Plaintiffs' Complaint, Dec. 1, 2015, pp. 1-45.    Jun. 22, 2012)(Brier, Simeon) (Entered: Jun. 22, 2016); pp. 1-6.
 Document 76: Apotex's Opening Claim Construction Brief, Dec.           Document 244: Motion for Judgment on Partial Findings Pursuant
 11, 2015, pp. 1-26.                                                    to Fed. R. Civ. P. 52(c) by Apotex Corp., Apotex Inc. pp. 1-12,
 Document 77: Amgen's Opening Claims Construction Brief, Dec.           Entered: Jul. 18, 2016: Attachments #1 Exhibit A-Pages from Trial
 11, 2015, pp. 1-23; Document 77-1 to Exhibit 1, U.S. Pat. No.          Transcript Day 1 (Jul. 11, 2016) (Willson), pp. 1-6 # 2 Exhibit
 8,952,138, document entered on Dec. 11, 2015, pp. 1-19; Document       B-Pages from Trial Transcript Day 2 (Jul. 12, 2016) (Willson), pp.
 77-2 to Exhibit 2, U.S. Pat. No. 6,162,427, document entered Dec.      1-9 # 3 Exhibit C-Pages from Trial Transcript Day 3 (Jul. 13,
 11, 2015, pp. 1-7; Document 77-3 to Exhibit 3, U.S. Pat. No.           2016) (Dowd), pp. 1-13 # 4 Text of Proposed Order, pp. 1.
 5,824,784, document entered Dec. 11, 2015, pp. 1-31; Document          Document 247:Transcript of Bench Trial held on Jul. 11, 2016
 77-4 to Exhibit 4, Declaration of Richard C. Willson, Ph. D.           before Judge James I. Cohn, 1-245 pages, Court Reporter: Karl
 Regarding Claim Constructions of Shultz et al., document entered       Shires, 954-769-5496 I Karl_Shires@flsd.uscourts.gov. Transcript
 Dec. 11, 2015, pp. 1-16, Document 77-5 to Exhibit A, Richard           may be viewed at the court public terminal or purchased by
 Willson CV, document entered Dec. 11, 2015, pp. 1-21; Document         contacting the Court ReporterIT ranscriber before the deadline for
 77-6 to Exhibit B, Effective renaturation of denatured and reduced     Release of Transcript Restriction. After that date it may be obtained
 immunoglobulin Gin vitro without assistance of chaperone, docu-        through PACER. Redaction Request due Aug. 11, 2016. Redacted
 ment entered on Dec. 11, 2015, pp. 1-7; Document 77-7 to Exhibit       Transcript Deadline set for Aug. 22, 2016. Release of Transcript
 C, Effective renaturation of reduced lysosome by gentle removal of     Restriction set for Oct. 20, 2016. (Shires, Karl) (Entered: Jul. 18,
 urea, document entered on Dec. 11, 2015, pp. 1-6; Document 77-8        2016).
 to Exhibit D, Perspectives in Biochemistry, Biochemistry, document     Document 248: Transcript of Bench Trial held on Jul. 12, 2016
 entered on Dec. 11, 2015, pp. 1-10; Document 77-9 to Exhibit E,        before Judge James I. Cohn, 1-171 pages, Court Reporter: Karl
 Structural Stability of Covalently Linked GroES Heptamer: Advan-       Shires, 954-769-5496 I Karl_Shires@flsd.uscourts.gov. Transcript
 tages in the Formulation of Oligomeric Structure, Science Direct,      may be viewed at the court public terminal or purchased by
 document entered on Dec. 11, 2015, pp. 1-16.                           contacting the Court ReporterIT ranscriber before the deadline for
 Document 82: Brief in response to Plaintiffs' Opening Claim            Release of Transcript Restriction. After that date it may be obtained
 Construction Brief by Apotex Corp., Apotex Inc. re 77 Trial Brief,     through PACER. Redaction Request due Aug. 11, 2016. Redacted
 documents entered on Jan. 8, 2016, pp. 1-25. Attachments: # 1          Transcript Deadline set for Aug. 22, 2016. Release of Transcript
 Declaration ofW. Blake Coblentz in Support of Defendants Respon-       Restriction set for Oct. 20, 2016. (Shires, Karl) (Entered: Jul. 18,
 sive Claim Construction Brief, pp. 1-2. # 2 Exhibit A-Declaration      2016).
 of AnneS. Robinson, Ph.D., pp. 1-17. # 3 Exhibit B-R. Rudolph          Document 249: Transcript of Bench Trial held on Jul. 13, 2016
 and H. Lilie, In vitro folding of inclusion body proteins). Entered:   before Judge James I. Cohn, 1-61 pages, Court Reporter: Karl
 Jan. 8, 2016, pp. 1-9.                                                 Shires, 954-769-5496 I Karl_Shires@flsd.uscourts.gov. Transcript
 Document 83: Responsive Claim Construction Briefby Amgen Inc.,         may be viewed at the court public terminal or purchased by
 Amgen Manufacturing Limited. Documents entered on Jan. 8, 2016.        contacting the Court ReporterIT ranscriber before the deadline for
 pp. 1-25. Attachments: # 1 Affidavit Exh. !-Rebuttal Declaration       Release of Transcript Restriction. After that date it may be obtained
 of Richard C. Willson, pp. 1-19. # 2 Exhibit A-Feb. 23, 2012           through PACER. Redaction Request due Aug. 11, 2016. Redacted
 Office Action Response, pp. 1-6. # 3 Exhibit B-'370 Patent, pp.        Transcript Deadline set for Aug. 22, 2016. Release of Transcript
 1-167. # 4 Exhibit C-Jan. 29, 2014 Office Action, pp. 1-8. # 5         Restriction set for Oct. 20, 2016. (Shires, Karl) (Entered: Jul. 18,
 Exhibit D-Apr. 28, 2014 Office Action Response, # 6 Affidavit          2016).
 Exh. 2-Rebuttal Declaration of Louis M. Pelus, pp. 1-22. # 7           Document 250: Transcript of Bench Trial held on Jul. 14, 2016
 Exhibit A-Pelus CV, pp. 1-49. # 8 Exhibit B-Richman, pp. 1-11.         before Judge James I. Cohn, 1-242 pages, Court Reporter: Karl
 # 9 Exhibit C-Shirota, pp. 1-8. # 10 Exhibit D-Neben, pp. 1-10.        Shires, 954-769-5496 I Karl_Shires@flsd.uscourts.gov. Transcript
 Document 89: Apotex's Reply to Plaintiffs' Responsive Claim            may be viewed at the court public terminal or purchased by
 Construction Brief. Notice by Apotex Corp., Apotex Inc. re 83 Trial    contacting the Court ReporterIT ranscriber before the deadline for
 Brief, Defendants Apotex Inc. and Apotex Corp.'s Reply to              Release of Transcript Restriction. After that date it may be obtained
 Plantiffs' Responsive Claim Construction Brief. Documents entered      through PACER. Redaction Request due Aug. 11, 2016. Redacted
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 30 of 266 PageID #: 616


                                                            US 9,643,997 B2
                                                                      Page 5


 (56)                    References Cited

                    OTHER PUBLICATIONS

 Transcript Deadline set for Aug. 22, 2016. Release of Transcript
 Restriction set for Oct. 20, 2016. (Shires, Karl) (Entered: Jul. 18,
 2016).
 Document 254: Response in Opposition re 244 Motion for Judg-
 ment on Partial Findings Pursuant to Fed. R. Civ. P. 52( c) filed by
 Amgen Inc., Amgen Manufacturing Limited. Replies due by Aug.
 15, 2016; pp. 1-20.
 Document 259: Mandate of US Federal Circuit (certified copy)
 Affirm Judgment/ Order of the district court with courts opinion re
 72 Notice of Appeal, filed by Apotex Corp., Apotex Inc. ; Date
 Issued: Aug. 11, 2016; US Federal Circuit Case Number: 16-1308
 (amb) (Entered: Aug. 11, 2016); pp. 1-26.
 Document 260: Reply to Response to Motion re 244 Motion for
 Judgment on Partial Findings Pursuant to Fed. R. Civ. P. 52( c) filed
 by Apotex Corp., Apotex Inc. pp. 1-11; Attachments: # 1 Exhibit
 !-Trial Transcript Day 2 (Jul. 12, 2016) (Willson), pp. 1-7. # 2
 Exhibit 2-Trial Transcript Day 3 (Jul. 13, 2016) (Dowd), pp. 1-4.
 # 3 Exhibit 3-Trial Transcript Day 4 (Jul. 14, 2016) (Robinson),
 pp. 1-4. # 4 Exhibit 4-Trial Transcript Day 5 (Jul. 18, 2016), pp.
 1-3.
 Document 268: Final Judgment Signed by Judge James I. Cohn on
 Sep. 6, 2016. (tpl) Notice: If there are sealed documents in this case,
 they may be unsealed after 1 year or as directed by Court Order,
 unless they have been designated to be permanently sealed. See
 Local Rule 5.4 and Administrative Order 2014-69. (Entered: Sep. 6,
 2016); pp. 1-5.
            Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 31 of 266 PageID #: 617




                                                                                                                                 e•
                                                                                                                                 00
                                                                                                                                 •
                                                          CPG l)rot.dn A Resin loading Capadty
                                                                                                                                 ~
                                                                                                                                 ~
                                                                                                                                 ~
                     ·····~ 9~32min residenc(~            time   ~   7.68min residence time   --~   6 min residence time         ~


          100   .f". . . . . . . . . . . . . . . .                                                                               =
                                                                                                                                 ~




eu        w~                                                                                                                     ~
                                                                                                                                 ~
-~           i                                                                                                                   \0
                 l                                                                                                               ~
  OJ}
  c
.......
           . I                                                                                                                   N

"'0
          OOi                                                                                                                    ....
                                                                                                                                 0

~=
  ..-<
                 !                                                                                                               -....l

co
.....Q
  ~       40.
 .....                                                                                                                           rFJ

£                                                                                                                                =-
                                                                                                                                 ('D

          20                                                                                                                     a....
                                                                                                                                 0

           O·L······'*··~
                                                                                                                                 .....
                                                                                                                                 Ul


                0                    10              20    30        40      50        60       70         80        90    100
                                                                  g TP Loaded/L resin



                                                                                                                                 d
                                                                                                                                  rJl
                                                                                                                                  \C
                                                                                                                                 0..,
                                                                                                                                     ~
                                                                                                                                  w
                                                                                                                                 \c
                                                                                                                                     \C
                                                                                                                                     -....l
                                                                 Figure 1
                                                                                                                                     =
                                                                                                                                     N
                 Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 32 of 266 PageID #: 618




                                                                                                                   e
                                                                                                                   •
                                                                                                                    00
                                                                                                                    •
                                                                                                                    ~
                                                                                                                    ~
                                                                                                                    ~
                                                                                                                    ~



                                  RP-HPLC      SE-HPLC CE-SDS
                                                               Average Purity
                                                                                                                   =~



                                  Main Peak    Main Peak Main Peak          Host Protein DNA Level      Average
                                  Purity("%)   Purity ( 0/o) Purity (0/o)   Level (ppm) (pg/mg protein) Yield{%)
                                                                                                                    ~
               Average (n==i 3)       34.5         74.5          79.2           9100.0      >70000          -      ~
     Load      Std. Oev {n=13)         2.4         2.7            4.4            424.3         *            -      ~'-CI
                                                                                                                    N
               Average (n=17)         41.3         68.8          84.7            41.0        215.2        81.7      ....
                                                                                                                    0

 Purified Pool Std. Dev (n=17)         1.5         3.8            4.0             5.7        301.2        12.3      -....l

* Data limited to N=1

                                                                                                                    rFJ
                                                                                                                    =-
                                                                                                                    ('D

                                                                                                                    .....
                                                                                                                    ('D


                                                                                                                    N
                                                                                                                    0
                                                                                                                    .....
                                                                                                                    Ul




                                                                                                                    d
                                                                                                                    rJl
                                             Figure 2                                                              '"'..c
                                                                                                                    0'1
                                                                                                                    ~
                                                                                                                   w
                                                                                                                   \c
                                                                                                                    '..c
                                                                                                                    -....l

                                                                                                                    =
                                                                                                                    N
                 Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 33 of 266 PageID #: 619




                                                                                                                 e•
                                                                                                                  00
                                                                                                                  •
                                                                                                                  ~
                                                                                                                  ~
                                                                                                                  ~
                                                                                                                  ~

                                                               Average Purity                                    =~


                                        RP-HPLC     SE-HPLC CE-SDS
                                        Main Peak   Main Peak Main Peak   Host Protein DNA Level      Average
                                        Purity(%)   Purity(%) Purity(%)   Level (ppm) (pg/mg protein) Yield(%)    ~
                                                                                                                 ~
               Average (n=5)               36.0        76.1      75.5           "1400.0   >70000          -      ~'-CI
     Load       Std. Dev (n=5)             0.9         1.9        1.5              *         *            -       N
                                                                                                                  ....
                                                                                                                  0
               Average (150 cycles)        40.2        75.0      82.4            71.4      89.2         84.3      -....l
 Purified Pool Std. Dev ( 150 cycles)       2.5        8.7        4.6            23.0      175.0        18.8
* Data limited to N:::::1
                                                                                                                  rFJ
                                                                                                                  =-
                                                                                                                  ('D

                                                                                                                  .....
                                                                                                                  ('D

                                                                                                                  (.H

                                                                                                                  0
                                                                                                                  .....
                                                                                                                  Ul




                                                  Figure 3                                                        d
                                                                                                                  rJl
                                                                                                                 '"'..c
                                                                                                                  0'1
                                                                                                                  ~
                                                                                                                 w
                                                                                                                 \c
                                                                                                                  '..c
                                                                                                                  -....l

                                                                                                                  =
                                                                                                                  N
       Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 34 of 266 PageID #: 620




                                                                                                                     e•
                                                                                                                     00
                                                                                                                     •
                              Demonstration of Dynamic Binding Capacity for
                                                                                                                      ~
                                !on Exchangers and Mixed mode Resins                                                  ~
                                                                                                                      ~
       70                                                                                                             ~



       60
                                                                                                                     =~




0 50
u                                                                                                                     ~
~                                                                                                                    ~
g>     40                                                                                                            ~'-CI
:t;                                                                                                                   N
s:::
inc; 30
                                                                                                                      ....
                                                                                                                      0
                                                                                                                      -....l
:§
0
n:     20
                                                                                                                      rFJ
                                                                                                                      =-
                                                                                                                      ('D
       10                                                                                                             .....
                                                                                                                      ('D

                                                                                                                      .j;o.

                                                                                                                      0
        0                                                                                                             .....
                                                                                                                     Ul
            0     5            10      15           20       ')".
                                                             .. o        30            35        40       45    50
                                               Capacity {g TP Loaded/L resin}

                                      ~   - !EX Resin 3                                     Y-    !EX Resin 6
                iEX Resin 2          ---•---- !EX Resin 4           :-~!EX   Resin 5

                                                                                                                     d
                                                                                                                      rJl
                                                                                                                     __'..c
                                                                                                                      0'1
                                                                                                                      ~
                                                                                                                     w
                                                                                                                     \c
                                                                                                                      '..c
                                            Figure 4                                                                  -....l

                                                                                                                      =
                                                                                                                      N
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 35 of 266 PageID #: 621




                                                                                 e•
                                                                                  00
                                                                                  •
                                                                                  ~
                                                                                  ~
                                                                                  ~
                                                                                  ~



                               RP-HPLC
                                                                                 =~

                                           SE-HPLC
                               Main Peak   Main Peak    Average    I
                               Purity(%)   Purity(%)    Yield(%)                  ~
       Load                        29.8        64.6         -                    ~
                                                                                 ~'-CI
       CEX                         46.0        80.3        62.0                   N

       AEX                         30.9        75.7        85.0                   ....
                                                                                  0
                                                                                  ......:J




                                                                                  rFJ
                                                                                  =-
                                                                                  ('D

                                                                                  .....
                                                                                  ('D


                                                                                  Ul
                                                                                  0
                                                                                  .....
                                                                                  Ul




                     Figure 5                                                     d
                                                                                  rJl
                                                                                 '"'..c
                                                                                  0'1
                                                                                  ~
                                                                                 w
                                                                                 \c
                                                                                  '..c
                                                                                  -....l

                                                                                  =
                                                                                  N
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 36 of 266 PageID #: 622


                                                     US 9,643,997 B2
                               1                                                                       2
    CAPTURE PURIFICATION PROCESSES FOR                                  expressed in a non-native soluble form to generate a cell
         PROTEINS EXPRESSED IN A                                        lysate; (b) contacting the cell lysate with an separation
         NON-MAMMALIAN SYSTEM                                           matrix under conditions suitable for the protein to associate
                                                                        with the separation matrix; (c) washing the separation
    This application is a divisional of U.S. application Ser.           matrix; and (d) eluting the protein from the separation
 No. 12/822,990, filed on Jun. 24, 2010, now U.S. Pat. No.              matrix.
 8,940,878; which claims the benefit of U.S. Provisional                   The protein can be a complex protein, such as a protein is
 Application No. 61/220,477 filed Jun. 25, 2009, which is               selected from the group consisting of a multimeric protein,
 incorporated by reference herein.                                      an antibody and an Fe fusion protein. The non-mammalian
                                                                   10   expression system can comprise bacteria or yeast cells. The
                FIELD OF THE INVENTION                                  separation matrix can be an affinity resin, such as an affinity
                                                                        resin selected from the group consisting of Protein A,
    The present invention relates generally to processes for            Protein G and a synthetic mimetic affinity resin, or it can be
 purifying proteins expressed in non-mammalian systems in               a non-affinity resin, such as a non-affinity resin selected from
 both non-native soluble and non-native insoluble forms, and       15   the group consisting of ion exchange, mixed mode, and a
 more particularly to the direct capture of such proteins from          hydrophobic interaction resin. The cell lysate can be filtered
 a refold mixture or a cell lysate pool by a separation matrix.         before it is contacted with the separation matrix. Although
                                                                        not required, the method can further comprise refolding the
          BACKGROUND OF THE INVENTION                                   protein to its native form after it is eluted from the separation
                                                                   20   matrix.
    Fc-containing proteins are typically expressed in mam-                 A method of purifYing a protein expressed in a non-native
 malian cells, such as CHO cells. The use of affinity chro-             limited solubility form in a non-mammalian expression
 matography to purify Fc-containing proteins is documented              system is provided. In one embodiment that method com-
 (see, e.g., Shukla eta!., (2007) Journal of Chromatography             prises (a) expressing a protein in a non-native limited
 B 848(1):28-39) and is successful, in part, due to the degree     25   solubility form in a non-mammalian cell; (b) lysing a
 of Fe structure observed in proteins expressed in such                 non-mammalian cell; (c) solubilizing the expressed protein
 systems. Fc-containing proteins expressed in non-mamma-                in a solubilization solution comprising one or more of the
 lian cells, however, are often deposited in the expressing             following: (i) a denaturant; (ii) a reductant; and (iii) a
 cells in limited solubility forms, such as inclusion bodies,           surfactant; (d) forming a refold solution comprising the
 that require refolding, and this has been a limiting factor in    30   solubilization solution and a refold buffer, the refold buffer
 selecting non-mammalian systems for expressing Fc-con-                 comprising one or more of the following: (i) a denaturant;
 taining proteins.                                                      (ii) an aggregation suppressor; (iii) a protein stabilizer; and
    A drawback to the use of Protein A, Protein G and other             (iv) a redox component; (e) applying the refold solution to
 chemistries is that in order for a protein comprising an Fe            a separation matrix under conditions suitable for the protein
 region to associate with the Protein A or Protein G molecule,     35   to associate with the matrix; (f) washing the separation
 the protein needs to have a minimum amount of structure.               matrix; and (g) eluting the protein from the separation
 Often, the requisite amount of structure is absent from                matrix.
 proteins expressed recombinantly in a soluble, but non-                   The non-native limited solubility form can be a compo-
 native, form and consequently Protein A chromatography is              nent of an inclusion body. The protein can be a complex
 not performed in a purification process.                          40   protein, such as a complex protein selected from the group
    In the case of a protein expressed in an insoluble non-             consisting of a multimeric protein, an antibody, a peptibody,
 native form, Protein A chromatography is typically not                 and an Fe fusion protein. The non-mammalian expression
 performed in a purification process until after the protein has        system can be bacteria or yeast cells. The denaturant can
 been refolded to a degree that it can associate with the               comprise one or more of urea, guanidinium salts, dimethyl
 Protein A molecule and has been subsequently diluted out of       45   urea, methylurea and ethylurea, the reductant can comprise
 its refold solution. This is because it was believed that after        one or more of cysteine, DTT, beta-mercaptoethanol and
 a protein has been refolded it was necessary to dilute or              glutathione, the surfactant can comprise one or more of
 remove the components of the refold mixture in a wash step,            sarcosyl and sodium dodecylsulfate, the aggregation sup-
 due to the tendency of the components that typically make              pressor can be selected from the group consisting of argi-
 up a refold solution to disrupt interactions between the target   50   nine, proline, polyethylene glycols, non-ionic surfactants,
 protein and the Protein A molecules (Wang et a!., (1997).              ionic surfactants, polyhydric alcohols, glycerol, sucrose,
 Biochem. J. 325(Part 3):707-710). This dilution step can               sorbitol, glucose, tris, sodium sulfate, potassium sulfate and
 consume time and resources which, when working at a                    osmolytes, the protein stabilizer can comprise one or more
 manufacturing scale of thousands of liters of culture, can be          of arginine, proline, polyethylene glycols, non-ionic surfac-
 costly.                                                           55   tants, ionic surfactants, polyhydric alcohols, glycerol,
    The present disclosure addresses these issues by provid-            sucrose, sorbitol, glucose, tris, sodium sulfate, potassium
 ing simplified methods of purifYing proteins comprising Fe             sulfate and osmolytes, and the redox component can com-
 regions that are expressed in non-mammalian expression                 prise one or more of glutathione-reduced, glutathione-oxi-
 systems in a non-native soluble form or in a non-native                dized, cysteine, cystine, cysteamine, cystamine and beta-
 insoluble form.                                                   60   mercaptoethanol. The separation matrix can be an affinity
                                                                        resin such as an affinity resin selected from the group
             SUMMARY OF THE INVENTION                                   consisting of Protein A, Protein G, and synthetic mimetic
                                                                        affinity resin or the separation matrix can be a non-affinity
    A method of purifYing a protein expressed in a non-native           resin selected from the group consisting of ion exchange,
 soluble form in a non-mammalian expression system is              65   mixed mode, and a hydrophobic interaction resin.
 provided. In one embodiment the method comprises (a)                      In other embodiments, the disclosed methods can further
 lysing a non-mammalian cell in which the protein is                    comprise the steps of (a) washing the separation matrix with
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 37 of 266 PageID #: 623


                                                      US 9,643,997 B2
                               3                                                                    4
 a regeneration reagent; and (b) regenerating the separation          Most often, engineered non-mammalian cells will deposit
 matrix. The regeneration reagent can be one of a strong base,        the recombinant proteins into large limited solubility aggre-
 such as sodium hydroxide or a strong acid, such as phos-             gates called inclusion bodies. However, certain cell growth
 phoric acid. The regenerating can comprise washing the               conditions (e.g., temperature or pH) can be modified to drive
 separation matrix with a solution comprising one or both of          the recombinant proteins to be expressed as intracellular,
 a chaotrope present at a concentration of 4-6 M and a
                                                                      soluble monomers. As an alternative to producing a protein
 reductant. The chaotrope can be one of urea, dimethyl urea,
 methylurea, ethylurea, and guanidinium, and the reductant            of interest in cells in which the protein is expressed in the
 can be one of cysteine, DTT, beta-mercaptoethanol and                form of limited solubility inclusion bodies, cell growth
 glutathione. In a particular embodiment the regenerating             conditions can be modified such that proteins are expressed
                                                                   10
 comprises washing the separation matrix with a solution              in a non-native yet soluble form. The cells can then be lysed
 comprising 50 mM Tris, 10 mM citrate, 6M urea, 50 mM                 and the protein can be isolated by capturing it directly from
 DTT at pH 7.4.                                                       cell lysate using ion exchange chromatography, affinity
                                                                      chromatography or mixed mode chromatography, as
        BRIEF DESCRIPTION OF THE DRAWINGS                             described herein. The method can be particularly useful for
                                                                   15
                                                                      purifying proteins comprising an Fe region.
    FIG. 1 is a plot demonstrating the binding of refolded,
 non-mammalian non-native limited solubility fraction com-               In one aspect, therefore, the present disclosure relates to
 plex protein, to Protein A media; in the figure the X denotes        a  method  of isolating a protein of interest comprising an Fe
 resin loading at a 9.32 min residence time, star denotes resin       region that is expressed in a non-mammalian cell in a
 loading at a 7.68 min residence time and solid circles denote 20 non-native, yet soluble form, from a pool oflysate generated
 resin loading at a 6 min residence time.                             from the cell in which the protein was expressed. The
    FIG. 2 is a table demonstrating purification of a complex         method employs a separation matrix, such as Protein A. One
 protein comprising an Fe domain using Protein A resin.               beneficial aspect of the disclosed method is that it eliminates
    FIG. 3 is a table demonstrating the reusability of Protein        the need for a refolding step before the protein is applied to
 A resin when used to capture a non-mammalian non-native 25 the separation matrix. That is, non-mammalian cells
 limited solubility complex protein over 150 cycles using the         expressing the protein of interest in a non-native soluble
 disclosed methods.                                                   form can be lysed, the lysate applied directly to the sepa-
    FIG. 4 is a plot demonstrating the binding profiles of a          ration matrix and the protein subsequently eluted from the
 refolded, non-mammalian non-native limited solubility                separation matrix. This process allows the separation of
 complex protein to six different ion exchange resins (lEX 30 proteins from cell cultures in highly concentrated pools that
 Resins 1, 2, 3, 4, 5, 6, corresponding to Toyopearl                  can be subsequently refolded at high concentrations and can
 SP550C™, Toyopearl SP650MTM, GigaCAP S™, POROS                       be of benefit when producing large quantities of protein,
 HS50™, Toyopearl SP650C™ and GE Healthcare SPxL™,                    particularly since the method is scalable from bench scale,
 respectively) and a mixed-mode resin (MMC Resin 1, GE                which involves cultures on the order of several liters, up to
 Healthcare MMC™) following capture using the disclosed 35 production scale, which involves cultures of thousands of
 methods.                                                             liters.
    FIG. 5 is a table demonstrating purification levels                  Following isolation by the separation matrix, the protein
 achieved for a protein comprising an Fe domain using one             of interest can optionally be subsequently refolded using any
 anion exhange resin (Fractogel TMAE™) and one cation                 technique known or suspected to work well for the protein
 exchange resin (Fractogel S03 -TM).                               40 of interest.
                                                                         In another aspect, the present invention relates to a
            DETAILED DESCRIPTION OF THE                               method of isolating a protein of interest comprising an Fe
                          INVENTION                                   region that is expressed in a non-native limited solubility
                                                                      form, for example in inclusion bodies, that needs to be
    The present disclosure provides methods of capturing on 45 refolded and isolated from the refold mixture. Commonly, a
 a separation matrix non-native proteins produced in micro-           refold solution contains a denaturant (e.g., urea or other
 bial cells. In the case of the direct capture of a protein           chaotrope, organic solvent or strong detergent), an aggrega-
 expressed in a non-native soluble form the advantages of the         tion suppressor (e.g., a mild detergent, arginine or low
 present invention over typical processes include enhanced            concentrations of PEG), a protein stabilizer (e.g., glycerol,
 protein concentration, volume reduction, and increased so sucrose or other osmolyte, salts) and/or a redox component
 recovery over traditional methods, improved protein stabil-          (e.g., cysteine, cystine, cystamine, cysteamine, glutathione).
 ity, and ultimately process cost savings.                            While often beneficial for refolding proteins, these compo-
    In the case of the direct capture of a protein expressed in       nents can inhibit purification (see, e.g., Wang eta!., (1997)
 a non-native limited solubility form, the advantages of the          Biochemical Journal325 (Part 3):707-710) and it is neces-
 present invention over typical processes include the elimi- 55 sary to isolate or dilute the protein from these components
 nation of the need to dilute the protein out of a refold             for further processing, particularly before applying the pro-
 solution prior to capturing it on a separation matrix.               tein to a separation matrix.
    Another advantage of the disclosed methods is that they              In one embodiment of the disclosed method, purification
 may be performed at a range of scales, from laboratory scale         is achieved by directly applying a protein of interest, which
 (typically milliliter or liter scale), a pilot plant scale (typi- 60 is present in a refold mixture, to a separation matrix. In this
 cally hundreds of liters) or on an industrial scale (typically       approach, following a refold step the entire refold mixture,
 thousands of liters). The application of the disclosed meth-         including the protein of interest, is applied directly to a
 ods on large scales may be particularly desirable, due to the        separation matrix, such as a Protein A or G resin. The protein
 potential savings in time and resources.                             of interest associates with the matrix in the presence of the
    Non-mammalian, e.g., microbial, cells can naturally pro- 65 components of refold buffer, impurities are washed away
 duce, or can be engineered to produce, proteins that are             and the protein is eluted. Since the method omits the need for
 expressed in either a soluble or a limited solubility form.          removing any components of the refold mixture before the
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 38 of 266 PageID #: 624


                                                      US 9,643,997 B2
                               5                                                                       6
 refold mixture is applied to a separation matrix, the method           ous regions which are at least 90% identical to human or
 can have the effect of saving steps, time and resources that           non-human CH2 and CH3 immunoglobulin domains. An Fe
 are typically expended on removing the protein from refold-            can but need not have the ability to interact with an Fe
 ing and dilution buffers in purification processes. In some            receptor. See, e.g., Hasemann & Capra, "Immunoglobulins:
 cases, the method can also reduce or eliminate the need for            Structure and Function," in William E. Paul, ed., Funda-
 subsequent purification steps.                                         mental Immunology, Second Edition, 209, 210-218 (1989),
    The disclosed methods can also be employed to purify                which is incorporated by reference herein in its entirety.
 proteins expressed in a non-native soluble and non-native                 As used herein, the terms "protein" and "polypeptide" are
 limited solubility forms in a non-mammalian expression                 used interchangeably and mean any chain of at least five
 system that have subsequently been derivatized. For               10   naturally or non-naturally occurring amino acids linked by
 example, following expression a protein comprising an Fe               peptide bonds.
 region can be associated with a small molecule, such as a                 As used herein, the term "complex molecule" means any
 toxin. Such conjugates can be purified using the methods               protein that is (a) larger than 20,000 MW, or comprises
 described herein.                                                      greater than 250 amino acid residues, and (b) comprises two
                                                                   15   or more disulfide bonds in its native form. A complex
                       I. DEFINITIONS                                   molecule can, but need not, form multimers. Examples of
                                                                        complex molecules include but are not limited to, antibod-
    As used herein, the terms "a" and "an" mean one or more             ies, peptibodies and polypeptides comprising an Fe domain
 unless specifically indicated otherwise.                               and other large proteins. Peptibodies are described in U.S.
    As used herein, the term "non-mammalian expression             20   Pat. No. 6,660,843, U.S. Pat. No. 7,138,370 and U.S. Pat.
 system" means a system for expressing proteins in cells                No. 7,511,012.
 derived from an organism other than a mammal, including                   As used herein, the term "peptibody" refers to a polypep-
 but not limited to, prokaryotes, including bacteria such as E.         tide comprising one or more bioactive peptides joined
 coli, and yeast. Often a non-mammalian expression system               together, optionally via linkers, with an Fe domain. See U.S.
 is employed to express a recombinant protein of interest,         25   Pat. No. 6,660,843, U.S. Pat. No. 7,138,370 and U.S. Pat.
 while in other instances a protein of interest is an endog-            No. 7,511,012 for examples of peptibodies.
 enous protein that is expressed by a non-mammalian cell.                  As used herein, the terms "Fe fusion" and "Fe fusion
 For purposes of the present disclosure, regardless of whether          protein" are used interchangeably and refer to a peptide or
 a protein of interest is endogenous or recombinant, if the             polypeptide covalently attached to an Fe domain.
 protein is expressed in a non-mammalian cell then that cell       30      As used herein the term "Protein A" means any protein
 is a "non-mammalian expression system." Similarly, a "non-             identical or substantially similar to Staphylococcal Protein
 mammalian cell" is a cell derived from an organism other               A, including commercially available and/or recombinant
 than a mammal, examples of which include bacteria or                   forms of Protein A. For the purposes of this invention,
 yeast.                                                                 Protein A specifically includes engineered Protein A derived
    As used herein, the term "denaturant" means any com-           35   media, such as Mab Select SuRe™ media (GE Healthcare),
 pound having the ability to remove some or all of a protein's          in which a single subunit (e.g., the B subunit) is replicated
 secondary and tertiary structure when placed in contact with           two or more times and joined in a contiguous sequence to
 the protein. The term denaturant refers to particular chemical         form a recombinant Protein A molecule, and other non-
 compounds that affect denaturation, as well as solutions               naturally occurring Protein A molecules.
 comprising a particular compound that affect denaturation.        40      As used herein, the term "Protein G" means any protein
 Examples of denaturants that can be employed in the dis-               identical or substantially similar to Streptococcal Protein G,
 closed method include, but are not limited to urea, guani-             including commercially available and/or recombinant forms
 dinium salts, dimethyl urea, methylurea, ethylurea and com-            of Protein G.
 binations thereof.                                                        As used herein, the term "substantially similar," when
    As used herein, the term "aggregation suppressor" means        45   used in the context of a protein, including Protein A, means
 any compound having the ability to disrupt and decrease or             proteins that are at least 80%, preferably at least 90%
 eliminate interactions between two or more proteins.                   identical to each other in amino acid sequence and maintain
 Examples of aggregation suppressors can include, but are               or alter in a desirable manner the biological activity of the
 not limited to, amino acids such as arginine, proline, and             unaltered protein. Included in amino acids considered iden-
 glycine; polyols and sugars such as glycerol, sorbitol,           50   tical for the purpose of determining whether proteins are
 sucrose, and trehalose; surfactants such as, polysorbate-20,           substantially similar are amino acids that are conservative
 CHAPS, Triton X-100, and dodecyl maltoside; and combi-                 substitutions, unlikely to affect biological activity, including
 nations thereof.                                                       the following: Ala for Ser, Val for Ile, Asp for Glu, Thr for
    As used herein, the term "protein stabilizer" means any             Ser, Ala for Gly, Ala for Thr, Ser for Asn, Ala for Val, Ser
 compound having the ability to change a protein's reaction        55   for Gly, Tyr for Phe, Ala for Pro, Lys for Arg, Asp for Asn,
 equilibrium state, such that the native state of the protein is        Leu for Ile, Leu for Val, Ala for Glu, Asp for Gly, and these
 improved or favored. Examples of protein stabilizers can               changes in the reverse. See, e.g., Neurath et a!., The Pro-
 include, but are not limited to, sugars and polyhedric alco-           teins, Academic Press, New York (1979). The percent iden-
 hols such as glycerol or sorbitol; polymers such as polyeth-           tity of two amino sequences can be determined by visual
 ylene glycol (PEG) and a-cyclodextrin; amino acids salts          60   inspection and mathematical calculation, or more preferably,
 such as arginine, proline, and glycine; osmolytes and certain          the comparison is done by comparing sequence information
 Hoffmeister salts such as Tris, sodium sulfate and potassium           using a computer program such as the Genetics Computer
 sulfate; and combinations thereof.                                     Group (GCG; Madison, Wis.) Wisconsin package version
    As used herein, the terms "Fe" and "Fe region" are used             10.0 program, "GAP" (Devereux eta!., 1984, Nucl. Acids
 interchangeably and mean a fragment of an antibody that           65   Res. 12: 387) or other comparable computer programs. The
 comprises human or non-human (e.g., murine) CH2 and CH3                preferred default parameters for the "GAP" program
 immunoglobulin domains, or which comprises two contigu-                includes: (1) the weighted amino acid comparison matrix of
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 39 of 266 PageID #: 625


                                                       US 9,643,997 B2
                                7                                                                        8
 Gribskov and Burgess ((1986), Nucl. Acids Res. 14: 6745),                ment, to become soluble. The term specifically includes
 as described by Schwartz and Dayhoff, eds., Atlas of Poly-               proteins existing in inclusion bodies, such as those some-
 peptide Sequence and Structure, National Biomedical                      times found when a recombinant protein is expressed in a
 Research Foundation, pp. 353-358 (1979), or other compa-                 non-mmalian expression system.
 rable comparison matrices; (2) a penalty of 30 for each gap                 As used herein, the term "soluble form" when used in the
 and an additional penalty of 1 for each symbol in each gap               context of a protein of interest, such as a protein comprising
 for amino acid sequences; (3) no penalty for end gaps; and               a Fe domain, broadly refers to a form or state in which the
 (4) no maximum penalty for long gaps. Other programs used                protein is expressed in a form that is soluble in a intracel-
 by those skilled in the art of sequence comparison can also              lularly (for example in the cell's cytoplasm) or extracellu-
 be used.                                                            10   larly (for example, in a cell lysate pool).
    As used herein, the terms "isolate" and "purify" are used
 interchangeably and mean to reduce by 1%, 2%, 3%, 4%,                           II. DIRECT CAPTURE OF A PROTEIN
 5%, 10%, 15%, 20%, 25%, 30%, 35%, 40%, 45%, 50%,                              EXPRESSED IN A NON-NATIVE SOLUBLE
 55%, 60%, 65%, 70%, 75%, 80%, 85%, 90% or 95%, or                            FORM IN A NON-MAMMALIAN EXPRESSION
 more, the amount of heterogenous elements, for example              15                       SYSTEM
 biological macromolecules such as proteins or DNA, that
 may be present in a sample comprising a protein of interest.                One advantage of the disclosed method over typical
 The presence of heterogenous proteins can be assayed by                  purification methods is the elimination of the need for a
 any appropriate method including High-performance Liquid                 refolding step before the soluble protein is applied to the
 Chromatography (HPLC), gel electrophoresis and staining             20   separation matrix. That is, a protein solublized in cell lysate
 and/or ELISA assay. The presence of DNA and other nucleic                can be directly applied to the separation matrix. This is
 acids can be assayed by any appropriate method including                 advantageous because the method does not require any
 gel electrophoresis and staining and/or assays employing                 initial purification efforts, although an initial filtration step
 polymerase chain reaction.                                               may be desirable in some cases.
    As used herein, the term "separation matrix" means any           25      In the case of a protein comprising a Fe domain, the Fe
 adsorbent material that utilizes specific, reversible interac-           region must have a certain level of structure to be bound by
 tions between synthetic and/or biomolecules, e.g., the prop-             protein A, (Wang eta!., (1997) Biochem. J. 325(Part 3):707-
 erty of Protein A to bind to an Fe region of an IgG antibody             710). This fact has limited the application of separation
 or other Fc-containing protein, in order to effect the sepa-             matrices for purifYing proteins that are expressed in a
 ration of the protein from its environment. In other embodi-        30   non-native soluble form, particularly proteins comprising an
 ments the specific, reversible interactions can be base on a             Fe region, because it is commonly believed that a soluble
 property such as isoelectric point, hydrophobicity, or size. In          non-native Fc-containing protein would not have the requi-
 one particular embodiment, a separation matrix comprises                 site structural elements required to associate with a separa-
 an adsorbent, such as Protein A, affixed to a solid support.             tion matrix. Furthermore, the Fe region of an antibody
 See, e.g., Ostrove (1990) in "Guide to Protein Purification,"       35   spontaneously forms a homodimer under non-reducing con-
 Methods in Enzymology 182: 357-379, which is incorpo-                    ditions and prior to the instant disclosure it was unexpected
 rated herein in its entirety.                                            to observe that even in the reductive environment of the cell,
    As used herein, the terms "non-native" and "non-native                the Fc-conjugated proteins and peptides not only form
 form" are used interchangeably and when used in the                      enough structure for protein to bind to the affinity resin, but
 context of a protein of interest, such as a protein comprising      40   that the individual peptide chains readily formed non-cova-
 a Fe domain, mean that the protein lacks at least one formed             lent dimers, even though the proteins had not yet been
 structure attribute found in a form of the protein that is               completely refolded to native form.
 biologically active in an appropriate in vivo or in vitro assay             In view of prevailing beliefs, the success of the disclosed
 designed to assess the protein's biological activity.                    method was surprising and unanticipated because it was not
 Examples of structural features that can be lacking in a            45   expected that a non-mammalian, microbial cell fermentation
 non-native form of a protein can include, but are not limited            could be induced to produce a protein that was soluble, yet
 to, a disulfide bond, quaternary structure, disrupted second-            still had enough structure to associate with the affinity
 ary or tertiary structure or a state that makes the protein              separation matrix.
 biologically inactive in an appropriate assay. A protein in a               The disclosed method can be employed to purify a protein
 non-native form can but need not form aggregates.                   50   of interest that is expressed in a non-native soluble form in
    As used herein, the term "non-native soluble form" when               a non-mmalian cell expression system. The protein of
 used in the context of a protein of interest, such as a protein          interest can be produced by living host cells that either
 comprising a Fe domain, means that the protein lacks at least            naturally produce the protein or that have been genetically
 one formed structure attribute found in a form of the protein            engineered to produce the protein. Methods of genetically
 that is biologically active in an appropriate in vivo or in vitro   55   engineering cells to produce proteins are known in the art.
 assay designed to assess the protein's biological activity, but          See, e.g., Ausabel eta!., eds. (1990), Current Protocols in
 in which the protein is expressed in a form or state that is             Molecular Biology (Wiley, New York). Such methods
 soluble intracellularly (for example in the cell's cytoplasm)            include introducing nucleic acids that encode and allow
 or extracellularly (for example, in a lysate pool).                      expression of the protein into living host cells. In the context
    As used herein, the term "non-native limited solubility          60   of the present disclosure, a host cell will be a non-mamma-
 form" when used in the context of a protein of interest, such            lian cell, such as bacterial cells, fungal cells, yeast cells, and
 as a protein comprising a Fe domain, means any form or                   insect cells. Bacterial host cells include, but are not limited
 state in which the protein lacks at least one formed structural          to, Escherichia coli cells. Examples of suitable E. coli
 feature found in a form of the protein that (a) is biologically          strains include: HB101, DH5a, GM2929, JM109, KW251,
 active in an appropriate in vivo or in vitro assay designed to      65   NM538, NM539, and any E. coli strain that fails to cleave
 assess the protein's biological activity and/or (b) forms                foreign DNA. Fungal host cells that can be used include, but
 aggregates that require treatment, such as chemical treat-               are not limited to, Saccharomyces cerevisiae, Pichi a pasta-
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 40 of 266 PageID #: 626


                                                     US 9,643,997 B2
                               9                                                                      10
 ris and Aspergillus cells. New cell lines can be established           to clean in-place. The benefit of filtering the cell lysate prior
 using methods known to those skilled in the art (e.g., by              to contacting it with the separation matrix can be determined
 transformation, viral infection, and/or selection). It is noted        on a case-by-case basis.
 that the method can be performed on proteins that are                     After the lysis procedure, the cell lysate can optionally be
 endogenously expressed by the non-mammalian cell as well.              incubated for an appropriate amount of time in the presence
    During the production of a non-mammalian culture,                   of air or oxygen, or exposed to a redox component or redox
 growth conditions can be identified and employed so as to              thiol-pair. The incubation can facilitate and/or ensure the
 favor the production of a protein of interest in an intracel-          formation of the minimal secondary structure required to
 lular soluble form. Such conditions can be identified by               facilitate an association with a separation matrix. The par-
 systematic empirical optimization of the culture condition        10   ticular length of the incubation can vary with the protein but
 parameters, such as temperature or pH. This optimization               is typically less than 72 hours (e.g., 0, 0.5, 1, 2, 3, 5, 7, 10,
 can be achieved using analysis of multifactorial matrices.             12, 18, 24, 36, 48 or 72 hours). When an incubation is
 For example, a matrix or series of multifactorial matrices             performed, the length of incubation time can be determined
 can be evaluated to optimize temperature and pH conditions             by empirical analysis for each protein, which in some cases
 favor production of a desired species (i.e., a non-native         15   will be shorter (or omitted) and other cases longer.
 soluble form). An optimization screen can be set up to                    Following the incubation period the cell lysate, which
 systematically evaluate temperature and pH in a full or                comprises the released protein of interest, is contacted with
 partial factorial matrix, with each component varied over a            a separation matrix under conditions suitable for the protein
 range of at least three temperature or pH levels with all other        to associate with a binding element of the separation matrix.
 parameters kept constant. The protein can be expressed and        20   Representative conditions conducive to the association of a
 the yield and quality of protein expressed in the desired form         protein with an affinity matrix are provided in the Examples.
 can be evaluated using standard multivariate statistical tools.        The separation matrix can be any media by which the protein
    Initially, non-mammalian cells that express a particular            of interest can be separated from the components of the
 protein of interest are grown to a desired target density under        resuspension and/or lysis buffer, including impurities such
 conditions designed to induce expression of the protein in a      25   as host cell proteins, DNA, lipids and chemical impurities
 soluble form. In one embodiment, the cells express a wild              introduced by the components of the resuspension and/or
 type protein of interest. In another embodiment, the cells can         lysis buffer.
 be engineered using standard molecular biology techniques                 Proteins A and G are often employed to purifY antibodies,
 to recombinantly express a protein of interest, and induced            peptibodies and other fusion proteins comprising a Fe region
 to produce the protein of interest. The protein of interest can   30   by affinity chromatography. See, e.g., Vola eta!. (1994), Cell
 be any protein, for example a protein that comprises an Fe             Biophys. 24-25: 27-36; Aybay and Imir (2000), J. Immunol.
 moiety. Such a protein can be, for example, an antibody, a             Methods 233(1-2): 77-81; Ford eta!. (2001), J. Chromatogr.
 peptibody or an Fe fusion protein, any of which can be                 B 754: 427-435. Proteins A and G are useful in this regard
 joined to an Fe moiety via a linker.                                   because they bind to the Fe region of these types of proteins.
    Once the desired target density is reached, the non-           35   Recombinant fusion proteins comprising an Fe region of an
 mammalian cells are separated from the growth media. One               IgG antibody can be purified using similar methods. Proteins
 convenient way of achieving separation is by centrifugation,           A and G can be employed in the disclosed methods as an
 however filtration and other clarification methods can also            adsorbent component of a separation matrix.
 be used.                                                                  Thus, examples of separation matrices that can be
    The cells are then collected and are resuspended to an         40   employed in the present invention include Protein A resin,
 appropriate volume in a resuspension solution. Examples of             which is known to be, and is commonly employed as, an
 resuspension solutions that can be used in the disclosed               effective agent for purifYing molecules comprising an Fe
 methods include phosphate buffered saline, Tris buffered               moiety, as well as Protein G and synthetic mimetic affinity
 saline, or water. The selection of an appropriate buffer will          resins, such as MEP HyperCel® chromatography resin.
 be determined, in part, by the properties of the molecule of      45      After the protein of interest has been associated with the
 interest as well as any volume or concentration constraints.           separation matrix by contacting the cell lysate containing the
    Following resuspension, the non-mammalian cells are                 protein with the separation matrix, thereby allowing the
 lysed to release the protein, which will be present in the cell        protein to associate with the adsorbent component of the
 lysate in a non-native soluble form to generate a cell lysate.         separation matrix, the separation matrix is washed to remove
 The lysis can be performed using any convenient means,            50   unbound lysate and impurities.
 such as feeding the cell suspension through a high pressure               The wash buffer can be of any composition, as long as the
 homogenizer or by employing a chemical lysis process.                  composition and pH of the wash buffer is compatible with
 Whichever lytic process is selected, the function of the lysis         both the protein and the matrix, and maintains the interaction
 step is to break open the cells and to break down DNA. The             between the protein and the matrix. Examples of suitable
 lysis can be performed in multiple cycles to achieve a more       55   wash buffers that can be employed include solutions con-
 complete lysis or to accommodate large volumes of cell                 taining glycine, Tris, citrate, or phosphate; typically at levels
 suspension. For example, the cell suspension can be fed                of 5-100 mM (e.g., 5, 10, 15, 20, 25, 30, 35, 40, 45, 50, 75
 through a mechanical homogenizer several times. This pro-              or 100 mM). These solutions can also contain an appropriate
 cess releases the intracellular contents, including the protein        salt ion, such as chloride, sulfate or acetate at levels of 5-500
 of interest, and forms a pool of cell lysate.                     60   mM (e.g., 5, 10, 12, 30, 40, 50, 60, 70, 80, 90, 100, 150,200,
    Following the lysis procedure, the cell lysate can option-          250, 300, 350, 400, 450 or 500 mM). The resin can be
 ally be filtered. Filtration can remove particulate matter             washed once or any number of times. The exact composition
 and/or impurities, such as nucleic acids and lipids, and may           of a wash buffer will vary with the protein being purified.
 be desirable in some cases, such as when one suspects that                After the separation matrix with which the protein has
 direct application of the cell lysate to the chromatography       65   associated has been washed, the protein of interest is eluted
 equipment or media may lead to fouling or clogging, or                 from the matrix using an appropriate solution. The protein of
 when the separation matrix is sensitive to fouling or difficult        interest can be eluted using a solution that interferes with the
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 41 of 266 PageID #: 627


                                                      US 9,643,997 B2
                               11                                                                      12
 binding of the adsorbent component of the separation matrix               It is noted that any or all steps of the disclosed methods
 to the protein, for example by disrupting the interactions              can be carried out manually or by any convenient automated
 between the separation matrix and the protein of interest.              means, such as by employing automated or computer-
 This solution can include an agent that can either increase or          controlled systems.
 decrease pH, and/or a salt. For example, the pH can be
 lowered to about 4.5 or less, for example to between about                     III. DIRECT CAPTURE OF NON-NATIVE
 3.3 and about 4.0, e.g., 3.3, 3.4, 3.5, 3.6, 3.7, 3.8, 3.9, 4.0,              LIMITED SOLUBILITY PROTEIN FORMS
 4.1, 4.2, 4.3, 4.4 or 4.5. A solution comprising citrate or                  FROM A REFOLD SOLUTION FOLLOWING
                                                                              EXPRESSION IN NON-MAMMALIAN CELLS
 acetate, for example, can be employed to lower the pH.
                                                                    10
 Other methods of elution are also known, such as via the use
                                                                            In another aspect of the present disclosure, a method of
 of chaotropes (see, e.g., Ejima et a!. (2005) Analytical
                                                                         purifying a protein expressed in a non-native limited solu-
 Biochemistry 345(2):250-257) or amino acid salts (see, e.g.,
                                                                         bility form in a non-mammalian expression system is dis-
 Arakawa et a!. (2004) Protein Expression & Purification                 closed. An advantage of the disclosed method is that the
 36(2):244-248). Protocols for such affinity chromatography         15   method eliminates the need for removing or diluting the
 are well known in the art. See, e.g., Miller and Stone (1978),          refold solution before applying the protein to a separation
 J. Immunol. Methods 24(1-2): 111-125. Conditions for bind-              matrix, thereby saving the time and resources associated
 ing and eluting can be readily optimized by those skilled in            with what is a typical step in a purification process for
 the art. The exact composition of an elution buffer will vary           isolating proteins expressed in a non-native limited solubil-
 with the protein being purified. The protein can then option-      20   ity form.
 ally be further purified from the elution pool and refolded as             Non-mammalian cells, e.g., microbial cells, can produce
 necessary. In other situations the protein need not be further          recombinant proteins that are expressed intracellularly in
 purified and instead can be refolded directly from the elution          either a soluble or a limited solubility form. When the
 pool. Refolding directly from the elution pool may or may               growth conditions are not directed to force expression of the
 not require denaturation or reduction of the protein prior to      25   protein in a soluble form, the cells may deposit the recom-
 incubation in a refolding solution and will depend in part on           binant proteins into large relatively insoluble aggregates,
 the properties of the protein.                                          such as inclusion bodies. These aggregates comprise protein
     In some cases it will be desirable to provide the separation        that is typically not biologically active or less active than the
 matrix in a colunm format. In such cases a chromatography               completely folded native form of the protein. In order to
 colunm can be prepared and then equilibrated before the cell       30   produce a functional protein, these inclusion bodies often
                                                                         need to be carefully denatured so that the protein of interest
 suspension is loaded. Techniques for generating a chroma-
                                                                         can be extracted and refolded into a biologically active form.
 tography colunm are well known and can be employed. An
                                                                            In typical approaches, the inclusion bodies need to be
 optional preparation and equilibration step can comprise
                                                                         captured, washed, exposed to a denaturing and/or reducing
 washing the colunm with a buffer having an appropriate pH          35   solubilization solution and the denaturing solution is then
 and salt condition that is conducive to protein-matrix inter-           diluted with a solution to generate a condition that allows the
 actions. This step can provide the benefit of removing                  protein to refold into an active form and form a structure that
 impurities present in the separation matrix and can enhance             is found in the native protein. Subsequently, it is necessary
 the binding of the protein to be isolated to the adsorbent              to remove the components of the diluted denaturing solution
 component of a separation matrix.                                  40   from the immediate location of the protein. In order to do
     As noted, the separation matrix can be disposed in a                this, the refold solution comprising the solubilization solu-
 colunm. The column can be run with or without pressure and              tion and the refolded protein is typically diluted with a
 from top to bottom or bottom to top. The direction of the               buffered solution before it is applied to a separation matrix,
 flow of fluid in the column can be reversed during the                  such as a Protein A ion exchange or other mixed-mode
 purification process. Purifications can also be carried out        45   adsorbents. This process can be time-consuming and
 using a batch process in which the solid support is separated           resource-intensive. It also significantly increases the vol-
 from the liquid used to load, wash, and elute the sample by             umes that need to be handled, as well as the associated
 any suitable means, including gravity, centrifugation, or               tankage requirements, which can become limiting when
 filtration. Moreover, purifications can also be carried out by          working on large scales. The disclosed method eliminates
 contacting the sample with a filter that adsorbs or retains        50   the need for such a dilution step
 some molecules in the sample more strongly than others,                    The disclosed method is particularly useful for purifying
                                                                         a protein of interest that is expressed in a non-native limited
 such as anion exchange membrane chromatography.
                                                                         solubility form in a non-mammalian cell expression system.
     If desired, the protein concentration of a sample at any
                                                                         The protein of interest can be produced by living host cells
 given step of the disclosed method can be determined, and
                                                                    55   that either naturally produce the protein or that have been
 any suitable method can be employed. Such methods are                   genetically engineered to produce the protein. Methods of
 well known in the art and include: 1) colorimetric methods              genetically engineering cells to produce proteins are well
 such as the Lowry assay, the Bradford assay, the Smith                  known in the art. See, e.g., Ausabel et a!., eds. (1990),
 assay, and the colloidal gold assay; 2) methods utilizing the           Current Protocols in Molecular Biology (Wiley, New York).
 UV absorption properties of proteins; and 3) visual estima-        60   Such methods include introducing nucleic acids that encode
 tion based on stained protein bands on gels relying on                  and allow expression of the protein into living host cells. In
 comparison with protein standards of known quantity on the              the context of the present disclosure, these host cells will be
 same gel. See, e.g., Stoschek (1990), "Quantitation of Pro-             non-mmalian cells, such as bacterial cells, fungal cells.
 tein," in "Guide to Protein Purification," Methods in Enzy-             Bacterial host cells include, but are not limited to Escheri-
 mology 182: 50-68. Periodic determinations of protein con-         65   chia coli cells. Examples of suitable E. coli strains include:
 centration can be useful for monitoring the progress of the             HB101, DH5a, GM2929, JM109, KW251, NM538,
 method as it is performed.                                              NM539, and any E. coli strain that fails to cleave foreign
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 42 of 266 PageID #: 628


                                                     US 9,643,997 B2
                              13                                                                      14
 DNA. Fungal host cells that can be used include, but are not           included as a means of unfolding the limited solubility
 limited to, Saccharomyces cerevisiae, Pichia pastoris and              protein, thereby removing any existing structure, exposing
 Aspergillus cells. New cell lines can be established using             buried residues and making the protein more soluble.
 methods well know by those skilled in the art (e.g., by                   Any denaturant can be employed in the solubilization
 transformation, viral infection, and/or selection). It is noted        solution. Examples of some common denaturants that can be
 that the method can be performed on endogenous proteins                employed in the refold buffer include urea, guanidinium,
 that are naturally expressed by the non-mammalian cell as              dimethyl urea, methylurea, or ethylurea. The specific con-
 well.                                                                  centration of the denaturant can be determined by routine
    Initially, non-mammalian cells that express a particular            optimization.
 protein of interest are grown to a desired target density. In     10      The reductant can be included as a means to reduce
 one embodiment, the cells can be expressing a particular               exposed residues that have a propensity to form covalent
 wild type microbial protein of interest. In another embodi-            intra or intermolecular-protein bonds and minimize non-
 ment, the cells can be engineered using standard molecular             specific bond formation. Examples of suitable reductants
 biology techniques to recombinantly express a protein of               include, but are not limited to, cysteine, DTT, beta-mercap-
 interest, and in this context they can be induced to overpro-     15   toethanol and glutathione. The specific concentration of the
 duce the protein of interest. The protein of interest can be           reductant can be determined by routine optimization.
 any protein, for example a protein that comprises an Fe                   A surfactant can be included as a means of unfolding the
 moiety. Such a protein can be, for example, an antibody, a             limited solubility non-native protein, thereby exposing bur-
 peptibody or an Fe fusion protein, any of which can be                 ied residues and making the protein more soluble. Examples
 joined to an Fe moiety via a linker.                              20   of suitable surfactants include, but are not limited to, sar-
    Once the desired target density is reached, the non-                cosyl and sodium dodecylsulfate. The specific concentration
 mammalian cells can be separated from the growth media.                of the surfactant can be determined by routine optimization.
 One convenient way of achieving separation is by centrifu-                Although the composition of a solubilization solution will
 gation, however filtration and other clarification methods             vary with the protein being purified, in one particular
 can also be used.                                                 25   embodiment the solubilization solution comprises 4-6 M
    The cells are then collected and are resuspended to an              guanidine, 50 mM DTT.
 appropriate volume in a resuspension solution. Examples of                Continuing, a refold solution comprising the solubiliza-
 resuspension solutions that can be used in the present                 tion solution (which comprises the protein), and a refold
 invention include phosphate-buffered saline, Tris-buffered             buffer is formed. The refold buffer comprises one or more of
 saline, or water. The selection of an appropriate buffer will     30   (i) a denaturant; (ii) an aggregation suppressor; (iii) a protein
 be determined, in part, by the properties of the molecule of           stabilizer; and (iv) a redox component. The denaturant can
 interest as well as any volume or concentration constraints.           be included as a means of modifying the thermodynamics of
    In order to release the limited solubility non-native pro-          the solution, thereby shifting the equilibrium towards an
 tein from the cells, the non-mmalian cells are lysed to                optimal balance of native form. The aggregation suppressor
 form a cell lysate comprising the released the limited            35   can be included as a means of preventing non-specific
 solubility non-native protein. The lysis can be performed in           association of one protein with another, or with one region
 any convenient way, such as feeding the cell suspension                of a protein with another region of the same protein. The
 through a high pressure homogenizer or by employing a                  protein stabilizer can be included as a means of promoting
 chemical lysis process. Whichever lysis process is selected,           stable native protein structure and may also suppress aggre-
 the function of the lysis step is to break open the cells and     40   gation.
 to break down DNA. The lysis can be performed in multiple                 In various embodiments, the denaturant in the refold
 cycles to achieve a more complete lysis or to accommodate              buffer can be selected from the group consisting of urea,
 large volumes of cell suspension. For example, the cell                guanidinium salts, dimethyl urea, methylurea and ethylurea.
 suspension can be fed through a mechanical homogenizer                    In various embodiments, the protein stabilizer in the
 several times. This process releases the intracellular con-       45   refold buffer can be selected from the group consisting of
 tents, including the naturally-occurring or recombinant pro-           arginine, proline, polyethylene glycols, non-ionic surfac-
 tein of interest, and forms a pool of cell lysate.                     tants, ionic surfactants, polyhydric alcohols, glycerol,
    Next, the limited solubility non-native protein is separated        sucrose, sorbitol, glucose, Tris, sodium sulfate, potassium
 from the rest of the lysis pool. This can be done, for                 sulfate and osmolytes.
 example, by centrifugation. Representative conditions for a       50      In various embodiments, the aggregation suppressor can
 centrifuge-mediated separation or washing typically include            be selected from the group consisting of arginine, proline,
 removal of excess water from the cell lysate, resuspension of          polyethylene glycols, non-ionic surfactants, ionic surfac-
 the resulting slurry in a resuspension solution. This washing          tants, polyhydric alcohols, glycerol, sucrose, sorbitol, glu-
 process may be performed once or multiple times. Examples              cose, Tris, sodium sulfate, potassium sulfate and osmolytes.
 of typical centrifuge types include, but are not limited to,      55      In various embodiments, the thiol-pairs can comprise at
 disk-stack, continuous discharge, and tube bowl. Examples              least one component selected from the group consisting of
 of resuspension solutions that can be used in the present              glutathione-reduced, glutathione-oxidized, cysteine, cystine,
 invention include phosphate-buffered saline, Tris-buffered             cysteamine, cystamine and beta-mercaptoethanol.
 saline, or water and can include other agents, such as ETDA               The specific concentrations of the components of a refold
 or other salts. The selection of an appropriate buffer will be    60   buffer can be determined by routine optimization. For
 determined, in part, by the properties of the molecule of              example, a matrix or series of multifactorial matrices can be
 interest as well as any volume or concentration constraints.           evaluated to optimize the refolding buffer for conditions that
 The exact composition of an resuspension buffer will vary              optimize yield and distributions of desired species. An
 with the protein being purified.                                       optimization screen can be set up to systematically evaluate
    The expressed protein is then solubilized in a solubiliza-     65   denaturant, aggregation suppressor, protein stabilizer and
 tion solution comprising one or more of (i) a denaturant, (ii)         redox component concentrations and proportions in a full or
 a reductant and (iii) a surfactant. The denaturant can be              partial factorial matrix, with each component varied over a
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 43 of 266 PageID #: 629


                                                     US 9,643,997 B2
                              15                                                                     16
 range of concentrations with all other parameters kept                    After the protein of interest has associated with the
 constant. The completed reactions can be evaluated by                  separation matrix the separation matrix is washed to remove
 RP-HPLC and SE-HPLC analysis for yield and product                     unbound protein, lysate, impurities and unwanted compo-
 quality using standard multivariate statistical tools.                 nents of the refold solution.
    The function of the buffer component of the refold solu-               The wash buffer can be of any composition, as long as the
 tion is to maintain the pH of the refold solution and can              composition and pH of the wash buffer is compatible with
 comprise any buffer that buffers in the appropriate pH range.          both the protein and the matrix. Examples of suitable wash
 Examples of the buffering component of a refold buffer that            buffers that can include, but are limited to, solutions con-
 can be employed in the method include, but are not limited             taining glycine, tris, citrate, or phosphate. These solutions
                                                                   10   may also contain an appropriate salt. Suitable salts include,
 to, phosphate buffers, citrate buffers, tris buffer, glycine
                                                                        but are not limited to, sodium, potassium, ammonium,
 buffer, CHAPS, CHES, and arginine-based buffers, typically
                                                                        magnesium, calcium, chloride, fluoride, acetate, phosphate,
 at levels of 5-100 mM (e.g., 5, 10, 15, 20, 25, 30, 35, 40, 45,
                                                                        and/or citrate. The pH range is chosen to optimize the
 50, 55, 60, 65, 70, 75 80, 85, 90, 95 or 100, mM).                     chromatography conditions, preserve protein binding, and to
    Although the composition of an refold buffer will vary         15   retain the desired characteristics of the protein of interest.
 with the protein being purified, in one embodiment a refold            The resin can be washed once or any number of times. The
 buffer comprises arginine, urea, glycerol, cysteine and cys-           exact composition of a wash buffer will vary with the protein
 tamine.                                                                being purified.
    The refold solution can then be incubated for a desired                After the separation matrix with which the protein has
 period of time. The incubation period can be of any length        20   associated has been washed, the protein of interest is eluted
 but is typically between 0 and 72 hours (e.g., 0, 0.5, 1, 2, 3,        using an appropriate solution (e.g., a low pH buffered
 5, 7, 10, 12, 18, 24, 36, 48 or 72 hours).                             solution or a salt solution) to form an elution pool compris-
    After an appropriate incubation time, the refold solution           ing the protein of interest.
 is then applied to a separation matrix under conditions                   The protein of interest can be eluted using a solution that
 suitable for the protein to associate with the matrix. The        25   interferes with the binding of the adsorbent component of
 separation matrix can be any media by which the protein of             the separation matrix to the protein, for example by disrupt-
 interest can be separated from the components of the resus-            ing the interactions between Protein A and the Fe region of
 pension and/or lysis buffer, including impurities such as host         a protein of interest. This solution may include an agent that
 cell proteins, DNA and chemical impurities introduced by               can either increase or decrease pH, and/or a salt. In various
 the components of the solubilization and/or lysis buffer.         30   embodiments, the elution solution can comprise acetic acid,
    Proteins A and G are often employed to purifY antibodies,           glycine, or citric acid. Elution can be achieved by lowering
 peptibodies and other fusion proteins comprising a Fe region           the pH. For example, the pH can be lowered to about 4.5 or
 by affinity chromatography. See, e.g., Vola eta!. (1994), Cell         less, for example to between about 3.3 to about 4.2 (e.g., 3.3,
 Biophys. 24-25: 27-36; Aybay and Imir (2000), J. Immunol.              3.4, 3.5, 3.6, 3.7, 3.8, 3.9, 4.0, 4.1 or 4.2, using a solution
 Methods 233(1-2): 77-81; Ford eta!. (2001), J. Chromatogr.        35   comprising citrate or acetate, among other possibilities.
 B 754: 427-435. Proteins A and G are useful in this regard                In some situations, the protein can then be further purified
 because they bind to the Fe region of these types of proteins.         from the elution pool and can be further refolded, if neces-
 Recombinant fusion proteins comprising an Fe region of an              sary. In other situations the protein need not be further
 IgG antibody can be purified using similar methods. Proteins           purified and instead can be further refolded directly in the
 A and G can be employed in the disclosed methods as an            40   elution pool, if necessary.
 adsorbent component of a separation matrix.                               Protocols for such affinity chromatography are known in
    Thus, examples of affinity separation matrices that can be          the art. See, e.g., Miller and Stone (1978), J. Immunol.
 employed in the present invention include Protein A resin,             Methods 24(1-2): 111-125. In the cases that utilize ion
 which is know to be, and is commonly employed as, an                   exchange, mixed-mode, or hydrophobic interaction chroma-
 effective agent for purifYing molecules comprising an Fe          45   tography, the concentration of salt can be increased or
 moiety, as well as Protein G and synthetic mimetic affinity            decreased to disrupt ionic interaction between bound protein
 resins. Other materials that can be employed include HIC               and a separation matrix. Solutions appropriate to effect such
 and ion exchange resins (see Example 4), depending on the              elutions can include, but are not limited to, sodium, potas-
 properties of the protein to be purified.                              sium, ammonium, magnesium, calcium, chloride, fluoride,
    It is noted that when performing the method, the refold        50   acetate, phosphate, and/or citrate. Other methods of elution
 solution comprising the refolded protein of interest is                are also known. Conditions for binding and eluting can be
 applied directly to the separation matrix, without the need            readily optimized by those skilled in the art.
 for diluting or removing the components of the solution                   The exact composition of an elution buffer will vary with
 required for refolding the protein. This is an advantage of the        the protein being purified and the separation matrix being
 disclosed method. Initially, it was expected that the highly      55   employed.
 ionic and/or chaotropic compounds and various other com-                  In some cases it will be desirable to situate the separation
 ponents of the refold solution would inhibit the association           matrix in a column format. In such cases a column can be
 of the protein with the separation matrix. However, in                 prepared and then equilibrated before the cell suspension is
 contrast to reports in the literature (e.g., Wang et a!. (1997)        loaded. Techniques for generating a chromatography col-
 Biochemical Journal. 325(Part 3):707-710), it was surpris-        60   umn are well known and can be employed. The optional
 ing to observe that the protein was in fact able to associate          preparation and equilibration step can comprise washing the
 with the separation matrix in the presence of the components           column with a buffer having an appropriate pH and com-
 of the refold solution. The unexpected finding that the                position that will prepare the media to bind a protein of
 protein could associate with the separation matrix in the              interest. This step has the benefit of removing impurities
 presence of the components of the refold solution facilitates     65   present in the separation matrix and can enhance the binding
 the elimination of a dilution step or buffer exchange opera-           of the protein to be isolated to the adsorbent component of
 tion, providing a savings of time and resources.                       a separation matrix.
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 44 of 266 PageID #: 630


                                                      US 9,643,997 B2
                               17                                                                   18
    It is noted that any or all steps of the invention can be      subsequently washed with water, and then flushed with 3
 carried out by any mechanical means. As noted, the sepa-          column volumes of 150 mM phosphoric acid. This cleaning
 ration matrix can be disposed in a colunm. The colunm can         protocol has been utilized to achieve over 200 cycles of
 be run with or without pressure and from top to bottom or         protein A resin. FIG. 3 highlights the results achievable
 bottom to top. The direction of the flow of fluid in the          using the disclosed cleaning methods.
 colunm can be reversed during the purification process.
                                                                                            EXAMPLES
 Purifications can also be carried out using a batch process in
 which the solid support is separated from the liquid used to
                                                                      The following examples demonstrate embodiments and
 load, wash, and elute the sample by any suitable means,           aspects of the present invention and are not intended to be
 including gravity, centrifugation, or filtration. Moreover, 10 limiting.
 purifications can also be carried out by contacting the
 sample with a filter that adsorbs or retains some molecules                                 Example 1
 in the sample more strongly than others.
    If desired, the protein concentration of a sample at any            Direct Capture of Proteins Expressed in a Soluble
 given step of the disclosed method can be determined by any 15           Form Using Protein A Affinity Chromatography
 suitable method. Such methods are well known in the art and
 include: 1) colorimetric methods such as the Lowry assay,            The following experiment demonstrates that a protein
 the Bradford assay, the Smith assay, and the colloidal gold       comprising a plurality of polypeptides joined to an Fe
 assay; 2) methods utilizing the UV absorption properties of       moiety can be separated from an E. coli cell lysate slurry
 proteins; and 3) visual estimation based on stained protein 20 using a Protein A affinity media.
 bands on gels relying on comparison with protein standards           A protein comprising a plurality of polypeptides joined to
 of known quantity on the same gel. See, e.g., Stoschek            an Fe moiety was expressed in an E. coli fermentation
 (1990), "Quantitation of Protein," in "Guide to Protein           induced at 30° C. and driven to express soluble-form protein
 Purification," Methods in Enzymology 182: 50-68. Periodic         product.  The fermentation broth was centrifuged, the liquid
                                                                   fraction removed, and the cell paste was collected. The cells
 determinations of protein concentration can be useful for 25
                                                                   were resuspended in a 10 mM potassium phosphate, 5 mM
 monitoring the progress of the method as it is performed.
                                                                   EDTA; pH 6.8 buffer solution, to approximately 100% of the
    It is noted that any or all steps of the disclosed methods
                                                                   original volume. The cells were then lysed by means of three
 can be carried out manually or by any convenient automated        passes through a high pressure homogenizer. After the cells
 means, such as by employing automated or computer-                were lysed, the cell lysate was filtered through a 0.1 f.Ull filter
 controlled systems.                                            30
                                                                   to reduce particulate levels. The material was then stored in
                                                                   a closed bottle for -24 hours at approximately 5° C.
                  IV. COLUMN CLEANING                                 In a separate operation, a packed column comprising GE
                                                                   Healthcare Mab Select™ Protein A affinity resin was pre-
    In another aspect the present disclosure relates to the        pared and equilibrated with 5 colunm volumes (CV) of 10
 observation that in many cases the separation matrix 35 mM Tris; pH 8.0.
 employed in the methods provided herein can be cleaned               An aliquot of a protein comprising an Fe moiety was
 after multiple separations and reused. This unexpected prop-      sampled directly from a lysate. The protein mixture was
 erty of the method provides a significant cost and resource       loaded to approximately 0.02 millimoles total protein/L
 savings, particularly on the manufacturing scale, since the       resin at a 6-10 minute residence time. See FIG. 1, which
 separation matrix need not be discarded after a separation is 40 correlates protein bound and protein loaded as a function of
 complete.                                                         residence time.
    Common wisdom in the industry suggests that after a               After loading, the column was washed with 10 mM Tris;
 separation matrix, such as Protein A, is repeatedly exposed       pH 8.0, for 5 CV at up to 220 ern/hr. The protein of interest
 to highly heterogenous feedstocks comprising high lipid and       was recovered from the resin by elution with 50 mM sodium
 host protein content it becomes irreversibly contaminated 45 acetate, pH 3.1 at up to 220 ern/hr. The elution pool yielded
                                                                   greater than 90% recovery of the soluble material in the
 and unusable when treated with the mild regeneration solu-
                                                                   initial cell broth. The collected protein in the elution pool
 tions commonly utilized for protein-based affinity resins.
                                                                   was stored at 2-8° C. until the next purification step was
 The disclosed methods, however, avoid this situation and          carried out.
 extend the usable lifetime of a separation matrix. In the            Following the separation, the resin media was cleaned
 context of a large scale manufacturing process this can 50 in-place by flowing 5 CV of 6 M Guanidine, pH 8.0 at 220
 translate into a measurable savings of time and money.            ern/hr.
 Moreover, the cleaning step can be performed, as disclosed           The results of this separation demonstrated that a soluble
 in the Examples, in-place and with no need to extract the         protein expressed in a non-mammalian system can be cap-
 separation matrix from a colunm or other matrix retaining         tured and purified, with high yield, directly from cell lysate
 device for cleaning, thus saving time and resources.           55 broth without having to refold the protein prior to applica-
    In one embodiment of a cleaning operation of a separation      tion to a separation matrix.
 matrix, following a separation employing the disclosed
 method the separation matrix is washed with a regeneration                                  Example 2
 reagent, such as sodium hydroxide, or an acidic reagent,
 such as phosphoric acid.                                       60      Capture of a Fc-Containing Protein Expressed in a
    In one particular embodiment of a cleaning operation,                 Limited Solubility Form from a Refold Mixture
 Protein A is the separation matrix and a colunm containing                  Using Protein A Affinity Chromatography
 Protein A resin is washed with 5 colunm volumes of150mM
 phosphoric acid and held for > 15 minutes over the colunm.           The following experiments demonstrate that an Fc-con-
 Following the wash with the acid, the colunm can be flushed 65 taining protein can be separated from a refold mixture
 with water, regenerated with 5 column volumes of 50 mM            comprising glycerol, guanidine, urea, and arginine using
 Tris, 10 mM citrate, 6M urea, 50 mM DTT; pH 7 .4,                 Protein A affinity media.
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 45 of 266 PageID #: 631


                                                     US 9,643,997 B2
                              19                                                                    20
     In one experiment, a recombinant protein comprising a             protein/L resin at a 6-10 minute residence time. See FIG. 1,
 biologically active peptide linked to the C-terminus of the Fe        which correlates protein bound and protein loaded as a
 moiety of an IgG 1 molecule via a linker and having a                 function of residence time.
 molecular weight of about 57 kDa and comprising 8 disul-                 After loading, the colunm was washed with 25 mM Tris,
 fide bonds, in a non-marmnalian expression system, namely             100 mM sodium chloride; pH 7 .4, or similar buffered
 E. coli, harvested, refolded under appropriate conditions,            solution, for 4.5 CV at up to 400 em/hr. The protein of
 and captured using Protein A affinity media.                          interest was recovered from the resin by eluting with 100
     The growth media in which the cells were growing was              mM sodium acetate, pH 3.7 at up to 300 em/hr. The resin
 centrifuged and the liquid fraction removed, leaving the              media was cleaned in-place by flowing 5 CV of 150 mM
 cells as a paste. The cells were resuspended in water to         10
                                                                       phosphoric acid over it. Finally, the column was flushed with
 approximately 60% of the original volume. The cells were
                                                                       water, regenerated with 5CV of 50 mM Tris, 10 mM citrate,
 lysed by means of three passes through a high pressure
                                                                       6M urea, and 50 mM DTT; pH 7 .4, washed with water, and
 homogenizer.
    After the cells were lysed, the lysate was centrifuged in a        then flushed with 3CV of 150 mM phosphoric acid. Subse-
 disc-stack centrifuge to collect the protein in the solid        15   quent analysis of the resin showed no protein carry-over
 fraction, which was expressed in a limited solubility non-            between cycles, demonstrating the ability to reuse the resin
 native form, namely as inclusion bodies.                              after both cleaning methods.
     The protein slurry was washed multiple times by resus-
 pending the slurry in water to between 50 and 80% of the                                       Example 3
 original fermentation broth volume, mixing, and centrifu-        20
 gation to collect the protein in the solid fraction.                        Separation of an Fc-Containing Protein from a
     The concentrated protein was then combined in a solubi-                    Refold Mixture Using Cation Exchange
 lization solution containing the protein, guanidine, urea, and                             Chromatography
 DTT.
    After incubation for one hour, the protein solution was       25       The following experiments demonstrate that an Fc-con-
 diluted in to a refold buffer containing appropriate levels of        taining protein can be separated from a refold mixture
 arginine, urea, glycerol, cysteine, and cystamine.                    comprising glycerol, guanidine, urea, and arginine using
     In a separate operation, a packed colunm comprising               cation exchange media.
 ProSep VA UltraTM Protein A affinity resin with dimensions                In one experiment, a recombinant protein comprising a
 of 1.1 em internal diameter and -25 em height, was prepared      30   biologically active peptide linked to the C-terminus of the Fe
 and equilibrated with 5 colunm volumes (CV) of 25 mM                  moiety of an IgG 1 molecule via a linker and having a
 Tris, 100 mM sodium chloride; pH 7 .4, or similar buffered            molecular weight of about 57 kDa and comprising 8 disul-
 solution.                                                             fide bonds, was expressed in a non-mammalian expression
     An aliquot of a protein comprising an Fe moiety from the
                                                                       system, namely E. coli, harvested, refolded under appropri-
 refold solution was filtered through a series of depth and/or    35
                                                                       ate conditions, and captured using cation exchange media.
 membrane filter to remove particulates. The conditioned and
                                                                           The growth media in which the cells were growing was
 filtered protein mixture was loaded to approximately 0.35
 millimoles total protein/L resin at a 6-10 minute residence           centrifuged and the liquid fraction removed, leaving the
 time. See FIG. 1, which correlates protein bound and protein          cells as a paste. The cells were resuspended in water. The
 loaded as a function of residence time.                          40   cells were lysed by means of multiple passes through a high
    After loading, the colunm was washed with 25 mM Tris,              pressure homogenizer. After the cells were lysed, the lysate
 100 mM sodium chloride; pH 7 .4, or similar buffered                  was centrifuged to collect the protein, which was expressed
 solution, for 4.5 CV at up to 400 em/hr. The Fc-containing            in a limited solubility non-native form, namely as inclusion
 protein was recovered from the resin by elution with 100              bodies. The protein slurry was washed multiple times by
 mM sodium acetate, pH 3.7 at up to 300 em/hr. The average        45   resuspending the slurry in water, mixing, and centrifugation
 level of purity achieved is shown in FIG. 3.                          to collect the protein. The concentrated protein was then
     Following the separation, the resin media was cleaned             transferred to a solubilization buffer containing guanidine
 in-place by flowing 5 CV of 150 mM phosphoric acid. The               and DTT. After incubation for one hour, the protein solution
 colunm was regenerated with 5CV of 50 mM Tris, 10 mM                  was diluted in to a refold buffer containing appropriate levels
 citrate, 6M urea and 50 mM DTT; pH 7.4, washed with              50   of arginine, urea, glycerol, cysteine, and cystamine.
 water, and then flushed with 3CV of 150 mM phosphoric                     In a separate operation, a packed column comprising
 acid.                                                                 EMD Fractogel S03 - cation exchange resin with dimensions
     The results of this separation demonstrate that an                of 1.1 em internal diameter and 20 em height, was prepared
 insoluble protein expressed in a non-marmnalian system can            and equilibrated with 5 column volumes of30 mM MES; pH
 be purified directly from a refold buffer without having to      55   4.5 buffered solution.
 dilute the refold buffer prior to application to a separation            An aliquot of a protein comprising an Fe moiety was
 matrix for more than 150 cycles, as indicated by the table            sampled directly from a refold solution, was diluted 3-fold
 presented in FIG. 3.                                                  with water, titrated with 50% hydrochloric acid to -pH 4.5
     In another separation, the Protein A column was cycled            and was filtered through a series of depth and/or membrane
 with the above procedure 8-10 times and then the final cycle     60   filter to remove particulates. The conditioned and filtered
 was run as follows: The media was equilibrated with 5                 protein mixture was loaded to approximately 0.96 milli-
 colunm volumes (CV) of 25 mM Tris, 100 mM sodium                      moles total protein/L resin at 60 em/hr.
 chloride; pH 7 .4, or similar buffered solution. An aliquot of           After loading, the colunm was washed with 30 mM MES;
 protein sampled directly from a refold buffer was filtered            pH 4.5, for 3 CV at 60 cmlhr, then washed with an additional
 through a series of depth and/or membrane filter to remove       65   3 CV of 30 mM MES; pH 6.0. The protein of interest was
 particulates. The conditioned and filtered protein mixture            recovered from the resin by gradient elution over 25 CV
 was then loaded on the column to 0.35 millimoles total                between 30 mM MES; pH 6.0 and 30 mM MES, 500 mM
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 46 of 266 PageID #: 632


                                                     US 9,643,997 B2
                              21                                                                      22
 NaCl; pH 6.0 at 60 em/hr. The collected protein in the                   This Example demonstrates that not only can a complex
 elution pool was stored at 2-8° C. until the next purification         protein be captured from a complex chemical solution, but
 step was carried out.                                                  that the resin can be cycled repeatedly and cleaned and
    Purity levels achieved, as determined by SEC and RP-                reused reproducibly over a number of industrially-relevant
 HPLC are shown in FIG. 5.                                              cycles.
    Following the separation, the resin media was cleaned
 in-place by flowing 3 CV of 1 M sodium hydroxide, at 120                  What is claimed is:
 cmlhr and held for 60 minutes prior an additional 3CV wash                1. A method of purifying a protein expressed in a non-
 with 1 m sodium hydroxide.                                             native soluble form in a non-mammalian expression system
    The results of this separation demonstrate that an             10   comprising:
 insoluble protein expressed in a non-mmalian system can                   (a) lysing a non-mammalian cell in which the protein is
 be captured and purified from a refold buffer with a variety                 expressed in a nonnative soluble form to generate a cell
 of separation matrices, including an ion-exchange separation                 lysate;
 matrix.                                                                   (b) contacting the cell lysate with a separation matrix
                                                                   15         nnder conditions suitable for the protein to associate
                          Example 4                                           with the separation matrix;
                                                                           (c) washing the separation matrix; and
      Re-Usability of Protein A Affinity Resin Used to                     (d) eluting the protein from the separation matrix.
      Isolate a Fc-Containing Protein Directly from a                      2. The method of claim 1, wherein the protein 1s a
         Refold Buffer by Affinity Chromatography                  20   complex protein.
                                                                           3. The method of claim 2, wherein the complex protein is
    In another aspect of the method, a range of column                  selected from the group consisting of a multimeric protein,
 cleaning methods can be employed in conjunction with the               an antibody and an Fe fusion protein.
 methods described herein, allowing the chromatography                     4. The method of claim 1, wherein the non-mmalian
 resins to be reused to an extent that make the method             25   expression system comprises bacteria or yeast cells.
 economically feasible. As described in Examples 2 and 3 for               5. The method of claim 1, wherein the separation matrix
 the case of Protein A affinity resins, cleaning protocols have         is an affinity resin.
 been developed and demonstrated to remove product and                     6. The method of claim 1, wherein the separation matrix
 non-product contaminants from the resin to allow reuse. The            is a non-affinity resin selected from the group consisting of
 cleaning agents include caustic (e.g. sodium or potassium         30   ion exchange, mixed mode, and a hydrophobic interaction
 hydroxide), detergents (e.g. SDS or Triton X-100), denatur-            resm.
 ants (e.g. urea or guanidine-derivatives), and reductants (e.g.           7. The method of claim 1, wherein the cell lysate is filtered
 DTT, or thioglycolates). These agents can be used in com-              before it is contacted with the separation matrix.
 bination or alone.                                                        8. The method of claim 1, further comprising refolding the
    In order to demonstrate the reusability of column resins       35   protein to its native form after it is eluted.
 following application of the direct capture methods                       9. A method of purifying a protein expressed in a non-
 described, an aliquot of pH adjusted and filtered Fc-con-              native limited solubility form in a non-mammalian expres-
 taining protein was loaded on new, unused resin and resin              sion system comprising:
 that had been previously cycled 94 times to evaluate the                  (a) solubilizing the expressed protein in a solubilization
 cleaning of the Protein A resin and the effect on purification    40         solution comprising one or more of the following:
 binding and separation of an Fc-containing protein with                      (i) a denaturant;
 regard to resin history.                                                     (ii) a reductant; and
    The media was equilibrated with 5 column volumes (CV)                     (iii) a surfactant;
 of25 mM Tris, 100 mM sodium chloride; pH 7.4, or similar                  (b) forming a refold solution comprising the solubilization
 buffered solution. An aliquot of protein sampled directly         45         solution and a refold buffer, the refold buffer compris-
 from a refold buffer was filtered through a series of depth                  ing one or more of the following:
 and/or membrane filter to remove particulates. The condi-                    (i) a denaturant;
 tioned and filtered protein mixture was then loaded on the                   (ii) an aggregation suppressor;
 column to approximately 0.35 millimoles total protein/mL                     (iii) a protein stabilizer; and
 resin at a 6-10 minute residence time. See FIG. 1, which          50         (iv) a redox component;
 correlates protein bound and protein loaded as a function of              (c) applying the refold solution to a separation matrix
 residence time.                                                              nnder conditions suitable for the protein to associate
    After loading, the column was washed with 25 mM Tris,                     with the matrix;
 100 mM sodium chloride; pH 7 .4, or similar buffered                      (d) washing the separation matrix; and
 solution, for 4.5 CV at up to 400 em/hr. The protein of           55      (e) eluting the protein from the separation matrix.
 interest was recovered from the resin by eluting with 100                 10. The method of claim 9, wherein the non-native limited
 mM sodium acetate, pH 3.7 at up to 300 em/hr. Each column              solubility form is a component of an inclusion body.
 was regenerated using 5CV phosphoric acid and 5 CV of an                  11. The method of claim 9, wherein the protein is a
 acidic buffered solution containing 50 mM Tris, 10 mM                  complex protein.
 citrate, 6M urea, and 50 mM DTT; pH 7.4.                          60      12. The method of claim 10, wherein the complex protein
    This procedure was repeated for greater than 100 cycles.            is selected from the group consisting of a multimeric protein,
 Selected samples from this reuse study were submitted for              an antibody, a peptibody, and an Fe fusion protein.
 SEC-HPLC analysis. The goal was to track the % MP                         13. The method of any one of claims 9-12, wherein the
 purity, % HMW and % dimer species from the pools as well               non-mmalian expression system comprises bacteria or
 as to understand the change of purity level from the load. No     65   yeast cells.
 major differences were observed between the used columns                  14. The method of any one of claims 9-12, wherein the
 and new columns.                                                       denaturant of the solubilization solution or the refold buffer
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 47 of 266 PageID #: 633


                                                     US 9,643,997 B2
                              23                                                                     24
 comprises one or more of urea, guanidinium salts, dimethyl               23. The method of claim 14, wherein the reductant
 urea, methylurea and ethylurea.                                        comprises one or more of cysteine, dithiothreitol (DTT),
    15. The method of claim 9, wherein the reductant com-               beta-mercaptoethanol and glutathione.
 prises one or more of cysteine, dithiothreitol (DTT), beta-               24. The method of claim 15, wherein the surfactant
 mercaptoethanol and glutathione.                                       comprises one or more of sarcosyl and sodium dodecylsul-
    16. The method of claim 9, wherein the surfactant com-              fate.
 prises one or more of sarcosyl and sodium dodecylsulfate.                 25. The method of claim 16, wherein the aggregation
                                                                        sup~ressor is selected from the group consisting of arginine,
    17. The method of claim 9, wherein the aggregation
 sup~ressor is selected from the group consisting of arginine,
                                                                        prolme, polyethylene glycols, nonionic surfactants, ionic
 prolme, polyethylene glycols, nonionic surfactants, ionic         10
                                                                        surfactants, polyhydric alcohols, glycerol, sucrose, sorbitol,
 surfactants, polyhydric alcohols, glycerol, sucrose, sorbitol,         glucose, Tris, sodium sulfate, potassium sulfate and osmo-
 glucose, Tris, sodium sulfate, potassium sulfate and osmo-             lytes.
 lytes.                                                                    26. The method of claim 17, wherein the protein stabilizer
    18. The method of claim 9, wherein the protein stabilizer           comprises one or more of arginine, proline, polyethylene
 comprises one or more of arginine, proline, polyethylene          15
                                                                        glycols, non-ionic surfactants, ionic surfactants, polyhydric
 glycols, non-ionic surfactants, ionic surfactants, polyhydric          alcohols, glycerol, sucrose, sorbitol, glucose, tris, sodium
 alcohols, glycerol, sucrose, sorbitol, glucose, tris, sodium           sulfate, potassium sulfate and osmolytes.
 sulfate, potassium sulfate and osmolytes.                                 27. The method of claim 18, wherein the redox compo-
    19. The method of claim 9, wherein the redox component              nent comprises one or more of glutathione-reduced, gluta-
 comprises one or more of glutathione-reduced, glutathione-        20
                                                                        thione-oxidized, cysteine, cystine, cysteamine, cystamine
 oxidized, cysteine, cystine, cysteamine, cystamine and beta-           and beta-mercaptoethanol.
 mercaptoethanol.                                                          28. The method of claim 19, wherein the separation
 . 20. The method of claim 9, wherein the separation matrix
                                                                        matrix is:
 IS:
                                                                           (i) an affinity resin, selected from the group consisting of
    (i) an affinity resin, selected from the group consisting of   25
                                                                              Protein A, Protein G, and synthetic mimetic affinity
       Protein A, Protein G, and synthetic mimetic affinity                   resin; or
       resin; or                                                           (ii) a non-affinity resin selected from the group consisting
    (ii) a non-affinity resin selected from the group consisting              of ion exchange, mixed mode, and a hydrophobic
       of ion exchange, mixed mode, and a hydrophobic                         interaction resin.
       interaction resin.                                          30
                                                                           29. The method of claim 13, wherein the protein 1s
    21. The method of any one of claim 1 or 9-12, wherein the           isolated after elution from the separation matrix.
                                                                           30. The method of claim 20, wherein the protein 1s
 protein is isolated after elution from the separation matrix.
    22. The method of claim 8, wherein the protein is isolated
                                                                        isolated after elution from the separation matrix.
 after refolding.                                                                              * * * * *
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 48 of 266 PageID #: 634




                     EXHIBIT 2
3/20/2019        U.S. FDA Approves Pfizer’s Biosimilar
            Case 1:18-cv-01064-CFC             DocumentNIVESTYM™
                                                              49 (filgrastim-aafi)
                                                                    Filed 03/29/19 | Pfizer: One of the 49
                                                                                              Page      world's
                                                                                                            of premier biopharmaceutical
                                                                                                                266 PageID       #: 635  companies




    NEWS / U.S. FDA Approves P zer’s Biosimilar NIVESTYM™ ( lgrastim-aa )


    U.S. FDA APPROVES PFIZER’S BIOSIMILAR
    NIVESTYM™ (FILGRASTIM-AAFI)
    NIVESTYM™, A BIOSIMILAR TO NEUPOGEN ® (FILGRASTIM), IS PFIZER’S FOURTH BIOSIMILAR TO
    BE APPROVED BY THE FDA

    Friday, July 20, 2018 - 4:24pm EDT
    P zer Inc. (NYSE:PFE) today announced that the United States (U.S.) Food and Drug Administration
    (FDA) has approved NIVESTYM™ ( lgrastim-aa ), a biosimilar to Neupogen1 ( lgrastim), for all eligible
    indications of the reference product.

    “The FDA approval of NIVESTYM marks an important step in helping expand access to critical
    treatment options for patients with neutropenia, many of whom have cancer and can be hospitalized
    for potentially life-threatening side e ects stemming from chemotherapy,” said Berk Gurdogan, U.S.
    Institutions President, P zer Essential Health. “We believe biosimilars, like NIVESTYM, are essential in
    helping to address evolving healthcare needs and may provide more a ordable medicines to
    patients.”

    The FDA approval was based on a review of a comprehensive data package and totality of evidence
    demonstrating a high degree of similarity of NIVESTYM compared to its reference product.

    In the U.S., NIVESTYM is indicated:2

       To decrease the incidence of infection, as manifested by febrile neutropenia, in patients with
       nonmyeloid malignancies receiving myelosuppressive anti-cancer drugs associated with a
       signi cant incidence of severe neutropenia with fever.
       For reducing the time to neutrophil recovery and the duration of fever, following induction or
       consolidation chemotherapy treatment of patients with acute myeloid leukemia (AML).
       To reduce the duration of neutropenia and neutropenia-related clinical sequelae, e.g., febrile
       neutropenia, in patients with nonmyeloid malignancies undergoing myeloablative chemotherapy
       followed by bone marrow transplantation (BMT).
       For the mobilization of autologous hematopoietic progenitor cells into the peripheral blood for
       collection by leukapheresis.
       For chronic administration to reduce the incidence and duration of sequelae of severe
       neutropenia (e.g., fever, infections, oropharyngeal ulcers) in symptomatic patients with congenital
       neutropenia, cyclic neutropenia, or idiopathic neutropenia.
    NIVESTYM is expected to be available in the U.S. at a signi cant discount to the current wholesale
    acquisition cost (WAC) of Neupogen. WAC is not inclusive of discounts to payers, providers,
    distributors and other purchasing organizations.

https://www.pfizer.com/news/press-release/press-release-detail/u_s_fda_approves_pfizer_s_biosimilar_nivestym_filgrastim_aafi-0                   1/5
3/20/2019        U.S. FDA Approves Pfizer’s Biosimilar
            Case 1:18-cv-01064-CFC             DocumentNIVESTYM™
                                                              49 (filgrastim-aafi)
                                                                    Filed 03/29/19 | Pfizer: One of the 50
                                                                                              Page      world's
                                                                                                            of premier biopharmaceutical
                                                                                                                266 PageID       #: 636  companies

    NIVESTYM is P zer’s fourth biosimilar to be approved by the U.S. FDA. P zer’s biosimilars pipeline
    consists of 10 distinct biosimilar molecules with ve assets in mid-to-late stage clinical development.3

    NIVESTYM™ IMPORTANT SAFETY INFORMATION

    Do not take NIVESTYM if you have had a serious allergic reaction to human G-CSFs such as
      lgrastim or peg lgrastim products.

    Before you take NIVESTYM, tell your healthcare provider all about your medical conditions,
    including if you:

       have a sickle cell disorder
       have kidney problems
       are receiving radiation therapy
       are pregnant or plan to become pregnant. It is not known if NIVESTYMwill harm your unborn baby
       are breastfeeding or plan to breastfeed. It is not known if NIVESTYMpasses into your breast milk
    Tell your healthcare provider about all the medicines you take, including prescription and over-
    the-counter medicines, vitamins, and herbal supplements.

    How will I receive NIVESTYM?

      NIVESTYMinjections can be given by a healthcare provider by intravenous (IV) infusion or under
      your skin (subcutaneous injection). Your healthcare provider may decide that subcutaneous
      injections can be given at home by you or your caregiver. If NIVESTYMis given at home, see the
      detailed "Instructions for Use" that comes with your NIVESTYMprescription for information on
      how to prepare and inject a dose of NIVESTYM.
      You and your caregiver should be shown how to prepare and inject NIVESTYM, before you use it,
      by your healthcare provider.
      Your healthcare provider will tell you how much NIVESTYMto inject and when to inject it. Do not
      change your dose or stop NIVESTYMunless your healthcare provider tells you to.
      If you are receiving NIVESTYMbecause you are also receiving chemotherapy, your dose of
      NIVESTYMshould be injected at least 24 hours before or 24 hours after your dose of
      chemotherapy.
      If you miss a dose of NIVESTYM, talk to your healthcare provider about when you should give your
      next dose.
    What are the most common side e ects of NIVESTYM?

      The most common side e ects of NIVESTYM include aching in the bones and muscles.
    What are possible side e ects of NIVESTYM?

    NIVESTYM may cause serious side e ects including:

        Spleen rupture. Your spleen may become enlarged and can rupture. A ruptured spleen can cause
        death.
        Acute Respiratory Distress Syndrome (ARDS). ARDS is a serious lung problem.
        Serious allergic reactions. These can occur anywhere in your body. If you have an allergic
        reaction, stop using NIVESTYM.
https://www.pfizer.com/news/press-release/press-release-detail/u_s_fda_approves_pfizer_s_biosimilar_nivestym_filgrastim_aafi-0                   2/5
3/20/2019        U.S. FDA Approves Pfizer’s Biosimilar
            Case 1:18-cv-01064-CFC             DocumentNIVESTYM™
                                                              49 (filgrastim-aafi)
                                                                    Filed 03/29/19 | Pfizer: One of the 51
                                                                                              Page      world's
                                                                                                            of premier biopharmaceutical
                                                                                                                266 PageID       #: 637  companies

      Sickle cell crises. Serious sickle cell crises have happened in people with sickle cell disorders
      receiving NIVESTYM that have sometimes led to death.
      Kidney injury (glomerulonephritis). NIVESTYM can cause kidney injury.
      Capillary Leak Syndrome. NIVESTYM can cause uid to leak from blood vessels into your body's
      tissues. This condition is called "Capillary Leak Syndrome" (CLS). CLS can quickly cause you to have
      symptoms that may become life-threatening.
      Decreased platelet count (thrombocytopenia). Your healthcare provider will check your blood
      during treatment with NIVESTYM. Tell your healthcare provider if you have unusual bleeding or
      bruising during treatment with NIVESTYM. This could be a sign of decreased platelet counts, which
      may reduce the ability of your blood to clot.
      Increased white blood cell count (leukocytosis). Your healthcare provider will check your blood
      during treatment with NIVESTYM.
      In ammation of your blood vessels (cutaneous vasculitis). Tell your healthcare provider if you
      develop purple spots or redness of your skin.
    Call your healthcare provider or seek emergency medical help right away if you have:

      pain in the left upper stomach area or left shoulder
      symptoms of sickle cell crisis such as pain or trouble breathing
      shortness of breath, with or without a fever, any trouble breathing, wheezing or a fast rate of
      breathing
      a rash over your whole body, swelling around your mouth or eyes, fast heart rate and sweating
      swelling or pu ness, especially swelling of your stomach-area and feeling of fullness
      swelling of your face and ankles
      blood in your urine or dark colored urine
      less than usual urination
      dizziness or are feeling faint
      a general feeling of tiredness
    These are not all the possible side e ects of NIVESTYM. Call your healthcare provider for medical
    advice about side e ects.

    You are encouraged to report adverse events related to P zer products by calling 1-800-438-1985
    (U.S. only). If you prefer, you may contact the U.S. Food and Drug Administration (FDA) directly. Visit
    http://www.fda.gov/MedWatch                     or call 1-800-FDA-1088.

    Please see full Prescribing Information                        and Patient Information for NIVESTYM ( lgrastim-
    aa ).

    Working together for a healthier world®

    At P zer, we apply science and our global resources to bring therapies to people that extend and
    signi cantly improve their lives. We strive to set the standard for quality, safety and value in the
    discovery, development and manufacture of health care products. Our global portfolio includes
    medicines and vaccines as well as many of the world's best-known consumer health care products.
    Every day, P zer colleagues work across developed and emerging markets to advance wellness,
    prevention, treatments and cures that challenge the most feared diseases of our time. Consistent

https://www.pfizer.com/news/press-release/press-release-detail/u_s_fda_approves_pfizer_s_biosimilar_nivestym_filgrastim_aafi-0                   3/5
3/20/2019        U.S. FDA Approves Pfizer’s Biosimilar
            Case 1:18-cv-01064-CFC             DocumentNIVESTYM™
                                                              49 (filgrastim-aafi)
                                                                    Filed 03/29/19 | Pfizer: One of the 52
                                                                                              Page      world's
                                                                                                            of premier biopharmaceutical
                                                                                                                266 PageID       #: 638  companies

    with our responsibility as one of the world's premier innovative biopharmaceutical companies, we
    collaborate with health care providers, governments and local communities to support and expand
    access to reliable, a ordable health care around the world. For more than 150 years, we have
    worked to make a di erence for all who rely on us. We routinely post information that may be
    important to investors on our website at www.p zer.com. In addition, to learn more, please visit us
    on www.p zer.com and follow us on Twitter at @P zer                               and @P zer_News               , LinkedIn    , YouTube
    and like us on Facebook at Facebook.com/P zer                           .

    DISCLOSURE NOTICE: The information contained in this release is as of July 20, 2018. P zer assumes no
    obligation to update forward-looking statements contained in this release as the result of new information
    or future events or developments.

    This release contains forward-looking information about NIVESTYM™ ( lgrastim-aa ), including its
    potential bene ts, that involves substantial risks and uncertainties that could cause actual results to di er
    materially from those expressed or implied by such statements. Risks and uncertainties include, among
    other things, uncertainties regarding the launch timing and commercial success of NIVESTYM in the United
    States; the uncertainties inherent in research and development; whether and when any applications for
    NIVESTYM may be led with regulatory authorities in any other jurisdictions; whether and when regulatory
    authorities in any other jurisdictions may approve any such other applications that are pending or that
    may be led for NIVESTYM, which will depend on the assessment by such regulatory authorities of the
    bene t-risk pro le suggested by the totality of the e cacy and safety information submitted and, if
    approved, whether NIVESTYM will be commercially successful; intellectual property and/or litigation
    implications; decisions by regulatory authorities regarding labeling and other matters that could a ect the
    availability or commercial potential of NIVESTYM; uncertainties regarding access challenges for our
    biosimilar products where our product may not receive access at parity to the innovator product and
    remains in a disadvantaged position; and competitive developments.

    A further description of risks and uncertainties can be found in P zer’s Annual Report on Form 10-K for the
        scal year ended December 31, 2017, including in the sections thereof captioned "Risk Factors" and
    "Forward-Looking Information and Factors That May A ect Future Results", as well as in its subsequent
    reports on Form 10-Q and Form 8-K, all of which are led with the U.S. Securities and Exchange
    Commission and available at www.sec.gov                      and www.p zer.com.

    1
        Neupogen® is a registered trademark of Amgen Inc.
    2
        Nivestym™ ( lgrastim-aa ) Prescribing Information. New York. NY: P zer Inc: 2018. Available at
    https://www.accessdata.fda.gov/drugsatfda_docs/label/2018/761080s000lbl.pdf?
    utm_campaign=FDA%20approves%20Nivestym%20%28 lgrastim-
    aa %29%20a%20biosimilar%20to%20Neupogen%20%28 lgrastim%29&utm_medium=email&utm_so
    urce=Eloqua          .


https://www.pfizer.com/news/press-release/press-release-detail/u_s_fda_approves_pfizer_s_biosimilar_nivestym_filgrastim_aafi-0                   4/5
3/20/2019        U.S. FDA Approves Pfizer’s Biosimilar
            Case 1:18-cv-01064-CFC             DocumentNIVESTYM™
                                                              49 (filgrastim-aafi)
                                                                    Filed 03/29/19 | Pfizer: One of the 53
                                                                                              Page      world's
                                                                                                            of premier biopharmaceutical
                                                                                                                266 PageID       #: 639  companies

    3
        P zer. (2018, January 30). P zer pipeline. Retrieved from
    https://www.p zer.com/sites/default/ les/product-pipeline/01302018_PipelineUpdate.pdf.




    Contact:
    P zer Inc.
    Media:
    Thomas Biegi, +1 212-733-2204
    Thomas.Biegi@p zer.com
    or
    Investors:
    Ryan Crowe, +1 212-733-8160
    Ryan.Crowe@p zer.com




    SHARE


                        Copyright © 2002-2018 P zer Inc. All rights reserved. This information—including product information—is intended only for residents of the United States. The
                        products discussed herein may have di erent labeling in di erent countries.




https://www.pfizer.com/news/press-release/press-release-detail/u_s_fda_approves_pfizer_s_biosimilar_nivestym_filgrastim_aafi-0                                                          5/5
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 54 of 266 PageID #: 640




                     EXHIBIT 3
              Case 1:18-cv-01064-CFC Document 49 Filed
                                          UNITED       03/29/19 Page 55 of 266 PageID #: 641
                                                   STATES
                                           SECURITIES AND EXCHANGE COMMISSION
                                                                    WASHINGTON, D.C. 20549
                                                                         FORM 10-Q
                                               X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)
                                                   OF THE SECURITIES EXCHANGE ACT OF 1934

                                                        For the quarterly period ended September 30, 2018

                                                                                  OR

                                                     TRANSITION REPORT PURSUANT TO SECTION 13
                                                   OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934

                                                         For the transition period from _______ to _______

                                                              COMMISSION FILE NUMBER 1-3619

                                                                                  ----

                                                                       PFIZER INC .
                                                         (Exact name of registrant as specified in its charter)


                                  DELAWARE                                                                            XX-XXXXXXX
                             (State of Incorporation)                                                      (I.R.S. Employer Identification No.)

                                                         235 East 42 nd Street, New York, New York 10017
                                                         (Address of principal executive offices) (zip code)
                                                                           (212) 733-2323
                                                                  (Registrant’s telephone number)

Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the
preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the
past 90 days.

YES X             NO ___

Indicate by check mark whether the registrant has submitted electronically every Interactive Data File required to be submitted pursuant to Rule 405 of Regulation
S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit such files).

YES X             NO ___

Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging
growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2
of the Exchange Act (check one):

Large Accelerated filer X             Accelerated filer ___            Non-accelerated filer ___         Smaller reporting company ___     Emerging growth
company ___

If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or
revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ___

Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).

YES ____          NO X

At November 5, 2018 , 5,780,474,578 shares of the issuer’s voting common stock were outstanding.
                Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 56 of 266 PageID #: 642
                                                                          Table of Contents
PART I. FINANCIAL INFORMATION                                                                                                               Page

Item 1.
   Financial Statements

     Condensed Consolidated Statements of Income for the three and nine months ended September 30, 2018 and October 1, 2017                   5

     Condensed Consolidated Statements of Comprehensive Income for the three and nine months ended September 30, 2018 and October 1, 2017     6

     Condensed Consolidated Balance Sheets as of September 30, 2018 and December 31, 2017                                                     7

     Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2018 and October 1, 2017                         8

     Notes to Condensed Consolidated Financial Statements                                                                                     9

     Review Report of Independent Registered Public Accounting Firm                                                                          54

Item 2.
     Management ’ s Discussion and Analysis of Financial Condition and Results of Operations                                                 55

Item 3.
     Quantitative and Qualitative Disclosures About Market Risk                                                                             115

Item 4.
     Controls and Procedures                                                                                                                115

PART II. OTHER INFORMATION

Item 1.
     Legal Proceedings                                                                                                                      116

Item 1A.
     Risk Factors                                                                                                                           116

Item 2.
     Unregistered Sales of Equity Securities and Use of Proceeds                                                                            117

Item 3.
     Defaults Upon Senior Securities                                                                                                        117

Item 4.
     Mine Safety Disclosures                                                                                                                117

Item 5.
     Other Information                                                                                                                      117

Item 6.
     Exhibits                                                                                                                               118

Signature                                                                                                                                   119

                                                                                   2
                Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 57 of 266 PageID #: 643
                                                                 GLOSSARY OF DEFINED TERMS

Unless the context requires otherwise, references to “Pfizer,” “the Company,” “we,” “us” or “our” in this Quarterly Report on Form 10-Q (defined below) refer to
Pfizer Inc. and its subsidiaries. We also have used several other terms in this Quarterly Report on Form 10-Q, most of which are explained or defined below:

 2017 Financial Report                      Financial Report for the fiscal year ended December 31, 2017, which was filed as Exhibit 13 to the Annual Report on Form 10-
                                            K for the fiscal year ended December 31, 2017
 2017 Form 10-K                             Annual Report on Form 10-K for the fiscal year ended December 31, 2017
 ACA (Also referred to as U.S. Healthcare   U.S. Patient Protection and Affordable Care Act, as amended by the Health Care and Education Reconciliation Act
 Legislation)
 ACIP                                       Advisory Committee on Immunization Practices
 ALK                                        anaplastic lymphoma kinase
 Alliance revenues                          Revenues from alliance agreements under which we co-promote products discovered or developed by other companies or us
 Allogene                                   Allogene Therapeutics, Inc.
 AMPA                                       α-amino-3-hydroxy-5-methyl-4-isoxazolepropionic acid
 Anacor                                     Anacor Pharmaceuticals, Inc.
 AOCI                                       Accumulated Other Comprehensive Income
 Astellas                                   Astellas Pharma Inc., Astellas US LLC and Astellas Pharma US, Inc.
 ASU                                        Accounting Standards Update
 ATM-AVI                                    aztreonam-avibactam
 Avillion                                   Avillion LLP
 Bain Capital                               Bain Capital Private Equity and Bain Capital Life Sciences
 Biogen                                     Biogen Inc.
 BMS                                        Bristol-Myers Squibb Company
 BRCA                                       BReast CAncer susceptibility gene
 CAR T                                      chimeric antigen receptor T cell
 CDC                                        U.S. Centers for Disease Control and Prevention
 Cellectis                                  Cellectis S.A.
 Cerevel                                    Cerevel Therapeutics, LLC
 CIAS                                       cognitive impairment associated with schizophrenia
 Citibank                                   Citibank, N.A.
 CML                                        chronic myelogenous leukemia
 Developed Markets                          U.S., Western Europe, Japan, Canada, Australia, South Korea, Scandinavian countries, Finland and New Zealand
 EEA                                        European Economic Area
 EH                                         Essential Health
 EMA                                        European Medicines Agency
 Emerging Markets                           Includes, but is not limited to, the following markets: Asia (excluding Japan and South Korea), Latin America, Eastern Europe,
                                            Africa, the Middle East, Central Europe and Turkey
 EPS                                        earnings per share
 EU                                         European Union
 Exchange Act                               Securities Exchange Act of 1934, as amended
 FASB                                       Financial Accounting Standards Board
 FDA                                        U.S. Food and Drug Administration
 GAAP                                       Generally Accepted Accounting Principles
 GIST                                       gastrointestinal stromal tumors
 GPD                                        Global Product Development
 HER2-                                      human epidermal growth factor receptor 2-negative
 hGH-CTP                                    human growth hormone
 HIS                                        Hospira Infusion Systems
 Hisun Pfizer                               Hisun Pfizer Pharmaceuticals Company Limited
 Hospira                                    Hospira, Inc.
 HR+                                        hormone receptor-positive
 ICU Medical                                ICU Medical, Inc.
 IH                                         Innovative Health
 IPR&D                                      in-process research and development
 IRS                                        U.S. Internal Revenue Service
Case 1:18-cv-01064-CFC Document 49 Filed
                                    3    03/29/19 Page 58 of 266 PageID #: 644
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 59 of 266 PageID #: 645

IV                              intravenous
Janssen                         Janssen Biotech Inc.
J&J                             Johnson & Johnson
King                            King Pharmaceuticals LLC (formerly King Pharmaceuticals, Inc.)
LDL                             low density lipoprotein
LEP                             Legacy Established Products
LIBOR                           London Interbank Offered Rate
Lilly                           Eli Lilly & Company
LOE                             loss of exclusivity
MCC                             Merkel Cell Carcinoma
MCO                             Managed Care Organization
MD&A                            Management’s Discussion and Analysis of Financial Condition and Results of Operations
Medivation                      Medivation LLC (formerly Medivation, Inc.)
Merck                           Merck & Co., Inc.
Meridian                        Meridian Medical Technologies, Inc.
Moody’s                         Moody’s Investors Service
NDA                             new drug application
NovaQuest                       NovaQuest Co-Investment Fund V, L.P.
NSCLC                           non-small cell lung cancer
NYSE                            New York Stock Exchange
OPKO                            OPKO Health, Inc.
OTC                             over-the-counter
PARP                            poly ADP ribose polymerase
PBM                             Pharmacy Benefit Manager
Pharmacia                       Pharmacia Corporation
PP&E                            Property, plant & equipment
Quarterly Report on Form 10-Q   Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2018
RCC                             renal cell carcinoma
R&D                             research and development
RPI                             RPI Finance Trust
Sandoz                          Sandoz, Inc., a division of Novartis AG
SEC                             U.S. Securities and Exchange Commission
Servier                         Les Laboratoires Servier SAS
SFJ                             SFJ Pharmaceuticals Group
Shire                           Shire International GmbH
SI&A                            Selling, informational and administrative
SIP                             Sterile Injectable Pharmaceuticals
S&P                             Standard and Poor’s
StratCO                         Strategy and Commercial Operations
Tax Cuts and Jobs Act or TCJA   Legislation commonly referred to as the U.S. Tax Cuts and Jobs Act of 2017
Teuto                           Laboratório Teuto Brasileiro S.A.
U.K.                            United Kingdom
U.S.                            United States
ViiV                            ViiV Healthcare Limited
WRD                             Worldwide Research and Development



                                                                          4
                 Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 60 of 266 PageID #: 646
PART I - FINANCIAL INFORMATION
Item 1. Financial Statements
                                                         PFIZER INC. AND SUBSIDIARY COMPANIES
                                                     CONDENSED CONSOLIDATED STATEMENTS OF INCOME
                                                                      (UNAUDITED)

                                                                                            Three Months Ended                                 Nine Months Ended
                                                                                     September 30,                October 1,           September 30,             October 1,
(MILLIONS, EXCEPT PER COMMON SHARE DATA)                                                     2018                      2017                    2018                   2017
Revenues                                                                       $             13,298      $            13,168      $             39,670       $      38,843
Costs and expenses:
      Cost of sales (a)                                                                        2,694                    2,844                     8,173              7,972
      Selling, informational and administrative expenses (a)                                   3,494                    3,504                   10,448              10,249
      Research and development expenses (a)                                                    2,008                    1,865                     5,549              5,367
      Amortization of intangible assets                                                        1,253                    1,177                     3,640              3,571
      Restructuring charges and certain acquisition-related costs                                 85                      114                       172                267
      Other (income)/deductions––net                                                            (414)                      79                    (1,143)                65
      Income from continuing operations before provision for taxes on
         income                                                                                4,177                    3,585                   12,831              11,351
Provision for taxes on income                                                                     66                      727                     1,270              2,287
      Income from continuing operations                                                        4,111                    2,858                   11,562               9,064
Discontinued operations––net of tax                                                               11                       —                         10                  1
      Net income before allocation to noncontrolling interests                                 4,122                    2,858                   11,571               9,066
Less: Net income attributable to noncontrolling interests                                           8                      18                        25                 32
      Net income attributable to Pfizer Inc.                                   $               4,114     $              2,840     $             11,546       $       9,034

Earnings per common share––basic :
Income from continuing operations attributable to Pfizer Inc.
  common shareholders                                                          $                0.70     $               0.48     $                1.96      $         1.51
Discontinued operations––net of tax                                                               —                        —                         —                  —
      Net income attributable to Pfizer Inc. common shareholders               $                0.70     $               0.48     $                1.96      $         1.51

Earnings per common share––diluted :
Income from continuing operations attributable to Pfizer Inc.
  common shareholders                                                          $                0.69     $               0.47     $                1.92      $         1.49
Discontinued operations––net of tax                                                               —                        —                         —                  —
      Net income attributable to Pfizer Inc. common shareholders               $                0.69     $               0.47     $                1.92      $         1.49

Weighted-average shares––basic                                                                 5,875                    5,951                     5,899              5,972
Weighted-average shares––diluted                                                               5,986                    6,041                     5,998              6,057
Cash dividends paid per common share                                           $                0.34     $               0.32     $                1.02      $         0.96
(a)
  Excludes amortization of intangible assets, except as disclosed in Note 9A. Identifiable Intangible Assets and Goodwill: Identifiable Intangible Assets.
Amounts may not add due to rounding.



                                                        See Notes to Condensed Consolidated Financial Statements.

                                                                                        5
                  Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 61 of 266 PageID #: 647
                                                     PFIZER INC. AND SUBSIDIARY COMPANIES
                                         CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME
                                                                  (UNAUDITED)

                                                                                           Three Months Ended                                Nine Months Ended
                                                                                   September 30,                October 1,           September 30,                October 1,
(MILLIONS OF DOLLARS)                                                                      2018                      2017                    2018                      2017
Net income before allocation to noncontrolling interests                     $               4,122     $              2,858     $             11,571     $              9,066


Foreign currency translation adjustments, net                                                 (567)                     878                      (507)                  1,352
Reclassification adjustments                                                                     (2)                      (3)                     (22)                    110
                                                                                              (569)                     875                      (530)                  1,461
Unrealized holding gains/(losses) on derivative financial
 instruments, net                                                                              222                       (50)                     236                    (149)
Reclassification adjustments for (gains)/losses included in net
  income (a)                                                                                  (235)                       56                      119                    (393)
                                                                                                (13)                       6                      355                    (542)
Unrealized holding gains/(losses) on available-for-sale securities, net                        149                      384                       (65)                    698
                                                                   (a)
Reclassification adjustments for gains included in net income                                   (36)                   (278)                      (67)                   (181)
Reclassification adjustments for unrealized gains included in
  Retained earnings (b)                                                                          —                        —                      (462)                     —
                                                                                               112                      106                      (595)                    518
Benefit plans: actuarial gains/(losses), net                                                      8                    (103)                      114                      (41)
Reclassification adjustments related to amortization                                             60                     140                       183                     448
Reclassification adjustments related to settlements, net                                         42                       38                      108                      89
Other                                                                                            49                      (76)                      69                    (111)
                                                                                               158                        (1)                     474                     384
Benefit plans: prior service costs and other, net                                                —                        —                        —                           (2)
Reclassification adjustments related to amortization                                            (46)                     (46)                    (137)                   (138)
Reclassification adjustments related to curtailments, net                                        (4)                      (3)                     (18)                     (14)
Other                                                                                            —                         1                        1                          2
                                                                                                (50)                     (48)                    (154)                   (151)
   Other comprehensive income/(loss), before tax                                              (361)                     938                      (449)                  1,669
Tax provision/(benefit) on other comprehensive income/(loss)                                     62                      (80)                     667                    (218)
   Other comprehensive income/(loss) before allocation to
     noncontrolling interests                                                $                (422)    $              1,018     $              (1,116)   $              1,888

Comprehensive income before allocation to noncontrolling interests           $               3,700     $              3,876     $             10,455     $             10,953
Less: Comprehensive income attributable to noncontrolling interests                              —                        19                        5                      48
   Comprehensive income attributable to Pfizer Inc.                          $               3,700     $              3,857     $             10,450     $             10,906
(a)Reclassified  into Other (income)/deductions—net and Cost of sales in the condensed consolidated statements of income. For additional information on amounts reclassified
   into Cost of sales, see Note 7F. Financial Instruments: Derivative Financial Instruments and Hedging Activities.
(b) For additional information, see Note 1B . Basis of Presentation and Significant Accounting Policies: Adoption of New Accounting Standards .

Amounts may not add due to rounding.



                                                       See Notes to Condensed Consolidated Financial Statements.

                                                                                       6
                  Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 62 of 266 PageID #: 648
                                                            PFIZER INC. AND SUBSIDIARY COMPANIES
                                                          CONDENSED CONSOLIDATED BALANCE SHEETS

                                                                                                                        September 30,          December 31,
(MILLIONS OF DOLLARS)                                                                                                           2018                  2017
                                                                                                                        (Unaudited)
Assets
Cash and cash equivalents                                                                                           $           3,559      $          1,342
Short-term investments                                                                                                         13,680                18,650
Trade accounts receivable, less allowance for doubtful accounts: 2018—$567; 2017—$584                                          10,024                 8,221
Inventories                                                                                                                     8,184                 7,578
Current tax assets                                                                                                              3,686                 3,050
Other current assets                                                                                                            2,450                 2,301
    Total current assets                                                                                                       41,583                41,141
Long-term investments                                                                                                           6,444                 7,015
Property, plant and equipment, less accumulated depreciation: 2018—$17,078; 2017—$16,172                                       14,036                13,865
Identifiable intangible assets, less accumulated amortization                                                                  45,306                48,741
Goodwill                                                                                                                       55,614                55,952
Noncurrent deferred tax assets and other noncurrent tax assets                                                                  1,875                 1,855
Other noncurrent assets                                                                                                         2,980                 3,227
    Total assets                                                                                                    $         167,838      $        171,797

Liabilities and Equity
Short-term borrowings, including current portion of long-term debt: 2018—$4,255; 2017—$3,546                        $           7,385      $          9,953
Trade accounts payable                                                                                                          4,297                 4,656
Dividends payable                                                                                                               1,963                 2,029
Income taxes payable                                                                                                            2,781                  477
Accrued compensation and related items                                                                                          2,096                 2,196
Other current liabilities                                                                                                      10,490                11,115
    Total current liabilities                                                                                                  29,013                30,427

Long-term debt                                                                                                                 33,652                33,538
Pension benefit obligations, net                                                                                                4,886                 5,926
Postretirement benefit obligations, net                                                                                         1,455                 1,504
Noncurrent deferred tax liabilities                                                                                             5,512                 3,900
Other taxes payable                                                                                                            15,289                18,697
Other noncurrent liabilities                                                                                                    6,367                 6,149
    Total liabilities                                                                                                          96,174               100,141

Commitments and Contingencies

Preferred stock                                                                                                                       20                21
Common stock                                                                                                                      466                  464
Additional paid-in capital                                                                                                     85,828                84,278
Treasury stock                                                                                                                (96,574)              (89,425)
Retained earnings                                                                                                              91,995                85,291
Accumulated other comprehensive loss                                                                                          (10,417)               (9,321)
    Total Pfizer Inc. shareholders’ equity                                                                                     71,319                71,308
Equity attributable to noncontrolling interests                                                                                   346                  348
    Total equity                                                                                                               71,664                71,656
    Total liabilities and equity                                                                                    $         167,838      $        171,797
Amounts may not add due to rounding.




                                                        See Notes to Condensed Consolidated Financial Statements.

                                                                                   7
                 Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 63 of 266 PageID #: 649
                                                          PFIZER INC. AND SUBSIDIARY COMPANIES
                                              CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED)


                                                                                                                                                       Nine Months Ended
                                                                                                                                                September 30,         October 1,
(MILLIONS OF DOLLARS)                                                                                                                                   2018               2017
Operating Activities
Net income before allocation to noncontrolling interests                                                                                    $          11,571    $         9,066
Adjustments to reconcile net income before allocation to noncontrolling interests to net cash provided by operating activities:
    Depreciation and amortization                                                                                                                       4,743              4,695
    Asset write-offs and impairments                                                                                                                       88                326
    Adjustments to loss on sale of HIS net assets                                                                                                          (1)                52
    TCJA impact (a)                                                                                                                                      (410)                —
    Deferred taxes from continuing operations                                                                                                            (974)               241
    Share-based compensation expense                                                                                                                      682                595
    Benefit plan contributions in excess of income –– 2018 and expense –– 2017                                                                         (1,000)             (1,042)
    Other adjustments, net                                                                                                                             (1,169)              (604)
    Other changes in assets and liabilities, net of acquisitions and divestitures                                                                      (2,441)             (3,616)
     Net cash provided by operating activities                                                                                                         11,089              9,713

Investing Activities
Purchases of property, plant and equipment                                                                                                             (1,357)             (1,256)
Purchases of short-term investments                                                                                                                    (7,364)             (6,469)
Proceeds from redemptions/sales of short-term investments                                                                                              12,752              5,778
Net proceeds from redemptions/sales of short-term investments with original maturities of three months or less                                            385              2,758
Purchases of long-term investments                                                                                                                     (1,503)             (2,526)
Proceeds from redemptions/sales of long-term investments                                                                                                2,174              2,403
Acquisitions of businesses, net of cash acquired                                                                                                           —               (1,000)
Acquisitions of intangible assets                                                                                                                         (47)              (188)
Other investing activities, net                                                                                                                           248                519
     Net cash provided by investing activities                                                                                                          5,289                 19

Financing Activities
Proceeds from short-term borrowings                                                                                                                     1,945              7,003
Principal payments on short-term borrowings                                                                                                            (4,239)             (7,659)
Net (payments on)/proceeds from short-term borrowings with original maturities of three months or less                                                   (973)               566
Proceeds from issuance of long-term debt                                                                                                                4,974              5,273
Principal payments on long-term debt                                                                                                                   (3,104)             (4,474)
Purchases of common stock                                                                                                                              (7,168)             (5,000)
Cash dividends paid                                                                                                                                    (6,015)             (5,750)
Proceeds from exercise of stock options                                                                                                                 1,099                656
Other financing activities, net                                                                                                                          (553)              (223)
     Net cash used in financing activities                                                                                                            (14,034)             (9,607)
Effect of exchange-rate changes on cash and cash equivalents and restricted cash and cash equivalents                                                    (116)                67
     Net increase in cash and cash equivalents and restricted cash and cash equivalents                                                                 2,227                193
 Cash and cash equivalents and restricted cash and cash equivalents, beginning                                                                          1,431              2,666
 Cash and cash equivalents and restricted cash and cash equivalents, end                                                                    $           3,658    $         2,858


Supplemental Cash Flow Information
Non-cash transactions:
 Receipt of ICU Medical common stock (b)                                                                                                    $              —     $           428
 Promissory note from ICU Medical (b)                                                                                                                      —                  75
 Equity investment in Cerevel Therapeutics, Inc. in exchange for Pfizer’s portfolio of clinical and preclinical neuroscience   assets (b)                 343                 —
 Equity investment in Allogene received in exchange for Pfizer's allogeneic CAR T developmental program assets (b)                                         92                 —
Cash paid (received) during the period for:
 Income taxes                                                                                                                               $           1,666    $         1,424
      Interest       Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 64 of 266 PageID968
                                                                                             #: 650                                                                                             1,101
      Interest rate hedges                                                                                                                                               (104)                   (183)
(a)
   As a result of the enactment of the TCJA in December 2017, Pfizer’s Provision for taxes on income for the nine months ended September 30, 2018 was favorably impacted by approximately
   $410 million , primarily related to certain tax initiatives associated with the TCJA, as well as favorable adjustments to the provisional estimates of the legislation. See Note 5A . Tax Matters :
   Taxes on Income from Continuing Operations.
(b)
    For additional information, see Note 2B . Acquisition, Divestitures, Licensing Arrangements, Collaborative Arrangements and Privately Held Investment : Divestitures .
Amounts may not add due to rounding.
                                                               See Notes to Condensed Consolidated Financial Statements.

                                                                                                   8
              Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 65 of 266 PageID #: 651
                                     PFIZER INC. AND SUBSIDIARY COMPANIES
                                            NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                 (UNAUDITED)


Note 1. Basis of Presentation and Significant Accounting Policies

A. Basis of Presentation

See the Glossary of Defined Terms at the beginning of this Quarterly Report on Form 10-Q for terms used throughout the condensed consolidated financial
statements and related notes in this Quarterly Report on Form 10-Q.

We prepared the condensed consolidated financial statements following the requirements of the SEC for interim reporting. As permitted under those rules, certain
footnotes or other financial information that are normally required by U.S. GAAP can be condensed or omitted.

The financial information included in our condensed consolidated financial statements for subsidiaries operating outside the U.S. is as of and for the three and nine
months ended August 26, 2018 and August 27, 2017 . The financial information included in our condensed consolidated financial statements for U.S. subsidiaries
is as of and for the three and nine months ended September 30, 2018 and October 1, 2017 .

Revenues, expenses, assets and liabilities can vary during each quarter of the year. Therefore, the results and trends in these interim financial statements may not be
representative of those for the full year.

We are responsible for the unaudited financial statements included in this Quarterly Report on Form 10-Q. The interim financial statements include all normal and
recurring adjustments that are considered necessary for the fair statement of our condensed consolidated balance sheets and condensed consolidated statements of
income. The information included in this Quarterly Report on Form 10-Q should be read in conjunction with the consolidated financial statements and
accompanying notes included in our 2017 Financial Report.

We manage our commercial operations through two distinct business segments: Pfizer Innovative Health (IH) and Pfizer Essential Health (EH). For additional
information, see Note 13 and Notes to Consolidated Financial Statements–– Note 18. Segment, Geographic and Other Revenue Information in Pfizer’s 2017
Financial Report.

Certain amounts in the condensed consolidated financial statements and associated notes may not add due to rounding. All percentages have been calculated using
unrounded amounts.

In the first quarter of 2018, as of January 1, 2018, we adopted eleven new accounting standards. See Note 1B for further information.

Our significant business development activities include:
• On February 3, 2017, we completed the sale of our global infusion systems net assets, HIS, to ICU Medical. The operating results of HIS are included in our
  condensed consolidated statement of income and EH’s operating results through February 2, 2017 and, therefore, our financial results, and EH’s operating
  results, for the third quarter of 2017 do not reflect any contribution from HIS global operations, while our financial results, and EH’s operating results, for the
  first nine months of 2017 reflect approximately one month of HIS domestic operations and approximately two months of HIS international operations. Our
  financial results, and EH’s operating results, for 2018 do not reflect any contribution from HIS global operations.

• On December 22, 2016, which fell in the first fiscal quarter of 2017 for our international operations, we acquired the development and commercialization rights
  to AstraZeneca’s small molecule anti-infectives business, primarily outside the U.S. Commencing from the acquisition date, our financial statements reflect the
  assets, liabilities, operating results and cash flows of this business, and, in accordance with our international reporting period, our financial results, EH’s
  operating results, and cash flows for the third quarter and first nine months of 2017 reflect approximately three months and eight months, respectively, of the
  small molecule anti-infectives business acquired from AstraZeneca. Our financial results, EH’s operating results, and cash flows for the third quarter and first
  nine months of 2018 reflect three months and nine months , respectively, of the small molecule anti-infectives business acquired from AstraZeneca.
For additional information, see Note 2 and Notes to Consolidated Financial Statements–– Note 2. Acquisitions, Sale of Hospira Infusion Systems Net Assets,
Research and Development and Collaborative Arrangements, Equity-Method Investments and Cost-Method Investment in Pfizer’s 2017 Financial Report.

                                                                                   9
              Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 66 of 266 PageID #: 652
                                     PFIZER INC. AND SUBSIDIARY COMPANIES
                                           NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                (UNAUDITED)


B. Adoption of New Accounting Standards
On January 1, 2018, we adopted eleven new accounting standards. The quantitative impacts on our prior period condensed consolidated financial statements of
adopting the following new standards are summarized in the tables within the section titled Impacts to our Condensed Consolidated Financial Statements , further
below.
Revenues ––We adopted a new accounting standard for revenue recognition and changed our revenue recognition policies accordingly. Generally, the previous
revenue recognition standards permitted recognition when persuasive evidence of a contract existed, delivery had occurred, and the seller's price to the buyer was
fixed or determinable. Under the new standard, revenue is recognized upon transfer of control of the product to our customer in an amount that reflects the
consideration we expect to receive in exchange. We adopted the new accounting standard utilizing the modified retrospective method, and, therefore, no
adjustments were made to amounts in our prior period financial statements. We recorded the cumulative effect of adopting the standard as an adjustment to
increase the opening balance of Retained earnings by $584 million on a pre-tax basis ( $450 million after-tax). This amount includes $500 million (pre-tax) related
to the timing of recognizing Other (income)/deductions –– net primarily for upfront and milestone payments on our collaboration arrangements ( $394 million ,
pre-tax) and, to a lesser extent, product rights and out-licensing arrangements, and $84 million (pre-tax) related to the timing of recognizing Revenues and Cost of
sales on certain product shipments. The impact of adoption did not have a material impact to our condensed consolidated statements of income for the three and
nine months ended September 30, 2018 or our condensed consolidated balance sheet as of September 30, 2018 . For additional information, see Note 1C .
Financial Assets and Liabilities ––The new accounting standard related to the recognition and measurement of financial assets and liabilities makes the following
changes to prior guidance and requires:
• certain equity investments to be measured at fair value with changes in fair value now recognized in net income. However, equity investments that do not have
  readily determinable fair values may be measured at cost minus impairment, if any, plus or minus changes resulting from observable price changes in orderly
  transactions for the identical or similar investment of the same issuer;
• a qualitative assessment of equity investments without readily determinable fair values to identify impairment; and
• separate presentation of financial assets and financial liabilities by measurement category and form of financial asset on the balance sheet or in the accompanying
  notes to the financial statements.
We adopted the new accounting standard utilizing the modified retrospective method, and, therefore, no adjustments were made to amounts in our prior period
financial statements. We recorded the cumulative effect of adopting the standard as an adjustment to increase the opening balance of Retained earnings by $462
million on a pre-tax basis ( $419 million after-tax) related to the net impact of unrealized gains and losses primarily on available-for-sale equity securities,
restricted stock and private equity securities. In the third quarter of 2018, we recorded net unrealized gains on equity securities of $8 million and in the first nine
months of 2018, we recorded net unrealized gains on equity securities of $344 million , in Other (income)/deductions––net . For additional information, see Note 4
and Note 7 .

Presentation of Net Periodic Pension and Postretirement Benefit Cost ––We adopted a new accounting standard that requires the net periodic pension and
postretirement benefit costs other than the service costs be presented in Other (income)/deductions––net, and that the presentation be applied retrospectively. We
adopted the presentation of the net periodic benefit costs other than service costs by reclassifying these costs from Cost of sales , Selling, informational and
administrative expenses , Research and development expenses and Restructuring charges and certain acquisition-related costs to Other (income)/deductions––net .
We elected to apply the practical expedient as it is impracticable to determine the disaggregation of the cost components for amounts capitalized within Inventories
and property, plant and equipment and amortized in each of those periods. We have therefore reclassified the prior period net periodic benefit costs/(credits)
disclosed in Note 10 to apply the retrospective presentation for comparative periods.
As of January 1, 2018, only service costs will be included in amounts capitalized in Inventories or property, plant and equipment, while the other components of
net periodic benefit costs will be included in Other (income)/deductions –– net . For additional information, see Note 4 and Note 10 .
Income Tax Accounting ––The new guidance removes the prohibition against recognizing current and deferred income taxes for an intra-entity asset transfer until
the asset has been sold to a third party, unless the asset transferred is inventory. We adopted the standard utilizing the modified retrospective method, and,
therefore, no adjustments were made to amounts in our prior period financial statements. We recorded the cumulative effect of adopting the standard as an
adjustment to decrease the opening balance of Retained earnings by $189 million .

                                                                                  10
               Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 67 of 266 PageID #: 653
                                      PFIZER INC. AND SUBSIDIARY COMPANIES
                                             NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                  (UNAUDITED)


Accounting for Hedging Activities ––The standard includes the following changes:
• Permits hedge accounting for risk components in hedging relationships involving nonfinancial risk and interest rate risk;
• Changes the guidance for designating fair value hedges of interest rate risk and for measuring the change in fair value of the hedged item in fair value hedges of
  interest rate risk;
• No longer requires the separate measurement and reporting of hedge ineffectiveness, but requires the income statement presentation of the earnings effect of the
  hedging instrument with the earnings effect of the hedged item;
• Permits us to exclude the portion of the change in fair value of a currency swap that is attributable to a cross-currency basis spread from the assessment of hedge
  effectiveness; and
• Simplifies hedge effectiveness testing.
We early adopted the new accounting standard on January 1, 2018 on a prospective basis. In the third quarter of 2018, we recorded income of $23 million and in
the first nine months of 2018, we recorded income of $68 million in Other (income)/deductions –– net , whereas this item would have been classified in interest
income in prior periods. For additional information, see Note 7F .
Reclassification of Certain Tax Effects from AOCI ––We early adopted a new accounting standard that provides guidance on the reclassification of certain tax
effects from AOCI. Under the new guidance, we elected to reclassify the stranded tax amounts related to the TCJA from AOCI to Retained earnings . We adopted
the new accounting standard utilizing the modified retrospective method, and recorded the cumulative effect of adopting the standard as an adjustment to increase
the opening balance of Retained earnings by $495 million , primarily due to the effect of the change in the U.S. Federal corporate tax rate. The impact on other
stranded tax amounts related to the application of the TCJA was not material to our condensed consolidated financial statements.
Classification of Certain Transactions in the Statement of Cash Flows ––We retrospectively adopted an accounting standard that changed the presentation of certain
information in the condensed consolidated statements of cash flows, including the classification of:
• debt prepayment and extinguishment costs, resulting in an increase in Operating activities –– Other adjustments, net and a decrease in Financing activities ––
  Other financing activities, net of $7 million for the nine months ended September 30, 2018 ; and
• accreted interest on the settlement of commercial paper debt instruments, resulting in a decrease in Operating activities –– Other adjustments, net , and an
  increase in Financing activities –– Other financing activities, net of $69 million for the nine months ended September 30, 2018 .
The new standard also establishes guidance on the classification of certain cash flows related to contingent consideration in a business acquisition. Cash payments
made soon after a business acquisition date will be classified as Investing activities , while payments made thereafter will be classified as Financing activities .
Payments made in excess of the amount of the original contingent consideration liability will be classified as Operating activities . The adoption of this guidance
did not have a material impact to our condensed consolidated financial statements.
Presentation of Restricted Cash in the Statement of Cash Flows ––We adopted, on a retrospective basis, the new accounting standard, which requires that restricted
cash and restricted cash equivalents be included with Cash and cash equivalents when reconciling the beginning-of-period and end-of-period total amounts shown
in the condensed consolidated statements of cash flows. As a result, for the nine months ended September 30, 2018 , $10 million is presented as an increase in
Cash, cash equivalents, restricted cash and restricted cash equivalents.
Definition of a Business ––We prospectively adopted the standard for determining whether business development transactions should be accounted for as
acquisitions (or disposals) of assets or businesses. If substantially all of the fair value of the gross assets acquired is concentrated in a single identifiable asset, the
transaction will not qualify for treatment as a business. To be considered a business, a set of integrated activities and assets must include, at a minimum, an input
and a substantive process that together significantly contribute to the ability to create outputs, without regard as to whether a purchaser could replace missing
elements. In addition, the definition of the term “output” has been narrowed to make it consistent with the updated revenue recognition guidance. In the third
quarter and first nine months of 2018, there was no impact to our condensed consolidated financial statements from the adoption of this new standard.
Derecognition of Nonfinancial Assets ––We prospectively adopted the standard, which applies to the full or partial sale or transfer of nonfinancial assets, including
intangible assets, real estate and inventory. The standard provides that the gain or loss is determined by the difference between the consideration received and the
carrying value of the asset. In the third quarter and

                                                                                      11
                Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 68 of 266 PageID #: 654
                                       PFIZER INC. AND SUBSIDIARY COMPANIES
                                          NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                               (UNAUDITED)


first nine months of 2018, there was no impact to our condensed consolidated financial statements from the adoption of this new standard.
Accounting for Modifications of Share-Based Payment Awards ––We prospectively adopted the standard, which clarifies that certain changes in the terms or
conditions of a share-based payment award be accounted for as a modification. There was no impact to our condensed consolidated financial statements from the
adoption of this new standard.
Impacts to our Condensed Consolidated Financial Statements ––The impacts on our prior period condensed consolidated financial statements of adopting the new
standards described above are summarized in the following tables:

Adoption of the standard related to pension and postretirement benefit costs impacted our prior period condensed consolidated statements of income as follows:
                                                                                                               Three Months Ended October 1, 2017
                                                                                           As Previously                     Effect of Change
(MILLIONS OF DOLLARS)                                                                          Reported                       Higher/(Lower)                  As Restated
Cost of sales                                                                          $              2,847      $                          (3)   $                2,844
Selling, informational and administrative expenses                                                    3,500                                  4                     3,504
Research and development expenses                                                                     1,859                                  6                     1,865
Restructuring charges and certain acquisition-related costs                                            149                                (35)                       114
Other (income)/deductions––net                                                                            51                               28                         79
Income from continuing operations before provision for taxes on income                                3,585                                —                       3,585

                                                                                                               Nine Months Ended October 1, 2017
                                                                                           As Previously                     Effect of Change
(MILLIONS OF DOLLARS)                                                                          Reported                       Higher/(Lower)                  As Restated
Cost of sales                                                                          $              7,980      $                          (9)   $                7,972
Selling, informational and administrative expenses                                                   10,233                                16                     10,249
Research and development expenses                                                                     5,346                                21                      5,367
Restructuring charges and certain acquisition-related costs                                            377                               (110)                       267
Other (income)/deductions––net                                                                            (16)                             81                         65
Income from continuing operations before provision for taxes on income                               11,351                                —                      11,351

Adoption of the standards impacted our condensed consolidated balance sheet as follows:
                                                                              Effect of New Accounting Standards Higher/(Lower)
                                               As Previously
                                           Reported Balance                             Financial                                  Reclassification of         Balance at
                                            at December 31,                            Assets and             Income              Certain Tax Effects          January 1,
(MILLIONS OF DOLLARS)                                  2017         Revenues           Liabilities     Tax Accounting                     from AOCI                 2018
Trade accounts receivable                 $            8,221    $          13      $           —      $                —      $                       —   $        8,234
Inventories                                            7,578               (11)                —                       —                              —            7,567
Current tax assets                                     3,050               (11)                —                       (3)                            —            3,036
Noncurrent deferred tax assets and
 other noncurrent tax assets                           1,855               (17)                —                       —                              —            1,838
Other noncurrent assets                                3,227               —                   —                     (204)                            —            3,023
Other current liabilities                             11,115             (123)                 —                       —                              —           10,992
Noncurrent deferred tax liabilities                    3,900              106                  —                      (18)                            —            3,988
Other noncurrent liabilities                           6,149             (459)                 —                       —                              —            5,690
Retained earnings                                     85,291              450                 419                    (189)                        495             86,466
Accumulated other comprehensive loss                  (9,321)              —                 (419)                     —                          (495)          (10,235)

                                                                                  12
              Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 69 of 266 PageID #: 655
                                     PFIZER INC. AND SUBSIDIARY COMPANIES
                                           NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                (UNAUDITED)


Adoption of the standards related to the classification of certain transactions in the statement of cash flows and the presentation of restricted cash in the statement
of cash flows impacted our condensed consolidated statement of cash flows as follows:
                                                                                                  Nine Months Ended October 1, 2017
                                                                                           Effect of New Accounting Standards Inflow/(Outflow)
                                                                        As Previously
(MILLIONS OF DOLLARS)                                                       Reported       Cash Flow Classification                 Restricted Cash           As Restated
Operating Activities
Other adjustments, net                                            $              (561)    $                      (43)    $                       —      $           (604)
Other changes in assets and liabilities, net of acquisitions
 and divestitures                                                              (3,644)                            —                              28                (3,616)
Investing Activities
 Proceeds from redemptions/sales of short-term investments                      5,783                             —                               (5)              5,778
 Proceeds from redemptions/sales of long-term investments                       2,417                             —                              (14)              2,403
Financing Activities
Principal payments on short-term borrowings                                    (7,691)                            33                             —                 (7,659)
Net proceeds from short-term borrowings with original
 maturities of three months or less                                               555                             10                             —                   566
Net increase in cash and cash equivalents and restricted cash
 and cash equivalents                                                             184                             —                                9                 193
Cash and cash equivalents and restricted cash and cash
 equivalents, beginning                                                         2,595                             —                              70                2,666
Cash and cash equivalents and restricted cash and cash
 equivalents, ending                                                            2,779                             —                              79                2,858

The following table provides a reconciliation of cash, cash equivalents and restricted cash reported within the condensed consolidated balance sheet that sum to
the total of the same amounts shown in the condensed consolidated statements of cash flows:
                                                                                                                                 September 30,              December 31,
(MILLIONS OF DOLLARS)                                                                                                                    2018                      2017
Cash and cash equivalents                                                                                                    $           3,559    $                1,342
Restricted cash and cash equivalents in Short-term investments                                                                              40                        —
Restricted cash and cash equivalents in Long-term investments                                                                               59                        —
Restricted cash and cash equivalents in Other current assets                                                                                —                         14
Restricted cash and cash equivalents in Other noncurrent assets                                                                             —                         75
Total cash and cash equivalents and restricted cash and cash equivalents shown in the condensed consolidated
 balance sheets                                                                                                              $           3,658    $                1,431
Amounts included in restricted cash represent those required to be set aside by a contractual agreement in connection with ongoing litigation or to secure delivery
of Pfizer medicines at the agreed upon terms. The restriction will lapse upon the resolution of the litigation or the proper delivery of the medicines.

C. Revenues

On January 1, 2018, we adopted a new accounting standard for revenue recognition. For further information, see Note 1B .
We recorded direct product sales and/or alliance revenues of more than $1 billion for each of nine products in 2017. These direct products sales and/or alliance
product revenues represented 46% of our revenues in 2017. The loss or expiration of intellectual property rights can have a significant adverse effect on our
revenues as our contracts with customers will generally be at lower selling prices due to added competition and we generally provide for higher sales returns during
the period in which individual markets begin to near the loss or expiration of intellectual property rights. Our Consumer Healthcare business includes OTC brands
with a focus on dietary supplements, pain management, gastrointestinal and respiratory and personal care. According to Euromonitor International’s retail sales
data, in 2017, our Consumer Healthcare business was the fifth-largest branded multi-national, OTC consumer healthcare business in the world and produced two of
the ten largest selling consumer

                                                                                   13
              Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 70 of 266 PageID #: 656
                                     PFIZER INC. AND SUBSIDIARY COMPANIES
                                            NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                 (UNAUDITED)

healthcare brands ( Centrum and Advil ) in the world. We sell biopharmaceutical products after patent expiration, and under patent, and, to a much lesser extent,
consumer healthcare products worldwide to developed and emerging market countries.
Revenue Recognition ––We record revenues from product sales when there is a transfer of control of the product from us to the customer. We determine transfer of
control based on when the product is shipped or delivered and title passes to the customer.
 • Customers ––Our biopharmaceutical products are sold principally to wholesalers but we also sell directly to retailers, hospitals, clinics, government agencies
   and pharmacies, and, in the case of our vaccine products in the U.S., we primarily sell directly to the CDC, wholesalers and individual provider offices. Our
   consumer healthcare customers include retailers and, to a lesser extent, wholesalers and distributors.
   Biopharmaceutical products that ultimately are used by patients are generally covered under governmental programs, managed care programs and insurance
   programs, including those managed through pharmacy benefit managers, and are subject to sales allowances and/or rebates payable directly to those programs.
   Those sales allowances and rebates are generally negotiated, but government programs may have legislated amounts by type of product (e.g., patented or
   unpatented).
 • Our Sales Contracts ––Sales on credit are typically under short-term contracts. Collections are based on market payment cycles common in various markets,
   with shorter cycles in the U.S. Sales are adjusted for sales allowances, chargebacks, rebates and sales returns and cash discounts. Sales returns occur due to loss
   of exclusivity, product recalls or a changing competitive environment.
 • Deductions from Revenues –– Our gross product revenues are subject to a variety of deductions, which generally are estimated and recorded in the same period
   that the revenues are recognized. Such variable consideration represents chargebacks, rebates, sales allowances and sales returns. These deductions represent
   estimates of the related obligations and, as such, knowledge and judgment is required when estimating the impact of these revenue deductions on gross sales for
   a reporting period.
Specifically:
• In the U.S., we sell our products to distributors and hospitals under our sales contracts. However, we also have contracts with managed care or pharmacy benefit
  managers and legislatively mandated contracts with the federal and state governments under which we provide rebates to them based on medicines utilized by
  the lives they cover. We record provisions for Medicare, Medicaid, and performance-based contract pharmaceutical rebates based upon our experience ratio of
  rebates paid and actual prescriptions written during prior quarters. We apply the experience ratio to the respective period’s sales to determine the rebate accrual
  and related expense. This experience ratio is evaluated regularly to ensure that the historical trends are as current as practicable. We estimate discounts on
  branded prescription drug sales to Medicare Part D participants in the Medicare “coverage gap,” also known as the “doughnut hole,” based on the historical
  experience of beneficiary prescriptions and consideration of the utilization that is expected to result from the discount in the coverage gap. We evaluate this
  estimate regularly to ensure that the historical trends and future expectations are as current as practicable. For performance-based contract rebates, we also
  consider current contract terms, such as changes in formulary status and rebate rates.
• Outside the U.S., the majority of our pharmaceutical sales allowances are contractual or legislatively mandated and our estimates are based on actual invoiced
  sales within each period, which reduces the risk of variations in the estimation process. In certain European countries, rebates are calculated on the government’s
  total unbudgeted pharmaceutical spending or on specific product sales thresholds and we apply an estimated allocation factor against our actual invoiced sales to
  project the expected level of reimbursement. We obtain third-party information that helps us to monitor the adequacy of these accruals.
• Provisions for pharmaceutical chargebacks (primarily reimbursements to U.S. wholesalers for honoring contracted prices to third parties) closely approximate
  actual amounts incurred, as we settle these deductions generally within two to five weeks of incurring the liability.
• Provisions for pharmaceutical sales returns are based on a calculation for each market that incorporates the following, as appropriate: local returns policies and
  practices; historical returns as a percentage of sales; an understanding of the reasons for past returns; estimated shelf life by product; an estimate of the amount of
  time between shipment and return or lag time; and any other factors that could impact the estimate of future returns, such as loss of exclusivity, product recalls or
  a changing competitive environment. Generally, returned products are destroyed, and customers are refunded the sales price in the form of a credit.
• We record sales incentives as a reduction of revenues at the time the related revenues are recorded or when the incentive is offered, whichever is later. We
  estimate the cost of our sales incentives based on our historical experience with similar incentives programs to predict customer behavior.

                                                                                   14
               Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 71 of 266 PageID #: 657
                                      PFIZER INC. AND SUBSIDIARY COMPANIES
                                           NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                (UNAUDITED)

Our accruals for Medicare rebates, Medicaid and related state program rebates, performance-based contract rebates, chargebacks, sales allowances and sales returns
and cash discounts totaled $5.5 billion as of September 30, 2018 and $4.9 billion as of December 31, 2017 .

The following table provides information about the balance sheet classification of these accruals:
                                                                                                                                                     December 31,
(MILLIONS OF DOLLARS)                                                                                                   September 30, 2018                  2017
Reserve against Trade accounts receivable, less allowance for doubtful accounts                                        $               1,297    $            1,352

Other current liabilities :
  Accrued rebates                                                                                                                      3,235                 2,674
  Other accruals                                                                                                                        641                    512

Other noncurrent liabilities                                                                                                            374                    385
Total accrued rebates and other accruals                                                                               $               5,548    $            4,923

Amounts recorded for revenue deductions can result from a complex series of judgments about future events and uncertainties and can rely heavily on estimates
and assumptions. On a quarterly basis, our adjustments of estimates to reflect actual results generally have been less than 1% of revenues, and have resulted in
either a net increase or a net decrease in Revenues . Product-specific rebates, however, can have a significant impact on year-over-year individual product growth
trends.
Taxes collected from customers relating to product sales and remitted to governmental authorities are excluded from Revenues .
D. Collaborative Arrangements
Payments to and from our collaboration partners are presented in our condensed consolidated statements of income based on the nature of the arrangement
(including its contractual terms), the nature of the payments and applicable accounting guidance. Under co-promotion agreements, we record the amounts received
from our collaboration partners as alliance revenues, a component of Revenues, when our collaboration partners are the principal in the transaction and we receive a
share of their net sales or profits. Alliance revenues are recorded as we perform co-promotion services for the collaboration and the collaboration partners sell the
products to their customers within the applicable period. The related expenses for selling and marketing these products are included in Selling, informational and
administrative expenses. In collaborative arrangements where we manufacture a product for our collaboration partners, we record revenues when we transfer
control of the product to our collaboration partners. All royalty payments to collaboration partners are included in Cost of sales . Royalty payments received from
collaboration partners are included in Other (income)/deductions—net.
Reimbursements to or from our collaboration partners for development costs are recorded net in Research and development expenses . Upfront payments and pre-
approval milestone payments due from us to our collaboration partners in development stage collaborations are recorded as Research and development expenses .
Milestone payments due from us to our collaboration partners after regulatory approval has been attained for a medicine are recorded in Identifiable intangible
assets—Developed technology rights . Upfront and pre-approval milestone payments earned from our collaboration partners by us are recognized in Other
(income)/deductions—net over the development period for the collaboration products, when our performance obligations include providing R&D services to our
collaboration partners. Upfront, pre-approval and post-approval milestone payments earned by us may be recognized in Other (income)/deductions—net
immediately when earned or over other periods depending upon the nature of our performance obligations in the applicable collaboration. Where the milestone
event is regulatory approval for a medicine, we generally recognize milestone payments due to us in the transaction price when regulatory approval in the
applicable jurisdiction has been attained. We may recognize milestone payments due to us in the transaction price earlier than the milestone event in certain
circumstances when recognition of the income would not be probable of a significant reversal.
On January 1, 2018, we adopted a new accounting standard on revenue recognition (see Note 1B ). As a result of the adoption, we recognized the following
cumulative effect adjustments related to collaboration arrangements to Retained earnings :
• $394 million (pre-tax) for collaborative arrangements where upfront, pre-approval and regulatory approval milestone payments received from our collaboration
  partners are recognized in Other (income)/deductions—net over a reduced period. Under the new standard, the income from upfront and pre-approval milestone
  payments due to us is typically recognized over the development period for the collaboration when our performance obligation, in addition to granting a license,
  is to provide research and development services to our collaboration partners, and major regulatory approval milestones are typically recognized immediately
  when earned as the related development period has ended. The income from upfront and milestone payments is typically recognized immediately as earned if our
  performance obligation, in addition to granting a license, is

                                                                                 15
              Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 72 of 266 PageID #: 658
                                     PFIZER INC. AND SUBSIDIARY COMPANIES
                                            NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                 (UNAUDITED)

  only for commercialization activities. Under the old standard, this income was recognized over the combined development and estimated commercialization
  (including co-promotion) period for the collaboration products.
• $82 million (pre-tax) for collaborative arrangements where we manufacture products for our collaboration partners and recognize Revenues and Cost of sales for
  product shipments at an earlier point in time. Under the new standard, revenue is recognized when we transfer control of the products to our collaboration
  partners. Under the old standard, revenue was recognized when our collaboration partners sell the products and transfer title to their third party customers.
Note 2. Acquisition, Divestitures, Licensing Arrangements, Collaborative Arrangements and Privately Held Investment

A. Acquisition
AstraZeneca’s Small Molecule Anti-Infectives Business (EH)
On December 22, 2016, which fell in the first fiscal quarter of 2017 for our international operations, we acquired the development and commercialization rights to
AstraZeneca’s small molecule anti-infectives business, primarily outside the U.S., including the commercialization and development rights to the approved EU
drug Zavicefta™ (ceftazidime-avibactam), the marketed agents Merrem™/Meronem™ (meropenem) and Zinforo™ (ceftaroline fosamil), and the clinical
development assets ATM-AVI and CXL (ceftaroline fosamil-AVI). In 2017, under the terms of the agreement, we made payments of approximately $605 million
to AstraZeneca related to the transaction. We made an additional milestone payment of $125 million in our first fiscal quarter of 2018 and we will make a deferred
payment of $175 million to AstraZeneca in January 2019. In addition, we may be required to pay an additional milestone payment of $75 million if the related
milestone is achieved prior to December 31, 2021, and up to $600 million if sales of Zavicefta™ exceed certain thresholds prior to January 1, 2026, as well as
tiered royalties on sales of Zavicefta™ and ATM-AVI in certain markets for a period ending on the later of 10 years from first commercial sale or the loss of patent
protection or loss of regulatory exclusivity. The total royalty payments are unlimited during the royalty term and the undiscounted payments are expected to be in
the range of approximately $292 million to $512 million . The total fair value of consideration transferred for AstraZeneca’s small molecule anti-infectives
business was approximately $1,040 million inclusive of cash paid and the fair value of contingent consideration. In connection with this acquisition, we recorded
$894 million in Identifiable intangible assets , consisting of $728 million in Developed technology rights and $166 million in IPR&D . We also recorded $92
million in Other current assets related to the economic value of inventory which was retained by AstraZeneca for sale on our behalf, $73 million in Goodwill and
$19 million of net deferred tax liabilities. The final allocation of the consideration transferred to the assets acquired and the liabilities assumed has been completed.
B. Divestitures

Sale of Hospira Infusion Systems Net Assets to ICU Medical, Inc. (EH)
On October 6, 2016, we announced that we entered into a definitive agreement under which ICU Medical agreed to acquire all of our global infusion systems net
assets, HIS, for approximately $1 billion in cash and ICU Medical common stock . HIS includes IV pumps, solutions, and devices. As a result of the performance
of HIS relative to ICU Medical’s expectations, on January 5, 2017, we entered into a revised agreement with ICU Medical under which ICU Medical would
acquire HIS for up to approximately $900 million , composed of cash and contingent cash consideration, ICU Medical common stock and seller financing.
The revised transaction closed on February 3, 2017. At closing, we received 3.2 million newly issued shares of ICU Medical common stock (as originally agreed),
which we initially valued at approximately $428 million (based upon the closing price of ICU Medical common stock on the closing date less a discount for lack of
marketability) and which are reported as equity securities at fair value in Long-term investments on the condensed consolidated balance sheet. In August 2018, we
sold 700,000 shares of ICU Medical common stock for which we recognized a gain during the period of $50 million , reflecting the increase in fair value of the
equity investment since the beginning of the year, most of which was previously recognized as 2018 unrealized gains. In addition, we continue to hold 2.5 million
shares of ICU Medical common stock and we recognized unrealized gains of $24 million in the third quarter of 2018 and unrealized gains of $229 million in the
first nine months of 2018 related to these remaining shares. We also received a promissory note in the amount of $75 million , which was repaid in full as of
December 31, 2017, and net cash of approximately $200 million before customary adjustments for net working capital, which is reported in Other investing
activities, net on the condensed consolidated statement of cash flows for the nine months ended October 1, 2017 . In addition, we are entitled to receive a
contingent amount of up to an additional $225 million in cash based on ICU Medical’s achievement of certain cumulative performance targets for the combined
company through December 31, 2019. After our recent sale of ICU Medical shares, we own approximately 12% of ICU Medical. We recognized pre-tax income of
$2 million in the third quarter of 2018 and pre-tax income of $1 million in the first nine months of 2018 , and

                                                                                   16
              Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 73 of 266 PageID #: 659
                                     PFIZER INC. AND SUBSIDIARY COMPANIES
                                           NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                (UNAUDITED)

we recognized pre-tax income of $12 million in the third quarter of 2017 and pre-tax losses of $52 million in the first nine months of 2017 in Other
(income)/deductions––net, representing adjustments to amounts previously recorded in 2016 to write down the HIS net assets to fair value less costs to sell. For
additional information, see Note 4 and Notes to Consolidated Financial Statements–– Note 2. Acquisitions, Sale of Hospira Infusion Systems Net Assets, Research
and Development and Collaborative Arrangements, Equity-Method Investments and Cost-Method Investment in Pfizer’s 2017 Financial Report.
While we have received the full purchase price excluding the contingent amount as of the February 3, 2017 closing, the sale of the HIS net assets was not fully
completed in certain non-U.S. jurisdictions as of the third quarter of 2018 due to temporary regulatory or operational constraints. In these jurisdictions, which
represent a relatively small portion of the HIS net assets, we continued to operate the net assets for the net economic benefit of ICU Medical, and we were
indemnified by ICU Medical against risks associated with such operations during the interim period, subject to our obligations under the definitive transaction
agreements. We have previously treated these jurisdictions as sold for accounting purposes.
In connection with the sale transaction, we entered into certain transitional agreements designed to facilitate the orderly transition of the HIS net assets to ICU
Medical. These agreements primarily relate to administrative services, which are generally to be provided for a period of up to 24 months after the closing date. We
will also manufacture and supply certain HIS products for ICU Medical and ICU Medical will manufacture and supply certain retained Pfizer products for us after
closing, generally for a term of five years. These agreements are not material to Pfizer and none confers upon us the ability to influence the operating and/or
financial policies of ICU Medical subsequent to the sale.
Contribution Agreement Between Pfizer and Allogene Therapeutics, Inc. (WRD)
In April 2018, Pfizer and Allogene announced that the two companies entered into a contribution agreement for Pfizer’s portfolio of assets related to allogeneic
CAR T therapy, an investigational immune cell therapy approach to treating cancer. Under this agreement, Allogene received from Pfizer rights to pre-clinical and
clinical CAR T assets, all of which were previously licensed to Pfizer from French cell therapy company, Cellectis, beginning in 2014 and French pharmaceutical
company, Servier, beginning in 2015. Allogene assumed responsibility for all potential financial obligations to both Cellectis and Servier. Pfizer will continue to
participate financially in the development of the CAR T portfolio through an ownership stake in Allogene. Separately, Pfizer continues to maintain its approximate
7% ownership stake in Cellectis that was obtained in 2014 as part of the licensing agreement in which Pfizer obtained exclusive rights to pursue the development
and commercialization of certain Cellectis CAR T therapies in exchange for an upfront payment of $80 million , as well as potential future development, regulatory
and commercial milestone payments and royalties. In connection with the Allogene transaction, Pfizer recognized a non-cash $50 million pre-tax gain in Other
(income)/deductions––net in the second quarter of 2018 , representing the difference between the $127 million fair value of the equity investment received and the
book value of assets transferred (including an allocation of goodwill) (see Note 4 ).
In October 2018, Allogene consummated an initial public offering of new shares of its common stock, which resulted in Pfizer’s preferred stock converting into
common stock and a decrease in our ownership percentage from approximately 25% to approximately 19% . The closing price on the day of the initial public
offering was $25 per share. Beginning as of the date of the initial public offering, our investment in Allogene, which is reported at $127 million in Long-term
investments on the condensed consolidated balance sheet as of September 30, 2018, will be measured at fair value with changes in fair value recognized in net
income.
Sale of Phase 2b Ready AMPA Receptor Potentiator for CIAS to Biogen Inc. (WRD)
In April 2018, we sold our Phase 2b ready AMPA receptor potentiator for CIAS to Biogen. We received $75 million upfront and have the opportunity to receive up
to $515 million in future development and commercialization milestones, as well as tiered royalties in the low-to-mid-teen percentages. We recognized $75 million
in Other (income)/deductions––net in the second quarter of 2018 (see Note 4 ). We will record the milestones and royalties to Other (income)/deductions––net
when due, or earlier if we have sufficient experience to determine such amounts are not probable of significant reversal.
Divestiture of Neuroscience Assets (WRD)

In September 2018, we and Bain Capital entered into a transaction to create a new biopharmaceutical company, Cerevel, to continue development of a portfolio of
clinical and preclinical stage neuroscience assets primarily targeting disorders of the central nervous system including Parkinson’s disease, epilepsy, Alzheimer’s
disease, schizophrenia and addiction. These assets were part of the neuroscience discovery and early development efforts, which we announced we were ending in
January 2018. In connection with this transaction, we out-licensed the portfolio to Cerevel in exchange for a 25% ownership stake in Cerevel’s parent company,
Cerevel Therapeutics, Inc., and potential future regulatory and commercial milestone payments and royalties. Bain Capital has committed to invest $350 million to
develop the portfolio, with the potential for additional funding as the assets advance. In connection with the transaction, we recognized a non-cash $343 million
pre-tax gain in Other (income)/


                                                                                 17
              Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 74 of 266 PageID #: 660
                                     PFIZER INC. AND SUBSIDIARY COMPANIES
                                            NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                 (UNAUDITED)


deductions––net , representing the fair value of the equity investment received as the assets transferred had a book value of $0 (see Note 4 ). Our investment in
Cerevel Therapeutics, Inc. is reported in Long-term investments on the consolidated balance sheet as of September 30, 2018.

C. Licensing Arrangements

Shire International GmbH (IH)
In 2016, we out-licensed PF-00547659, an investigational biologic being evaluated for the treatment of moderate-to-severe inflammatory bowel disease, including
ulcerative colitis and Crohn’s disease, to Shire for an upfront payment of $90 million , up to $460 million in development and sales-based milestone payments and
potential future royalty payments on commercialized products. The $90 million upfront payment was initially deferred and recognized in Other
(income)/deductions––net ratably through December 2017. In the first quarter of 2018, we recognized $75 million in Other (income)/deductions––net for a
milestone payment received from Shire related to their first dosing of a patient in a Phase 3 clinical trial of the compound for the treatment of ulcerative colitis, and
in the third quarter of 2018, we recognized $35 million in Other (income)/deductions––net for a milestone payment received from Shire related to their first dosing
of a patient in a Phase 3 clinical trial of the compound for the treatment of Crohn’s disease (see Note 4 ).
BionTech AG (WRD)
In August 2018, a multi-year R&D arrangement went into effect between BionTech AG (BionTech), a privately held company, and Pfizer to develop mRNA-based
vaccines for prevention of influenza (flu). In September 2018, we made an upfront payment of $50 million to BionTech, which was recorded in Research and
development expenses, and BionTech is eligible to receive up to an additional $325 million in future development and sales based milestones and future royalty
payments associated with worldwide sales. As part of the transaction, we also purchased 169,670 newly-issued ordinary shares of BionTech for $50 million in the
third quarter of 2018, which are reported in Long-term investments in the condensed consolidated balance sheet as of September 30, 2018.
D. Collaboration Arrangements
Collaboration with Merck & Co., Inc. (IH)
Under a worldwide collaboration agreement, except for Japan, we collaborated with Merck on the clinical development of ertugliflozin and ertugliflozin-containing
fixed-dose combinations with metformin and Januvia (sitagliptin) tablets, which were approved by the FDA in December 2017 and the European Commission in
March 2018 as Steglatro, Segluromet and Steglujan. Merck will exclusively promote Steglatro and the two fixed-dose combination products and we will share
revenues and certain costs with Merck on a 60% / 40% basis, with Pfizer having the 40% share. Pfizer records its share of the collaboration revenues as product
sales as we supply the ertugliflozin active pharmaceutical ingredient to Merck for use in the alliance products.
In the first quarter of 2017 , we received a $90 million milestone payment from Merck upon the FDA’s acceptance for review of the NDAs for ertugliflozin and
two fixed-dose combinations (ertugliflozin plus Januvia (sitagliptin) and ertugliflozin plus metformin), which, as of December 31, 2017, was deferred and
primarily reported in Other noncurrent liabilities, and through December 31, 2017, was being recognized in Other (income)/deductions––net over a multi-year
period. As of December 31, 2017, we were due a $60 million milestone payment from Merck, which we received in the first quarter of 2018, in conjunction with
the approval of ertugliflozin by the FDA. As of December 31, 2017, the $60 million due from Merck was deferred and primarily reported in Other noncurrent
liabilities . In the first quarter of 2018, in connection with the approval of ertugliflozin in the EU, we recognized a $40 million milestone payment from Merck in
Other (income)/deductions––net (see Note 4 ). We are eligible for additional payments associated with the achievement of future commercial milestones. In the
first quarter of 2018, in connection with the adoption of a new accounting standard, as of January 1, 2018, the $60 million of deferred income and approximately
$85 million of the $90 million of deferred income associated with the above-mentioned milestone payments were recorded to and included in the $584 million
cumulative effect adjustment to Retained earnings . See Note 1B for additional information.


                                                                                   18
              Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 75 of 266 PageID #: 661
                                     PFIZER INC. AND SUBSIDIARY COMPANIES
                                           NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                (UNAUDITED)

Collaboration with Eli Lilly & Company (IH)
In 2013, we entered into a collaboration agreement with Lilly to jointly develop and globally commercialize Pfizer’s tanezumab, which provides that Pfizer and
Lilly will equally share product-development expenses as well as potential revenues and certain product-related costs. We received a $200 million upfront payment
from Lilly in accordance with the collaboration agreement between Pfizer and Lilly, which was deferred and primarily reported in Other noncurrent liabilities, and
through December 31, 2017, was being recognized in Other (income)/deductions––net over a multi-year period beginning in the second quarter of 2015. Pfizer and
Lilly resumed the Phase 3 chronic pain program for tanezumab in July 2015. The FDA granted Fast Track designation for tanezumab for the treatment of chronic
pain in patients with osteoarthritis and chronic low back pain in June 2017. Under the collaboration agreement with Lilly, we are eligible to receive additional
payments from Lilly upon the achievement of specified regulatory and commercial milestones.
In the first quarter of 2018, in connection with the adoption of a new accounting standard, as of January 1, 2018, approximately $107 million of deferred income
associated with the above-mentioned upfront payment was recorded to and included in the $584 million cumulative effect adjustment to Retained earnings . See
Note 1B for additional information. Approximately $33 million of the upfront payment continues to be deferred, of which approximately $24 million is reported in
Other current liabilities and approximately $9 million is reported in Other noncurrent liabilities as of September 30, 2018 . This amount is expected to be
recognized in Other (income)/deductions––net over the remaining development period for the product between 2018 and 2020.
E. Privately Held Investment

AM-Pharma B.V. (WRD)

In April 2015, we acquired a minority equity interest in AM-Pharma B.V., a privately-held Dutch biopharmaceutical company focused on the development of
human recombinant Alkaline Phosphatase (recAP) for inflammatory diseases, and secured an exclusive option to acquire the remaining equity in the company.
The option became exercisable after completion of a Phase 2 trial of recAP for the treatment of Acute Kidney Injury related to sepsis in the first quarter of 2018.
We declined to exercise the option and the option expired unexercised during the second quarter of 2018.
Note 3. Restructuring Charges and Other Costs Associated with Acquisitions and Cost-Reduction/Productivity Initiatives

We incur significant costs in connection with acquiring, integrating and restructuring businesses and in connection with our global cost-reduction/productivity
initiatives. For example:
• In connection with acquisition activity, we typically incur costs associated with executing the transactions, integrating the acquired operations (which may
   include expenditures for consulting and the integration of systems and processes), and restructuring the combined company (which may include charges related
   to employees, assets and activities that will not continue in the combined company); and
• In connection with our cost-reduction/productivity initiatives, we typically incur costs and charges associated with site closings and other facility rationalization
   actions, workforce reductions and the expansion of shared services, including the development of global systems.
All of our businesses and functions may be impacted by these actions, including sales and marketing, manufacturing and R&D, as well as groups such as
information technology, shared services and corporate operations.

In connection with our acquisition of Hospira in September 2015, we focused our efforts on achieving an appropriate cost structure for the combined company. We
expect to incur costs of approximately $1 billion (not including costs of $215 million associated with the return of acquired IPR&D rights as described in the
Current-Period Key Activities section of Notes to Consolidated Financial Statements–– Note 3 . Restructuring Charges and Other Costs Associated with
Acquisitions and Cost-Reduction/Productivity Initiatives in our 2017 Financial Report) associated with the integration of Hospira. The majority of these costs were
incurred within the three -year period post-acquisition.
As a result of the evaluation performed in connection with our decision in September 2016 to not pursue, at that time, splitting IH and EH into two separate
publicly-traded companies, we identified new opportunities to potentially achieve greater optimization and efficiency to become more competitive in our business.
Therefore, in early 2017 , we initiated new enterprise-wide cost reduction/productivity initiatives, which we expect to substantially complete by the end of 2019.
These initiatives encompass all areas of our cost base and include:

                                                                                   19
                  Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 76 of 266 PageID #: 662
                                         PFIZER INC. AND SUBSIDIARY COMPANIES
                                                NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                     (UNAUDITED)

• Optimization of our manufacturing plant network to support IH and EH products and pipelines. During 2017-2019, we expect to incur costs of approximately
  $700 million related to this initiative. Through September 30, 2018 , we incurred approximately $322 million associated with this initiative.
• Activities in non-manufacturing related areas, which include further centralization of our corporate and platform functions, as well as other activities where
  opportunities are identified. During 2017-2019, we expect to incur costs of approximately $450 million related to this initiative. Through September 30, 2018 ,
  we incurred approximately $252 million associated with this initiative.
The costs expected to be incurred during 2017-2019, of approximately $1.2 billion for the above-mentioned programs (but not including the costs associated with
the Hospira integration), include restructuring charges, implementation costs and additional depreciation––asset restructuring. Of this amount, we expect that about
20% of the total charges will be non-cash.
Current-Period Key Activities
For the first nine months of 2018 , we incurred costs of $226 million associated with the 2017-2019 program, $186 million associated with the integration of
Hospira and $35 million associated with all other acquisition-related initiatives.

The following table provides the components of costs associated with acquisitions and cost-reduction/productivity initiatives:
                                                                                                Three Months Ended                                   Nine Months Ended
                                                                                         September 30,                October 1,              September 30,                October 1,
(MILLIONS OF DOLLARS)                                                                            2018                      2017                       2018                      2017
Restructuring (credits)/charges:
  Employee terminations                                                          $                    (24)    $                (55)    $                   (53)    $              (113)
  Asset impairments     (a)                                                                            12                     101                             8                    126
  Exit costs                                                                                           14                       10                          14                       16
      Restructuring charges/(credits)   (b)                                                             1                       56                         (32)                      28
Transaction costs (c)                                                                                   1                      (14)                           1                       4
Integration costs (d)                                                                                  82                       73                         202                     235
      Restructuring charges and certain acquisition-related costs                                      85                     114                          172                     267
Net periodic benefit costs recorded in Other (income)/deductions––
 net (e)                                                                                               41                       35                         103                     110
Additional depreciation––asset restructuring, virtually all of which is
 recorded in Cost of sales (f)                                                                         12                       39                          43                       74
Implementation costs recorded in our condensed consolidated
  statements of income as follows (g) :
  Cost of sales                                                                                        21                       26                          57                       77
  Selling, informational and administrative expenses                                                   17                       22                          51                       46
  Research and development expenses                                                                     9                        9                          22                       26
      Total implementation costs                                                                       48                       57                         130                     150
Total costs associated with acquisitions and cost-
  reduction/productivity initiatives                                             $                    186     $               245      $                   447     $               601
(a)  The asset impairment charges for the three and nine months ended October 1, 2017 are largely associated with our acquisitions of Hospira and Medivation.
(b) In the third quarter of 2018 , restructuring charges are primarily due to accruals for exit costs and asset write downs related to our acquisition of Hospira, partially offset by the

    reversal of previously recorded accruals for employee termination costs. In the first nine months of 2018 , restructuring credits are mostly related to the reversal of previously
    recorded accruals for employee termination costs. In the three and nine months ended October 1, 2017 , restructuring charges were mainly associated with our acquisitions of
    Hospira and Medivation, partially offset by credits associated with cost-reduction and productivity initiatives not associated with acquisitions that mostly related to the reversal
    of previously recorded accruals for employee termination costs. Employee terminations primarily include revisions of our estimates of severance benefits. Employee
    termination costs are generally recorded when the actions are probable and estimable and include accrued severance benefits, many of which may be paid out during periods
    after termination.

                                                                                           20
                   Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 77 of 266 PageID #: 663
                                          PFIZER INC. AND SUBSIDIARY COMPANIES
                                                  NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                       (UNAUDITED)

     The restructuring activities for 2018 are associated with the following:
     • For the third quarter of 2018 , IH ( $13 million credit ); EH ( $7 million charge ); manufacturing operations ( $1 million charge ); WRD/GPD ( $3 million charge ); and
       Corporate ( $3 million charge ).
     • For the first nine months of 2018 , IH ( $25 million credit ); EH ( $5 million credit ); WRD/GPD ( $1 million charge ); manufacturing operations ( $16 million charge ); and
       Corporate ( $19 million credit ).
     The restructuring activities for 2017 are associated with the following:
     • For the third quarter of 2017 , IH ( $1 million charge ); EH ( $1 million charge ); WRD/GPD ( $2 million charge ); manufacturing operations ( $40 million charge ); and
       Corporate ( $12 million charge ).
     • For the first nine months of 2017 , IH ( $1 million credit ); EH ( $11 million credit ); WRD/GPD ( $24 million credit ); manufacturing operations ( $48 million charge ); and
       Corporate ( $15 million charge ).
(c)Transaction costs represent external costs for banking, legal, accounting and other similar services, which in the third quarter of 2017 reflect the reversal of an accrual related to

   the acquisition of Medivation. Transaction costs for the first nine months of 2017 were directly related to our acquisitions of Hospira, Anacor and Medivation.
(d) Integration costs represent external, incremental costs directly related to integrating acquired businesses, and primarily include expenditures for consulting and the integration

    of systems and processes. In the third quarter and first nine months of 2018 , integration costs were primarily related to our acquisition of Hospira. In the third quarter and first
    nine months of 2017 , integration costs primarily relate to our acquisitions of Hospira and Medivation. The first nine months of 2017 also include a net gain of $12 million
    related to the settlement of the Hospira U.S. qualified defined benefit pension plan (see Note 10 ).
(e)In the three and nine months ended September 30, 2018 , primarily represents the net pension curtailments and settlements included in Other (income)/deductions––net upon

   the adoption of a new accounting standard in the first quarter of 2018. In the three and nine months ended October 1, 2017 , primarily represents the net pension curtailments
   and settlements, partially offset by net periodic benefit credits, excluding service costs, related to our acquisition of Hospira, both of which were reclassified to Other
   (income)/deductions––net as a result of the retrospective adoption of a new accounting standard in the first quarter of 2018. These credits included a net settlement gain,
   partially offset by accelerated amortization of actuarial losses and prior service costs upon the settlement of the remaining obligation associated with the Hospira U.S. qualified
   defined benefit pension plan. For additional information, see Note 1B and Note 10 .
(f) Additional depreciation––asset restructuring represents the impact of changes in the estimated useful lives of assets involved in restructuring actions.
(g) Implementation costs represent external, incremental costs directly related to implementing our non-acquisition-related cost-reduction/productivity initiatives.


The following table provides the components of and changes in our restructuring accruals:
                                                                                         Employee                              Asset
(MILLIONS OF DOLLARS)                                                             Termination Costs               Impairment Charges              Exit Costs              Accrual
Balance, December 31, 2017 (a)                                             $                      1,039    $                         —     $               66    $           1,105
Provision/(Credit)                                                                                  (53)                              8                    14                  (32)
Utilization and other (b)                                                                         (235)                              (8)                  (34)                (277)
Balance, September 30, 2018 (c)                                            $                       750     $                         —     $               46    $             796
(a)
      Included in Other current liabilities ( $643 million ) and Other noncurrent liabilities ( $462 million ).
(b)   Includes adjustments for foreign currency translation.
(c)   Included in Other current liabilities ( $397 million ) and Other noncurrent liabilities ( $399 million ).

                                                                                             21
                  Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 78 of 266 PageID #: 664
                                         PFIZER INC. AND SUBSIDIARY COMPANIES
                                                     NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                          (UNAUDITED)


Note 4. Other (Income)/Deductions—Net

The following table provides components of Other (income)/deductions––net :
                                                                                                         Three Months Ended                                        Nine Months Ended
                                                                                               September 30,                     October 1,               September 30,                     October 1,
(MILLIONS OF DOLLARS)                                                                                  2018                           2017                        2018                           2017
Interest income (a)                                                                    $                     (82)     $                    (99)    $                   (240)     $                  (275)
Interest expense (a)                                                                                         310                           320                          946                          940
         Net interest expense                                                                                228                           220                          706                          666
Royalty-related income                                                                                      (143)                        (140)                         (360)                        (331)
Net gains on asset disposals (b)                                                                               (4)                         (13)                         (19)                         (36)
Net gains recognized during the period on investments in equity
 securities (c)                                                                                              (94)                          (45)                        (460)                        (111)
Net realized (gains)/losses on sales of investments in debt
 securities                                                                                                     8                          (23)                          12                          (45)
Income from collaborations, out-licensing arrangements and sales
 of compound/product rights (d)                                                                             (139)                          (78)                        (455)                        (163)
Net periodic benefit costs/(credits) other than service costs (e)                                            (65)                           28                         (231)                          81
Certain legal matters, net (f)                                                                                37                           183                          (70)                         194
Certain asset impairments (g)                                                                                  (1)                         130                           40                          143
Adjustments to loss on sale of HIS net assets (h)                                                              (2)                         (12)                           (1)                         52
Business and legal entity alignment costs (i)                                                                 —                             16                             4                          54
Other, net (j)                                                                                              (239)                        (186)                         (309)                        (439)
Other (income)/deductions––net                                                         $                    (414)     $                     79     $                 (1,143)     $                    65
(a)
    Interest income decreased in the third quarter and first nine months of 2018 , primarily driven by a lower investment balance. Interest expense decreased in the third quarter of 2018 , primarily
    as a result of refinancing activity that occurred in the fourth quarter of 2017 and a credit to interest expense due to settlement of a tax indemnification case. Interest expense increased for the
    first nine months of 2018 , primarily as a result of higher short-term interest rates, offset, in part, by refinancing activity that occurred in the fourth quarter of 2017.
(b)
    In the first nine months of 2017 , primarily includes a realized gain on sale of property of $52 million , partially offset by a realized net loss of $30 million related to the sale of our 40%
    ownership investment in Teuto, including the extinguishment of a put option for the then remaining 60% ownership interest.
(c)
    The net gains on investments in equity securities for the third quarter of 2018 include unrealized net gains on equity securities of $8 million and, for the first nine months of 2018 , include
    unrealized net gains on equity securities of $344 million , reflecting the adoption of a new accounting standard in the first quarter of 2018. We continue to hold 2.5 million shares of ICU
    Medical common stock and we recognized unrealized gains of $24 million in the third quarter of 2018 and unrealized gains of $229 million in the first nine months of 2018 related to these
    remaining shares. Prior to the adoption of a new accounting standard in the first quarter of 2018, net unrealized gains and losses on virtually all equity securities with readily determinable fair
    values were reported in Accumulated other comprehensive income . For additional information, see Note 1B, Note 2B and Note 7B .
(d)
    Includes income from upfront and milestone payments from our collaboration partners and income from out-licensing arrangements and sales of compound/product rights. In the third quarter
    of 2018 , primarily includes, among other things, (i) $40 million in milestone income from a certain licensee, (ii) a $35 million milestone payment received from Shire related to their first
    dosing of a patient in a Phase 3 clinical trial of a compound out-licensed by Pfizer to Shire for the treatment of Crohn’s disease and (iii) $45 million in gains related to sales of
    compound/product rights. In the first nine months of 2018 , primarily includes, among other things, (i) approximately $128 million in milestone income from multiple licensees, (ii) an upfront
    payment to us of $75 million for the sale of an AMPA receptor potentiator for CIAS to Biogen, (iii) $110 million in milestone payments received from Shire, of which $75 million was
    received in the first quarter of 2018 related to their first dosing of a patient in a Phase 3 clinical trial for the treatment of ulcerative colitis and $35 million was received from Shire related to
    their first dosing of a patient in a Phase 3 clinical trial for the treatment of Crohn’s disease, (iv) a $40 million milestone payment from Merck in conjunction with the approval of ertugliflozin
    in the EU and (v) $45 million in gains related to sales of compound/product rights. In the third quarter of 2017 , primarily includes, among other things, $50 million in milestone income from
    a certain licensee and a $15 million gain related to the sale of compound/product rights. In the first nine months of 2017 , primarily includes, among other things, approximately $81 million in
    milestone income from multiple licensees and a $43 million gain related to the sale of compound/product rights. For additional information, see Note 2B, Note 2C and Note 2D .
(e)
    Represents the net periodic benefit costs/(credits), excluding service costs, as a result of the adoption of a new accounting standard in the first quarter of 2018. Effective January 1, 2018, the
    U.S. Pfizer Consolidated Pension Plan was frozen to future benefit accruals and for the third quarter and first nine months of 2018 , resulted in the recognition of lower net periodic benefit
    costs due to the extension of the amortization period for the actuarial losses. There was also a greater than expected gain on plan assets due to a higher plan asset base compared to the third
    quarter and first nine months of 2017. For additional information, see Note 1B and Note 10 .
(f)
     For the first nine months of 2018 , the net credits primarily represent the reversal of a legal accrual where a loss was no longer deemed probable. In the third quarter and first nine months of
     2017 , primarily includes a $94 million charge to resolve a class action lawsuit filed by direct purchasers relating to Celebrex, which was approved by the court in April 2018, and a $79
     million charge to reflect damages awarded by a jury in a patent matter.
(g)
    In the first nine months of 2018 , primarily includes a $31 million intangible asset impairment charge recorded in the second quarter of 2018 related to an IH finite-lived developed technology
    right, acquired in connection with our acquisition of Anacor, for the treatment for toenail fungus marketed in the U.S. market only . The impairment charge recorded in the second quarter of
    2018 related to IH reflects , among other things, updated commercial forecasts. In the third quarter and first nine months of 2017 , primarily includes an intangible asset impairment charge of
    $127 million related to developed technology rights, acquired in connection with our acquisition of Hospira, for a generic sterile injectable product for the treatment of edema associated with
    certain conditions.

                                                                                                    22
                 Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 79 of 266 PageID #: 665
                                        PFIZER INC. AND SUBSIDIARY COMPANIES
                                                   NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                        (UNAUDITED)

    The intangible asset impairment charge for the third quarter and first nine months of 2017 is associated with EH and reflects, among other things, updated commercial forecasts and an
    increased competitive environment.
(h)
    Represents adjustments to amounts previously recorded in 2016 to write down the HIS net assets to fair value less costs to sell related to the sale of HIS net assets to ICU Medical on February
    3, 2017. For additional information, see Note 2B .
(i)
    Represents expenses for changes to our infrastructure to align our commercial operations of our current segments, including costs to internally separate our businesses into distinct legal
    entities, as well as to streamline our intercompany supply operations to better support each business.
(j)
    In the third quarter and first nine months of 2018 , includes a non-cash $343 million pre-tax gain associated with our transaction with Bain Capital to create a new biopharmaceutical
    company, Cerevel, to continue development of a portfolio of clinical and preclinical stage neuroscience assets primarily targeting disorders of the central nervous system (see Note 2B ). The
    third quarter and first nine months of 2018 also include, among other things, dividend income of $91 million and $226 million , respectively, from our investment in ViiV, and charges of
    $122 million and $257 million , respectively, reflecting the change in the fair value of contingent consideration. The first nine months of 2018 also include a non-cash $50 million pre-tax gain
    on the contribution of Pfizer’s allogeneic CAR T therapy development program assets obtained from Cellectis and Servier in connection with our contribution agreement entered into with
    Allogene in which Pfizer obtained a 25% ownership stake in Allogene (see Note 2B ), and a non-cash $17 million pre-tax gain on the cash settlement of a liability that we incurred in April
    2018 upon the EU approval of Mylotarg (see Note 7E ). In the third quarter and first nine months of 2017 , includes, among other things, dividend income of $54 million and $211 million ,
    respectively, from our investment in ViiV and income of $62 million from resolution of a contract disagreement.

The following table provides additional information about the intangible asset that was impaired during 2018 in Other (income)/deductions:
                                                                                                                                                                  Nine Months Ended September
                                                                                                                     Fair Value (a)                                        30, 2018
(MILLIONS OF DOLLARS)                                                                         Amount              Level 1         Level 2         Level 3                    Impairment
Intangible assets––Developed technology right, finite-lived (b)                          $             35     $        —      $        —      $             35    $                             31
(a) The fair value amount is presented as of the date of impairment, as these assets are not measured at fair value on a recurring basis.
(b) Reflects an intangible asset written down to fair value in the first nine months of 2018 . Fair value was determined using the incomeapproach, specifically the multi-period excess earnings
  method, also known as the discounted cash flow method. We started with a forecast of all the expected net cash flows associated with the asset and then applied an asset-specific discount rate
  to arrive at a net present value amount. Some of the more significant estimates and assumptions inherent in this approach include: the amount and timing of the projected net cash flows, which
  includes the expected impact of competitive, legal and/or regulatory forces on the product; the discount rate, which seeks to reflect the various risks inherent in the projected cash flows; and
  the tax rate, which seeks to incorporate the geographic diversity of the projected cash flows.

Note 5. Tax Matters

A. Taxes on Income from Continuing Operations
In the fourth quarter of 2017, we recorded an estimate of certain tax effects of the TCJA, including the impact on deferred tax assets and liabilities from the
reduction in the U.S. Federal corporate tax rate from 35% to 21% , the impact on valuation allowances and other state income tax considerations, the $15.2 billion
repatriation tax liability on accumulated post-1986 foreign earnings for which we plan to elect payment over eight years through 2026 (with the first of eight
installments due in April 2019) that is reported primarily in Other taxes payable , and deferred taxes on basis differences expected to give rise to future taxes on
global intangible low-taxed income. In addition, we had provided deferred tax liabilities in the past on foreign earnings that were not indefinitely reinvested. As a
result of the TCJA, we reversed an estimate of the deferred taxes that are no longer expected to be needed due to the change to the territorial tax system. The
estimated amounts recorded may change in the future due to uncertain tax positions. With respect to the aforementioned repatriation tax liability related to the
TCJA repatriation tax, our obligations may vary as a result of changes in our uncertain tax positions and/or availability of attributes such as foreign tax and other
credit carryforwards.

The TCJA subjects a U.S. shareholder to current tax on global intangible low-taxed income earned by certain foreign subsidiaries. The FASB Staff Q&A, Topic
740, No. 5, Accounting for Global Intangible Low-Taxed Income , states that we are permitted to make an accounting policy election to either recognize deferred
taxes for temporary basis differences expected to reverse as global intangible low-taxed income in future years or provide for the tax expense related to such
income in the year the tax is incurred. We have elected to recognize deferred taxes for temporary differences expected to reverse as global intangible low-taxed
income in future years. However, given the complexity of these provisions, we have not finalized our analysis. We were able to make a reasonable estimate of the
deferred taxes on the temporary differences expected to reverse in the future and provided a provisional deferred tax liability of approximately $1 billion as of
December 31, 2017. The provisional amount is based on the evaluation of certain temporary differences inside each of our foreign subsidiaries that are expected to
reverse as global intangible low-taxed income. However, as we continue to evaluate the TCJA’s global intangible low-taxed income provisions during the
measurement period, we may revise the methodology used for determining the deferred tax liability associated with such income.
We believe that we have made reasonable estimates with respect to each of the above items, however, all of the amounts recorded remain provisional as we have
not completed our analysis of the complex and far reaching effects of the TCJA. Further, we continue to consider our assertions on any remaining outside basis
differences in our foreign subsidiaries as of


                                                                                                 23
              Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 80 of 266 PageID #: 666
                                     PFIZER INC. AND SUBSIDIARY COMPANIES
                                           NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                (UNAUDITED)


September 30, 2018 and have not completed our analysis. In the third quarter of 2018, we recorded a favorable adjustment to the provisional estimate of the impact
of the legislation, primarily related to the remeasurement of deferred tax assets and liabilities as well as revised estimates of benefits related to certain tax
initiatives. Under guidance issued by the staff of the SEC, we expect to finalize our accounting related to the tax effects of the TCJA on deferred taxes, valuation
allowances, state tax considerations, the repatriation tax liability, global intangible low-taxed income, and any remaining outside basis differences in our foreign
subsidiaries during the fourth quarter of 2018, as we complete the remainder of our tax return filings and as any interpretations or clarifications of the TCJA occur
through further legislation or U.S. Treasury actions or other means.
Our effective tax rate for continuing operations was 1.6% for the third quarter of 2018 , compared to 20.3% for the third quarter of 2017 and was 9.9% for the first
nine months of 2018 , compared to 20.1% for the first nine months of 2017 .
The lower effective tax rate for the third quarter and first nine months of 2018 in comparison with the same periods in 2017 was primarily due to:
• the adoption of a territorial system and the lower U.S. tax rate as a result of the December 2017 enactment of the TCJA as well as favorable adjustments to the
  provisional estimate of the impact of the legislation;
• the favorable change in the jurisdictional mix of earnings as a result of operating fluctuations in the normal course of business; as well as
• an increase in benefits associated with the resolution of certain tax positions pertaining to prior years primarily with various foreign tax authorities, and the
  expiration of certain statutes of limitations.

B. Deferred Taxes

We have not completed our analysis of the TCJA on our prior assertion of indefinitely reinvested earnings. Accordingly, we continue to evaluate our assertion with
respect to our accumulated foreign earnings subject to the deemed repatriation tax and we also continue to evaluate the amount of earnings that are indefinitely
reinvested. Additionally, we continue to evaluate our assertions on any remaining outside basis differences in our foreign subsidiaries as of September 30, 2018 as
we have not finalized our analysis of the effects of all of the new provisions in the TCJA. As of September 30, 2018 , it is not practicable to estimate the additional
deferred tax liability that would be recorded if the earnings subject to the deemed repatriation tax and any remaining outside basis differences as of September 30,
2018 are not indefinitely reinvested. In accordance with the authoritative guidance issued by the SEC Staff Accounting Bulletin 118, we expect to complete our
analysis within the measurement period.
C. Tax Contingencies

We are subject to income tax in many jurisdictions, and a certain degree of estimation is required in recording the assets and liabilities related to income taxes. All
of our tax positions are subject to audit by the local taxing authorities in each tax jurisdiction. These tax audits can involve complex issues, interpretations and
judgments and the resolution of matters may span multiple years, particularly if subject to negotiation or litigation. Our assessments are based on estimates and
assumptions that have been deemed reasonable by management, but our estimates of unrecognized tax benefits and potential tax benefits may not be representative
of actual outcomes, and variation from such estimates could materially affect our financial statements in the period of settlement or when the statutes of limitations
expire, as we treat these events as discrete items in the period of resolution.
The U.S. is one of our major tax jurisdictions, and we are regularly audited by the IRS:
• With respect to Pfizer, the IRS has issued a Revenue Agent’s Report (RAR) for tax years 2009-2010. We are not in agreement with the RAR and are currently
  appealing certain disputed issues. Tax years 2011-2015 are currently under audit. Tax years 2016-2018 are open but not under audit. All other tax years are
  closed.
• With respect to Hospira, the federal income tax audit of tax year 2014 through short-year 2015 was effectively settled in the second quarter of 2018. All other tax
  years are closed.
• With respect to Anacor and Medivation, the open tax years are not considered material to Pfizer.
In addition to the open audit years in the U.S., we have open audit years in other major tax jurisdictions, such as Canada (2013-2018), Japan (2017-2018), Europe
(2011-2018, primarily reflecting Ireland, the United Kingdom, France, Italy, Spain and Germany), Latin America (1998-2018, primarily reflecting Brazil) and
Puerto Rico (2011-2018).

                                                                                  24
                    Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 81 of 266 PageID #: 667
                                           PFIZER INC. AND SUBSIDIARY COMPANIES
                                                      NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                           (UNAUDITED)


D. Tax Provision/(Benefit) on Other Comprehensive Income/(Loss)

The following table provides the components of Tax provision/(benefit) on other comprehensive income/(loss):
                                                                                                                  Three Months Ended                                    Nine Months Ended
                                                                                                             September 30,              October 1,                 September 30,            October 1,
(MILLIONS OF DOLLARS)                                                                                                2018                    2017                          2018                  2017
Foreign currency translation adjustments, net (a)                                                    $                    14     $                 (62)     $                   82      $         (192)
Unrealized holding gains/(losses) on derivative financial instruments, net                                                35                       28                           39                  30
Reclassification adjustments for (gains)/losses included in net income                                                    (28)                     (29)                         36                (169)
Reclassification adjustments of certain tax effects from AOCI to Retained earnings
      (b)                                                                                                                 —                        —                                1               —
                                                                                                                            7                       (1)                         77                (139)
Unrealized holding gains/(losses) on available-for-sale securities, net                                                   20                       37                            (8)                93
Reclassification adjustments for gains included in net income                                                              (6)                     (49)                          (8)                (45)
Reclassification adjustments for tax on unrealized gains from AOCI to Retained
earnings (c)                                                                                                              —                        —                            (45)                —
                                                                                                                          14                       (12)                         (62)                47
Benefit plans: actuarial gains/(losses), net                                                                                2                      (37)                         27                  (15)
Reclassification adjustments related to amortization                                                                      15                       60                           43                 152
Reclassification adjustments related to settlements, net                                                                  10                       22                           25                  30
Reclassification adjustments of certain tax effects from AOCI to Retained earnings
      (b)                                                                                                                 —                        —                           637                  —
Other                                                                                                                     11                       (33)                         18                  (46)
                                                                                                                          38                       11                          750                 121
Benefit plans: prior service costs and other, net                                                                         —                        —                            —                   —
Reclassification adjustments related to amortization                                                                      (11)                     (17)                         (33)                (50)
Reclassification adjustments related to curtailments, net                                                                  (1)                      (1)                          (4)                 (5)
Reclassification adjustments of certain tax effects from AOCI to Retained earnings
      (b)                                                                                                                 —                        —                           (144)                —
Other                                                                                                                       1                        1                              1                 1
                                                                                                                          (11)                     (17)                        (179)                (55)
Tax provision/(benefit) on other comprehensive income/(loss)                                         $                    62     $                 (80)     $                  667      $         (218)
(a)
      Taxes are not provided for foreign currency translation adjustments relating to investments in international subsidiaries that will be held indefinitely.
(b)
      For additional information on the adoption of a new accounting standard related to reclassification of certain tax effects from AOCI, see Note 1B.
(c)
      For additional information on the adoption of a new accounting standard related to financial assets and liabilities, see Note 1B .

Note 6. Accumulated Other Comprehensive Loss, Excluding Noncontrolling Interests

The following table provides the changes, net of tax, in Accumulated other comprehensive loss :
                                                                  Net Unrealized Gains/(Losses)                                           Benefit Plans
                                                 Foreign Currency                Derivative                                                                    Prior Service            Accumulated Other
                                                       Translation                Financial         Available-For-              Actuarial                (Costs)/Credits and               Comprehensive
(MILLIONS OF DOLLARS)                                 Adjustments               Instruments         Sale Securities        Gains/(Losses)                             Other                 Income/(Loss)
Balance, December 31, 2017                      $            (5,180)   $                 (30)   $              401    $              (5,262)   $                        750     $                  (9,321)
Other comprehensive income/(loss) due
  to the adoption of new accounting
  standards (a)                                                  (2)                      (1)                 (416)                   (637)                             144                          (913)
Other comprehensive income/(loss) (b)                         (589)                     279                   (116)                    361                             (118)                         (183)
Balance, September 30, 2018                     $            (5,772)   $                248     $             (131)   $              (5,538)   $                        776     $                 (10,417)
(a)
    Amounts represent the cumulative effect adjustments as of January 1, 2018 from the adoption of new accounting standards related to (i) financial assets and liabilities and (ii) the
    reclassification of certain tax effects from AOCI. For additional information, see Note 1B.
(b)
     Amounts do not include foreign currency translation adjustments attributable to noncontrolling interests of $20 million loss for the first nine months of 2018 .
As of September 30, 2018 , with respect to derivative financial instruments, the amount of unrealized pre-tax net gains on derivative financial instruments
estimated to be reclassified into income within the next 12 months is approximately $177 million , which is expected to be offset primarily by net losses resulting
from reclassification adjustments related to net losses related to foreign currency exchange-denominated forecasted intercompany inventory sales and available-for-
sale debt securities.

                                                                                                     25
                  Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 82 of 266 PageID #: 668
                                         PFIZER INC. AND SUBSIDIARY COMPANIES
                                                    NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                         (UNAUDITED)

Note 7. Financial Instruments
A. Fair Value Measurements
Financial Assets and Liabilities Measured at Fair Value on a Recurring Basis
On January 1, 2018, we adopted a new accounting and disclosure standard related to accounting for the recognition of financial assets and liabilities. For additional
information see Note 1B .

The following table presents the financial assets and liabilities measured at fair value using a market approach on a recurring basis by balance sheet categories and
fair value hierarchy level as defined in Notes to Consolidated Financial Statements–– Note 1E. Basis of Presentation and Significant Accounting Policies: Fair
Value in Pfizer’s 2017 Financial Report:
                                                                                       September 30, 2018                                        December 31, 2017
(MILLIONS OF DOLLARS)                                                     Total            Level 1              Level 2            Total              Level 1            Level 2
Financial assets measured at fair value on a recurring basis:
Short-term investments
Classified as equity securities:
 Money market funds                                                   $     1,184      $             —      $       1,184      $      2,115       $             —    $       2,115
 Equity (a)                                                                       29                 17                   12                35                  16                 19
                                                                            1,213                    17             1,196             2,150                     16           2,134
Classified as available-for-sale debt securities:
 Government and agency—non-U.S.                                             8,336                    —              8,336            12,242                     —           12,242
 Corporate                                                                  2,890                    —              2,890             2,766                     —            2,766
 Government—U.S.                                                                   8                 —                     8               252                  —              252
 Agency asset-backed—U.S.                                                         17                 —                    17                23                  —                  23
 Other asset-backed                                                                5                 —                     5                79                  —                  79
                                                                           11,256                    —             11,256            15,362                     —           15,362
Total short-term investments                                               12,469                    17            12,452            17,512                     16          17,496
Other current assets
Derivative assets:
 Interest rate contracts                                                          88                 —                    88               104                  —              104
 Foreign exchange contracts                                                    488                   —                488                  234                  —              234
Total other current assets                                                     576                   —                576                  337                  —              337
Long-term investments
Classified as equity securities:
 Equity (a)                                                                 1,563               1,527                     36          1,440               1,398                    42
Classified as trading securities:
 Debt                                                                             50                 50                   —                 73                  73                 —
                                                                            1,612               1,577                     36          1,514               1,472                    42
Classified as available-for-sale debt securities:
 Government and agency—non-U.S.                                                106                   —                106                  387                  —              387
 Corporate                                                                  3,210                    —              3,210             4,172                     36           4,136
 Government—U.S.                                                               421                   —                421                  495                  —              495
 Other asset-backed                                                                4                 —                     4                35                  —                  35
                                                                            3,742                    —              3,742             5,090                     36           5,054
Total long-term investments                                                 5,354               1,577               3,778             6,603               1,507              5,096
Other noncurrent assets
Derivative assets:
 Interest rate contracts                                                       246                   —                246                  477                  —              477
 Foreign exchange contracts                                                    220                   —                220                    7                  —                   7
Total other noncurrent assets                                                  467                   —                467                  484                  —              484
Total assets                                                          $    18,866      $        1,594       $      17,272      $     24,937       $       1,523      $      23,414

Financial liabilities measured at fair value on a recurring basis:
Other current liabilities
Derivative liabilities:
                      Case 1:18-cv-01064-CFC Document
      Interest rate contracts                      $ 49 Filed
                                                        9   $ 03/29/19
                                                                   —   $ Page 83
                                                                              9  of
                                                                                 $ 266 PageID
                                                                                        1 $   #: 669
                                                                                                 —   $                                                                                               1
      Foreign exchange contracts                                                                  80                  —                   80                201                  —                201
Total other current liabilities                                                                   89                  —                   89                201                  —                201
Other noncurrent liabilities
Derivative liabilities:
      Interest rate contracts                                                                    653                  —                  653                177                  —                177
      Foreign exchange contracts                                                                 432                  —                  432                313                  —                313
Total other noncurrent liabilities                                                             1,085                  —                1,085                490                  —                490
Total liabilities                                                                      $       1,174     $            —      $         1,174     $          691     $            —     $          691
(a)
      As of September 30, 2018 , short-term equity securities of $12 million and long-term equity securities of $35 million are held in trust for benefits attributable to the former Pharmacia Savings
      Plus Plan. As of December 31, 2017 , short-term equity securities of $19 million and long-term equity securities of $42 million are held in trust for benefits attributable to the former
      Pharmacia Savings Plus Plan.

                                                                                                    26
              Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 84 of 266 PageID #: 670
                                     PFIZER INC. AND SUBSIDIARY COMPANIES
                                           NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                (UNAUDITED)


Financial Assets and Liabilities Not Measured at Fair Value on a Recurring Basis

The following table presents the financial liabilities not measured at fair value on a recurring basis, including the carrying values and estimated fair values:
                                                                                       September 30, 2018                              December 31, 2017
                                                                         Carrying Value         Estimated Fair Value       Carrying Value       Estimated Fair Value
(MILLIONS OF DOLLARS)                                                                           Total           Level 2                         Total          Level 2
Financial Liabilities
Long-term debt, excluding the current portion                            $       33,652     $    36,243     $    36,243    $      33,538    $    37,253    $       37,253

The differences between the estimated fair values and carrying values of held-to-maturity debt securities, restricted stock and private equity securities at cost, and
short-term borrowings not measured at fair value on a recurring basis were not significant as of September 30, 2018 or December 31, 2017 , except for our
investment in Allogene (see Note 2B ). The fair value measurements of our held-to-maturity debt securities and our short-term borrowings are based on Level 2
inputs. The fair value measurements of our private equity securities carried at cost, which represent investments in the life sciences sector, are based on Level 3
inputs.

In addition, as of September 30, 2018 and December 31, 2017 , we had long-term receivables whose fair value is based on Level 3 inputs. As of September 30,
2018 and December 31, 2017 , the differences between the estimated fair values and carrying values of these receivables were not significant.
Total Short-Term and Long-Term Investments

The following table represents our investments by classification type:
(MILLIONS OF DOLLARS)                                                                                                September 30, 2018            December 31, 2017
Short-term investments
Equity securities                                                                                         $                       1,213     $                       2,150
Available-for-sale debt securities                                                                                              11,256                             15,362
Held-to-maturity debt securities                                                                                                  1,211                             1,138
  Total Short-term investments                                                                            $                     13,680      $                      18,650

Long-term investments
Equity securities                                                                                         $                       1,563     $                       1,440
Trading debt securities                                                                                                              50                               73
Available-for-sale debt securities                                                                                                3,742                             5,090
Held-to-maturity debt securities                                                                                                     63                                4
Private equity investments carried at equity-method or cost                                                                       1,027                              408
  Total Long-term investments                                                                             $                       6,444     $                       7,015
Held-to-maturity cash equivalents                                                                         $                         237     $                        719

Fair Value Methodology
The following inputs and valuation techniques were used to estimate the fair value of our financial assets and liabilities:
• Trading debt securities—quoted market prices.
• Available-for-sale debt securities—third-party matrix-pricing model that uses significant inputs derived from or corroborated by observable market data and
  credit-adjusted interest rate yield curves. Mortgage-backed, loan-backed and receivable-backed securities are valued by third-party models that use significant
  inputs derived from observable market data like prepayment rates, default rates, and recovery rates.
• Equity securities—quoted market prices.
• Derivative assets and liabilities (financial instruments)—third-party matrix-pricing model that uses significant inputs derived from or corroborated by observable
  market data. Where applicable, these models discount future cash flow amounts using market-based observable inputs, including interest rate yield curves, and
  forward and spot prices for currencies. The credit risk impact to our derivative financial instruments was not significant.
• Money market funds—observable net asset value prices.

                                                                                  27
                        Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 85 of 266 PageID #: 671
                                               PFIZER INC. AND SUBSIDIARY COMPANIES
                                                             NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                                  (UNAUDITED)

We periodically review the methodologies, inputs and outputs of third-party pricing services for reasonableness. Our procedures can include, for example,
referencing other third-party pricing models, monitoring key observable inputs (like LIBOR interest rates) and selectively performing test-comparisons of values
with actual sales of financial instruments.
B. Investments

At September 30, 2018, the investment securities portfolio consisted of debt securities that were virtually all investment-grade. Information on investments in debt
and equity securities at September 30, 2018 and December 31, 2017 is as follows, including, as of September 30, 2018, the contractual maturities, or as necessary,
the estimated maturities, of the available-for-sale and held-to-maturity debt securities:
                                                                                               September 30, 2018                                                                           December 31, 2017

                                                                  Gross Unrealized                                       Maturities (in Years)                                                 Gross Unrealized
                                                 Amortized                                                                      Over 1                                      Amortized
(MILLIONS OF DOLLARS)                                Cost         Gains        Losses      Fair Value        Within 1             to 5           Over 5         Total           Cost         Gains         Losses    Fair Value

Available-for-sale debt securities

      Government and agency –– non-U.S.      $       8,476    $      9     $      (43)     $    8,442    $     8,336        $      106      $        —     $    8,442   $      12,616   $       61     $      (48)   $   12,629

      Corporate (a)                                  6,192           2            (94)          6,100          2,890             2,356               854        6,100           6,955           15            (33)        6,938

      Government––U.S.                                451           —             (23)           428                 8             421               —           428             765            —             (19)         747

      Agency asset-backed––U.S.                        18           —                (1)          18                17               —               —            18              24            —              (1)          24

      Other asset-backed (b)                            9           —             —                9                 5                3               2            9             114            —             —            114
Held-to-maturity debt securities

      Time deposits and other                         734           —             —              734               670               23              40          734            1,091           —             —           1,091

      Government and agency––non-U.S.                 778           —             —              778               778               —               —           778             770            —             —            770

Total debt securities                        $      16,658    $     11     $    (160)      $   16,509    $    12,704        $    2,909      $        896   $   16,509   $      22,337   $       77     $    (100)    $   22,313

Available-for-sale equity securities (c)

      Money market funds                                                                                                                                                $       2,115   $       —      $      —      $    2,115

      Equity                                                                                                                                                                     728           586          (124)         1,190

Total available-for-sale equity securities                                                                                                                              $       2,843   $      586     $    (124)    $    3,304
(a)
     Issued by a diverse group of corporations.
(b)
    Includes mortgage-backed, loan-backed and receivable-backed securities , all of which are in senior positions in the capital structure of the security. Mortgage-backed securities are
    collateralized by diversified pools of residential and commercial mortgages. Loan-backed securities are collateralized by senior secured obligations of a diverse pool of companies or student
    loans. Receivable-backed securities are collateralized by credit cards receivables.
(c)
     Upon the 2018 adoption of a new accounting standard related to financial assets and liabilities, available-for-sale equity securities were classified as equity securities. For additional
     information see Note 1B .

The following table presents the net unrealized gains and losses for the period that relates to equity securities still held at the reporting date, calculated as follows:
                                                                                                                                                           Three Months Ended                        Nine Months Ended
(MILLIONS OF DOLLARS)                                                                                                                                       September 30, 2018                       September 30, 2018
Net gains recognized during the period on investments in equity securities (a)                                                                   $                                94 $                                    460
Less: Net gains recognized during the period on equity securities sold during the period                                                                                         (54)                                     (90)
Net unrealized gains during the reporting period on equity securities still held at the reporting date                                    (b)    $                                40 $                                    370
(a)
   The net gains on investments in equity securities are reported in Other (income)/deductions –– net and, for the third quarter and first nine months of 2018 , include unrealized net gains on
   equity securities reflecting the adoption of a new accounting standard in the first quarter of 2018. For additional information, see Note 4 .
(b)
    The third quarter of 2018 includes $8 million of unrealized net gains in Other (income)/deductions –– net reflecting the adoption of a new accounting standard in the first quarter of 2018 and
    $32 million of unrealized gains on other equity securities. The first nine months of 2018 includes $344 million of unrealized net gains in Other (income)/deductions –– net reflecting the
    adoption of a new accounting standard in the first quarter of 2018 and $26 million of unrealized gains on other equity securities. For additional information, see Note 1B and Note 4 .

                                                                                                              28
                     Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 86 of 266 PageID #: 672
                                            PFIZER INC. AND SUBSIDIARY COMPANIES
                                                       NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                            (UNAUDITED)


C. Short-Term Borrowings

Short-term borrowings include:
                                                                                                                                                      September 30,                 December 31,
(MILLIONS OF DOLLARS)                                                                                                                                         2018                         2017
Commercial paper                                                                                                                                  $              2,600    $                 6,100
Current portion of long-term debt, principal amount                                                                                                              4,260                      3,532
Other short-term borrowings, principal amount (a)                                                                                                                 537                        320
      Total short-term borrowings, principal amount                                                                                                              7,396                      9,951
Net fair value adjustments related to hedging and purchase accounting                                                                                               (5)                       14
Net unamortized discounts, premiums and debt issuance costs                                                                                                         (7)                       (12)
Total Short-term borrowings, including current portion of long-term debt , carried at historical proceeds, as adjusted                            $              7,385    $                 9,953
(a)
       Other short-term borrowings primarily include cash collateral. For additional information, see Note 7F .

D. Long-Term Debt
New Issuances

In the third quarter of 2018, we issued the following senior unsecured notes:
                                                                                                                                                                              Principal
(MILLIONS OF DOLLARS)                                                                                                                        Maturity Date        As of September 30, 2018
3.000% notes (a)                                                                                                                      September 15, 2021 $                                  1,000
                                                 (b)
Floating rate notes (LIBOR plus 0.33%)                                                                                                September 15, 2023                                     300
3.200% notes (a)                                                                                                                      September 15, 2023                                    1,000
3.600% notes (a)                                                                                                                      September 15, 2028                                    1,000
4.100% notes        (a)                                                                                                               September 15, 2038                                     700
4.200% notes (a)                                                                                                                      September 15, 2048                                    1,000
      Total long-term debt issued in the third quarter of 2018                                                                                               $                              5,000
(a)    Fixed rate notes may be redeemed by us at any time, in whole, or in part, at varying redemption prices plus accrued and unpaid interest.
(b)    Floating rate notes may not be redeemed by their terms prior to maturity.

The following table provides the aggregate principal amount of our senior unsecured long-term debt, and adjustments to report our aggregate long-term debt:
                                                                                                                                                      September 30,                December 31,
(MILLIONS OF DOLLARS)                                                                                                                                         2018                        2017
Total long-term debt, principal amount                                                                                                            $          33,658       $               32,783
Net fair value adjustments related to hedging and purchase accounting                                                                                            129                        872
Net unamortized discounts, premiums and debt issuance costs                                                                                                      (142)                     (125)
Other long-term debt                                                                                                                                                7                         8
Total long-term debt, carried at historical proceeds, as adjusted                                                                                 $          33,652       $               33,538
Current portion of long-term debt, carried at historical proceeds, as adjusted                                                                    $           4,255       $                3,546

E. Other Noncurrent Liabilities

Mylotarg (gemtuzumab ozogamicin)
In April 2018, the EU approved Mylotarg for the treatment of acute myeloid leukemia. In connection with the EU approval, we incurred an obligation to make
guaranteed fixed annual payments over a ten -year period aggregating $301 million related to a research and development arrangement. We recorded the estimated
net present value of $240 million as a liability and an intangible asset in Developed technology rights as of the approval date. In June 2018, we entered into a
transaction with the obligee to buyout the remaining liability for the fixed annual payments for a lump sum payment of $224 million . As a result of the buyout
transaction, the liability was extinguished and we recognized a non-cash $17 million pre-tax gain in Other (income)/deductions––net in the second quarter of 2018
(see Note 4 ).
Bosulif (bosutinib)
In December 2017, the U.S. FDA approved Bosulif for the treatment of patients with newly-diagnosed chronic-phase Ph+ CML. In connection with the U.S.
approval, we incurred an obligation to make guaranteed fixed annual payments over a ten -

                                                                                                   29
              Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 87 of 266 PageID #: 673
                                     PFIZER INC. AND SUBSIDIARY COMPANIES
                                           NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                (UNAUDITED)

year period aggregating $416 million related to a research and development arrangement. We recorded the estimated net present value of $364 million as of the
approval date as an intangible asset in Developed technology rights . In August 2018, we entered into a transaction with the obligee to buyout a portion of the
remaining liability for the fixed annual payments for a lump sum payment of $71 million . As a result of the buyout transaction, the liability was reduced and we
recognized a non-cash $9 million pre-tax gain in Other (income)/deductions––net in the third quarter of 2018 . The present value of the remaining future payments
as of September 30, 2018 is $208 million , of which $23 million is recorded in Other current liabilities and $185 million is recorded in Other noncurrent liabilities
.
Besponsa (inotuzumab ozogamicin)
In August 2017, the U.S. FDA approved Besponsa and in June 2017, the EU approved Besponsa as monotherapy for the treatment of adults with relapsed or
refractory CD22-positive B-cell precursor acute lymphoblastic leukemia. In connection with the U.S. approval, we incurred an obligation to make guaranteed fixed
annual payments over a nine -year period aggregating $296 million related to a research and development arrangement. We recorded the estimated net present
value of $248 million as of the approval date as an intangible asset in Developed technology rights . The present value of the remaining future payments as of
September 30, 2018 is $240 million , of which $7 million is recorded in Other current liabilities and $233 million is recorded in Other noncurrent liabilities . In
connection with the EU approval, we incurred an obligation to make guaranteed fixed annual payments over a nine -year period aggregating $148 million related to
a research and development arrangement. We recorded the estimated net present value of $123 million as of the approval date as an intangible asset in Developed
technology rights . The present value of the remaining future payments as of September 30, 2018 is $121 million , of which $3 million is recorded in Other current
liabilities and $118 million is recorded in Other noncurrent liabilities .
The differences between the estimated fair values in the Level 2 fair value hierarchy and carrying values of these obligations were not significant as of
September 30, 2018 .

F. Derivative Financial Instruments and Hedging Activities

We adopted a new accounting standard in the first quarter of 2018, as of January 2018. For additional information, see Note 1B.
Foreign Exchange Risk

A significant portion of our revenues, earnings and net investments in foreign affiliates is exposed to changes in foreign exchange rates. We manage our foreign
exchange risk, in part, through operational means, including managing same-currency revenues in relation to same-currency costs and same-currency assets in
relation to same-currency liabilities. We also manage our foreign exchange risk, depending on market conditions, through fair value, cash flow, and net investment
hedging programs through the use of derivative financial instruments and foreign currency debt. These financial instruments serve to protect net income against the
impact of remeasurement into another currency, or against the impact of translation into U.S. dollars of certain foreign exchange-denominated transactions.

All derivative financial instruments used to manage foreign currency risk are measured at fair value and are reported as assets or liabilities on the consolidated
balance sheet. The derivative financial instruments primarily hedge or offset exposures in the euro, Japanese yen, U.K. pound and Swedish krona . Changes in fair
value are reported in earnings or in Other comprehensive income/(loss) , depending on the nature and purpose of the financial instrument (hedge or offset
relationship) and the effectiveness of the hedge relationships, as follows:
• Generally, we recognize the gains and losses on foreign exchange contracts that are designated as fair value hedges in earnings upon the recognition of the
   change in fair value of the hedged risk. Upon the adoption of the new standard in 2018, for certain foreign exchange contracts, we exclude an amount from the
   assessment of hedge effectiveness and recognize that excluded amount through an amortization approach. We also recognize the offsetting foreign exchange
   impact attributable to the hedged item in earnings.
• Generally, we record in Other comprehensive income/(loss) gains or losses on foreign exchange contracts that are designated as cash flow hedges and reclassify
   those amounts, as appropriate, into earnings in the same period or periods during which the hedged transaction affects earnings. Upon the adoption of the new
   standard in 2018, for certain foreign exchange contracts, we exclude an amount from the assessment of hedge effectiveness and recognize that excluded amount
   through an amortization approach.
• Historically, as part of our net investment hedging program, we recognize the gain and loss impact on foreign exchange contracts designated as hedges of our net
   investments in earnings in three ways: over time –– for the periodic net swap payments; immediately –– to the extent of any change in the difference between the
   foreign exchange spot rate and forward rate; and upon sale or substantial liquidation of our net investments –– to the extent of change in the foreign exchange
   spot rates. Upon the adoption of the new standard in 2018, for foreign exchange contracts, we exclude an amount from the

                                                                                  30
                    Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 88 of 266 PageID #: 674
                                           PFIZER INC. AND SUBSIDIARY COMPANIES
                                                     NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                          (UNAUDITED)

  assessment of hedge effectiveness and recognize that excluded amount through an amortization approach. We record in Other comprehensive income/(loss) the
  foreign exchange gains and losses related to foreign exchange-denominated debt designated as a hedge of our net investments in foreign subsidiaries and
  reclassify those amounts into earnings upon the sale or substantial liquidation of our net investments.
• For certain foreign exchange contracts not designated as hedging instruments, we recognize the gains and losses on foreign currency exchange contracts that are
  used to offset the same foreign currency assets or liabilities immediately into earnings along with the earnings impact of the items they generally offset. These
  contracts essentially take the opposite currency position of that reflected in the month-end balance sheet to counterbalance the effect of any currency movement.
As a part of our cash flow hedging program, we designate foreign exchange contracts to hedge a portion of our forecasted euro, Japanese yen, Chinese renminbi,
Canadian dollar, U.K. pound, and Australian dollar -denominated intercompany inventory sales expected to occur no more than two years from the date of each
hedge.
For the third quarter and first nine months ended October 1, 2017 , any ineffectiveness is recognized immediately into earnings. There is no significant
ineffectiveness for these periods.
Interest Rate Risk
Our interest-bearing investments and borrowings are subject to interest rate risk. With respect to our investments, we strive to maintain a predominantly floating-
rate basis position, but our strategy may change based on prevailing market conditions. We currently borrow primarily on a long-term, fixed rate basis. Historically,
we strove to borrow primarily on a floating-rate basis; but in recent years we borrowed on a long-term, fixed-rate basis. From time to time, depending on market
conditions, we will change the profile of our outstanding debt by entering into derivative financial instruments like interest rate swaps. We entered into derivative
financial instruments to hedge or offset the fixed interest rates on the hedged item, matching the amount and timing of the hedged item. The derivative financial
instruments primarily hedge U.S. dollar fixed-rate debt.

All derivative contracts used to manage interest rate risk are measured at fair value and reported as assets or liabilities on the consolidated balance sheet. Changes
in fair value are reported in earnings, as follows:
• We recognize the gains and losses on interest rate contracts that are designated as fair value hedges in earnings upon the recognition of the change in fair value of
   the hedged risk. We also recognize the offsetting earnings impact of fixed-rate debt attributable to the hedged risk in earnings.
For the third quarter and first nine months ended October 1, 2017 , any ineffectiveness is recognized immediately into earnings. There is no significant
ineffectiveness for these periods.

The following table provides the fair value of the derivative financial instruments and the related notional amounts presented between those derivatives that are
designated as hedging instruments and those that are not designated as hedging instruments:
(MILLIONS OF DOLLARS)                                                                             September 30, 2018                                      December 31, 2017
                                                                                                                   Fair Value                                             Fair Value
                                                                                      Notional             Asset            Liability         Notional            Asset             Liability
Derivatives designated as hedging instruments:
      Foreign exchange contracts (a)                                              $      19,955        $       590      $         464     $      18,723      $         179      $          459
      Interest rate contracts                                                            11,300                335                661            12,430                581                 178
                                                                                                               925              1,126                                  760                 637

Derivatives not designated as hedging instruments:
      Foreign exchange contracts                                                  $      16,798                118                  48    $      14,300                   62                54

Total                                                                                                  $     1,043      $       1,174                        $         822      $          691
(a)
       As of September 30, 2018 , the notional amount of outstanding foreign currency forward-exchange contracts hedging our intercompany forecasted inventory sales was $5.4 billion .



                                                                                                  31
                Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 89 of 266 PageID #: 675
                                       PFIZER INC. AND SUBSIDIARY COMPANIES
                                           NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                (UNAUDITED)


The following table provides information about the gains/(losses) incurred to hedge or offset operational foreign exchange or interest rate risk:
                                                                      Amount of                                                         Amount of Gains/(Losses)
                                                                    Gains/(Losses)                   Amount of Gains/(Losses)               Reclassified from
                                                                Recognized in OID (a), (b)           Recognized in OCI (a), (c)        OCI into OID and COS (a), (c)
                                                                  Sep 30,           Oct 1,              Sep 30,          Oct 1,            Sep 30,             Oct 1,
(MILLIONS OF DOLLARS)                                                2018            2017                  2018           2017                2018              2017
Three Months Ended
Derivative Financial Instruments in Cash Flow Hedge
 Relationships:
   Foreign exchange contracts (d)                           $          —      $              1   $          183    $        (51)   $           198    $            (56)
   Amount excluded from effectiveness testing
    recognized in earnings based on an amortization
    approach                                                           —                —                    39              —                  36                 —

Derivative Financial Instruments in Fair Value Hedge
 Relationships:
   Interest rate contracts                                           (195)              10                   —               —                  —                  —
   Hedged item gain/(loss)                                            195               (10)                 —               —                  —                  —
   Foreign exchange contracts                                            1              (11)                 —               —                  —                  —
   Hedged item gain/(loss)                                              (1)             11                   —               —                  —                  —

Derivative Financial Instruments in Net Investment
 Hedge Relationships:
   Foreign exchange contracts                                          —                —                    43              —                  —                  —
   The portion of gains/(losses) on foreign exchange
    contracts excluded from the assessment of hedge
    effectiveness                                                      —                —                    14              —                  21                 —

Non-Derivative Financial Instruments in Net Investment
 Hedge Relationships:
   Foreign currency short-term borrowings (e)                          —                —                     8              —                  —                  —
   Foreign currency long-term debt (e)                                 —                —                    17            (166)                —                  —

Derivative Financial Instruments Not Designated as
 Hedges:
 Foreign exchange contracts                                           150               33                   —               —                  —                  —
All other net                                                          —                —                    —                1                 —                  —
                                                            $         150     $         34       $          304    $       (216)   $           256    $            (55)

                                                                                  32
                  Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 90 of 266 PageID #: 676
                                         PFIZER INC. AND SUBSIDIARY COMPANIES
                                                   NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                        (UNAUDITED)


                                                                                   Amount of                                                                      Amount of Gains/(Losses)
                                                                                 Gains/(Losses)                         Amount of Gains/(Losses)                      Reclassified from
                                                                             Recognized in OID (a), (b)                 Recognized in OCI (a), (c)               OCI into OID and COS (a), (c)
                                                                               Sep 30,                Oct 1,               Sep 30,          Oct 1,                   Sep 30,               Oct 1,
(MILLIONS OF DOLLARS)                                                             2018                 2017                   2018           2017                       2018                2017
Nine Months Ended
Derivative Financial Instruments in Cash Flow Hedge
 Relationships:
       Foreign exchange contracts (d)                                    $            —      $            (5)       $          147    $       (149)      $              (204)   $             394
       Amount excluded from effectiveness testing
        recognized in earnings based on an amortization
        approach                                                                      —                  —                      87               —                        84                    —

Derivative Financial Instruments in Fair Value Hedge
 Relationships:
       Interest rate contracts                                                     (715)                 19                     —                —                        —                     —
       Hedged item gain/(loss)                                                      715                  (19)                   —                —                        —                     —
       Foreign exchange contracts                                                      5                 (19)                   —                —                        —                     —
       Hedged item gain/(loss)                                                        (5)                19                     —                —                        —                     —

Derivative Financial Instruments in Net Investment
 Hedge Relationships:
      Foreign exchange contracts                                                      —                  —                     191               —                        —                     —
The portion of gains/(losses) on foreign exchange
 contracts excluded from the assessment of hedge
 effectiveness                                                                        —                  —                      41               —                        47                    —

Non-Derivative Financial Instruments in Net Investment
 Hedge Relationships:
      Foreign currency short-term borrowings (e)                                      —                  —                      50               —                        —                     —
      Foreign currency long-term debt (e)                                             —                  —                     111            (518)                       —                     —

Derivative Financial Instruments Not Designated as
 Hedges:
      Foreign exchange contracts                                                    156                (112)                    —                —                        —                     —
All other net                                                                         —                  —                       1                1                        1                    —
                                                                         $          156      $         (117)        $          629    $       (666)      $               (72)   $             394
(a)
    OID = Other (income)/deductions—net, included in Other (income)/deductions—net in the condensed consolidated statements of income . COS = Cost of Sales, included in Cost of sales in the
    condensed consolidated statements of income. OCI = Other comprehensive income/(loss), included in the condensed consolidated statements of comprehensive income .
(b)
      For the third quarter and first nine months ended October 1, 2017 , there was no significant ineffectiveness.
(c)
    For derivative financial instruments in cash flow hedge relationships, the gains and losses are included in Other comprehensive income/(loss)–– Unrealized holding gains/(losses) on derivative
    financial instruments, net . For derivative financial instruments in net investment hedge relationships and for foreign currency debt designated as hedging instruments, the effective portion is
    included in Other comprehensive income/(loss)––Foreign currency translation adjustments, net.
(d)
    Based on quarter-end foreign exchange rates that are subject to change, we expect to reclassify a pre-tax gain of $120 million within the next 12 months into Cost of sales. The maximum
    length of time over which we are hedging future foreign exchange cash flow relates to our $1.8 billion U.K. pound debt maturing in 2043.
(e)
    Short-term borrowings include foreign currency short-term borrowings with carrying values of $1.5 billion as of September 30, 2018 , which are used as hedging instruments in net investment
    hedges. Long-term debt includes foreign currency long-term borrowings with carrying values of $3.2 billion as of September 30, 2018 , which are used as hedging instruments in net
    investment hedges.

The following table provides the total amount of each income and expense line in which the results of fair value or cash flow hedges are recorded:
                                                                                                                          Three Months Ended                          Nine Months Ended
(MILLIONS OF DOLLARS)                                                                                                            September 30, 2018                         September 30, 2018
Cost of sales                                                                                                   $                              2,694         $                              8,173
Other (income)/deductions—net                                                                                                                    (414)                                     (1,143)

                                                                                                 33
                  Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 91 of 266 PageID #: 677
                                         PFIZER INC. AND SUBSIDIARY COMPANIES
                                              NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                   (UNAUDITED)


The following table provides the amounts recorded in our condensed consolidated balance sheet related to cumulative basis adjustments for fair value hedges:
                                                                                                                                           Cumulative Amount of Fair Value
                                                                                                                                         Hedging Adjustment Gains/(Losses)
                                                                                               Carrying Amount of Hedged                 Included in the Carrying Amount of
                                                                                                         Assets/Liabilities                    the Hedged Assets/Liabilities
(MILLIONS OF DOLLARS)                                                                                    September 30, 2018                             September 30, 2018
Short-term investments                                                                 $                                  156        $                                    —
Long-term investments                                                                                                       45                                            (1)
Short-term borrowings, including current portion of long-term debt                                                      1,490                                                 8
Long-term debt                                                                                                          9,548                                           407

Certain of our derivative instruments are covered by associated credit-support agreements that have credit-risk-related contingent features designed to reduce both
counterparties’ exposure to risk of defaulting on amounts owed by the other party. As of September 30, 2018 , the aggregate fair value of these derivative
instruments that are in a net liability position was $545 million , for which we have posted collateral of $535 million in the normal course of business. If there had
been a downgrade to below an A rating by S&P or the equivalent rating by Moody’s, we would not have been required to post any additional collateral to our
counterparties.
As of September 30, 2018 , we received cash collateral of $472 million from various counterparties. The collateral primarily supports the approximate fair value of
our derivative contracts. With respect to the collateral received, the obligations are reported in Short-term borrowings, including current portion of long-term debt.
G. Credit Risk

On an ongoing basis, we review the creditworthiness of counterparties to our foreign exchange and interest rate agreements and do not expect to incur a significant
loss from failure of any counterparties to perform under the agreements. There are no significant concentrations of credit risk related to our financial instruments
with any individual counterparty, except for certain significant customers. For additional information as to significant customers, see Notes to Consolidated
Financial Statements–– Note 18C. Segment, Geographic and Other Revenue Information: Other Revenue Information in Pfizer’s 2017 Financial Report. As of
September 30, 2018 , we had amounts due from a well-diversified, high quality group of banks ( $2.1 billion ) from around the world. For details about our
investments, see Note 7B above .

In general, there is no requirement for collateral from customers. However, derivative financial instruments are executed under credit-support agreements that
provide for the ability to request to receive cash collateral, depending on levels of exposure, our credit rating and the credit rating of the counterparty, see Note 7F
above.
Note 8. Inventories

The following table provides the components of Inventories :
                                                                                                                                          September 30,          December 31,
(MILLIONS OF DOLLARS)                                                                                                                             2018                  2017
Finished goods                                                                                                                   $                  2,581   $             2,883
Work-in-process                                                                                                                                     4,764                 3,908
Raw materials and supplies                                                                                                                           839                      788
Inventories (a)                                                                                                                  $                  8,184   $             7,578
Noncurrent inventories not included above (b)                                                                                    $                   576    $                 683
(a)The change from December 31, 2017 reflects increases for certain products to meet targeted levels in the normal course of business, including inventory build for supply
   recovery, network strategy and new product launches, partially offset by a decrease due to foreign exchange.
(b) Included in Other noncurrent assets . There are no recoverability issues associated with these amounts.



                                                                                       34
                 Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 92 of 266 PageID #: 678
                                        PFIZER INC. AND SUBSIDIARY COMPANIES
                                                   NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                        (UNAUDITED)


Note 9. Identifiable Intangible Assets and Goodwill
A. Identifiable Intangible Assets
Balance Sheet Information

The following table provides the components of Identifiable intangible assets :
                                                                              September 30, 2018                                                      December 31, 2017
                                                                                                           Identifiable                                                            Identifiable
                                                                                                            Intangible                                                              Intangible
                                                              Gross                                        Assets, less              Gross                                         Assets, less
                                                            Carrying            Accumulated               Accumulated              Carrying             Accumulated               Accumulated
(MILLIONS OF DOLLARS)                                       Amount              Amortization              Amortization             Amount               Amortization              Amortization
Finite-lived intangible assets
Developed technology rights (a)                        $      92,123      $            (57,786)      $            34,337       $      89,550      $            (54,785)      $             34,765
Brands                                                         2,126                    (1,228)                       898              2,134                    (1,152)                       982
Licensing agreements and other                                 1,938                    (1,160)                       777              1,911                    (1,096)                       815
                                                              96,187                   (60,175)                   36,012              93,595                   (57,033)                    36,562
Indefinite-lived intangible assets
Brands and other                                               6,909                                                6,909              6,929                                                6,929
IPR&D (a)                                                      2,385                                                2,385              5,249                                                5,249
                                                               9,294                                                9,294             12,179                                               12,179
                                   (b)
Identifiable intangible assets                         $    105,481       $            (60,175)      $            45,306       $    105,774       $            (57,033)      $             48,741
(a)The  changes in the gross carrying amount of Developed technology rights and IPR&D primarily reflect (i) the transfer of $2.7 billion from IPR&D to Developed technology rights to reflect
   the approval of Xtandi in the U.S. for the treatment of men with non-metastatic castration-resistant prostate cancer, which is being developed through a collaboration with Astellas, and (ii)
   $240 million of Developed technology rights recorded in connection with the EU approval of Mylotarg (see Note 7E ).
(b) The decrease in I dentifiable intangible assets, less accumulated amortization , is primarily due to amortization, partially offset by additions, mainly consisting of $240 million of
    Developed technology rights recorded in connection with the EU approval of Mylotarg (see Note 7E ).

   Our identifiable intangible assets are associated with the following, as a percentage of total identifiable intangible assets, less accumulated amortization:
                                                                                                                                            September 30, 2018
                                                                                                                        IH                            EH                          WRD
   Developed technology rights                                                                                                     70%                         29%                           —
   Brands, finite-lived                                                                                                            75%                         25%                           —
   Brands, indefinite-lived                                                                                                        71%                         29%                           —
   IPR&D                                                                                                                           64%                         21%                           15%

Amortization
Total amortization expense for finite-lived intangible assets was $1.3 billion for the third quarter of 2018 and $1.2 billion for the third quarter of 2017 , and $3.7
billion for the first nine months of 2018 and $3.6 billion for the first nine months of 2017 .
B. Goodwill

The following table provides the components of and changes in the carrying amount of Goodwill :
(MILLIONS OF DOLLARS)                                                                                                     IH                           EH                          Total
Balance, December 31, 2017                                                                                    $                31,141      $                24,811       $                 55,952
Other (a)                                                                                                                          (178)                       (160)                        (338)
Balance, September 30, 2018                                                                                   $                30,964      $                24,651       $                 55,614
(a) Primarily
           reflects the impact of foreign exchange, as well as the contribution of the allogeneic CAR T developmental program assets and operations to Allogene that constituted a business for
  accounting purposes (see Note 2B ).

                                                                                                35
                  Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 93 of 266 PageID #: 679
                                         PFIZER INC. AND SUBSIDIARY COMPANIES
                                                   NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                        (UNAUDITED)


Note 10. Pension and Postretirement Benefit Plans

The following table provides the components of net periodic benefit cost/(credit):
                                                                                                                   Three Months Ended
                                                                                                      Pension Plans
                                                                                                         U.S.
                                                                    U.S.                             Supplemental                                                            Postretirement
                                                                 Qualified (a)                      (Non-Qualified)                       International                          Plans
                                                                                                                                      Sep 30,                             Sep 30,
(MILLIONS OF DOLLARS)                                  Sep 30, 2018       Oct 1, 2017       Sep 30, 2018       Oct 1, 2017              2018       Oct 1, 2017              2018       Oct 1, 2017
Net periodic benefit cost/(credit) (b) :
  Service cost (c)                                    $            —      $          67     $           —      $           6     $          33     $         44     $           10     $          10
  Interest cost                                                   149              157                  14                13                52               52                 18                23
  Expected return on plan assets                                 (259)            (248)                 —                 —                (89)              (87)               (9)               (9)
  Amortization of:
   Actuarial losses (c)                                            30                91                  3                12                25               29                  2                 8
   Prior service credits                                           —                 —                  —                 —                 (1)               (1)              (45)              (45)
  Curtailments                                                      1                 1                  1                —                 (4)               (2)               (1)               (3)
  Settlements                                                      38                30                  3                 7                —                —                  —                 —
                                                      $           (40)    $          99     $           20     $          39     $          17     $         35     $          (26)    $         (17)

                                                                                                                   Nine Months Ended
                                                                                                      Pension Plans
                                                                                                         U.S.
                                                                    U.S.                             Supplemental                                                            Postretirement
                                                                 Qualified (a)                      (Non-Qualified)                       International                          Plans
                                                                                                                                      Sep 30,                             Sep 30,
(MILLIONS OF DOLLARS)                                  Sep 30, 2018       Oct 1, 2017       Sep 30, 2018       Oct 1, 2017              2018       Oct 1, 2017              2018       Oct 1, 2017
Net periodic benefit cost/(credit) (b) :
  Service cost (c)                                    $            —      $        202      $           —      $          18     $        104      $        127     $           29     $          32
  Interest cost                                                   450              478                  40                41              160               152                 54                68
  Expected return on plan assets                                 (783)            (759)                 —                 —              (274)             (256)               (28)              (27)
  Amortization of:
   Actuarial losses (c)                                            90              302                  10                37                77               86                  5                23
   Prior service costs/(credits)                                    1                 3                  (1)              (1)               (3)               (3)             (135)            (137)
  Curtailments                                                     11                10                  1                —                 (4)               (2)              (15)              (15)
  Settlements                                                      84                54                 24                32                —                  3                —                 —
                                                      $          (147)    $        292      $           75     $        127      $          61     $        106     $          (89)    $         (57)
(a)In  the second quarter of 2017, we settled the remaining obligation associated with the Hospira U.S. qualified defined benefit pension plan. We purchased a group annuity contract on behalf of
   the remaining plan participants with a third-party insurance provider. As a result, we were relieved of the $156 million net pension benefit obligation and recorded a pre-tax settlement gain of
   $41 million , partially offset by the recognition of actuarial losses and prior service costs upon plan settlement of approximately $30 million in Other (income)/deductions––net (see Note 3 ).
(b) We adopted a new accounting standard on January 1, 2018 that requires the net periodic pension and postretirement benefit costs other than service costs be presented in Other
    (income)/deductions––net on the condensed consolidated statements of income. For additional information, see Note 1B and Note 4 .
(c)Effective January 1, 2018, we froze two significant defined benefit pension plans to future benefit accruals in the U.S. and U.K. and as a result, service costs for those plans are eliminated. In
   addition, due to the plan freeze, the average amortization period for the U.S. qualified plans and U.S. supplemental (non-qualified) plans was extended to the expected life expectancy of the
   plan participants, whereas the average amortization period in prior years utilized the expected future service period of plan participants.

                                                                                                 36
                     Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 94 of 266 PageID #: 680
                                            PFIZER INC. AND SUBSIDIARY COMPANIES
                                                      NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                           (UNAUDITED)


The following table provides the amounts we contributed, and the amounts we expect to contribute during 2018, to our pension and postretirement plans from our
general assets for the periods indicated:
                                                                                                                        Pension Plans
                                                                                                                U.S. Supplemental (Non-
(MILLIONS OF DOLLARS)                                                                         U.S. Qualified           Qualified)                  International           Postretirement Plans
Contributions from our general assets for the nine months ended September
 30, 2018                                                                                 $             500     $                    118     $                 174     $                    108
Expected contributions from our general assets during 2018           (a)                                500                          137                       229                          149
(a)
      Contributions expected to be made for 2018 are inclusive of amounts contributed during the nine months ended September 30, 2018 , including the $500 million voluntary contribution that
      was made in February 2018 for the U.S. qualified plans, which was considered pre-funding for future anticipated mandatory contributions and is also expected to reduce Pension Benefit
      Guaranty Corporation variable rate premiums. The U.S. supplemental (non-qualified) pension plan, international pension plan and the postretirement plan contributions from our general assets
      include direct employer benefit payments.

Note 11. Earnings Per Common Share Attributable to Common Shareholders

The following table provides the detailed calculation of EPS :
                                                                                                               Three Months Ended                               Nine Months Ended
                                                                                                        September 30,              October 1,           September 30,               October 1,
(IN MILLIONS)                                                                                                   2018                    2017                    2018                     2017
EPS Numerator––Basic
      Income from continuing operations                                                             $               4,111    $             2,858    $              11,562      $           9,064
      Less: Net income attributable to noncontrolling interests                                                        8                     18                        25                     32
      Income from continuing operations attributable to Pfizer Inc.                                                 4,103                  2,840                   11,537                  9,032
      Less: Preferred stock dividends––net of tax                                                                     —                      —                          1                         1
      Income from continuing operations attributable to Pfizer Inc. common
       shareholders                                                                                                 4,103                  2,839                   11,536                  9,032
      Discontinued operations––net of tax                                                                             11                     —                         10                         1
      Net income attributable to Pfizer Inc. common shareholders                                    $               4,114    $             2,839    $              11,546      $           9,033
EPS Numerator––Diluted
      Income from continuing operations attributable to Pfizer Inc. common
       shareholders and assumed conversions                                                         $               4,103    $             2,840    $              11,537      $           9,032
      Discontinued operations––net of tax, attributable to Pfizer Inc. common
       shareholders and assumed conversions                                                                           11                     —                         10                         1
      Net income attributable to Pfizer Inc. common shareholders and assumed
       conversions                                                                                  $               4,114    $             2,840    $              11,546      $           9,034
EPS Denominator
      Weighted-average number of common shares outstanding––Basic                                                   5,875                  5,951                    5,899                  5,972
      Common-share equivalents: stock options, stock issuable under employee
       compensation plans, convertible preferred stock and accelerated share
       repurchase agreements                                                                                         112                     89                        99                     85
      Weighted-average number of common shares outstanding––Diluted                                                 5,986                  6,041                    5,998                  6,057
      Stock options that had exercise prices greater than the average market price
       of our common stock issuable under employee compensation plans (a)                                              5                     47                         3                     47
(a)
      These common stock equivalents were outstanding for the periods presented, but were not included in the computation of diluted EPS for those periods because their inclusion would have had
      an anti-dilutive effect.


                                                                                                   37
               Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 95 of 266 PageID #: 681
                                      PFIZER INC. AND SUBSIDIARY COMPANIES
                                            NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                 (UNAUDITED)

Note 12. Contingencies and Certain Commitments

We and certain of our subsidiaries are subject to numerous contingencies arising in the ordinary course of business, including tax and legal contingencies. For a
discussion of our tax contingencies, see Note 5C. For a discussion of our legal contingencies, see below.
A. Legal Proceedings

Our legal contingencies include, but are not limited to, the following:
• Patent litigation, which typically involves challenges to the coverage and/or validity of patents on various products, processes or dosage forms. We are the
  plaintiff in the majority of these actions. An adverse outcome in actions in which we are the plaintiff could result in loss of patent protection for a drug, a
  significant loss of revenues from that drug or impairment of the value of associated assets.
• Product liability and other product-related litigation, which can include personal injury, consumer, off-label promotion, securities, antitrust and breach of
  contract claims, among others, often involves highly complex issues relating to medical causation, label warnings and reliance on those warnings, scientific
  evidence and findings, actual, provable injury and other matters.
• Commercial and other matters, which can include merger-related and product-pricing claims and environmental claims and proceedings, can involve
  complexities that will vary from matter to matter.
• Government investigations, which often are related to the extensive regulation of pharmaceutical companies by national, state and local government agencies in
  the U.S. and in other jurisdictions.
Certain of these contingencies could result in losses, including damages, fines and/or civil penalties, which could be substantial, and/or criminal charges.
We believe that our claims and defenses in matters in which we are a defendant are substantial, but litigation is inherently unpredictable and excessive verdicts do
occur. We do not believe that any of these matters will have a material adverse effect on our financial position. However, we could incur judgments, enter into
settlements or revise our expectations regarding the outcome of certain matters, and such developments could have a material adverse effect on our results of
operations in the period in which the amounts are accrued and/or our cash flows in the period in which the amounts are paid.
We have accrued for losses that are both probable and reasonably estimable. Substantially all of our contingencies are subject to significant uncertainties and,
therefore, determining the likelihood of a loss and/or the measurement of any loss can be complex. Consequently, we are unable to estimate the range of reasonably
possible loss in excess of amounts accrued. Our assessments are based on estimates and assumptions that have been deemed reasonable by management, but the
assessment process relies heavily on estimates and assumptions that may prove to be incomplete or inaccurate, and unanticipated events and circumstances may
occur that might cause us to change those estimates and assumptions.
Amounts recorded for legal and environmental contingencies result from a complex series of judgments about future events and uncertainties and rely heavily on
estimates and assumptions.
The principal pending matters to which we are a party are discussed below. In determining whether a pending matter is a principal matter, we consider both
quantitative and qualitative factors in order to assess materiality, such as, among other things, the amount of damages and the nature of any other relief sought in
the proceeding, if such damages and other relief are specified; our view of the merits of the claims and of the strength of our defenses; whether the action purports
to be, or is, a class action and, if not certified, our view of the likelihood that a class will be certified by the court; the jurisdiction in which the proceeding is
pending; whether related actions have been transferred to multidistrict litigation; any experience that we or, to our knowledge, other companies have had in similar
proceedings; whether disclosure of the action would be important to a reader of our financial statements, including whether disclosure might change a reader’s
judgment about our financial statements in light of all of the information that is available to the reader; the potential impact of the proceeding on our reputation;
and the extent of public interest in the matter. In addition, with respect to patent matters in which we are the plaintiff, we consider, among other things, the
financial significance of the product protected by the patent(s) at issue. As a result of considering qualitative factors in our determination of principal matters, there
are some matters discussed below with respect to which management believes that the likelihood of possible loss in excess of amounts accrued is remote.

                                                                                    38
              Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 96 of 266 PageID #: 682
                                     PFIZER INC. AND SUBSIDIARY COMPANIES
                                           NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                (UNAUDITED)


A1. Legal Proceedings––Patent Litigation

Like other pharmaceutical companies, we are involved in numerous suits relating to our patents, including but not limited to, those discussed below. Most of the
suits involve claims by generic drug manufacturers that patents covering our products, processes or dosage forms are invalid and/or do not cover the product of the
generic drug manufacturer. Also, counterclaims, as well as various independent actions, have been filed alleging that our assertions of, or attempts to enforce,
patent rights with respect to certain products constitute unfair competition and/or violations of antitrust laws. In addition to the challenges to the U.S. patents on a
number of our products that are discussed below, patent rights to certain of our products are being challenged in various other jurisdictions. We are also party to
patent damages suits in various jurisdictions pursuant to which generic drug manufacturers, payers, governments or other parties are seeking damages from us for
allegedly causing delay of generic entry. Additionally, our licensing and collaboration partners face challenges by generic drug manufacturers to patents covering
products for which we have licenses or co-promotion rights. We also are often involved in other proceedings, such as inter partes review, post-grant review, re-
examination or opposition proceedings, before the U.S. Patent and Trademark Office, the European Patent Office, or other foreign counterparts relating to our
intellectual property or the intellectual property rights of others. Also, if one of our patents is found to be invalid by such proceedings, generic or competitive
products could be introduced into the market resulting in the erosion of sales of our existing products. For example, several of the patents in our pneumococcal
vaccine portfolio were challenged in inter partes review and post-grant review proceedings in the United States. In June 2018, the Patent Trial and Appeal Board
ruled on one patent, holding that one claim was valid and that all other claims were invalid. The party challenging that patent has appealed the decision. Challenges
to other patents remain pending before the U.S. Patent and Trademark Office. The invalidation of these patents could potentially allow a competitor pneumococcal
vaccine into the marketplace. We are also subject to patent litigation pursuant to which one or more third parties seeks damages and/or injunctive relief to
compensate for alleged infringement of its patents by our commercial or other activities. For example, our Hospira subsidiaries are involved in patent and patent-
related disputes over their attempts to bring generic pharmaceutical and biosimilar products to market. If one of our marketed products is found to infringe valid
patent rights of a third party, such third party may be awarded significant damages, or we may be prevented from further sales of that product. Such damages may
be enhanced as much as three-fold in the event that we or one of our subsidiaries, like Hospira, is found to have willfully infringed valid patent rights of a third
party.

Actions In Which We Are The Plaintiff
Bosulif (bosutinib)
In December 2016, Wyeth LLC, Wyeth Pharmaceuticals Inc., and PF Prism C.V. (collectively, Wyeth) brought a patent-infringement action against Alembic
Pharmaceuticals, Ltd, Alembic Pharmaceuticals, Inc. (collectively, Alembic), Sun Pharmaceutical Industries, Inc., and Sun Pharmaceutical Industries Limited
(collectively, Sun), in the U.S. District Court for the District of Delaware in connection with abbreviated new drug applications respectively filed with the FDA by
Alembic and Sun, each seeking approval to market generic versions of bosutinib. Alembic is challenging patents, which expire in 2026, covering polymorphic
forms of bosutinib and methods of treating chronic myelogenous leukemia. Sun is challenging the patent covering polymorphic forms of bosutinib that expires in
2026. In March 2017, Wyeth brought a patent-infringement action against MSN Laboratories Private Limited and MSN Pharmaceuticals, Inc. (collectively, MSN),
in the U.S. District Court for the District of Delaware in connection with an abbreviated new drug application filed with the FDA by MSN, seeking approval to
market a generic version of bosutinib, and challenging a patent expiring in 2026 covering polymorphic forms of bosutinib. In September 2017, the case against
MSN was dismissed. Also, in September 2017, Wyeth brought an additional patent-infringement action against Sun in the U.S. District Court for the District of
Delaware asserting the infringement and validity of two other patents challenged by Sun, which expire in 2025 and 2026, respectively, covering compositions of
bosutinib and methods of treating chronic myelogenous leukemia.
EpiPen
In July 2010, King, which we acquired in 2011 and is a wholly-owned subsidiary, brought a patent-infringement action against Sandoz in the U.S. District Court
for the District of New Jersey in connection with Sandoz’s abbreviated new drug application filed with the FDA seeking approval to market an epinephrine
injectable product. Sandoz is challenging patents, which expire in 2025, covering the next-generation autoinjector for use with epinephrine that is sold under the
EpiPen brand name.
Precedex Premix
In June 2014, Ben Venue Laboratories, Inc. (Ben Venue) notified our subsidiary, Hospira, that it had filed an abbreviated new drug application with the FDA
seeking approval to market a generic version of Hospira’s premix version of Precedex and containing allegations that a patent relating to the use of Precedex in an
intensive care unit setting, which expires in March 2019, was invalid or not infringed. In August 2014, Hospira and Orion Corporation (co-owner of the patent that
is the subject of the lawsuit) filed suit against Ben Venue, Hikma Pharmaceuticals PLC (Hikma), and West-Ward Pharmaceutical Corp. in the U.S. District Court
for the District of Delaware asserting the validity and infringement of the patent. In October 2014,

                                                                                   39
              Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 97 of 266 PageID #: 683
                                     PFIZER INC. AND SUBSIDIARY COMPANIES
                                            NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                 (UNAUDITED)

Eurohealth International Sarl was substituted for Ben Venue and Hikma. In June 2016, this case was settled on terms not material to Pfizer.
In June 2015, Amneal Pharmaceuticals LLC (Amneal) notified Hospira that it had filed an abbreviated new drug application with the FDA seeking approval to
market a generic version of Hospira’s premix version of Precedex and containing allegations that four patents relating to the Precedex premix formulations and
their use, all of which expire in 2032, were invalid or not infringed. In August 2015, Hospira filed suit against Amneal in the U.S. District Court for the District of
Delaware asserting the validity and infringement of the patents that are the subject of the lawsuit. In January 2018, the District Court ruled that one of the four
patents was valid and infringed, and that the other three patents were invalid. In February and March 2018, respectively, each of Amneal and Hospira appealed the
District Court decision to the U.S. Court of Appeals for the Federal Circuit.
In December 2015, Fresenius Kabi USA LLC (Fresenius) notified Hospira that it had filed an abbreviated new drug application with the FDA seeking approval to
market a generic version of Hospira’s premix version of Precedex and containing allegations that four patents relating to the Precedex premix formulations and
their use, all of which expire in 2032, were invalid or not infringed. In January 2016, Hospira filed suit against Fresenius in the U.S. District Court for the Northern
District of Illinois asserting the validity and infringement of the patents that are the subject of the lawsuit.
In August 2016, Par Sterile Products, LLC (Par) notified Hospira that it had filed an abbreviated new drug application with the FDA seeking approval to market a
generic version of Hospira’s premix version of Precedex and containing allegations that four patents relating to the Precedex premix formulations and their use, all
of which expire in 2032, were invalid or not infringed. In September 2016, Hospira filed suit against Par in the U.S. District Court for the District of Delaware
asserting the validity and infringement of the patents that are the subject of the lawsuit. In December 2016, the case was stayed pending the outcome of Hospira’s
suit against Amneal (including all appeals).
In December 2017, Gland Pharma Limited (Gland) notified Hospira that it had filed an abbreviated new drug application with the FDA seeking approval to market
a generic version of Hospira’s premix version of Precedex and containing allegations that six patents relating to the Precedex premix formulations and their use, all
of which expire in 2032, were invalid or not infringed. In February 2018, Hospira filed suit against Gland in the U.S. District Court for the District of Delaware
asserting the validity and infringement of four patents that are the subject of the lawsuit.
In December 2017, Jiangsu Hengrui Medicine Co., Ltd. (Hengrui) notified Hospira that it had filed an abbreviated new drug application with the FDA seeking
approval to market a generic version of Hospira’s premix version of Precedex and containing allegations that six patents relating to the Precedex premix
formulations and their use, all of which expire in 2032, were invalid or not infringed. In February 2018, Hospira filed suit against Hengrui in the U.S. District Court
for the District of Delaware asserting the validity and infringement of four patents that are the subject of the lawsuit.
In February 2018, Baxter Healthcare Corporation (Baxter) filed a declaratory judgment action against Hospira in the U.S. District Court for the District of
Delaware seeking a declaration of non-infringement of four patents relating to the Precedex premix formulations and their use. One of the patents included in the
action expires in 2019 and the other three patents expire in 2032. In March 2018, Hospira filed a counterclaim for infringement of the patent expiring in 2019.
Xeljanz (tofacitinib)
In February 2017, we brought a patent-infringement action against MicroLabs USA Inc. and MicroLabs Ltd. (collectively, MicroLabs) in the U.S. District Court
for the District of Delaware asserting the infringement and validity of three patents challenged by MicroLabs in its abbreviated new drug application seeking
approval to market a generic version of tofacitinib 5 mg tablets. Of the three patents that are the subject of the lawsuit, one covers the active ingredient and expires
in December 2025, the second covers an enantiomer of tofacitinib and expires in 2022, and the third covers a polymorphic form of tofacitinib and expires in 2023.
Three other patents for Xeljanz expiring in December 2020 have not been challenged by MicroLabs.
Separately, also in February 2017, we brought a patent-infringement action against Sun Pharmaceutical Industries Ltd. in the U.S. District Court for the District of
Delaware asserting the infringement and validity of our patent covering a polymorphic form of tofacitinib, expiring in 2023, that was challenged by Sun
Pharmaceutical Industries Ltd. in its abbreviated new drug application seeking approval to market a generic version of tofacitinib 11 mg extended release tablets. In
November 2017, we brought an additional patent-infringement action against Sun Pharmaceuticals Industries Ltd. in the U.S. District Court for the District of
Delaware asserting the infringement and validity of another patent challenged by Sun Pharmaceuticals Industries Ltd, which covers the active ingredient and
expires in December 2025.
In March 2017, we brought a patent-infringement action against Zydus Pharmaceuticals (USA) Inc. and Cadila Healthcare Ltd. (collectively, Zydus) in the U.S.
District Court for the District of Delaware asserting the infringement and validity of the same

                                                                                   40
              Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 98 of 266 PageID #: 684
                                     PFIZER INC. AND SUBSIDIARY COMPANIES
                                           NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                (UNAUDITED)

three patents that are the subject of the action against MicroLabs, which Zydus challenged in its abbreviated new drug application seeking approval to market a
generic version of tofacitinib 5 mg tablets.
Also, in March 2017, we brought separate actions in the U.S. District Court for the District of Delaware against Prinston Pharmaceutical Inc., Zhejiang Huahai
Pharmaceutical Co., Ltd., Huahai US Inc. and Solco Healthcare US, LLC (collectively, Prinston) and against Breckenridge Pharmaceutical Inc., Pensa Pharma S.A.
and Laboratorios Del Dr. Esteve, S.A. (collectively, Breckenridge) on the two patents expiring in 2022 and 2023, respectively, that were challenged by Prinston
and Breckenridge in their respective abbreviated new drug applications seeking approval to market generic versions of tofacitinib 5 mg tablets. In October 2017,
we brought an additional patent-infringement action against Breckenridge in the U.S. District Court for the District of Delaware asserting the infringement and
validity of four additional patents challenged by Breckenridge, three of which expire in December 2020 and one of which expires in December 2025. In March
2018, we brought another patent infringement action against Prinston in the U.S. District Court for the District of Delaware asserting the infringement and validity
of an additional patent, which had been subsequently challenged by Prinston and which expires in December 2025. In May 2018, we settled all of our claims
against Breckenridge on terms not material to Pfizer.
Xtandi (enzalutamide)
In December 2016, Medivation and Medivation Prostate Therapeutics, Inc. (collectively, the Medivation Group); Astellas Pharma Inc., Astellas US LLC and
Astellas Pharma US, Inc. (collectively, Astellas); and The Regents of the University of California filed patent-infringement suits in the U.S. District Court for the
District of Delaware against Actavis Laboratories FL, Inc. and Actavis LLC (collectively, Actavis); Zydus; and Apotex Inc. and Apotex Corp. (collectively,
Apotex) in connection with those companies’ respective abbreviated new drug applications filed with the FDA for approval to market generic versions of
enzalutamide. The generic manufacturers are challenging patents, which expire as early as 2026, covering enzalutamide and treatments for prostate cancer. In May
2017, the Medivation Group filed a patent-infringement suit against Roxane Laboratories Inc. (Roxane) in the same court in connection with Roxane’s abbreviated
new drug application with the FDA for approval to market a generic version of enzalutamide. In June and July 2018, we settled all of our claims against Actavis
and Apotex, respectively, on terms not material to Pfizer.
Inlyta (axitinib)
In April 2018, Apotex Inc. notified us that it had filed an abbreviated new drug application with the FDA seeking approval to market a generic version of Inlyta.
Apotex Inc. asserts the invalidity and non-infringement of the crystalline form patent for Inlyta that expires in 2030. In May 2018, we filed suit against Apotex Inc.
in the U.S. District Court for the District of Delaware, asserting the validity and infringement of the crystalline form patent for Inlyta.
Kerydin (tavaborole)
In September 2018, several generic companies notified us that they had filed abbreviated new drug applications with the FDA seeking approval to market generic
versions of Kerydin. The generic companies assert the invalidity and non-infringement of methods of use and formulation patents for tavaborole that expire in
2026 and 2027, including pediatric exclusivity. In October 2018, Anacor, our wholly-owned subsidiary , filed infringement lawsuits against each of the generic
filers in the U.S. District Court for the District of Delaware.

Matters Involving Our Collaboration/Licensing Partners
Toviaz (fesoterodine)––Inter-Partes Reviews
In January 2016, Mylan Pharmaceuticals and Mylan Laboratories (collectively, Mylan) filed petitions with the U.S. Patent and Trademark Office requesting inter
partes reviews of five of the patents covering fesoterodine, the active ingredient in Toviaz: three composition-of-matter patents and a method-of-use patent that
expire in 2019 and a patent covering salts of fesoterodine that expires in 2022. The patents are owned by UCB Pharma GmbH, and we have an exclusive,
worldwide license to market Toviaz from UCB Pharma GmbH. In July 2016, the Patent Trial and Appeal Board agreed to institute inter partes reviews of all five
patents. Amerigen Pharmaceuticals Limited (Amerigen), Alembic Pharmaceuticals Limited and Torrent Pharmaceuticals Limited joined the inter partes reviews. In
July 2017, the U.S. Patent and Trademark Office issued decisions upholding all five patents. In September 2017, Mylan and Amerigen appealed the U.S. Patent and
Trademark Office decisions to the U.S. Court of Appeals for the Federal Circuit . In January 2018, Mylan withdrew its appeal. Amerigen’s appeal of the decision
upholding the patent covering salts of fesoterodine that expires in 2022 is the only pending appeal.
Eliquis
In February, March, and April 2017, twenty-five generic companies sent BMS Paragraph-IV certification letters informing BMS that they had filed abbreviated
new drug applications seeking approval of generic versions of Eliquis, challenging the validity and infringement of one or more of the three patents listed in the
Orange Book for Eliquis. The patents currently are set to expire in 2019, 2026, and 2031. Eliquis has been jointly developed and is being commercialized by BMS
and Pfizer. In April 2017, BMS and Pfizer filed patent-infringement actions against all generic filers in the U.S. District Court for the District of

                                                                                  41
               Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 99 of 266 PageID #: 685
                                      PFIZER INC. AND SUBSIDIARY COMPANIES
                                             NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                  (UNAUDITED)

Delaware and the U.S. District Court for the District of West Virginia, asserting that each of the generic companies’ proposed products would infringe each of the
patent(s) that each generic filer challenged. Some generic filers challenged only the 2031 patent, some challenged both the 2031 and 2026 patent, and one generic
company challenged all three patents. We and BMS have settled with certain of the generic companies on terms not material to Pfizer, and we and BMS may settle
with other generic companies in the future.
Actions In Which We Are The Defendant
Inflectra (infliximab-dyyb)
In March 2015, Janssen and New York University, together, brought a patent-infringement action in the U.S. District Court for the District of Massachusetts
against Hospira, Celltrion Healthcare Co. Ltd. and Celltrion Inc. alleging that infliximab-dyyb, to be marketed by Hospira in the U.S. under the brand name
Inflectra, would infringe six patents relating to infliximab, its manufacture and use. Claims with respect to four of the patents were dismissed by the plaintiffs,
leaving two patents at issue: the infliximab antibody patent and a patent relating to cell culture media. In January 2018, the antibody patent was declared invalid by
the Court of Appeals for the Federal Circuit. In July 2018, the U.S. District Court for the District of Massachusetts granted defendants’ motion for summary
judgment and ruled that the patent relating to cell culture media was not infringed.
Bavencio (avelumab)
In July 2017, BMS, E.R. Squibb & Sons LLC, Ono Pharmaceutical Co. Ltd., and Tasuku Honjo brought a patent-infringement action in the U.S. District Court for
the District of Delaware against Pfizer, Merck KGaA, and EMD Serono, Inc., alleging that Bavencio (avelumab) infringes one patent relating to methods for
treating tumors with anti-PD-L1 antibodies, which expires in 2023.
A2. Legal Proceedings––Product Litigation

Like other pharmaceutical companies, we are defendants in numerous cases, including but not limited to those discussed below, related to our pharmaceutical and
other products. Plaintiffs in these cases seek damages and other relief on various grounds for alleged personal injury and economic loss.
Asbestos
Between 1967 and 1982, Warner-Lambert owned American Optical Corporation (American Optical), which manufactured and sold respiratory protective devices
and asbestos safety clothing. In connection with the sale of American Optical in 1982, Warner-Lambert agreed to indemnify the purchaser for certain liabilities,
including certain asbestos-related and other claims. As of September 30, 2018 , approximately 56,880 claims naming American Optical and numerous other
defendants were pending in various federal and state courts seeking damages for alleged personal injury from exposure to asbestos and other allegedly hazardous
materials. Warner-Lambert was acquired by Pfizer in 2000 and is a wholly-owned subsidiary of Pfizer. Warner-Lambert is actively engaged in the defense of, and
will continue to explore various means of resolving, these claims.
Numerous lawsuits are pending against Pfizer in various federal and state courts seeking damages for alleged personal injury from exposure to products allegedly
containing asbestos and other allegedly hazardous materials sold by Pfizer and certain of its previously owned subsidiaries.
There also are a small number of lawsuits pending in various federal and state courts seeking damages for alleged exposure to asbestos in facilities owned or
formerly owned by Pfizer or its subsidiaries.
Effexor
Beginning in May 2011, actions, including purported class actions, were filed in various federal courts against Wyeth and, in certain of the actions, affiliates of
Wyeth and certain other defendants relating to Effexor XR, which is the extended-release formulation of Effexor. The plaintiffs in each of the class actions seek to
represent a class consisting of all persons in the U.S. and its territories who directly purchased, indirectly purchased or reimbursed patients for the purchase of
Effexor XR or generic Effexor XR from any of the defendants from June 14, 2008 until the time the defendants’ allegedly unlawful conduct ceased. The plaintiffs
in all of the actions allege delay in the launch of generic Effexor XR in the U.S. and its territories, in violation of federal antitrust laws and, in certain of the actions,
the antitrust, consumer protection and various other laws of certain states, as the result of Wyeth fraudulently obtaining and improperly listing certain patents for
Effexor XR in the Orange Book, enforcing certain patents for Effexor XR and entering into a litigation settlement agreement with a generic drug manufacturer with
respect to Effexor XR. Each of the plaintiffs seeks treble damages (for itself in the individual actions or on behalf of the putative class in the purported class
actions) for alleged price overcharges for Effexor XR or generic Effexor XR in the U.S. and its territories since June 14, 2008. All of these actions have been
consolidated in the U.S. District Court for the District of New Jersey.
In October 2014, the District Court dismissed the direct purchaser plaintiffs’ claims based on the litigation settlement agreement but declined to dismiss the other
direct purchaser plaintiff claims. In January 2015, the District Court entered partial final

                                                                                     42
              Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 100 of 266 PageID #: 686
                                      PFIZER INC. AND SUBSIDIARY COMPANIES
                                            NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                 (UNAUDITED)

judgments as to all settlement agreement claims, including those asserted by direct purchasers and end-payer plaintiffs, which plaintiffs appealed to the U.S. Court
of Appeals for the Third Circuit. In August 2017, the U.S. Court of Appeals for the Third Circuit reversed the District Court’s decisions and remanded the claims to
the District Court.
Lipitor
• Antitrust Actions
Beginning in November 2011, purported class actions relating to Lipitor were filed in various federal courts against, among others, Pfizer, certain affiliates of
Pfizer, and, in most of the actions, Ranbaxy, Inc. (Ranbaxy) and certain affiliates of Ranbaxy. The plaintiffs in these various actions seek to represent nationwide,
multi-state or statewide classes consisting of persons or entities who directly purchased, indirectly purchased or reimbursed patients for the purchase of Lipitor (or,
in certain of the actions, generic Lipitor) from any of the defendants from March 2010 until the cessation of the defendants’ allegedly unlawful conduct (the Class
Period). The plaintiffs allege delay in the launch of generic Lipitor, in violation of federal antitrust laws and/or state antitrust, consumer protection and various
other laws, resulting from (i) the 2008 agreement pursuant to which Pfizer and Ranbaxy settled certain patent litigation involving Lipitor, and Pfizer granted
Ranbaxy a license to sell a generic version of Lipitor in various markets beginning on varying dates, and (ii) in certain of the actions, the procurement and/or
enforcement of certain patents for Lipitor. Each of the actions seeks, among other things, treble damages on behalf of the putative class for alleged price
overcharges for Lipitor (or, in certain of the actions, generic Lipitor) during the Class Period. In addition, individual actions have been filed against Pfizer,
Ranbaxy and certain of their affiliates, among others, that assert claims and seek relief for the plaintiffs that are substantially similar to the claims asserted and the
relief sought in the purported class actions described above. These various actions have been consolidated for pre-trial proceedings in a Multi-District Litigation (
In re Lipitor Antitrust Litigation MDL-2332 ) in the U.S. District Court for the District of New Jersey.
In September 2013 and 2014, the District Court dismissed with prejudice the claims by direct purchasers. In October and November 2014, the District Court
dismissed with prejudice the claims of all other Multi-District Litigation plaintiffs. All plaintiffs have appealed the District Court’s orders dismissing their claims
with prejudice to the U.S. Court of Appeals for the Third Circuit. In addition, the direct purchaser class plaintiffs appealed the order denying their motion to amend
the judgment and for leave to amend their complaint to the U.S. Court of Appeals for the Third Circuit. In August 2017, the U.S. Court of Appeals for the Third
Circuit reversed the District Court’s decisions and remanded the claims to the District Court.
Also, in January 2013, the State of West Virginia filed an action in West Virginia state court against Pfizer and Ranbaxy, among others, that asserts claims and
seeks relief on behalf of the State of West Virginia and residents of that state that are substantially similar to the claims asserted and the relief sought in the
purported class actions described above.
•   Personal Injury Actions
A number of individual and multi-plaintiff lawsuits have been filed against us in various federal and state courts alleging that the plaintiffs developed type 2
diabetes purportedly as a result of the ingestion of Lipitor. Plaintiffs seek compensatory and punitive damages.
In February 2014, the federal actions were transferred for consolidated pre-trial proceedings to a Multi-District Litigation ( In re Lipitor (Atorvastatin Calcium)
Marketing, Sales Practices and Products Liability Litigation (No. II) MDL-2502 ) in the U.S. District Court for the District of South Carolina. Since 2016, certain
cases in the Multi-District Litigation were remanded to certain state courts. In January 2017, the District Court granted our motion for summary judgment,
dismissing substantially all of the remaining cases pending in the Multi-District Litigation. In January 2017, the plaintiffs appealed the District Court’s decision to
the U.S. Court of Appeals for the Fourth Circuit. In June 2018, the U.S. Court of Appeals for the Fourth Circuit affirmed the District Court’s decision.
Viagra
A number of individual and multi-plaintiff lawsuits have been filed against us in various federal and state courts alleging that the plaintiffs developed melanoma
and/or the exacerbation of melanoma purportedly as a result of the ingestion of Viagra. Plaintiffs seek compensatory and punitive damages.
In April 2016, the federal actions were transferred for coordinated pre-trial proceedings to a Multi-District Litigation ( In Re: Viagra (Sildenafil Citrate) Products
Liability Litigation, MDL-2691 ) in the U.S. District Court for the Northern District of California. In December 2016, federal actions filed against Lilly and filed
against both us and Lilly, were transferred for coordinated pre-trial proceedings to the Multi-District Litigation ( In re: Viagra (Sildenafil Citrate) and Cialis
(Tadalafil) Products Liability Litigation, MDL-2691 ).
Intravenous Solutions
Beginning in November 2016, purported class actions were filed in the U.S. District Court for the Northern District of Illinois against Hospira, Hospira Worldwide,
Inc. and certain other defendants relating to intravenous saline solution. Plaintiffs seek to

                                                                                    43
             Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 101 of 266 PageID #: 687
                                     PFIZER INC. AND SUBSIDIARY COMPANIES
                                            NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                 (UNAUDITED)

represent a class consisting of all persons and entities in the U.S. who directly purchased intravenous saline solution sold by any of the defendants from January 1,
2013 until the time the defendants’ allegedly unlawful conduct ceases. Plaintiffs allege that the defendants’ conduct restricts output and artificially fixes, raises,
maintains and/or stabilizes the prices of intravenous saline solution sold throughout the U.S. in violation of federal antitrust laws. Plaintiffs seek treble damages
(for themselves and on behalf of the putative classes) and an injunction against defendants for alleged price overcharges for intravenous saline solution in the U.S.
since January 1, 2013. All of these actions have been consolidated in the U.S. District Court for the Northern District of Illinois. In July 2018, the District Court
granted defendants’ motions to dismiss the consolidated amended complaint without prejudice. Plaintiffs filed a second amended complaint in September 2018. On
February 3, 2017, we completed the sale of our global infusion systems net assets, HIS, which includes intravenous saline solution, to ICU Medical. The litigation
is the subject of cross-claims for indemnification by both Pfizer and ICU Medical under the purchase agreement.
Separately, in April 2017, Pfizer, Hospira and two employees of Pfizer received grand jury subpoenas issued by the United States District Court for the Eastern
District of Pennsylvania, in connection with an investigation by the U.S. Department of Justice, Antitrust Division. The subpoenas seek documents related to the
sale, manufacture, pricing and shortages of intravenous solutions, including saline, as well as communications among industry participants regarding these issues.
The Department of Justice investigation is also the subject of cross-claims for indemnification by both Pfizer and ICU Medical under the purchase agreement. In
addition, in August 2015, the New York Attorney General issued a subpoena to Hospira for similar information. Hospira has produced records to the New York
Attorney General and coordinated with ICU Medical to produce records to the U.S. Department of Justice.
Hormone Therapy Consumer Class Action
A certified consumer class action is pending against Wyeth in the U.S. District Court for the Southern District of California based on the alleged off-label
marketing of its hormone therapy products. The case was originally filed in December 2003. The class consists of California consumers who purchased Wyeth’s
hormone-replacement products between January 1995 and January 2003 and who do not seek personal injury damages therefrom. The class seeks compensatory
and punitive damages, including a full refund of the purchase price.
Eliquis
A number of individual and multi-plaintiff lawsuits have been filed against us and BMS in various federal and state courts pursuant to which plaintiffs seek to
recover for personal injuries, including wrongful death, due to bleeding allegedly as a result of the ingestion of Eliquis. Plaintiffs seek compensatory and punitive
damages.
In February 2017, the federal actions were transferred for coordinated pre-trial proceedings to a Multi-District Litigation ( In Re: Eliquis (Apixaban) Products
Liability Litigation MDL-2754 ) in the U.S. District Court for the Southern District of New York. In July 2017, the District Court dismissed substantially all of the
actions that were pending in the Multi-District Litigation. In August 2017, certain plaintiffs appealed the District Court’s dismissal to the U.S. Court of Appeals for
the Second Circuit. Additional cases continue to be transferred to the Multi-District Litigation.
EpiPen
Beginning in February 2017, purported class actions were filed in various federal courts by indirect purchasers of EpiPen against Pfizer, and/or its affiliates King
and Meridian, and/or various entities affiliated with Mylan N.V., and Mylan N.V. Chief Executive Officer, Heather Bresch. The plaintiffs in these actions seek to
represent U.S. nationwide classes comprising persons or entities who paid for any portion of the end-user purchase price of an EpiPen between 2009 until the
cessation of the defendants’ allegedly unlawful conduct. In August 2017, a similar lawsuit brought in the U.S. District Court for the District of New Jersey on
behalf of a purported class of direct purchaser plaintiffs against Pfizer, King, Meridian and Mylan was voluntarily dismissed without prejudice. Against Pfizer
and/or its affiliates, plaintiffs generally allege that Pfizer’s and/or its affiliates’ settlement of patent litigation regarding EpiPen delayed market entry of generic
EpiPen in violation of federal antitrust laws and various state antitrust or consumer protection laws. At least one lawsuit also alleges that Pfizer and/or Mylan N.V.
violated the federal Racketeer Influenced and Corrupt Organizations Act. Plaintiffs also filed various consumer protection and unjust enrichment claims against,
and relating to conduct attributable solely to, Mylan Pharmaceuticals regarding EpiPen. Plaintiffs seek treble damages for alleged overcharges for EpiPen since
2009. In August 2017, the actions were consolidated for coordinated pre-trial proceedings in a Multi-District Litigation ( In re: EpiPen (Epinephrine Injection,
USP) Marketing, Sales Practices and Antitrust Litigation , MDL-2785) in the U.S. District Court for the District of Kansas with other EpiPen-related actions
against Mylan N.V. and/or its affiliates to which Pfizer, King and Meridian are not parties.
Nexium 24HR and Protonix
A number of individual and multi-plaintiff lawsuits have been filed against Pfizer, certain of its subsidiaries and/or other pharmaceutical manufacturers in various
federal and state courts alleging that the plaintiffs developed kidney-related injuries purportedly as a result of the ingestion of certain proton pump inhibitors. The
cases against us involve Nexium 24HR and/or Protonix and seek compensatory and punitive damages and, in some cases, treble damages, restitution or
disgorgement. In

                                                                                   44
             Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 102 of 266 PageID #: 688
                                     PFIZER INC. AND SUBSIDIARY COMPANIES
                                           NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                (UNAUDITED)

August 2017, the federal actions were ordered transferred for coordinated pre-trial proceedings to a Multi-District Litigation ( In re: Proton-Pump Inhibitor
Products Liability Litigation (No. II)) in the U.S. District Court for the District of New Jersey.
Docetaxel
• Personal Injury Actions
A number of lawsuits have been filed against Hospira and Pfizer in various federal and state courts alleging that plaintiffs who were treated with Docetaxel
developed permanent hair loss. The significant majority of the cases also name other defendants, including the manufacturer of the branded product, Taxotere.
Plaintiffs seek compensatory and punitive damages.
In October 2016, the federal cases were transferred for coordinated pre-trial proceedings to a Multi-District Litigation ( In re Taxotere (Docetaxel) Products
Liability Litigation , MDL-2740) in the U.S. District Court for the Eastern District of Louisiana.
• Mississippi Attorney General Government Investigation
In October 2018, the Attorney General of Mississippi filed a complaint in Mississippi state court against the manufacturer of the branded product and eight other
manufacturers including Pfizer and Hospira, alleging, with respect to Pfizer and Hospira, a failure to warn about a risk of permanent hair loss in violation of the
Mississippi Consumer Protection Act. The action seeks civil penalties and injunctive relief.
A3. Legal Proceedings––Commercial and Other Matters
Average Wholesale Price Litigation
Pfizer, certain of its subsidiaries and other pharmaceutical manufacturers were sued in various state courts by a number of states alleging that the defendants
provided average wholesale price (AWP) information for certain of their products that was higher than the actual average prices at which those products were sold.
The AWP is used to determine reimbursement levels under Medicare Part B and Medicaid and in many private-sector insurance policies and medical plans. All but
one of those actions have been resolved through settlement, dismissal or final judgment. The plaintiff state, Illinois, in the one remaining action claims that the
alleged spread between the AWPs at which purchasers were reimbursed and the actual sale prices was promoted by the defendants as an incentive to purchase
certain of their products. The action alleges, among other things, fraud and violation of the state’s unfair trade practices and consumer protection statutes and seeks
monetary and other relief, including civil penalties and treble damages.
Monsanto-Related Matters
In 1997, Monsanto Company (Former Monsanto) contributed certain chemical manufacturing operations and facilities to a newly formed corporation, Solutia Inc.
(Solutia), and spun off the shares of Solutia. In 2000, Former Monsanto merged with Pharmacia & Upjohn Company to form Pharmacia. Pharmacia then
transferred its agricultural operations to a newly created subsidiary, named Monsanto Company (New Monsanto), which it spun off in a two-stage process that was
completed in 2002. Pharmacia was acquired by Pfizer in 2003 and is a wholly-owned subsidiary of Pfizer.
In connection with its spin-off that was completed in 2002, New Monsanto assumed, and agreed to indemnify Pharmacia for, any liabilities related to Pharmacia’s
former agricultural business. New Monsanto has defended and/or is defending Pharmacia in connection with various claims and litigation arising out of, or related
to, the agricultural business, and has been indemnifying Pharmacia when liability has been imposed or settlement has been reached regarding such claims and
litigation.
In connection with its spin-off in 1997, Solutia assumed, and agreed to indemnify Pharmacia for, liabilities related to Former Monsanto’s chemical businesses. As
the result of its reorganization under Chapter 11 of the U.S. Bankruptcy Code, Solutia’s indemnification obligations relating to Former Monsanto’s chemical
businesses are primarily limited to sites that Solutia has owned or operated. In addition, in connection with its spinoff that was completed in 2002, New Monsanto
assumed, and agreed to indemnify Pharmacia for, any liabilities primarily related to Former Monsanto’s chemical businesses, including, but not limited to, any
such liabilities that Solutia assumed. Solutia’s and New Monsanto’s assumption of, and agreement to indemnify Pharmacia for, these liabilities apply to pending
actions and any future actions related to Former Monsanto’s chemical businesses in which Pharmacia is named as a defendant, including, without limitation,
actions asserting environmental claims, including alleged exposure to polychlorinated biphenyls. Solutia and/or New Monsanto are defending Pharmacia in
connection with various claims and litigation arising out of, or related to, Former Monsanto’s chemical businesses, and have been indemnifying Pharmacia when
liability has been imposed or settlement has been reached regarding such claims and litigation.
Environmental Matters
In 2009, we submitted to the U.S. Environmental Protection Agency (EPA) a corrective measures study report with regard to Pharmacia’s discontinued industrial
chemical facility in North Haven, Connecticut. In September 2010, our corrective measures study report was approved by the EPA, and we commenced
construction of the site remedy in late 2011 under an Updated Administrative Order on Consent with the EPA.

                                                                                  45
             Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 103 of 266 PageID #: 689
                                     PFIZER INC. AND SUBSIDIARY COMPANIES
                                            NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                 (UNAUDITED)

Also, in 2009, we submitted a revised site-wide feasibility study with regard to Wyeth Holdings Corporation’s (formerly, American Cynamid Company)
discontinued industrial chemical facility in Bound Brook, New Jersey. In July 2011, Wyeth Holdings Corporation finalized an Administrative Settlement
Agreement with the EPA and Order on Consent for Removal Action (the 2011 Administrative Settlement Agreement) with the EPA with regard to the Bound
Brook facility. In May 2012, we completed construction of an interim remedy to address the discharge of impacted groundwater from that facility to the Raritan
River. In September 2012, the EPA issued a final remediation plan for the Bound Brook facility’s main plant area, which is generally in accordance with one of the
remedies evaluated in our revised site-wide feasibility study. In March 2013, Wyeth Holdings Corporation (now Wyeth Holdings LLC) entered into an
Administrative Settlement Agreement and Order on Consent with the EPA to allow us to undertake detailed engineering design of the remedy for the main plant
area and to perform a focused feasibility study for two adjacent lagoons. In September 2015, the U.S., on behalf of the EPA, filed a complaint and consent decree
with the federal District Court for the District of New Jersey that allows Wyeth Holdings LLC to complete the design and to implement the remedy for the main
plant area. In December 2015, the consent decree (which supersedes the 2011 Administrative Settlement Agreement) was entered by the District Court. We have
accrued for the estimated costs of the site remedies for the North Haven and Bound Brook facilities. In September 2018, the EPA issued a final remediation plan
for the two adjacent lagoons, which is generally in accordance with one of the remedies evaluated in our focused feasibility study.
We are a party to a number of other proceedings brought under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as
amended, and other state, local or foreign laws in which the primary relief sought is the cost of past and/or future remediation.
Contracts with Iraqi Ministry of Health
In October 2017, a number of United States service members, civilians, and their families brought a complaint in the Federal District Court for the District of
Columbia against a number of pharmaceutical and medical devices companies, including Pfizer and certain of its subsidiaries, alleging that the defendants violated
the United States Anti-Terrorism Act. The complaint alleges that the defendants provided funding for terrorist organizations through their sales practices pursuant
to pharmaceutical and medical device contracts with the Iraqi Ministry of Health, and seeks monetary relief. In July 2018, the U.S. Department of Justice requested
documents related to this matter, which are being provided.
Allergan Complaint for Indemnity
In August 2018, Pfizer was named as a defendant in a third-party complaint for indemnity, along with King Pharmaceuticals LLC, a Pfizer subsidiary (King), filed
by Allergan Finance LLC (Allergan) in a Multi-District Litigation ( In re National Prescription Opiate Litigation MDL 2804 ) in the U.S. District Court for the
Northern District of Ohio. The lawsuit asserts claims for indemnity related to Kadian, which was owned for a short period by King in 2008, prior to Pfizer's
acquisition of King in 2010.
A4. Legal Proceedings––Government Investigations

Like other pharmaceutical companies, we are subject to extensive regulation by government agencies in the U.S., other developed markets and multiple emerging
markets in which we operate. As a result, we have interactions with government agencies on an ongoing basis. Criminal charges, and substantial fines and/or civil
penalties, as well as limitations on our ability to conduct business in applicable jurisdictions, could result from government investigations. In addition, in a qui tam
lawsuit in which the government declines to intervene, the relator may still pursue a suit for the recovery of civil damages and penalties on behalf of the
government. Among the investigations by government agencies are the matters discussed below.
Phenytoin Sodium Capsules
In 2012, Pfizer sold the U.K. Marketing Authorisation for phenytoin sodium capsules to a third party, but retained the right to supply the finished product to that
third party. In May 2013, the U.K. Competition & Markets Authority (CMA) informed us that it had launched an investigation into the supply of phenytoin sodium
capsules in the U.K. market. In August 2015, the CMA issued a Statement of Objections alleging that Pfizer and Pfizer Limited, a U.K. subsidiary, engaged in
conduct that violates U.K. and EU antitrust laws. In December 2016, the CMA imposed a £84.2 million fine on Pfizer and Pfizer Limited. Pfizer appealed the
CMA decision to The Competition Appeal Tribunal in February 2017 . On June 7, 2018, the Competition Appeal Tribunal overturned the CMA decision as well as
the associated fine. On June 28, 2018, the CMA sought permission to appeal the Competition Appeal Tribunal’s judgment.
Greenstone Investigations
Since July 2017, the U.S. Department of Justice’s Antitrust Division has been investigating our Greenstone generics business. We believe this is related to an
ongoing antitrust investigation of the generic pharmaceutical industry. The government has been obtaining information from Greenstone. In April 2018,
Greenstone received requests for information from the Antitrust Department of the Connecticut Office of the Attorney General. We have been providing
information pursuant to these requests.

                                                                                   46
             Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 104 of 266 PageID #: 690
                                     PFIZER INC. AND SUBSIDIARY COMPANIES
                                           NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                (UNAUDITED)


Subpoena relating to Manufacturing of Quillivant XR
In October 2018, we received a subpoena from the U.S. Attorney’s Office for the Southern District of New York seeking records relating to our relationship with
another drug manufacturer and its production and manufacturing of drugs including, but not limited to, Quillivant XR. We will be producing records pursuant to
the subpoena.
Intravenous Solutions
See Note 12A2. Legal Proceedings –– Product Litigation –– Intravenous Solutions above for information regarding government investigations related to sales of
intravenous solution products.
Contracts with Iraqi Ministry of Health
See Note 12A3. Legal Proceedings––Commercial and Other Matters––Contracts with Iraqi Ministry of Health above for information regarding U.S. government
investigations related to contracts with the Iraqi Ministry of Health.

Docetaxel –– Mississippi Attorney General Government Investigation
See Note 12A2. Legal Proceedings –– Product Litigation –– Docetaxel –– Mississippi Attorney General Government Investigation above for information regarding
a government investigation related to Docetaxel marketing practices.

A5. Legal Proceedings--Matters Resolved During the First Nine Months of 2018
During 2018, certain matters, including the matters discussed below, were resolved or were the subject of definitive settlement agreements or settlement
agreements-in-principle.
Celebrex
Beginning in July 2014, purported class actions were filed in the U.S. District Court for the Eastern District of Virginia against Pfizer and certain subsidiaries of
Pfizer relating to Celebrex. The plaintiffs sought to represent U.S. nationwide or multi-state classes consisting of persons or entities who directly purchased from
the defendants, or indirectly purchased or reimbursed patients for some or all of the purchase price of, Celebrex or generic Celebrex from May 31, 2014 until the
cessation of the defendants’ allegedly unlawful conduct. The plaintiffs alleged delay in the launch of generic Celebrex in violation of federal antitrust laws or
certain state antitrust, consumer protection and various other laws as a result of Pfizer fraudulently obtaining and improperly listing a patent on Celebrex, engaging
in sham litigation and prolonging the impact of sham litigation through settlement activity that further delayed generic entry. Each of the actions sought treble
damages on behalf of the putative class for alleged price overcharges for Celebrex since May 31, 2014. In December 2014, the District Court granted the parties’
joint motions to consolidate the direct purchaser and end-payer cases, and all such cases were consolidated as of March 2015. In October 2014 and March 2015, we
filed motions to dismiss the direct purchasers’ and end-payers’ amended complaints, respectively. In November 2015, the District Court denied in part and granted
in part our motion to dismiss the direct purchasers’ amended complaint. In February 2016, the District Court denied in part and granted in part our motion to
dismiss the end-payers’ amended complaint, and in August 2016, the District Court dismissed substantially all of the end-payers’ remaining claims. In February
2017, the District Court dismissed with prejudice all of the end-payers’ claims. In March 2017, the end-payers appealed the District Court’s order dismissing their
claims with prejudice to the U.S. Court of Appeals for the Fourth Circuit. In August 2017, the District Court granted the direct purchasers’ motion for class
certification. In November 2017, Pfizer and the direct purchasers entered into an agreement to resolve the direct purchasers’ class action for $94 million . In April
2018, the court approved the agreement. In November 2017, Pfizer and the end-payers entered into an agreement to resolve the claims of the end-payer plaintiffs
on terms not material to Pfizer.
Subpoenas relating to Copayment Assistance Organizations
In December 2015 and July 2016, Pfizer received subpoenas from the U.S. Attorney’s Office for the District of Massachusetts requesting documents related to the
Patient Access Network Foundation and other 501(c)(3) organizations that provide financial assistance to Medicare patients. In May 2018, Pfizer entered into a
civil settlement to resolve the matter. Pfizer paid $23.85 million to the United States, and entered into a five -year Corporate Integrity Agreement with the Office of
the Inspector General of the Department of Health and Human Services.
Civil Investigative Demand relating to Pharmacy Benefit Managers
In March 2016, Pfizer received a Civil Investigative Demand from the U.S. Attorney’s Office for the Southern District of New York (SDNY) related to Pfizer’s
contractual relationships with pharmacy benefit managers with respect to certain pharmaceutical products over the period from January 1, 2006 to the present. We
have provided information to the government in response to this Civil Investigative Demand. In July 2018, Pfizer was served with a qui tam complaint that appears
to be related to the SDNY investigation. The complaint was unsealed following the government’s decision not to intervene in the case.

                                                                                  47
              Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 105 of 266 PageID #: 691
                                      PFIZER INC. AND SUBSIDIARY COMPANIES
                                            NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                 (UNAUDITED)

B. Guarantees and Indemnifications
In the ordinary course of business and in connection with the sale of assets and businesses and other transactions, we often indemnify our counterparties against
certain liabilities that may arise in connection with the transaction or that are related to events and activities prior to or following a transaction. If the indemnified
party were to make a successful claim pursuant to the terms of the indemnification, we may be required to reimburse the loss. These indemnifications are generally
subject to various restrictions and limitations. Historically, we have not paid significant amounts under these provisions and, as of September 30, 2018 , the
estimated fair value of these indemnification obligations was not significant.
Pfizer Inc. has also guaranteed the long-term debt of certain companies that it acquired and that now are subsidiaries of Pfizer.
C. Certain Commitments
• Accelerated share repurchase agreement ––On March 12, 2018 , we entered into an accelerated share repurchase agreement with Citibank to repurchase $4.0
  billion of our common stock. Pursuant to the terms of the agreement, on March 14, 2018 , we paid $4.0 billion to Citibank and received an initial delivery of
  approximately 87 million shares of our common stock from Citibank at a price of $36.61 per share, which represented, based on the closing price of our common
  stock on the NYSE on March 12, 2018 , approximately 80% of the notional amount of the accelerated share repurchase agreement. On September 5, 2018, the
  accelerated share repurchase agreement with Citibank was completed, which, per the terms of the agreement, resulted in Citibank owing us a certain number of
  shares of Pfizer common stock. Pursuant to the agreement’s settlement terms, we received an additional 21 million shares of our common stock from Citibank on
  September 7, 2018. The average price paid for all of the shares delivered under the accelerated share repurchase agreement was $36.86 per share. The common
  stock received is included in Treasury stock . This agreement was entered into pursuant to our previously announced share repurchase authorization. After giving
  effect to the accelerated share repurchase agreement, as well as other share repurchases through September 30, 2018 , our remaining share-purchase
  authorization was approximately $9.2 billion at September 30, 2018 .
• Corporate headquarters lease agreement ––In April 2018, we entered an agreement to lease space in an office building in the Hudson Yards neighborhood of
  New York City. We will relocate our global headquarters to this property with occupancy expected beginning in 2022. Our future minimum rental commitment
  under this 20 -year lease is approximately $1.7 billion . In July 2018, we completed the sale of our current headquarters at 219 and 235 East 42nd Street. We also
  agreed to lease these properties from the buyer while we complete our relocation.
Note 13. Segment, Geographic and Other Revenue Information

A. Segment Information

We manage our commercial operations through two distinct business segments: Pfizer Innovative Health (IH) and Pfizer Essential Health (EH). The IH and EH
segments are each led by a single manager. Each operating segment has responsibility for its commercial activities and for certain IPR&D projects for new
investigational products and additional indications for in-line products that generally have achieved proof-of-concept. Each business has a geographic footprint
across developed and emerging markets. Our chief operating decision maker uses the revenues and earnings of the two operating segments, among other factors,
for performance evaluation and resource allocation.
We regularly review our segments and the approach used by management for performance evaluation and resource allocation. In July 2018, we announced that we
will reorganize our commercial operations effective at the beginning of our 2019 fiscal year. We will organize the company into three businesses: a science-based
Innovative Medicines business, which will include all of the current Pfizer Innovative Health medicines and vaccines business units as well as biosimilars and a
new hospital business unit for anti-infectives and sterile injectables; an off-patent branded and generic Established Medicines business operating with substantial
autonomy within Pfizer; and a Consumer Healthcare business. We are currently evaluating the impact to our operating segments and other costs and activities
based on how the businesses will be managed in 2019.
As described in Note 1A , the February 3, 2017 sale of HIS impacted our results of operations in 2017.

                                                                                    48
               Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 106 of 266 PageID #: 692
                                       PFIZER INC. AND SUBSIDIARY COMPANIES
                                                 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                      (UNAUDITED)


Operating Segments

Some additional information about our business segments as of September 30, 2018 follows:




IH focuses on developing and commercializing novel, value-creating                          EH includes legacy brands that have lost or will soon lose market exclusivity in
medicines and vaccines that significantly improve patients’ lives, as well as               both developed and emerging markets, branded and generic sterile injectable
products for consumer healthcare.                                                           products, biosimilars, and select branded products including anti-infectives. EH
Key therapeutic areas include internal medicine, vaccines, oncology,                        also includes an R&D organization, as well as our contract manufacturing
inflammation & immunology, rare disease and consumer healthcare.                            business.
                                                                                            Through February 2, 2017, EH also included HIS.

Leading brands include:                                                                     Leading brands include:
- Prevnar 13/Prevenar 13                                                                    - Lipitor
- Xeljanz                                                                                   - Norvasc
- Eliquis                                                                                   - Lyrica (Europe, Russia, Turkey, Israel and Central Asia countries)
- Lyrica (U.S., Japan and certain other markets)                                            - Celebrex
- Enbrel (outside the U.S. and Canada)                                                      - Viagra*
- Ibrance                                                                                   - Inflectra/Remsima
- Xtandi                                                                                    - Sulperazon
- Several OTC consumer healthcare products (e.g., Advil and                                 - Several other sterile injectable products
  Centrum )
* Viagra lost exclusivity in the U.S. in December 2017. Beginning in 2018, revenues for Viagra in the U.S. and Canada, which were reported in IH through 2017, are reported in EH (which
  reported all other Viagra revenues excluding the U.S. and Canada through 2017). Therefore, beginning in 2018, total Viagra worldwide revenues are reported in EH.
The following organizational change impacted our operating segments in 2018:
• Effective in the first quarter of 2018, certain costs for Pfizer’s StratCO group, which were previously reported in the operating results of our operating segments
  and Corporate, are reported in Other Unallocated. StratCO costs primarily include headcount costs, vendor costs and data costs largely in support of Pfizer’s
  commercial operations. The majority of the StratCO costs reflect additional amounts that our operating segments would have incurred had each segment
  operated as a standalone company during the periods presented. The reporting change was made to streamline accountability and speed decision making. In the
  third quarter of 2017, we reclassified approximately $125 million of costs from IH, approximately $36 million of costs from EH and approximately $19 million
  of costs from Corporate to Other unallocated costs to conform to the current period presentation. In the first nine months of 2017, we reclassified approximately
  $344 million of costs from IH, approximately $114 million of costs from EH and approximately $40 million of costs from Corporate to Other unallocated costs
  to conform to the current period presentation.
Other Costs and Business Activities
Certain pre-tax costs are not allocated to our operating segment results, such as costs associated with the following:
• WRD, which is generally responsible for research projects for our IH business until proof-of-concept is achieved and then for transitioning those projects to the
   IH segment via the GPD organization for possible clinical and commercial development. R&D spending may include upfront and milestone payments for
   intellectual property rights. The WRD organization also has responsibility for certain science-based and other platform-services organizations, which provide
   technical expertise and other services to the various R&D projects, including EH R&D projects. WRD is also responsible for facilitating all regulatory
   submissions and interactions with regulatory agencies, including all safety-event activities.
• GPD, which is generally responsible for the clinical development of assets that are in clinical trials for our WRD and Innovative portfolios. GPD also provides
   technical support and other services to Pfizer R&D projects.
• Corporate, representing platform functions (such as worldwide technology, global real estate operations, legal, finance, human resources, worldwide public
   affairs, compliance and worldwide procurement), the provision of medical information to healthcare providers, patients and other parties, transparency and
   disclosure activities, clinical trial results publication, grants for healthcare quality improvement and medical education, and partnerships with global public
   health and medical associations, as well as certain compensation and other corporate costs, such as interest income and expense, and gains and losses on
   investments. Effective in the first quarter of 2018, certain costs for StratCO, which were previously reported in the operating results of our operating segments
   and Corporate, are reported in Other Unallocated. For additional information, see note below on Other unallocated costs.

                                                                                            49
                  Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 107 of 266 PageID #: 693
                                          PFIZER INC. AND SUBSIDIARY COMPANIES
                                                 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                      (UNAUDITED)

•    Other unallocated costs, representing overhead expenses associated with our manufacturing and commercial operations that are not directly assessed to an
     operating segment, as business unit (segment) management does not manage these costs (which include manufacturing variances associated with production). In
     connection with the StratCO reporting change, in the third quarter of 2017, we reclassified approximately $125 million of costs from IH, approximately $36
     million of costs from EH and approximately $19 million of costs from Corporate to Other unallocated costs to conform to the current period presentation. In the
     first nine months of 2017, we reclassified approximately $344 million of costs from IH, approximately $114 million of costs from EH and approximately $40
     million of costs from Corporate to Other unallocated costs to conform to the current period presentation.
•    Certain transactions and events such as (i) purchase accounting adjustments, where we incur expenses associated with the amortization of fair value adjustments
     to inventory, intangible assets and PP&E; (ii) acquisition-related costs, where we incur costs for executing the transaction, integrating the acquired operations
     and restructuring the combined company; and (iii) certain significant items, representing substantive and/or unusual, and in some cases recurring, items (such as
     restructuring or legal charges) that are evaluated on an individual basis by management and that, either as a result of their nature or size, would not be expected
     to occur as part of our normal business on a regular basis. Such items can include, but are not limited to, non-acquisition-related restructuring costs, as well as
     costs incurred for legal settlements, asset impairments and disposals of assets or businesses, including, as applicable, any associated transition activities.
Segment Assets
We manage our assets on a total company basis, not by operating segment, as many of our operating assets are shared (such as our plant network assets) or
commingled (such as accounts receivable, as many of our customers are served by both operating segments). Therefore, our chief operating decision maker does
not regularly review any asset information by operating segment and, accordingly, we do not report asset information by operating segment. Total assets were
approximately $168 billion as of September 30, 2018 and $172 billion as of December 31, 2017 .
Selected Income Statement Information

The following table provides selected income statement information by reportable segment:
                                                                                                                    Three Months Ended
                                                                                                    Revenues                                   Earnings (a)
                                                                                         September 30,            October 1,         September 30,            October 1,
(MILLIONS OF DOLLARS)                                                                            2018                  2017                  2018                  2017
Reportable Segments:
    IH (b)                                                                         $             8,471    $            8,118   $             5,388     $          5,000
    EH   (b)                                                                                     4,826                 5,050                 2,527                2,801
     Total reportable segments                                                                  13,298                13,168                 7,915                7,801
Other business activities (c), (d)                                                                  —                     —                   (736)                (759)
Reconciling Items:
    Corporate (b), (d)                                                                              —                     —                  (1,337)              (1,363)
    Purchase accounting adjustments        (d)                                                      —                     —                  (1,309)              (1,154)
    Acquisition-related costs (d)                                                                   —                     —                   (112)                (155)
    Certain significant items (e)                                                                   —                     —                    213                 (449)
    Other unallocated     (b), (d)                                                                  —                     —                   (457)                (335)
                                                                                   $            13,298    $           13,168   $             4,177     $          3,585

                                                                                                                     Nine Months Ended
                                                                                                    Revenues                                   Earnings (a)
                                                                                         September 30,            October 1,         September 30,            October 1,
(MILLIONS OF DOLLARS)                                                                            2018                  2017                  2018                  2017
Reportable Segments:
     IH (b)                                                                        $            24,573    $           23,204   $            15,419     $         14,534
     EH (b)                                                                                     15,097                15,639                 8,133                8,672
       Total reportable segments                                                                39,670                38,843                23,552               23,206
Other business activities (c), (d)                                                                  —                     —                  (2,130)              (2,205)
Reconciling Items:
     Corporate (b), (d)                                                                             —                     —                  (3,633)              (3,908)
     Purchase accounting adjustments (d)                                                            —                     —                  (3,665)              (3,527)
     Acquisition-related costs (d)                                                                  —                     —                   (221)                (347)
     Certain significant items       (e)                                                            —                     —                      (8)               (797)
     Other unallocated (b), (d)                                                                     —                     —                  (1,064)              (1,070)
                                                                                   $            39,670    $           38,843   $            12,831     $         11,351


                                                                                   50
                Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 108 of 266 PageID #: 694
                                        PFIZER INC. AND SUBSIDIARY COMPANIES
                                                    NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                         (UNAUDITED)
(a)
    Income from continuing operations before provision for taxes on income. IH’s earnings include d ividend income of $91 million and $54 million in the third quarter of 2018 and 2017 ,
    respectively, and $226 million and $211 million in the first nine months of 2018 and 2017 , respectively, from our investment in ViiV. For additional information, see Note 4.
(b)
    In connection with the StratCO reporting change, in the third quarter of 2017, we reclassified approximately $125 million of costs from IH, approximately $36 million of costs from EH and
    approximately $19 million of costs from Corporate to Other unallocated costs to conform to the current period presentation. In the first nine months of 2017, we reclassified approximately
    $344 million of costs from IH, approximately $114 million of costs from EH and approximately $40 million of costs from Corporate to Other unallocated costs to conform to the current
    period presentation.
(c)
     Other business activities includes the costs managed by our WRD and GPD organizations.
(d)
     For a description, see the “Other Costs and Business Activities” section above.
(e)
    Certain significant items are substantive and/or unusual, and in some cases recurring, items (such as restructuring or legal charges) that, either as a result of their nature or size, would not be
    expected to occur as part of our normal business on a regular basis.
     For Earnings in the third quarter of 2018 , certain significant items includes: (i) restructuring credits and implementation costs associated with our cost-reduction ini tiatives that are not
     associated with an acquisition of $35 million , (ii) net charges for certain legal matters of $37 million , (iii) income of $2 million , representing an adjustment t o amounts previously recorded
     to write down the HIS net assets to fair value less costs to sell and (iv) other income of $282 million , which includes, among other things, a non-cash $343 million pre-tax gain in Other
     (income)/deductions––net associated with our transaction with Bain Capital to create a new biopharmaceutical company, Cerevel, to continue development of a portfolio of clinical and
     preclinical stage neuroscience assets primarily targeting disorders of the central nervous system. For additional information, see Note 2B, Note 3 and Note 4.
     For Earnings in the third quarter of 2017 , certain significant items includes: (i) restructuring credits and implementation costs associated with our cost-reduction initiatives that are not
     associated with an acquisition of $55 million , (ii) charges for certain legal matters of $183 million , (iii) income of $12 million , representing an adjustment to amounts previously recorded to
     write down the HIS net assets to fair value less costs to sell, (iv) certain asset impairment charges of $127 million , (v) charges for business and legal entity alignment of $16 million and (vi)
     other charges of $81 million , which includes, among other things, $55 million in inventory losses, overhead costs related to the period in which our Puerto Rico plants were not operational,
     and incremental costs, all of which resulted from hurricanes in Puerto Rico and are included in Cost of sales . For additional information, see Note 2B , Note 3 and Note 4 .
     For Earnings in the first nine months of 2018 , certain significant items includes: (i) restructuring credits and implementation costs associated with our cost-reduction initiatives that are not
     associated with an acquisition of $127 million , (ii) net credits for certain legal matters of $70 million , (iii) income of $1 million , representing an adjustment to amounts previously recorded
     to write down the HIS net assets to fair value less costs to sell, (iv) certain asset impairment charges of $31 million , (v) charges for business and legal entity alignment of $4 million and (vi)
     other income of $84 million , which includes, among other things, a non-cash $343 million pre-tax gain in Other (income)/deductions––net associated with our transaction with Bain Capital
     to create a new biopharmaceutical company, Cerevel, to continue development of a portfolio of clinical and preclinical stage neuroscience assets primarily targeting disorders of the central
     nervous system, a $119 million charge, in the aggregate, in Selling, information and administrative expenses , for a special one-time bonus paid to virtually all Pfizer colleagues, excluding
     executives, which was one of several actions taken by us after evaluating the expected positive net impact of the December 2017 enactment of the TCJA on us, and a $50 million pre-tax gain
     in Other (income)/deductions––net as a result of the contribution of our allogeneic chimeric antigen receptor T cell therapy development program assets in connection with our contribution
     agreement entered into with Allogene. For additional information, see Note 2B , Note 3 and Note 4 .
     For Earnings in the first nine months of 2017 , certain significant items includes: (i) restructuring credits and implementation costs associated with our cost-reduction initiatives that are not
     associated with an acquisition of $133 million , (ii) charges for certain legal matters of $191 million , (iii) charges of $52 million , representing adjustments to amounts previously recorded to
     write-down the HIS net assets to fair value less costs to sell, (iv) certain asset impairment charges of $127 million , (v) charges for business and legal entity alignment of $54 million and (v)
     other charges of $239 million , which include, among other things, $55 million in inventory losses, overhead costs related to the period in which our Puerto Rico plants were not operational,
     and incremental costs, all of which resulted from hurricanes in Puerto Rico and are included in Cost of sales , and a net loss of $30 million related to the sale of our 40% ownership investment
     in Teuto, including the extinguishment of a put option for the then remaining 60% ownership interest, which is included in Other (income)/deductions––net . For additional information, see
     Note 2B , Note 3 and Note 4 .
Equity in the net income of investees accounted for by the equity method is not significant for any of our operating segments.
The operating segment information does not purport to represent the revenues, costs and income from continuing operations before provision for taxes on income
that each of our operating segments would have recorded had each segment operated as a standalone company during the periods presented.
B. Geographic Information
As described in Note 1A , the February 3, 2017 sale of HIS impacted our results of operations in 2017.

The following table provides revenues by geographic area:
                                                                                  Three Months Ended                                                         Nine Months Ended
                                                                   September 30,                   October 1,             %                September 30,                   October 1,              %
(MILLIONS OF DOLLARS)                                                      2018                         2017          Change                       2018                         2017           Change
U.S.                                                      $                  6,361     $                 6,534              (3)    $                18,861      $               19,516               (3)
Developed Europe (a)                                                         2,231                       2,163               3                       6,657                       6,309                6
Developed Rest of World    (b)                                               1,640                       1,632               1                       4,795                       4,797              —
Emerging Markets (c)                                                         3,066                       2,839               8                       9,358                       8,222              14
Revenues                                                  $                13,298      $                13,168               1     $                39,670      $               38,843                2
(a)
    Developed Europe region includes the following markets: Western Europe, Scandinavian countries and Finland. Revenues denominated in euros were $1.8 billion and $1.7 billion in the third
    quarter of 2018 and 2017 , respectively, and $5.3 billion and $5.0 billion in the first nine months of 2018 and 2017 , respectively.
(b)
     Developed Rest of World region includes the following markets: Japan, Canada, Australia, South Korea and New Zealand.
(c)
     Emerging Markets region includes, but is not limited to, the following markets: Asia (excluding Japan and South Korea), Latin America, Eastern Europe, Africa, the Middle East, Central
     Europe and Turkey.

                                                                                                   51
                Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 109 of 266 PageID #: 695
                                        PFIZER INC. AND SUBSIDIARY COMPANIES
                                                  NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                       (UNAUDITED)

C. Other Revenue Information
Significant Product Revenues
As described in Note 1A , the February 3, 2017 sale of HIS impacted our results of operations in 2017.

The following table provides detailed revenue information:
(MILLIONS OF DOLLARS)                                                                                                                 Three Months Ended                          Nine Months Ended
                                                                                                                                  September 30,       October 1,        September 30,    October 1,
PRODUCT                                           PRIMARY INDICATIONS OR CLASS                                                            2018             2017                 2018          2017

TOTAL REVENUES                                                                                                                $          13,298   $        13,168   $          39,670   $    38,843

 PFIZER INNOVATIVE HEALTH (IH) (a)                                                                                            $           8,471   $         8,118   $          24,573   $    23,204

   Internal Medicine                                                                                                          $           2,463   $         2,455   $           7,339   $     7,245
     Lyrica IH (b)                                Epilepsy, post-herpetic neuralgia and diabetic peripheral neuropathy,
                                                   fibromyalgia, neuropathic pain due to spinal cord injury                               1,132             1,150               3,398         3,382
     Eliquis alliance revenues and direct sales   Atrial fibrillation, deep vein thrombosis, pulmonary embolism
                                                                                                                                           870               644                2,524         1,813
     Chantix/Champix                              An aid to smoking cessation treatment in adults 18 years of age or older
                                                                                                                                           261               240                 789           727

     BMP2                                         Development of bone and cartilage                                                         54                79                 206           198

     Toviaz                                       Overactive bladder                                                                        67                62                 197           187

     Viagra IH (c)                                Erectile dysfunction                                                                      —                206                  —            711

     All other Internal Medicine                  Various                                                                                   79                75                 224           228

   Vaccines                                                                                                                   $           1,845   $         1,649   $           4,708   $     4,385

     Prevnar 13/Prevenar 13                       Vaccines for prevention of pneumococcal disease                                         1,660             1,522               4,290         4,069

     FSME/IMMUN-TicoVac                           Tick-borne encephalitis vaccine                                                           57                43                 162           119

     Trumenba                                     Meningococcal Group B vaccine                                                             61                42                  95            79

     All other Vaccines                           Various                                                                                   67                43                 160           117

   Oncology                                                                                                                   $           1,775   $         1,616   $           5,294   $     4,551

     Ibrance                                      Advanced breast cancer                                                                  1,025              878                2,985         2,410
     Sutent                                       Advanced and/or metastatic RCC, adjuvant RCC, refractory GIST (after
                                                   disease progression on, or intolerance to, imatinib mesylate) and
                                                   advanced pancreatic neuroendocrine tumor                                                248               276                 785           805

     Xtandi alliance revenues                     Castration-resistant prostate cancer                                                     180               150                 510           422

     Xalkori                                      ALK-positive and ROS1-positive advanced NSCLC                                            127               146                 417           442

     Inlyta                                       Advanced RCC                                                                              71                84                 226           256
     Bosulif                                      Philadelphia chromosome–positive chronic myelogenous leukemia
                                                                                                                                            69                57                 206           163

     All other Oncology                           Various                                                                                   55                26                 164            54

   Inflammation & Immunology (I&I)                                                                                            $           1,018   $         1,000   $           2,951   $     2,863
     Enbrel (Outside the U.S. and Canada)         Rheumatoid arthritis, juvenile idiopathic arthritis, psoriatic arthritis,
                                                   plaque psoriasis, pediatric plaque psoriasis, ankylosing spondylitis and
                                                   nonradiographic axial spondyloarthritis
                                                                                                                                           531               613                1,589         1,818

     Xeljanz                                      Rheumatoid arthritis, psoriatic arthritis, ulcerative colitis                            432               348                1,221          935

     Eucrisa                                      Mild-to-moderate atopic dermatitis (eczema)                                               40                15                 104            33

     All other I&I                                Various                                                                                   15                23                  37            78

   Rare Disease                                                                                                               $            531    $          569    $           1,651   $     1,637

     BeneFIX                                      Hemophilia                                                                               132               151                 420           453

     Genotropin                                   Replacement of human growth hormone                                                      143               136                 416           375

     Refacto AF/Xyntha                            Hemophilia                                                                               117               140                 388           409

     Somavert                                     Acromegaly                                                                                64                65                 195           182

     All other Rare Disease                       Various                                                                                   74                77                 232           218

   Consumer Healthcare                                                                                                        $            839    $          829    $           2,631   $     2,522

 PFIZER ESSENTIAL HEALTH (EH) (d)                                                                                             $           4,826   $         5,050   $          15,097   $    15,639

  Legacy Established Products (LEP)     (e)                                                                                   $           2,533   $         2,681   $           7,865   $     7,995

   Lipitor                                        Reduction of LDL cholesterol                                                             507               491                1,539         1,341

   Norvasc                                        Hypertension                                                                             247               226                 773           684

   Premarin family                                Symptoms of menopause                                                                    204               238                 605           711

   Xalatan/Xalacom                                Glaucoma and ocular hypertension                                                          76                83                 233           241

   Effexor                                        Depression and certain anxiety disorders                                                  78                76                 228           215
Zoloft       Case 1:18-cv-01064-CFC          Document
                              Depression and certain               49 Filed 03/29/19 Page 110
                                                     anxiety disorders                     72 of 266 PageID
                                                                                                     78     #: 696
                                                                                                                223               215

Zithromax                         Bacterial infections                                                     54      61     216     202
EpiPen                            Epinephrine injection used in treatment of life-threatening allergic
                                   reactions                                                               68      82     215     253

Xanax                             Anxiety disorders                                                        52      58     163     164

Sildenafil Citrate                Erectile dysfunction                                                      1      —       72      —
All other LEP                     Various                                                                1,176   1,288   3,599   3,969


                                                                                    52
                        Case 1:18-cv-01064-CFC Document     49 Filed 03/29/19 Page 111 of 266 PageID #: 697
                                                PFIZER INC. AND SUBSIDIARY COMPANIES
                                                              NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                                   (UNAUDITED)


(MILLIONS OF DOLLARS)                                                                                                                                         Three Months Ended                                       Nine Months Ended
                                                                                                                                                        September 30,             October 1,              September 30,             October 1,
PRODUCT                                                      PRIMARY INDICATIONS OR CLASS                                                                       2018                   2017                       2018                   2017

  Sterile Injectable Pharmaceuticals (SIP) (f)                                                                                                     $               1,239      $          1,273      $               3,928       $       4,270

       Sulperazon                                            Treatment of infections                                                                                 145                   114                        464                 345

       Medrol                                                Steroid anti-inflammatory                                                                                95                   109                        318                 352

       Fragmin                                               Slows blood clotting                                                                                     76                    79                        221                 221

       Tygacil                                               Tetracycline class antibiotic                                                                            60                    60                        186                 192

       Zosyn/Tazocin                                         Antibiotic                                                                                               55                    47                        175                 124

       Precedex                                              Sedation agent in surgery or intensive care                                                              47                    51                        166                 182

       All other SIP                                         Various                                                                                                 761                   814                      2,399               2,852

      Peri-LOE Products (g)                                                                                                                        $                 698      $            794      $               2,208       $       2,398

       Viagra EH (c)                                         Erectile dysfunction                                                                                    137                   102                        509                 285

       Celebrex                                              Arthritis pain and inflammation, acute pain                                                             188                   212                        494                 564

       Vfend                                                 Fungal infections                                                                                        87                    97                        294                 305
       Lyrica EH (b)                                         Epilepsy, neuropathic pain and generalized anxiety disorder                                              81                   134                        251                 428

       Zyvox                                                 Bacterial infections                                                                                     50                    68                        184                 220

       Revatio                                               Pulmonary arterial hypertension                                                                          53                    58                        163                 189

       Pristiq                                               Depression                                                                                               52                    69                        156                 230

       All other Peri-LOE Products                           Various                                                                                                  49                    55                        157                 176

      Biosimilars   (h)                                      Various                                                                               $                 197      $            141      $                 558       $         367

       Inflectra/Remsima                                     Inflammatory diseases                                                                                   166                   112                        469                 284

       All other Biosimilars                                 Various                                                                                                  31                    28                          89                 82

      Pfizer CentreOne (i)                                                                                                                         $                 159      $            161      $                 539       $         514

      Hospira Infusion Systems (HIS) (j)                     Various                                                                               $                  —       $             —       $                   —       $          97
Total Lyrica (b)                                             Epilepsy, post-herpetic neuralgia and diabetic peripheral neuropathy,
                                                              fibromyalgia, neuropathic pain due to spinal cord injury                             $               1,213      $          1,285      $               3,649       $       3,810

Total Viagra      (c)                                        Erectile dysfunction                                                                  $                 137      $            308      $                 509       $         996

Total Alliance revenues                                      Various                                                                               $                 977      $            741      $               2,820       $       2,112
(a)  The IH business encompasses Internal Medicine, Vaccines, Oncology, Inflammation & Immunology, Rare Disease and Consumer Healthcare.
(b)  Lyrica revenues from all of Europe, Russia, Turkey, Israel and Central Asia countries are included in Lyrica EH. All other Lyrica revenues are included in Lyrica IH. Total Lyrica revenues represent the aggregate of worldwide
     revenues from Lyrica IH and Lyrica EH.
(c) Viagra lost exclusivity in the U.S. in December 2017. Beginning in 2018, revenues for Viagra in the U.S. and Canada, which were reported in IH through 2017, are reported in EH (which reported all other Viagra revenues excluding
     the U.S. and Canada through 2017). Therefore, beginning in 2018, total Viagra revenues are reported in EH. Total Viagra revenues in 2017 represent the aggregate of worldwide revenues from Viagra IH and Viagra EH.
(d) The EH business encompasses Legacy Established Products, Sterile Injectable Pharmaceuticals, Peri-LOE Products, Biosimilars, Pfizer CentreOne and HIS (through February 2, 2017).
(e) Legacy Established Products primarily include products that have lost patent protection (excluding Sterile Injectable Pharmaceuticals and Peri-LOE Products). In the fourth quarter of 2017, we sold our equity share in Hisun Pfizer. As
     a result, effective in the first quarter of 2018, Hisun Pfizer-related revenues, previously reported in emerging markets within All Other LEP and All Other SIP, are reported in emerging markets within Pfizer CentreOne.
(f) Sterile Injectable Pharmaceuticals includes branded and generic injectables (excluding Peri-LOE Products). In the fourth quarter of 2017, we sold our equity share in Hisun Pfizer. As a result, effective in the first quarter of 2018,
     Hisun Pfizer-related revenues, previously reported in emerging markets within All Other LEP and All Other SIP, are reported in emerging markets within Pfizer CentreOne.
(g) Peri-LOE Products includes products that have recently lost or are anticipated to soon lose patent protection. These products primarily include: Lyrica in Europe, Russia, Turkey, Israel and Central Asia; worldwide revenues for
    Celebrex, Pristiq, Zyvox, Vfend, Revatio and Inspra; and beginning in 2018, Viagra revenues for all countries (and Viagra revenues for all countries other than the U.S. and Canada in 2017, see note (c) above).
(h) Biosimilars includes Inflectra/Remsima (biosimilar infliximab) in the U.S. and certain international markets, Nivestim (biosimilar filgrastim) in certain European, Asian and Africa/Middle Eastern markets and in the U.S. and Retacrit
    (biosimilar epoetin zeta) in certain European and Africa/Middle Eastern markets.
(i) Pfizer CentreOne includes revenues from our contract manufacturing and active pharmaceutical ingredient sales operation, including sterile injectables contract manufacturing, and revenues related to our manufacturing and supply
     agreements, including with Zoetis Inc. In the fourth quarter of 2017, we sold our equity share in Hisun Pfizer. As a result, effective in the first quarter of 2018, Hisun Pfizer-related revenues, previously reported in emerging markets
     within All Other LEP and All Other SIP, are reported in emerging markets within Pfizer CentreOne.
(j) HIS (through February 2, 2017) includes Medication Management Systems products composed of infusion pumps and related software and services, as well as IV Infusion Products, including large volume IV solutions and their
     associated administration sets.



                                                                                                                      53
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 112 of 266 PageID #: 698
                                    REVIEW REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM

To the Board of Directors and Shareholders of Pfizer Inc.:

Results of Review of Interim Financial Information
We have reviewed the condensed consolidated balance sheet of Pfizer Inc. and Subsidiary companies (the Company) as of September 30, 2018 , the related
condensed consolidated statements of income and comprehensive income for the three-month and nine-month periods ended September 30, 2018 and October 1,
2017 , the related condensed consolidated statements of cash flows for the nine -month periods ended September 30, 2018 and October 1, 2017 and the related
notes (collectively, the consolidated interim financial information). Based on our reviews, we are not aware of any material modifications that should be made to
the consolidated interim financial information for it to be in conformity with U.S. generally accepted accounting principles.

We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States) (PCAOB), the consolidated
balance sheet of the Company as of December 31, 2017 , and the related consolidated statements of income, comprehensive income, equity, and cash flows for the
year then ended (not presented herein); and in our report dated February 22, 2018, we expressed an unqualified opinion on those consolidated financial statements.
In our opinion, the information set forth in the accompanying condensed consolidated balance sheet as of December 31, 2017 is fairly stated, in all material
respects, in relation to the consolidated balance sheet from which it has been derived.

Basis for Review Results
This consolidated interim financial information is the responsibility of the Company’s management. We are a public accounting firm registered with the PCAOB
and are required to be independent with respect to the Company in accordance with the U.S. federal securities laws and the applicable rules and regulations of the
Securities and Exchange Commission and the PCAOB.

We conducted our reviews in accordance with the standards of the PCAOB. A review of consolidated interim financial information consists principally of applying
analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in
accordance with the standards of the PCAOB, the objective of which is the expression of an opinion regarding the financial statements taken as a whole.
Accordingly, we do not express such an opinion.



/s/ KPMG LLP
New York, New York
November 8, 2018

                                                                                 54
              Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 113 of 266 PageID #: 699
                                 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations
Introduction
See the Glossary of Defined Terms at the beginning of this Quarterly Report on Form 10-Q for terms used throughout this MD&A. Our MD&A is provided in
addition to the accompanying condensed consolidated financial statements and footnotes to assist readers in understanding Pfizer’s results of operations, financial
condition and cash flows. The MD&A is organized as follows:
●
    Overview of Our Performance, Operating Environment, Strategy and Outlook                                                                           Beginning on page 57

     This section provides information about the following: Our Business; our performance during the third quarter and first nine months of
     2018 and 2017; Our Operating Environment; The Global Economic Environment; Our Strategy; Our Business Development Initiatives,
     such as acquisitions, dispositions, licensing and collaborations; and Our Financial Guidance for 2018.
●
    Significant Accounting Policies and Application of Critical Accounting Estimates and Assumptions                                                   Beginning on page 71
     This section discusses updates to our 2017 Financial Report disclosures for those accounting policies and estimates that we consider
     important in understanding our consolidated financial statements. For additional discussion of our accounting policies, see Notes to
     Consolidated Financial Statements— Note 1. Basis of Presentation and Significant Accounting Policies .
●
    Analysis of the Condensed Consolidated Statements of Income                                                                                        Beginning on page 72
     This section includes the following sub-sections:
     ○ Revenues by Segment and Geography                                                                                                               Beginning on page 72
       This sub-section provides an overview of revenues by segment and geography as well as revenue deductions
     ○ Revenues - Selected Product Discussion
                                                                                                                                                       Beginning on page 76
       This sub-section provides an overview of several of our biopharmaceutical products.
     ○ Product Developments - Biopharmaceutical
                                                                                                                                                       Beginning on page 82
       This sub-section provides an overview of important biopharmaceutical product developments.
     ○ Costs and Expenses                                                                                                                              Beginning on page 85
       This sub-section provides a discussion about our costs and expenses.
     ○ Provision for Taxes on Income
                                                                                                                                                       Beginning on page 88
       This sub-section provides a discussion of items impacting our tax provisions.
     ○ Non-GAAP Financial Measure (Adjusted Income)
                                                                                                                                                       Beginning on page 88
       This sub-section provides a discussion of an alternative view of performance used by management.
●
    Analysis of Operating Segment Information                                                                                                          Beginning on page 94
     This section provides a discussion of the performance of each of our operating segments.
●
    Analysis of the Condensed Consolidated Statements of Comprehensive Income                                                                          Beginning on page 102

     This section provides a discussion of changes in certain components of other comprehensive income.
●
    Analysis of the Condensed Consolidated Balance Sheets                                                                                              Beginning on page 102
     This section provides a discussion of changes in certain balance sheet accounts.
●
    Analysis of the Condensed Consolidated Statements of Cash Flows                                                                                    Beginning on page 104

     This section provides an analysis of our cash flows for the first nine months of 2018 and 2017.
●
    Analysis of Financial Condition, Liquidity and Capital Resources                                                                                   Beginning on page 105

     This section provides an analysis of selected measures of our liquidity and of our capital resources as of September 30, 2018 and
     December 31, 2017, as well as a discussion of our outstanding debt and other commitments that existed as of September 30, 2018 and
     December 31, 2017. Included in the discussion of outstanding debt is a discussion of the amount of financial capacity available to help
     fund Pfizer’s future activities.
●
    New Accounting Standards                                                                                                                           Beginning on page 109
     This section discusses accounting standards that we have recently adopted, as well as those that recently have been issued, but not yet
     adopted.
●
    Forward-Looking Information and Factors That May Affect Future Results                                                                             Beginning on page 111

     This section provides a description of the risks and uncertainties that could cause actual results to differ materially from those discussed in
     forward-looking statements presented in this MD&A. Also included in this section is a discussion of legal proceedings and contingencies.
Certain amounts in our MD&A may not add due to rounding. All percentages have been calculated using unrounded amounts.

                                                                                         55
               Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 114 of 266 PageID #: 700

The following table provides the components of the condensed consolidated statements of income:
                                                                                     Three Months Ended                                     Nine Months Ended

(MILLIONS OF DOLLARS, EXCEPT PER COMMON SHARE                            September 30,          October 1,          %           September 30,         October 1,           %
DATA)                                                                            2018                2017       Change                  2018               2017        Change
Revenues                                                             $          13,298      $      13,168              1    $          39,670     $      38,843               2

Cost of sales (a)                                                                2,694              2,844             (5)               8,173              7,972              3
    % of revenues                                                                  20.3%              21.6%                              20.6%              20.5%

Selling, informational and administrative expenses (a)                           3,494              3,504             —                10,448            10,249               2
    % of revenues                                                                  26.3%              26.6%                              26.3%              26.4%

Research and development expenses (a)                                            2,008              1,865              8                5,549              5,367              3
    % of revenues                                                                  15.1%              14.2%                              14.0%              13.8%

Amortization of intangible assets                                                1,253              1,177              6                3,640              3,571              2
    % of revenues                                                                   9.4%               8.9%                                9.2%              9.2%

Restructuring charges and certain acquisition-related costs                          85               114            (26)                 172                267            (36)
    % of revenues                                                                   0.6%               0.9%                                0.4%              0.7%

Other (income)/deductions––net                                                    (414)                79              *               (1,143)                65              *
Income from continuing operations before provision for taxes on
  income                                                                         4,177              3,585             17               12,831            11,351             13
    % of revenues                                                                  31.4%              27.2%                              32.3%              29.2%

Provision for taxes on income                                                        66               727            (91)               1,270              2,287            (44)
Effective tax rate                                                                  1.6%              20.3%                                9.9%             20.1%

Income from continuing operations                                                4,111              2,858             44               11,562              9,064            28
    % of revenues                                                                  30.9%              21.7%                              29.1%              23.3%

Discontinued operations––net of tax                                                  11                —               *                   10                  1              *

Net income before allocation to noncontrolling interests                         4,122              2,858             44               11,571              9,066            28
    % of revenues                                                                  31.0%              21.7%                              29.2%              23.3%

Less: Net income attributable to noncontrolling interests                             8                18            (53)                  25                 32            (22)
Net income attributable to Pfizer Inc.                               $           4,114      $       2,840             45    $          11,546     $        9,034            28
    % of revenues                                                                  30.9%              21.6%                              29.1%              23.3%

Earnings per common share––basic :
    Income from continuing operations attributable to Pfizer Inc.
      common shareholders                                            $             0.70     $         0.48            46    $            1.96     $         1.51            29
    Net income attributable to Pfizer Inc. common shareholders       $             0.70     $         0.48            47    $            1.96     $         1.51            29

Earnings per common share––diluted :
    Income from continuing operations attributable to Pfizer Inc.
      common shareholders                                            $             0.69     $         0.47            46    $            1.92     $         1.49            29
    Net income attributable to Pfizer Inc. common shareholders       $             0.69     $         0.47            46    $            1.92     $         1.49            29

Cash dividends paid per common share                                 $             0.34     $         0.32             6    $            1.02     $         0.96              6
* Calculation not meaningful or results are equal to or greater than 100%.
(a) Excludes amortization of intangible assets, except as disclosed in Notes to Condensed Consolidated Financial Statements–– Note 9A. Identifiable Intangible Assets and

    Goodwill: Identifiable Intangible Assets.


                                                                                       56
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 115 of 266 PageID #: 701
OVERVIEW OF OUR PERFORMANCE, OPERATING ENVIRONMENT, STRATEGY AND OUTLOOK

Our Business
We apply science and our global resources to bring therapies to people that extend and significantly improve their lives through the discovery, development and
manufacture of healthcare products. Our global portfolio includes medicines and vaccines, as well as many of the world’s best-known consumer healthcare
products. We work across developed and emerging markets to advance wellness, prevention, treatments and cures that challenge the most feared diseases of our
time. We collaborate with healthcare providers, governments and local communities to support and expand access to reliable, affordable healthcare around the
world. Our revenues are derived from the sale of our products and, to a much lesser extent, from alliance agreements, under which we co-promote products
discovered or developed by other companies or us (Alliance revenues).

We manage our commercial operations through two distinct business segments: Pfizer Innovative Health (IH) and Pfizer Essential Health (EH). For additional
information, see Notes to Condensed Consolidated Financial Statements–– Note 13A. Segment, Geographic and Other Revenue Information : Segment Information
and the “Our Strategy –– Commercial Operations” section of this MD&A below, including a discussion of our plans to reorganize our operations into three
businesses effective at the beginning of fiscal 2019.

In October 2018, we announced our Board of Directors unanimously elected Dr. Albert Bourla, Pfizer Chief Operating Officer, to succeed Ian Read as Chief
Executive Officer effective January 1, 2019. Ian Read will transition from his current role as Chairman and Chief Executive Officer to Executive Chairman of
Pfizer’s Board of Directors.

The majority of our revenues come from the manufacture and sale of biopharmaceutical products. As explained more fully in our 2017 Form 10-K, the
biopharmaceutical industry is highly competitive and highly regulated. As a result, we face a number of industry-specific factors and challenges, which can
significantly impact our results. These factors include, among others: the loss or expiration of intellectual property rights and the expiration of co-promotion and
licensing rights, the ability to replenish innovative biopharmaceutical products, healthcare legislation, pipeline productivity, the regulatory environment, pricing
and access pressures and competition. We also face challenges as a result of the global economic environment. For additional information about these factors and
challenges, see the “Our Operating Environment” and “The Global Economic Environment” sections of this MD&A and of our 2017 Financial Report, Part I, Item
1A, “Risk Factors” of our 2017 Form 10-K and Part II, Item 1A, “Risk Factors” of this Quarterly Report on Form 10-Q.

The financial information included in our condensed consolidated financial statements for our subsidiaries operating outside the U.S. is as of and for the three and
nine months ended August 26, 2018 and August 27, 2017 . The financial information included in our condensed consolidated financial statements for U.S.
subsidiaries is as of and for the three and nine months ended September 30, 2018 and October 1, 2017 .

References to developed and emerging markets in this MD&A include:
Developed markets                                                                  U.S., Western Europe, Japan, Canada, Australia, South Korea, Scandinavian
                                                                                   countries, Finland and New Zealand

Emerging markets (includes, but is not limited to)                                 Asia (excluding Japan and South Korea), Latin America, Eastern Europe, Africa,
                                                                                   the Middle East, Central Europe and Turkey

References to operational variances in this MD&A pertain to period-over-period growth rates that exclude the impact of foreign exchange. The operational
variances are determined by multiplying or dividing, as appropriate, our current period U.S. dollar results by the current period average foreign exchange rates and
then multiplying or dividing, as appropriate, those amounts by the prior-year period average foreign exchange rates. Although exchange rate changes are part of our
business, they are not within our control. Exchange rate changes, however, can mask positive or negative trends in the business; therefore, we believe presenting
operational variances provides useful information in evaluating the results of our business.

On December 22, 2017, the U.S. enacted significant changes to U.S. tax law following the passage and signing of the TCJA. The TCJA is complex and
significantly changes the U.S. corporate income tax system by, among other things, reducing the U.S. Federal corporate tax rate from 35% to 21%, transitioning
U.S. international taxation from a worldwide tax system to a territorial tax system and imposing a repatriation tax on deemed repatriated accumulated post-1986
earnings of foreign subsidiaries. For information on estimates and assumptions in connection with the TCJA, see Notes to Condensed Consolidated Financial
Statements–– Note 5A. Tax Matters: Taxes on Income from Continuing Operations.
We continue to review strategic options for our Consumer Healthcare business. We remain disciplined regarding our capital allocation, and at this time we have not
received an acceptable offer for the sale of this business. We will continue our

                                                                                 57
              Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 116 of 266 PageID #: 702
management of this strong business as we explore other alternatives, which could include everything from a full or partial separation of the business to ultimately
deciding to retain the business. We continue to expect that any decision regarding strategic alternatives for our Consumer Healthcare business will be made during
the fourth quarter of 2018.

Our other significant business development activities include:
•   On February 3, 2017, we completed the sale of Pfizer’s global infusion systems net assets, HIS, to ICU Medical for up to approximately $900 million,
    composed of cash and contingent cash consideration, ICU Medical common stock and seller financing. At closing, we received 3.2 million newly issued shares
    of ICU Medical common stock, which we initially valued at approximately $428 million (a portion of which we sold in August 2018), a promissory note in the
    amount of $75 million and net cash of approximately $200 million before customary adjustments for net working capital. In addition, we are entitled to receive
    a contingent amount of up to an additional $225 million in cash based on ICU Medical’s achievement of certain cumulative performance targets for the
    combined company through December 31, 2019. The operating results of HIS are included in our condensed consolidated statement of income and EH’s
    operating results through February 2, 2017 and, therefore, our financial results, and EH’s operating results, for the third quarter of 2017 do not reflect any
    contribution from HIS global operations, while our financial results, and EH’s operating results, for the first nine months of 2017 reflect approximately one
    month of HIS domestic operations and approximately two months of HIS international operations. Our financial results, and EH’s operating results, for 2018 do
    not reflect any contribution from HIS global operations.
•   On December 22, 2016, which falls in the first fiscal quarter of 2017 for our international operations, we acquired the development and commercialization
    rights to AstraZeneca’s small molecule anti-infectives business, primarily outside the U.S. for $1,040 million , composed of cash and contingent consideration.
    Commencing from the acquisition date, our financial statements reflect the assets, liabilities, operating results and cash flows of this business, and, in
    accordance with our international reporting period, our financial results, EH’s operating results, and cash flows for the third quarter and first nine months of
    2017 reflect approximately three months and eight months, respectively, of the small molecule anti-infectives business acquired from AstraZeneca. Our
    financial results, EH’s operating results, and cash flows for the third quarter and first nine months of 2018 reflect three months and nine months, respectively, of
    the small molecule anti-infective business acquired from AstraZeneca.
For additional information, see Notes to Condensed Consolidated Financial Statements–– Note 2. Acquisition, Divestitures, Licensing Arrangements, Collaborative
Arrangements and Privately Held Investment and the “Our Strategy” and “Our Business Development Initiatives” sections of this MD&A below.

Impact of Hurricanes in Puerto Rico

We have manufacturing and commercial operations in Puerto Rico, which were impacted by the hurricanes toward the end of the third quarter in 2017. While our
three manufacturing sites sustained some damage and became inoperable due to issues impacting Puerto Rico overall, all three sites have resumed operations and
remediation activities will continue through the remainder of the year. Given prior inoperability along with ongoing remediation of our sites, there could be certain
product shortages in the coming months. Our commercial sales offices in Puerto Rico have been operational since October 2017.
Product Manufacturing

We periodically encounter difficulties or delays in manufacturing, including due to suspension of manufacturing or voluntary recall of a product, or legal or
regulatory actions such as warning letters. The product shortages we have been experiencing within our Essential Health portfolio are primarily for products from
the legacy Hospira portfolio and are largely driven by capacity constraints, technical issues and supplier quality concerns. We continue to remediate issues at
legacy Hospira facilities manufacturing sterile injectables within our Essential Health portfolio. Any continuing product shortage interruption at these
manufacturing facilities could negatively impact our financial results, specifically in our SIP portfolio. We continue to make progress on our comprehensive
remediation plan to upgrade and modernize these facilities, and we expect our supply issues to be significantly improved by the end of 2019.


                                                                                   58
                  Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 117 of 266 PageID #: 703
Our 2018 Performance
Revenues

Revenues in the third quarter of 2018 increase d $130 million , or 1% , compared to the same period in 2017 , which reflects an operational increase of $243 million
, or 2% , partially offset by the unfavorable impact of foreign exchange of $113 million , or 1% . Revenues in the first nine months of 2018 increase d $827 million
, or 2% , compared to the same period in 2017 , which reflects a favorable impact of foreign exchange of $693 million , or 2% , and an operational increase of $134
million .
The following provides an analysis of the changes in revenues for the third quarter and first nine months of 2018 :

(MILLIONS OF DOLLARS)                                                                                                                          Three Months                     Nine Months
Revenues, for the three and nine months ended October 1, 2017                                                                    $                     13,168      $                    38,843


Operational growth/(decline):
      Continued growth from key brands (a) and from recently launched products (b) , as well as growth from
       Biosimilars (c)                                                                                                                                     768                           2,172
      Declines from the SIP portfolio (primarily in the U.S.), the Peri-LOE Products portfolio (excluding
       Viagra EH (d ) , which was impacted by the shift in the reporting of U.S. and Canada Viagra revenues to
       EH), total Viagra (d) (primarily in the U.S.), Enbrel (driven by declines in most developed Europe
       markets) and the LEP portfolio (primarily in developed markets)                                                                                    (508)                         (1,971)
      Disposition-related impact of the February 2017 sale of HIS (e)                                                                                       —                               (97)
      Other operational factors, net                                                                                                                       (18)                                 29
Operational growth, net                                                                                                                                    243                              134

Operational revenues                                                                                                                                   13,410                           38,977
(Unfavorable)/favorable impact of foreign exchange                                                                                                        (113)                             693
Revenues, for the three and nine months ended September 30, 2018                                                                 $                     13,298      $                    39,670
(a)
     K ey brands represent Eliquis, Ibrance, Xeljanz, Prevnar 13/Prevenar 13 and Xtandi, as well as, for the first nine months of 2018, Chantix/Champix.
(b)
     Growth from recently launched products include Eucrisa in the U.S., as well as Besponsa and Bavencio, primarily in the U.S. and developed Europe.
(c)
     Growth from Biosimilars, primarily from Inflectra in certain channels in the U.S., as well as in developed Europe.
(d)
    Viagra lost exclusivity in the U.S. in December 2017. Beginning in 2018, revenues for Viagra in the U.S. and Canada, which were reported in IH through 2017, are reported in EH (which
    reported all other Viagra revenues excluding the U.S. and Canada through 2017). Therefore, beginning in 2018, total Viagra revenues are reported in EH. Total Viagra revenues in 2017
    represent the aggregate of worldwide revenues from Viagra IH and Viagra EH.
(e)
    Impact on financial results for the sale of HIS in February 2017. The first nine months of 2018 do not reflect any contribution from HIS global operations, compared to approximately one
    month of HIS domestic operations and approximately two months of HIS international operations in the same period in 2017 .
For worldwide revenues, by geography, for selected products, see the discussion in the “Analysis of the Condensed Consolidated Statements of Income––Revenues
and Product Developments––Revenues––Selected Product Discussion” section of this MD&A. For additional information regarding the primary indications or
class of certain products, see Notes to Condensed Consolidated Financial Statements–– Note 13C. Segment, Geographic and Other Revenue Information : Other
Revenue Information .
See the “Analysis of the Condensed Consolidated Statements of Income––Revenues and Product Developments––Revenues by Segment and Geography” section
below for more information, including a discussion of key drivers of our revenue performance.

                                                                                               59
                  Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 118 of 266 PageID #: 704
Income from Continuing Operations Before Provision for Taxes on Income
The following provides an analysis of the increase in Income from continuing operations before provision for taxes on income for the third quarter and first nine
months of 2018 :

(MILLIONS OF DOLLARS)                                                                                                           Three Months          Nine Months

Income from continuing operations before provision for taxes on income, for the three and nine months ended
 October 1, 2017                                                                                                            $           3,585     $         11,351
Favorable change in revenues                                                                                                              130                   827
Favorable/(unfavorable) changes:
      Higher net gains recognized during the period on investments in equity securities (a)                                                 49                  349
      Impact of net periodic benefit costs/(credits) other than service costs (a)                                                           93                  313
      Higher income from collaborations, out-licensing arrangements and sales of compound/product rights              (a)                   61                  292
      Impact of certain legal matters, net (a)                                                                                            146                   264
      Lower certain asset impairments (a)                                                                                                 131                   103
      Impact of Cost of sales   (b)                                                                                                       149                  (202)
      Impact of Selling, information and administrative expenses (c)                                                                        10                 (198)
      Higher Research and development expenses (d)                                                                                       (144)                 (182)
      Higher Amortization of intangible assets    (e)                                                                                      (76)                 (69)
      All other items, net                                                                                                                  43                  (17)
Income from continuing operations before provision for taxes on income, for the three and nine months ended
 September 30, 2018                                                                                                         $           4,177     $         12,831
(a)   See the Notes to Condensed Consolidated Financial Statements–– Note 4. Other (Income)/Deductions—Net .
(b)   See the “Costs and Expenses––Cost of Sales” section of this MD&A.
(c)   See the “Costs and Expenses––Selling, Informational and Administrative (SI&A) Expenses” section of this MD&A.
(d)   See the “Costs and Expenses––Research and Development (R&D) Expenses” section of this MD&A.
(e)   See the “Costs and Expenses––Amortization of Intangible Assets” section of this MD&A.
For information on our tax provision and effective tax rate see the “Provision for Taxes on Income” section of this MD&A and Notes to Condensed Consolidated
Financial Statements–– Note 5 . Tax Matters .

Our Operating Environment
Industry-Specific Challenges

Intellectual Property Rights and Collaboration/Licensing Rights
The loss, expiration or invalidation of intellectual property rights, patent litigation settlements with generic manufacturers and the expiration of co-promotion and
licensing rights can have a significant adverse effect on our revenues. Many of our branded products have multiple patents that expire at varying dates, thereby
strengthening our overall patent protection. However, once patent protection has expired or has been lost prior to the expiration date as a result of a legal challenge,
we lose exclusivity on these products, and generic pharmaceutical manufacturers generally produce similar products and sell them for a lower price. The date at
which generic competition commences may be different from the date that the patent or regulatory exclusivity expires. However, when generic competition does
commence, the resulting price competition can substantially decrease our revenues for the impacted products, often in a very short period of time. Also, if one of
our patents is found to be invalid by judicial, court or administrative proceedings, such as inter partes review, post-grant review, re-examination or opposition
proceedings, before the U.S. Patent and Trademark Office, the European Patent Office, or other foreign counterparts, generic or competitive products could be
introduced into the market resulting in the erosion of sales of our existing products. For example, several of the patents in our pneumococcal vaccine portfolio were
challenged in inter partes review and post-grant review proceedings in the U.S. In June 2018, the Patent Trial and Appeal Board ruled on one patent, holding that
one claim was valid and that all other claims were invalid. The party challenging that patent has appealed the decision. Challenges to other patents remain pending
before the U.S. Patent and Trademark Office. The invalidation of these patents could potentially allow a competitor pneumococcal vaccine into the marketplace.
As a result of a patent litigation settlement, Teva Pharmaceuticals USA, Inc. launched a generic version of Viagra in the U.S. in December 2017. See the
“Intellectual Property Rights and Collaboration/Licensing Rights” section of our 2017 Financial Report for additional information about (i) recent losses and
expected losses of product exclusivity in the U.S., Europe and/or Japan impacting product revenues and (ii) recent losses of collaboration rights impacting alliance
revenues.


                                                                                            60
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 119 of 266 PageID #: 705
We lost or expect to lose exclusivity for various other products in various markets over the next few years, including, among others, the expiration of the basic
product patent for Lyrica in the U.S. in December 2018. Pfizer is currently pursuing a six-month patent-term extension for pediatric exclusivity for Lyrica in the
U.S. with the FDA.

For additional information, see the “Patents and Other Intellectual Property Rights” section in Part I, Item 1, “Business” of our 2017 Form 10-K.
We will continue to aggressively defend our patent rights whenever we deem appropriate. For a discussion of certain recent developments with respect to patent
litigation, see Notes to Condensed Consolidated Financial Statements–– Note 12A1. Contingencies and Certain Commitments : Legal Proceedings –– Patent
Litigation .
Regulatory Environment/Pricing and Access––U.S. Healthcare Legislation
In March 2010, the ACA was enacted in the U.S. For additional information, see the “Government Regulation and Price Constraints” section in Part I, Item 1,
“Business” of our 2017 Form 10-K.

We recorded the following amounts as a result of the U.S. Healthcare Legislation:
                                                                                           Three Months Ended                          Nine Months Ended
                                                                                        September 30,        October 1,            September 30,          October 1,
(MILLIONS OF DOLLARS)                                                                           2018              2017                     2018                2017
Reduction to Revenues , related to the Medicare “coverage gap” discount
  provision                                                                    $                 217     $           157    $                 435     $           296

Selling, informational and administrative expenses , related to the fee
  payable to the federal government (which is not deductible for U.S.
  income tax purposes), based on our prior-calendar-year share relative to
  other companies of branded prescription drug sales to specified
  government programs. The first nine months of 2018 also reflected a
  favorable true-up associated with the updated 2017 invoice received
  from the federal government, which reflected a lower expense than what
  was previously estimated for invoiced periods.                                                   43                 87                      118                 218

Regulatory Environment/Pricing and Access––Government and Other Payer Group Pressures
The pricing of medicines by pharmaceutical manufacturers and the cost of healthcare, which includes medicines, medical services and hospital services, continues
to be important to payers, governments, patients, and other stakeholders. We believe that medicines are amongst the most powerful tool for patients in curing,
treating and preventing illness and disability, and that all patients should have appropriate access to the medicines their doctors prescribe. We may consider a
number of factors when determining a medicine’s price, including, for example, its impact on patients and their disease, other available treatments, the medicine’s
potential to reduce other healthcare costs (such as hospital stays), and affordability. Within the U.S., in particular, we may also engage with patients, doctors and
healthcare plans regarding their views. We also negotiate with insurers, including PBMs and MCOs, often providing significant discounts to them from the initial
price. The price that patients pay in the U.S. for the medicines their physicians prescribe is ultimately set by healthcare providers and insurers. On average, in the
U.S., insurers cover a much lower share of prescription drug costs than medical services, which results in a greater proportion of out-of-pocket costs being passed
on to patients for medicines, thereby making them less accessible and affordable. We will continue to work with insurance providers, governments and others to
improve access to today’s innovative treatments.
Governments, MCOs and other payer groups continue to seek increasing discounts on our products through a variety of means, such as leveraging their purchasing
power, implementing price controls, and demanding price cuts (directly or by rebate actions). In Europe, Japan, China, Canada, South Korea and some other
international markets, governments provide healthcare at low-to-zero direct cost to consumers at the point of care and have significant power as large single payers
to regulate pharmaceutical prices or patient reimbursement levels to control costs for the government-sponsored healthcare system, particularly under recent global
economic pressures. In the U.S., government action to reduce federal spending on entitlement programs including Medicare and Medicaid may affect payment for
our products or services provided using our products. Any significant spending reductions or cost controls affecting Medicare, Medicaid or other publicly funded or
subsidized health programs that may be implemented could have an adverse impact on our results of operations. Significant Medicare reductions could also result if
Congress proceeds with certain proposals to convert the Medicare fee-for-service program into a premium support program, or Congress chooses to implement the
recommendations made annually by the Medicare Payment Advisory Commission, which are primarily intended to extend the fiscal solvency of the Medicare
program.
Consolidation among MCOs has increased the negotiating power of MCOs and other private insurers. Private third-party insurers, as well as governments,
increasingly employ formularies to control costs by negotiating discounted prices in exchange


                                                                                   61
              Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 120 of 266 PageID #: 706
for formulary inclusion. Failure to obtain or maintain timely or adequate pricing or formulary placement for our products or obtaining such pricing or placement at
unfavorable pricing could adversely impact revenue.

Efforts by government officials or legislators to implement measures to regulate prices or payment for pharmaceutical products, including legislation on drug
importation, could adversely affect our business if implemented. Recently, there has been considerable public and government scrutiny of pharmaceutical pricing
and proposals to address the perceived high cost of pharmaceuticals. There have also been state legislative efforts to address drug costs, which generally have
focused on increasing transparency around drug costs or limiting drug prices. Certain state legislation has been subject to legal challenges.

Adoption of new legislation at the federal or state level could further affect demand for, or pricing of, our products. We believe medicines are the most efficient and
effective use of healthcare dollars based on the value they deliver to the overall healthcare system. We will continue to work with law makers and advocate for
solutions that effectively improve patient health outcomes, lower costs to the healthcare system, and ensure access to medicines within an efficient and affordable
healthcare system.

We face uncertainties due to federal legislative and administrative efforts to repeal, substantially modify or invalidate some or all of the provisions of the ACA.
The likelihood of such a repeal currently appears low given the recent U.S. midterm elections, which resulted in Democratic control of the House of
Representatives. Although the revenues generated for Pfizer by the health insurance exchanges under the ACA are minor, there is no assurance that any future
replacement, modification or repeal of the ACA will not adversely affect our business and financial results, particularly if the legislation reduces incentives for
employer-sponsored insurance coverage. We also may face uncertainties if our industry is looked to for savings to fund certain legislation, such as lifting the debt
ceiling. One recent example is the Bipartisan Budget Act of 2018, which increased the discount we pay in the Medicare Part D “coverage gap” from 50% to 70%,
which will modestly reduce our future Medicare Part D revenues.

In May 2018, President Trump released his Blueprint to Lower Drug Prices and Reduce Out-of-Pocket Costs (Blueprint). Pfizer communicated a formal response
to the request for information that accompanied the Blueprint, and is participating in the subsequent rule-making process to advance the proposals that are most
likely to bring meaningful out-of-pocket cost relief to patients. Certain proposals in the Blueprint, and related drug pricing measures proposed since the Blueprint,
could cause significant operational and reimbursement changes for the pharmaceutical industry. On July 10, 2018, Pfizer decided to defer price increases that were
effective July 1, 2018, and return those prices to their pre-July 1, 2018 levels. In addition, the price declines that we took as of July 1, 2018 remain in effect.

The potential for additional pricing and access pressures in the commercial sector continues to be significant. Some employers, seeking to avoid the tax on high-
cost health insurance in the ACA to be imposed in 2022, are already scaling back healthcare benefits and an increasing number are implementing high deductible
benefit designs. This is a trend that is likely to continue. Private third-party payers, such as health plans, increasingly challenge pharmaceutical product pricing,
which could result in lower prices, lower reimbursement rates and a reduction in demand for our products. Pricing pressures for our products may occur as a result
of highly competitive insurance markets. Healthcare provider purchasers, directly or through group purchasing organizations, are seeking enhanced discounts or
implementing more rigorous bidding or purchasing review processes.

Overall, there is increasing pressure on U.S. providers to deliver healthcare at a lower cost and to ensure that those expenditures deliver demonstrated value in
terms of health outcomes. Longer term, we are seeing a shift in focus away from fee-for-service payments towards outcomes-based payments and risk-sharing
arrangements that reward providers for cost reductions. These new payment models can, at times, lead to lower prices for, and restricted access to, new medicines.
At the same time, these models can also expand utilization by encouraging physicians to screen, diagnose and focus on outcomes.
Outside the U.S., governments, including the different EU Member States, Japan and Canada, may use a variety of cost-containment measures for our
pharmaceutical products, including price cuts, mandatory rebates, health technology assessments, forced localization as a condition of market access and
international reference pricing (i.e., the practice of a country linking its regulated medicine prices to those of other countries). This international patchwork of price
regulation and differing economic conditions and incomplete value assessments across countries has led to different prices in different countries, varying health
outcomes and some third-party trade in our products between countries.
In particular, international reference pricing adds to the regional impact of price cuts in individual countries and hinders patient access and innovation. Price
variations, exacerbated by international reference pricing systems, also have resulted from exchange rate fluctuations. The downward pricing pressure resulting
from this dynamic can be expected to continue as a result of reforms to international reference pricing policies and measures targeting pharmaceuticals in some
European countries.
In addition, several important multilateral organizations, such as the United Nations (UN) and the Organization for Economic Cooperation and Development
(OECD), are increasing scrutiny of international pharmaceutical pricing through issuing reports and policy recommendations (e.g., 2016 UN High Level Panel
Report on Access to Medicines and 2017 OECD Report on New Health Technologies––Managing Access, Value and Sustainability ). The recommendations from
these reports and any other recommendations that may be made in the future will continue to exert additional pricing pressures.

                                                                                    62
              Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 121 of 266 PageID #: 707
In response to the evolving U.S. and global healthcare spending landscape, we are continuing to work with health authorities, health technology assessment and
quality measurement bodies and major U.S. payers throughout the product-development process to better understand how these entities value our compounds and
products. Further, we are seeking to develop stronger internal capabilities focused on demonstrating the value of the medicines that we discover or develop, register
and manufacture, by recognizing patterns of usage of our medicines and competitor medicines along with patterns of healthcare costs.
For additional information, see the “Regulatory Environment––Pipeline Productivity” and “Competition” sections of our 2017 Financial Report.
The Global Economic Environment

In addition to the industry-specific factors discussed above, we, like other businesses, are exposed to the economic cycle, which impacts our biopharmaceutical
operations globally.
•   Governments, corporations, and insurance companies, which provide insurance benefits to patients, have implemented increases in cost-sharing and restrictions
    on access to medicines, potentially causing patients to switch to generic or biosimilar products, delay treatments, skip doses or use less effective treatments.
    Government financing pressures can lead to negative pricing pressure in various markets where governments take an active role in setting prices, access criteria
    (e.g., through public or private health technology assessments), or other means of cost control. Examples include Europe, Japan, China, Canada, South Korea
    and a number of other international markets. The U.S. continues to maintain competitive insurance markets, but has also seen significant increases in patient
    cost-sharing and growing government influence as government programs continue to grow as a source of coverage.
•   Significant portions of our revenues, costs and expenses, as well as our substantial international net assets, are exposed to changes in foreign exchange rates.
    We seek to manage our foreign exchange risk in part through operational means, including managing same-currency revenues in relation to same-currency costs
    and same-currency assets in relation to same-currency liabilities. Depending on market conditions, foreign exchange risk also is managed through the use of
    derivative financial instruments and foreign currency debt. As we operate in multiple foreign currencies, including the euro, the Japanese yen, the Chinese
    renminbi, the U.K. pound, the Canadian dollar and approximately 100 other currencies, changes in those currencies relative to the U.S. dollar will impact our
    revenues and expenses. If the U.S. dollar were to weaken against another currency, assuming all other variables remained constant, our revenues would
    increase, having a positive impact on earnings, and our overall expenses would increase, having a negative impact on earnings. Conversely, if the U.S. dollar
    were to strengthen against another currency, assuming all other variables remained constant, our revenues would decrease, having a negative impact on
    earnings, and our overall expenses would decrease, having a positive impact on earnings. Therefore, significant changes in foreign exchange rates can impact
    our results and our financial guidance.
    The impact of possible currency devaluations in countries experiencing high inflation rates or significant exchange fluctuations, including Venezuela and
    Argentina, can impact our results and financial guidance. For further information about our exposure to foreign currency risk, see the “Analysis of Financial
    Condition, Liquidity and Capital Resources” and the “Our Financial Guidance for 2018 ” sections of this MD&A.
•   In June 2016, the U.K. electorate voted in a referendum to leave the EU, which is commonly referred to as “Brexit”. In March 2017, the U.K. government
    formally notified the European Council of its intention to leave the EU after it triggered Article 50 of the Lisbon Treaty to begin the two-year negotiation
    process establishing the terms of the exit and outlining the future relationship between the U.K. and the EU. Formal negotiations officially started in June 2017.
    This process continues to be highly complex and the end result of these negotiations may pose certain implications to our research, commercial and general
    business operations in the U.K. and the EU, including the approval and supply of our products. The EMA announced in November 2017 that it will be
    relocating from London, U.K. to Amsterdam, Netherlands by the expected date of Brexit in March 2019.
    We generated approximately 2% of our worldwide revenues from the U.K. in 2017 and in the first nine months of 2018 , including the foreign currency
    exchange impact from the weakening U.K. pound relative to the U.S. dollar to date. We recognize that there are still significant uncertainties surrounding the
    ultimate resolution of Brexit negotiations, and we will continue to monitor any changes that may arise and assess their potential impact on our business.
    Pfizer’s preparations are well advanced to make the changes necessary to meet EU legal requirements after the U.K. is no longer a member state, especially in
    the regulatory, manufacturing and supply chain areas. The aim is to ensure the continuity of supply to patients in Europe (EU and U.K.) and other global
    markets impacted by these changes. The one-time costs of making these adaptations are currently estimated at approximately $100 million.
•   On December 22, 2017, the U.S. enacted significant changes to U.S. tax law following the passage and signing of the TCJA. The TCJA is complex and
    significantly changes the U.S. corporate income tax system by, among other things, reducing the U.S. Federal corporate tax rate from 35% to 21%, transitioning
    U.S. international taxation from a worldwide tax system to a

                                                                                  63
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 122 of 266 PageID #: 708
   territorial tax system and imposing a repatriation tax on deemed repatriated accumulated post-1986 earnings of foreign subsidiaries. Given the significant
   changes resulting from and complexities associated with the TCJA, the estimated financial impacts for 2017, as well as the estimated impact on 2018 financial
   guidance for the effective tax rate on adjusted income remain provisional and subject to further analysis, interpretation and clarification of the TCJA, which
   could result in further changes to these estimates during the fourth quarter of 2018. For additional information, see the “Our Financial Guidance for 2018 ”,
   “Provision for Taxes on Income” and “Analysis of Financial Condition, Liquidity and Capital Resources” sections of this MD&A and Notes to Condensed
   Consolidated Financial Statements–– Note 5A. Tax Matters: Taxes on Income from Continuing Operations.
Pfizer maintains a strong financial position while operating in a complex global environment. Due to our significant operating cash flows, financial assets, access to
capital markets and available lines of credit and revolving credit agreements, we continue to believe that we have, and will maintain, the ability to meet our
liquidity needs for the foreseeable future. Our long-term debt is rated high quality by both S&P and Moody’s. As market conditions change, we continue to monitor
our liquidity position. We have taken and will continue to take a conservative approach to our financial investments. Both short-term and long-term investments
consist primarily of high-quality, highly liquid, well-diversified, available-for-sale debt securities. For further discussion of our financial condition and credit
ratings, see the “Analysis of Financial Condition, Liquidity and Capital Resources” section of this MD&A.
These and other industry-wide factors that may affect our businesses should be considered along with information presented in the “Forward-Looking Information
and Factors That May Affect Future Results” section of this MD&A and in Part I, Item 1A, “Risk Factors” of our 2017 Form 10-K and Part II, Item 1A, “Risk
Factors” of this Quarterly Report on Form 10-Q.

Our Strategy
We believe that our medicines provide significant value for both healthcare providers and patients, not only from the improved treatment of diseases but also from
a reduction in other healthcare costs, such as emergency room or hospitalization costs, as well as improvements in health, wellness and productivity. We continue
to actively engage in dialogues about the value of our medicines and how we can best work with patients, physicians and payers to prevent and treat disease and
improve outcomes. We continue to work within the current legal and pricing structures, as well as continue to review our pricing arrangements and contracting
methods with payers, to maximize patient access and minimize any adverse impact on our revenues. We remain firmly committed to fulfilling our company ’ s
purpose of innovating to bring therapies to patients that extend and significantly improve their lives. By doing so, we expect to create value for the patients we
serve and for our shareholders.
Organizing for Growth
We expect higher and more sustained growth post-2020 after our near-term patent expirations occur. Therefore, in July 2018, we announced that we will organize
our company into three businesses effective at the beginning of our 2019 fiscal year. We believe the new structure better positions each business to achieve its
growth potential:
• a science-based Innovative Medicines business, which will include all of our current Innovative Health medicines and vaccines business units as well as
   biosimilars and a new Hospital Medicines business unit that will commercialize our global portfolio of sterile injectable and anti-infective medicines;
• an off-patent branded and generic Established Medicines business; and
• a Consumer Healthcare business, for which we continue to evaluate strategic alternatives, with a decision expected in the fourth quarter of 2018.
These changes will not be effective until the beginning of our 2019 fiscal year to allow for the necessary internal transition process. We are currently evaluating the
impact to our operating segments and other costs and activities based on how the businesses will be managed in 2019. Beginning with our first-quarter 2019
financial results, our financial reporting will reflect the new organizational structure.
As we prepare for expected growth, we are focused on creating a simpler, more efficient structure within each business and the functions that support them.
Further, as our innovative pipeline matures with the anticipated progression of current and the initiation of new pivotal trials, we will need to increase our R&D
investments. In addition, as our pipeline potentially delivers new commercialization opportunities, we will need to increase our investments in new-market-creation
activities.
To partially offset these incremental cost increases, we expect to generate cost reduction opportunities, particularly in SI&A. We are taking steps to simplify the
organization, increase spans of control and reduce organizational layers. As such, we expect some managerial roles and responsibilities to be impacted.
Enhancements to certain employee benefits are being offered for a short period of time. We do not yet know the impact of these voluntary and involuntary plans,
but expect to record a special termination benefit as well as severance in the fourth quarter of 2018. Such benefits will be reflected as Certain Significant Items and
excluded from our non-GAAP measure of Adjusted Income. We do not expect the expenses related to these

                                                                                  64
               Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 123 of 266 PageID #: 709
enhancements to change our current full year 2018 guidance. Any future impact will be considered in the totality of our annual guidance for 2019.
Commercial Operations
We currently manage our commercial operations through two distinct business segments: Pfizer Innovative Health (IH) and Pfizer Essential Health (EH). The IH
and EH operating segments are each led by a single manager. Each operating segment has responsibility for its commercial activities and for certain IPR&D
projects for new investigational products and additional indications for in-line products that generally have achieved proof-of-concept. Each business has a
geographic footprint across developed and emerging markets.

Some additional information about our business segments as of September 30, 2018 follows:




●                                                                                             ●
    IH focuses on developing and commercializing novel, value-creating                            EH includes legacy brands that have lost or will soon lose market exclusivity
    medicines and vaccines that significantly improve patients’ lives, as well as                 in both developed and emerging markets, branded and generic sterile
    products for consumer healthcare.                                                             injectable products, biosimilars, and select branded products including anti-
    Key therapeutic areas include internal medicine, vaccines, oncology,                          infectives. EH also includes an R&D organization, as well as our contract
    inflammation & immunology, rare disease and consumer healthcare.                              manufacturing business.
                                                                                                  Through February 2, 2017, EH also included HIS.
●                                                                                             ●
    We expect that the IH biopharmaceutical portfolio of innovative, largely                      EH is expected to generate strong consistent cash flow by providing patients
    patent-protected, in-line and newly launched products will be sustained by                    around the world with access to effective, lower-cost, high-value treatments.
    ongoing investments to develop promising assets and targeted business                         EH leverages our biologic development, regulatory and manufacturing
    development in areas of focus to help ensure a pipeline of highly-                            expertise to seek to advance its biosimilar development portfolio.
    differentiated product candidates in areas of unmet medical need. The assets                  Additionally, EH leverages capabilities in formulation development and
    managed by IH are science-driven, highly differentiated and generally                         manufacturing expertise to help advance its generic sterile injectables
    require a high-level of engagement with healthcare providers and consumers.                   portfolio. EH may also engage in targeted business development to further
                                                                                                  enable its commercial strategies.
●                                                                                             ●
    IH will have continued focus on R&D productivity and pipeline strength                        For EH, we continue to invest in growth drivers and manage the portfolio to
    while maximizing the value of our recently launched brands and in-line                        extract additional value while seeking opportunities for operating efficiencies.
    portfolio. We have also expanded our pipeline in high priority therapeutic                    This strategy includes active management of our portfolio; maximizing growth
    areas such as inflammation and immunology and oncology with select                            of core product segments; acquisitions to strengthen core areas of our portfolio
    business development transactions.                                                            further, such as our acquisition of AstraZeneca’s small molecule anti-
                                                                                                  infectives business; and divestitures to increase focus on our core strengths. In
                                                                                                  line with this strategy, on February 3, 2017, we completed the sale of Pfizer’s
                                                                                                  global infusion systems net assets, representing the infusion systems net
                                                                                                  assets that we acquired as part of the Hospira transaction, HIS, to ICU
                                                                                                  Medical.

    Leading brands include:                                                                       Leading brands include:
    - Prevnar 13/Prevenar 13                                                                      - Lipitor
    - Xeljanz                                                                                     - Norvasc
    - Eliquis                                                                                     - Lyrica (Europe, Russia, Turkey, Israel and Central Asia
    - Lyrica (U.S., Japan and certain other markets)                                                countries)
    - Enbrel (outside the U.S. and Canada)                                                        - Celebrex
    - Ibrance                                                                                     - Viagra*
    - Xtandi                                                                                      - Inflectra/Remsima
    - Several OTC consumer healthcare products (e.g., Advil and                                   - Sulperazon
      Centrum )                                                                                   - Several other sterile injectable products
* Viagra lost exclusivity in the U.S. in December 2017. Beginning in 2018, revenues for Viagra in the U.S. and Canada, which were reported in IH through 2017, are reported in EH (which
 reported all other Viagra revenues excluding the U.S. and Canada through 2017). Therefore, beginning in 2018, total Viagra worldwide revenues are reported in EH.
For additional information about the 2018 performance for each of our operating segments, see the “Analysis of Operating Segment Information” section of this
MD&A.


                                                                                             65
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 124 of 266 PageID #: 710
Description of Research and Development Operations
The following description of R&D operations reflects operations as of September 30, 2018.
Innovation is critical to the success of our company, and drug discovery and development is time-consuming, expensive and unpredictable. Our goal is to discover,
develop and bring to market innovative products that address major unmet medical needs. Our R&D priorities include:
• delivering a pipeline of differentiated therapies and vaccines with the greatest medical and commercial potential;
• advancing our capabilities that can position Pfizer for long-term leadership; and
• creating new models for biomedical collaboration that will expedite the pace of innovation and productivity.
To that end, our R&D primarily focuses on:
• Biosimilars;
• Inflammation and Immunology;
• Internal Medicine;
• Oncology;
• Rare Diseases; and
• Vaccines.
In January 2018, we announced our decision to end internal neuroscience discovery and early development efforts and re-allocate funding to other areas where we
have stronger scientific leadership. The development of tanezumab and potential treatments for rare neuromuscular disorders is not impacted by this decision. In
June 2018, we announced our plan to invest $600 million in biotechnology and other emerging growth companies through Pfizer Ventures, our venture investment
vehicle. Pfizer Ventures will seek to invest approximately 25% of its available capital ($150 million) in promising early-stage neuroscience companies. In addition
to increased funding, we will extend our leadership as a venture capital investor with an expanded team that leverages expertise across venture capital investing,
business development, drug discovery and clinical development. The new organization consolidates R&D Innovate, Pfizer’s R&D equity investment vehicle, with
Pfizer Venture Investments, our long-standing venture investment group. In September 2018, we and Bain Capital entered into a transaction to create a new
biopharmaceutical company, Cerevel, to continue development of a portfolio of clinical and preclinical stage neuroscience assets primarily targeting disorders of
the central nervous system including Parkinson’s disease, epilepsy, Alzheimer’s disease, schizophrenia and addiction. For additional information on the transaction
with Bain Capital, see the Notes to Condensed Consolidated Financial Statements–– Note 2B. Acquisition, Divestitures, Licensing Arrangements, Collaborative
Arrangements and Privately Held Investment : Divestitures .
We continue to strengthen our global R&D organization and pursue strategies intended to improve innovation and overall productivity in R&D to achieve a
sustainable pipeline that will deliver value in the near term and over time. Our R&D spending is conducted through a number of matrix organizations:
• Research Units within our WRD organization are generally responsible for research and early-stage development assets for our IH business (assets that have not
  yet achieved proof-of-concept). Our Research Units are organized by therapeutic area to enhance flexibility, cohesiveness and focus. Because of our structure,
  we can rapidly redeploy resources within a Research Unit between various projects as necessary because the workforce shares similar skills, expertise and/or
  focus.
• Our R&D organization within the EH business supports the large base of EH products and is expected to develop potential new sterile injectable drugs and
  therapeutic solutions, as well as biosimilars.
• Our GPD organization is a unified center for late-stage development for our innovative products and is generally responsible for the operational execution of
  clinical development of assets that are in clinical trials for our WRD and Innovative portfolios. GPD is expected to enable more efficient and effective
  development and enhance our ability to accelerate and progress assets through our pipeline.
• Our science-based and other platform-services organizations, where a significant portion of our R&D spending occurs, provide technical expertise and other
  services to the various R&D projects, and are organized into science-based functions (which are part of our WRD organization), such as Pharmaceutical
  Sciences, Medicinal Chemistry, Regulatory and Drug Safety, and non-science-based functions, such as Facilities, Business Technology and Finance. As a result,
  within each of these functions, we are able to migrate resources among projects, candidates and/or targets in any therapeutic area and in most phases of
  development, allowing us to react quickly in response to evolving needs.

We manage R&D operations on a total-company basis through our matrix organizations described above. Specifically, a single committee with representation from
the R&D groups and the IH commercial organization is accountable for aligning resources among all of our WRD, GPD and IH R&D projects and for seeking to
ensure optimal capital allocation across the Innovative

                                                                                66
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 125 of 266 PageID #: 711
R&D portfolio. We believe that this approach also serves to maximize accountability and flexibility. Our EH R&D organization manages its resources separately
from the WRD and GPD organizations.
Generally, we do not disaggregate total R&D expense by development phase or by therapeutic area since, as described above, we do not manage a significant
portion of our R&D operations by development phase or by therapeutic area. Further, as we are able to adjust a significant portion of our spending quickly, as
conditions change, we believe that any prior-period information about R&D expense by development phase or by therapeutic area would not necessarily be
representative of future spending.
While a significant portion of R&D is done internally, we continue to seek out promising chemical and biological lead molecules and innovative technologies
developed by third parties to incorporate into our discovery and development processes or projects, as well as our product lines, by entering into collaborations,
alliances and license agreements with other companies, as well as leveraging acquisitions and equity- or debt-based investments. These agreements enable us to co-
develop, license or acquire promising compounds, technologies or capabilities. We also enter into agreements pursuant to which a third party agrees to fund a
portion of the development costs of one of our pipeline products in exchange for rights to receive potential milestone payments, revenue sharing payments, profit
sharing payments and/or royalties. Collaboration, alliance, license and funding agreements and equity- or debt-based investments allow us to share risk and cost
and to access external scientific and technological expertise, and enable us to advance our own products as well as in-licensed or acquired products.
For additional information about R&D by operating segment, see the “Analysis of Operating Segment Information” section of this MD&A. For additional
information about our pending new drug applications and supplemental filings, see the “Analysis of the Condensed Consolidated Statements of Income––Product
Developments––Biopharmaceutical” section of this MD&A. For additional information about recent transactions and strategic investments that we believe have the
potential to advance our pipeline, see the “Our Strategy––Our Business Development Initiatives” section of this MD&A.

Intellectual Property Rights
We continue to aggressively defend our patent rights against increasingly aggressive infringement whenever appropriate, and we will continue to support efforts
that strengthen worldwide recognition of patent rights while taking necessary steps to ensure appropriate patient access. In addition, we will continue to employ
innovative approaches designed to prevent counterfeit pharmaceuticals from entering the supply chain and to achieve greater control over the distribution of our
products, and we will continue to participate in the generics market for our products, whenever appropriate, once they lose exclusivity. Also, the pursuit of valid
business opportunities may require us to challenge intellectual property rights held by other companies that we believe were improperly granted. Such challenges
may include negotiation and litigation, which may not be successful. For additional information about our current efforts to enforce our intellectual property rights
and certain other patent proceedings, see Notes to Condensed Consolidated Financial Statements –– Note 12A1. Contingencies and Certain Commitments : Legal
Proceedings –– Patent Litigation. For information on risks related to patent protection and intellectual property claims by third parties, see “Risks Related to
Intellectual Property” in Part I, Item 1A, “Risk Factors” of our 2017 Form 10-K.
Capital Allocation and Expense Management
We seek to maintain a strong balance sheet and robust liquidity so that we continue to have the financial resources necessary to take advantage of prudent
commercial, research and business development opportunities and to directly enhance shareholder value through share repurchases and dividends. For additional
information about our financial condition, liquidity, capital resources, share repurchases (including accelerated share repurchases) and dividends, see the “Analysis
of Financial Condition, Liquidity and Capital Resources” section of this MD&A. For additional information about our recent business development activities, see
the “Our Strategy––Our Business Development Initiatives” section of this MD&A.
We remain focused on achieving an appropriate cost structure for our company. For additional information about our cost-reduction and productivity initiatives,
see the “Costs and Expenses––Restructuring Charges and Other Costs Associated with Acquisitions and Cost-Reduction/Productivity Initiatives” section of this
MD&A and Notes to Condensed Consolidated Financial Statements–– Note 3 . Restructuring Charges and Other Costs Associated with Acquisitions and Cost-
Reduction/Productivity Initiatives .

Increasing Investment in the U.S. ––After evaluating the expected positive net impact the TCJA will have on us, we decided to take several actions:
• Over the next five years, we plan to invest approximately $5.0 billion in capital projects in the U.S., including the strengthening of our manufacturing presence in
  the U.S. As part of this plan, in July 2018, we announced that we will increase our commitment to U.S. manufacturing with a $465 million investment to build
  one of the most technically advanced sterile injectable pharmaceutical production facilities in the world in Portage, Michigan. This U.S. investment will
  strengthen our capability to produce and supply critical, life-saving injectable medicines for patients around the world.

                                                                                 67
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 126 of 266 PageID #: 712
  Known as Modular Aseptic Processing, the new, multi-story, 400,000-square-foot production facility will also support the area economy by creating an
  estimated 450 new jobs over the next several years.
• We made a $500 million voluntary contribution to our U.S. pension plan in February 2018.
• In the fourth quarter of 2017, we made a $200 million charitable contribution to the Pfizer Foundation, an organization that provides grant and investment
  funding to support organizations and social entrepreneurs in an effort to improve healthcare delivery.
• In the first quarter of 2018, we paid a special, one-time bonus to virtually all Pfizer colleagues, excluding executives, of $119 million in the aggregate.
Our Business Development Initiatives

We are committed to capitalizing on growth opportunities by advancing our own pipeline and maximizing the value of our in-line products, as well as through
various forms of business development, which can include alliances, licenses, joint ventures, collaborations, equity- or debt-based investments, dispositions,
mergers and acquisitions. We view our business development activity as an enabler of our strategies, and we seek to generate earnings growth and enhance
shareholder value by pursuing a disciplined, strategic and financial approach to evaluating business development opportunities. We continue to evaluate business
development transactions that have the potential to strengthen our businesses and their capabilities, such as our acquisitions of Hospira, Medivation, Anacor, and
AstraZeneca’s small molecule anti-infectives business, as well as collaborations, and alliance and license agreements with other companies. We assess our
businesses, assets and scientific capabilities/portfolio as part of our regular, ongoing portfolio review process and also continue to consider business development
activities that will advance our businesses.
We continue to review strategic options for our Consumer Healthcare business. We remain disciplined regarding our capital allocation, and at this time we have not
received an acceptable offer for the sale of this business. We will continue our management of this strong business as we explore other alternatives, which could
include everything from a full or partial separation of the business to ultimately deciding to retain the business. We continue to expect that any decision regarding
strategic alternatives for our Consumer Healthcare business will be made during the fourth quarter of 2018.
For additional information on our business development activities, see Notes to Condensed Consolidated Financial Statements–– Note 2. Acquisition, Divestitures,
Licensing Arrangements, Collaborative Arrangements and Privately Held Investment .
The more significant recent transactions and events are described below:
• Sale of Hospira Infusion Systems Net Assets to ICU Medical, Inc. (EH) ––On February 3, 2017, we completed the sale of our global infusion systems net assets,
  HIS, to ICU Medical. In connection with this transaction, we recognized pre-tax income of $2 million in the third quarter of 2018 and pre-tax income of $1
  million in the first nine months of 2018 , and we recognized pre-tax income of approximately $12 million in the third quarter of 2017 and a pre-tax loss of
  approximately $52 million in the first nine months of 2017 in Other (income)/deductions––net , representing adjustments to amounts previously recorded in 2016
  to write down the HIS net assets to fair value less costs to sell. We may record additional adjustments to the loss on the sale of HIS net assets in future periods,
  which we do not expect to have a material impact on our consolidated financial statements.
• Acquisition of AstraZeneca’s Small Molecule Anti-Infectives Business (EH) ––On December 22, 2016, which fell in the first fiscal quarter of 2017 for our
  international operations, we acquired the development and commercialization rights to AstraZeneca’s small molecule anti-infectives business, primarily outside
  the U.S. The total fair value of the consideration transferred for this business was approximately $555 million in cash plus the fair value of contingent
  consideration of $485 million .
• Research and Development Arrangement with NovaQuest Co-Investment Fund V, L.P. ––In April 2016, Pfizer entered into an agreement with NovaQuest under
  which NovaQuest will fund up to $200 million in development costs related to certain Phase 3 clinical trials of Pfizer’s rivipansel compound and Pfizer will use
  commercially reasonable efforts to develop and obtain regulatory approvals for such compound. NovaQuest’s development funding is expected to cover up to
  100% of the development costs and will be received over approximately 12 quarters from 2016 to 2019. As there is a substantive and genuine transfer of risk to
  NovaQuest, the development funding is recognized by us as an obligation to perform contractual services and therefore is a reduction of Research and
  development expenses as incurred. The reduction to Research and development expenses for the third quarter of 2018 totaled $12.9 million and for the first nine
  months of 2018 totaled $44.2 million . The reduction to Research and development expenses for the third quarter of 2017 totaled $16.8 million and for the first
  nine months of 2017 totaled $48.8 million . Following potential regulatory approval, NovaQuest will be eligible to receive a combination of fixed milestone
  payments of up to approximately $267 million in total, based on achievement of first commercial sale and certain levels of cumulative net sales as well as
  royalties on rivipansel net sales over approximately eight years. Fixed sales-based milestone payments will be recorded as intangible assets and amortized to
  Amortization of

                                                                                  68
                   Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 127 of 266 PageID #: 713
  intangible assets over the estimated commercial life of the rivipansel product and royalties on net sales will be recorded as Cost of sales when incurred.
• Research and Development Arrangement with RPI Finance Trust ––In January 2016, Pfizer entered into an agreement with RPI, a subsidiary of Royalty Pharma,
  under which RPI will fund up to $300 million in development costs related to certain Phase 3 clinical trials of Pfizer’s Ibrance (palbociclib) product primarily for
  adjuvant treatment of hormone receptor positive early breast cancer (the Indication). RPI’s development funding is expected to cover up to 100% of the costs
  primarily for the applicable clinical trials through 2021. As there is a substantive and genuine transfer of risk to RPI, the development funding is recognized by
  us as an obligation to perform contractual services and therefore is a reduction of Research and development expenses as incurred. The reduction to Research
  and development expenses for the third quarter of 2018 totaled $27.1 million and for the first nine months of 2018 totaled $78.7 million . The reduction to
  Research and development expenses for the third quarter of 2017 totaled $27.6 million and for the first nine months of 2017 totaled $54.4 million . If successful
  and upon approval of Ibrance in the U.S. or certain major markets in the EU for the Indication based on the applicable clinical trials, RPI will be eligible to
  receive a combination of approval-based fixed milestone payments of up to $250 million dependent upon results of the clinical trials and royalties on certain
  Ibrance sales over approximately seven years. Fixed milestone payments due upon approval will be recorded as intangible assets and amortized to Amortization
  of intangible assets over the estimated commercial life of the Ibrance product and sales-based royalties will be recorded as Cost of sales when incurred.
For a description of the more significant recent transactions through February 22, 2018 , the filing date of our 2017 Form 10-K, see the “Our Business
Development Initiatives” section of our 2017 Financial Report.
Our Financial Guidance for 2018
On October 30, 2018 , we updated our 2018 financial guidance to reflect our performance to date as well as our outlook for the remainder of the year. The midpoint
of our guidance range for Adjusted diluted EPS was unchanged from our July 2018 guidance update.
The guidance range for Revenues was narrowed from a range of $53.0 to $55.0 billion to a range of $53.0 to $53.7 billion, primarily reflecting:
• lower-than-anticipated Essential Health revenues, primarily due to continued legacy Hospira Sterile Injectable Pharmaceuticals (SIP) product shortages in the
  U.S.; and
• recent unfavorable changes in foreign exchange rates in relation to the U.S. dollar from mid-July 2018 to mid-October 2018, primarily the weakening of certain
  emerging markets currencies and the euro.

Pfizer’s updated 2018 financial guidance is presented below (a), (b) :
Revenues                                                                                                                               $53.0 to $53.7 billion
                                                                                                                               (previously $53.0 to $55.0 billion)
Adjusted cost of sales as a percentage of revenues                                                                                        20.8% to 21.3%
                                                                                                                                   (previously 20.5% to 21.5%)
Adjusted selling, informational and administrative expenses                                                                            $14.0 to $14.5 billion
                                                                                                                               (previously $14.0 to $15.0 billion)
Adjusted research and development expenses                                                                                               $7.7 to $8.1 billion
Adjusted other (income)/deductions                                                                                           Approximately $1.3 billion of income
                                                                                                                      (previously approximately $1.0 billion of income)
Effective tax rate on adjusted income                                                                                                  Approximately 16.0%
Adjusted diluted EPS                                                                                                                       $2.98 to $3.02
                                                                                                                                    (previously $2.95 to $3.05)
(a)    T he 2018 financial guidance reflects the following:
      • A full year contribution from Consumer Healthcare. Pfizer continues to expect that any decision regarding strategic alternatives for Consumer Healthcare would be made during the fourth
         quarter of 2018.
      • Does not assume the completion of any business development transactions not completed as of September 30, 2018 , including any one-time upfront payments associated with such
         transactions.
      • Guidance for Adjusted other (income)/deductions does not attempt to forecast unrealized net gains or losses on equity securities. Pfizer is unable to predict with reasonable certainty
         unrealized gains or losses on equity securities in a given period. Net unrealized gains and losses on equity securities are now recorded in Adjusted other (income)/deductions during each
         quarter, reflecting the adoption of a new accounting standard in the first quarter of 2018 (see Notes to Condensed Consolidated Financial Statements— Note 1B. Basis of Presentation and
         Significant Accounting Policies : Adoption of New Accounting Standards ). Prior to the adoption of the new standard, net unrealized gains and losses on virtually all equity securities with
         readily determinable fair values were reported in Accumulated other comprehensive income.
      • Exchange rates assumed are a blend of the actual exchange rates in effect through third-quarter 2018 and mid-October 2018 exchange rates for the remainder of the year.

                                                                                                   69
                Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 128 of 266 PageID #: 714
    • Reflects an anticipated negative revenue impact of $1.8 billion due to recent and expected generic and biosimilar competition for certain products that have recently lost or are anticipated
       to soon lose patent protection. Assumes no generic competition for Lyrica in the U.S. until June 2019, which is contingent upon a six-month patent-term extension granted by the FDA for
       pediatric exclusivity, which the company is currently pursuing.
    • Reflects the anticipated favorable impact of approximately $350 million on revenues and approximately $0.02 on adjusted diluted EPS as a result of favorable changes in foreign exchange
       rates relative to the U.S. dollar compared to foreign exchange rates from 2017 .
    • Guidance for adjusted diluted EPS assumes diluted weighted-average shares outstanding of approximately 6.0 billion shares, which reflects anticipated share repurchases totaling
       approximately $12.0 billion in 2018, including $9.0 billion of share repurchases already completed through October 30, 2018. Dilution related to share-based employee compensation
       programs is expected to offset the reduction in shares associated with these share repurchases by approximately half.
(b) For an understanding of Adjusted income and its components and Adjusted diluted EPS (all of which are non-GAAP financial measures), see the “Non-GAAP Financial Measure (Adjusted

    Income)” section of this MD&A.
    Pfizer does not provide guidance for GAAP Reported financial measures (other than revenues) or a reconciliation of forward-looking non-GAAP financial measures to the most directly
    comparable GAAP Reported financial measures on a forward-looking basis because it is unable to predict with reasonable certainty the ultimate outcome of pending litigation, unusual gains
    and losses, acquisition-related expenses and potential future asset impairments without unreasonable effort. These items are uncertain, depend on various factors, and could have a material
    impact on GAAP Reported results for the guidance period.
For information about our actual costs and anticipated costs and cost savings associated with our three-year cost-reduction initiative entered into in the fourth
quarter of 2016 , the Hospira acquisition, our recent business development activities, and our current global commercial structure, see the “Costs and Expenses––
Restructuring Charges and Other Costs Associated with Acquisitions and Cost-Reduction/Productivity Initiatives” section of this MD&A and Notes to Condensed
Consolidated Financial Statements–– Note 3 . Restructuring Charges and Other Costs Associated with Acquisitions and Cost-Reduction/Productivity Initiatives .
Our 2018 financial guidance is subject to a number of factors and uncertainties as described in the “Our Operating Environment”, “The Global Economic
Environment”, “Our Strategy” and “Forward-Looking Information and Factors That May Affect Future Results” sections of this MD&A; and Part I, Item 1A,
“Risk Factors” of our 2017 Form 10-K and Part II, Item 1A, “Risk Factors” of this Quarterly Report on Form 10-Q.


                                                                                                70
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 129 of 266 PageID #: 715
SIGNIFICANT ACCOUNTING POLICIES AND APPLICATION OF CRITICAL ACCOUNTING ESTIMATES AND
ASSUMPTIONS
For a description of our significant accounting policies, see Notes to Consolidated Financial Statements–– Note 1. Basis of Presentation and Significant Accounting
Policies in our 2017 Financial Report and Notes to Condensed Consolidated Financial Statements–– Note 1C. Basis of Presentation and Significant Accounting
Policies : Revenues . Of these policies, the following are considered critical to an understanding of our consolidated financial statements as they require the
application of the most subjective and the most complex judgments: (i) Acquisitions (2017 Financial Report Note 1D); (ii) Fair Value (2017 Financial Report Note
1E); (iii) Revenues (Note 1C in this Quarterly Report on Form 10-Q); (iv) Asset Impairments (2017 Financial Report Note 1K); (v) Income Tax Assets and
Liabilities and Income Tax Contingencies (2017 Financial Report Note 1O); (vi) Pension and Postretirement Benefit Plans (2017 Financial Report Note 1P); and
Legal and Environmental Contingencies (2017 Financial Report Note 1Q).
For a discussion about the critical accounting estimates and assumptions impacting our consolidated financial statements, see the “Significant Accounting Policies
and Application of Critical Accounting Estimates and Assumptions” section of our 2017 Financial Report. See also Notes to Consolidated Financial Statements––
Note 1C. Basis of Presentation and Significant Accounting Policies: Estimates and Assumptions in our 2017 Financial Report for a discussion about the risks
associated with estimates and assumptions.
For a discussion of recently adopted accounting standards and significant accounting policies, see Notes to Condensed Consolidated Financial Statements–– Note
1B. Basis of Presentation and Significant Accounting Policies : Adoption of New Accounting Standards , Note 1C. Basis of Presentation and Significant
Accounting Policies : Revenues and Note 1D. Basis of Presentation and Significant Accounting Policies : Collaborative Arrangements .
Revenues
Our gross product revenues are subject to a variety of deductions, which generally are estimated and recorded in the same period that the revenues are recognized.
Such variable consideration represents chargebacks, rebates, sales allowances and sales returns. These deductions represent estimates of the related obligations and,
as such, knowledge and judgment is required when estimating the impact of these revenue deductions on gross sales for a reporting period.

Historically, our adjustments of estimates, to reflect actual results or updated expectations, have not been material to our overall business. On a quarterly basis, our
adjustments of estimates to reflect actual results generally have been less than 1% of revenues, and have resulted in either a net increase or a net decrease in
revenues. Product-specific rebates, however, can have a significant impact on year-over-year individual product growth trends. If any of our ratios, factors,
assessments, experiences or judgments are not indicative or accurate predictors of our future experience, our results could be materially affected. The sensitivity of
our estimates can vary by program, type of customer and geographic location. However, estimates associated with U.S. Medicare, Medicaid and performance-
based contract rebates are most at risk for material adjustment because of the extensive time delay between the recording of the accrual and its ultimate settlement,
an interval that can generally range up to one year. Because of this time lag, in any given quarter, our adjustments to actual can incorporate revisions of several
prior quarters.
Income Tax Assets and Liabilities

In the fourth quarter of 2017, we recorded an estimate of certain tax effects of the TCJA, including the impact on deferred tax assets and liabilities from the
reduction in the U.S Federal corporate tax rate from 35% to 21% , the impact on valuation allowances and other state income tax considerations, a repatriation tax
liability on accumulated post-1986 foreign earnings for which we plan to elect payment over eight years through 2026 that is reported primarily in Other taxes
payable , and deferred taxes on basis differences expected to give rise to future taxes on global intangible low-taxed income. In addition, we had provided deferred
tax liabilities in the past on foreign earnings that were not indefinitely reinvested. As a result of the TCJA, in the fourth quarter of 2017, we reversed an estimate of
the deferred taxes that are no longer expected to be needed due to the change to the territorial tax system. The estimated amounts recorded may change in the future
due to uncertain tax positions.
The TCJA subjects a U.S. shareholder to current tax on global intangible low-taxed income earned by certain foreign subsidiaries. The FASB Staff Q&A, Topic
740, No. 5, Accounting for Global Intangible Low-Taxed Income , states that we are permitted to make an accounting policy election to either recognize deferred
taxes for temporary basis differences expected to reverse as global intangible low-taxed income in future years or provide for the tax expense related to such
income in the year the tax is incurred. We have elected to recognize deferred taxes for temporary differences expected to reverse as global intangible low-taxed
income in future years. However, given the complexity of these provisions, we have not finalized our analysis. We were able to make a reasonable estimate of the
deferred taxes on the temporary differences expected to reverse in the future and provided a provisional deferred tax liability as of December 31, 2017. The
provisional amount is based on the evaluation of certain temporary differences


                                                                                   71
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 130 of 266 PageID #: 716
inside each of our foreign subsidiaries that are expected to reverse as global intangible low-taxed income. However, as we continue to evaluate the TCJA’s global
intangible low-taxed income provisions during the measurement period, we may revise the methodology used for determining the deferred tax liability associated
with such income.
We believe that we have made reasonable estimates with respect to each of the above items, however, all of the amounts recorded remain provisional as we have
not completed our analysis of the complex and far reaching effects of the TCJA. Further, we continue to consider our assertions on any remaining outside basis
differences in our foreign subsidiaries as of September 30, 2018 and have not completed our analysis. In the third quarter of 2018, we recorded a favorable
adjustment to the provisional estimate of the impact of the legislation, primarily related to the remeasurement of deferred tax assets and liabilities as well as revised
estimates of benefits related to certain tax initiatives. Under guidance issued by the staff of the SEC, we expect to finalize our accounting related to the tax effects
of the TCJA on deferred taxes, valuation allowances, state tax considerations, the repatriation tax liability, global intangible low-taxed income, and any remaining
outside basis differences in our foreign subsidiaries during the fourth quarter of 2018, as we complete the remainder of our tax return filings and as any
interpretations or clarifications of the TCJA occur through further legislation or U.S. Treasury actions or other means.

Income tax assets and liabilities also include income tax valuation allowances and accruals for uncertain tax positions. For additional information, see Notes to
Consolidated Financial Statements— Note 1C. Basis of Presentation and Significant Accounting Policies: Estimates and Assumptions ; Note 1O. Basis of
Presentation and Significant Accounting Policies: Tax Assets and Liabilities and Income Tax Contingencies and Note 5A. Tax Matters: Taxes on Income from
Continuing Operations in our 2017 Form 10-K , as well as the “Analysis of Financial Condition, Liquidity and Capital Resources––Selected Measures of Liquidity
and Capital Resources—Contractual Obligations” section of our 2017 Financial Report.


ANALYSIS OF THE CONDENSED CONSOLIDATED STATEMENTS OF INCOME


REVENUES AND PRODUCT DEVELOPMENTS

Revenues by Segment and Geography




                                                                                   72
                   Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 131 of 266 PageID #: 717

The following tables provide worldwide revenues by operating segment and geography:
                                                                                                          Three Months Ended
                                                                                                                                                      World-                            Inter-
                                                  Worldwide                              U.S.                           International                  wide           U.S.             national
                                              Sep 30,            Oct 1,          Sep 30,               Oct 1,       Sep 30,
(MILLIONS OF DOLLARS)                            2018             2017             2018                 2017          2018       Oct 1, 2017               % Change in Revenues
Operating Segments (a) :
      IH                                $       8,471      $     8,118      $       4,881     $        4,777    $    3,590     $        3,341              4                  2                     7
      EH                                        4,826            5,050              1,480              1,756         3,347              3,294             (4)            (16)                       2
Total revenues                          $      13,298      $    13,168      $       6,361     $        6,534    $    6,937     $        6,634              1               (3)                      5

                                                                                                          Nine Months Ended
                                                                                                                                                      World-                            Inter-
                                                  Worldwide                              U.S.                           International                  wide           U.S.             national
                                              Sep 30,            Oct 1,          Sep 30,               Oct 1,       Sep 30,
(MILLIONS OF DOLLARS)                           2018              2017             2018                 2017          2018       Oct 1, 2017               % Change in Revenues
Operating Segments          (a) :

      IH                                $      24,573      $    23,204      $     14,002      $    13,708       $   10,572     $        9,496              6                  2                   11
      EH                                       15,097           15,639              4,859              5,808        10,238              9,831             (3)            (16)                       4
Total revenues                          $      39,670      $    38,843      $     18,861      $    19,516       $   20,810     $      19,327               2               (3)                      8
(a)IH    = the Innovative Health segment; and EH = the Essential Health segment. For additional information about each operating segment, see the “Our Strategy––Commercial Operations” and
      “Analysis of Operating Segment Information” sections of this MD&A and Notes to Condensed Consolidated Financial Statements–– Note 13A. Segment, Geographic and Other Revenue
      Information : Segment Information.

Revenues–– Third Quarter of 2018 vs. Third Quarter of 2017

The following provides an analysis of the worldwide change in revenues by geographic areas in the third quarter of 2018:
                                                                                                                                        Three Months Ended September 30, 2018
(MILLIONS OF DOLLARS)                                                                                                          Worldwide                  U.S.                    International
Operational growth/(decline):
Continued growth from certain key brands (a)                                                                              $               660     $               287     $                  373
Growth from Biosimilars, primarily from Inflectra in certain channels in the U.S., as well as in developed
 Europe                                                                                                                                     56                     38                         18
Growth from recently launched products, including Eucrisa in the U.S., as well as Besponsa and Bavencio,
 primarily in the U.S. and developed Europe                                                                                                 52                     40                         12
Lower revenues for total Viagra (b) , primarily in the U.S. due to generic competition that began in December
 2017                                                                                                                                     (169)                  (165)                            (4)
Decline from the Peri-LOE Products portfolio, driven by lower revenues in developed markets (excluding
 Viagra EH (b) ), primarily due to expected declines in Lyrica in developed Europe                                                        (125)                   (61)                        (64)
Decline in the LEP portfolio primarily driven by lower revenues in developed markets                                                      (121)                  (180)                        59
Lower revenues for Enbrel, primarily in most developed Europe markets due to continued biosimilar
 competition                                                                                                                               (65)                    —                          (65)
Decline from the SIP portfolio, driven by lower revenues in developed markets, primarily due to continued
 legacy Hospira product shortages in the U.S.                                                                                              (28)                   (58)                        31
Other operational factors, net                                                                                                             (18)                   (73)                        55
Operational growth/(decline), net                                                                                                         243                    (173)                       415

Unfavorable impact of foreign exchange                                                                                                    (113)                    —                        (113)
Revenues increase/(decrease)                                                                                              $               130     $              (173)    $                  302
(a)
      Certain k ey brands represent Eliquis, Ibrance, Prevnar 13/Prevenar 13, Xeljanz and Xtandi. See the “Analysis of the Condensed Consolidated Statements of Income––Revenues––Selected
      Product Discussion" section of this MD&A for product analysis information.
(b)
      Viagra lost exclusivity in the U.S. in December 2017. Beginning in 2018, revenues for Viagra in the U.S. and Canada, which were reported in IH through 2017, are reported in EH (which
      reported all other Viagra revenues excluding the U.S. and Canada through 2017). Therefore, beginning in 2018, total Viagra revenues are reported in EH. Total Viagra revenues in 2017
      represent the aggregate of worldwide revenues from Viagra IH and Viagra EH.
Emerging markets revenues increase d $226 million , or 8% , in the third quarter of 2018 to $3.1 billion from $2.8 billion , reflecting an operational increase of
$356 million , or 13% . Foreign exchange had an unfavorable impact of approximately 5% on emerging markets revenues. The operational increase in emerging
markets was driven by our EH segment, primarily by the Legacy Established Products portfolio and Sterile Injectable Pharmaceuticals portfolio, as well as
Prevenar 13 in our IH segment.

                                                                                                  73
               Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 132 of 266 PageID #: 718
Revenues––First Nine Months of 2018 vs. First Nine Months of 2017

The following provides an analysis of the change in worldwide revenues by geographic areas in the first nine months of 2018:
                                                                                                                               Nine Months Ended September 30, 2018
(MILLIONS OF DOLLARS)                                                                                              Worldwide                      U.S.                   International
Operational growth/(decline):
Continued growth from certain key brands (a)                                                                 $            1,835         $                822       $              1,013
Growth from recently launched products, including Eucrisa in the U.S., as well as Besponsa and
 Bavencio, primarily in the U.S. and developed Europe                                                                       172                          145                          27
Growth from Biosimilars, primarily from Inflectra in certain channels in the U.S., as well as in
 developed Europe                                                                                                           165                          115                          50
Lower revenues for total Viagra (b) , primarily in the U.S. due to generic competition that began in
 December 2017                                                                                                              (495)                     (491)                           (4)
Decline from the Peri-LOE Products portfolio, driven by lower revenues in developed markets
 (excluding Viagra EH (b) ), primarily due to expected declines in Lyrica in developed Europe and
 Pristiq in the U.S. due to generic competition                                                                             (463)                     (156)                        (307)
Decline from the SIP portfolio, driven by lower revenues in developed markets, primarily due to
 continued legacy Hospira product shortages in the U.S.                                                                     (419)                     (480)                           61
Decline in the LEP portfolio, primarily driven by lower revenues in developed markets                                       (314)                     (460)                         145
Lower revenues for Enbrel, primarily in most developed Europe markets due to continued
 biosimilar competition                                                                                                     (279)                        —                         (279)
Impact on financial results for the sale of HIS in February 2017. The first nine months of 2018 do
 not reflect any contribution from HIS global operations, compared to approximately one month
 of HIS domestic operations and approximately two months of HIS international operations in the
 same period in 2017                                                                                                         (97)                        (64)                        (33)
Other operational factors, net                                                                                                29                         (88)                       117
Operational growth/(decline), net                                                                                           134                       (655)                         790

Favorable impact of foreign exchange                                                                                        693                          —                          693
Revenues increase/(decrease)                                                                                 $              827         $             (655)        $              1,483
(a)
   Certain k ey brands represent Eliquis, Ibrance, Xeljanz, Prevnar 13/Prevenar 13, Xtandi and Chantix/Champix. See the “Analysis of the Condensed Consolidated Statements of Income––
   Revenues––Selected Product Discussion" section of this MD&A for product analysis information .
(b)
    Viagra lost exclusivity in the U.S. in December 2017. Beginning in 2018, revenues for Viagra in the U.S. and Canada, which were reported in IH through 2017, are reported in EH (which
    reported all other Viagra revenues excluding the U.S. and Canada through 2017). Therefore, beginning in 2018, total Viagra revenues are reported in EH. Total Viagra revenues in 2017
    represent the aggregate of worldwide revenues from Viagra IH and Viagra EH.
Emerging markets revenues increase d $1.1 billion , or 14% , in the first nine months of 2018 to $9.4 billion from $8.2 billion , reflecting an operational increase of
$1.1 billion , or 13% . Foreign exchange had a favorable impact of approximately 1% on emerging markets revenues. The operational increase in emerging markets
was driven by our EH segment, primarily by the Legacy Established Products portfolio and the Sterile Injectable Pharmaceuticals portfolio, as well as Prevenar 13
in our IH segment.

Revenue Deductions
Our gross product revenues are subject to a variety of deductions, which generally are estimated and recorded in the same period that the revenues are recognized.
Such variable consideration represents chargebacks, rebates, sales allowances and sales returns. These deductions represent estimates of the related obligations and,
as such, knowledge and judgment is required when estimating the impact of these revenue deductions on gross sales for a reporting period. Historically, our
adjustments of estimates, to reflect actual results or updated expectations, have not been material to our overall business. On a quarterly basis, our adjustments of
estimates to reflect actual results generally have been less than 1% of revenues, and have resulted in either a net increase or a net decrease in revenues. Product-
specific rebates, however, can have a significant impact on year-over-year individual product growth trends. For additional information, see Notes to Condensed
Consolidated Financial Statements–– Note 1C. Basis of Presentation and Significant Accounting Policies : Revenues.

                                                                                              74
               Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 133 of 266 PageID #: 719

The following table provides information about revenue deductions:
                                                                                                    Three Months Ended                                     Nine Months Ended
                                                                                           September 30,                   October 1,             September 30,                   October 1,
(MILLIONS OF DOLLARS)                                                                              2018                         2017                      2018                         2017
Medicare rebates (a)                                                                $                   443      $                  355     $                1,266      $                  931
Medicaid and related state program rebates (a)                                                          502                         439                      1,500                      1,335
Performance-based contract rebates (a), (b)                                                             854                         773                      2,467                      2,321
Chargebacks (c)                                                                                       1,654                      1,608                       4,850                      4,585
                     (d)
Sales allowances                                                                                      1,448                      1,419                       4,142                      3,718
Sales returns and cash discounts                                                                        358                         329                      1,067                      1,025
Total (e)                                                                           $                 5,259      $               4,923      $               15,292      $              13,916
(a)  Rebates are product-specific and, therefore, for any given year are impacted by the mix of products sold.
(b) Performance-based    contract rebates include contract rebates with MCOs within the U.S., including health maintenance organizations and PBMs, who receive rebates based on the achievement
    of contracted performance terms and claims under these contracts. Outside the U.S., performance-based contract rebates include rebates to wholesalers/distributors based on achievement of
    contracted performance for specific products or sales milestones.
(c) Chargebacks primarily represent reimbursements to U.S. wholesalers for honoring contracted prices to third parties.
(d)
     Sales allowances primarily represent price reductions that are contractual or legislatively mandated outside the U.S., discounts and distribution fees.
(e)For the three months ended September 30, 2018 , associated with the following segments: IH ( $2.3 billion ) and EH ( $2.9 billion ). For the three months ended October 1, 2017 , associated

   with the following segments: IH ( $2.4 billion ); and EH ( $2.5 billion ). For the nine months ended September 30, 2018 , associated with the following segments: IH ( $6.5 billion ) and EH (
   $8.8 billion ). For the nine months ended October 1, 2017 , associated with the following segments: IH ( $6.4 billion ) and EH ( $7.5 billion ).

Total revenue deductions for the third quarter of 2018 increase d 7% compared to the third quarter of 2017 , and total revenue deductions for the first nine months
of 2018 increase d 10% compared to the first nine months of 2017 , primarily as a result of:
• an increase in sales allowances as a result of sales growth, primarily in international markets;
• an increase in Medicare rebates driven by increased sales of IH products through this channel;
• higher chargebacks to U.S. wholesalers on certain IH and EH products, partially offset by decreases in chargebacks as a result of decreases in sales of sterile
  injectable products; and
• an increase in Medicaid and related state program rebates, primarily as a result of increased sales of IH products through these programs.
For information on our accruals for Medicare rebates, Medicaid and related state program rebates, performance-based contract rebates, chargebacks, sales
allowances and sales returns and cash discounts, including the balance sheet classification of these accruals, see Notes to Condensed Consolidated Financial
Statements–– Note 1C. Basis of Presentation and Significant Accounting Policies : Revenues .

                                                                                               75
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 134 of 266 PageID #: 720
Revenues––Selected Product Discussion
The tables below provide worldwide revenues, by geography, for selected products. References to total change pertain to period-over-period growth rates that
include foreign exchange. The difference between the total change and operational change represents the impact of foreign exchange. Amounts may not add due to
rounding. All percentages have been calculated using unrounded amounts. An asterisk (*) indicates the calculation is not meaningful or results are equal to or
greater than 100%.
• Prevnar 13/Prevenar 13 (IH):

                                                          Three Months Ended                                               Nine Months Ended
                                                                                  % Change                                                       % Change
                                         September 30,           October 1,                                September 30,         October 1,
   (MILLIONS OF DOLLARS)                         2018                 2017       Total      Oper.                  2018               2017      Total       Oper.
   U.S.                              $             1,089     $         971          12                 $           2,597     $        2,554            2
   International                                     571               551             4           6               1,694              1,515       12          10
     Worldwide revenues              $             1,660     $        1,522            9       10 $                4,290     $        4,069            5        5
   The growth in the third quarter and first nine months of 2018 in the U.S. was primarily due to higher government purchases for the pediatric indication, partially
   offset by the continued decline in revenues for the adult indication due to a high initial capture rate of the eligible population following its successful fourth-
   quarter 2014 launch, which resulted in a smaller remaining “catch up” opportunity (i.e., the opportunity to reach adults aged 65 years and older who have not
   been previously vaccinated with Prevnar 13), compared to the prior-year period.
   The operational growth in the third quarter of 2018 internationally was primarily due to higher volumes for the pediatric indication resulting from increased
   orders associated with Gavi, the Vaccine Alliance and from the second-quarter 2017 launch in China. The international operational growth in the first nine
   months of 2018 was primarily due to higher volumes for the pediatric indication resulting from the second-quarter 2017 launch in China and increased orders
   associated with Gavi, the Vaccine Alliance.
   In 2014, the ACIP voted to recommend Prevnar 13 for routine use to help protect adults aged 65 years and older against pneumococcal disease, which for adults
   includes pneumonia caused by the 13 pneumococcal serotypes included in the vaccine. These ACIP recommendations were subsequently approved by the
   directors at the CDC and U.S. Department of Health and Human Services, and were published in the Morbidity and Mortality Weekly Report in September
   2014 by the CDC. As with other vaccines, the CDC regularly monitors the impact of vaccination and reviews the recommendations. During the recently held
   October 2018 ACIP meeting, the CDC presented initial data and indicated formal evaluation of evidence (grading) and a potential vote on the maintenance of
   the 65 years and older recommendation would likely happen in 2019. A potential adverse change in the ACIP recommendation could negatively impact future
   Prevnar 13 revenues. We continue to generate and publish data and communicate with the ACIP on the burden of pneumococcal disease and Prevnar 13 vaccine
   effectiveness and safety.
   We announced in September 2018 that our next generation 20-Valent Pneumococcal Vaccine candidate has received Breakthrough Therapy designation from
   the U.S. FDA.
• Lyrica (EH (revenues from all of Europe, Russia, Turkey, Israel and Central Asia)/IH (revenues from all other geographies)):

                                                        Three Months Ended                                                 Nine Months Ended
                                                                                  % Change                                                       % Change
                                         September 30,           October 1,                                September 30,         October 1,
   (MILLIONS OF DOLLARS)                         2018                 2017     Total       Oper.                   2018               2017     Total       Oper.
   U.S.                             $               875     $          877        —                    $           2,643     $       2,602        2
   International                                    338                408       (17)        (17)                  1,006             1,208      (17)         (19)
     Worldwide revenues             $             1,213     $        1,285        (6)         (5)      $           3,649     $       3,810        (4)         (5)
   The relatively flat performance in the third quarter of 2018 in the U.S. was primarily due to sustained demand. The growth in the first nine months of 2018 in
   the U.S. was primarily driven by sustained demand and positive price impact.
   The operational decline in the third quarter of 2018 internationally was primarily due to losses of exclusivity in developed Europe markets, Australia and South
   Korea. The operational decline in the first nine months of 2018 internationally was primarily due to losses of exclusivity in developed Europe markets,
   Australia and South Korea, partially offset by growth in the orally dissolving tablet formulation in Japan.

                                                                                 76
              Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 135 of 266 PageID #: 721

    The following table provides worldwide revenues for Lyrica in our IH segment, by geography:
                                                         Three Months Ended                                               Nine Months Ended
                                                                                   % Change                                                      % Change
                                            September 30,          October 1,                            September 30,          October 1,
    (MILLIONS OF DOLLARS)                           2018                2017     Total      Oper.                2018                2017      Total       Oper.
    U.S.                                $            875      $          877       —                 $            2,643     $       2,602          2
    International                                    257                 274        (6)        (6)                  755               779         (3)         (5)
     Worldwide revenues                 $           1,132     $        1,150        (2)        (2)   $            3,398     $       3,382         —          —
    Worldwide Lyrica revenues in our IH segment in the third quarter of 2018 decreased operationally, primarily due to losses of exclusivity in Australia in July
    2017 and in South Korea in August 2017. The relatively flat performance in worldwide Lyrica revenues in our IH segment in the first nine months of 2018 was
    primarily due to losses of exclusivity in Australia and South Korea, offset by growth in the orally dissolving tablet formulation in Japan.

    The following table provides worldwide revenues for Lyrica in our EH segment, by geography:
                                                        Three Months Ended                                                Nine Months Ended
                                                                                   % Change                                                       % Change
                                            September 30,          October 1,                            September 30,          October 1,
    (MILLIONS OF DOLLARS)                           2018                2017     Total      Oper.                2018                2017      Total       Oper.
    U.S.                            $                  —      $            —       —                 $               —      $           —         —
    International                                      81                134       (40)       (39)                  251                428       (41)        (45)
     Worldwide revenues             $                  81     $          134       (40)       (39)   $              251     $          428       (41)        (45)
    The worldwide operational decline s in our EH segment in the third quarter and first nine months of 2018 were primarily due to losses of exclusivity in
    developed Europe markets.
• Ibrance (IH):

                                                            Three Months Ended                                            Nine Months Ended
                                                                                    % Change                                                     % Change
                                            September 30,          October 1,                            September 30,          October 1,
    (MILLIONS OF DOLLARS)                           2018                2017     Total       Oper.               2018                2017       Total       Oper.
    U.S.                                $            708      $           713       (1)              $            2,178     $        2,048             6
    International                                    317                  165       93          98                  807               362              *        *
     Worldwide revenues                 $           1,025     $           878       17          18 $              2,985     $        2,410         24         23
    The worldwide operational growth in the third quarter and first nine months of 2018 reflects an uptake in international markets, mostly driven by key European
    markets where we secured access and reimbursement in 2017 and the December 2017 launch in Japan as well as Ibrance class leadership among cyclin-
    dependent kinase inhibitors in major markets, supported by our scientific/clinical data and continued positive patient experience. The decline in the third quarter
    of 2018 in the U.S. was primarily due to the impact of competition and increased rebates. The growth in the first nine months of 2018 in the U.S. was primarily
    due to continued demand growth partially offset by uptake of competitors and increased rebates.
•   Eliquis alliance revenues and direct sales (IH): Eliquis has been jointly developed and is commercialized by Pfizer and BMS. Pfizer funds between 50% and
    60% of all development costs depending on the study. Profits and losses are shared equally on a global basis, except in certain countries where Pfizer
    commercializes Eliquis and pays BMS compensation based on a percentage of net sales. We have full commercialization rights in certain smaller markets. BMS
    supplies the product to us at cost plus a percentage of the net sales to end-customers in these markets. Eliquis is part of the Novel Oral Anticoagulant (NOAC)
    market; the agents in this class were developed as alternative treatment options to warfarin in appropriate patients.

                                                            Three Months Ended                                            Nine Months Ended
                                                                                    % Change                                                     % Change
                                            September 30,          October 1,                            September 30,          October 1,
    (MILLIONS OF DOLLARS)                           2018                2017      Total      Oper.               2018                2017       Total       Oper.
    U.S.                             $                455      $          352          29            $            1,371     $        1,041         32
    International                                     416                 291          43       44                1,153               772          49         42
     Worldwide revenues              $                870      $          644          35       36 $              2,524     $        1,813         39         36
    The worldwide operational growth in the third quarter and first nine months of 2018 was primarily driven by continued increased adoption in non-valvular atrial
    fibrillation, as well as oral anti-coagulant market share gain.

                                                                                  77
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 136 of 266 PageID #: 722
• Lipitor (EH):

                                                          Three Months Ended                                             Nine Months Ended
                                                                                  % Change                                                     % Change
                                         September 30,           October 1,                              September 30,          October 1,
   (MILLIONS OF DOLLARS)                         2018                 2017     Total       Oper.                 2018                2017    Total      Oper.
   U.S.                             $                 25     $           60      (58)                $              86      $         125      (32)
   International                                    482                 431       12          11                 1,453              1,215       20         14
     Worldwide revenues             $               507      $          491           3            3 $           1,539      $       1,341       15         10
   The worldwide operational growth in the third quarter of 2018 was primarily driven by increased demand in China, partially offset by the non-recurrence of
   favorable U.S. rebates that occurred in the third quarter of 2017 and pricing pressures in China. The worldwide operational growth in the first nine months of
   2018 was primarily driven by increased demand in China and certain Middle Eastern markets, partially offset by pricing pressures in China, the non-recurrence
   of favorable U.S. rebates that occurred in the third quarter of 2017 and generic competition in Japan.
• Enbrel (IH, outside the U.S. and Canada):

                                                          Three Months Ended                                             Nine Months Ended
                                                                                  % Change                                                     % Change
                                         September 30,           October 1,                              September 30,          October 1,
   (MILLIONS OF DOLLARS)                         2018                 2017     Total      Oper.                  2018                2017    Total     Oper.
   U.S.                             $                 —      $           —        —                  $              —       $          —        —
   International                                    531                 613      (13)       (11)                 1,589              1,818      (13)      (15)
     Worldwide revenues             $               531      $          613      (13)       (11)     $           1,589      $       1,818      (13)      (15)
   The worldwide operational decline s in the third quarter and first nine months of 2018 were primarily due to ongoing biosimilar competition in most developed
   Europe markets, which is expected to continue.
• Xeljanz (IH):

                                                          Three Months Ended                                             Nine Months Ended
                                                                                  % Change                                                     % Change
                                         September 30,           October 1,                              September 30,          October 1,
   (MILLIONS OF DOLLARS)                         2018                 2017      Total      Oper.                 2018                2017     Total     Oper.
   U.S.                             $               332      $          291        14               $             964      $          793        22
   International                                    100                  57        76         84                  256                 142        81        81
     Worldwide revenues             $               432      $          348        24         26 $               1,221     $          935        31        31
   The growth in the U.S. in the third quarter and first nine months of 2018 was primarily driven by increased adoption among rheumatologists, growing
   awareness among patients and improvements in payer access, as well as launches of the psoriatic arthritis (PsA) indication in the first quarter of 2018 and
   ulcerative colitis indication in the third quarter of 2018.
   The operational growth internationally in the third quarter and first nine months of 2018 was primarily driven by the 2017 approval of the rheumatoid arthritis
   indication in certain European markets, as well as continued uptake in Japan, Canada and emerging markets.
• Sutent (IH):

                                                       Three Months Ended                                                Nine Months Ended
                                                                                 % Change                                                      % Change
                                        September 30,            October 1,                              September 30,          October 1,
   (MILLIONS OF DOLLARS)                        2018                  2017     Total      Oper.                  2018                2017    Total     Oper.
   U.S.                            $                 80     $           87        (7)               $             262      $          277       (6)
   International                                    168                189      (11)         (9)                  524                 527       (1)        (5)
     Worldwide revenues            $                248     $          276      (10)         (9)    $             785      $          805       (2)        (5)
   The worldwide operational decline s in the third quarter and first nine months of 2018 were primarily due to lower volumes driven by competitive pressure in
   the U.S. and certain developed and emerging Europe markets.

                                                                                 78
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 137 of 266 PageID #: 723
• Norvasc (EH):

                                                       Three Months Ended                                                 Nine Months Ended
                                                                                 % Change                                                       % Change
                                         September 30,         October 1,                                 September 30,          October 1,
   (MILLIONS OF DOLLARS)                         2018               2017       Total       Oper.                  2018                2017    Total      Oper.
   U.S.                            $                  9    $            9         (2)                 $              27     $           28       (4)
   International                                    238               217         10          10                   745                 656      14           9
     Worldwide revenues            $                247    $          226          9          10 $                 773      $          684      13           9
   The worldwide operational growth in the third quarter and the first nine months of 2018 was primarily driven by increased demand in China, partially offset by
   generic competition in Japan and pricing pressures in China.
• Chantix/Champix (IH):

                                                       Three Months Ended                                                 Nine Months Ended
                                                                                 % Change                                                       % Change
                                         September 30,         October 1,                                 September 30,          October 1,
   (MILLIONS OF DOLLARS)                         2018               2017        Total      Oper.                  2018                2017     Total   Oper.
   U.S.                             $               197    $          180          10                 $            602      $          542       11
   International                                     64                60             6           7                187                 184        2        (2)
     Worldwide revenues             $               261    $          240             9           9 $              789      $          727        9         8
   The growth in the U.S. in the third quarter and first nine months of 2018 was primarily due to increased volume, improved patient access and, for the first nine
   months of 2018 , positive price impact.
• The Premarin family of products (EH):

                                                       Three Months Ended                                                 Nine Months Ended
                                                                                 % Change                                                       % Change
                                        September 30,          October 1,                                 September 30,          October 1,
   (MILLIONS OF DOLLARS)                        2018                2017      Total       Oper.                   2018                2017    Total    Oper.
   U.S.                            $                191    $          224       (15)                  $            569      $          670     (15)
   International                                     12                14       (14)        (12)                    36                  41     (13)       (14)
     Worldwide revenues            $                204    $          238       (15)        (15)      $            605      $          711     (15)       (15)
   The worldwide operational decline s in the third quarter and first nine months of 2018 were primarily driven by generic competition in the U.S.
• Viagra (EH): Viagra lost exclusivity in the U.S. in December 2017. Beginning in 2018, revenues for Viagra in the U.S. and Canada, which were reported in IH
   through 2017, are reported in EH (which reported all other Viagra revenues excluding the U.S. and Canada through 2017). Therefore, beginning in 2018, total
   Viagra revenues are reported in EH.

                                                       Three Months Ended                                                 Nine Months Ended
                                                                                 % Change                                                       % Change
                                        September 30,          October 1,                                 September 30,          October 1,
   (MILLIONS OF DOLLARS)                        2018                2017      Total       Oper.                   2018                2017    Total    Oper.
   U.S.                            $                 32    $          198       (84)                  $            196      $          687     (71)
   International                                    105               111         (5)        (3)                   313                 309       1         (1)
     Worldwide revenues            $                137    $          308       (55)        (55)      $            509      $          996     (49)       (50)
   The decline s in the U.S. in the third quarter and first nine months of 2018 were primarily due to the loss of exclusivity in December 2017.
   The operational decline in the third quarter of 2018 internationally was primarily driven by lower volumes in Russia and Turkey and pricing pressures in China,
   partially offset by increased demand in China and Saudi Arabia.
• Sulperazon (EH):

                                                       Three Months Ended                                                 Nine Months Ended
                                                                                 % Change                                                       % Change
                                         September 30,         October 1,                                 September 30,          October 1,
   (MILLIONS OF DOLLARS)                         2018               2017        Total      Oper.                  2018                2017     Total     Oper.
   U.S.                             $                 —    $            —          —                  $              —       $           —       —
   International                                    145               114          28         26                    464                345       34         28
     Worldwide revenues             $               145    $          114          28         26 $                  464      $         345       34         28

                                                                                 79
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 138 of 266 PageID #: 724
   The international operational growth in the third quarter and first nine months of 2018 was primarily due to increased demand in China.
• Xtandi alliance revenues (IH): Xtandi is being developed and commercialized through a collaboration with Astellas. The two companies share equally in the
   gross profits (losses) related to U.S. net sales of Xtandi. Subject to certain exceptions, Pfizer and Astellas also share equally all Xtandi commercialization costs
   attributable to the U.S. market. Pfizer and Astellas also share certain development and other collaboration expenses, and Pfizer receives tiered royalties as a
   percentage of international Xtandi net sales (recorded in Other (income)/deductions—net ).

                                                         Three Months Ended                                                Nine Months Ended
                                                                                   % Change                                                        % Change
                                          September 30,          October 1,                               September 30,           October 1,
   (MILLIONS OF DOLLARS)                          2018                2017        Total      Oper.                2018                 2017       Total      Oper.
   U.S.                              $               180     $          150          20              $               510      $         422         21
   International                                       —                 —           —          —                     —                   —         —          —
     Worldwide revenues              $               180     $          150          20         20 $                 510      $         422         21         21
   The growth in the U.S. in the third quarter and first nine months of 2018 was primarily driven by continued growth of Xtandi in metastatic castration-resistant
   prostate cancer. While enrollment rates in patient assistance programs (PAP), which provide free medicines to patients, fluctuate throughout the year, we have
   observed a reduction in PAP utilization in the third quarter and first nine months of 2018, compared to the same periods in 2017.
• Xalkori (IH):

                                                        Three Months Ended                                                 Nine Months Ended
                                                                                   % Change                                                        % Change
                                         September 30,           October 1,                              September 30,            October 1,
   (MILLIONS OF DOLLARS)                         2018                 2017      Total       Oper.                2018                  2017     Total       Oper.
   U.S.                             $                 34    $           49        (31)               $               118     $          170       (31)
   International                                      93                96         (4)         (2)                   299                272        10           5
     Worldwide revenues             $                127    $          146        (13)        (12)   $               417     $          442        (6)         (9)
   The worldwide operational decline s in the third quarter and first nine months of 2018 were primarily due to volume declines in the ALK indication across
   certain developed markets, primarily in the U.S. and certain markets in developed Europe, due to competitive pressure. The declines were partially offset by a
   continued increase in diagnostic rates for the ALK gene mutation across key markets and share in first-line ALK treatment outside the U.S., primarily in certain
   emerging markets, as well as uptake in treatment of patients with metastatic NSCLC whose tumors are ROS1-positive.
• Celebrex (EH):

                                                        Three Months Ended                                                 Nine Months Ended
                                                                                   % Change                                                        % Change
                                         September 30,           October 1,                              September 30,            October 1,
   (MILLIONS OF DOLLARS)                         2018                 2017      Total       Oper.                2018                  2017     Total       Oper.
   U.S.                             $                 16    $           61        (73)               $                50     $          117       (57)
   International                                     171               150         14         14                     444                448        (1)         (4)
     Worldwide revenues             $                188    $          212        (11)        (11)   $               494     $          564       (12)        (15)
    The worldwide operational decline in the third quarter of 2018 was primarily driven by the non-recurrence of the favorable U.S. rebates that occurred in the
    third quarter of 2017 and lower volumes in the U.S., as well as pricing pressure in Mexico, partially offset by increased demand in China and Japan. The
    worldwide operational decline in the first nine months of 2018 was primarily driven by the non-recurrence of the favorable U.S. rebates that occurred in the
    third quarter of 2017, lower volumes in the U.S., Japan and certain Middle Eastern markets, as well as pricing pressure in Mexico, partially offset by increased
    demand in China.
• Inflectra/Remsima (EH):

                                                         Three Months Ended                                                Nine Months Ended
                                                                                   % Change                                                        % Change
                                          September 30,          October 1,                               September 30,           October 1,
   (MILLIONS OF DOLLARS)                          2018                2017        Total      Oper.                2018                 2017       Total      Oper.
   U.S.                              $                 71    $           34             *            $               189      $           74            *
   International                                       95                78          22         22                   280                210         33         24
     Worldwide revenues              $               166     $          112          48         48 $                 469      $         284         65         58

                                                                                  80
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 139 of 266 PageID #: 725
    The worldwide operational growth in the third quarter and first nine months of 2018 was due to continued uptake in certain channels in the U.S., as well as in
    developed markets in Europe, partially offset by pricing pressures in these markets.
    Inflectra uptake in the U.S. is being driven by a number of factors including Inflectra’s clinical data package, price and the access/reimbursement environment.
    To date, reimbursement coverage has been mixed. While we achieved 100% Medicare coverage, we have experienced access challenges among commercial
    payers where our lower priced product has not received access at parity to the innovator product and remains in a disadvantaged position despite the higher
    price of innovator product. We will look at all relevant factors impacting reimbursement given our extensive experience working with commercial payers to
    enable greater access for Inflectra. Additionally, in September 2017, Pfizer filed suit in the U.S. District Court for the Eastern District of Pennsylvania against
    J&J alleging that J&J’s exclusionary contracts and other anticompetitive practices concerning Remicade ® (infliximab) violate federal antitrust laws.
• Inlyta (IH):

                                                        Three Months Ended                                                 Nine Months Ended
                                                                                   % Change                                                        % Change
                                           September 30,          October 1,                             September 30,            October 1,
   (MILLIONS OF DOLLARS)                           2018                2017     Total       Oper.                2018                  2017     Total       Oper.
   U.S.                            $                  27     $           30       (10)               $                88     $           95        (7)
   International                                      44                 53       (18)        (15)                   138                161       (14)        (16)
     Worldwide revenues            $                  71     $           84       (15)        (13)   $               226     $          256       (12)        (13)
   The worldwide operational decline in the third quarter of 2018 was primarily due to increased competition across developed markets. The worldwide
   operational decline in the first nine months of 2018 was primarily due to increased competition across developed markets, as well as China.
• Eucrisa (IH):

                                                        Three Months Ended                                                 Nine Months Ended
                                                                                   % Change                                                        % Change
                                           September 30,          October 1,                             September 30,            October 1,
   (MILLIONS OF DOLLARS)                           2018                2017      Total      Oper.                2018                  2017       Total      Oper.
   U.S.                            $                  40     $           15            *             $               104     $            33            *
   International                                      —                  —          —          —                      —                   —         —          —
     Worldwide revenues            $                  40     $           15            *        * $                  104     $            33            *        *
   The worldwide operational growth in the third quarter and first nine months of 2018 was primarily driven by broader prescriber trial and adoption, as well as
   growing patient awareness and interest.
• Alliance revenues (IH/EH):

                                                           Three Months Ended                                              Nine Months Ended
                                                                                    % Change                                                       % Change
                                           September 30,          October 1,                             September 30,            October 1,
   (MILLIONS OF DOLLARS)                           2018                2017       Total      Oper.               2018                  2017      Total       Oper.
   U.S.                                $              642     $         507            26            $             1,901      $       1,487         28
   International                                      336               234            44       43                   919                624         47         39
     Worldwide revenues                $              977     $         741            32       32 $               2,820      $       2,112         34         31
   The worldwide operational growth in the third quarter and first nine months of 2018 was mainly due to increases in Eliquis and Xtandi alliance revenues
   discussed above.
   ◦ Bavencio (IH) is being developed and commercialized in collaboration with Merck KGaA. Both companies jointly fund all development and
      commercialization costs, and split equally any profits generated from selling any anti-PD-L1 or anti-PD-1 products from this collaboration. Bavencio is
      currently approved in metastatic MCC in the U.S., Europe, Japan, and selected other markets, as well as in second line treatment of locally advanced or
      metastatic urothelial carcinoma in the U.S.
See Notes to Condensed Consolidated Financial Statements–– Note 13C. Segment, Geographic and Other Revenue Information : Other Revenue Information for
additional information regarding the primary indications or class of the selected products discussed above.
See Notes to Condensed Consolidated Financial Statements— Note 12. Contingencies and Certain Commitments for a discussion of recent developments
concerning patent and product litigation relating to certain of the products discussed above.

                                                                                  81
                     Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 140 of 266 PageID #: 726

Product Developments—Biopharmaceutical
We continue to invest in R&D to provide potential future sources of revenues through the development of new products, as well as through additional uses for in-
line and alliance products. Notwithstanding our efforts, there are no assurances as to when, or if, we will receive regulatory approval for additional indications for
existing products or any of our other products in development.
We continue to strengthen our global R&D organization and pursue strategies intended to improve innovation and overall productivity in R&D to achieve a
sustainable pipeline that will deliver value in the near term and over time.
For additional information about our R&D organization, see the “Overview of Our Performance, Operating Environment, Strategy and Outlook—Our Strategy—
Organizing for Growth” and “—Description of Research and Development Operations” sections of this MD&A.
A comprehensive update of Pfizer’s development pipeline was published as of October 30, 2018 and is available at www.pfizer.com/science/drug-product-pipeline.
It includes an overview of our research and a list of compounds in development with targeted indication and phase of development, as well as mechanism of action
for some candidates in Phase 1 and all candidates from Phase 2 through registration.
The following series of tables provides information about significant regulatory actions by, and filings pending with, the FDA and regulatory authorities in the EU
and Japan, as well as additional indications and new drug candidates in late-stage development.

                                                                                                  RECENT FDA APPROVALS
 PRODUCT                                                      INDICATION                                                                                                                                 DATE APPROVED
 Lorbrena (lorlatinib)                                                                                                                                                                                   November 2018
                                                              Treatment of patients with ALK-positive metastatic NSCLC whose disease has progressed on crizotinib and at least one
                                                              other ALK inhibitor for metastatic disease; or whose disease has progressed on alectinib or ceritinib as the first ALK
                                                              inhibitor therapy for metastatic disease

 Talzenna (talazoparib)                                       Treatment of adult patients with deleterious or suspected deleterious germline BRCA-mutated ( gBRCAm ) human                               October 2018
                                                              epidermal growth factor receptor 2 (HER2)-negative locally advanced or metastatic breast cancer
 Vizimpro (dacomitinib)                                       First-line treatment of patients with metastatic non-small cell lung cancer with epidermal growth factor receptor exon 19                  September 2018
                                                              deletion or exon 21 L858R substitution mutations as detected by an FDA-approved test, which is being developed in
                                                              collaboration with SFJ
 Nivestym (filgrastim-aafi) (a)                               A biosimilar to Neupogen® (filgrastim) for all eligible indications of the reference product                                               July 2018
 Xtandi (enzalutamide)                                        Treatment of men with non-metastatic castration-resistant prostate cancer, which is being developed through a                              July 2018
                                                              collaboration with Astellas
 Xeljanz (tofacitinib)                                        Treatment of adult patients with moderately to severely active ulcerative colitis                                                          May 2018
 Retacrit (epoetin alfa-epbx) (b)                             A biosimilar to Epogen® and Procrit® (epoetin alfa) for all indications of the reference product                                           May 2018
 Steglatro (ertugliflozin)                                    An adjunct to diet and exercise to improve glycemic control in adults with type 2 diabetes mellitus, which is being                        December 2017
                                                              developed in collaboration with Merck
 Segluromet (ertugliflozin and metformin)                     An adjunct to diet and exercise to improve glycemic control in adults with type 2 diabetes mellitus who are not            December 2017
                                                              adequately controlled on a regimen containing ertugliflozin or metformin, or in patients who are already treated with both
                                                              ertugliflozin and metformin, which is being developed in collaboration with Merck
 Steglujan (ertugliflozin and sitagliptin)                    An adjunct to diet and exercise to improve glycemic control in adults with type 2 diabetes mellitus when treatment with                    December 2017
                                                              both ertugliflozin and sitagliptin is appropriate, which is being developed in collaboration with Merck
 Bosulif (bosutinib)                                          Treatment of adult patients with newly-diagnosed chronic phase Philadelphia chromosome-positive Ph+ CML, which is                          December 2017
                                                              being developed in collaboration with Avillion
 Xeljanz (tofacitinib) and Xeljanz XR                         Xeljanz 5 mg twice daily and Xeljanz XR extended release 11 mg once daily for the treatment of adult patients with                         December 2017
                                                              active psoriatic arthritis who have had an inadequate response or intolerance to methotrexate or other disease-modifying
                                                              antirheumatic drugs
 Sutent (sunitinib)                                           Adjuvant treatment in adult patients at high risk of recurrent renal cell carcinoma following nephrectomy (surgical                        November 2017
                                                              removal of the cancerous kidney)
(a)   Neupogen® is a registered trademark of Amgen Inc.
(b)   Epogen® is a registered U.S. trademark of Amgen Inc.; Procrit® is a registered U.S. trademark of J&J.

                                                                               PENDING U.S. NDAs AND SUPPLEMENTAL FILINGS
 PRODUCT                                                      PROPOSED INDICATION                                                                                                                        DATE FILED*
 PF-05280586 (a)                                              A potential biosimilar to Rituxan® (rituximab)                                                                                             September 2018
 PF-06439535 (b)                                              A potential biosimilar to Avastin® (bevacizumab)                                                                                           August 2018
 glasdegib                                                    Treatment of adult patients with previously untreated acute myeloid leukemia in combination with low-dose cytarabine, a June 2018
                                                              type of chemotherapy
 PF-05280014 (c)                                              A potential biosimilar to Herceptin® (trastuzumab)                                                                                         August 2017
 tafamidis meglumine (d)                                      Treatment of transthyretin familial amyloid polyneuropathy                                                                                 February 2012
* The dates set forth in this column are the dates on which the FDA accepted our submissions.
(a) Rituxan ® is a registered trademark of Biogen MA Inc.
(b) Avastin ® is a registered trademark of Genentech, Inc.
(c) Herceptin ® is a registered trademark of Genentech, Inc. In April 2018, we received a “complete response” letter from the FDA with respect to our biologics license application (BLA) for PF-05280014, our proposed biosimilar to
    trastuzumab, which was submitted for all indications of the reference product. The FDA highlighted the need for additional technical information, which does not relate to safety or clinical data submitted in the application. In October
    2018, the FDA acknowledged for review our BLA resubmission.


                                                                                                                     82
                   Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 141 of 266 PageID #: 727
(d) InMay 2012, the FDA’s Peripheral and Central Nervous System Drugs Advisory Committee voted that the tafamidis meglumine data provide substantial evidence of efficacy for a surrogate endpoint that is reasonably likely to predict
   a clinical benefit. In June 2012, the FDA issued a “complete response” letter with respect to the tafamidis NDA. The FDA has requested the completion of a second efficacy study, and also has asked for additional information on the
   data within the current tafamidis NDA. Pfizer has completed study B3461028, a global Phase 3 study to support a potential new indication in transthyretin cardiomyopathy, which includes patients with wild type and variant
   transthyretin. This study has achieved its primary endpoint, and we are working with the FDA to identify next steps.

                                                                     REGULATORY APPROVALS AND FILINGS IN THE EU AND JAPAN
 PRODUCT                                     DESCRIPTION OF EVENT                                                                                                                    DATE APPROVED DATE FILED*
 Vyndaqel (tafamidis meglumine)              Application filed in Japan for treatment of transthyretin amyloid cardiomyopathy (ATTR-CM)                                                          —                November 2018
 Xtandi (enzalutamide)                       Application approved in the EU for treatment of adult men with high-risk non-metastatic castration-resistant prostate                   October 2018                         —
                                             cancer, which is being developed through a collaboration with Astellas
 Trastuzumab BS for I.V. Infusion            Application approved in Japan for a biosimilar to Herceptin® (trastuzumab)                                                              September 2018                       —
 60mg/150mg “Pfizer” (a)
 Lorbrena (lorlatinib)                       Application approved in Japan for the treatment of patients with ALK-positive metastatic non-small cell lung cancer,                    September 2018                       —
                                             previously treated with one or more ALK inhibitor
 PF-05280586 (b)                             Application filed in the EU for a potential biosimilar to Rituxan® (rituximab)                                                                      —                  August 2018

 Xeljanz (tofacitinib)                       Application approved in the EU for the treatment of adult patients with moderately to severely active ulcerative colitis                July 2018                            —
                                             who have had an inadequate response, lost response, or were intolerant to either conventional therapy or a biologic
                                             agent
 Trazimera (a)                               Application approved in the EU for a biosimilar to Herceptin® (trastuzumab) for the treatment of human epidermal                        July 2018                            —
                                             growth factor (HER2) overexpressing breast cancer and HER2 overexpressing metastatic gastric or gastroesophageal
                                             junction adenocarcinoma
 Infliximab BS for I.V. Infusion 100mg Application approved in Japan for a biosimilar to Remicade® (infliximab)                                                                      July 2018                            —
 “Pfizer” (c)
 Xeljanz (tofacitinib)                       Application approved in the EU for Xeljanz in combination with methotrexate for the treatment of active psoriatic        June 2018                                           —
                                             arthritis in adult patients who have had an inadequate response or who have been intolerant to a prior disease-modifying
                                             antirheumatic drug therapy
 talazoparib                                 Application filed in the EU for the treatment of patients with germline BRCA-mutated advanced breast cancer                                         —            June 2018
 Xeljanz (tofacitinib)                       Application approved in Japan for the treatment of ulcerative colitis                                                                   May 2018                             —
 dacomitinib                                 Application filed in Japan for the treatment of patients with locally advanced or metastatic non-small cell lung cancer                             —            May 2018
                                             with epidermal growth factor receptor (EGFR) mutations, which is being developed in collaboration with SFJ
 crisaborole                                 Application filed in the EU for the treatment of mild-to-moderate atopic dermatitis                                                                 —            May 2018
 Mylotarg (gemtuzumab ozogamicin)            Application approved in the EU for treatment of patients age 15 years and above with previously untreated, de novo,                     April 2018                           —
                                             CD33-positive acute myeloid leukemia, except acute promyelocytic leukemia
 Bosulif (bosutinib)                         Application approved in the EU for the treatment of adults with newly diagnosed chronic phase Philadelphia                              April 2018                           —
                                             chromosome-positive chronic myelogenous leukemia (Ph+ CML), which is being developed in collaboration with
                                             Avillion
 dacomitinib                                 Application filed in the EU for the first-line treatment of patients with locally advanced or metastatic non-small cell                             —            March 2018
                                             lung cancer with EGFR activating mutations, which is being developed in collaboration with SFJ
 Steglatro (ertugliflozin)                   Approval in the EU as an adjunct to diet and exercise to improve glycemic control in adults with type 2 diabetes                        March 2018                           —
                                             mellitus:
                                             • as monotherapy in patients for whom the use of metformin is considered inappropriate due to intolerance or
                                             contraindications; and
                                             • in addition to other medicinal products for the treatment of diabetes, which is being developed in collaboration with
                                             Merck
 Segluromet (ertugliflozin and               Approval in the EU as an adjunct to diet and exercise to improve glycemic control in adults with type 2 diabetes                        March 2018                           —
 metformin)                                  mellitus:
                                             • in patients not adequately controlled on their maximally tolerated dose of metformin alone;
                                             • in patients on their maximally tolerated doses of metformin in addition to other medicinal products for the treatment
                                             of diabetes; and
                                             • in patients already being treated with the combination of ertugliflozin and metformin as separate tablets, which is
                                             being developed in collaboration with Merck
 Steglujan (ertugliflozin and sitagliptin) Approval in the EU as an adjunct to diet and exercise to improve glycemic control in adults with type 2 diabetes                          March 2018                           —
                                           mellitus:
                                           • when metformin and/or a sulphonylurea (SU) and one of the monocomponents of Steglujan do not provide adequate
                                           glycaemic control; and
                                           • in patients already being treated with the combination of ertugliflozin and sitagliptin as separate tablets, which is
                                           being developed in collaboration with Merck
 PF-06439535 (d)                             Application filed in the EU for a potential biosimilar to Avastin® (bevacizumab)                                                                    —            March 2018
 Xeljanz (tofacitinib)                       Application filed in the EU for modified release 11mg tablet for rheumatoid arthritis                                                               —            March 2018
 lorlatinib (PF-06463922)                    Application filed in the EU for the treatment of patients with ALK-positive metastatic non-small cell lung cancer, previously treated                —           February 2018
                                             with one or more ALK inhibitors
 Besponsa (inotuzumab ozogamicin)            Approval in Japan for the treatment of relapsed or refractory CD 22- positive acute lymphoblastic leukemia                              January 2018                         —
* For applications in the EU, the dates set forth in this column are the dates on which the EMA validated our submissions.
(a) Herceptin ® is a registered trademark of Genentech, Inc.
(b) Rituxan ® is a registered trademark of Biogen MA Inc.



                                                                                                                    83
                     Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 142 of 266 PageID #: 728
(c)   Remicade ® is a registered Japan trademark of Janssen. In February 2016, we divested the rights for development and commercialization of PF-06438179, a potential biosimilar to Remicade ® (infliximab) in the 28 countries that form
      the EEA to Sandoz, which was a condition to the European Commission’s approval of the Hospira transaction. We retain commercialization rights to PF-06438179 in all countries outside of the EEA.
(d)   Avastin® is a registered trademark of Genentech, Inc.

                                                          LATE-STAGE CLINICAL PROGRAMS FOR ADDITIONAL USES AND DOSAGE FORMS
                                                                        FOR IN-LINE AND IN-REGISTRATION PRODUCTS
 PRODUCT                                              PROPOSED INDICATION
 Bavencio (avelumab)                                  A monoclonal antibody that inhibits PD-L1, in combination with Inlyta (axitinib), a tyrosine kinase inhibitor,
                                                      for the first-line treatment of advanced renal cell carcinoma, which is being developed in collaboration with
                                                      Merck KGaA, Germany
 Bavencio (avelumab)                                  A monoclonal antibody that inhibits PD-L1, in combination with talazoparib in patients with previously untreated advanced ovarian cancer, which is being
                                                      developed in collaboration with Merck KGaA, Germany
 Bavencio (avelumab)                                  A monoclonal antibody that inhibits PD-L1 for the first-line treatment of stage IIIb/IV non-small cell lung
                                                      cancer, which is being developed in collaboration with Merck KGaA, Germany
 Bavencio (avelumab) (a)                              A monoclonal antibody that inhibits PD-L1 for treatment of stage IIIb/IV non-small cell lung cancer that has progressed after a platinum-containing doublet, which
                                                      is being developed in collaboration with Merck KGaA, Germany
 Bavencio (avelumab)                                  A monoclonal antibody that inhibits PD-L1 for treatment of platinum-resistant/refractory ovarian cancer,
                                                      which is being developed in collaboration with Merck KGaA, Germany
 Bavencio (avelumab)                                  A monoclonal antibody that inhibits PD-L1 for the first-line treatment of ovarian cancer, which is being
                                                      developed in collaboration with Merck KGaA, Germany
 Bavencio (avelumab)                                  A monoclonal antibody that inhibits PD-L1 for maintenance treatment, in the first-line setting, for patients
                                                      with urothelial cancer, which is being developed in collaboration with Merck KGaA, Germany
 Bavencio (avelumab)                                  A monoclonal antibody that inhibits PD-L1 for maintenance treatment of advanced or metastatic gastric/
                                                      gastro-esophageal junction cancers, which is being developed in collaboration with Merck KGaA, Germany
 Bavencio (avelumab)                                  A monoclonal antibody that inhibits PD-L1 for treatment of locally advanced squamous cell carcinoma of the
                                                      head and neck, which is being developed in collaboration with Merck KGaA, Germany
 Ibrance (palbociclib)                                Treatment of HER2+ advanced breast cancer, in collaboration with the Alliance Foundation Trials, LLC
 Ibrance (palbociclib)                                Treatment of high-risk early breast cancer, in collaboration with the German Breast Group
 Ibrance (palbociclib)                                Treatment of HR+ early breast cancer, in collaboration with the Alliance Foundation Trials, LLC, and the Austrian Breast Colorectal Cancer Study Group
 Xeljanz (tofacitinib)                                Treatment of ankylosing spondylitis
 Xtandi (enzalutamide)                                Treatment of non-metastatic high risk hormone-sensitive prostate cancer, which is being developed through a collaboration with Astellas
 Xtandi (enzalutamide)                                Treatment of metastatic hormone-sensitive prostate cancer, which is being developed through a collaboration with Astellas
 Vyndaqel (tafamidis meglumine)                       Adult symptomatic transthyretin cardiomyopathy (ex-Japan)
(a)   In February 2018, we and our partner Merck KGaA, Darmstadt, Germany, announced that the Bavencio Phase 3 trial in second-line NSCLC did not meet its pre-specified primary endpoint. We are continuing to further evaluate the
      detailed results.

                                                                            NEW DRUG CANDIDATES IN LATE-STAGE DEVELOPMENT
 CANDIDATE                                            PROPOSED INDICATION
 glasdegib (PF-0444913)                               A smoothened inhibitor for the treatment of acute myeloid leukemia
 lorlatinib (PF-06463922)                             A next generation ALK/ROS1 tyrosine kinase inhibitor for the first-line treatment of patients with ALK-positive advanced non-small cell lung cancer
 fidanacogene elaparvovec (PF-06838435)               An investigational gene therapy for the treatment of hemophilia B
 PF-04965842                                          A Janus kinase 1 (JAK1) inhibitor for the treatment of moderate-to-severe atopic dermatitis
 PF-06425090                                          A prophylactic vaccine for active immunization to prevent clostridium difficile colitis
 PF-06410293 (a)                                      A potential biosimilar to Humira® (adalimumab)
 rivipansel (GMI-1070)                                A pan-selectin inhibitor for the treatment of vaso-occlusive crisis in hospitalized individuals with sickle cell disease, which was licensed from GlycoMimetics Inc.
 somatrogon (PF-06836922)                             A long-acting hGH-CTP for the treatment of growth hormone deficiency in children, which is being developed in collaboration with OPKO
 somatrogon (PF-06836922)                             A long-acting hGH-CTP for the treatment of growth hormone deficiency in adults, which is being developed in collaboration with OPKO
 talazoparib (MDV3800)                                An oral PARP inhibitor for the treatment of metastatic castration-resistant prostate cancer
 tanezumab                                            An anti-nerve growth factor monoclonal antibody for the treatment of pain, which is being developed in collaboration with Lilly
(a)   Humira ® is a registered trademark of AbbVie Biotechnology Ltd.

Additional product-related programs are in various stages of discovery and development. Also, see the discussion in the “Our Strategy––Our Business
Development Initiatives” section of this MD&A.


                                                                                                                     84
                Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 143 of 266 PageID #: 729

COSTS AND EXPENSES
The changes in expenses below reflect, among other things, the favorable impact of the February 2017 sale of HIS. The operating results of HIS are included in our
operating results through February 2, 2017 and, therefore, operating results for the third quarter of 2017 do not reflect any contribution from HIS global operations,
while the first nine months of 2017 reflect approximately one month of HIS domestic operations and approximately two months of HIS international operations.
Our operating results for 2018 do not reflect any HIS global operations.
Cost of Sales

                                                              Three Months Ended                                                Nine Months Ended
                                            September 30,                October 1,               %           September 30,               October 1,                %
(MILLIONS OF DOLLARS)                               2018                      2017            Change                  2018                     2017             Change
Cost of sales                          $              2,694      $            2,844                (5)   $              8,173      $            7,972                  3
As a percentage of Revenues                            20.3%                   21.6%                                     20.6%                   20.5%

Cost of sales decrease d 5% in the third quarter of 2018 , compared to the same period in 2017 , primarily due to:
• the favorable impact of foreign exchange of $212 million and the favorable impact of hedging activity on intercompany inventory of $18 million ;
• lower volumes driven by the SIP portfolio, primarily due to legacy Hospira product shortages in the U.S., as well as generic competition in developed markets;
   and
• the non-recurrence of $55 million in inventory losses, overhead costs, and incremental costs related to the period in 2017 during which our Puerto Rico plants
   were not operational due to hurricanes,
partially offset by:
• increased sales volumes for various key products within our product portfolio;
• higher costs across the SIP portfolio, as a result of the complexity of high quality product manufacture across the legacy Hospira plants; and
• an increase in royalty expenses based on the mix of products sold.
Cost of sales increased 3% in the first nine months of 2018 , compared to the same period in 2017 , primarily due to:
•   the unfavorable impact of foreign exchange of $157 million and the unfavorable impact of hedging activity on intercompany inventory of $114 million ;
•   increased sales volumes for various key products within our product portfolio; and
•   an increase in royalty expenses based on the mix of products sold,
partially offset by:
•   lower volumes driven by the SIP portfolio, primarily due to legacy Hospira product shortages in the U.S., as well as generic competition in developed markets;
•   the non-recurrence of $55 million in inventory losses, overhead costs, and incremental costs related to the period in 2017 during which our Puerto Rico plants
    were not operational due to hurricanes; and
•   the non-recurrence of charges related to a product recall that occurred in 2017.
The decrease in Cost of sales as a percentage of revenues in the third quarter of 2018 and the slight increase in Cost of sales as a percentage of revenues for the first
nine months of 2018 , compared to the same periods in 2017 , was primarily due to all of the factors discussed above, as well as an increase in alliance revenues,
which have no associated cost of sales.

Selling, Informational and Administrative (SI&A) Expenses

                                                              Three Months Ended                                                Nine Months Ended
                                             September 30,               October 1,               %           September 30,               October 1,                %
(MILLIONS OF DOLLARS)                                2018                     2017            Change                  2018                     2017             Change
Selling, informational and
  administrative expenses              $              3,494       $            3,504               —     $             10,448      $           10,249                  2
As a percentage of Revenues                             26.3%                   26.6%                                    26.3%                   26.4%

SI&A expenses remained relatively flat in the third quarter of 2018 , compared to the same period in 2017 , primarily due to:
•   lower advertising, promotional and field force expenses, reflecting the benefits of cost-reduction and productivity initiatives;
•   lower general and administrative expenses;
•   lower healthcare reform expenses as a result of a true up of the prior year amount; and

                                                                                   85
              Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 144 of 266 PageID #: 730
•   the favorable impact of foreign exchange of $24 million ,
largely offset by:
•   additional investment across several of our key products, primarily Xeljanz, Eucrisa, Eliquis and Prevnar 13/Prevenar 13 (pediatric indication); and
•   additional investments in China.
SI&A expenses increased 2% in the first nine months of 2018 , compared to the same period in 2017 , primarily due to:
• additional investment across several of our key products, primarily Xeljanz, Eucrisa, Ibrance, Prevnar 13/Prevenar 13 (pediatric indication) and Eliquis;
• the unfavorable impact of foreign exchange of $152 million ;
• a special, one-time bonus paid to virtually all Pfizer colleagues, excluding executives, of $119 million , in the aggregate, in the first quarter of 2018; and
• additional investments in China,
partially offset by:
•   lower advertising, promotional and field force expenses, reflecting the benefits of cost-reduction and productivity initiatives;
•   lower general and administrative expenses;
•   lower healthcare reform expenses as a result of a true up of the prior year amount; and
•   decreased investment in Enbrel due to loss of exclusivity across developed Europe.
Research and Development (R&D) Expenses

                                                                Three Months Ended                                              Nine Months Ended
                                             September 30,                October 1,              %           September 30,               October 1,               %
(MILLIONS OF DOLLARS)                                2018                      2017           Change                  2018                     2017            Change
Research and development
  expenses                              $               2,008      $           1,865                 8 $                5,549      $           5,367                3
As a percentage of Revenues                              15.1%                  14.2%                                    14.0%                   13.8%

R&D expenses increase d 8% in the third quarter and 3% the first nine months of 2018 , compared to the same periods in 2017 , due to:
• increased costs associated with:
   – our Oncology portfolio, including costs associated with Bavencio studies;
   – our Phase 3 clinical trial related to our JAK1 inhibitor (which was initiated in December 2017), as well as, in the first nine months of 2018 , our Phase 3
      clinical trial related to the C. difficile vaccine program (which was initiated in March 2017);
• an increase in the value of the portfolio performance share grants reflecting changes in the price of Pfizer’s common stock, as well as management’s assessment
   of the probability that the specified performance criteria will be achieved;
•    the timing of milestone activity; and
•    increased spend on our rare disease portfolio,
partially offset by:
•   decreased spending for biosimilars as several programs have reached completion;
•   lower costs due to the completion of certain tanezumab studies;
•   the phase out of the Lyrica clinical studies; and
• the impact of our decision to end internal neuroscience discovery and early development efforts.
For additional information on Cost of sales, SI&A and R&D expenses by operating segment, see the “Analysis of Operating Segment Information” section of this
MD&A.
Amortization of Intangible Assets

                                                                Three Months Ended                                              Nine Months Ended
                                             September 30,                October 1,              %           September 30,               October 1,               %
(MILLIONS OF DOLLARS)                                2018                      2017           Change                  2018                     2017            Change
Amortization of intangible assets      $                1,253      $           1,177                 6 $                3,640      $           3,571                2
As a percentage of Revenues                               9.4%                   8.9%                                     9.2%                    9.2%

See also Notes to Condensed Consolidated Financial Statements— Note 9A. Identifiable Intangible Assets and Goodwill: Identifiable Intangible Assets.

                                                                                     86
               Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 145 of 266 PageID #: 731
Restructuring Charges and Other Costs Associated with Acquisitions and Cost-Reduction/Productivity Initiatives

                                                                                                 Three Months Ended                                Nine Months Ended
                                                                                         Sep 30,           Oct 1,             %           Sep 30,           Oct 1,             %
(MILLIONS OF DOLLARS)                                                                       2018            2017          Change             2018            2017          Change
Restructuring charges—acquisition-related costs (a)                                  $         24     $         70             (66)   $           5    $         80             (94)
Restructuring credits—cost reduction initiatives (b)                                          (22)             (15)             54              (37)            (52)            (29)
Restructuring charges/(credits)                                                                  1              56             (98)             (32)             28               *
Transaction costs (c)                                                                            1             (14)              *                1               4             (59)
Integration costs (c)                                                                          82               73              13             202              235             (14)
Restructuring charges and certain acquisition-related costs                                    85             114              (26)            172              267             (36)
Net periodic benefit costs (d)                                                                 41               35              16             103              110              (7)
Additional depreciation—asset restructuring                                                    12               39             (69)              43              74             (42)
Total implementation costs                                                                     48               57             (16)            130              150             (13)
Costs associated with acquisitions and cost-reduction/productivity
 initiatives (e)                                                                     $        186     $       245              (24)   $        447     $        601             (26)
 * Calculation not meaningful or results are equal to or greater than 100%.
(a)
    Restructuring charges––acquisition-related costs include employee termination costs, asset impairments and other exit costs associated with business combinations. Charges for
    the third quarter of 2018 were primarily due to accruals for exit costs and asset write downs related to our acquisition of Hospira, and charges for the first nine months of 2018
    were primarily due to asset write downs related to our acquisition of Hospira, partially offset by the reversal of previously recorded accruals for employee termination costs
    related to our acquisition of Hospira. Restructuring charges for the third quarter and first nine months of 2017 were mainly related to our acquisitions of Hospira and
    Medivation.
(b)
    Restructuring credits––cost reduction initiatives relate to employee termination costs, asset impairments and other exit costs not associated with acquisitions. For the third
    quarter and first nine months of 2018 and 2017 , the credits are mostly related to the reversal of previously recorded accruals for employee termination costs.
(c) For additional information, see Notes to Condensed Consolidated Financial Statements— Note 3. Restructuring Charges and Other Costs Associated with Acquisitions and

     Cost-Reduction/Productivity Initiatives .
(d) For additional information, see Notes to Condensed Consolidated Financial Statements— Note 1B . Basis of Presentation and Significant Accounting Policies : Adoption of

    New Accounting Standards and Note 3. Restructuring Charges and Other Costs Associated with Acquisitions and Cost-Reduction/Productivity Initiatives .
(e)Comprises Restructuring charges and certain acquisition-related costs as well as costs associated with our cost-reduction/productivity initiatives included in Cost of sales ,

    Research and development expenses, Selling, informational and administrative expenses and/or Other (income)/deductions––net as appropriate. For additional information, see
    Notes to Condensed Consolidated Financial Statements— Note 3. Restructuring Charges and Other Costs Associated with Acquisitions and Cost-Reduction/Productivity
    Initiatives .
In connection with our acquisition of Hospira in September 2015, we focused our efforts on achieving an appropriate cost structure for the combined company. We
achieved our $1 billion of annual cost savings in connection with the Hospira acquisition, 25% more than our initial cost savings target of $800 million. The one-
time costs to generate the savings are expected to be approximately $1 billion (not including costs of $215 million associated with the return of acquired IPR&D
rights), and the majority of these costs were incurred within the three-year period post-acquisition.
New Cost-Reduction/Productivity Initiatives — 2017 through 2019 Activities
As a result of the evaluation performed in connection with our decision in September 2016 to not pursue, at that time, splitting IH and EH into two separate
publicly-traded companies, we identified new opportunities to potentially achieve greater optimization and efficiency to become more competitive in our business.
Therefore, in early 2017, we initiated new enterprise-wide cost-reduction/productivity initiatives, which we expect to substantially complete by the end of 2019.
These initiatives encompass all areas of our cost base and include further centralization of our corporate and platform functions and optimization of our
manufacturing plant network to support IH and EH products and pipelines, as well as activities in other areas where opportunities are identified. The action plans
related to these new initiatives are underway and, in order to achieve targeted savings of approximately $1.4 billion by 2020, we expect to incur total costs of
approximately $1.2 billion over the three-year period, 2017-2019. Of this amount, we expect about 60% to be manufacturing operations related and we expect
about 20% of the total charges will be non-cash. For additional information about these programs and expected and actual total costs, see Notes to Condensed
Consolidated Financial Statements— Note 3. Restructuring Charges and Other Costs Associated with Acquisitions and Cost-Reduction/Productivity Initiatives .
The expected cost savings in 2018 associated with these activities are reflected in our 2018 financial guidance.


                                                                                         87
              Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 146 of 266 PageID #: 732
In addition to these major initiatives, we continuously monitor our operations for cost reduction and/or productivity opportunities, especially in light of the losses
of exclusivity and the expiration of collaborative arrangements for various products.

Other (Income)/Deductions—Net

                                                               Three Months Ended                                               Nine Months Ended
                                                September 30,                October 1,            %          September 30,                October 1,               %
(MILLIONS OF DOLLARS)                                   2018                      2017         Change                 2018                      2017            Change
Other (income)/deductions––net              $              (414)    $                79              * $               (1,143)    $                 65                   *
* Calculation not meaningful or results are equal to or greater than 100%.
For information about the components of Other (income)/deductions—net , see Notes to Condensed Consolidated Financial Statements— Note 4. Other
(Income)/Deductions—Net .
See also the “Analysis of Operating Segment Information” section of this MD&A.

PROVISION FOR TAXES ON INCOME
                                                               Three Months Ended                                     Nine Months Ended
                                                September 30,                October 1,           %           September 30,               October 1,              %
(MILLIONS OF DOLLARS)                                   2018                      2017        Change                  2018                     2017           Change
Provision for taxes on income           $                    66      $             727            (91)   $              1,270         $         2,287              (44)
 Effective tax rate on continuing
    operations                                              1.6%                   20.3%                                   9.9%                  20.1%
For information about our effective tax rate and the events and circumstances contributing to the changes between periods, see Notes to Condensed Consolidated
Financial Statements— Note 5. Tax Matters .

NON-GAAP FINANCIAL MEASURE (ADJUSTED INCOME)
General Description of Non-GAAP Financial Measure (Adjusted Income)

Adjusted income is an alternative view of performance used by management. We measure the performance of the overall Company on this basis in conjunction
with other performance metrics. Because Adjusted income is an important internal measurement for Pfizer, we believe that investors’ understanding of our
performance is enhanced by disclosing this performance measure. We report Adjusted income, certain components of Adjusted income, and Adjusted diluted
earnings per share in order to portray the results of our major operations––the discovery, development, manufacture, marketing and sale of prescription medicines,
vaccines and consumer healthcare (OTC) products––prior to considering certain income statement elements. We have defined Adjusted income as Net income
attributable to Pfizer Inc. before the impact of purchase accounting for acquisitions, acquisition-related costs, discontinued operations and certain significant items,
which are described below. Also, see the “Non-GAAP Financial Measure (Adjusted Income)––General Description of Non-GAAP Financial Measure (Adjusted
Income)” section of our 2017 Financial Report for additional information. Similarly, we have defined the Adjusted income components as Cost of sales, Selling,
informational and administrative expenses, Research and development expenses, Amortization of intangible assets and Other (income)/deductions––net each
before the impact of purchase accounting for acquisitions, acquisition-related costs and certain significant items. We have defined Adjusted diluted earnings per
share as Earnings per common share attributable to Pfizer Inc.––diluted before the impact of purchase accounting for acquisitions, acquisition-related costs,
discontinued operations and certain significant items. The Adjusted income measure, the Adjusted income component measures and the Adjusted diluted earnings
per share measure are not, and should not be viewed as, substitutes for U.S. GAAP net income, U.S. GAAP net income components or U.S. GAAP diluted earnings
per share.

The following are examples of how the Adjusted income and Adjusted diluted earnings per share measures are utilized:
• senior management receives a monthly analysis of our operating results that is prepared on an Adjusted income and Adjusted diluted earnings per share basis;
• our annual budgets are prepared on an Adjusted income and Adjusted diluted earnings per share basis; and
• senior management’s annual compensation is derived, in part, using Adjusted income and Adjusted diluted earnings per share measures.
 See the “Non-GAAP Financial Measure (Adjusted Income)––General Description of Non-GAAP Financial Measure (Adjusted Income)” section of our 2017
 Financial Report for additional information.
Adjusted income and its components and Adjusted diluted earnings per share are non-GAAP financial measures that have no standardized meaning prescribed by
U.S. GAAP and, therefore, are limited in their usefulness to investors. Because of their

                                                                                     88
              Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 147 of 266 PageID #: 733
non-standardized definitions, Adjusted income and its components (unlike U.S. GAAP net income and its components) and Adjusted diluted earnings per share
(unlike U.S. GAAP diluted earnings per share) may not be comparable to the calculation of similar measures of other companies. Adjusted income and its
components and Adjusted diluted earnings per share are presented solely to permit investors to more fully understand how management assesses performance.

We also recognize that, as internal measures of performance, the Adjusted income and its components and Adjusted diluted earnings per share measures have
limitations, and we do not restrict our performance-management process solely to these metrics. A limitation of these measures is that they provide a view of our
operations without including all events during a period, such as the effects of an acquisition or amortization of purchased intangibles, and do not provide a
comparable view of our performance to other companies in the biopharmaceutical industry. We also use other specifically tailored tools designed to achieve the
highest levels of performance. For example, our R&D organization has productivity targets, upon which its effectiveness is measured. In addition, total shareholder
return, both on an absolute basis and relative to a publicly-traded pharmaceutical index, plays a significant role in determining payouts under certain of Pfizer’s
long-term incentive compensation plans.

See the accompanying reconciliations of certain GAAP reported to non-GAAP adjusted information for the third quarter and first nine months of 2018 and 2017
below.
Purchase Accounting Adjustments

Adjusted income is calculated prior to considering certain significant purchase accounting impacts resulting from business combinations and net asset acquisitions.
These impacts, primarily associated with Wyeth (acquired in 2009), Hospira (acquired in 2015), Anacor (acquired in June 2016) and Medivation (acquired in
September 2016), can include the incremental charge to cost of sales from the sale of acquired inventory that was written up to fair value, amortization related to
the increase in fair value of the acquired finite-lived intangible assets, and to a much lesser extent, depreciation related to the increase/decrease in fair value of the
acquired fixed assets (primarily manufacturing facilities), amortization related to the increase in fair value of acquired debt, and the fair value changes associated
with contingent consideration. Therefore, the Adjusted income measure includes the revenues earned upon the sale of the acquired products without considering the
acquisition cost of those products.
Acquisition-Related Costs

Adjusted income is calculated prior to considering transaction, integration, restructuring and additional depreciation costs associated with business combinations
because these costs are unique to each transaction and represent costs that were incurred to restructure and integrate two businesses as a result of the acquisition
decision. For additional clarity, only transaction costs, additional depreciation and restructuring and integration activities that are associated with a business
combination or a net-asset acquisition are included in acquisition-related costs. We have made no adjustments for the resulting synergies.

Discontinued Operations

Adjusted income is calculated prior to considering the results of operations included in discontinued operations, as well as any related gains or losses on the
disposal of such operations.

Certain Significant Items

Adjusted income is calculated prior to considering certain significant items. Certain significant items represent substantive and/or unusual items that are evaluated
on an individual basis. Such evaluation considers both the quantitative and the qualitative aspects of their nature. Certain significant items may be highly variable
and difficult to predict. Furthermore, in some cases it is reasonably possible that they could reoccur in future periods. For example, major non-acquisition-related
cost-reduction programs stand on their own as they are specific to an event or goal with a defined term, but we may have subsequent programs based on
reorganizations of the business, cost productivity or in response to loss of exclusivity or economic conditions. Legal charges to resolve litigation are also related to
specific cases, which are facts and circumstances specific and, in some cases, may also be the result of litigation matters at acquired companies that were
inestimable, not probable or unresolved at the date of acquisition. Unusual items may represent items that are not part of our ongoing business; items that, either as
a result of their nature or size, we would not expect to occur as part of our normal business on a regular basis; items that would be non-recurring; or items that
relate to products we no longer sell. While not all-inclusive, examples of items that could be included as certain significant items would be a major non-acquisition-
related restructuring charge and associated implementation costs; amounts related to certain disposals of businesses, products or facilities that do not qualify as
discontinued operations under U.S. GAAP; certain intangible asset impairments; adjustments related to the resolution of certain tax positions; the impact of
adopting certain significant, event-driven tax legislation, such as the TCJA discussed in Notes to Condensed Consolidated Financial Statements— Note 5A. Tax
Matters: Taxes on Income from Continuing Operations ; or charges related to certain legal matters, such as certain of those discussed in Notes to Condensed
Consolidated Financial Statements— Note 12A. Contingencies

                                                                                   89
                Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 148 of 266 PageID #: 734
and Certain Commitments : Legal Proceedings, included in Part I, Item 1 of this Quarterly Report on Form 10-Q. Normal, ongoing defense costs of the Company
or settlements of and accruals for legal matters made in the normal course of our business would not be considered certain significant items.

Reconciliations of GAAP Reported to Non-GAAP Adjusted Information––Certain Line Items

                                                                                         Three Months Ended September 30, 2018
                                                                       Purchase                                                                Certain
IN MILLIONS, EXCEPT PER COMMON                      GAAP             Accounting          Acquisition-Related          Discontinued         Significant        Non-GAAP
SHARE DATA                                        Reported        Adjustments (a)                    Costs (a)        Operations (a)          Items (a)         Adjusted
Revenues                                      $     13,298    $               —          $                 —      $              —     $            —     $       13,298
Cost of sales                                        2,694                     1                            (3)                  —                 (19)            2,673
Selling, informational and administrative
  expenses                                           3,494                    —                            —                     —                 (23)            3,471
Research and development expenses                    2,008                     1                           —                     —                 (11)            1,998
Amortization of intangible assets                    1,253                (1,182)                          —                     —                  —                71
Restructuring charges and certain
  acquisition-related costs                             85                    —                          (107)                   —                  22               —
Other (income)/deductions––net                        (414)                 (130)                           (2)                  —                244               (302)
Income from continuing operations before
  provision for taxes on income                      4,177                 1,309                          112                    —               (213)             5,386
Provision for taxes on income (b)                       66                   263                           21                    —                367               716
Income from continuing operations                    4,111                 1,047                           91                    —               (580)             4,669
Discontinued operations––net of tax                     11                    —                            —                    (11)                —                —
Net income attributable to noncontrolling
  interests                                              8                    —                            —                     —                  —                  8
Net income attributable to Pfizer Inc.               4,114                 1,047                           91                   (11)             (580)             4,661
Earnings per common share attributable to
  Pfizer Inc.––diluted                                0.69                  0.17                          0.02                   —               (0.10)             0.78

                                                                                             Nine Months Ended September 30, 2018
                                                                       Purchase                                                                Certain
IN MILLIONS, EXCEPT PER COMMON                      GAAP             Accounting          Acquisition-Related          Discontinued         Significant        Non-GAAP
SHARE DATA                                        Reported        Adjustments (a)                    Costs (a)        Operations (a)          Items (a)         Adjusted
Revenues                                      $     39,670    $               —          $                 —      $              —     $            —     $       39,670
Cost of sales                                        8,173                    (2)                           (9)                  —                 (77)            8,086
Selling, informational and administrative
  expenses                                          10,448                     1                           —                     —               (185)            10,264
Research and development expenses                    5,549                     3                           —                     —                 (26)            5,526
Amortization of intangible assets                    3,640                (3,428)                          —                     —                  —               212
Restructuring charges and certain
  acquisition-related costs                            172                    —                          (209)                   —                  37               —
Other (income)/deductions––net                      (1,143)                 (238)                           (4)                  —                242             (1,143)
Income from continuing operations before
  provision for taxes on income                     12,831                 3,665                          221                    —                   8            16,725
                                   (b)
Provision for taxes on income                        1,270                   735                           40                    —                500              2,544
Income from continuing operations                   11,562                 2,930                          182                    —               (492)            14,181
Discontinued operations––net of tax                     10                    —                            —                    (10)                —                —
Net income attributable to noncontrolling
  interests                                             25                    —                            —                     —                  —                25
Net income attributable to Pfizer Inc.              11,546                 2,930                          182                   (10)             (492)            14,156
Earnings per common share attributable to
  Pfizer Inc.––diluted                                1.92                  0.49                          0.03                   —               (0.08)             2.36
                              (a) and (b) .
See end of tables for notes

                                                                                    90
                   Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 149 of 266 PageID #: 735

                                                                                                            Three Months Ended October 1, 2017
                                                                                     Purchase                                                                     Certain
IN MILLIONS, EXCEPT PER COMMON                                GAAP                 Accounting           Acquisition-Related           Discontinued            Significant          Non-GAAP
SHARE DATA                                                  Reported            Adjustments (a)                     Costs (a)         Operations (a)             Items (a)           Adjusted
Revenues                                               $       13,168     $                   —         $                 —     $                —      $              —      $         13,168
Cost of sales                                                    2,844                       (28)                        (26)                    —                     (92)              2,696
Selling, informational and administrative
  expenses                                                       3,504                        —                           —                      —                     (22)              3,482
Research and development expenses                                1,865                         1                          —                      —                      (9)              1,857
Amortization of intangible assets                                1,177                   (1,120)                          —                      —                     —                     57
Restructuring charges and certain
  acquisition-related costs                                        114                        —                         (129)                    —                     15                    —
Other (income)/deductions––net                                      79                        (7)                         —                      —                   (340)                (268)
Income from continuing operations before
  provision for taxes on income                                  3,585                    1,154                          155                     —                    449                5,343
Provision for taxes on income        (b)
                                                                   727                      306                           72                     —                    161                1,267
Income from continuing operations                                2,858                      848                           83                     —                    288                4,077
Discontinued operations––net of tax                                 —                         —                           —                      —                     —                     —
Net income attributable to noncontrolling
  interests                                                         18                        —                           —                      —                     —                     18
Net income attributable to Pfizer Inc.                           2,840                      848                           83                     —                    288                4,059
Earnings per common share attributable to
  Pfizer Inc.––diluted                                            0.47                      0.14                        0.01                     —                   0.05                  0.67

                                                                                                            Nine Months Ended October 1, 2017
                                                                                     Purchase                                                                     Certain
IN MILLIONS, EXCEPT PER COMMON                                GAAP                 Accounting           Acquisition-Related           Discontinued            Significant          Non-GAAP
SHARE DATA                                                  Reported            Adjustments (a)              Costs (a)                Operations (a)             Items (a)           Adjusted
Revenues                                               $       38,843     $                   —         $                —      $                —      $              —      $         38,843
Cost of sales                                                    7,972                       (45)                       (38)                     —                   (168)               7,720
Selling, informational and administrative
  expenses                                                     10,249                        (15)                        —                       —                     (67)             10,167
Research and development expenses                                5,367                         7                         —                       —                     (26)              5,348
Amortization of intangible assets                                3,571                   (3,438)                         —                       —                     —                   133
Restructuring charges and certain
  acquisition-related costs                                        267                        —                        (319)                     —                     52                    —
Other (income)/deductions––net                                      65                       (35)                        10                      —                   (588)                (547)
Income from continuing operations before
  provision for taxes on income                                11,351                     3,527                        347                       —                    797               16,023
Provision for taxes on income (b)                                2,287                      990                        137                       —                    263                3,677
Income from continuing operations                                9,064                    2,537                        211                       —                    534               12,345
Discontinued operations––net of tax                                  1                        —                          —                        (1)                  —                     —
Net income attributable to noncontrolling
  interests                                                         32                        —                          —                       —                     —                     32
Net income attributable to Pfizer Inc.                           9,034                    2,537                        211                        (1)                 534               12,313
Earnings per common share attributable to
  Pfizer Inc.––diluted                                            1.49                      0.42                       0.03                      —                   0.09                  2.03
(a)
       For details of adjustments, see “Details of Income Statement Items Included in GAAP Reported but Excluded from Non-GAAP Adjusted Income” below.
(b)
      The effective tax rate on Non-GAAP Adjusted income was 13.3% in the third quarter of 2018 , compared to 23.7% in the third quarter of 2017 . The effective tax rate on Non-GAAP Adjusted
      income was 15.2% in the first nine months of 2018 , compared to 22.9% in the first nine months of 2017 . The decreases were primarily due to tax benefits associated with the December 2017
      enactment of the TCJA, a favorable change in the jurisdictional mix of earnings as a result of operating fluctuations in the normal course of business, as well as an increase in benefits
      associated with the resolution of certain tax positions pertaining to prior years primarily with various foreign tax authorities, and the expiration of certain statutes of limitations.

                                                                                                   91
                  Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 150 of 266 PageID #: 736
Details of Income Statement Items Included in GAAP Reported but Excluded from Non-GAAP Adjusted Income

                                                                                                     Three Months Ended                           Nine Months Ended
                                                                                                September 30,           October 1,          September 30,           October 1,
(MILLIONS OF DOLLARS)                                                                                   2018                 2017                   2018                 2017
Purchase accounting adjustments
Amortization, depreciation and other (a)                                                   $             1,310     $         1,126     $              3,662    $          3,482
Cost of sales                                                                                                (1)                 28                       2                  45
      Total purchase accounting adjustments––pre-tax                                                     1,309               1,154                    3,665               3,527
Income taxes (b)                                                                                          (263)               (306)                    (735)               (990)
      Total purchase accounting adjustments––net of tax                                                  1,047                 848                    2,930               2,537
Acquisition-related costs
Restructuring charges (c)                                                                                    24                  70                       5                  80
Transaction costs (c)                                                                                         1                 (14)                      1                   4
Integration costs (c)                                                                                        82                  73                     202                 235
Net periodic benefit costs/(credits) other than service costs (d)                                             2                  —                        4                 (10)
Additional depreciation––asset restructuring (e)                                                              3                  26                       9                  38
      Total acquisition-related costs––pre-tax                                                             112                 155                      221                 347
Income taxes (f)                                                                                            (21)                (72)                    (40)               (137)
      Total acquisition-related costs––net of tax                                                            91                  83                     182                 211
Discontinued operations
  Total discontinued operations––net of tax, attributable to Pfizer Inc. (g)                                (11)                 —                      (10)                 (1)
Certain significant items
Restructuring credits –– cost reduction initiatives (h)                                                     (22)                (15)                    (37)                (52)
Implementation costs and additional depreciation––asset restructuring (i)                                    57                  69                     164                 185
Certain legal matters, net (j)                                                                               37                183                      (70)                191
Adjustments to loss on sale of HIS net assets (j)                                                            (2)                (12)                     (1)                 52
                               (j)
Certain asset impairments                                                                                    —                 127                       31                 127
Business and legal entity alignment costs (j)                                                                —                   16                       4                  54
Other (k)                                                                                                 (282)                  81                     (84)                239
      Total certain significant items––pre-tax                                                            (213)                449                        8                 797
Income taxes (l)                                                                                          (367)               (161)                    (500)               (263)
      Total certain significant items––net of tax                                                         (580)                288                     (492)                534
Total purchase accounting adjustments, acquisition-related costs, discontinued
 operations and certain significant items––net of tax, attributable to Pfizer Inc.         $               547     $         1,219     $              2,610    $          3,280
(a)
     Included primarily in Amortization of intangible assets.
(b) Included  in Provision for taxes on income. Income taxes includes the tax effect of the associated pre-tax amounts, calculated by determining the jurisdictional location of the
    pre-tax amounts and applying that jurisdiction’s applicable tax rate.
(c)Included in Restructuring charges and certain acquisition-related costs . Restructuring charges include employee termination costs, asset impairments and other exit costs

   associated with business combinations. Restructuring charges for the three months ended September 30, 2018 were primarily due to accruals for exit costs and asset write
   downs related to our acquisition of Hospira , and charges for the nine months ended September 30, 2018 were primarily due to asset write downs related to our acquisition of
   Hospira, partially offset by the reversal of previously recorded accruals for employee termination costs related to our acquisition of Hospira. Restructuring charges for the third
   quarter and first nine months of 2017 were mainly related to our acquisitions of Hospira and Medivation . Transaction costs represent external costs for banking, legal,
   accounting and other similar services. Integration costs represent external, incremental costs directly related to integrating acquired businesses, and primarily include
   expenditures for consulting and the integration of systems and processes. For additional information, see Notes to Condensed Consolidated Financial Statements— Note 3.
   Restructuring Charges and Other Costs Associated with Acquisitions and Cost-Reduction/Productivity Initiatives .
(d) Amounts for the three and nine months ended October 1, 2017 represent the net periodic benefit credits, excluding service costs, reclassified to Other (income)/deductions––

    net as a result of the retrospective adoption of a new accounting standard in the first quarter of 2018. For additional information, see Notes to Condensed Consolidated
    Financial Statements— Note 1B. Basis of Presentation and Significant Accounting Policies: Adoption of New Accounting Standards. These credits included a net settlement
    gain, partially offset by accelerated amortization of actuarial losses and prior service costs upon the settlement of the remaining obligation associated with the Hospira U.S.
    qualified defined benefit pension plan.
(e) Included in Cost of sales. Represents the impact of changes in estimated useful lives of assets involved in restructuring actions related to acquisitions.



                                                                                         92
               Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 151 of 266 PageID #: 737
(f) Included   in Provision for taxes on income . Income taxes includes the tax effect of the associated pre-tax amounts, calculated by determining the jurisdictional location of the
    pre-tax amounts and applying that jurisdiction’s applicable tax rate.
(g) Included in Discontinued operations––net of tax.
(h) Amounts relate to employee termination costs, asset impairments and other exit costs not associated with acquisitions, which are included in Restructuring charges and certain

     acquisition-related cost (see Notes to Condensed Consolidated Financial Statements— Note 3. Restructuring Charges and Other Costs Associated with Acquisitions and Cost-
     Reduction/Productivity Initiatives ). For the three and nine months ended September 30, 2018 and October 1, 2017 , the credits are mostly related to the reversal of previously
     recorded accruals for employee termination costs.
(i) Amounts relate to our cost-reduction/productivity initiatives not related to acquisitions (see Notes to Condensed Consolidated Financial Statements— Note 3. Restructuring

    Charges and Other Costs Associated with Acquisitions and Cost-Reduction/Productivity Initiatives ). For the three months ended September 30, 2018 , included in Cost of
    sales ( $30 million ), Selling, informational and administrative expenses ( $17 million ) and Research and development expenses ( $9 million ). For the three months ended
    October 1, 2017 , included in Cost of sales ( $38 million ), Selling, informational and administrative expenses ( $22 million ) and Research and development expenses ( $9
    million ). For the nine months ended September 30, 2018 , included in Cost of sales ( $91 million ), Selling, informational and administrative expenses ( $51 million ) and
    Research and development expenses ( $22 million ). For the nine months ended October 1, 2017 , included in Cost of sales ( $113 million ), Selling, informational and
    administrative expenses ( $46 million ) and Research and development expenses ( $26 million ).
(j)
      Included in Other (income)/deductions — net (see Notes to Condensed Consolidated Financial Statements— Note 4. Other (Income)/Deductions—Net ) .
(k) For the three months ended September 30, 2018 , primarily included in Cost of sales ( $12 million income ), Selling, informational and administrative expenses ( $6 million )

     and Other (income)/deductions––net ( $279 million income). For the nine months ended September 30, 2018 , primarily included in Cost of sales ( $14 million income ),
     Selling, informational and administrative expenses ( $134 million ) and Other (income)/deductions––net ( $206 million income). For the third quarter and first nine months of
     2018, includes, among other things, a non-cash $343 million pre-tax gain in Other (income)/deductions––net associated with our transaction with Bain Capital to create a new
     biopharmaceutical company, Cerevel, to continue development of a portfolio of clinical and preclinical stage neuroscience assets primarily targeting disorders of the central
     nervous system. The first nine months of 2018 also includes (i) a $119 million charge, in the aggregate, in Selling, informational and administrative expenses for a special,
     one-time bonus paid to virtually all Pfizer colleagues, excluding executives, which was one of several actions taken by us after evaluating the expected positive net impact of
     the December 2017 enactment of the legislation commonly referred to as the TCJA on us and (ii) a non-cash $50 million pre-tax gain in Other (income)/deductions––net as a
     result of the contribution of our allogeneic chimeric antigen receptor T cell therapy development program assets in connection with our contribution agreement entered into
     with Allogene (see Notes to Condensed Consolidated Financial Statements— Note 2B. Acquisition, Divestitures, Licensing Arrangements, Collaborative Arrangements and
     Privately Held Investment : Divestitures ) . For the three months ended October 1, 2017 , included in Cost of sales ( $54 million ) and Other (income)/deductions––net ( $26
     million ). For the nine months ended October 1, 2017 , included in Cost of sales ( $55 million ), Selling, informational and administrative expenses ( $21 million ) and Other
     (income)/deductions––net ( $163 million ). For the third quarter and first nine months of 2017 , includes $55 million in inventory losses, overhead costs related to the period in
     which our Puerto Rico plants were not operational, and incremental costs, all of which resulted from hurricanes in Puerto Rico and are included in Cost of sales . For the nine
     months ended October 1, 2017 , also includes a net loss of $30 million related to the sale of our 40% ownership investment in Teuto, including the extinguishment of a put
     option for the then remaining 60% ownership interest, which is included in Other (income)/deductions––net.
(l)
    Included in Provision for taxes on income . Income taxes includes the tax effect of the associated pre-tax amounts, calculated by determining the jurisdictional location of the
    pre-tax amounts and applying that jurisdiction’s applicable tax rate. The three months and nine months ended September 30, 2018 were favorably impacted by the December
    2017 enactment of the TCJA, primarily related to certain tax initiatives, as well as favorable adjustments to the provisional estimate of the impact of the legislation. Given the
    significant changes resulting from and complexities associated with the TCJA, the estimated financial impacts recorded in 2017 remain provisional and are subject to further
    analysis, interpretation and clarification of the TCJA, which could result in further changes to these estimates in the fourth quarter of 2018. Under guidance issued by the staff
    of the SEC, we expect to finalize our accounting related to the tax effects of the TCJA on deferred taxes, valuation allowances, state tax considerations, the repatriation tax
    liability, global intangible low-taxed income, and any remaining outside basis differences in our foreign subsidiaries during the fourth quarter of 2018, as we complete the
    remainder of our tax return filings and as any interpretations or clarifications of the TCJA occur through legislation or U.S. Treasury actions or other means.

                                                                                          93
                 Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 152 of 266 PageID #: 738
ANALYSIS OF OPERATING SEGMENT INFORMATION
The following tables and associated notes provide additional information about the performance of our two operating segments—the IH segment and the EH
segment. For additional information about each operating segment, see the “Our Strategy –– Commercial Operations” section of this MD&A and Notes to
Condensed Consolidated Financial Statements— Note 13. Segment, Geographic and Other Revenue Information , as well as the “Selected Balance Sheet
Information by Operating Segment” section of the MD&A in our Quarterly Report on Form 10-Q for the quarterly period ended April 1, 2018.
As described in the Notes to Condensed Consolidated Financial Statements— Note 1A. Basis of Presentation and Significant Accounting Policies : Basis of
Presentation , the February 3, 2017 sale of HIS impacted our results of operations in 2017.

The following tables provide revenue and cost information by reportable operating segment and a reconciliation of that information to our condensed
consolidated statements of income:
                                                                                                             Third Quarter of 2018
                                                               Innovative      Essential Health                              Non-GAAP              Reconciling          GAAP
(MILLIONS OF DOLLARS)                                        Health (IH) (a)            (EH) (a)            Other (b)        Adjusted (c)             Items (d)       Reported
 Revenues                                                $            8,471    $            4,826       $         —     $            13,298    $            —     $     13,298
 Cost of sales                                                          981                 1,413                279                  2,673                 21           2,694
   % of revenue                                                        11.6%                 29.3%                 *                   20.1%                 *            20.3%
 Selling, informational and administrative expenses                   1,695                   663              1,114                  3,471                 23           3,494
 Research and development expenses                                      695                   225              1,078                  1,998                 10           2,008
 Amortization of intangible assets                                       57                    20                 (6)                    71              1,182           1,253
 Restructuring charges and certain acquisition-related
  costs                                                                  —                     —                  —                      —                  85              85
 Other (income)/deductions––net                                        (345)                  (22)                65                   (302)              (112)           (414)
 Income/(loss) from continuing operations before
  provision for taxes on income                          $            5,388    $            2,527       $     (2,530)   $             5,386    $        (1,208)   $      4,177

                                                                                                    Nine Months Ended September 30, 2018
                                                               Innovative      Essential Health                             Non-GAAP               Reconciling          GAAP
(MILLIONS OF DOLLARS)                                        Health (IH) (a)            (EH) (a)            Other (b)        Adjusted (c)             Items (d)       Reported
 Revenues                                                $          24,573     $        15,097          $         —     $        39,670        $            —     $     39,670
 Cost of sales                                                        3,049                 4,442               595                  8,086                  87           8,173
   % of revenue                                                        12.4%                 29.4%                 *                   20.4%                 *            20.6%
 Selling, informational and administrative expenses                   4,967                 1,909             3,388              10,264                    183          10,448
 Research and development expenses                                    1,882                  683              2,961                  5,526                  23           5,549
 Amortization of intangible assets                                      165                   47                  —                    212               3,428           3,640
 Restructuring charges and certain acquisition-related
  costs                                                                  —                    —                   —                     —                  172             172
 Other (income)/deductions––net                                        (909)                (117)               (117)                (1,143)                —           (1,143)
 Income/(loss) from continuing operations before
  provision for taxes on income                          $          15,419     $            8,133       $    (6,827)    $        16,725        $        (3,894)   $     12,831

                                                                                                             Third Quarter of 2017
                                                               Innovative      Essential Health                             Non-GAAP               Reconciling          GAAP
(MILLIONS OF DOLLARS)                                        Health (IH) (a)            (EH) (a)            Other (b)        Adjusted (c)             Items (d)       Reported
 Revenues                                                $            8,118    $            5,050       $         —     $            13,168    $            —     $     13,168
 Cost of sales                                                        1,082                 1,448                167                  2,696                147           2,844
   % of revenue                                                        13.3%                 28.7%                 *                   20.5%                 *            21.6%
 Selling, informational and administrative expenses                   1,619                   693              1,171                  3,482                 22           3,504
 Research and development expenses                                      634                   250                973                  1,857                  8           1,865
 Amortization of intangible assets                                       40                    17                 —                      57              1,120           1,177
 Restructuring charges and certain acquisition-related
  costs                                                                  —                     —                  —                      —                 114             114
 Other (income)/deductions––net                                        (256)                 (158)               147                   (268)               347              79
 Income/(loss) from continuing operations before
  provision for taxes on income                          $            5,000    $            2,801       $     (2,457)   $             5,343    $        (1,759)   $      3,585
See end of tables for notes (a) through (d).

                                                                                       94
                 Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 153 of 266 PageID #: 739

                                                                                                    Nine Months Ended October 1, 2017
                                                               Innovative      Essential Health                                  Non-GAAP                  Reconciling                    GAAP
(MILLIONS OF DOLLARS)                                        Health (IH) (a)            (EH) (a)             Other (b)            Adjusted (c)                Items (d)                 Reported
 Revenues                                                $          23,204     $        15,639           $         —       $            38,843         $            —           $         38,843
 Cost of sales                                                        2,912                 4,319                489                     7,720                     252                     7,972
  % of revenue                                                         12.6%                 27.6%                  *                     19.9%                      *                      20.5%
 Selling, informational and administrative expenses                   4,598                 2,103              3,467                    10,167                      82                    10,249
 Research and development expenses                                    1,694                  760               2,894                     5,348                      20                     5,367
 Amortization of intangible assets                                       90                   43                   —                       133                   3,438                     3,571
 Restructuring charges and certain acquisition-related
  costs                                                                  —                    —                    —                         —                     267                       267
 Other (income)/deductions––net                                        (623)                (258)                334                      (547)                    613                        65
 Income/(loss) from continuing operations before
  provision for taxes on income                          $          14,534     $            8,672        $    (7,183)      $            16,023         $        (4,671)         $         11,351
* Indicates calculation not meaningful or result is equal to or greater than 100%.
(a) Amounts represent the revenues and costs managed by each of our operating segments. The expenses generally include only those costs directly attributable to the operating

    segment.
    The following organizational change impacted our operating segments in 2018:
    Effective in the first quarter of 2018, certain costs for Pfizer’s StratCO group, which were previously reported in the operating results of our operating segments and
    Corporate, are reported in Other Unallocated. StratCO costs primarily include headcount costs, vendor costs and data costs largely in support of Pfizer’s commercial
    operations. The majority of the StratCO costs reflect additional amounts that our operating segments would have incurred had each segment operated as a standalone company
    during the periods presented. The reporting change was made to streamline accountability and speed decision making. In the third quarter of 2017, we reclassified
    approximately $125 million of costs from IH, approximately $36 million of costs from EH and approximately $19 million of costs from Corporate to Other unallocated costs
    to conform to the current period presentation. In the first nine months of 2017, we reclassified approximately $344 million of costs from IH, approximately $114 million of
    costs from EH and approximately $40 million of costs from Corporate to Other unallocated costs to conform to the current period presentation.
(b) Other comprises the costs included in our Adjusted income components (see footnote (c) below) that are managed outside of our two operating segments and includes the

     following:

                                                                                                                           Third Quarter of 2018
                                                                                    Other Business Activities
                                                                                                                                                       Other Unallocated
  (MILLIONS OF DOLLARS)                                                              WRD (i)                  GPD (ii)          Corporate (iii)                       (iv)                 Total
  Revenues                                                                     $             —      $              —       $                —      $                  —             $         —
  Cost of sales                                                                              —                     —                        21                       258                     279
  Selling, informational and administrative expenses                                         —                     —                      950                        164                   1,114
  Research and development expenses                                                         550                   193                     318                         16                   1,078
  Amortization of intangible assets                                                          —                     —                        —                             (6)                 (6)
  Restructuring charges and certain acquisition-related costs                                —                     —                        —                         —                       —
  Other (income)/deductions––net                                                             (6)                    (1)                     47                        26                      65
  Loss from continuing operations before provision for taxes on income         $         (543)      $            (192)     $           (1,337)     $                (457)           $     (2,530)

                                                                                                               Nine Months Ended September 30, 2018
                                                                                     Other Business Activities
                                                                                                                                                       Other Unallocated
  (MILLIONS OF DOLLARS)                                                               WRD (i)                  GPD (ii)         Corporate (iii)                       (iv)                 Total
  Revenues                                                                     $             —       $              —       $                —     $                  —             $         —
  Cost of sales                                                                              —                      —                      149                       446                     595
  Selling, informational and administrative expenses                                         —                      —                    2,881                       507                   3,388
  Research and development expenses                                                      1,664                     579                     672                        46                   2,961
  Amortization of intangible assets                                                          —                      —                        —                        —                       —
  Restructuring charges and certain acquisition-related costs                                —                      —                        —                        —                       —
  Other (income)/deductions––net                                                            (110)                    (4)                    (69)                      65                    (117)
  Loss from continuing operations before provision for taxes on income         $        (1,554)      $            (575)     $           (3,633)    $              (1,064)           $     (6,827)


                                                                                       95
               Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 154 of 266 PageID #: 740

                                                                                                                                 Third Quarter of 2017
                                                                                            Other Business Activities
                                                                                                                                                             Other Unallocated
  (MILLIONS OF DOLLARS)                                                                       WRD (i)              GPD (ii)           Corporate (iii)                      (iv)         Total
  Revenues                                                                             $             —      $            —       $                —      $                 —      $         —
  Cost of sales                                                                                      —                   —                        27                      139             167
  Selling, informational and administrative expenses                                                 —                   —                      980                       191           1,171
  Research and development expenses                                                                  570                195                     189                        20             973
  Amortization of intangible assets                                                                  —                   —                        —                        —                —
  Restructuring charges and certain acquisition-related costs                                        —                   —                        —                        —                —
  Other (income)/deductions––net                                                                      (4)                 (1)                   167                        (15)           147
  Loss from continuing operations before provision for taxes on income                 $          (566)     $          (193)     $           (1,363)     $               (335)    $    (2,457)

                                                                                                                       Nine Months Ended October 1, 2017
                                                                                             Other Business Activities
                                                                                                                                                             Other Unallocated
  (MILLIONS OF DOLLARS)                                                                        WRD (i)              GPD (ii)          Corporate (iii)                      (iv)         Total
  Revenues                                                                              $             —     $             —       $                —     $                 —      $         —
  Cost of sales                                                                                       —                   —                        (4)                    493             489
  Selling, informational and administrative expenses                                                  —                    (1)                 2,965                      502           3,467
  Research and development expenses                                                               1,680                  565                     609                       39           2,894
  Amortization of intangible assets                                                                   —                   —                        —                       —                —
  Restructuring charges and certain acquisition-related costs                                         —                   —                        —                       —                —
  Other (income)/deductions––net                                                                     (36)                  (4)                   338                       36             334
  Loss from continuing operations before provision for taxes on income                  $        (1,644)    $           (561)     $           (3,908)    $              (1,070)   $    (7,183)
  (i)
        WRD—the R&D expenses managed by our WRD organization, which is generally responsible for research projects for our IH business until proof-of-concept is achieved and then for
        transitioning those projects to the IH segment via the GPD organization for possible clinical and commercial development. R&D spending may include upfront and milestone payments for
        intellectual property rights. The WRD organization also has responsibility for certain science-based and other platform-services organizations, which provide technical expertise and other
        services to the various R&D projects, including EH R&D projects. WRD is also responsible for facilitating all regulatory submissions and interactions with regulatory agencies, including
        all safety-event activities.
  (ii)
       GPD –– the costs associated with our GPD organization, which is generally responsible for the clinical development of assets that are in clinical trials for our WRD and Innovative
       portfolios. GPD also provides technical support and other services to Pfizer R&D projects.
  (iii)
        Corporate––the costs associated with Corporate, representing platform functions (such as worldwide technology, global real estate operations, legal, finance, human resources, worldwide
        public affairs, compliance and worldwide procurement), the provision of medical information to healthcare providers, patients and other parties, transparency and disclosure activities,
        clinical trial results publication, grants for healthcare quality improvement and medical education, and partnerships with global public health and medical associations, as well as certain
        compensation and other corporate costs, such as interest income and expense, and gains and losses on investments. Effective in the first quarter of 2018, certain costs for StratCO, which
        were previously reported in the operating results of our operating segments and Corporate, are reported in Other Unallocated. For additional information, see note (iv) below.
       We recognized a $14 million loss in the third quarter of 2018 and a $47 million gain in the first nine months of 2018 as an offset to Cost of sales primarily related to euro-denominated
       forward-exchange contracts designated as cash flow hedges of a portion of our foreign exchange-denominated forecasted intercompany inventory sales. We recognized a $4 million loss in
       the third quarter of 2017 and a $67 million gain in the first nine months of 2017 as a reduction to Cost of sales related to euro, Japanese yen and U.K. pound-denominated forward-
       exchange contracts designated as cash flow hedges of a portion of our foreign exchange-denominated forecasted intercompany inventory sales. For additional information, see Notes to
       Condensed Consolidated Financial Statements–– Note 7F. Financial Instruments : Derivative Financial Instruments and Hedging Activities .
  (iv)
       Other Unallocated—other unallocated costs, representing overhead expenses associated with our manufacturing and commercial operations that are not directly assessed to an operating
       segment, as business unit (segment) management does not manage these costs (which include manufacturing variances associated with production). In connection with the StratCO
       reporting change, in the third quarter of 2017, we reclassified approximately $125 million of costs from IH, approximately $36 million of costs from EH and approximately $19 million of
       costs from Corporate to Other unallocated costs to conform to the current period presentation. In the first nine months of 2017, we reclassified approximately $344 million of costs from IH,
       approximately $114 million of costs from EH and approximately $40 million of costs from Corporate to Other unallocated costs to conform to the current period presentation.
For information purposes only, the following tables present reconciliations of our segment operating results to segment operating results including estimated Other
costs generally associated with each segment. While we do not manage our segments or have performance goals under such an allocated manner, we believe that
some investors may find this information useful in their analyses.
The estimated Other costs generally associated with our operating segments do not purport to reflect the additional amounts that each of our operating segments
would have incurred had each segment operated as a standalone company during the period presented.

                                                                                                96
                Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 155 of 266 PageID #: 741
For information purposes only, for the first nine months of 2018 , we estimate that Other costs, as described above, for combined WRD and GPD costs of $2.1
billion , and combined Corporate and Other Unallocated costs of $4.4 billion after excluding (i) net interest-related expense not attributable to an operating segment
included in Corporate (approximately $730 million for the first nine months of 2018 in Other (income)/deductions––net ); and (ii) net income from investments and
other assets not attributable to an operating segment included in Corporate (approximately $442 million for the first nine months of 2018 in Other
(income)/deductions––net ), are generally associated with our operating segments, as follows:

                                                                                                                 Nine Months Ended September 30, 2018
                                                                                                        Estimated Other Costs Associated with IH (ii)
                                                                                                                                                                          Innovative Health with
                                                                                                                                                                           Estimated Other Costs
                                                                      Innovative
                                                                                                                                                                                 Associated with
                                                                     Health Non-
                                                                                                                                 Estimated Corporate/Other                     Innovative Health
                                                                   GAAP Adjusted
(MILLIONS OF DOLLARS)                                                            (i), (iii)       Estimated WRD/GPD (ii)                    Unallocated (ii)          Non-GAAP Adjusted (ii), (iii)
Revenues                                                          $           24,573          $                        —     $                             —      $                         24,573
Cost of sales                                                                   3,049                                  —                                   81                                 3,130
Selling, informational and administrative expenses                              4,967                                  —                                1,918                                 6,886
Research and development expenses                                               1,882                               2,219                                 658                                 4,760
Amortization of intangible assets                                                  165                                 —                                    (4)                                 161
Restructuring charges and certain acquisition-related
  costs                                                                              —                                 —                                   —                                     —
Other (income)/deductions––net                                                   (909)                               (113)                               (213)                               (1,235)
Income from continuing operations before provision for
  taxes on income                                                             15,419                               (2,106)                              (2,441)                             10,872

                                                                                                                 Nine Months Ended September 30, 2018
                                                                                                       Estimated Other Costs Associated with EH (ii)
                                                                                                                                                                  Essential Health with Estimated
                                                                   Essential Health                                                                                 Other Costs Associated with
                                                                       Non-GAAP                                                  Estimated Corporate/Other                       Essential Health
(MILLIONS OF DOLLARS)                                               Adjusted (i), (iii)           Estimated WRD/GPD (ii)                    Unallocated (ii)          Non-GAAP Adjusted (ii), (iii)
Revenues                                                          $           15,097          $                        —     $                             —      $                         15,097
Cost of sales                                                                   4,442                                  —                                  514                                 4,956
Selling, informational and administrative expenses                              1,909                                  —                                1,469                                 3,379
Research and development expenses                                                 683                                  24                                  60                                   767
Amortization of intangible assets                                                    47                                —                                     4                                   51
Restructuring charges and certain acquisition-related
  costs                                                                              —                                 —                                   —                                     —
Other (income)/deductions––net                                                   (117)                                 —                                   (78)                                (195)
Income from continuing operations before provision for
  taxes on income                                                               8,133                                 (24)                              (1,969)                               6,141
  (i)
           Amount represents the revenues and costs managed by each of our operating segments. The expenses generally include only those costs directly attributable to the operating segment. See
           note (a) above for more information.
     (ii)
           Represents costs not assessed to an operating segment, as business unit (segment) management does not manage these costs. For a description of these other costs and business activities,
           see note (b) above.
           • WRD/GPD –– The information provided for WRD and GPD was substantially all derived from our estimates of the costs incurred in connection with the R&D projects associated with
              each operating segment.
           • Corporate/Other Unallocated –– The information provided for Corporate and Other Unallocated was derived mainly using proportional allocation methods based on global, regional or
              country revenues or global, regional or country headcount, as well as certain cost metrics, as appropriate, such as those derived from research and development and manufacturing costs,
              and, to a lesser extent, specific identification and estimates. Management believes that the allocations of Corporate and Other Unallocated costs are reasonable.
              The estimated Other costs generally associated with our operating segments do not purport to reflect the additional amounts that each of our operating segments would have incurred had
              each segment operated as a standalone company during the period presented.
     (iii)
            See note (c) below for an explanation of our Non-GAAP Adjusted financial measure.
(c) See the “Non-GAAP Financial Measure (Adjusted Income)” section of this MD&A for a definition of these “Adjusted Income” components.
(d) Includes costs associated with (i) purchase accounting adjustments; (ii) acquisition-related costs; and (iii) certain significant items, which are substantive and/or unusual, and in some cases

    recurring, items (such as restructuring or legal charges), that are evaluated on an individual basis by management. For additional information about these reconciling items and/or our Non-
    GAAP adjusted measure of performance, see the “Non-GAAP Financial Measure (Adjusted Income)” section of this MD&A.

                                                                                                       97
                   Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 156 of 266 PageID #: 742
Third Quarter of 2018 vs. Third Quarter of 2017

Innovative Health Operating Segment

Revenues

IH Revenues increase d $353 million , or 4% , to $8.5 billion , reflecting an operational increase of $426 million , or 5% , partially offset by the unfavorable impact
of foreign exchange of $73 million , or 1% .
The following provides an analysis of the increase in IH worldwide Revenues :

(MILLIONS OF DOLLARS)
IH Revenues , for the three months ended October 1, 2017                                                                                                     $                        8,118

Operational growth/(decline):
Continued growth from certain key brands (a)                                                                                                                                            660
Growth from recently launched products, including Eucrisa in the U.S., as well as Besponsa and Bavencio, primarily in the U.S. and developed
  Europe                                                                                                                                                                                 52
Negative impact of the loss of exclusivity of Viagra in the U.S. in December 2017 and the resulting shift in the reporting of U.S. and Canada
  Viagra revenues from IH to EH at the beginning of 2018                                                                                                                               (206)
Lower revenues for Enbrel, primarily in most developed Europe markets due to continued biosimilar competition                                                                           (65)
Other operational factors, net                                                                                                                                                          (15)
Operational growth, net                                                                                                                                                                 426

Unfavorable impact of foreign exchange                                                                                                                                                  (73)
IH Revenues increase                                                                                                                                                                    353
IH Revenues , for the three months ended September 30, 2018                                                                                                  $                        8,471
(a)
      Certain k ey brands represent Eliquis, Ibrance, Prevnar 13/Prevenar 13, Xeljanz and Xtandi. See the “Analysis of the Condensed Consolidated Statements of Income––Revenues––Selected
      Product Discussion” section of this MD&A for product analysis information .
Total IH revenues from emerging markets increase d $78 million , or 7% , to $1.2 billion from $1.1 billion , reflecting 14% operational growth. Foreign exchange
had an unfavorable impact of 7% on total IH revenues from emerging markets.
Costs and Expenses

•  Cost of sales as a percentage of Revenues decrease d 1.7 percentage points, primarily driven by the favorable impact of foreign exchange.
•  The decrease in Cost of sales of 9% was primarily driven by the favorable impact of foreign exchange, partially offset by an increase in sales volumes for
   various key products within our product portfolio and an increase in royalty expenses based on the mix of products sold.
• The increase in Selling, informational and administrative expenses of 5% was primarily driven by additional investment across several of our key products,
   primarily Xeljanz, Eucrisa, Eliquis and Prevnar 13/Prevenar 13 (pediatric indication), partially offset by lower healthcare reform expenses as a result of a true
   up of a prior year amount, and the favorable impact of foreign exchange.
• The increase in Research and development expenses of 10% primarily reflects:
   ◦ increased costs for our rare disease portfolio;
   ◦ increased costs associated with our Phase 3 clinical trial related to our JAK1 inhibitor (which was initiated in December 2017); and
   ◦ increased costs across the Oncology portfolio, including costs associated with Bavencio studies,
  partially offset by:
   ◦ lower costs due to the completion of certain tanezumab studies.
• The favorable change in Other (income)/deductions––net primarily reflects:
   ◦ a $36 million increase in dividend income from our investment in ViiV;
   ◦ a $33 million increase in income from collaborations, out-licensing arrangements and sales of compound/product rights; and
   ◦ a $14 million increase in Xtandi royalty income.

                                                                                               98
              Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 157 of 266 PageID #: 743
Essential Health Operating Segment
Revenues
EH Revenues decrease d $223 million , or 4% , to $4.8 billion , reflecting an operational decrease of $183 million , or 4% , and the unfavorable impact of foreign
exchange of $40 million , or 1% .
The following provides an analysis of the decrease in EH worldwide Revenues :

(MILLIONS OF DOLLARS)
EH Revenues , for the three months ended October 1, 2017                                                                                      $               5,050


Operational growth/(decline):
Decline from the Peri-LOE Products portfolio, driven by lower revenues in developed markets (excluding Viagra EH), primarily due to
  expected declines in Lyrica in developed Europe                                                                                                              (125)
Decline in the LEP portfolio primarily driven by lower revenues in developed markets                                                                           (121)
Decline from the SIP portfolio, driven by lower revenues in developed markets, primarily due to continued legacy Hospira product shortages
  in the U.S.                                                                                                                                                   (28)
Positive impact of Viagra, mostly driven by the shift in the reporting of U.S. and Canada Viagra revenues from IH to EH at the beginning of
  2018 (due to the loss of exclusivity of Viagra in the U.S. in December 2017), partially offset by lower revenues in emerging markets and
  developed Europe markets (previously reported in EH)                                                                                                            37
Growth from Biosimilars, primarily from Inflectra in certain channels in the U.S., as well as in developed Europe                                                 56
Other operational factors, net                                                                                                                                    (2)
Operational decline, net                                                                                                                                       (183)


Unfavorable impact of foreign exchange                                                                                                                          (40)
EH Revenues decrease                                                                                                                                           (223)
EH Revenues , for the three months ended September 30, 2018                                                                                   $               4,826

Total EH revenues from emerging markets increase d $149 million , or 9% , to $1.9 billion from $1.7 billion , reflecting 11% operational growth, primarily driven
by 11% operational growth from the LEP portfolio and 14% operational growth from the SIP portfolio, partially offset by a 2% operational decline from the Peri-
LOE Products portfolio. Foreign exchange had an unfavorable impact of 3% on total EH revenues from emerging markets.
Costs and Expenses
•   Cost of sales as a percentage of Revenues increase d 0.6 percentage points, primarily due to:
    ◦ higher sales volumes of Inflectra in the U.S. and developed Europe, which carry higher product costs; and
    ◦ lower sales volumes and margins as a result of product losses of exclusivity and generic competition in developed markets,
    partially offset by:
    ◦ the favorable impact of foreign exchange; and
    ◦ lower sales volumes in the SIP portfolio, which carries a higher cost to produce, in developed markets, primarily due to continued legacy Hospira product
      shortages in the U.S.
•   The decrease in Cost of sales of 2% was primarily due to:
    ◦ the favorable impact of foreign exchange; and
    ◦ lower sales volumes driven by product losses of exclusivity and generic competition in developed markets,
    partially offset by:
    ◦ higher sales volumes of Inflectra in the U.S. and developed Europe, which carry higher product costs; and
    ◦ higher costs across the SIP portfolio, as a result of the complexity of high quality product manufacturing across the legacy Hospira plants.
•   Selling, informational and administrative expenses decrease d 4% mainly due to lower general and administrative expenses, as well as lower advertising,
    promotional and field force expenses, reflecting the benefits of cost-reduction and productivity initiatives, and the favorable impact of foreign exchange,
    partially offset by additional investments in China .
•   Research and development expenses decrease d 10% primarily due to decreased spending for biosimilars as several programs have reached completion.
•   The unfavorable change in Other (income)/deductions––net primarily reflects the non-recurrence of income from resolution of a contract disagreement, the
    unfavorable impact of foreign exchange and the non-recurrence of a gain on the redemption of an acquired bond in 2017, partially offset by an increase in
    income from collaborations, out-licensing arrangements and sales of compound/product rights.


                                                                                       99
                   Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 158 of 266 PageID #: 744
First Nine Months of 2018 vs. First Nine Months of 2017
Innovative Health Operating Segment
Revenues
IH Revenues increase d $1.4 billion , or 6% , to $24.6 billion , reflecting an operational increase of $1.0 billion , or 4% , and the favorable impact of foreign
exchange of $342 million , or 2% .
The following provides an analysis of the increase in IH worldwide Revenues :

(MILLIONS OF DOLLARS)
IH Revenues , for the nine months ended October 1, 2017                                                                                                      $                       23,204

Operational growth/(decline):
Continued growth from certain key brands (a)                                                                                                                                           1,835
Growth from recently launched products, including Eucrisa in the U.S., as well as Besponsa and Bavencio, primarily in the U.S. and developed
  Europe                                                                                                                                                                                    172
Negative impact of the loss of exclusivity of Viagra in the U.S. in December 2017 and the resulting shift in the reporting of U.S. and Canada
  Viagra revenues from IH to EH at the beginning of 2018                                                                                                                                (711)
Lower revenues for Enbrel, primarily in most developed Europe markets due to continued biosimilar competition                                                                           (279)
Other operational factors, net                                                                                                                                                               11
Operational growth, net                                                                                                                                                                1,028

Favorable impact of foreign exchange                                                                                                                                                        342
IH Revenues increase                                                                                                                                                                   1,370
IH Revenues , for the nine months ended September 30, 2018                                                                                                   $                       24,573
(a)
      Certain k ey brands represent Eliquis, Ibrance, Xeljanz, Prevnar 13/Prevenar 13, Xtandi and Chantix/Champix. See the “Analysis of the Condensed Consolidated Statements of Income––
      Revenues––Selected Product Discussion” section of this MD&A for product analysis information.
Total IH revenues from emerging markets increase d $456 million , or 15% , to $3.6 billion from $3.1 billion , reflecting a 16% operational increase . Foreign
exchange had an unfavorable impact of 1% on Total IH revenues from emerging markets.
Costs and Expenses

•       Cost of sales as a percentage of Revenues decrease d 0.1 percentage points, primarily driven by the favorable impact of foreign exchange, partially offset by an
        unfavorable change in product mix. The unfavorable product mix, which includes the unfavorable impact of the reclassification of Viagra IH to EH in 2018, is
        partially offset by an increase in alliance revenues, which have no associated cost of sales.

•       The increase in Cost of sales of 5% was primarily driven by an increase in sales volumes for various key products within our product portfolio, and an increase
        in royalty expenses based on the mix of products sold, partially offset by the favorable impact of foreign exchange.

•       The increase in Selling, informational and administrative expenses of 8% was primarily driven by additional investment across several of our key products,
        primarily Xeljanz, Eucrisa, Ibrance, Prevnar 13/Prevenar 13 (pediatric indication) and Eliquis, partially offset by lower healthcare reform expenses as a result of
        a true up of a prior year amount and decreased investment in Enbrel due to loss of exclusivity across developed Europe.
•       The increase in Research and development expenses of 11% primarily reflects:
        ◦ increased costs associated with our Phase 3 clinical trials related to our JAK1 inhibitor (which was initiated in December 2017) and the C. difficile vaccine
           program (which was initiated in March 2017);
        ◦ increased costs across the Oncology portfolio, including costs associated with Bavencio studies; and
        ◦ increased costs for our rare disease portfolio,
        partially offset by:
        ◦ lower costs due to the completion of certain clinical studies, including tanezumab and Lyrica.
• The favorable change in Other (income)/deductions––net primarily reflects:
        ◦ a $188 million increase in income from collaborations, out-licensing arrangements and sales of compound/product rights;
        ◦ a $45 million increase in Xtandi royalty income; and
        ◦ a $14 million increase in dividend income from our investment in ViiV.

                                                                                               100
              Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 159 of 266 PageID #: 745
Essential Health Operating Segment
Revenues
EH Revenues decrease d $542 million , or 3% , to $15.1 billion , reflecting an operational decrease of $894 million , or 6% , partially offset by the favorable impact
of foreign exchange of $352 million , or 2% .
The following provides an analysis of the decrease in EH worldwide Revenues :

(MILLIONS OF DOLLARS)
EH Revenues , for the nine months ended October 1, 2017                                                                                           $           15,639

Operational growth/(decline):
Decline from the Peri-LOE Products portfolio, driven by lower revenues in developed markets (excluding Viagra EH), primarily due to
  expected declines in Lyrica in developed Europe and Pristiq in the U.S. due to generic competition                                                            (463)
Decline from the SIP portfolio, driven by lower revenues in developed markets, primarily due to continued legacy Hospira product shortages
  in the U.S.                                                                                                                                                   (419)
Decline in the LEP portfolio primarily driven by lower revenues in developed markets                                                                            (314)
Impact on financial results for the sale of HIS in February 2017. The first nine months of 2018 do not reflect any contribution from HIS global
  operations, compared to approximately one month of HIS domestic operations and approximately two months of HIS international
  operations in the same period in 2017                                                                                                                          (97)
Positive impact of Viagra, mostly driven by the shift in the reporting of U.S. and Canada Viagra revenues from IH to EH at the beginning of
  2018 (due to the loss of exclusivity of Viagra in the U.S. in December 2017), partially offset by lower revenues in developed Europe
  markets (previously reported in EH)                                                                                                                            216
Growth from Biosimilars, primarily from Inflectra in certain channels in the U.S., as well as in developed Europe                                                165
Other operational factors, net                                                                                                                                    19
Operational decline, net                                                                                                                                        (894)

Favorable impact of foreign exchange                                                                                                                             352
EH Revenues decrease                                                                                                                                            (542)
EH Revenues , for the nine months ended September 30, 2018                                                                                        $           15,097

Total EH revenues from emerging markets increase d $680 million , or 13% , to $5.8 billion from $5.1 billion , primarily driven by 11% operational growth from
the LEP portfolio and 13% operational growth from the SIP portfolio, partially offset by a 2% operational decline from the Peri-LOE Products portfolio. Foreign
exchange had a favorable impact of 2% on total EH revenues from emerging markets.
Costs and Expenses
The changes in EH expenses below reflect, among other things, the favorable impact of the February 2017 sale of HIS. The operating results of HIS are included in
EH’s operating results through February 2, 2017 and, therefore, operating results for EH for the first nine months of 2017 include approximately one month of HIS
domestic operations and approximately two months of HIS international operations. Operating results for EH for the first nine months of 2018 do not reflect any
contribution from HIS global operations.
• Cost of sales as a percentage of Revenues increase d 1.8 percentage points, primarily due to:
   ◦ higher sales volume of Inflectra in the U.S. and developed Europe, and higher Pfizer CentreOne sales volumes, both of which carry higher product costs;
   ◦ lower sales volumes and margins as a result of product losses of exclusivity and generic competition in developed markets; and
   ◦ the unfavorable impact of foreign exchange,
   partially offset by:
   ◦ lower sales volumes in the SIP portfolio, which carries a higher cost to produce, in developed markets, primarily due to continued legacy Hospira product
      shortages in the U.S.; and
   ◦ the non-recurrence of charges related to a product recall that occurred in 2017.
• The increase in Cost of sales of 3% was primarily due to:
   ◦ higher sales volumes of Inflectra in the U.S. and developed Europe, and higher Pfizer CentreOne sales volumes, both of which carry higher product costs; and
   ◦ the unfavorable impact of foreign exchange,
   partially offset by:
   ◦ lower sales volumes driven by product losses of exclusivity and generic competition in developed markets; and
   ◦ the non-recurrence of charges related to a product recall that occurred in 2017.

                                                                                       101
              Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 160 of 266 PageID #: 746
•   Selling, informational and administrative expenses decrease d 9% mainly due to lower advertising, promotional and field force expenses, reflecting the benefits
    of cost-reduction and productivity initiatives, and lower general and administrative expenses, partially offset by additional investments in China and the
    unfavorable impact of foreign exchange.
•   Research and development expenses decrease d 10% , primarily due to decreased spending for biosimilars as several programs have reached completion.
•   The unfavorable change in Other (income)/deductions––net primarily reflects the non-recurrence of income from resolution of a contract disagreement, the non-
    recurrence of a gain on the redemption of an acquired bond in 2017 and the unfavorable impact of foreign exchange, partially offset by an increase in income
    from collaborations, out-licensing arrangements and sales of compound/product rights.

ANALYSIS OF THE CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME
Changes in the components of Accumulated other comprehensive loss for the third quarter and first nine months of 2018 reflect the following:
• For Foreign currency translation adjustments, net , the third quarter of 2018 primarily reflects the strengthening of the U.S. dollar against the Chinese renminbi,
  U.K. pound and Australian dollar, and for the first nine months of 2018 , primarily reflects the strengthening of the U.S. dollar against the U.K. pound, Turkish
  lira and Brazilian real, partially offset by the weakening of the U.S. dollar against the Japanese yen.
• For Unrealized holding gains/(losses) on derivative financial instruments, net and Unrealized holding gains/(losses) on available-for-sale securities, net ,
  reflects the impact of fair value re-measurements and the reclassification of amounts into income. For additional information, see Notes to Condensed
  Consolidated Financial Statements— Note 1B. Basis of Presentation and Significant Accounting Policies––Adoption of New Accounting Standards and Notes to
  Condensed Consolidated Financial Statements— Note 7. Financial Instruments .
• For Benefit plans: actuarial gains/(losses), net , the third quarter of 2018 primarily reflects (i) the amortization of changes in the pension benefit obligation
  previously recognized in Other comprehensive income, (ii) the favorable impact of foreign exchange, (iii) settlement activity and (iv) an $8 million reduction in
  the plan liability due to an interim re-measurement. For the first nine months of 2018 , primarily reflects (i) the amortization of changes in the pension benefit
  obligation previously recognized in Other comprehensive income , (ii) a $92 million reduction in the plan liability due to an interim re-measurement, (iii)
  settlement activity and (iv) the favorable impact of foreign exchange. For additional information, see Notes to Condensed Consolidated Financial Statements—
  Note 10. Pension and Postretirement Benefit Plans .
• For Benefit plans: prior service costs and other, net , the third quarter and the first nine months of 2018 reflect the reclassification into income of amounts
  related to (i) amortization of changes in prior service costs and credits previously recognized in Other comprehensive income and (ii) curtailment activity. For
  additional information, see Notes to Condensed Consolidated Financial Statements— Note 10. Pension and Postretirement Benefit Plans .
• For Tax provision/(benefit) on other comprehensive income/(loss) , the first nine months of 2018 reflect the reclassification of the stranded tax amounts related
  to the TCJA from AOCI to Retained earnings, which was recorded in the first quarter of 2018. For additional information, see Notes to Condensed
  Consolidated Financial Statements— Note 1B. Basis of Presentation and Significant Accounting Policies––Adoption of New Accounting Standards and Notes to
  Condensed Consolidated Financial Statements— Note 5D. Tax Matters : Tax Provision/(Benefit) on Other Comprehensive Income/(Loss) .

ANALYSIS OF THE CONDENSED CONSOLIDATED BALANCE SHEETS
For information about certain of our financial assets and liabilities, including Cash and cash equivalents, Short-term investments, Long-term investments, Short-
term borrowings, including current portion of long-term debt , and Long-term debt , see the “Analysis of the Condensed Consolidated Statements of Cash Flows”
section of this MD&A, the “Analysis of Financial Condition, Liquidity and Capital Resources: Selected Measures of Liquidity and Capital Resources” section of
this MD&A and Notes to Condensed Consolidated Financial Statements— Note 7. Financial Instruments .
For information about events and circumstances impacting our tax-related accounts, see Notes to Condensed Consolidated Financial Statements— Note 5. Tax
Matters .
For information related to changes in Accumulated other comprehensive loss , see the “Analysis of the Condensed Consolidated Statements of Comprehensive
Income” section of this MD&A and Notes to Condensed Consolidated Financial Statements— Note 6. Accumulated Other Comprehensive Loss, Excluding
Noncontrolling Interests .

The changes in our asset and liability accounts as of September 30, 2018 , compared to December 31, 2017 , generally reflect, among other things, fluctuations in
foreign currency exchange rates, as well as the impact of the adoption of new accounting standards in the first quarter of 2018 . The following explanations exclude
the impact of foreign exchange and the impact of the adoption of new accounting standards in the first quarter of 2018 (see Notes to Condensed Consolidated
Financial Statements—

                                                                                102
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 161 of 266 PageID #: 747
Note 1B. Basis of Presentation and Significant Accounting Policies : Adoption of New Accounting Standards for additional information).
• For Trade accounts receivable, less allowance for doubtful accounts, the change reflects the timing of sales and collections in the normal course of business.
• For Inventories, the change reflects the increases for certain products to meet targeted levels in the normal course of business, including inventory build for
   supply recovery, network strategy and new product launches.
• For Other current assets, the change reflects an increase in receivables associated with derivative financial instruments, partially offset by the receipt of a
   milestone payment related to the first marketing authorization for ertugliflozin (see Notes to Condensed Consolidated Financial Statements— Note 2D.
   Acquisition, Divestitures, Licensing Arrangements, Collaborative Arrangements and Privately Held Investment : Collaborative Arrangements ).
• For PP&E , the change primarily reflects capital additions in the normal course of business, partially offset by depreciation during the period.
• For Identifiable intangible assets, less accumulated amortization , the change primarily reflects amortization for the period, partially offset by an intangible
   asset recorded in connection with the EU approval of Mylotarg (see Notes to Condensed Consolidated Financial Statements— Note 9A. Identifiable Intangible
   Assets and Goodwill : Identifiable Intangible Assets).
• For Trade accounts payable, the change reflects the timing of purchases and payments in the normal course of business.
• For Other current liabilities , the change reflects a decrease in liabilities associated with:
   ◦ payments for contingent consideration obligations;
   ◦ payments to settle certain legal and product liability obligations;
   ◦ payments for restructuring activities;
   ◦ payments for the current portion of obligations recorded in connection with the U.S. approval of Bosulif, and the EU and U.S. approvals of Besponsa (see
       Notes to Condensed Consolidated Financial Statements— Note 7E. Financial Instruments : Other Noncurrent Liabilities) ; and
   ◦ payables related to derivative financial instruments,
   partially offset by increases related to:
   ◦ payments and accruals in the normal course of business; and
   ◦ reclassifications from noncurrent liabilities.
• For Pension benefit obligations, net , the decrease primarily reflects a voluntary pension contribution, direct employer benefit payments, and an interim re-
   measurement in a U.S. non-qualified plan.
• For Other noncurrent liabilities , the change reflects an increase in liabilities associated with:
   ◦ an increase in payables, associated with derivative financial instruments;
   ◦ an increase in liabilities associated with the sale-leaseback of our New York headquarters (see Notes to Condensed Consolidated Financial Statements—
       Note 12C. Contingencies and Certain Commitments: Certain Commitments for additional information); and
   ◦ a change in the fair value of contingent consideration (see Notes to Condensed Consolidated Financial Statements— Note 4 . Other (Income)/Deductions—
       Net ),
   partially offset by:
   ◦ reclassifications to current liabilities.
• For Treasury stock, the change reflects $4.0 billion paid to Citibank in March 2018 pursuant to the terms of an accelerated share repurchase agreement as well
   as open market share repurchases. See Notes to Condensed Consolidated Financial Statements— Note 12C. Contingencies and Certain Commitments : Certain
   Commitments for additional information.


                                                                               103
               Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 162 of 266 PageID #: 748
ANALYSIS OF THE CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS
                                                                                                                    Nine Months Ended
                                                                                                            September 30,                 October 1,             %
(MILLIONS OF DOLLARS)                                                                                               2018                       2017          Change
Cash provided by/(used in):
    Operating activities                                                                             $               11,089    $               9,713              14
    Investing activities                                                                                              5,289                       19                *
    Financing activities                                                                                            (14,034)                  (9,607)             46
Effect of exchange-rate changes on cash and cash equivalents and restricted cash and cash
 equivalents                                                                                                           (116)                      67                *
Net increase in Cash and cash equivalents and restricted cash and cash equivalents                   $                2,227    $                 193                *
* Calculation not meaningful or results are equal to or greater than 100%.
In the condensed consolidated statements of cash flows, the line item Other changes in assets and liabilities, net of acquisitions and divestitures is presented
excluding the effects of changes in foreign currency exchange rates, as these changes do not reflect actual cash inflows or outflows, and excluding any other
significant non-cash movements. Accordingly, the amounts shown will not necessarily agree with the changes in the assets and liabilities that are presented in our
condensed consolidated balance sheets.
Operating Activities
Our net cash provided by operating activities was $11.1 billion in the first nine months of 2018 , compared to $9.7 billion in the same period in 2017 . The increase
in net cash provided by operating activities reflects an increase in net cash generated from net income. The net cash generated reflects the timing of receipts from
customers and payments to vendors in the ordinary course of business.
In the first nine months of 2018 , the change in the line item Other adjustments, net primarily reflects, among other items:
• unrealized net gains on equity securities resulting from the adoption of a new accounting standard on January 1, 2018 related to financial assets and liabilities
    (see Notes to Condensed Consolidated Financial Statements— Note 1B. Basis of Presentation and Significant Accounting Policies: Adoption of New
    Accounting Standards );
• a non-cash gain associated with our transaction with Bain Capital to create a new biopharmaceutical company to continue development of a portfolio of clinical
    and preclinical stage neuroscience assets (see Notes to Condensed Consolidated Financial Statements–– Note 2B. Acquisition, Divestitures, Licensing
    Arrangements, Collaborative Arrangements and Privately Held Investment : Divestitures ); and
• a non-cash gain on the contribution of Pfizer’s allogeneic CAR T developmental program assets, in connection with our contribution agreement with Allogene
    (see Notes to Condensed Consolidated Financial Statements— Note 2B. Acquisition, Divestitures, Licensing Arrangements, Collaborative Arrangements and
    Privately Held Investment : Divestitures ),
partially offset by:
• net losses on foreign exchange contracts hedging a portion of our forecasted intercompany inventory sales (that fixes the cost of inventory sold later to
    customers); and
• a decrease in gains on the sale of property, plant and equipment.
In the first nine months of 2018 and 2017 , the line item Other changes in assets and liabilities, net of acquisitions and divestitures, primarily reflects changes, in
the normal course of business, in trade accounts receivable, inventories, other current assets, other noncurrent assets, trade accounts payable, accrued compensation
and other current and noncurrent liabilities.
For additional information about changes in other assets and liabilities account balances, see the “Analysis of the Condensed Consolidated Balance Sheets” in this
MD&A.
Investing Activities
Our net cash provided by investing activities was $5.3 billion in the first nine months of 2018 , compared to net cash provided by investing activities of $19 million
in the same period in 2017 . The increase in net cash provided by investing activities was primarily attributable to:
• an increase in net proceeds generated from the sale of investments of $4.5 billion in 2018 for cash needs; and
• a decrease in cash used for acquisitions, net of cash acquired of $1.0 billion due to the acquisition of the development and commercialization rights to
    AstraZeneca’s small molecule anti-infectives business and substantially all of the remaining consideration for the Medivation acquisition in 2017 (see Notes to
    Condensed Consolidated Financial Statements— Note 2A.

                                                                                 104
                Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 163 of 266 PageID #: 749
      Acquisition, Divestitures, Licensing Arrangements, Collaborative Arrangements and Privately Held Investment : Acquisition ).
Financing Activities
Our net cash used in financing activities was $14.0 billion in the first nine months of 2018 , compared to $9.6 billion in the same period in 2017 . The increase in
net cash used in financing activities was primarily attributable to:
• $3.2 billion less proceeds raised from short-term borrowings in the first nine months of 2018 , compared to the first nine months of 2017 ; and
• higher purchases of common stock of $2.2 billion ,
partially offset by:
• lower repayments on long-term debt of $1.4 billion .

ANALYSIS OF FINANCIAL CONDITION, LIQUIDITY AND CAPITAL RESOURCES
We rely largely on operating cash flows, short-term investments, short-term commercial paper borrowings and long-term debt to provide for our liquidity
requirements. We continue our efforts to improve cash inflows through working capital efficiencies. We target specific areas of focus including accounts
receivable, inventories, accounts payable, and other working capital, which allows us to optimize our operating cash flows. Due to our significant operating cash
flows as well as our financial assets, access to capital markets and available lines of credit and revolving credit agreements, we believe that we have, and will
maintain, the ability to meet our liquidity needs for the foreseeable future, which include:
• the working capital requirements of our operations, including our R&D activities;
• investments in our business;
• dividend payments and potential increases in the dividend rate;
• share repurchases;
• the cash requirements associated with our cost-reduction/productivity initiatives;
• paying down outstanding debt;
• contributions to our pension and postretirement plans; and
• business-development activities.

Our long-term debt is rated high-quality by both S&P and Moody’s. See the “Credit Ratings” section below. As market conditions change, we continue to monitor
our liquidity position. We have taken and will continue to take a conservative approach to our financial investments. Both short-term and long-term investments
consist primarily of high-quality, highly liquid, well-diversified available-for-sale debt securities.

Selected Measures of Liquidity and Capital Resources

The following table provides certain relevant measures of our liquidity and capital resources:
                                                                                                                                                  September 30,                December 31,
(MILLIONS OF DOLLARS, EXCEPT RATIOS AND PER COMMON SHARE DATA)                                                                                            2018                        2017
Selected financial assets:
      Cash and cash equivalents (a)                                                                                                          $                3,559      $                1,342
                                 (a)
      Short-term investments                                                                                                                                13,680                      18,650
      Long-term investments (a)                                                                                                                               6,444                       7,015
                                                                                                                                                            23,684                      27,007
Debt:
      Short-term borrowings, including current portion of long-term debt                                                                                      7,385                       9,953
      Long-term debt                                                                                                                                        33,652                      33,538
                                                                                                                                                            41,037                      43,491
Selected net financial liabilities     (b)                                                                                                   $             (17,353)      $             (16,484)

Working capital (c)                                                                                                                          $              12,569       $              10,714
Ratio of current assets to current liabilities                                                                                                               1.43:1                      1.35:1
Total Pfizer Inc. shareholders’ equity per common share (d)                                                                                  $                12.21      $                11.93
(a) See Notes to Condensed Consolidated Financial Statements–– Note 7. Financial Instruments for a description of certain assets held and for a description of credit risk related to our financial
    instruments held.
(b) The increase in selected net financial liabilities was primarily driven by the decrease in short-term investments used for cash needs, partially offset by the repayment of debt. We retain a
    strong financial liquidity position as a result of our net cash provided by operating activities, our high-quality

                                                                                                105
                 Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 164 of 266 PageID #: 750
   financial asset portfolio and access to capital markets. Both Moody’s and S&P rating agencies maintained our strong investment-grade corporate debt rating subsequent to the acquisitions of
   Medivation and Anacor. For additional information, see the “Credit Ratings” section of this MD&A.
(c) The increase in working capital was primarily due to:
   • the timing of accruals, cash receipts and payments in the ordinary course of business;
   • a decrease in short-term borrowings as a result of repayments of commercial paper; and
   • an increase in inventory related to increases for certain products to meet targeted levels in the normal course of business, including inventory build for supply recovery, network strategy and
     new product launches,
   partially offset by:
   • a decrease in S hort-term investments mainly driven by the financing requirements for share repurchase activities, dividend payments, capital expenditures and debt repayment, partially
     offset by operating cash flow generation, cash from employee stock option exercises and reclassification of long-term to short-term investments;
   • an increase in income taxes payable related to the timing of accruals in certain major markets in the ordinary course of business and the reclassification of the first federal installment of
     transition tax previously recorded in noncurrent liabilities; and
   • the net impact of foreign currency exchange.
(d) Represents total Pfizer Inc. shareholders’ equity divided by the actual number of common shares outstanding (which excludes treasury stock).

On September 7, 2018, we completed a public offering of $5.0 billion aggregate principal amount of senior unsecured notes (see Notes to Consolidated Financial
Statements––Note 7D. Financial Instruments : Long-Term Debt ) .

On October 6, 2016, we announced that we entered into a definitive agreement under which ICU Medical agreed to acquire all of our global infusion systems net
assets, HIS. The revised transaction closed on February 3, 2017. At closing, we received 3.2 million newly issued shares of ICU Medical common stock (as
originally agreed). In August 2018, we sold 700,000 shares of ICU Medical common stock. We continue to hold 2.5 million shares of ICU Medical common stock.
The lock-up period under the shareholder agreement that we entered into with ICU Medical in connection with these shares expired on August 3, 2018 and the
shares are registrable upon our request subject to the terms thereof. Given that the shares were received in connection with our divestiture of the HIS business, and
that our business model is generally not to invest in equities, we are evaluating our options to monetize the shares subject to market conditions and other relevant
factors.

For additional information about the sources and uses of our funds, see the “Analysis of the Condensed Consolidated Balance Sheets” and the “Analysis of the
Condensed Consolidated Statements of Cash Flows” sections of this MD&A.

Domestic and International Selected Financial Assets

Many of our operations are conducted outside the U.S., and significant portions of our selected financial assets are held internationally. The amount of funds held
in U.S. tax jurisdictions can fluctuate due to the timing of receipts and payments in the ordinary course of business and due to other reasons, such as business-
development activities. As part of our ongoing liquidity assessments, we regularly monitor the mix of domestic and international cash flows (both inflows and
outflows). Given the recent changes in tax law under the TCJA, which includes transitioning U.S. international taxation from a worldwide tax system to a territorial
tax system, in the fourth quarter of 2017, we recorded an estimated repatriation tax on deemed repatriated accumulated post-1986 earnings of foreign subsidiaries
for which we plan to elect payment over eight years through 2026. These changes will also allow us to more easily access our selected financial assets globally. As
a result of the enactment of the TCJA, in 2018 we repatriated the majority of our cash we held internationally as of year-end 2017.
Credit Ratings

Two major corporate debt-rating organizations, Moody’s and S&P, assign ratings to our short-term and long-term debt. A security rating is not a recommendation
to buy, sell or hold securities and the rating is subject to revision or withdrawal at any time by the rating organization. Each rating should be evaluated
independently of any other rating.

The following table provides the current ratings assigned by these rating agencies to our commercial paper and senior unsecured long-term debt:
                                                                               Pfizer                                     Pfizer
                                                                           Commercial Paper                           Long-Term Debt
NAME OF RATING AGENCY                                                                            Rating                                   Rating                 Date of Last Rating Change
Moody’s (a)                                                                                           P-1                                     A1                                  October 2009
S&P      (b)                                                                                       A-1+                                       AA                                  October 2009
(a)   In September 2016, Moody’s updated their credit outlook from negative outlook to stable.
(b)   In April 2016, S&P updated their credit outlook from negative watch to stable.

                                                                                                106
              Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 165 of 266 PageID #: 751
Debt Capacity––Lines of Credit

We have available lines of credit and revolving credit agreements with a group of banks and other financial intermediaries. We typically maintain cash and cash
equivalent balances and short-term investments in excess of our commercial paper and other short-term borrowings. As of September 30, 2018 , we had access to
$7.6 billion of lines of credit, of which $571 million expire within one year. Of these lines of credit, $7.6 billion were unused, of which our lenders have committed
to loan us $7.1 billion at our request, primarily under our revolving credit facility expiring in 2022, and may be used to support our commercial paper borrowings.

Global Economic Conditions––General

The global economic environment has not had, nor do we anticipate it will have, a material impact on our liquidity or capital resources. Due to our significant
operating cash flows, financial assets, access to capital markets and available lines of credit and revolving credit agreements, we continue to believe that we have,
and will maintain, the ability to meet our liquidity needs for the foreseeable future. We monitor our liquidity position continuously in the face of evolving
economic conditions. For additional information see “Overview of Our Performance, Operating Environment, Strategy and Outlook––Our Operating
Environment––The Global Economic Environment” section in this MD&A.
Global Economic Conditions––Venezuela Operations
Our Venezuela operations continue to operate with the U.S. dollar as the functional currency due to the hyperinflationary status of the Venezuelan economy.
We used the Venezuelan bolivar soberano rate of 60.27 as our best estimate to revalue our Venezuelan bolivar denominated net monetary assets. The current
DICOM rate is about 64.89 . Future actions by the Venezuelan government in response to economic uncertainties could impact the recoverability of our investment
in Venezuela, which could result in an impairment charge and, under extreme circumstances, could impact our ability to continue to operate in the country in the
same manner as we have historically. We have in Venezuela a few net monetary assets and $46 million of non-monetary assets, and $11 million of deferred foreign
exchange losses reported in the balance sheet in Accumulated other comprehensive loss––Foreign currency translation adjustments at August 26, 2018 , our
international quarter-end.
Global Economic Conditions––Argentina Operations
Our Argentina operations function in a hyperinflationary economy. The impact to Pfizer is not considered material.
Off-Balance Sheet Arrangements
In the ordinary course of business and in connection with the sale of assets and businesses and other transactions, we often indemnify our counterparties against
certain liabilities that may arise in connection with a transaction or that are related to events and activities prior to or following a transaction. If the indemnified
party were to make a successful claim pursuant to the terms of the indemnification, we may be required to reimburse the loss. These indemnification obligations
generally are subject to various restrictions and limitations. Historically, we have not paid significant amounts under these provisions and, as of September 30,
2018 , the estimated fair value of our indemnity obligations was not significant.
Certain of our co-promotion or license agreements give our licensors or partners the rights to negotiate for, or in some cases to obtain under certain financial
conditions, co-promotion or other rights in specified countries with respect to certain of our products.
Share-Purchase Plans and Accelerated Share Repurchase Agreements
Our December 2015 $11 billion share repurchase program was exhausted in the third quarter of 2018.
In December 2017, the Board of Directors authorized an additional $10 billion share repurchase program, and share repurchases commenced thereunder in the third
quarter of 2018 (the 2017 program).
On March 12, 2018 , we entered into an accelerated share repurchase agreement with Citibank to repurchase $4.0 billion of our common stock. For additional
information, see Notes to Condensed Consolidated Financial Statements–– Note 12 . Contingencies and Certain Commitments and “Unregistered Sales of Equity
Securities and Use of Proceeds––Issuer Purchases of Equity Securities” in Part II, Item 2 of this Quarterly Report on Form 10-Q.

                                                                                   107
                Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 166 of 266 PageID #: 752

The following table provides the number of shares of our common stock purchased and the cost of purchases under our publicly announced share purchase
plans, including our accelerated share repurchase agreements:
                                                                                        Three Months Ended                               Nine Months Ended
                                                                            September 30, 2018                               September 30, 2018           October 1, 2017
(SHARES IN MILLIONS, DOLLARS IN BILLIONS)                                                      (a)       October 1, 2017                        (a)                    (b)

Shares of common stock purchased                                                               47                     —                       192                    150
Cost of purchase                                                            $                 1.1    $                —     $                  7.2    $               5.0
(a)Represents  shares purchased pursuant to an accelerated share repurchase agreement with Citibank entered into on March 12, 2018, as well as other share repurchases. For
   additional information, see Notes to Condensed Consolidated Financial Statements–– Note 12 . Contingencies and Certain Commitments and “Unregistered Sales of Equity
   Securities and Use of Proceeds––Issuer Purchases of Equity Securities” in Part II, Item 2 of this Quarterly Report on Form 10-Q and the Quarterly Report on Form 10-Q for
   the quarterly period ended April 1, 2018.
(b) Represents shares purchased pursuant to an accelerated share repurchase agreement entered into on February 2, 2017. For additional information, see Notes to Consolidated

    Financial Statements–– Note 12 . Equity in our 2017 Financial Report.
At September 30, 2018 , our remaining share-purchase authorization under the 2017 program was approximately $9.2 billion .
Dividends on Common Stock
In September 2018, our Board of Directors declared a dividend of $0.34 per share, payable on December 3, 2018 , to shareholders of record at the close of business
on November 9, 2018 .


                                                                                      108
              Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 167 of 266 PageID #: 753

NEW ACCOUNTING STANDARDS
Recently Adopted Accounting Standards

See Notes to Condensed Consolidated Financial Statements–– Note 1B. Basis of Presentation and Significant Accounting Policies: Adoption of New Accounting
Standards.

Recently Issued Accounting Standards, Not Adopted as of September 30, 2018
                                                                                                                               Effect on the Financial Statements or Other
                            Standard/Description                                                Effective Date
                                                                                                                                           Significant Matters
In February 2016, the FASB issued new guidance on accounting for leases .             January 1, 2019. Earlier              We have made substantial progress in completing our
The new ASU provides guidance for both lessee and lessor accounting models.           application is permitted.             review of the impact of this new guidance. We anticipate
Among other things, the new guidance requires that a right of use asset and a                                               recognition of approximately $2 billion of additional
lease liability be recognized for leases with a duration of greater than one year.                                          assets and corresponding liabilities on our balance sheet.
Since its issuance, the FASB has issued several ASUs, including amending the                                                We have also assessed the potential impact of embedded
guidance to offer an additional transition method.                                                                          leases on our consolidated financial statements, given our
                                                                                                                            manufacturing outsourcing, service arrangements and
                                                                                                                            other agreements. In connection with this guidance we
                                                                                                                            are currently designing new global processes and
                                                                                                                            technological solutions to provide the appropriate
                                                                                                                            financial accounting and disclosure data. We continue to
                                                                                                                            monitor changes, modifications, clarifications or
                                                                                                                            interpretations undertaken by the FASB, which may
                                                                                                                            impact our conclusions.
In March 2017, the FASB issued new guidance that shortens the amortization            January 1, 2019. Early application    We do not have any investments with features subject to
period for certain callable debt securities held at a premium . The new               is permitted, including in interim    this standard and do not expect this new guidance to have
guidance requires the premium to be amortized to the earliest call date.              periods, so long as any               a material impact on our consolidated financial
                                                                                      adjustments are reflected as of the   statements.
                                                                                      beginning of the fiscal year that
                                                                                      includes the interim period in
                                                                                      which the guidance is applied.
In July 2017, the FASB issued new guidance on accounting for certain                  January 1, 2019. Earlier              We do not have any financial instruments with features
financial instruments with characteristics of liabilities and equity, and             application is permitted.             subject to this standard and do not expect this new
accounting for certain financial instruments with down round features (a                                                    guidance to have a material impact on our consolidated
feature in a financial instrument that reduces the strike price of an issued                                                financial statements.
financial instrument if the issuer sells shares of its stock for an amount less
than the currently stated strike price of the issued financial instrument or issues
an equity-linked financial instrument with a strike price below the currently
stated strike price of the issued financial instrument).
In June 2018, the FASB issued new guidance to simplify the accounting for             January 1, 2019. Early adoption is    We do not have any share-based awards issued to
share-based payments to nonemployees by aligning it with the accounting               permitted, including in interim       nonemployees and do not expect this new guidance to
for share-based payments to employees, with certain exceptions. Under the             periods.                              have a material impact on our consolidated financial
guidance, the measurement of equity-classified nonemployee awards will be                                                   statements.
fixed at the grant date.

                                                                                          109
              Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 168 of 266 PageID #: 754

                                                                                                                       Effect on the Financial Statements or Other
                          Standard/Description                                            Effective Date
                                                                                                                                   Significant Matters
In June 2016, the FASB issued new guidance on accounting for credit losses     January 1, 2020. Earlier             We are assessing the impact of the provisions of this new
of financial instruments . The new guidance replaces the probable initial      application is permitted as of       guidance on our consolidated financial statements. This
recognition threshold for incurred loss estimates in current GAAP with a       fiscal years beginning after         standard includes our financial instruments, such as
methodology that reflects expected credit loss estimates.                      December 15, 2018, including         accounts receivable, and investments that are generally
                                                                               interim periods within that fiscal   of high credit quality.
                                                                               year.                                Previously, when credit losses were measured under
                                                                                                                    GAAP, an entity generally only considered past events
                                                                                                                    and current conditions in measuring the incurred loss.
                                                                                                                    The new guidance requires us to identify, analyze,
                                                                                                                    document and support new methodologies for
                                                                                                                    quantifying expected credit loss estimates for our
                                                                                                                    financial instruments, using information such as
                                                                                                                    historical experience and current economic
                                                                                                                    environmental conditions, plus the use of reasonable
                                                                                                                    supportable forecast information.
In January 2017, the FASB issued new guidance for goodwill impairment          January 1, 2020. Earlier             We do not expect this new guidance to have a material
testing . The new guidance eliminates the requirement to perform a             application is permitted.            impact on our consolidated financial statements.
hypothetical purchase price allocation to measure goodwill impairment. Under
the new guidance the goodwill impairment test is performed by comparing the
fair value of a reporting unit with its carrying amount, and recognizing an
impairment charge for the amount by which the carrying amount of the
reporting unit exceeds its fair value, although it cannot exceed the total
amount of goodwill allocated to that reporting unit.
In August 2018, the FASB issued new guidance related to customers’             January 1, 2020. Earlier             We are assessing the impact of the provisions of this new
accounting for implementation costs incurred in a cloud computing              application is permitted.            guidance on our consolidated financial statements.
arrangement that is considered a service contract . The new guidance
aligns the requirements for capitalizing implementation costs in such
arrangements with the requirements for capitalizing implementation costs
incurred to develop or obtain internal-use software. The new guidance can be
adopted either prospectively or retrospectively.
In November 2018, the FASB issued new guidance clarifying the interaction      January 1, 2020. Earlier             We are assessing the impact of the provisions of this new
between the accounting guidance for collaboration agreements and revenue       application is permitted             guidance on our consolidated financial statements.
from contracts with customers .


                                                                                    110
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 169 of 266 PageID #: 755

FORWARD-LOOKING INFORMATION AND FACTORS THAT MAY AFFECT FUTURE RESULTS
This report and other written or oral statements that we make from time to time contain forward-looking statements. Such forward-looking statements involve
substantial risks and uncertainties. We have tried, wherever possible, to identify such statements by using words such as “will,” “may,” “could,” “likely,”
“ongoing,” “anticipate,” “estimate,” “expect,” “project,” “intend,” “plan,” “believe,” “assume,” “target,” “forecast,” “guidance,” “goal,” “objective,” “aim” and
other words and terms of similar meaning or by using future dates in connection with any discussion of, among other things, our anticipated operating and financial
performance, business plans and prospects, in-line products and product candidates, including anticipated regulatory submissions, data read-outs, study starts,
approvals, performance, timing of exclusivity and potential benefits of Pfizer’s products and product candidates, strategic reviews, capital allocation, business-
development plans, the benefits expected from our plans to organize our commercial operations into three businesses effective at the beginning of the company's
2019 fiscal year, our acquisitions and other business development activities, our ability to successfully capitalize on growth opportunities, manufacturing and
product supply and plans relating to share repurchases and dividends. In particular, these include statements relating to future actions, business plans and prospects,
our acquisitions and other business development activities, the disposition of the HIS net assets, prospective products or product approvals, future performance or
results of current and anticipated products, sales efforts, expenses, interest rates, foreign exchange rates, the outcome of contingencies, such as legal proceedings,
plans relating to share repurchases and dividends, government regulation and financial results, including, in particular, the anticipated progress in remediation
efforts at certain of our Hospira manufacturing facilities set forth in the “Overview of Our Performance, Operating Environment, Strategy and Outlook––Our
Business––Product Manufacturing” section of this MD&A, our plans to organize our company into three businesses effective at the beginning of our 2019 fiscal
year and our expectations regarding growth set forth in the “Overview of Our Performance, Operating Environment, Strategy and Outlook––Our Strategy––
Organizing for Growth” section of this MD&A, the anticipated timeframe for any decision regarding strategic alternatives for Pfizer Consumer Healthcare set forth
in the “Overview of Our Performance, Operating Environment, Strategy and Outlook––Our Business” and “––Our Strategy––Our Business Development
Initiatives” sections of this MD&A, our anticipated liquidity position set forth in the “Overview of Our Performance, Operating Environment, Strategy and
Outlook––The Global Economic Environment” and the “Analysis of Financial Condition, Liquidity and Capital Resources” sections of this MD&A, the financial
guidance set forth in the “Our Financial Guidance for 2018 ” section of this MD&A, the anticipated costs and cost savings, including from our acquisition of
Hospira and our cost-reduction/productivity initiatives set forth in the “Costs and Expenses––Restructuring Charges and Other Costs Associated with Acquisitions
and Cost-Reduction/Productivity Initiatives” section of this MD&A and in Notes to Condensed Consolidated Financial Statements–– Note 3. Restructuring
Charges and Other Costs Associated with Acquisitions and Cost-Reduction/Productivity Initiatives , the benefits expected from our business development
transactions and the contributions that we expect to make from our general assets to our pension and postretirement plans during 2018 set forth in Notes to
Condensed Consolidated Financial Statements–– Note 10. Pension and Postretirement Benefit Plans . Among the factors that could cause actual results to differ
materially from past results and future plans and projected future results are the following:
• the outcome of research and development activities including, without limitation, the ability to meet anticipated pre-clinical and clinical trial commencement and
  completion dates, regulatory submission and approval dates, and launch dates for product candidates, as well as the possibility of unfavorable pre-clinical and
  clinical trial results, including unfavorable new clinical data and additional analyses of existing clinical data;
• decisions by regulatory authorities regarding whether and when to approve our drug applications, which will depend on the assessment by such regulatory
  authorities of the benefit-risk profile suggested by the totality of the efficacy and safety information submitted; decisions by regulatory authorities regarding
  labeling, ingredients and other matters that could affect the availability or commercial potential of our products; uncertainties regarding our ability to address the
  comments received by us from regulatory authorities such as the FDA and the EMA with respect to certain of our drug applications to the satisfaction of those
  authorities; and recommendations by technical or advisory committees, such as ACIP, that may impact the use of our vaccines;
• the speed with which regulatory authorizations, pricing approvals and product launches may be achieved;
• the outcome of post-approval clinical trials, which could result in the loss of marketing approval for a product or changes in the labeling for, and/or increased or
  new concerns about the safety or efficacy of, a product that could affect its availability or commercial potential;

                                                                                  111
              Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 170 of 266 PageID #: 756
• risks associated with preliminary, early stage or interim data, including the risk that final results of studies for which preliminary, early stage or interim data have
  been provided and/or additional clinical trials may be different from (including less favorable than) the preliminary, early stage or interim data results and may
  not support further clinical development of the applicable product candidate or indication;
• the success of external business-development activities, including the ability to identify and execute on potential business development opportunities, the ability
  to satisfy the conditions to closing of announced transactions in the anticipated time frame or at all, the ability to realize the anticipated benefits of any such
  transactions, and the potential need to obtain additional equity or debt financing to pursue these opportunities which could result in increased leverage and
  impact our credit ratings;
• competitive developments, including the impact on our competitive position of new product entrants, in-line branded products, generic products, private label
  products, biosimilars and product candidates that treat diseases and conditions similar to those treated by our in-line drugs and drug candidates;
• the implementation by the FDA and regulatory authorities in certain other countries of an abbreviated legal pathway to approve biosimilar products, which could
  subject our biologic products to competition from biosimilar products, with attendant competitive pressures, after the expiration of any applicable exclusivity
  period and patent rights;
• risks related to our ability to develop and launch biosimilars, including risks associated with “at risk” launches, defined as the marketing of a product by Pfizer
  before the final resolution of litigation (including any appeals) brought by a third party alleging that such marketing would infringe one or more patents owned or
  controlled by the third party, and access challenges for our biosimilar products where our product may not receive appropriate formulary access or remains in a
  disadvantaged position relative to the innovator product;
• the ability to meet competition from generic, branded and biosimilar products after the loss or expiration of patent protection for our products or competitor
  products;
• the ability to successfully market both new and existing products domestically and internationally;
• difficulties or delays in manufacturing, including delays caused by natural events, such as hurricanes; supply shortages at our facilities; and legal or regulatory
  actions, such as warning letters, suspension of manufacturing, seizure of product, debarment, injunctions or voluntary recall of a product;
• trade buying patterns;
• the impact of existing and future legislation and regulatory provisions on product exclusivity;
• trends toward managed care and healthcare cost containment, and our ability to obtain or maintain timely or adequate pricing or formulary placement for our
  products;
• the impact of any significant spending reductions or cost controls affecting Medicare, Medicaid or other publicly funded or subsidized health programs or
  changes in the tax treatment of employer-sponsored health insurance that may be implemented;
• the impact of any U.S. healthcare reform or legislation, including any replacement, repeal, modification or invalidation of some or all of the provisions of the
  U.S. Patient Protection and Affordable Care Act, as amended by the Health Care and Education Reconciliation Act;
• U.S. federal or state legislation or regulatory action and/or policy efforts affecting, among other things, pharmaceutical product pricing, reimbursement or access,
  including under Medicaid, Medicare and other publicly funded or subsidized health programs; patient out-of-pocket costs for medicines, manufacturer prices
  and/or price increases that could result in new mandatory rebates and discounts or other pricing restrictions; the importation of prescription drugs from outside
  the U.S. at prices that are regulated by governments of various foreign countries; restrictions on direct-to-consumer advertising; limitations on interactions with
  healthcare professionals; or the use of comparative effectiveness methodologies that could be implemented in a manner that focuses primarily on the cost
  differences and minimizes the therapeutic differences among pharmaceutical products and restricts access to innovative medicines; as well as pricing pressures
  for our products as a result of highly competitive insurance markets;
• legislation or regulatory action in markets outside the U.S. affecting pharmaceutical product pricing, reimbursement or access, including, in particular, continued
  government-mandated reductions in prices and access restrictions for certain biopharmaceutical products to control costs in those markets;
• the exposure of our operations outside the U.S. to possible capital and exchange controls, expropriation and other restrictive government actions, changes in
  intellectual property legal protections and remedies, as well as political unrest, unstable governments and legal systems and inter-governmental disputes;
• contingencies related to actual or alleged environmental contamination;
• claims and concerns that may arise regarding the safety or efficacy of in-line products and product candidates;

                                                                                   112
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 171 of 266 PageID #: 757
• any significant breakdown, infiltration or interruption of our information technology systems and infrastructure;
• legal defense costs, insurance expenses and settlement costs;
• the risk of an adverse decision or settlement and the adequacy of reserves related to legal proceedings, including patent litigation, such as claims that our patents
  are invalid and/or do not cover the product of the generic drug manufacturer or where one or more third parties seeks damages and/or injunctive relief to
  compensate for alleged infringement of its patents by our commercial or other activities, product liability and other product-related litigation, including personal
  injury, consumer, off-label promotion, securities, antitrust and breach of contract claims, commercial, environmental, government investigations, employment
  and other legal proceedings, including various means for resolving asbestos litigation, as well as tax issues;
• the risk that our currently pending or future patent applications may not result in issued patents, or be granted on a timely basis, or any patent-term extensions
  that we seek may not be granted on a timely basis, if at all;
• our ability to protect our patents and other intellectual property, both domestically and internationally;
• interest rate and foreign currency exchange rate fluctuations, including the impact of possible currency devaluations in countries experiencing high inflation
  rates;
• governmental laws and regulations affecting domestic and foreign operations, including, without limitation, tax obligations and changes affecting the tax
  treatment by the U.S. of income earned outside the U.S. that may result from pending and possible future proposals, including further clarifications and/or
  interpretations of the recently passed TCJA;
• any significant issues involving our largest wholesale distributors, which account for a substantial portion of our revenues;
• the possible impact of the increased presence of counterfeit medicines in the pharmaceutical supply chain on our revenues and on patient confidence in the
  integrity of our medicines;
• the end result of any negotiations between the U.K. government and the EU regarding the terms of the U.K.’s exit from the EU, which could have implications
  on our research, commercial and general business operations in the U.K. and the EU, including the approval and supply of our products;
• any significant issues that may arise related to the outsourcing of certain operational and staff functions to third parties, including with regard to quality,
  timeliness and compliance with applicable legal requirements and industry standards;
• any significant issues that may arise related to our joint ventures and other third-party business arrangements;
• changes in U.S. generally accepted accounting principles;
• further clarifications and/or changes in interpretations of existing laws and regulations, or changes in laws and regulations, in the U.S. and other countries;
• uncertainties related to general economic, political, business, industry, regulatory and market conditions including, without limitation, uncertainties related to the
  impact on us, our customers, suppliers and lenders and counterparties to our foreign-exchange and interest-rate agreements of challenging global economic
  conditions and recent and possible future changes in global financial markets; the related risk that our allowance for doubtful accounts may not be adequate; and
  the risks related to volatility of our income due to changes in the market value of equity investments;
• any changes in business, political and economic conditions due to actual or threatened terrorist activity in the U.S. and other parts of the world, and related U.S.
  military action overseas;
• growth in costs and expenses;
• changes in our product, segment and geographic mix;
• the impact of purchase accounting adjustments, acquisition-related costs, discontinued operations and certain significant items;
• the impact of acquisitions, divestitures, restructurings, internal reorganizations, including our plans to organize our commercial operations into three businesses
  effective at the beginning of the company’s 2019 fiscal year, and cost-reduction and productivity initiatives, each of which requires upfront costs but may fail to
  yield anticipated benefits and may result in unexpected costs or organizational disruption;
• the impact of product recalls, withdrawals and other unusual items;
• the risk of an impairment charge related to our intangible assets, goodwill or equity-method investments;
• risks related to internal control over financial reporting;

                                                                                  113
              Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 172 of 266 PageID #: 758
• risks and uncertainties related to our acquisitions of Hospira, Anacor, Medivation and AstraZeneca’s small molecule anti-infectives business, including, among
  other things, the ability to realize the anticipated benefits of those acquisitions, including the possibility that expected accretion related to the acquisitions of
  Hospira, Anacor and Medivation will not be realized or will not be realized within the expected time frame; the risk that the businesses will not be integrated
  successfully; disruption from the transactions making it more difficult to maintain business and operational relationships; risks related to our ability to grow
  revenues for Xtandi; significant transaction costs; and unknown liabilities; and
• risks and uncertainties related to our evaluation of strategic alternatives for our Consumer Healthcare business, including, among other things, the ability to
  realize the anticipated benefits of any strategic alternatives we may pursue for our Consumer Healthcare business; the potential for disruption to our business and
  diversion of management’s attention from other aspects of our business; the possibility that such strategic alternatives will not be completed on terms that are
  advantageous to Pfizer; the possibility that we may be unable to realize a higher value for Pfizer Consumer Healthcare through strategic alternatives; and
  unknown liabilities.
We cannot guarantee that any forward-looking statement will be realized. Achievement of anticipated results is subject to substantial risks, uncertainties and
inaccurate assumptions. Should known or unknown risks or uncertainties materialize or should underlying assumptions prove inaccurate, actual results could vary
materially from past results and those anticipated, estimated or projected. Investors should bear this in mind as they consider forward-looking statements, and are
cautioned not to put undue reliance on forward-looking statements.

We undertake no obligation to publicly update forward-looking statements, whether as a result of new information, future events or otherwise, except as required
by law or by the rules and regulations of the SEC. You are advised, however, to consult any further disclosures we make on related subjects.

Our 2017 Form 10-K listed various important factors that could cause actual results to differ materially from past and projected future results. We note these factors
for investors as permitted by the Private Securities Litigation Reform Act of 1995. Readers can find them in Part I, Item 1A, of that filing under the heading “Risk
Factors.” We incorporate that section of that Form 10-K in this filing and investors should refer to it. Reference is also made to Part II, Item 1A, “Risk Factors,” of
this Quarterly Report on Form 10-Q. You should understand that it is not possible to predict or identify all such factors. Consequently, you should not consider any
such list to be a complete set of all potential risks or uncertainties.

The operating segment information provided in this report does not purport to represent the revenues, costs and income from continuing operations before
provision for taxes on income that each of our operating segments would have recorded had each segment operated as a standalone company during the periods
presented.

This report includes discussion of certain clinical studies relating to various in-line products and/or product candidates. These studies typically are part of a larger
body of clinical data relating to such products or product candidates, and the discussion herein should be considered in the context of the larger body of data. In
addition, clinical trial data are subject to differing interpretations, and, even when we view data as sufficient to support the safety and/or effectiveness of a product
candidate or a new indication for an in-line product, regulatory authorities may not share our views and may require additional data or may deny approval
altogether.

Financial Risk Management

Interest Rate Risk

With respect to our investments, we strive to maintain a predominantly floating–rate basis position, but our strategy may change based on prevailing market
conditions.

We currently borrow primarily on a long-term, fixed-rate basis. Historically, we strove to borrow primarily on a floating-rate basis; but in recent years we
borrowed on a long-term, fixed-rate basis. From time to time, depending on market conditions, we will change the profile of our outstanding debt by entering into
derivative financial instruments like interest rate swaps.

Legal Proceedings and Contingencies

Information with respect to legal proceedings and contingencies required by this Item is incorporated herein by reference to Notes to Condensed Consolidated
Financial Statements–– Note 12A. Contingencies and Certain Commitments : Legal Proceedings in Part I, Item 1, of this Quarterly Report on Form 10-Q.

                                                                                   114
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 173 of 266 PageID #: 759

Item 3. Quantitative and Qualitative Disclosures About Market Risk

Information required by this item is incorporated by reference from the discussion under the heading Financial Risk Management in our 2017 Financial Report and
Part II, Item 1A, “Risk Factors” of this Quarterly Report on Form 10-Q.

Item 4. Controls and Procedures

As of the end of the period covered by this report, we carried out an evaluation, under the supervision and with the participation of our principal executive officer
and principal financial officer, of the effectiveness of the design and operation of our disclosure controls and procedures (as such term is defined in Rules 13a-15(e)
and 15d-15(e) under the Exchange Act). Based on this evaluation, our principal executive officer and principal financial officer concluded that our disclosure
controls and procedures are effective in alerting them in a timely manner to material information required to be disclosed in our periodic reports filed with the SEC.

During our most recent fiscal quarter, there has not been any change in our internal control over financial reporting (as such term is defined in Rules 13a-15(f) and
15d-15(f) under the Exchange Act) that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting.

                                                                                 115
              Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 174 of 266 PageID #: 760
PART II - OTHER INFORMATION

Item 1. Legal Proceedings

The information required by this Item is incorporated herein by reference to Notes to Condensed Consolidated Financial Statements–– Note 12A. Contingencies
and Certain Commitments : Legal Proceedings in Part I, Item 1, of this Quarterly Report on Form 10-Q.

Tax Matters

Additional information with respect to tax matters required by this Item is incorporated herein by reference to Notes to Condensed Consolidated Financial
Statements–– Note 5C. Tax Matters: Tax Contingencies in Part I, Item 1, of this Quarterly Report on Form 10-Q.

We account for income tax contingencies using a benefit recognition model. If our initial assessment fails to result in the recognition of a tax benefit, we regularly
monitor our position and subsequently recognize the tax benefit: (i) if there are changes in tax law, analogous case law or there is new information that sufficiently
raise the likelihood of prevailing on the technical merits of the position to “more likely than not”; (ii) if the statute of limitations expires; or (iii) if there is a
completion of an audit resulting in a favorable settlement of that tax year with the appropriate agency. We regularly re-evaluate our tax positions based on the
results of audits of federal, state and foreign income tax filings, statute of limitations expirations, changes in tax law or receipt of new information that would either
increase or decrease the technical merits of a position relative to the “more-likely-than-not” standard.

Our assessments are based on estimates and assumptions that have been deemed reasonable by management, but our estimates of unrecognized tax benefits and
potential tax benefits may not be representative of actual outcomes, and variation from such estimates could materially affect our financial statements in the period
of settlement or when the statutes of limitations expire, as we treat these events as discrete items in the period of resolution. Finalizing audits with the relevant
taxing authorities can include formal administrative and legal proceedings, and, as a result, it is difficult to estimate the timing and range of possible changes
related to our uncertain tax positions, and such changes could be significant.
Item 1A. Risk Factors
The “Our Operating Environment” and “Forward-Looking Information and Factors That May Affect Future Results” sections of the MD&A of this Quarterly
Report on Form 10-Q and Part I, Item 1A, “Risk Factors” of our 2017 Form 10-K are incorporated by reference herein. We are including the following risk factor
which should be read in conjunction with our description of risk factors in Part I, Item 1A, “Risk Factors” of our 2017 Form 10-K.
MARKET FLUCTUATIONS IN OUR EQUITY INVESTMENTS
In the first quarter of 2018, we adopted a new accounting standard whereby certain equity investments are measured at fair value with changes in fair value now
recognized in net income. We expect the adoption of this new accounting standard may increase the volatility of our income in future periods due to changes in the
fair value of equity investments. For additional information, see Notes to Condensed Consolidated Financial Statements–– Note 1B . Basis of Presentation and
Significant Accounting Policies: Adoption of New Accounting Standards .




                                                                                   116
               Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 175 of 266 PageID #: 761
Item 2. Unregistered Sales of Equity Securities and Use of Proceeds

The following table provides certain information with respect to our purchases of shares of the Company’s common stock during the third fiscal quarter of 2018 :

                                                                     Issuer Purchases of Equity Securities (a)

                                                                                                                                                                      Approximate Dollar
                                                                                                                                  Total Number of Shares             Value of Shares That
                                                                       Total Number of                    Average Price       Purchased as Part of Publicly         May Yet Be Purchased
Period                                                            Shares Purchased (a)(b)           Paid per Share (a)(b)              Announced Plan (a)               Under the Plan (a)
July 2, 2018 through July 29, 2018                                                   7,765     $                   36.43                                  —     $          10,292,715,228
July 30, 2018 through August 26, 2018                                               10,626     $                   40.45                                  —     $          10,292,715,228
August 27, 2018 through September 30, 2018                                     46,671,505      $                   40.36                         46,652,993     $            9,187,715,502
Total                                                                          46,689,896      $                   40.36                         46,652,993
(a)Our  December 2015 $11 billion share repurchase program was exhausted in the third quarter of 2018. In December 2017, the Board of Directors authorized an additional $10 billion share
   repurchase program, and share repurchases commenced thereunder in the third quarter of 2018 (the 2017 program). On March 12, 2018 , we entered into an accelerated share repurchase
   agreement with Citibank to repurchase $4.0 billion of our common stock and on September 5, 2018, the accelerated share repurchase agreement with Citibank was completed. For additional
   information, see the Notes to Condensed Consolidated Financial Statements ––Note 12. Contingencies and Certain Commitments . At September 30, 2018 , our remaining share-purchase
   authorization under the 2017 program was approximately $9.2 billion .
(b) In addition to the amounts purchased under our share repurchase program, including amounts purchased under the accelerated share repurchase agreement with Citibank, these columns
    represent (i) 32,041 shares of common stock surrendered to the Company to satisfy tax withholding obligations in connection with the vesting of awards under our long-term incentive
    programs and (ii) the open market purchase by the trustee of 4,862 shares of common stock in connection with the reinvestment of dividends paid on common stock held in trust for
    employees who were granted performance share awards and who deferred receipt of such awards.

Item 3. Defaults Upon Senior Securities

None.
Item 4. Mine Safety Disclosures

Not applicable.

Item 5. Other Information

None.


                                                                                             117
            Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 176 of 266 PageID #: 762
Item 6. Exhibits

     Exhibit 10.1      -   Amendment No. 3 to the Pfizer Supplemental Savings Plan.
     Exhibit 15        -   Accountants’ Acknowledgment.
     Exhibit 31.1      -   Certification by the Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.
     Exhibit 31.2      -   Certification by the Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.
     Exhibit 32.1      -   Certification by the Chief Executive Officer Pursuant to 18 U.S.C. Section
                           1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002.
     Exhibit 32.2      -   Certification by the Chief Financial Officer Pursuant to 18 U.S.C. Section
                           1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002.
     Exhibit 101:
     EX-101.INS            XBRL Instance Document
     EX-101.SCH            XBRL Taxonomy Extension Schema
     EX-101.CAL            XBRL Taxonomy Extension Calculation Linkbase
     EX-101.LAB            XBRL Taxonomy Extension Label Linkbase
     EX-101.PRE            XBRL Taxonomy Extension Presentation Linkbase
     EX-101.DEF            XBRL Taxonomy Extension Definition Document


                                                                    118
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 177 of 266 PageID #: 763
                                                                           SIGNATURE

Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned
thereunto duly authorized.


                                                                                                                    Pfizer Inc.
                                                                                                                    (Registrant)



  Dated: November 8, 2018                                                                                    /s/ Loretta V. Cangialosi
                                                                                                 Loretta V. Cangialosi, Senior Vice President and
                                                                                                                    Controller
                                                                                                        (Principal Accounting Officer and
                                                                                                            Duly Authorized Officer)

                                                                                119
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 178 of 266 PageID #: 764
                                                                                                                                                 EXHIBIT 10.1


                                                                   Amendment No. 3 to the

                                                       Pfizer Supplemental Savings Plan (the “PSSP”)

                                                       (Amended and Restated as of January 1, 2016)

                                                                             ***


                                                       (New material underlined; deletions crossed out)


    1. New Appendix G is added to read as follows:
                                                                        APPENDIX G

   SPECIAL PROVISIONS APPLICABLE TO LEGACY EMPLOYEES TRANSFERRED TO EMPLOYMENT WITH ALLOGENE THERAPEUTICS, INC.

Effective as of April 30, 2018, this Appendix G sets out the additional provisions that apply to those certain employees of the Company (the “Legacy Allogene
Employees”) whose employment is transferred as of April 30, 2018, May 10, 2018, May 15, 2018 and May 30, 2018 (for each Legacy Employee as applicable, the
“Termination Date”) to Allogene Therapeutics, Inc. pursuant to that certain Asset Contribution Agreement (the “Agreement”), dated April 2, 2018, by and between
Pfizer Inc., a Delaware corporation (“Company”), and Allogene Therapeutics, Inc., a Delaware corporation (“Allogene”):

    1. The definition of Regular Earnings under the Plan for Legacy Allogene Employees shall have the meaning as set forth in the Qualified Plan, except that
        for clarification purposes, with respect to Legacy Allogene Employees who are eligible to defer their bonus under the Pfizer Deferred Compensation Plan,
        the limitations on the definition of Regular Earnings for any Legacy Allogene Employees set forth in Article XXXII of the Qualified Plan shall also
        include any deferred bonuses. For Legacy Allogene Employees, any prorated portion of an annual target bonus for 2018 paid (including if deferred) in
        accordance with the Agreement shall be considered Regular Earnings.

    2. For Legacy Allogene Employees, for purposes of any Matching Contribution paid with respect to the 2018 plan year, the applicable Termination Date for
        each Legacy Employee shall be considered to have occurred on the last day of the second quarter of 2018.

    3. For Legacy Allogene Employees, for purposes of the Retirement Savings Contribution paid with respect to the 2018 plan year, the applicable Termination
        Date for each Legacy Employee shall be considered to have occurred on the last day of 2018. For purposes of clarification, with respect to any Legacy
        Allogene Employee eligible under the Pfizer Consolidated Pension Plan on December 31, 2017 (the “Pension Transfers”), the Retirement Savings
        Contribution shall not include bonuses paid reflecting services performed by the Pension Transfer in 2017 and paid in 2018.

    4. Effective as of the applicable Termination Date for each Legacy Employee, any unvested Retirement Savings Contributions in the Accounts of Legacy
        Allogene Employees shall be vested.
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 179 of 266 PageID #: 765EXHIBIT 15
                                                                 Accountant's Acknowledgment

To the Board of Directors and the Shareholders of Pfizer Inc.:

We hereby acknowledge our awareness of the use therein of our report dated November 8, 2018 , included within the Quarterly Report on Form 10-Q of Pfizer Inc.
for the quarter ended September 30, 2018 in the following Registration Statements:

-Form S-8 dated October 27, 1983 (File No. 2-87473),
-Form S-8 dated March 22, 1990 (File No. 33-34139),
-Form S-8 dated January 24, 1991 (File No. 33-38708),
-Form S-8 dated November 18, 1991 (File No. 33-44053),
-Form S-8 dated May 27, 1993 (File No. 33-49631),
-Form S-8 dated May 19, 1994 (File No. 33-53713),
-Form S-8 dated October 5, 1994 (File No. 33-55771),
-Form S-8 dated December 20, 1994 (File No. 33-56979),
-Form S-8 dated March 29, 1996 (File No. 333-02061),
-Form S-8 dated September 25, 1997 (File No. 333-36371),
-Form S-8 dated June 19, 2000 (File No. 333-39606),
-Form S-8 dated April 27, 2001 (File No. 333-59660),
-Form S-8 dated April 16, 2003 (File No. 333-104582),
-Form S-8 dated November 18, 2003 (File No. 333-110571),
-Form S-8 dated December 18, 2003 (File No. 333-111333),
-Form S-8 dated April 26, 2004 (File No. 333-114852),
-Form S-8 dated March 1, 2007 (File No. 333-140987),
-Form S-4 dated March 27, 2009 (File No. 333-158237),
-Form S-8 dated October 16, 2009 (File No. 333-162519),
-Form S-8 dated October 16, 2009 (File No. 333-162520),
-Form S-8 dated October 16, 2009 (File No. 333-162521),
-Form S-8 dated March 1, 2010 (File No. 333-165121),
-Form S-8 dated March 2, 2015 (File No. 333-202437),
-Form S-4 dated September 3, 2015 (File No. 333-206758), and
-Form S-3ASR dated February 26, 2018 (File No. 333-223221).

Pursuant to Rule 436 under the Securities Act of 1933 (the Act), such report is not considered a part of a registration statement prepared or certified by an
independent registered public accounting firm, or a report prepared or certified by an independent registered public accounting firm within the meaning of Sections
7 and 11 of the Act.

/s/ KPMG LLP
New York, New York
November 8, 2018
              Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 180 of 266 PageID #: 766
                                                                                            EXHIBIT 31.1
                                                     Certification by the Chief Executive Officer Pursuant to
                                                          Section 302 of the Sarbanes-Oxley Act of 2002

I, Ian C. Read, certify that:

    1.      I have reviewed this Quarterly Report on Form 10-Q of Pfizer Inc.;

     2.    Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the
statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report;

     3.     Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the
financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report;

     4.     The registrant's other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) for the
registrant and have:

           (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure
    that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly
    during the period in which this report is being prepared;

          (b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our
    supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in
    accordance with generally accepted accounting principles;

           (c) Evaluated the effectiveness of the registrant's disclosure controls and procedures and presented in this report our conclusions about the effectiveness
    of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and

           (d) Disclosed in this report any change in the registrant's internal control over financial reporting that occurred during the registrant's most recent fiscal
    quarter (the registrant's fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonably likely to materially affect, the
    registrant's internal control over financial reporting; and

     5. The registrant's other certifying officer and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to the
registrant's auditors and the audit committee of the registrant's board of directors (or persons performing the equivalent functions):

            (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably
    likely to adversely affect the registrant's ability to record, process, summarize and report financial information; and

           (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant's internal control over
    financial reporting.

Date: November 8, 2018

/s/ IAN C. READ
Ian C. Read
Chairman and Chief Executive Officer
              Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 181 of 266 PageID #: 767
                                                                                            EXHIBIT 31.2
                                                      Certification by the Chief Financial Officer Pursuant to
                                                          Section 302 of the Sarbanes-Oxley Act of 2002

I, Frank A. D'Amelio, certify that:

    1.      I have reviewed this Quarterly Report on Form 10-Q of Pfizer Inc.;

     2.    Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the
statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report;

     3.     Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the
financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report;

     4.     The registrant's other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) for the
registrant and have:

           (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure
    that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly
    during the period in which this report is being prepared;

          (b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our
    supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in
    accordance with generally accepted accounting principles;

           (c) Evaluated the effectiveness of the registrant's disclosure controls and procedures and presented in this report our conclusions about the effectiveness
    of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and

           (d) Disclosed in this report any change in the registrant's internal control over financial reporting that occurred during the registrant's most recent fiscal
    quarter (the registrant's fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonably likely to materially affect, the
    registrant's internal control over financial reporting; and

     5.      The registrant's other certifying officer and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to the
registrant's auditors and the audit committee of the registrant's board of directors (or persons performing the equivalent functions):

            (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably
    likely to adversely affect the registrant's ability to record, process, summarize and report financial information; and

           (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant's internal control over
    financial reporting.

Date: November 8, 2018

/s/ FRANK A. D'AMELIO
Frank A. D'Amelio
Executive Vice President, Business Operations and Chief Financial Officer
              Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 182 of 266 PageID #: 768
                                                                                            EXHIBIT 32.1
                           Certification by the Chief Executive Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to
                                                        Section 906 of the Sarbanes-Oxley Act of 2002

          Pursuant to 18 U.S.C. Section 1350, I, Ian C. Read, hereby certify that, to the best of my knowledge, the Quarterly Report on Form 10-Q of Pfizer Inc. for
the fiscal quarter ended September 30, 2018 (the “Report”) fully complies with the requirements of Section 13(a) or Section 15(d) of the Securities Exchange Act
of 1934, and that the information contained in that Report fairly presents, in all material respects, the financial condition and results of operations of Pfizer Inc.

/s/ IAN C. READ
Ian C. Read
Chairman and Chief Executive Officer

November 8, 2018
         This certification accompanies this Quarterly Report on Form 10-Q pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the
extent required by such Act, be deemed filed by the Company for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). Such certification will not be deemed to be incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act,
except to the extent that the Company specifically incorporates it by reference.
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 183 of 266 PageID #: 769
                                                                                           EXHIBIT 32.2
                           Certification by the Chief Financial Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to
                                                        Section 906 of the Sarbanes-Oxley Act of 2002

          Pursuant to 18 U.S.C. Section 1350, I, Frank A. D'Amelio, hereby certify that, to the best of my knowledge, the Quarterly Report on Form 10-Q of Pfizer
Inc. for the fiscal quarter ended September 30, 2018 (the “Report”) fully complies with the requirements of Section 13(a) or Section 15(d) of the Securities
Exchange Act of 1934, and that the information contained in that Report fairly presents, in all material respects, the financial condition and results of operations of
Pfizer Inc.

/s/ FRANK A. D'AMELIO
Frank A. D'Amelio
Executive Vice President, Business Operations and
Chief Financial Officer

November 8, 2018
         This certification accompanies this Quarterly Report on Form 10-Q pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the
extent required by such Act, be deemed filed by the Company for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). Such certification will not be deemed to be incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act,
except to the extent that the Company specifically incorporates it by reference.
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 184 of 266 PageID #: 770




                     EXHIBIT 4
3/20/2019                               Case 1:18-cv-01064-CFC Document 49 National
                                                                            FiledDrug  Code Directory
                                                                                    03/29/19      Page 185 of 266 PageID #: 771




National Drug Code Directory
  SHARE (HTTPS://WWW.FACEBOOK.COM/SHARER/SHARER.PHP?U=HTTPS://WWW.ACCESSDATA.FDA.GOV/SCRIPTS/CDER/NDC/DSP_SEARCHRESULT.CFM)

  TWEET (HTTPS://TWITTER.COM/INTENT/TWEET/?TEXT=NATIONAL DRUG CODE DIRECTORY&URL=HTTPS://WWW.ACCESSDATA.FDA.GOV/SCRIPTS/CDER/NDC/DSP_SEARCHRESULT.CFM)

  LINKEDIN (HTTPS://WWW.LINKEDIN.COM/SHAREARTICLE?MINI=TRUE&URL=HTTPS://WWW.ACCESSDATA.FDA.GOV/SCRIPTS/CDER/NDC/DSP_SEARCHRESULT.CFM&TITLE=NATIONAL DRUG CODE DIRECTORY&SOURCE=FDA)

  PIN IT (HTTPS://WWW.PINTEREST.COM/PIN/CREATE/BUTTON/?URL=HTTPS://WWW.ACCESSDATA.FDA.GOV/SCRIPTS/CDER/NDC/DSP_SEARCHRESULT.CFM&DESCRIPTION=NATIONAL DRUG CODE DIRECTORY)   

  EMAIL (MAILTO:?SUBJECT=NATIONAL DRUG CODE DIRECTORY&BODY=HTTPS://WWW.ACCESSDATA.FDA.GOV/SCRIPTS/CDER/NDC/DSP_SEARCHRESULT.CFM)         PRINT


Current through March 20, 2019

You have searched Finished drug products
Search Results: 'nivestym'

Back to Search Page () | Search Again ()

Display 50       records per page                                                                                                                                                Search for text in the table:

                   NDC                                                                                                                                                                  Start          End
   Proprietary     Package                      Dosage                             Appl.         Labeler        Product       Nonproprietary        Substance      Product Type         Marketing      Marketing   Market      Package
   Name            Code          Strength       Form           Route               No.           Name           NDC           Name                  Name           Name                 Date           Date        Category    Description

 + Nivestym       0069-0293-    300 ug/mL      INJECTION,    INTRAVENOUS;         BLA761080     Pfizer         0069-0293     filgrastim-aafi       FILGRASTIM     HUMAN                03/11/2019     N/A          BLA        10 VIAL,
                  10                           SOLUTION      SUBCUTANEOUS                       Laboratories                                                      PRESCRIPTION                                                SINGLE-
                                                                                                Div Pfizer                                                        DRUG                                                        DOSE in 1
                                                                                                Inc                                                                                                                           CARTON
                                                                                                                                                                                                                              (0069-0293-
                                                                                                                                                                                                                              10) > 1 mL in
                                                                                                                                                                                                                              VIAL, SINGLE
                                                                                                                                                                                                                              DOSE (0069-
                                                                                                                                                                                                                              0293-01)




https://www.accessdata.fda.gov/scripts/cder/ndc/dsp_searchresult.cfm                                                                                                                                                              1/3
3/20/2019                           Case 1:18-cv-01064-CFC Document 49 National
                                                                        FiledDrug  Code Directory
                                                                                03/29/19      Page 186 of 266 PageID #: 772


                  NDC                                                                                                                                        Start        End
   Proprietary    Package                  Dosage                       Appl.       Labeler        Product     Nonproprietary    Substance   Product Type    Marketing    Marketing   Market      Package
   Name           Code         Strength    Form        Route            No.         Name           NDC         Name              Name        Name            Date         Date        Category    Description

 + Nivestym      0069-0294-   480         INJECTION,   INTRAVENOUS;    BLA761080   Pfizer         0069-0294   filgrastim-aafi   FILGRASTIM   HUMAN          03/11/2019   N/A          BLA        10 VIAL,
                 10           ug/1.6mL    SOLUTION     SUBCUTANEOUS                Laboratories                                              PRESCRIPTION                                        SINGLE-
                                                                                   Div Pfizer                                                DRUG                                                DOSE in 1
                                                                                   Inc                                                                                                           CARTON
                                                                                                                                                                                                 (0069-0294-
                                                                                                                                                                                                 10) > 1.6 mL
                                                                                                                                                                                                 1 VIAL,
                                                                                                                                                                                                 SINGLE-
                                                                                                                                                                                                 DOSE (0069-
                                                                                                                                                                                                 0294-01)




 + Nivestym      0069-0292-   480         INJECTION,   SUBCUTANEOUS    BLA761080   Pfizer         0069-0292   filgrastim-aafi   FILGRASTIM   HUMAN          09/24/2018   N/A          BLA        10 CARTON i
                 10           ug/.8mL     SOLUTION                                 Laboratories                                              PRESCRIPTION                                        1 CARTON
                                                                                   Div Pfizer                                                DRUG                                                (0069-0292-
                                                                                   Inc                                                                                                           10) > 1
                                                                                                                                                                                                 SYRINGE in
                                                                                                                                                                                                 CARTON
                                                                                                                                                                                                 (0069-0292-
                                                                                                                                                                                                 01) > .8 mL in
                                                                                                                                                                                                 1 SYRINGE




 + Nivestym      0069-0291-   300         INJECTION,   SUBCUTANEOUS    BLA761080   Pfizer         0069-0291   filgrastim-aafi   FILGRASTIM   HUMAN          09/24/2018   N/A          BLA        1 SYRINGE in
                 01           ug/.5mL     SOLUTION                                 Laboratories                                              PRESCRIPTION                                        1 CARTON
                                                                                   Div Pfizer                                                DRUG                                                (0069-0291-
                                                                                   Inc                                                                                                           01) > .5 mL in
                                                                                                                                                                                                 1 SYRINGE




https://www.accessdata.fda.gov/scripts/cder/ndc/dsp_searchresult.cfm                                                                                                                                 2/3
3/20/2019                            Case 1:18-cv-01064-CFC Document 49 National
                                                                         FiledDrug  Code Directory
                                                                                 03/29/19      Page 187 of 266 PageID #: 773


                   NDC                                                                                                                                       Start        End
   Proprietary     Package                  Dosage                      Appl.       Labeler        Product     Nonproprietary    Substance   Product Type    Marketing    Marketing    Market      Package
   Name            Code         Strength    Form        Route           No.         Name           NDC         Name              Name        Name            Date         Date         Category    Description

 + Nivestym       0069-0292-   480         INJECTION,   SUBCUTANEOUS   BLA761080   Pfizer         0069-0292   filgrastim-aafi   FILGRASTIM   HUMAN          09/24/2018   N/A          BLA         1 SYRINGE in
                  01           ug/.8mL     SOLUTION                                Laboratories                                              PRESCRIPTION                                         1 CARTON
                                                                                   Div Pfizer                                                DRUG                                                 (0069-0292-
                                                                                   Inc                                                                                                            01) > .8 mL in
                                                                                                                                                                                                  1 SYRINGE




 + Nivestym       0069-0291-   300         INJECTION,   SUBCUTANEOUS   BLA761080   Pfizer         0069-0291   filgrastim-aafi   FILGRASTIM   HUMAN          09/24/2018   N/A          BLA         10 CARTON i
                  10           ug/.5mL     SOLUTION                                Laboratories                                              PRESCRIPTION                                         1 CARTON
                                                                                   Div Pfizer                                                DRUG                                                 (0069-0291-
                                                                                   Inc                                                                                                            10) > 1
                                                                                                                                                                                                  SYRINGE in
                                                                                                                                                                                                  CARTON
                                                                                                                                                                                                  (0069-0291-
                                                                                                                                                                                                  01) > .5 mL in
                                                                                                                                                                                                  1 SYRINGE




Showing 1 to 6 of 6 entries                                                                                                                                                      Previous    1    Next
Background Information (https://www.fda.gov/Drugs/InformationOnDrugs/ucm142438.htm)

Drug questions email: DRUGINFO@FDA.HHS.GOV (mailto:DRUGINFO@FDA.HHS.Gov)

See also: Drug Registration and Listing Instructions (https://www.fda.gov/Drugs/GuidanceComplianceRegulatoryInformation/DrugRegistrationandListing/ucm078801.htm)
National Drug Code Directory Data Files (https://www.fda.gov/Drugs/InformationOnDrugs/ucm142438.htm)

U.S Department of Health and Human Services
Public Health Service
Food and Drug Administration
Center for Drug Evaluation and Research
Division of Data Management and Services




https://www.accessdata.fda.gov/scripts/cder/ndc/dsp_searchresult.cfm                                                                                                                                  3/3
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 188 of 266 PageID #: 774




                     EXHIBIT 5
3/20/2019                           Case 1:18-cv-01064-CFC Pfizer Launches Biosimilar
                                                            Document       49 Filed   Filgrastim, Nivestym,Page
                                                                                           03/29/19        at a Substantial
                                                                                                                   189 ofDiscount
                                                                                                                            266 PageID #: 775




                                                                                                                                                                             Wednesday, March 20, 2019
                                                                                      About Us        News         Contributors        Multimedia         Conferences       Specialty   Advisory Board



                                  Pfizer Launches Biosimilar Filgrastim, Nivestym, at
                                  a Substantial Discount
                                   Pfizer indicated that Nivestym will be priced at a wholesale acquisition cost (WAC) of $350.40 per 480-mcg prefilled

                                   syringe, a WAC that is 30.3% lower than that of the reference Neupogen.



                                  Kelly Davio

                                  October 03, 2018




                                  A representative from Pfizer told The Center for Biosimilars® in an email that Nivestym, an FDA-
                                  approved biosimilar filgrastim (referencing Neupogen), became commercially available in the United

                                  States on October 1. Pfizer began shipping the biosimilar to wholesalers on September 24.


                                  Pfizer indicated that Nivestym will be priced at a wholesale acquisition cost (WAC) of $350.40 per 480-

                                  mcg prefilled syringe, a WAC that is 30.3% lower than that of the reference Neupogen, 20.3% lower
                                  than that of Zarxio (Sandoz’s biosimilar filgrastim), and 14.1% lower than that of Granix (or tbo-
                                  filgrastim, Teva’s follow-on filgrastim product cleared by the FDA prior to the establishment of a

                                  biosimilar approval pathway).
                                                                                                                                                                        Enter Email           Submit

                                  Read more about Nivestym.
                                                                                                                                                           Related Content
                                                                                                                                                           Study: Biosimilar Filgrastim Can Improve
                                  Nivestym, like its reference, is a granulocyte-colony stimulating factor that is approved to treat
                                                                                                                                                           Patient Access to FN Prophylaxis
                                  neutropenia in patients who are undergoing myelosuppressive chemotherapy or who have other types
                                                                                                                                                           FDA Approves Second Neupogen
                                  of severe neutropenia, and to mobilize autologous hematopoietic progenitor cells into peripheral blood                   Biosimilar, Nivestym
                                  for leukapheresis.
                                                                                                                                                           Patient-Administered Biosimilar and
                                                                                                                                                           Follow-On Filgrastim Pose Opportunity for
                                                                                                                                                           Savings
                                  While the United States has 12 approved biosimilar products, Nivestym is only the fifth such product to


https://www.centerforbiosimilars.com/news/pfizer-launches-biosimilar-filgrastim-nivestym-at-a-substantial-discount                                                                                       1/2
3/20/2019                           Case 1:18-cv-01064-CFC Pfizer Launches Biosimilar
                                                            Document       49 Filed   Filgrastim, Nivestym,Page
                                                                                           03/29/19        at a Substantial
                                                                                                                   190 ofDiscount
                                                                                                                            266 PageID #: 776
                                  launch; some biosimilar products, such as Sandoz’s etanercept, Erelzi, or Amgen’s adalimumab,
                                  Amjevita, have yet to launch despite having been approved in 2016, due in part to a complex patent

                                  landscape and ongoing legal challenges.


                                  However, if recent trends are an indication of the future of the marketplace, patients may be able to

                                  access biosimilars—and health systems may be able to reap cost savings—sooner. It took Pfizer mere

                                  months to launch Nivestym, which was approved in July 2018. Similarly, Mylan and Biocon’s
                                  pegfilgrastim biosimilar, Fulphila, was approved in June 2018 and launched just 1 month later in July.




                               Our Portfolio




                               Health economics experts. Managed care professionals. Key clinical specialists. This is                       Intellisphere, LLC   P: 609-716-7777
                               where the worlds of clinical, regulatory, and economical outcomes for specialized pharmaceutical              2 Clarke Drive       F: 609-716-4747
                               biotechnology meet: The Center for Biosimilars is your online resource for emerging technologies,             Suite 100
                               with a focus on improving critical thinking in the field to impact patient outcomes. We’ll discuss the        Cranbury, NJ 08512
                               current landscape for advanced health care management—reviewing emerging treatment
                               paradigms, approaches, and considerations—all by authoritative industry voices.




                                                                Careers     Contact Us     Advertise With Us      Terms & Conditions      Privacy   Press Room


                                                                               Copyright © 2006-2019 Intellisphere, LLC. All Rights Reserved.




https://www.centerforbiosimilars.com/news/pfizer-launches-biosimilar-filgrastim-nivestym-at-a-substantial-discount                                                                  2/2
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 191 of 266 PageID #: 777




                     EXHIBIT 6
2/21/2019                      Pfizer Launches
            Case 1:18-cv-01064-CFC             Nivestym49
                                        Document        At AnFiled
                                                             Aggressive Discount ToPage
                                                                   03/29/19        Other Filgrastim
                                                                                           192 ofProducts :: Scrip
                                                                                                    266 PageID     #: 778

      We use cookies to improve your website experience. To learn about our use of cookies and how you can manage your cookie settings,
      please see our Cookie Policy. By continuing to use the website, you consent to our use of cookies.



                                                          This copy is for your personal, non-commercial use. For high-quality copies or electronic reprints for

                                                          distribution to colleagues or customers, please call +44 (0) 20 3377 3183


                                                          Printed By




  P zer Launches Nivestym At An Aggressive Discount
  To Other Filgrastim Products
  02 Oct 2018     NEWS

  by Jessica Merrill      @Jessicaemerrill         Jessica.merrill@informa.com


  Executive Summary
  P zer is launching its second US biosimilar, a version of lgrastim, at an aggressive 30.3% discount to Amgen's
  branded Neupogen and at a discount to competing biosimilars.




            Hurry! There are 7 days left in your free trial.

            To continue your access Scrip, subscribe today.

                SUBSCRIBE




            Note: your trial gives you access to the most recent year of content.




https://scrip.pharmaintelligence.informa.com/SC123936/Pfizer-Launches-Nivestym-At-An-Aggressive-Discount-To-Other-Filgrastim-Products?vid=Pha…                     1/2
2/21/2019                      Pfizer Launches
            Case 1:18-cv-01064-CFC             Nivestym49
                                        Document        At AnFiled
                                                             Aggressive Discount ToPage
                                                                   03/29/19        Other Filgrastim
                                                                                           193 ofProducts :: Scrip
                                                                                                    266 PageID     #: 779




  P zer Inc. is launching a biosimilar version of Amgen Inc.'s granulocyte colony stimulating factor Neupogen
  ( lgrastim) in the US at an aggressive discount to the brand and other cheaper versions of the drug. The
  company announced its biosimilar Nivestym ( lgrastim-aa ) is available on the market as of Oct. 1.

  Nivestym, approved by the FDA in July, joins a crowded lgrastim market that already includes two copycat
  products, so it makes sense that P zer would compete aggressively on price. The product will be priced at a
  wholesale acquisition cost of $350.40 for the 480 mcg pre lled syringe, a price that is 30.3% lower than the WAC
  of Neupogen, according to P zer.
  The Nivestym price is also lower than WAC of Sandoz International GMBH's biosimilar Zarxio ( lgrastim-sndz) by
  about 20.3% and Teva Pharmaceutical Industries Ltd.'s follow-on product Granix (tbo- lgrastim) by 14.1%. Granix
  was approved through a traditional BLA pathway rather than the biosimilar pathway. The WAC price does not
  re ect the impact of rebates and discounts, so it is unclear how the prices stack up after discounts.

  The lgrastim biosimilar market has had more time to mature than some other biosimilar categories. Zarxio was
  the rst biosimilar approved in the US, in 2015.
  (Also see "Novartis/Sandoz make history with 1st US biosimilar Zarxio" - Scrip, 6 Mar, 2015.) Granix was approved by
  FDA in 2012. Some payers, including the pharmacy bene t manager Express Scripts Holding Co., have granted the
  products preferred formulary coverage over branded Neupogen. (Also see "Express Scripts Rewards Low List-Priced
  Brands In 2019 Formulary, Retains Focus On Rebates" - Scrip, 7 Aug, 2018.)

  The category is one where biosimilars have had bigger impact than some other markets. Indeed, the alternatives
  have taken over the majority of the market share; Neupogen held only a 37% share of the lgrastim market at
  the end of the second quarter, according to Amgen.
  The experience with lgrastim is different than what P zer has had with its rst US biosimilar, In ectra
  (in iximab-dyyb), a version of Johnson & Johnson's Remicade (in iximab), which launched in 2016 with Celltrion
  Inc.. J&J has held onto roughly a 94% share of the in iximab market, despite the availability of two biosimilars,
  relying on a erce rebating strategy. (Also see "Payers Like Biosimilars, But Rebates Remain The Bottom Line (For Now)"
  - Scrip, 29 Nov, 2017.) P zer is challenging J&J's rebating practices for Remicade in a lawsuit.
  It seems P zer has learned some lessons from the disappointing launch of its rst US biosimilar, however. The
  company launched In ectra at a 15% discount to the wholesale acquisition cost of Remicade when it debuted in
  November 2016. (Also see "P zer Will Support In ectra Launch With Dedicated Sales Force" - Scrip, 14 Nov, 2016.))
  Some payers at the time said the discount wasn't steep enough for what they were expecting biosimilars to
  deliver.




https://scrip.pharmaintelligence.informa.com/SC123936/Pfizer-Launches-Nivestym-At-An-Aggressive-Discount-To-Other-Filgrastim-Products?vid=Pha…   2/2
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 194 of 266 PageID #: 780




                     EXHIBIT 7
2/21/2019                            Pfizer challenges
            Case 1:18-cv-01064-CFC Document      49 Amgen
                                                       Filed with fourth biosimilar
                                                             03/29/19         Page  approval
                                                                                        195inof
                                                                                             US266 PageID #: 781




  P zer challenges Amgen with fourth biosimilar approval in
  US
  By Flora Southey
  24-Jul-2018 - Last updated on 24-Jul-2018 at 14:12 GMT


  RELATED TAGS: P zer, Amgen, Sandoz, Biosimilars, Fda


  Just days after the release of its Biosimilar Action Plan to
  encourage generic competition, the US FDA has approved
  another biosimilar product: P zer’s answer to Amgen’s
  Neupogen, ‘Nivestym’.

  Nivestym ( lgrastim-aa ) was approved for all eligible indications of the
  reference product, including to decrease the incidence of infection in
  patients with non-myeloid malignancies, and to reduce the time to neutrophil recovery and duration of fever
  in patients with acute myeloid leukaemia.

  The product was rst approved by the European Medicines Agency in 2010, and has since received the
  regulatory green light in more than 50 countries.

  This latest approval marks the US Food and Drug Administration’s (FDA) second for a biosimilar version of
  Amgen’s Neupogen ( lgrastim), following Sandoz’s Zarxio ( lgrastim-sndz) in 2015.

  According to P zer, “Nivestym is expected to be available in the US at a signi cant discount to the current wholesale
  acquisition cost of Neupogen.”

  While P zer spokesperson Thomas Biegi did not disclose speci c pricing or commercialisation strategies, he
  told us “the availability of biosimilars to the market will create competition and drive value.”

  The approval comes just days after the FDA issued its Biosimilar Action Plan, as part of a greater strategy to
  encourage and reward biologics development, and promote biosimilar competition.

  In response to the document, a P zer spokesperson told us: “The Biosimilars Action Plan is an important step
  forward to cultivating a robust biosimilars market in the US with the potential to improve the lives of millions of
  Americans.

  “But more work needs to be done to tear down market barriers to biosimilars and it will require cooperation from a
  robust coalition of stakeholders: from Congress and insurers to the FDA, to biologics manufacturers, and the middle-
  men.”

  The addition of Nivestym brings P zer’s biosimilar approval count to four in the US: In ectra (in iximab) in
  2016, Ixi (in iximab-qbtx) in 2017 – both of which are alternatives to J&J’s Remicade – and its biosimilar
https://www.biopharma-reporter.com/Article/2018/07/24/Pfizer-challenges-Amgen-with-fourth-biosimilar-approval-in-US       1/2
2/21/2019                            Pfizer challenges
            Case 1:18-cv-01064-CFC Document      49 Amgen
                                                       Filed with fourth biosimilar
                                                             03/29/19         Page  approval
                                                                                        196inof
                                                                                             US266 PageID #: 782

  version of Amgen’s Epogen, Retacrit (epoetin alfa-epbx), approved in May 2018.

  Copyright - Unless otherwise stated all contents of this web site are © 2019 - William Reed Business Media Ltd - All Rights
  Reserved - Full details for the use of materials on this site can be found in the Terms & Conditions


  RELATED TOPICS: Markets & Regulations, Biosimilars




https://www.biopharma-reporter.com/Article/2018/07/24/Pfizer-challenges-Amgen-with-fourth-biosimilar-approval-in-US             2/2
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 197 of 266 PageID #: 783




                     EXHIBIT 8
               Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 198 of 266 PageID #: 784
      HIGHLIGHTS OF PRESCRIBING INFORMATION                                                     ---------------------DOSAGE FORMS AND STRENGTHS---------------------­
      These highlights do not include all the information needed to use                         Vial
      NEUPOGEN safely and effectively. See full prescribing information for                      Injection: 300 mcg/mL in a single-dose vial (3)
      NEUPOGEN.                                                                                  Injection: 480 mcg/1.6 mL in a single-dose vial (3)

      NEUPOGEN® (filgrastim) injection, for subcutaneous or intravenous use                     Prefilled Syringe
      Initial U.S. Approval: 1991                                                                Injection: 300 mcg/0.5 mL in a single-dose prefilled syringe (3)
                                                                                                 Injection: 480 mcg/0.8 mL in a single-dose prefilled syringe (3)
      ---------------------------RECENT MAJOR CHANGES--------------------------­
      Warnings and Precautions: Aortitis (5.15)                      06/2018                    -------------------------------CONTRAINDICATIONS-----------------------------­
                                                                                                Patients with a history of serious allergic reactions to human granulocyte
      ---------------------------INDICATIONS AND USAGE---------------------------­              colony-stimulating factors such as filgrastim or pegfilgrastim. (4)
      NEUPOGEN is a leukocyte growth factor indicated to
       Decrease the incidence of infection‚ as manifested by febrile neutropenia‚              ---------------------------WARNINGS AND PRECAUTIONS-------------------­
         in patients with nonmyeloid malignancies receiving myelosuppressive                     Fatal splenic rupture: Evaluate patients who report left upper abdominal or
         anti-cancer drugs associated with a significant incidence of severe                       shoulder pain for an enlarged spleen or splenic rupture. (5.1)
         neutropenia with fever (1.1)                                                            Acute respiratory distress syndrome (ARDS): Evaluate patients who
       Reduce the time to neutrophil recovery and the duration of fever, following                develop fever and lung infiltrates or respiratory distress for ARDS.
         induction or consolidation chemotherapy treatment of patients with acute                  Discontinue NEUPOGEN in patients with ARDS. (5.2)
         myeloid leukemia (AML) (1.2)                                                            Serious allergic reactions, including anaphylaxis: Permanently discontinue
       Reduce the duration of neutropenia and neutropenia-related clinical                        NEUPOGEN in patients with serious allergic reactions. (5.3)
         sequelae‚ e.g.‚ febrile neutropenia, in patients with nonmyeloid                        Fatal sickle cell crises: Have occurred. (5.4)
         malignancies undergoing myeloablative chemotherapy followed by bone                     Glomerulonephritis: Evaluate and consider dose-reduction or interruption
         marrow transplantation (BMT) (1.3)                                                        of NEUPOGEN if causality is likely. (5.5)
       Mobilize autologous hematopoietic progenitor cells into the peripheral
         blood for collection by leukapheresis (1.4)                                            ------------------------------ADVERSE REACTIONS------------------------------­
       Reduce the incidence and duration of sequelae of severe neutropenia (e.g.‚              Most common adverse reactions in patients:
         fever‚ infections‚ oropharyngeal ulcers) in symptomatic patients with                   With nonmyeloid malignancies receiving myelosuppressive anti-cancer
         congenital neutropenia‚ cyclic neutropenia‚ or idiopathic neutropenia (1.5)               drugs (≥ 5% difference in incidence compared to placebo) are pyrexia,
       Increase survival in patients acutely exposed to myelosuppressive doses of                 pain, rash, cough, and dyspnea. (6.1)
         radiation (Hematopoietic Syndrome of Acute Radiation Syndrome) (1.6)                    With AML (≥ 2% difference in incidence) are pain, epistaxis and rash.
                                                                                                   (6.1)
      -----------------------DOSAGE AND ADMINISTRATION----------------------­                    With nonmyeloid malignancies undergoing myeloablative chemotherapy
       Patients with cancer receiving myelosuppressive chemotherapy or                            followed by BMT (≥ 5% difference in incidence) is rash. (6.1)
         induction and/or consolidation chemotherapy for AML                                     Undergoing peripheral blood progenitor cell mobilization and collection
         o Recommended starting dose is 5 mcg/kg/day subcutaneous injection,                       (≥ 5% incidence) are bone pain, pyrexia and headache. (6.1)
             short intravenous infusion (15 to 30 minutes), or continuous intravenous            With severe chronic neutropenia (SCN) (≥ 5% difference in incidence) are
             infusion. See Full Prescribing Information for recommended dosage
                                                                                                   pain, anemia, epistaxis, diarrhea, hypoesthesia and alopecia. (6.1)
             adjustments and timing of administration (2.1)
       Patients with cancer undergoing bone marrow transplantation                             To report SUSPECTED ADVERSE REACTIONS, contact Amgen
         o 10 mcg/kg/day given as an intravenous infusion no longer than 24 hours.              Medical Information at 1-800-77-AMGEN (1-800-772-6436) or FDA at 1­
             See Full Prescribing Information for recommended dosage adjustments                800-FDA-1088 or www.fda.gov/medwatch.
             and timing of administration (2.2)
       Patients undergoing autologous peripheral blood progenitor cell collection
         and therapy                                                                            See 17 for PATIENT COUNSELING INFORMATION and FDA-
         o 10 mcg/kg/day subcutaneous injection (2.3)                                           approved patient labeling.
         o Administer for at least 4 days before first leukapheresis procedure and
             continue until last leukapheresis (2.3)
       Patients with congenital neutropenia                                                                                                                 Revised: 06/2018
         o Recommended starting dose is 6 mcg/kg subcutaneous injection twice
             daily (2.4)
       Patients with cyclic or idiopathic neutropenia
         o Recommended starting dose is 5 mcg/kg subcutaneous injection daily
             (2.4)
       Patients acutely exposed to myelosuppressive doses of radiation
         o 10 mcg/kg/day subcutaneous injection (2.5)




      FULL PRESCRIBING INFORMATION: CONTENTS*

      1   INDICATIONS AND USAGE                                                                 1.6 Patients Acutely Exposed to Myelosuppressive Doses
          1.1  Patients with Cancer Receiving Myelosuppressive                                      of Radiation (Hematopoietic Syndrome of Acute
               Chemotherapy                                                                         Radiation Syndrome)
          1.2  Patients with Acute Myeloid Leukemia Receiving                               2   DOSAGE AND ADMINISTRATION
               Induction or Consolidation Chemotherapy                                          2.1 Dosage in Patients with Cancer Receiving
          1.3  Patients with Cancer Undergoing Bone Marrow                                          Myelosuppressive Chemotherapy or Induction and/or
               Transplantation                                                                      Consolidation Chemotherapy for AML
          1.4  Patients Undergoing Autologous Peripheral Blood                                  2.2 Dosage in Patients with Cancer Undergoing Bone
               Progenitor Cell Collection and Therapy                                               Marrow Transplantation
          1.5  Patients with Severe Chronic Neutropenia                                         2.3 Dosage in Patients Undergoing Autologous Peripheral
                                                                                                    Blood Progenitor Cell Collection and Therapy
                                                                                                2.4 Dosage in Patients with Severe Chronic Neutropenia

                                                                                        1



Reference ID: 4279461
                Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 199 of 266 PageID #: 785
          2.5  Dosage in Patients Acutely Exposed to                         8.4   Pediatric Use
               Myelosuppressive Doses of Radiation (Hematopoietic            8.5   Geriatric Use
               Syndrome of Acute Radiation Syndrome)                    10 OVERDOSAGE
          2.6  Important Administration Instructions                    11 DESCRIPTION
      3   DOSAGE FORMS AND STRENGTHS                                    12 CLINICAL PHARMACOLOGY
      4   CONTRAINDICATIONS                                                  12.1 Mechanism of Action
      5   WARNINGS AND PRECAUTIONS                                           12.2 Pharmacodynamics
          5.1  Splenic Rupture                                               12.3 Pharmacokinetics
          5.2  Acute Respiratory Distress Syndrome                      13 NONCLINICAL TOXICOLOGY
          5.3  Serious Allergic Reactions                                    13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
          5.4  Sickle Cell Disorders                                         13.2 Animal Toxicology and Pharmacology
          5.5  Glomerulonephritis                                       14 CLINICAL STUDIES
          5.6  Alveolar Hemorrhage and Hemoptysis                            14.1 Patients with Cancer Receiving Myelosuppressive
          5.7  Capillary Leak Syndrome                                             Chemotherapy
          5.8  Patients with Severe Chronic Neutropenia                      14.2 Patients with Acute Myeloid Leukemia Receiving
          5.9  Thrombocytopenia                                                    Induction or Consolidation Chemotherapy
          5.10 Leukocytosis                                                  14.3 Patients with Cancer Undergoing Bone Marrow
          5.11 Cutaneous Vasculitis                                                Transplantation
          5.12 Potential Effect on Malignant Cells                           14.4 Patients Undergoing Autologous Peripheral Blood
          5.13 Simultaneous Use with Chemotherapy and Radiation                    Progenitor Cell Collection and Therapy
               Therapy Not Recommended                                       14.5 Patients with Severe Chronic Neutropenia
          5.14 Nuclear Imaging                                               14.6 Patients Acutely Exposed to Myelosuppressive Doses
          5.15 Aortitis                                                            of Radiation (Hematopoietic Syndrome of Acute
      6   ADVERSE REACTIONS                                                        Radiation Syndrome)
          6.1  Clinical Trials Experience                               16 HOW SUPPLIED/STORAGE AND HANDLING
          6.2  Immunogenicity                                           17 PATIENT COUNSELING INFORMATION
          6.3  Postmarketing Experience                                 * Sections or subsections omitted from the full prescribing information are not
      8   USE IN SPECIFIC POPULATIONS                                   listed.
          8.1  Pregnancy
          8.2  Lactation




                                                                    2



Reference ID: 4279461
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 200 of 266 PageID #: 786



                        FULL PRESCRIBING INFORMATION

                        1       INDICATIONS AND USAGE

                        1.1     Patients with Cancer Receiving Myelosuppressive Chemotherapy

                        NEUPOGEN is indicated to decrease the incidence of infection‚ as manifested by febrile neutropenia‚ in
                        patients with nonmyeloid malignancies receiving myelosuppressive anti-cancer drugs associated with a
                        significant incidence of severe neutropenia with fever [see Clinical Studies (14.1)].

                        1.2     Patients with Acute Myeloid Leukemia Receiving Induction or Consolidation Chemotherapy

                        NEUPOGEN is indicated for reducing the time to neutrophil recovery and the duration of fever, following
                        induction or consolidation chemotherapy treatment of patients with acute myeloid leukemia (AML) [see
                        Clinical Studies (14.2)].

                        1.3     Patients with Cancer Undergoing Bone Marrow Transplantation

                        NEUPOGEN is indicated to reduce the duration of neutropenia and neutropenia-related clinical sequelae‚
                        e.g.‚ febrile neutropenia, in patients with nonmyeloid malignancies undergoing myeloablative
                        chemotherapy followed by bone marrow transplantation [see Clinical Studies (14.3)].

                        1.4     Patients Undergoing Autologous Peripheral Blood Progenitor Cell Collection and Therapy

                        NEUPOGEN is indicated for the mobilization of autologous hematopoietic progenitor cells into the
                        peripheral blood for collection by leukapheresis [see Clinical Studies (14.4)].

                        1.5     Patients with Severe Chronic Neutropenia

                        NEUPOGEN is indicated for chronic administration to reduce the incidence and duration of sequelae of
                        neutropenia (e.g.‚ fever‚ infections‚ oropharyngeal ulcers) in symptomatic patients with congenital
                        neutropenia‚ cyclic neutropenia‚ or idiopathic neutropenia [see Clinical Studies (14.5)].

                        1.6     Patients Acutely Exposed to Myelosuppressive Doses of Radiation (Hematopoietic Syndrome
                                of Acute Radiation Syndrome)

                        NEUPOGEN is indicated to increase survival in patients acutely exposed to myelosuppressive doses of
                        radiation [see Clinical Studies (14.6)].

                        2       DOSAGE AND ADMINISTRATION

                        2.1     Dosage in Patients with Cancer Receiving Myelosuppressive Chemotherapy or Induction
                                and/or Consolidation Chemotherapy for AML

                        The recommended starting dosage of NEUPOGEN is 5 mcg/kg/day‚ administered as a single daily
                        injection by subcutaneous injection‚ by short intravenous infusion (15 to 30 minutes) ‚ or by continuous
                        intravenous infusion. Obtain a complete blood count (CBC) and platelet count before instituting
                        NEUPOGEN therapy and monitor twice weekly during therapy. Consider dose escalation in increments of
                        5 mcg/kg for each chemotherapy cycle‚ according to the duration and severity of the absolute neutrophil
                        count (ANC) nadir. Recommend stopping NEUPOGEN if the ANC increases beyond 10‚000/mm3 [see
                        Warnings and Precautions (5.10)].

                        Administer NEUPOGEN at least 24 hours after cytotoxic chemotherapy. Do not administer NEUPOGEN
                        within the 24-hour period prior to chemotherapy [see Warnings and Precautions (5.13)]. A transient
                        increase in neutrophil count is typically seen 1 to 2 days after initiation of NEUPOGEN therapy.

                                                                           3


Reference ID: 4279461
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 201 of 266 PageID #: 787



                        Therefore, to ensure a sustained therapeutic response‚ administer NEUPOGEN daily for up to 2 weeks or
                        until the ANC has reached 10‚000/mm3 following the expected chemotherapy-induced neutrophil nadir.
                        The duration of NEUPOGEN therapy needed to attenuate chemotherapy-induced neutropenia may be
                        dependent on the myelosuppressive potential of the chemotherapy regimen employed.

                        2.2      Dosage in Patients with Cancer Undergoing Bone Marrow Transplantation

                        The recommended dosage of NEUPOGEN following bone marrow transplantation (BMT) is
                        10 mcg/kg/day given as an intravenous infusion no longer than 24 hours. Administer the first dose of
                        NEUPOGEN at least 24 hours after cytotoxic chemotherapy and at least 24 hours after bone marrow
                        infusion. Monitor CBCs and platelet counts frequently following marrow transplantation.

                        During the period of neutrophil recovery‚ titrate the daily dosage of NEUPOGEN against the neutrophil
                        response (see Table 1).

                        Table 1. Recommended Dosage Adjustments During Neutrophil Recovery in Patients with Cancer
                        Following BMT
                         Absolute Neutrophil Count                     NEUPOGEN Dosage Adjustment
                         When ANC greater than 1,000/mm3 for 3         Reduce to 5 mcg/kg/daya
                         consecutive days
                         Then, if ANC remains greater than 1,000/mm3
                                                                       Discontinue NEUPOGEN
                         for 3 more consecutive days
                         Then, if ANC decreases to less than 1,000/mm3 Resume at 5 mcg/kg/day
                        a If ANC decreases to less than 1,000/mm3 at any time during the 5 mcg/kg/day administration‚
                        increase NEUPOGEN to 10 mcg/kg/day‚ and then follow the above steps.

                        2.3      Dosage in Patients Undergoing Autologous Peripheral Blood Progenitor Cell Collection and
                                 Therapy

                        The recommended dosage of NEUPOGEN for the mobilization of autologous peripheral blood progenitor
                        cells (PBPC) is 10 mcg/kg/day given by subcutaneous injection. Administer NEUPOGEN for at least 4
                        days before the first leukapheresis procedure and continue until the last leukapheresis. Although the
                        optimal duration of NEUPOGEN administration and leukapheresis schedule have not been established‚
                        administration of NEUPOGEN for 6 to 7 days with leukaphereses on days 5‚ 6‚ and 7 was found to be safe
                        and effective [see Clinical Studies (14.4)]. Monitor neutrophil counts after 4 days of NEUPOGEN‚ and
                        discontinue NEUPOGEN if the white blood cell (WBC) count rises to greater than 100‚000/mm3.

                        2.4      Dosage in Patients with Severe Chronic Neutropenia

                        Prior to starting NEUPOGEN in patients with suspected chronic neutropenia, confirm the diagnosis of
                        severe chronic neutropenia (SCN) by evaluating serial CBCs with differential and platelet counts‚ and
                        evaluating bone marrow morphology and karyotype. The use of NEUPOGEN prior to confirmation of a
                        correct diagnosis of SCN may impair diagnostic efforts and may thus impair or delay evaluation and
                        treatment of an underlying condition‚ other than SCN‚ causing the neutropenia.

                        The recommended starting dosage in patients with Congenital Neutropenia is 6 mcg/kg as a twice daily
                        subcutaneous injection and the recommended starting dosage in patients with Idiopathic or Cyclic
                        Neutropenia is 5 mcg/kg as a single daily subcutaneous injection.

                        Dosage Adjustments in Patients with Severe Chronic Neutropenia
                        Chronic daily administration is required to maintain clinical benefit. Individualize the dosage based on the
                        patient’s clinical course as well as ANC. In the SCN postmarketing surveillance study, the reported
                        median daily doses of NEUPOGEN were: 6 mcg/kg (congenital neutropenia), 2.1 mcg/kg (cyclic
                        neutropenia), and 1.2 mcg/kg (idiopathic neutropenia). In rare instances, patients with congenital
                        neutropenia have required doses of NEUPOGEN greater than or equal to 100 mcg/kg/day.


                                                                                 4


Reference ID: 4279461
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 202 of 266 PageID #: 788



                        Monitor CBCs for Dosage Adjustments
                        During the initial 4 weeks of NEUPOGEN therapy and during the 2 weeks following any dosage
                        adjustment‚ monitor CBCs with differential and platelet counts. Once a patient is clinically stable‚ monitor
                        CBCs with differential and platelet counts monthly during the first year of treatment. Thereafter, if the
                        patient is clinically stable, less frequent routine monitoring is recommended.

                        2.5    Dosage in Patients Acutely Exposed to Myelosuppressive Doses of Radiation (Hematopoietic
                        Syndrome of Acute Radiation Syndrome)

                        The recommended dose of NEUPOGEN is 10 mcg/kg as a single daily subcutaneous injection for patients
                        exposed to myelosuppressive doses of radiation. Administer NEUPOGEN as soon as possible after
                        suspected or confirmed exposure to radiation doses greater than 2 gray (Gy).

                        Estimate a patient’s absorbed radiation dose (i.e., level of radiation exposure) based on information from
                        public health authorities, biodosimetry if available, or clinical findings such as time to onset of vomiting or
                        lymphocyte depletion kinetics.

                        Obtain a baseline CBC and then serial CBCs approximately every third day until the ANC remains greater
                        than 1,000/mm3 for 3 consecutive CBCs. Do not delay administration of NEUPOGEN if a CBC is not
                        readily available.

                        Continue administration of NEUPOGEN until the ANC remains greater than 1,000/mm3 for 3 consecutive
                        CBCs or exceeds 10,000/mm3 after a radiation-induced nadir.

                        2.6      Important Administration Instructions

                        NEUPOGEN is supplied in single-dose vials (for subcutaneous use or intravenous infusion) and
                        single-dose prefilled syringes (for subcutaneous use) [see Dosage Forms and Strengths (3)]. Prior to use‚
                        remove the vial or prefilled syringe from the refrigerator and allow NEUPOGEN to reach room
                        temperature for a minimum of 30 minutes and a maximum of 24 hours. Discard any vial or prefilled
                        syringe left at room temperature for greater than 24 hours. Parenteral drug products should be inspected
                        visually for particulate matter and discoloration prior to administration, whenever solution and container
                        permit (the solution is clear and colorless). Do not administer NEUPOGEN if particulates or discoloration
                        are observed.

                        Discard unused portion of NEUPOGEN in vials or prefilled syringes; do not re-enter the vial. Do not save
                        unused drug for later administration.

                        Subcutaneous Injection
                        Inject NEUPOGEN subcutaneously in the outer area of upper arms, abdomen, thighs, or upper outer areas
                        of the buttock. If patients or caregivers are to administer NEUPOGEN, instruct them in appropriate
                        injection technique and ask them to follow the subcutaneous injection procedures in the Instructions for
                        Use for the vial or prefilled syringe [see Patient Counseling Information (17)].

                        Training by the healthcare provider should aim to demonstrate to those patients and caregivers how to
                        measure the dose of NEUPOGEN, and the focus should be on ensuring that a patient or caregiver can
                        successfully perform all the steps in the Instructions for Use for the vial or prefilled syringe. If a patient or
                        caregiver is not able to demonstrate that they can measure the dose and administer the product successfully,
                        you should consider whether the patient is an appropriate candidate for self-administration of NEUPOGEN
                        or whether the patient would benefit from a different NEUPOGEN presentation. If a patient or caregiver
                        experiences difficulty measuring the required dose, especially if it is other than the entire contents of the
                        NEUPOGEN prefilled syringe, use of the NEUPOGEN vial may be considered.

                        If the patient or caregiver misses a dose of NEUPOGEN, instruct them to contact their healthcare provider.



                                                                               5


Reference ID: 4279461
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 203 of 266 PageID #: 789



                        Administration Instructions for the Prefilled Syringe
                        Persons with latex allergies should not administer the NEUPOGEN prefilled syringe, because the needle
                        cap contains dry natural rubber (derived from latex).

                        Administration Instructions for Dilution (Vial Only)
                        If required for intravenous administration‚ NEUPOGEN (vial only) may be diluted in 5% Dextrose
                        Injection, USP from a concentration of 300 mcg/mL to 5 mcg/mL (do not dilute to a final concentration
                        less than 5 mcg/mL). NEUPOGEN diluted to concentrations from 5 mcg/mL to 15 mcg/mL should be
                        protected from adsorption to plastic materials by the addition of Albumin (Human) to a final concentration
                        of 2 mg/mL. When diluted in 5% Dextrose Injection, USP or 5% Dextrose plus Albumin (Human)‚
                        NEUPOGEN is compatible with glass bottles‚ polyvinyl chloride (PVC) and polyolefin intravenous bags‚
                        and polypropylene syringes. Do not dilute with saline at any time because the product may
                        precipitate.

                        Diluted NEUPOGEN solution can be stored at room temperature for up to 24 hours. This 24-hour time
                        period includes the time during room temperature storage of the infusion solution and the duration of the
                        infusion.

                        3        DOSAGE FORMS AND STRENGTHS

                        NEUPOGEN is a clear, colorless, preservative-free solution available as:

                        Vial:
                         Injection: 300 mcg/mL in a single-dose vial
                         Injection: 480 mcg/1.6 mL in a single-dose vial

                        Prefilled Syringe:
                         Injection: 300 mcg/0.5 mL in a single-dose prefilled syringe
                         Injection: 480 mcg/0.8 mL in a single-dose prefilled syringe

                        4        CONTRAINDICATIONS

                        NEUPOGEN is contraindicated in patients with a history of serious allergic reactions to human granulocyte
                        colony-stimulating factors such as filgrastim or pegfilgrastim [see Warnings and Precautions (5.3)].

                        5        WARNINGS AND PRECAUTIONS

                        5.1      Splenic Rupture

                        Splenic rupture, including fatal cases, has been reported following the administration of NEUPOGEN.
                        Evaluate patients who report left upper abdominal or shoulder pain for an enlarged spleen or splenic
                        rupture.

                        5.2      Acute Respiratory Distress Syndrome

                        Acute respiratory distress syndrome (ARDS) has been reported in patients receiving NEUPOGEN.
                        Evaluate patients who develop fever and lung infiltrates or respiratory distress for ARDS. Discontinue
                        NEUPOGEN in patients with ARDS.

                        5.3      Serious Allergic Reactions

                        Serious allergic reactions, including anaphylaxis, have been reported in patients receiving NEUPOGEN.
                        The majority of reported events occurred upon initial exposure. Provide symptomatic treatment for allergic
                        reactions. Allergic reactions, including anaphylaxis, in patients receiving NEUPOGEN can recur within
                        days after the discontinuation of initial anti-allergic treatment. Permanently discontinue NEUPOGEN in

                                                                             6


Reference ID: 4279461
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 204 of 266 PageID #: 790



                        patients with serious allergic reactions. NEUPOGEN is contraindicated in patients with a history of serious
                        allergic reactions to human granulocyte colony-stimulating factors such as filgrastim or pegfilgrastim.

                        5.4      Sickle Cell Disorders

                        Severe and sometimes fatal sickle cell crises can occur in patients with sickle cell disorders receiving
                        filgrastim products. Discontinue NEUPOGEN if sickle cell crisis occurs.

                        5.5      Glomerulonephritis

                        Glomerulonephritis has occurred in patients receiving NEUPOGEN. The diagnoses were based upon
                        azotemia, hematuria (microscopic and macroscopic), proteinuria, and renal biopsy. Generally, events of
                        glomerulonephritis resolved after dose reduction or discontinuation of NEUPOGEN. If glomerulonephritis
                        is suspected, evaluate for cause. If causality is likely, consider dose-reduction or interruption of
                        NEUPOGEN.

                        5.6      Alveolar Hemorrhage and Hemoptysis

                        Alveolar hemorrhage manifesting as pulmonary infiltrates and hemoptysis requiring hospitalization have
                        been reported in NEUPOGEN-treated healthy donors undergoing peripheral blood progenitor cell (PBPC)
                        collection mobilization. Hemoptysis resolved with discontinuation of NEUPOGEN. The use of
                        NEUPOGEN for PBPC mobilization in healthy donors is not an approved indication.

                        5.7      Capillary Leak Syndrome

                        Capillary leak syndrome (CLS) has been reported after G-CSF administration, including NEUPOGEN, and
                        is characterized by hypotension, hypoalbuminemia, edema and hemoconcentration. Episodes vary in
                        frequency, severity and may be life-threatening if treatment is delayed. Patients who develop symptoms of
                        capillary leak syndrome should be closely monitored and receive standard symptomatic treatment, which
                        may include a need for intensive care.

                        5.8      Patients with Severe Chronic Neutropenia

                        Confirm the diagnosis of SCN before initiating NEUPOGEN therapy.

                        Myelodysplastic syndrome (MDS) and acute myelogenous leukemia (AML) have been reported to occur in
                        the natural history of congenital neutropenia without cytokine therapy. Cytogenetic abnormalities,
                        transformation to MDS, and AML have also been observed in patients treated with NEUPOGEN for SCN.
                        Based on available data including a postmarketing surveillance study, the risk of developing MDS and
                        AML appears to be confined to the subset of patients with congenital neutropenia. Abnormal cytogenetics
                        and MDS have been associated with the eventual development of myeloid leukemia. The effect of
                        NEUPOGEN on the development of abnormal cytogenetics and the effect of continued NEUPOGEN
                        administration in patients with abnormal cytogenetics or MDS are unknown. If a patient with SCN
                        develops abnormal cytogenetics or myelodysplasia‚ the risks and benefits of continuing NEUPOGEN
                        should be carefully considered.

                        5.9      Thrombocytopenia

                        Thrombocytopenia has been reported in patients receiving NEUPOGEN. Monitor platelet counts.

                        5.10     Leukocytosis

                        Patients with Cancer Receiving Myelosuppressive Chemotherapy
                        White blood cell counts of 100‚000/mm3 or greater were observed in approximately 2% of patients
                        receiving NEUPOGEN at dosages above 5 mcg/kg/day. In patients with cancer receiving NEUPOGEN as
                        an adjunct to myelosuppressive chemotherapy‚ to avoid the potential risks of excessive leukocytosis‚ it is
                                                                           7


Reference ID: 4279461
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 205 of 266 PageID #: 791



                        recommended that NEUPOGEN therapy be discontinued if the ANC surpasses 10‚000/mm3 after the
                        chemotherapy-induced ANC nadir has occurred. Monitor CBCs at least twice weekly during therapy.
                        Dosages of NEUPOGEN that increase the ANC beyond 10‚000/mm3 may not result in any additional
                        clinical benefit. In patients with cancer receiving myelosuppressive chemotherapy‚ discontinuation of
                        NEUPOGEN therapy usually resulted in a 50% decrease in circulating neutrophils within 1 to 2 days‚ with
                        a return to pretreatment levels in 1 to 7 days.

                        Peripheral Blood Progenitor Cell Collection and Therapy
                        During the period of administration of NEUPOGEN for PBPC mobilization in patients with cancer,
                        discontinue NEUPOGEN if the leukocyte count rises to > 100,000/mm3.

                        5.11     Cutaneous Vasculitis

                        Cutaneous vasculitis has been reported in patients treated with NEUPOGEN. In most cases‚ the severity of
                        cutaneous vasculitis was moderate or severe. Most of the reports involved patients with SCN receiving
                        long-term NEUPOGEN therapy. Hold NEUPOGEN therapy in patients with cutaneous vasculitis.
                        NEUPOGEN may be started at a reduced dose when the symptoms resolve and the ANC has decreased.


                        5.12     Potential Effect on Malignant Cells

                        NEUPOGEN is a growth factor that primarily stimulates neutrophils. The granulocyte colony-stimulating
                        factor (G-CSF) receptor through which filgrastim acts has also been found on tumor cell lines. The
                        possibility that filgrastim acts as a growth factor for any tumor type cannot be excluded. The safety of
                        filgrastim in chronic myeloid leukemia (CML) and myelodysplasia has not been established.

                        When NEUPOGEN is used to mobilize PBPC‚ tumor cells may be released from the marrow and
                        subsequently collected in the leukapheresis product. The effect of reinfusion of tumor cells has not been
                        well studied‚ and the limited data available are inconclusive.

                        5.13     Simultaneous Use with Chemotherapy and Radiation Therapy Not Recommended

                        The safety and efficacy of NEUPOGEN given simultaneously with cytotoxic chemotherapy have not been
                        established. Because of the potential sensitivity of rapidly dividing myeloid cells to cytotoxic
                        chemotherapy‚ do not use NEUPOGEN in the period 24 hours before through 24 hours after the
                        administration of cytotoxic chemotherapy [see Dosage and Administration (2.2)].

                        The safety and efficacy of NEUPOGEN have not been evaluated in patients receiving concurrent radiation
                        therapy. Avoid the simultaneous use of NEUPOGEN with chemotherapy and radiation therapy.

                        5.14     Nuclear Imaging

                        Increased hematopoietic activity of the bone marrow in response to growth factor therapy has been
                        associated with transient positive bone-imaging changes. This should be considered when interpreting
                        bone-imaging results.

                        5.15     Aortitis

                        Aortitis has been reported in patients receiving NEUPOGEN. It may occur as early as the first week after
                        start of therapy. Manifestations may include generalized signs and symptoms such as fever, abdominal
                        pain, malaise, back pain, and increased inflammatory markers (e.g., c-reactive protein and white blood cell
                        count). Consider aortitis in patients who develop these signs and symptoms without known etiology.
                        Discontinue NEUPOGEN if aortitis is suspected.




                                                                             8


Reference ID: 4279461
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 206 of 266 PageID #: 792



                        6         ADVERSE REACTIONS

                        The following serious adverse reactions are discussed in greater detail in other sections of the labeling:

                             Splenic Rupture [see Warnings and Precautions (5.1)]
                             Acute Respiratory Distress Syndrome [see Warnings and Precautions (5.2)]
                             Serious Allergic Reactions [see Warnings and Precautions (5.3)]
                             Sickle Cell Disorders [see Warnings and Precautions (5.4)]
                             Glomerulonephritis [see Warnings and Precautions (5.5)]
                             Alveolar Hemorrhage and Hemoptysis [see Warnings and Precautions (5.6)]
                             Capillary Leak Syndrome [see Warnings and Precautions (5.7)]
                             Thrombocytopenia [see Warnings and Precautions (5.9)]
                             Leukocytosis [see Warnings and Precautions (5.10)]
                             Cutaneous Vasculitis [see Warnings and Precautions (5.11)]
                             Aortitis [see Warnings and Precautions (5.15)]

                        6.1       Clinical Trials Experience

                        Because clinical trials are conducted under widely varying conditions, adverse reaction rates observed in
                        the clinical trials of a drug cannot be directly compared with rates in the clinical trials of another drug and
                        may not reflect the rates observed in clinical practice.

                        Adverse Reactions in Patients with Cancer Receiving Myelosuppressive Chemotherapy
                        The following adverse reaction data in Table 2 are from three randomized, placebo-controlled studies in
                        patients with:
                              small cell lung cancer receiving standard dose chemotherapy with cyclophosphamide‚
                                 doxorubicin‚ and etoposide (Study 1)
                              small cell lung cancer receiving ifosfamide, doxorubicin‚ and etoposide (Study 2), and
                              non-Hodgkin’s lymphoma (NHL) receiving doxorubicin, cyclophosphamide, vindesine,
                                 bleomycin, methylprednisolone, and methotrexate (“ACVBP”) or mitoxantrone, ifosfamide,
                                 mitoguazone, teniposide, methotrexate, folinic acid, methylprednisolone, and methotrexate
                                 (“VIM3”) (Study 3).

                        A total of 451 patients were randomized to receive subcutaneous NEUPOGEN 230 mcg/m2 (Study 1),
                        240 mcg/m2 (Study 2) or 4 or 5 mcg/kg/day (Study 3) (n = 294) or placebo (n = 157). The patients in these
                        studies were median age 61 (range 29 to 78) years and 64% were male. The ethnicity was 95% Caucasian,
                        4% African American, and 1% Asian.

                        Table 2. Adverse Reactions in Patients with Cancer Receiving Myelosuppressive Chemotherapy
                        (With ≥ 5% Higher Incidence in NEUPOGEN Compared to Placebo)
                                                                                      NEUPOGEN             Placebo
                          System Organ Class
                                                                                        (N = 294)         (N = 157)
                             Preferred Term
                            Blood and lymphatic system disorders
                               Thrombocytopenia                                                      38%                   29%
                            Gastrointestinal disorders
                               Nausea                                                                43%                   32%
                            General disorders and administration site conditions
                               Pyrexia                                                               48%                   29%
                               Chest pain                                                            13%                   6%
                               Pain                                                                  12%                    6%
                               Fatigue                                                               20%                   10%
                            Musculoskeletal and connective tissue disorders
                               Back pain                                                             15%                    8%
                               Arthralgia                                                             9%                    2%

                                                                               9


Reference ID: 4279461
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 207 of 266 PageID #: 793



                             Bone pain                                                            11%                   6%
                             Pain in extremity*                                                    7%                   3%
                          Nervous system disorders
                             Dizziness                                                            14%                   3%
                          Respiratory, thoracic and mediastinal disorders
                             Cough                                                                14%                   8%
                             Dyspnea                                                              13%                   8%
                          Skin and subcutaneous tissue disorders
                             Rash                                                                 14%                   5%
                          Investigations
                             Blood lactate dehydrogenase increased                                6%                    1%
                             Blood alkaline phosphatase increased                                 6%                    1%
                        * Percent difference (NEUPOGEN – Placebo) was 4%.

                        Adverse events with ≥ 5% higher incidence in NEUPOGEN patients compared to placebo and associated
                        with the sequelae of the underlying malignancy or cytotoxic chemotherapy delivered included anemia,
                        constipation, diarrhea, oral pain, vomiting, asthenia, malaise, edema peripheral, hemoglobin decreased,
                        decreased appetite, oropharyngeal pain, and alopecia.

                        Adverse Reactions in Patients with Acute Myeloid Leukemia
                        Adverse reaction data below are from a randomized, double-blind, placebo-controlled study in patients with
                        AML (Study 4) who received an induction chemotherapy regimen of intravenous daunorubicin days 1, 2,
                        and 3; cytosine arabinoside days 1 to 7; and etoposide days 1 to 5 and up to 3 additional courses of therapy
                        (induction 2, and consolidation 1, 2) of intravenous daunorubicin, cytosine arabinoside, and etoposide. The
                        safety population included 518 patients randomized to receive either 5 mcg/kg/day NEUPOGEN (n = 257)
                        or placebo (n = 261). The median age was 54 (range 16 to 89) years and 54% were male.

                        Adverse reactions with ≥ 2% higher incidence in NEUPOGEN patients compared to placebo included
                        epistaxis, back pain, pain in extremity, erythema, and rash maculo-papular.

                        Adverse events with ≥ 2% higher incidence in NEUPOGEN patients compared to placebo and associated
                        with the sequelae of the underlying malignancy or cytotoxic chemotherapy included diarrhea, constipation,
                        and transfusion reaction.

                        Adverse Reactions in Patients with Cancer Undergoing Bone Marrow Transplantation
                        The following adverse reaction data are from one randomized, no treatment-controlled study in patients
                        with acute lymphoblastic leukemia or lymphoblastic lymphoma receiving high-dose chemotherapy
                        (cyclophosphamide or cytarabine, and melphalan) and total body irradiation (Study 5) and one randomized,
                        no treatment-controlled study in patients with Hodgkin's disease (HD) and NHL undergoing high-dose
                        chemotherapy and autologous bone marrow transplantation (Study 6). Patients receiving autologous bone
                        marrow transplantation only were included in the analysis. A total of 100 patients received either
                        30 mcg/kg/day as a 4-hour infusion (Study 5) or 10 mcg/kg/day or 30 mcg/kg/day as a 24-hour infusion
                        (Study 6) NEUPOGEN (n = 72), no treatment control or placebo (n = 28). The median age was 30 (range
                        15 to 57) years, 57% were male.

                        Adverse reactions with ≥ 5% higher incidence in NEUPOGEN patients compared to patients receiving no
                        NEUPOGEN included rash and hypersensitivity.

                        Adverse reactions in patients receiving intensive chemotherapy followed by autologous BMT with ≥ 5%
                        higher incidence in NEUPOGEN patients compared to patients receiving no NEUPOGEN included
                        thrombocytopenia, anemia, hypertension, sepsis, bronchitis, and insomnia.

                        Adverse Reactions in Patients with Cancer Undergoing Autologous Peripheral Blood Progenitor Cell
                        Collection
                        The adverse reaction data in Table 3 are from a series of 7 trials in patients with cancer undergoing
                        mobilization of autologous peripheral blood progenitor cells for collection by leukapheresis. Patients
                        (n = 166) in all these trials underwent a similar mobilization/collection regimen: NEUPOGEN was
                                                                              10


Reference ID: 4279461
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 208 of 266 PageID #: 794



                        administered for 6 to 8 days‚ in most cases the apheresis procedure occurred on days 5‚ 6, and 7. The
                        dosage of NEUPOGEN ranged between 5 to 30 mcg/kg/day and was administered subcutaneously by
                        injection or continuous infusion. The median age was 39 (range 15 to 67) years, and 48% were male.

                        Table 3. Adverse Reactions in Patients with Cancer Undergoing Autologous PBPC in the
                        Mobilization Phase (≥ 5% Incidence in NEUPOGEN Patients)
                                                                                                          Mobilization Phase
                          System Organ Class
                                                                                                             (N = 166)
                             Preferred Term
                          Musculoskeletal and connective tissue disorders
                             Bone pain                                                                                      30%
                          General disorders and administration site conditions
                             Pyrexia                                                                                        16%
                          Investigations
                             Blood alkaline phosphatase increased                                                           11%
                          Nervous system disorders
                             Headache                                                                                       10%

                        Adverse Reactions in Patients with Severe Chronic Neutropenia
                        The following adverse reaction data were identified in a randomized, controlled study in patients with SCN
                        receiving NEUPOGEN (Study 7). 123 patients were randomized to a 4-month observation period followed
                        by subcutaneous NEUPOGEN treatment or immediate subcutaneous NEUPOGEN treatment. The median
                        age was 12 years (range 7 months to 76 years) and 46% were male. The dosage of NEUPOGEN was
                        determined by the category of neutropenia. Initial dosage of NEUPOGEN:

                                 Idiopathic neutropenia: 3.6 mcg/kg/day
                                 Cyclic neutropenia: 6 mcg/kg/day
                                 Congenital neutropenia: 6 mcg/kg/day divided 2 times per day

                        The dosage was increased incrementally to 12 mcg/kg/day divided 2 times per day if there was no
                        response.

                        Adverse reactions with ≥ 5% higher incidence in NEUPOGEN patients compared to patients receiving no
                        NEUPOGEN included arthralgia, bone pain, back pain, muscle spasms, musculoskeletal pain, pain in
                        extremity, splenomegaly, anemia, upper respiratory tract infection, and urinary tract infection (upper
                        respiratory tract infection and urinary tract infection were higher in the NEUPOGEN arm, total infection
                        related events were lower in NEUPOGEN treated patients), epistaxis, chest pain, diarrhea, hypoesthesia,
                        and alopecia.

                        6.2       Immunogenicity

                        As with all therapeutic proteins, there is a potential for immunogenicity. The detection of antibody
                        formation is highly dependent on the sensitivity and specificity of the assay, and the observed incidence of
                        antibody (including neutralizing antibody) positivity in an assay may be influenced by several factors,
                        including assay methodology, sample handling, timing of sample collection, concomitant medications, and
                        underlying disease. For these reasons, comparison of the incidence of antibodies to filgrastim in the studies
                        described below with the incidence of antibodies in other studies or to other products may be misleading.

                        The incidence of antibody development in patients receiving NEUPOGEN has not been adequately
                        determined. While available data suggest that a small proportion of patients developed binding antibodies
                        to filgrastim, the nature and specificity of these antibodies has not been adequately studied. In clinical
                        studies using NEUPOGEN, the incidence of antibodies binding to filgrastim was 3% (11/333). In these 11
                        patients, no evidence of a neutralizing response was observed using a cell based bioassay.

                        Cytopenias resulting from an antibody response to exogenous growth factors have been reported on rare
                        occasions in patients treated with other recombinant growth factors.
                                                                             11


Reference ID: 4279461
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 209 of 266 PageID #: 795




                        6.3      Postmarketing Experience

                        The following adverse reactions have been identified during post-approval use of NEUPOGEN. Because
                        these reactions are reported voluntarily from a population of uncertain size, it is not always possible to
                        reliably estimate their frequency or establish a causal relationship to drug exposure.

                         splenic rupture and splenomegaly (enlarged spleen) [see Warnings and Precautions (5.1)]
                         acute respiratory distress syndrome [see Warnings and Precautions (5.2)]
                         anaphylaxis [see Warnings and Precautions (5.3)]
                         sickle cell disorders [see Warnings and Precautions (5.4)]
                         glomerulonephritis [see Warnings and Precautions (5.5)]
                         alveolar hemorrhage and hemoptysis [see Warnings and Precautions (5.6)]
                         capillary leak syndrome [see Warnings and Precautions (5.7)]
                         leukocytosis [see Warnings and Precautions (5.10)]
                         cutaneous vasculitis [see Warnings and Precautions (5.11)]
                         Sweet’s syndrome (acute febrile neutrophilic dermatosis)
                         decreased bone density and osteoporosis in pediatric patients receiving chronic treatment with
                          NEUPOGEN
                         aortitis [see Warnings and Precautions (5.15)]

                        8        USE IN SPECIFIC POPULATIONS

                        8.1      Pregnancy

                        Risk Summary

                        Available data from published studies, including several observational studies of pregnancy outcomes in
                        women exposed to filgrastim products and those who were unexposed, have not established an association
                        with NEUPOGEN use during pregnancy and major birth defects, miscarriage, or adverse maternal or fetal
                        outcomes (see Data). Reports in the scientific literature have described transplacental passage of
                        NEUPOGEN in pregnant women when administered ≤ 30 hours prior to preterm delivery (≤ 30 weeks
                        gestation). In animal reproduction studies, effects of filgrastim on prenatal development have been studied
                        in rats and rabbits. No malformations were observed in either species. No maternal or fetal effects were
                        observed in pregnant rats at doses up to 58 times the human doses. Filgrastim has been shown to have
                        adverse effects in pregnant rabbits at doses 2 to 10 times higher than the human doses (see Data).

                        The estimated background risk of major birth defects and miscarriage for the indicated population is
                        unknown. All pregnancies have a background risk of birth defect, loss, or other adverse outcomes. In the
                        U.S. general population, the estimated background risks of major birth defects and miscarriage in clinically
                        recognized pregnancies is 2-4% and 15- 20%, respectively.

                        Data

                        Human Data

                        Several observational studies based on the Severe Chronic Neutropenia International Registry (SCNIR)
                        described pregnancy outcomes in women with severe chronic neutropenia (SCN) who were exposed to
                        filgrastim products during pregnancy and women with SCN who were unexposed. No major differences
                        were seen between treated and untreated women with respect to pregnancy outcome (including miscarriage
                        and preterm labor), newborn complications (including birth weight), and infections. Methodological




                                                                             12


Reference ID: 4279461
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 210 of 266 PageID #: 796



                        limitations of these studies include small sample size and lack of generalizability due to the underlying
                        maternal condition.

                        Animal Data

                        Effects of filgrastim on prenatal development have been studied in rats and rabbits. No malformations
                        were observed in either species. Filgrastim has been shown to have adverse effects in pregnant rabbits at
                        doses 2 to 10 times higher than the human doses. In pregnant rabbits showing signs of maternal toxicity,
                        reduced embryo-fetal survival (at 20 and 80 mcg/kg/day) and increased abortions (at 80 mcg/kg/day) were
                        observed. In pregnant rats, no maternal or fetal effects were observed at doses up to 575 mcg/kg/day,
                        which is approximately 58 times higher than the human dose of 10 mcg/kg/day.

                        Offspring of rats administered filgrastim during the peri-natal and lactation periods exhibited a delay in
                        external differentiation and growth retardation (≥ 20 mcg/kg/day) and slightly reduced survival rate
                        (100 mcg/kg/day).

                        8.2      Lactation

                        Risk Summary

                        There is published literature documenting transfer of filgrastim into human milk. There are a few case
                        reports describing the use of filgrastim in breastfeeding mothers with no adverse effects noted in the
                        infants. There are no data on the effects of filgrastim on milk production. Other filgrastim products are
                        secreted poorly into breast milk, and filgrastim products are not absorbed orally by neonates. The
                        developmental and health benefits of breastfeeding should be considered along with the mother’s clinical
                        need for NEUPOGEN and any potential adverse effects on the breastfed child from NEUPOGEN or from
                        the underlying maternal condition.

                        8.4      Pediatric Use

                        In patients with cancer receiving myelosuppressive chemotherapy‚ 15 pediatric patients median age 2.6
                        (range 1.2 to 9.4) years with neuroblastoma were treated with myelosuppressive chemotherapy
                        (cyclophosphamide‚ cisplatin‚ doxorubicin‚ and etoposide) followed by subcutaneous NEUPOGEN at
                        doses of 5, 10, or 15 mcg/kg/day for 10 days (n = 5/dose) (Study 8). The pharmacokinetics of
                        NEUPOGEN in pediatric patients after chemotherapy are similar to those in adults receiving the same
                        weight-normalized doses, suggesting no age-related differences in the pharmacokinetics of NEUPOGEN.
                        In this population‚ NEUPOGEN was well tolerated. There was one report of palpable splenomegaly and
                        one report of hepatosplenomegaly associated with NEUPOGEN therapy; however, the only consistently
                        reported adverse event was musculoskeletal pain‚ which is no different from the experience in the adult
                        population.

                        The safety and effectiveness of NEUPOGEN have been established in pediatric patients with SCN [see
                        Clinical Studies (14.5)]. In a phase 3 study (Study 7) to assess the safety and efficacy of NEUPOGEN in
                        the treatment of SCN, 123 patients with a median age of 12 years (range 7 months to 76 years) were
                        studied. Of the 123 patients, 12 were infants (7 months to 2 years of age), 49 were children (2 to 12 years
                        of age), and 9 were adolescents (12 to 16 years of age). Additional information is available from a SCN
                        postmarketing surveillance study, which includes long-term follow-up of patients in the clinical studies and
                        information from additional patients who entered directly into the postmarketing surveillance study. Of the
                        731 patients in the surveillance study, 429 were pediatric patients < 18 years of age (range 0.9 to 17) [see
                        Indications and Usage (1.5), Dosage and Administration (2.6), and Clinical Studies (14.5)].

                        Long-term follow-up data from the postmarketing surveillance study suggest that height and weight are not
                        adversely affected in patients who received up to 5 years of NEUPOGEN treatment. Limited data from
                        patients who were followed in the phase 3 study for 1.5 years did not suggest alterations in sexual
                        maturation or endocrine function.


                                                                              13


Reference ID: 4279461
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 211 of 266 PageID #: 797



                        Pediatric patients with congenital types of neutropenia (Kostmann’s syndrome, congenital agranulocytosis,
                        or Schwachman-Diamond syndrome) have developed cytogenetic abnormalities and have undergone
                        transformation to MDS and AML while receiving chronic NEUPOGEN treatment. The relationship of
                        these events to NEUPOGEN administration is unknown [see Warnings and Precautions (5.8) and Adverse
                        Reactions (6)].

                        The use of NEUPOGEN to increase survival in pediatric patients acutely exposed to myelosuppressive
                        doses of radiation is based on studies conducted in animals and clinical data supporting the use of
                        NEUPOGEN in other approved indications [see Dosage and Administration (2.1 to 2.4) and Clinical
                        Studies (14.6)].

                        8.5      Geriatric Use

                        Among 855 subjects enrolled in 3 randomized, placebo-controlled trials of NEUPOGEN-treated patients
                        receiving myelosuppressive chemotherapy, there were 232 subjects age 65 or older, and 22 subjects age 75
                        or older. No overall differences in safety or effectiveness were observed between these subjects and
                        younger subjects.

                        Clinical studies of NEUPOGEN in other approved indications (i.e., BMT recipients, PBPC mobilization,
                        and SCN) did not include sufficient numbers of subjects aged 65 and older to determine whether elderly
                        subjects respond differently from younger subjects.

                        10       OVERDOSAGE

                        The maximum tolerated dose of NEUPOGEN has not been determined. In NEUPOGEN clinical trials of
                        patients with cancer receiving myelosuppressive chemotherapy‚ WBC counts > 100‚000/mm3 have been
                        reported in less than 5% of patients‚ but were not associated with any reported adverse clinical effects.
                        Patients in the BMT studies received up to 138 mcg/kg/day without toxic effects‚ although there was a
                        flattening of the dose response curve above daily doses of greater than 10 mcg/kg/day.

                        11       DESCRIPTION

                        Filgrastim is a 175 amino acid human granulocyte colony-stimulating factor (G-CSF) manufactured by
                        recombinant DNA technology. Filgrastim is produced by Escherichia coli (E coli) bacteria into which has
                        been inserted the human granulocyte colony-stimulating factor gene. Filgrastim has a molecular weight of
                        18‚800 daltons. The protein has an amino acid sequence that is identical to the natural sequence predicted
                        from human DNA sequence analysis‚ except for the addition of an N-terminal methionine necessary for
                        expression in E coli. Because filgrastim is produced in E coli‚ the product is non-glycosylated and thus
                        differs from G-CSF isolated from a human cell.

                        NEUPOGEN injection is a sterile‚ clear‚ colorless‚ preservative-free liquid containing filgrastim at a
                        specific activity of 1.0 ± 0.6  108 U/mg (as measured by a cell mitogenesis assay). The product is
                        available in single-dose vials and prefilled syringes. The single-dose vials contain either 300 mcg/mL or
                        480 mcg/1.6 mL of filgrastim. The single-dose prefilled syringes contain either 300 mcg/0.5 mL or
                        480 mcg/0.8 mL of filgrastim. See table below for product composition of each single-dose vial or
                        prefilled syringe.


                                                      300 mcg/mL         480 mcg/1.6 mL        300 mcg/0.5 mL          480 mcg/0.8 mL
                                                          Vial                 Vial                Syringe                 Syringe
                         filgrastim                     300 mcg              480 mcg               300 mcg                 480 mcg
                         acetate                        0.59 mg              0.94 mg              0.295 mg                0.472 mg

                         polysorbate 80                  0.04 mg            0.064 mg               0.02 mg                 0.032 mg
                         sodium                         0.035 mg            0.056 mg              0.0175 mg                0.028 mg
                         sorbitol                         50 mg               80 mg                 25 mg                    40 mg

                                                                            14


Reference ID: 4279461
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 212 of 266 PageID #: 798



                         water for Injection
                         USP q.s. ad*                      1 mL               1.6 mL                 0.5 mL                  0.8 mL
                        * quantity sufficient to make

                        12        CLINICAL PHARMACOLOGY

                        12.1      Mechanism of Action

                        Colony-stimulating factors are glycoproteins which act on hematopoietic cells by binding to specific cell
                        surface receptors and stimulating proliferation‚ differentiation commitment‚ and some end-cell functional
                        activation.

                        Endogenous G-CSF is a lineage-specific colony-stimulating factor that is produced by monocytes‚
                        fibroblasts, and endothelial cells. G-CSF regulates the production of neutrophils within the bone marrow
                        and affects neutrophil progenitor proliferation‚ differentiation, and selected end-cell functions (including
                        enhanced phagocytic ability‚ priming of the cellular metabolism associated with respiratory burst‚
                        antibody-dependent killing, and the increased expression of some cell surface antigens). G-CSF is not
                        species-specific and has been shown to have minimal direct in vivo or in vitro effects on the production or
                        activity of hematopoietic cell types other than the neutrophil lineage.

                        12.2      Pharmacodynamics

                        In phase 1 studies involving 96 patients with various nonmyeloid malignancies‚ NEUPOGEN
                        administration resulted in a dose-dependent increase in circulating neutrophil counts over the dose range of
                        1 to 70 mcg/kg/day. This increase in neutrophil counts was observed whether NEUPOGEN was
                        administered intravenous (1 to 70 mcg/kg twice daily) ‚ subcutaneous (1 to 3 mcg/kg once daily) ‚ or by
                        continuous subcutaneous infusion (3 to 11 mcg/kg/day). With discontinuation of NEUPOGEN therapy‚
                        neutrophil counts returned to baseline in most cases within 4 days. Isolated neutrophils displayed normal
                        phagocytic (measured by zymosan-stimulated chemoluminescence) and chemotactic (measured by
                        migration under agarose using N-formyl-methionyl-leucyl-phenylalanine [fMLP] as the chemotaxin)
                        activity in vitro.

                        The absolute monocyte count was reported to increase in a dose-dependent manner in most patients
                        receiving NEUPOGEN; however‚ the percentage of monocytes in the differential count remained within
                        the normal range. Absolute counts of both eosinophils and basophils did not change and were within the
                        normal range following administration of NEUPOGEN. Increases in lymphocyte counts following
                        NEUPOGEN administration have been reported in some normal subjects and patients with cancer.

                        White blood cell (WBC) differentials obtained during clinical trials have demonstrated a shift towards
                        earlier granulocyte progenitor cells (left shift)‚ including the appearance of promyelocytes and myeloblasts‚
                        usually during neutrophil recovery following the chemotherapy-induced nadir. In addition‚ Dohle bodies‚
                        increased granulocyte granulation‚ and hypersegmented neutrophils have been observed. Such changes
                        were transient and were not associated with clinical sequelae, nor were they necessarily associated with
                        infection.

                        12.3      Pharmacokinetics

                        Filgrastim exhibits nonlinear pharmacokinetics. Clearance is dependent on filgrastim concentration and
                        neutrophil count: G-CSF receptor-mediated clearance is saturated by high concentration of NEUPOGEN
                        and is diminished by neutropenia. In addition, filgrastim is cleared by the kidney.

                        Subcutaneous administration of 3.45 mcg/kg and 11.5 mcg/kg of filgrastim resulted in maximum serum
                        concentrations of 4 and 49 ng/mL‚ respectively‚ within 2 to 8 hours. After intravenous administration, the
                        volume of distribution averaged 150 mL/kg and the elimination half-life was approximately 3.5 hours in
                        both normal subjects and cancer subjects. Clearance rates of filgrastim were approximately 0.5 to
                        0.7 mL/minute/kg. Single parenteral doses or daily intravenous doses‚ over a 14-day period‚ resulted in

                                                                             15


Reference ID: 4279461
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 213 of 266 PageID #: 799



                        comparable half-lives. The half-lives were similar for intravenous administration (231 minutes‚ following
                        doses of 34.5 mcg/kg) and for subcutaneous administration (210 minutes‚ following NEUPOGEN dosages
                        of 3.45 mcg/kg). Continuous 24-hour intravenous infusions of 20 mcg/kg over an 11 to 20-day period
                        produced steady-state serum concentrations of filgrastim with no evidence of drug accumulation over the
                        time period investigated. The absolute bioavailability of filgrastim after subcutaneous administration is
                        60% to 70%.

                        Specific Populations
                        Patients Acutely Exposed to Myelosuppressive Doses of Radiation
                        The pharmacokinetics of filgrastim is not available in patients acutely exposed to myelosuppressive doses
                        of radiation. Based on limited pharmacokinetics data in irradiated non-human primates, the area under the
                        time-concentration curve (AUC), reflecting the exposure to filgrastim in non-human primates at 10 mcg/kg
                        dose of NEUPOGEN, appears to be similar to that in humans at 5 mcg/kg. Simulations conducted using
                        the population pharmacokinetic model indicates that the exposures to filgrastim at a NEUPOGEN dose of
                        10 mcg/kg in patients acutely exposed to myelosuppressive doses of radiation are expected to exceed the
                        exposures at a dose of 10 mcg/kg in irradiated non-human primates.

                        Pediatric Patients
                        The pharmacokinetics of filgrastim in pediatric patients after chemotherapy are similar to those in adult
                        patients receiving the same weight-normalized doses, suggesting no age-related differences in the
                        pharmacokinetics of filgrastim [see Use in Specific Populations (8.4)].

                        Renal Impairment
                        In a study with healthy volunteers, subjects with moderate renal impairment, and subjects with end-stage
                        renal disease (n = 4 per group), higher serum concentrations were observed in subjects with end-stage renal
                        disease. However, dose adjustment in patients with renal impairment is not necessary.

                        Hepatic Impairment
                        Pharmacokinetics and pharmacodynamics of filgrastim are similar between subjects with hepatic
                        impairment and healthy subjects (n = 12/group). The study included 10 subjects with mild hepatic
                        impairment (Child-Pugh Class A) and 2 subjects with moderate hepatic impairment (Child-Pugh Class B).
                        Therefore, filgrastim dose adjustment for patients with hepatic impairment is not necessary.

                        13       NONCLINICAL TOXICOLOGY

                        13.1     Carcinogenesis, Mutagenesis, Impairment of Fertility

                        The carcinogenic potential of filgrastim has not been studied. Filgrastim failed to induce bacterial gene
                        mutations in either the presence or absence of a drug metabolizing enzyme system. Filgrastim had no
                        observed effect on the fertility of male or female rats at doses up to 500 mcg/kg.

                        13.2     Animal Toxicology and Pharmacology

                        Filgrastim was administered to monkeys‚ dogs‚ hamsters‚ rats‚ and mice as part of a nonclinical toxicology
                        program, which included studies up to 1-year duration.

                        In the repeated-dose studies‚ changes observed were attributable to the expected pharmacological actions of
                        filgrastim (i.e.‚ dose-dependent increases in white blood cell counts‚ increased circulating segmented
                        neutrophils‚ and increased myeloid:erythroid ratio in bone marrow). Histopathologic examination of the
                        liver and spleen revealed evidence of ongoing extramedullary granulopoiesis, and dose-related increases in
                        spleen weight were seen in all species. These changes all reversed after discontinuation of treatment.




                                                                             16


Reference ID: 4279461
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 214 of 266 PageID #: 800



                        14       CLINICAL STUDIES

                        14.1     Patients with Cancer Receiving Myelosuppressive Chemotherapy

                        The safety and efficacy of NEUPOGEN to decrease the incidence of infection‚ as manifested by febrile
                        neutropenia‚ in patients with nonmyeloid malignancies receiving myelosuppressive anti-cancer drugs were
                        established in a randomized‚ double-blind‚ placebo-controlled trial conducted in patients with small cell
                        lung cancer (Study 1).

                        In Study 1, patients received up to 6 cycles of intravenous chemotherapy including intravenous
                        cyclophosphamide and doxorubicin on day 1; and etoposide on days 1, 2, and 3 of 21 day cycles. Patients
                        were randomized to receive NEUPOGEN (n = 99) at a dose of 230 mcg/m2 (4 to 8 mcg/kg/day) or placebo
                        (n = 111). Study drug was administered subcutaneously daily beginning on day 4, for a maximum of 14
                        days. A total of 210 patients were evaluable for efficacy and 207 were evaluable for safety. The
                        demographic and disease characteristics were balanced between arms with a median age of 62 (range 31 to
                        80) years; 64% males; 89% Caucasian; 72% extensive disease and 28% limited disease.

                        The main efficacy endpoint was the incidence of febrile neutropenia. Febrile neutropenia was defined as an
                        ANC < 1,000/mm3 and temperature > 38.2°C. Treatment with NEUPOGEN resulted in a clinically and
                        statistically significant reduction in the incidence of infection‚ as manifested by febrile neutropenia, 40%
                        for NEUPOGEN-treated patients and 76% for placebo-treated patients (p < 0.001). There were also
                        statistically significant reductions in the incidence and overall duration of infection manifested by febrile
                        neutropenia; the incidence, severity and duration of severe neutropenia (ANC < 500/mm3); the incidence
                        and overall duration of hospital admissions; and the number of reported days of antibiotic use.

                        14.2     Patients with Acute Myeloid Leukemia Receiving Induction or Consolidation Chemotherapy

                        The safety and efficacy of NEUPOGEN to reduce the time to neutrophil recovery and the duration of fever,
                        following induction or consolidation chemotherapy treatment of patients with acute myeloid leukemia
                        (AML) was established in a randomized, double-blind‚ placebo-controlled‚ multi-center trial in patients
                        with newly diagnosed, de novo AML (Study 4).

                        In Study 4 the initial induction therapy consisted of intravenous daunorubicin days 1, 2, and 3; cytosine
                        arabinoside days 1 to 7; and etoposide days 1 to 5. Patients were randomized to receive subcutaneous
                        NEUPOGEN (n = 259) at a dose of 5 mcg/kg/day or placebo (n = 262) from 24 hours after the last dose of
                        chemotherapy until neutrophil recovery (ANC ≥ 1,000/mm3 for 3 consecutive days or ≥ 10,000/mm3 for 1
                        day) or for a maximum of 35 days. The demographic and disease characteristics were balanced between
                        arms with a median age of 54 (range 16 to 89) years; 54% males; initial white blood cell count
                        (65% < 25,000/mm3 and 27% > 100,000/mm3); 29% unfavorable cytogenetics.

                        The main efficacy endpoint was median duration of severe neutropenia defined as neutrophil count
                        < 500/mm3. Treatment with NEUPOGEN resulted in a clinically and statistically significant reduction in
                        median number of days of severe neutropenia, NEUPOGEN-treated patients 14 days, placebo-treated
                        patients 19 days (p = 0.0001: difference of 5 days (95% CI: -6.0, -4.0)). There was a reduction in the
                        median duration of intravenous antibiotic use, NEUPOGEN-treated patients: 15 days versus
                        placebo-treated patients: 18.5 days; a reduction in the median duration of hospitalization,
                        NEUPOGEN-treated patients: 20 days versus placebo-treated patients: 25 days.

                        There were no statistically significant differences between the NEUPOGEN and the placebo groups in
                        complete remission rate (69% - NEUPOGEN, 68% - placebo), median time to progression of all
                        randomized patients (165 days - NEUPOGEN, 186 days - placebo), or median overall survival (380
                        days - NEUPOGEN, 425 days - placebo).




                                                                             17


Reference ID: 4279461
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 215 of 266 PageID #: 801



                        14.3     Patients with Cancer Undergoing Bone Marrow Transplantation

                        The safety and efficacy of NEUPOGEN to reduce the duration of neutropenia in patients with nonmyeloid
                        malignancies undergoing myeloablative chemotherapy followed by autologous bone marrow
                        transplantation was evaluated in 2 randomized controlled trials of patients with lymphoma (Study 6 and
                        Study 9). The safety and efficacy of NEUPOGEN to reduce the duration of neutropenia in patients
                        undergoing myeloablative chemotherapy followed by allogeneic bone marrow transplantation was
                        evaluated in a randomized placebo-controlled trial (Study 10).

                        In Study 6, patients with Hodgkin’s disease received a preparative regimen of intravenous
                        cyclophosphamide, etoposide, and BCNU (“CVP”), and patients with non-Hodgkin’s lymphoma received
                        intravenous BCNU, etoposide, cytosine arabinoside and melphalan (“BEAM”). There were 54 patients
                        randomized 1:1:1 to control, NEUPOGEN 10 mcg/kg/day, and NEUPOGEN 30 mcg/kg/day as a 24-hour
                        continuous infusion starting 24 hours after bone marrow infusion for a maximum of 28 days. The median
                        age was 33 (range 17 to 57) years; 56% males; 69% Hodgkin’s disease and 31% non-Hodgkin’s
                        lymphoma.

                        The main efficacy endpoint was duration of severe neutropenia ANC < 500/mm3. A statistically significant
                        reduction in the median number of days of severe neutropenia (ANC < 500/mm3) occurred in the
                        NEUPOGEN-treated groups versus the control group (23 days in the control group‚ 11 days in the
                        10 mcg/kg/day group, and 14 days in the 30 mcg/kg/day group [11 days in the combined treatment groups‚
                        p = 0.004]).

                        In Study 9, patients with Hodgkin’s disease and non-Hodgkin’s lymphoma received a preparative regimen
                        of intravenous cyclophosphamide, etoposide, and BCNU (“CVP”). There were 43 evaluable patients
                        randomized to continuous subcutaneous infusion NEUPOGEN 10 mcg/kg/day (n = 19), NEUPOGEN
                        30 mcg/kg/day (n = 10) and no treatment (n = 14) starting the day after marrow infusion for a maximum of
                        28 days. The median age was 33 (range 17 to 56) years; 67% males; 28% Hodgkin’s disease and 72%
                        non-Hodgkin’s lymphoma.

                        The main efficacy endpoint was duration of severe neutropenia. There was statistically significant
                        reduction in the median number of days of severe neutropenia (ANC < 500/mm3) in the
                        NEUPOGEN-treated groups versus the control group (21.5 days in the control group versus 10 days in the
                        NEUPOGEN-treated groups, p < 0.001). The number of days of febrile neutropenia was also reduced
                        significantly in this study (13.5 days in the control group versus 5 days in the NEUPOGEN-treated groups‚
                        p < 0.0001).

                        In Study 10, 70 patients scheduled to undergo bone marrow transplantation for multiple underlying
                        conditions using multiple preparative regimens were randomized to receive NEUPOGEN 300 mcg/m2/day
                        (n = 33) or placebo (n = 37) days 5 through 28 after marrow infusion. The median age was 18 (range 1 to
                        45) years, 56% males. The underlying disease was: 67% hematologic malignancy, 24% aplastic anemia,
                        9% other. A statistically significant reduction in the median number of days of severe neutropenia occurred
                        in the treated group versus the control group (19 days in the control group and 15 days in the treatment
                        group‚ p < 0.001) and time to recovery of ANC to ≥ 500/mm3 (21 days in the control group and 16 days in
                        the treatment group‚ p < 0.001).

                        14.4     Patients Undergoing Autologous Peripheral Blood Progenitor Cell Collection and Therapy

                        The safety and efficacy of NEUPOGEN to mobilize autologous peripheral blood progenitor cells for
                        collection by leukapheresis was supported by the experience in uncontrolled trials, and a randomized trial
                        comparing hematopoietic stem cell rescue using NEUPOGEN mobilized autologous peripheral blood
                        progenitor cells to autologous bone marrow (Study 11). Patients in all these trials underwent a similar
                        mobilization/collection regimen: NEUPOGEN was administered for 6 to 7 days‚ in most cases the
                        apheresis procedure occurred on days 5‚ 6, and 7. The dose of NEUPOGEN ranged between 10 to
                        24 mcg/kg/day and was administered subcutaneously by injection or continuous intravenous infusion.


                                                                            18


Reference ID: 4279461
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 216 of 266 PageID #: 802



                        Engraftment was evaluated in 64 patients who underwent transplantation using NEUPOGEN mobilized
                        autologous hematopoietic progenitor cells in uncontrolled trials. Two of the 64 patients (3%) did not
                        achieve the criteria for engraftment as defined by a platelet count ≥ 20‚000/mm3 by day 28. In clinical
                        trials of NEUPOGEN for the mobilization of hematopoietic progenitor cells‚ NEUPOGEN was
                        administered to patients at doses between 5 to 24 mcg/kg/day after reinfusion of the collected cells until a
                        sustainable ANC (≥ 500/mm3) was reached. The rate of engraftment of these cells in the absence of
                        NEUPOGEN post transplantation has not been studied.

                        Study 11 was a randomized, unblinded study of patients with Hodgkin’s disease or non-Hodgkin’s
                        lymphoma undergoing myeloablative chemotherapy‚ 27 patients received NEUPOGEN-mobilized
                        autologous hematopoietic progenitor cells and 31 patients received autologous bone marrow. The
                        preparative regimen was intravenous BCNU, etoposide, cytosine arabinoside and melphalan (“BEAM”).
                        Patients received daily NEUPOGEN 24 hours after stem cell infusion at a dose of 5 mcg/kg/day. The
                        median age was 33 (range 1 to 59) years; 64% males; 57% Hodgkin’s disease and 43% non-Hodgkin’s
                        lymphoma. The main efficacy endpoint was number of days of platelet transfusions. Patients randomized
                        to NEUPOGEN-mobilized autologous peripheral blood progenitor cells compared to autologous bone
                        marrow had significantly fewer days of platelet transfusions (median 6 vs 10 days).

                        14.5       Patients with Severe Chronic Neutropenia

                        The safety and efficacy of NEUPOGEN to reduce the incidence and duration of sequelae of neutropenia
                        (that is fever‚ infections, oropharyngeal ulcers) in symptomatic adult and pediatric patients with congenital
                        neutropenia‚ cyclic neutropenia‚ or idiopathic neutropenia was established in a randomized controlled trial
                        conducted in patients with severe neutropenia (Study 7).

                        Patients eligible for Study 7 had a history of severe chronic neutropenia documented with an
                        ANC < 500/mm3 on three occasions during a 6-month period, or in patients with cyclic neutropenia 5
                        consecutive days of ANC < 500/mm3 per cycle. In addition, patients must have experienced a clinically
                        significant infection during the previous 12 months. Patients were randomized to a 4-month observation
                        period followed by NEUPOGEN treatment or immediate NEUPOGEN treatment. The median age was 12
                        years (range 7 months to 76 years); 46% males; 34% idiopathic, 17% cyclic and 49% congenital
                        neutropenia.

                        NEUPOGEN was administered subcutaneously. The dose of NEUPOGEN was determined by the category
                        of neutropenia. Initial dose of NEUPOGEN:

                                  Idiopathic neutropenia: 3.6 mcg/kg/day
                                  Cyclic neutropenia: 6 mcg/kg/day
                                  Congenital neutropenia: 6 mcg/kg/day divided 2 times per day

                        The dose was increased incrementally to 12 mcg/kg/day divided 2 times per day if there was no response.

                        The main efficacy endpoint was response to NEUPOGEN treatment. ANC response from baseline
                        (< 500/mm3) was defined as follows:

                                  Complete response: median ANC > 1,500/mm3
                                  Partial response: median ANC ≥ 500/mm3 and ≤ 1,500/mm3 with a minimum increase of 100%
                                  No response: median ANC < 500/mm3

                        There were 112 of 123 patients who demonstrated a complete or partial response to NEUPOGEN
                        treatment.

                        Additional efficacy endpoints included a comparison between patients randomized to 4 months of
                        observation and patients receiving NEUPOGEN of the following parameters:

                                  incidence of infection

                                                                             19


Reference ID: 4279461
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 217 of 266 PageID #: 803



                                  incidence of fever
                                  duration of fever
                                  incidence, duration, and severity of oropharyngeal ulcers
                                  number of days of antibiotic use

                        The incidence for each of these 5 clinical parameters was lower in the NEUPOGEN arm compared to the
                        control arm for cohorts in each of the 3 major diagnostic categories. An analysis of variance showed no
                        significant interaction between treatment and diagnosis‚ suggesting that efficacy did not differ substantially
                        in the different diseases. Although NEUPOGEN substantially reduced neutropenia in all patient groups‚ in
                        patients with cyclic neutropenia‚ cycling persisted but the period of neutropenia was shortened to 1 day.

                        14.6       Patients Acutely Exposed to Myelosuppressive Doses of Radiation (Hematopoietic Syndrome
                                   of Acute Radiation Syndrome)

                        Efficacy studies of NEUPOGEN could not be conducted in humans with acute radiation syndrome for
                        ethical and feasibility reasons. Approval of this indication was based on efficacy studies conducted in
                        animals and data supporting the use of NEUPOGEN for other approved indications [see Dosage and
                        Administration (2.1 to 2.4)].

                        Because of the uncertainty associated with extrapolating animal efficacy data to humans, the selection of
                        human dose for NEUPOGEN is aimed at providing exposures to filgrastim that exceed those observed in
                        animal efficacy studies. The 10 mcg/kg daily dose is selected for humans exposed to myelosuppressive
                        doses of radiation because the exposure associated with such a dose is expected to exceed the exposure
                        associated with a 10 mcg/kg dose in non-human primates [see Pharmacokinetics (12.3)]. The safety of
                        NEUPOGEN at a daily dose of 10 mcg/kg has been assessed on the basis of clinical experience in approved
                        indications.

                        The efficacy of NEUPOGEN was studied in a randomized, blinded, placebo-controlled study in a
                        non-human primate model of radiation injury. The planned sample size was 62 animals, but the study was
                        stopped at the interim analysis with 46 animals because efficacy was established. Rhesus macaques were
                        randomized to a control (n = 22) or treated (n = 24) group. Animals were exposed to total body irradiation
                        of 7.4 ± 0.15 Gy delivered at 0.8 ± 0.03 Gy/min, representing a dose that would be lethal in 50% of animals
                        by 60 days of follow-up (LD50/60). Starting on day 1 after irradiation, animals received daily
                        subcutaneous injections of placebo (5% dextrose in water) or filgrastim (10 mcg/kg/day). Blinded
                        treatment was stopped when one of the following criteria was met: ANC ≥ 1,000/mm3 for 3 consecutive
                        days, or ANC ≥ 10,000/mm3 for more than 2 consecutive days within study day 1 to 5, or
                        ANC ≥ 10,000/mm3 any time after study day 5. Animals received medical management consisting of
                        intravenous fluids, antibiotics, blood transfusions, and other support as required.

                        Filgrastim significantly (at 0.023 level of significance) reduced 60-day mortality in the irradiated
                        non-human primates: 21% mortality (5/24) in the filgrastim group compared to 59% mortality (13/22) in
                        the control group.

                        16         HOW SUPPLIED/STORAGE AND HANDLING

                        NEUPOGEN injection is a clear, colorless, preservative-free solution supplied as:

                        Vials
                        Single-dose vials containing 300 mcg/mL of filgrastim. Dispensing packs of 10 vials (NDC
                        55513-530-10).

                        Single-dose vials containing 480 mcg/1.6 mL (300 mcg/mL) of filgrastim. Dispensing packs of 10 vials
                        (NDC 55513-546-10).

                        Prefilled Syringes (SingleJect®)


                                                                              20


Reference ID: 4279461
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 218 of 266 PageID #: 804



                        Single-dose, prefilled syringe with 27 gauge, ½ inch needle with an UltraSafe Needle Guard, containing
                        300 mcg/0.5 mL of filgrastim.

                                Pack of 1 prefilled syringe (NDC 55513-924-91).
                                Pack of 10 prefilled syringes (NDC 55513-924-10).

                        Single-dose, prefilled syringe with 27 gauge, ½ inch needle with an UltraSafe Needle Guard, containing
                        480 mcg/0.8 mL of filgrastim.

                                Pack of 1 prefilled syringe (NDC 55513-209-91).
                                Pack of 10 prefilled syringes (NDC 55513-209-10).

                        The needle cap of the prefilled syringe contains dry natural rubber (a derivative of latex) [see Dosage and
                        Administration (2.6)].

                        Store NEUPOGEN at 2° to 8°C (36° to 46°F) in the carton to protect from light. Do not leave
                        NEUPOGEN in direct sunlight. Avoid freezing; if frozen, thaw in the refrigerator before administration.
                        Discard NEUPOGEN if frozen more than once. Avoid shaking. Transport via a pneumatic tube has not
                        been studied.

                        17       PATIENT COUNSELING INFORMATION

                        Advise the patient to read the FDA-approved patient labeling (Patient Information and Instructions for
                        Use). Review the steps for direct patient administration with patients and caregivers. Training by the
                        healthcare provider should aim to ensure that patients and caregivers can successfully perform all of the
                        steps in the Instructions for Use of NEUPOGEN vial and prefilled syringe, including showing the patient or
                        caregiver how to measure the required dose, particularly if a patient is on a dose other than the entire
                        prefilled syringe. If a patient or caregiver is not able to demonstrate that they can measure the dose and
                        administer the product successfully, you should consider whether the patient is an appropriate candidate for
                        self-administration of NEUPOGEN or whether the patient would benefit from a different NEUPOGEN
                        presentation.

                        Advise patients of the following risks and potential risks with NEUPOGEN:

                            Rupture or enlargement of the spleen may occur. Symptoms include left upper quadrant abdominal
                             pain or left shoulder pain. Advise patients to report pain in these areas to their physician immediately
                             [see Warnings and Precautions (5.1)].
                            Dyspnea, with or without fever, progressing to Acute Respiratory Distress Syndrome, may occur.
                             Advise patients to report dyspnea to their physician immediately [see Warnings and Precautions
                             (5.2)].
                            Serious allergic reactions may occur, which may be signaled by rash‚ facial edema‚ wheezing‚
                             dyspnea‚ hypotension‚ or tachycardia. Advise patients to seek immediate medical attention if signs or
                             symptoms of hypersensitivity reaction occur [see Warnings and Precautions (5.3)].
                            In patients with sickle cell disease, sickle cell crisis and death have occurred. Discuss potential risks
                             and benefits for patients with sickle cell disease prior to the administration of human granulocyte
                             colony-stimulating factors [see Warnings and Precautions (5.4)].
                            Glomerulonephritis may occur. Symptoms include swelling of the face or ankles, dark colored urine
                             or blood in the urine, or a decrease in urine production. Advise patients to report signs or symptoms of
                             glomerulonephritis to their physician immediately [see Warnings and Precautions (5.5)].
                            Cutaneous vasculitis may occur, which may be signaled by purpura or erythema. Advise patients to
                             report signs or symptoms of vasculitis to their physician immediately [see Warnings and Precautions
                             (5.11)].
                            Aortitis may occur. Symptoms may include fever, abdominal pain, malaise, back pain, and increased
                             inflammatory markers. Advise patients to report signs and symptoms of aortitis to their physician
                             immediately [see Warnings and Precautions (5.15)].


                                                                              21


Reference ID: 4279461
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 219 of 266 PageID #: 805



                        Advise patients acutely exposed to myelosuppressive doses of radiation (Hematopoietic Syndrome of
                        Acute Radiation Syndrome) that efficacy studies of NEUPOGEN for this indication could not be conducted
                        in humans for ethical and feasibility reasons and that, therefore, approval of this use was based on efficacy
                        studies conducted in animals [see Clinical Studies (14.6)].

                        Instruct patients who self-administer NEUPOGEN using the prefilled syringe or single-dose vial of the:

                           Importance of following the applicable Instructions for Use.
                           Dangers of reusing needles, syringes, or unused portions of single-dose vials.
                           Importance of following local requirements for proper disposal of used syringes, needles, and unused
                            vials.
                           Importance of informing the healthcare provider if difficulty occurs when measuring or administering
                            partial contents of the NEUPOGEN prefilled syringe. If difficulty occurs, use of the NEUPOGEN vial
                            may be considered.
                           Difference in product concentration of the NEUPOGEN prefilled syringe in comparison to the
                            NEUPOGEN vial. When switching patients from the NEUPOGEN prefilled syringe to the
                            NEUPOGEN vial, or vice versa, ensure that patients understand the correct volume to be administered
                            since the concentration of NEUPOGEN differs between the prefilled syringe and the vial.




                        NEUPOGEN® (filgrastim)

                        Manufactured by:
                        Amgen Inc.
                        One Amgen Center Drive
                        Thousand Oaks, California 91320-1799
                        U.S. License Number 1080

                        Patent: http://pat.amgen.com/neupogen/

                        © 1991-2018 Amgen Inc. All rights reserved.

                        www.NEUPOGEN.com
                        1-800-77-AMGEN (1-800-772-6436)

                        1xxxxxx
                        v31




                                                                             22


Reference ID: 4279461
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 220 of 266 PageID #: 806

                                                        Patient Information
                                                      NEUPOGEN (nu-po-jen)
                                                            (filgrastim)
                                                              injection
        What is NEUPOGEN?
        NEUPOGEN is a man-made form of granulocyte colony-stimulating factor (G-CSF). G-CSF is a substance produced
        by the body. It stimulates the growth of neutrophils, a type of white blood cell important in the body’s fight against
        infection.
        Acute Radiation Syndrome: The effectiveness of NEUPOGEN for this use was only studied in animals, because it could
        not be studied in people.
        Do not take NEUPOGEN if you have had a serious allergic reaction to human G-CSFs such as filgrastim or
        pegfilgrastim products.
        Before you take NEUPOGEN, tell your healthcare provider about all of your medical conditions, including if
        you:
         have a sickle cell disorder.
         have kidney problems.
         are receiving radiation therapy.
         are allergic to latex. The needle cap on the prefilled syringe contains dry natural rubber (derived from latex). You
            should not give NEUPOGEN using the prefilled syringe if you have latex allergies. Ask your healthcare provider
            about using the vial if you have latex allergies.
         are pregnant or plan to become pregnant. It is not known if NEUPOGEN will harm your unborn baby.
         are breastfeeding or plan to breastfeed. It is not known if NEUPOGEN passes into your breast milk.
        Tell your healthcare provider about all the medicines you take, including prescription and over-the-counter
        medicines, vitamins, and herbal supplements.
        How will I receive NEUPOGEN?
         NEUPOGEN injections can be given by a healthcare provider by intravenous (IV) infusion or under your
           skin (subcutaneous injection). Your healthcare provider may decide subcutaneous injections can be given
           at home by you or your caregiver. If NEUPOGEN is given at home, see the detailed “Instructions for Use”
           that comes with your NEUPOGEN for information on how to prepare and inject a dose of NEUPOGEN.
         You and your caregiver should be shown how to prepare and inject NEUPOGEN before you use it, by your
           healthcare provider.
         Your healthcare provider will tell you how much NEUPOGEN to inject and when to inject it. Do not change your
           dose or stop NEUPOGEN unless your healthcare provider tells you to.
         If you are receiving NEUPOGEN because you are also receiving chemotherapy, your dose of NEUPOGEN should
           be injected at least 24 hours before or 24 hours after your dose of chemotherapy. Your healthcare provider will
           do blood tests to monitor your white blood cell count, and if necessary, adjust your NEUPOGEN dose.
         If you are receiving NEUPOGEN because you have been suddenly (acutely) exposed to an amount of radiation
           that can affect your bone marrow (Acute Radiation Syndrome), you will need to have blood tests about every 3
           days during treatment with NEUPOGEN to check your white blood cell count.
         If you miss a dose of NEUPOGEN, talk to your healthcare provider about when you should give your next dose.
        What are the possible side effects of NEUPOGEN?
        NEUPOGEN may cause serious side effects, including:
         Spleen rupture. Your spleen may become enlarged and can rupture. A ruptured spleen can cause death. Call
           your healthcare provider right away if you have pain in the left upper stomach (abdomen) area or your left shoulder.
         A serious lung problem called acute respiratory distress syndrome (ARDS). Call your healthcare provider or
           get emergency medical help right away if you have shortness of breath with or without a fever, trouble breathing, or
           a fast rate of breathing.
         Serious allergic reactions. NEUPOGEN can cause serious allergic reactions. These reactions can cause a rash
           over your whole body, shortness of breath, wheezing, dizziness, swelling around your mouth or eyes, fast heart
           rate, and sweating. If you have any of these symptoms, stop using NEUPOGEN and call your healthcare provider
           or get emergency medical help right away.
         Sickle cell crises. You may have a serious sickle cell crisis, which could lead to death, if you have a sickle cell
           disorder and receive NEUPOGEN. Call your healthcare provider right away if you have symptoms of sickle cell
           crisis such as pain or difficulty breathing.




Reference ID: 4279461
               Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 221 of 266 PageID #: 807

           Kidney injury (glomerulonephritis). NEUPOGEN can cause kidney injury. Call your healthcare provider right
            away if you develop any of the following symptoms:
            o swelling of your face or ankles
            o blood in your urine or dark colored urine
            o you urinate less than usual
         Capillary leak syndrome. NEUPOGEN can cause fluid to leak from blood vessels into your body’s tissues. This
            condition is called “Capillary Leak Syndrome” (CLS). CLS can quickly cause you to have symptoms that may
            become life-threatening. Get emergency medical help right away if you develop any of the following symptoms:
            o swelling or puffiness and are urinating less than usual
            o trouble breathing
            o swelling of your stomach area (abdomen) and feeling of fullness
            o dizziness or feeling faint
            o a general feeling of tiredness
         Decreased platelet count (thrombocytopenia). Your healthcare provider will check your blood during treatment
            with NEUPOGEN. Tell your healthcare provider if you have unusual bleeding or bruising during treatment with
            NEUPOGEN. This could be a sign of decreased platelet counts, which may reduce the ability of your blood to clot.
         Increased white blood cell count (leukocytosis). Your healthcare provider will check your blood during treatment
            with NEUPOGEN.
         Inflammation of your blood vessels (cutaneous vasculitis). Tell your healthcare provider right away if you
            develop purple spots or redness of your skin.
         Inflammation of the aorta (aortitis). Inflammation of the aorta (the large blood vessel which transports blood from
            the heart to the body) has been reported in patients who received NEUPOGEN. Symptoms may include fever,
            abdominal pain, feeling tired, and back pain. Call your healthcare provider if you experience these symptoms.
        The most common side effects experienced in patients receiving NEUPOGEN include:
            o Patients with cancer receiving chemotherapy: fever, pain, rash, cough, and shortness of breath
            o Patients with acute myeloid leukemia receiving chemotherapy: pain, nose bleed, and rash
            o Patients with cancer receiving chemotherapy followed by bone marrow transplant: rash
            o Patients who are having their own blood cells collected: bone pain, fever, and headache
            o Patients with severe chronic neutropenia: pain, decreased red blood cells, nose bleed, diarrhea, reduced
                 sensation, and hair loss
        These are not all the possible side effects of NEUPOGEN. Call your healthcare provider for medical advice about side
        effects. You may report side effects to FDA at 1-800-FDA-1088.
        How should I store NEUPOGEN?
         Store NEUPOGEN in the refrigerator between 36˚F to 46˚F (2˚C to 8˚C).
         Do not freeze.
         Keep NEUPOGEN in the original carton to protect from light or physical damage. Do not leave NEUPOGEN in
             direct sunlight.
         Do not shake NEUPOGEN.
         Take NEUPOGEN out of the refrigerator 30 minutes before use and allow it to reach room temperature before
             preparing an injection.
         Throw away (dispose of) any NEUPOGEN that has been left at room temperature for longer than 24 hours.
         After you inject your dose, throw away (dispose of) any unused NEUPOGEN left in the vials or prefilled syringes.
             Do not save unused NEUPOGEN in the vials or prefilled syringes for later use.
        Keep NEUPOGEN out of the reach of children.
        General information about the safe and effective use of NEUPOGEN.
        Medicines are sometimes prescribed for purposes other than those listed in a Patient Information leaflet. Do not use
        NEUPOGEN for a condition for which it was not prescribed. Do not give NEUPOGEN to other people, even if they
        have the same symptoms that you have. It may harm them. You can ask your pharmacist or healthcare provider for
        information about NEUPOGEN that is written for healthcare professionals.
        What are the ingredients in NEUPOGEN?
        Active ingredient: filgrastim
        Inactive ingredients: acetate, polysorbate 80, sodium, sorbitol, and water for Injection
        Manufactured by:
        Amgen Inc., One Amgen Center Drive, Thousand Oaks, California 91320-1799 U.S.A.
        US License No. 1080

        Patent: http://pat.amgen.com/neupogen/




Reference ID: 4279461
               Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 222 of 266 PageID #: 808


         1991-2018 Amgen Inc. All rights reserved.
        1xxxxxx v16




      This Patient Information has been approved by the U.S. Food and Drug Administration.   Revised: 06/2018




Reference ID: 4279461
Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 223 of 266 PageID #: 809




                     EXHIBIT 9
               Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 224 of 266 PageID #: 810
      HIGHLIGHTS OF PRESCRIBING INFORMATION
      These highlights do not include all the information needed to use                   --------------------- DOSAGE FORMS AND STRENGTHS----------------------
      NIVESTYM safely and effectively. See full prescribing information for               Vial
      NIVESTYM.                                                                            Injection: 300 mcg/mL in a single-dose vial (3)
                                                                                           Injection: 480 mcg/1.6 mL in a single-dose vial (3)
      NIVESTYM™ (filgrastim-aafi) injection, for subcutaneous or intravenous
      use                                                                                 Prefilled Syringe
      Initial U.S. Approval: 2018                                                          Injection: 300 mcg/0.5 mL in a single-dose prefilled syringe (3)
      NIVESTYM (filgrastim-aafi) is biosimilar* to NEUPOGEN (filgrastim).                  Injection: 480 mcg/0.8 mL in a single-dose prefilled syringe (3)

      --------------------------- INDICATIONS AND USAGE----------------------------       ------------------------------ CONTRAINDICATIONS ------------------------------
      NIVESTYM is a leukocyte growth factor indicated to                                  Patients with a history of serious allergic reactions to human granulocyte
       Decrease the incidence of infection‚ as manifested by febrile neutropenia‚        colony-stimulating factors such as filgrastim products or pegfilgrastim products.
           in patients with nonmyeloid malignancies receiving myelosuppressive            (4)
           anti-cancer drugs associated with a significant incidence of severe
           neutropenia with fever. (1.1)
                                                                                          ----------------------- WARNINGS AND PRECAUTIONS -----------------------
       Reduce the time to neutrophil recovery and the duration of fever, following        Fatal splenic rupture: Evaluate patients who report left upper abdominal or
           induction or consolidation chemotherapy treatment of patients with acute            shoulder pain for an enlarged spleen or splenic rupture. (5.1)
           myeloid leukemia (AML). (1.2)
                                                                                           Acute respiratory distress syndrome (ARDS): Evaluate patients who
       Reduce the duration of neutropenia and neutropenia-related clinical
                                                                                               develop fever and lung infiltrates or respiratory distress for ARDS.
           sequelae‚ e.g.‚ febrile neutropenia, in patients with nonmyeloid
                                                                                           Discontinue NIVESTYM in patients with ARDS. (5.2)
           malignancies undergoing myeloablative chemotherapy followed by bone
           marrow transplantation (BMT). (1.3)                                             Serious allergic reactions, including anaphylaxis: Permanently discontinue
                                                                                               NIVESTYM in patients with serious allergic reactions. (5.3)
       Mobilize autologous hematopoietic progenitor cells into the peripheral
           blood for collection by leukapheresis. (1.4)                                    Fatal sickle cell crises: Have occurred. (5.4)
                                                                                           Glomerulonephritis: Evaluate and consider dose-reduction or interruption
       Reduce the incidence and duration of sequelae of severe neutropenia (e.g.‚
           fever‚ infections‚ oropharyngeal ulcers) in symptomatic patients with               of NIVESTYM if causality is likely. (5.5)
           congenital neutropenia‚ cyclic neutropenia‚ or idiopathic neutropenia. (1.5)
                                                                                          ------------------------------ ADVERSE REACTIONS ------------------------------
                                                                                          Most common adverse reactions in patients:
      -----------------------DOSAGE AND ADMINISTRATION -----------------------
       Patients with cancer receiving myelosuppressive chemotherapy or                    With nonmyeloid malignancies receiving myelosuppressive anti-cancer
                                                                                               drugs (≥ 5% difference in incidence compared to placebo) are pyrexia,
           induction and/or consolidation chemotherapy for AML.
                                                                                               pain, rash, cough, and dyspnea. (6.1)
           o Recommended starting dose is 5 mcg/kg/day subcutaneous injection,
               short intravenous infusion (15 to 30 minutes), or continuous                With AML (≥ 2% difference in incidence) are pain, epistaxis and rash.
               intravenous infusion. See Full Prescribing Information for                      (6.1)
               recommended dosage adjustments and timing of administration. (2.1)          With nonmyeloid malignancies undergoing myeloablative chemotherapy
       Patients with cancer undergoing bone marrow transplantation.                           followed by BMT (≥ 5% difference in incidence) is rash. (6.1)
           o 10 mcg/kg/day given as an intravenous infusion no longer than 24              Undergoing peripheral blood progenitor cell mobilization and collection
               hours. See Full Prescribing Information for recommended dosage                  (≥ 5% incidence) are bone pain, pyrexia and headache. (6.1)
               adjustments and timing of administration. (2.2)                             With severe chronic neutropenia (SCN) (≥ 5% difference in incidence) are
       Patients undergoing autologous peripheral blood progenitor cell                        pain, anemia, epistaxis, diarrhea, hypoesthesia and alopecia. (6.1)
            collection and therapy.
           o 10 mcg/kg/day subcutaneous injection. (2.3)                                  To report SUSPECTED ADVERSE REACTIONS, contact Pfizer Inc at 1-
           o Administer for at least 4 days before first leukapheresis procedure and      800-438-1985 or FDA at 1-800-FDA-1088 or www.fda.gov/medwatch.
               continue until last leukapheresis. (2.3)
       Patients with congenital neutropenia.                                             See 17 for PATIENT COUNSELING INFORMATION and
           o Recommended starting dose is 6 mcg/kg subcutaneous injection                 FDA-approved patient labeling.
               twice daily. (2.4)
       Patients with cyclic or idiopathic neutropenia.                                   *Biosimilar means that the biological product is approved based on data
           o Recommended starting dose is 5 mcg/kg subcutaneous injection                 demonstrating that it is highly similar to an FDA-approved biological product,
               daily. (2.4)                                                               known as a reference product, and that there are no clinically meaningful
       Direct administration of less than 0.3 mL (180 mcg) using                         differences between the biosimilar product and the reference product.
           NIVESTYM prefilled syringe is not recommended due to potential for             Biosimilarity of NIVESTYM has been demonstrated for the condition(s) of
           dosing errors. (2.5)                                                           use (e.g. indication(s), dosing regimen(s)), strength(s), dosage form(s), and
                                                                                          route(s) of administration described in its Full Prescribing Information.


                                                                                                                                                       Revised: 7/2018




Reference ID: 4294542
              Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 225 of 266 PageID #: 811
     FULL PRESCRIBING INFORMATION: CONTENTS*

      1   INDICATIONS AND USAGE                                     6    ADVERSE REACTIONS
          1.1  Patients with Cancer Receiving                            6.1  Clinical Trials Experience
               Myelosuppressive Chemotherapy                             6.2  Immunogenicity
          1.2  Patients with Acute Myeloid Leukemia                      6.3  Postmarketing Experience
               Receiving Induction or Consolidation                 8    USE IN SPECIFIC POPULATIONS
               Chemotherapy                                              8.1  Pregnancy
          1.3  Patients with Cancer Undergoing Bone                      8.2  Lactation
               Marrow Transplantation                                    8.4  Pediatric Use
          1.4  Patients Undergoing Autologous Peripheral                 8.5  Geriatric Use
               Blood Progenitor Cell Collection and Therapy         10   OVERDOSAGE
          1.5  Patients with Severe Chronic Neutropenia             11   DESCRIPTION
      2   DOSAGE AND ADMINISTRATION                                 12   CLINICAL PHARMACOLOGY
          2.1  Dosage in Patients with Cancer Receiving                  12.1 Mechanism of Action
               Myelosuppressive Chemotherapy or Induction                12.2 Pharmacodynamics
               and/or Consolidation Chemotherapy for AML                 12.3 Pharmacokinetics
          2.2  Dosage in Patients with Cancer Undergoing            13   NONCLINICAL TOXICOLOGY
               Bone Marrow Transplantation                               13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
          2.3  Dosage in Patients Undergoing Autologous                  13.2 Animal Toxicology and Pharmacology
               Peripheral Blood Progenitor Cell Collection and      14   CLINICAL STUDIES
               Therapy                                                   14.1 Patients with Cancer Receiving Myelosuppressive
          2.4  Dosage in Patients with Severe Chronic Neutropenia             Chemotherapy
          2.5  Important Administration Instructions                     14.2 Patients with Acute Myeloid Leukemia Receiving
      3   DOSAGE FORMS AND STRENGTHS                                          Induction or Consolidation Chemotherapy
      4   CONTRAINDICATIONS                                              14.3 Patients with Cancer Undergoing Bone Marrow
      5   WARNINGS AND PRECAUTIONS                                            Transplantation
          5.1  Splenic Rupture                                           14.4 Patients Undergoing Autologous Peripheral Blood
          5.2  Acute Respiratory Distress Syndrome                            Progenitor Cell Collection and Therapy
          5.3  Serious Allergic Reactions                                14.5 Patients with Severe Chronic Neutropenia
          5.4  Sickle Cell Disorders                                16   HOW SUPPLIED/STORAGE AND HANDLING
          5.5  Glomerulonephritis                                   17   PATIENT COUNSELING INFORMATION
          5.6  Alveolar Hemorrhage and Hemoptysis
          5.7  Capillary Leak Syndrome
                                                                    * Sections or subsections omitted from the full prescribing information are not
          5.8  Patients with Severe Chronic Neutropenia
                                                                    listed.
          5.9  Thrombocytopenia
          5.10 Leukocytosis
          5.11 Cutaneous Vasculitis
          5.12 Potential Effect on Malignant Cells
          5.13 Simultaneous Use with Chemotherapy and Radiation
               Therapy Not Recommended
          5.14 Nuclear Imaging




Reference ID: 4294542
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 226 of 266 PageID #: 812


                  FULL PRESCRIBING INFORMATION

                  1       INDICATIONS AND USAGE

                  1.1      Patients with Cancer Receiving Myelosuppressive Chemotherapy
                  NIVESTYM is indicated to decrease the incidence of infection‚ as manifested by febrile
                  neutropenia‚ in patients with nonmyeloid malignancies receiving myelosuppressive anti-cancer
                  drugs associated with a significant incidence of severe neutropenia with fever [see Clinical Studies
                  (14.1)].

                  1.2     Patients with Acute Myeloid Leukemia Receiving Induction or Consolidation
                  Chemotherapy
                  NIVESTYM is indicated for reducing the time to neutrophil recovery and the duration of fever,
                  following induction or consolidation chemotherapy treatment of patients with acute myeloid
                  leukemia (AML) [see Clinical Studies (14.2)].

                  1.3      Patients with Cancer Undergoing Bone Marrow Transplantation
                  NIVESTYM is indicated to reduce the duration of neutropenia and neutropenia-related clinical
                  sequelae‚ e.g.‚ febrile neutropenia, in patients with nonmyeloid malignancies undergoing
                  myeloablative chemotherapy followed by bone marrow transplantation [see Clinical Studies
                  (14.3)].

                  1.4     Patients Undergoing Autologous Peripheral Blood Progenitor Cell Collection and
                  Therapy
                  NIVESTYM is indicated for the mobilization of autologous hematopoietic progenitor cells into
                  the peripheral blood for collection by leukapheresis [see Clinical Studies (14.4)].

                  1.5      Patients with Severe Chronic Neutropenia
                  NIVESTYM is indicated for chronic administration to reduce the incidence and duration of
                  sequelae of neutropenia (e.g.‚ fever‚ infections‚ oropharyngeal ulcers) in symptomatic patients
                  with congenital neutropenia‚ cyclic neutropenia‚ or idiopathic neutropenia [see Clinical Studies
                  (14.5)].

                  2       DOSAGE AND ADMINISTRATION

                  2.1      Dosage in Patients with Cancer Receiving Myelosuppressive Chemotherapy or
                  Induction and/or Consolidation Chemotherapy for AML
                  The recommended starting dosage of NIVESTYM is 5 mcg/kg/day‚ administered as a single daily
                  injection by subcutaneous injection‚ by short intravenous infusion (15 to 30 minutes)‚ or by
                  continuous intravenous infusion. Obtain a complete blood count (CBC) and platelet count before
                  instituting NIVESTYM therapy and monitor twice weekly during therapy. Consider dose escalation
                  in increments of 5 mcg/kg for each chemotherapy cycle‚ according to the duration and severity of
                  the absolute neutrophil count (ANC) nadir. Recommend stopping NIVESTYM if the ANC increases
                  beyond 10‚000/mm3 [see Warnings and Precautions (5.10)].

                  Administer NIVESTYM at least 24 hours after cytotoxic chemotherapy. Do not administer
                  NIVESTYM within the 24-hour period prior to chemotherapy [see Warnings and Precautions
                  (5.13)]. A transient increase in neutrophil count is typically seen 1 to 2 days after initiation of
                  NIVESTYM therapy. Therefore, to ensure a sustained therapeutic response‚ administer
                  NIVESTYM daily for up to 2 weeks or until the ANC has reached 10‚000/mm3 following the
                  expected chemotherapy-induced neutrophil nadir. The duration of NIVESTYM therapy needed to
                  attenuate chemotherapy-induced neutropenia may be dependent on the myelosuppressive potential
                  of the chemotherapy regimen employed.




Reference ID: 4294542
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 227 of 266 PageID #: 813

                  2.2     Dosage in Patients with Cancer Undergoing Bone Marrow Transplantation
                  The recommended dosage of NIVESTYM following bone marrow transplantation (BMT) is
                  10 mcg/kg/day given as an intravenous infusion no longer than 24 hours. Administer the first
                  dose of NIVESTYM at least 24 hours after cytotoxic chemotherapy and at least 24 hours after
                  bone marrow infusion. Monitor CBCs and platelet counts frequently following marrow
                  transplantation.

                  During the period of neutrophil recovery‚ titrate the daily dosage of NIVESTYM against the
                  neutrophil response (see Table 1).

                  Table 1. Recommended Dosage Adjustments During Neutrophil Recovery in Patients with
                  Cancer Following BMT
                    Absolute Neutrophil Count                 NIVESTYM Dosage Adjustment
                                                                                    a
                   When ANC greater than 1000/mm3 for         Reduce to 5 mcg/kg/day
                   3 consecutive days
                   Then, if ANC remains greater than 1000/mm3 Discontinue NIVESTYM
                   for 3 more consecutive days
                   Then, if ANC decreases to less than        Resume at 5 mcg/kg/day
                   1000/mm3
                  a
                    If ANC decreases to less than 1000/mm3 at any time during the 5 mcg/kg/day administration‚
                  increase NIVESTYM to 10 mcg/kg/day‚ and then follow the above steps.

                  2.3     Dosage in Patients Undergoing Autologous Peripheral Blood Progenitor Cell
                  Collection and Therapy
                  The recommended dosage of NIVESTYM for the mobilization of autologous peripheral blood
                  progenitor cells (PBPC) is 10 mcg/kg/day given by subcutaneous injection. Administer
                  NIVESTYM for at least 4 days before the first leukapheresis procedure and continue until the last
                  leukapheresis. Although the optimal duration of NIVESTYM administration and leukapheresis
                  schedule have not been established‚ administration of filgrastim for 6 to 7 days with leukaphereses
                  on days 5‚ 6‚ and 7 was found to be safe and effective [see Clinical Studies (14.4)]. Monitor
                  neutrophil counts after 4 days of NIVESTYM‚ and discontinue NIVESTYM if the white blood cell
                  (WBC) count rises to greater than 100‚000/mm3.

                  2.4            Dosage in Patients with Severe Chronic Neutropenia
                  Prior to starting NIVESTYM in patients with suspected chronic neutropenia, confirm the diagnosis
                  of severe chronic neutropenia (SCN) by evaluating serial CBCs with differential and platelet counts‚
                  and evaluating bone marrow morphology and karyotype. The use of NIVESTYM prior to
                  confirmation of a correct diagnosis of SCN may impair diagnostic efforts and may thus impair or
                  delay evaluation and treatment of an underlying condition‚ other than SCN‚ causing the neutropenia.

                  The recommended starting dosage in patients with Congenital Neutropenia is 6 mcg/kg as a
                  twice daily subcutaneous injection and the recommended starting dosage in patients with
                  Idiopathic or Cyclic Neutropenia is 5 mcg/kg as a single daily subcutaneous injection.

                  Dosage Adjustments in Patients with Severe Chronic Neutropenia
                  Chronic daily administration is required to maintain clinical benefit. Individualize the dosage
                  based on the patient’s clinical course as well as ANC. In the SCN postmarketing surveillance
                  study, the reported median daily doses of filgrastim were: 6 mcg/kg (congenital neutropenia),
                  2.1 mcg/kg (cyclic neutropenia), and 1.2 mcg/kg (idiopathic neutropenia). In rare instances,
                  patients with congenital neutropenia have required doses of filgrastim greater than or equal to
                  100 mcg/kg/day.




Reference ID: 4294542
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 228 of 266 PageID #: 814

                  Monitor CBCs for Dosage Adjustments
                  During the initial 4 weeks of NIVESTYM therapy and during the 2 weeks following any dosage
                  adjustment‚ monitor CBCs with differential and platelet counts. Once a patient is clinically stable‚
                  monitor CBCs with differential and platelet counts monthly during the first year of treatment.
                  Thereafter, if the patient is clinically stable, less frequent routine monitoring is recommended.

                  2.5           Important Administration Instructions
                  Patient self-administration and administration by a caregiver may benefit from training by a
                  healthcare professional. Training should aim to demonstrate to those patients and caregivers how to
                  measure the dose using the prefilled syringe, and the focus should be on ensuring that a patient or
                  caregiver can successfully perform all of the steps in the Instructions for Use of NIVESTYM
                  prefilled syringe with BD UltraSafe Plus™ Passive Needle Guard. If a patient or caregiver is not
                  able to demonstrate that they can measure the dose and administer the product successfully, you
                  should consider whether the patient is an appropriate candidate for self-administration of
                  NIVESTYM [see Instructions for Use].

                  NIVESTYM prefilled syringe with BD UltraSafe Plus™ Passive Needle Guard is not designed to
                  allow for direct administration of doses of less than 0.3 mL (180 mcg). The spring-mechanism of
                  the needle guard apparatus affixed to the prefilled syringe interferes with the visibility of the
                  graduation markings on the syringe barrel corresponding to 0.1 mL and 0.2 mL. The visibility of
                  these markings is necessary to accurately measure doses of NIVESTYM less than 0.3 mL (180 mcg)
                  for direct administration. Thus, the direct administration to patients requiring doses of less than
                  0.3 mL (180 mcg) is not recommended due to the potential for dosing errors. For direct
                  administration of doses less than 0.3 mL (180 mcg) use NIVESTYM single-dose vial.

                  NIVESTYM is supplied in single-dose vials (for subcutaneous use or intravenous infusion) and
                  single-dose prefilled syringes (for subcutaneous use) [see Dosage Forms and Strengths (3)]. Prior to
                  use‚ remove the vial or prefilled syringe from the refrigerator and allow NIVESTYM to reach room
                  temperature for a minimum of 30 minutes and a maximum of 24 hours. Discard any vial or prefilled
                  syringe left at room temperature for greater than 24 hours. Visually inspect NIVESTYM for
                  particulate matter and discoloration prior to administration (the solution is clear and colorless). Do
                  not administer NIVESTYM if particulates or discoloration are observed.

                  Discard unused portion of NIVESTYM in vials or prefilled syringes; do not re-enter the vial. Do
                  not save unused drug for later administration.

                  Subcutaneous Injection
                  Inject NIVESTYM subcutaneously in the outer area of upper arms, abdomen, thighs, or upper
                  outer areas of the buttock. If patients or caregivers are to administer NIVESTYM, instruct them in
                  appropriate injection technique and ask them to follow the subcutaneous injection procedures in
                  the Instructions for Use for the vial or prefilled syringe [see Patient Counseling Information (17)].

                  Training by the healthcare provider should aim to demonstrate to those patients and caregivers how
                  to measure the dose of NIVESTYM, and the focus should be on ensuring that a patient or caregiver
                  can successfully perform all of the steps in the Instructions for Use for the vial or prefilled syringe.
                  If a patient or caregiver is not able to demonstrate that they can measure the dose and administer
                  the product successfully, you should consider whether the patient is an appropriate candidate for
                  self-administration of NIVESTYM or whether the patient would benefit from a different
                  NIVESTYM presentation. If a patient or caregiver experiences difficulty measuring the required
                  dose, especially if it is other than the entire contents of the NIVESTYM prefilled syringe, use of the
                  NIVESTYM vial may be considered.

                  If the patient or caregiver misses a dose of NIVESTYM, instruct them to contact their healthcare
                  provider.



Reference ID: 4294542
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 229 of 266 PageID #: 815

                  Administration Instructions for the Prefilled Syringe
                  The NIVESTYM syringe plunger stopper and needle cover are not made with natural rubber latex.

                  Administration Instructions for Dilution (Vial Only)
                  If required for intravenous administration‚ NIVESTYM (vial only) may be diluted in 5%
                  Dextrose Injection, USP from a concentration of 300 mcg/mL to 5 mcg/mL (do not dilute to a
                  final concentration less than 5 mcg/mL). NIVESTYM diluted to concentrations from 5 mcg/mL
                  to 15 mcg/mL should be protected from adsorption to plastic materials by the addition of
                  Albumin (Human) to a final concentration of 2 mg/mL. When diluted in 5% Dextrose Injection,
                  USP or 5% Dextrose plus Albumin (Human)‚ NIVESTYM is compatible with glass bottles‚
                  polyvinyl chloride (PVC) and polyolefin intravenous bags‚ and polypropylene syringes. Do not
                  dilute with saline at any time because the product may precipitate.

                  Diluted NIVESTYM solution can be stored at room temperature for up to 24 hours. This 24 hour
                  time period includes the time during room temperature storage of the infusion solution and the
                  duration of the infusion.

                  3             DOSAGE FORMS AND STRENGTHS

                  Vial:
                         Injection: 300 mcg/mL of a clear, colorless solution in a single-dose vial
                         Injection: 480 mcg/1.6 mL of a clear, colorless solution in a single-dose vial

                  Prefilled Syringe:
                         Injection: 300 mcg/0.5 mL of a clear, colorless solution in a single-dose prefilled syringe
                          with BD UltraSafe Plus™ Passive Needle Guard
                         Injection: 480 mcg/0.8 mL of a clear, colorless solution in a single-dose prefilled syringe
                          with BD UltraSafe Plus™ Passive Needle Guard

                  4             CONTRAINDICATIONS

                  NIVESTYM is contraindicated in patients with a history of serious allergic reactions to human
                  granulocyte colony-stimulating factors such as filgrastim products or pegfilgrastim products [see
                  Warnings and Precautions (5.3)].

                  5             WARNINGS AND PRECAUTIONS

                  5.1           Splenic Rupture
                  Splenic rupture, including fatal cases, has been reported following the administration of filgrastim
                  products. Evaluate patients who report left upper abdominal or shoulder pain for an enlarged spleen
                  or splenic rupture.

                  5.2          Acute Respiratory Distress Syndrome
                  Acute respiratory distress syndrome (ARDS) has been reported in patients receiving filgrastim
                  products. Evaluate patients who develop fever and lung infiltrates or respiratory distress for ARDS.
                  Discontinue NIVESTYM in patients with ARDS.

                  5.3           Serious Allergic Reactions
                  Serious allergic reactions, including anaphylaxis, have been reported in patients receiving filgrastim
                  products. The majority of reported events occurred upon initial exposure. Provide symptomatic
                  treatment for allergic reactions. Allergic reactions, including anaphylaxis, in patients receiving
                  filgrastim products can recur within days after the discontinuation of initial anti-allergic treatment.
                  Permanently discontinue NIVESTYM in patients with serious allergic reactions. NIVESTYM is




Reference ID: 4294542
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 230 of 266 PageID #: 816

                  contraindicated in patients with a history of serious allergic reactions to human granulocyte colony-
                  stimulating factors such as filgrastim or pegfilgrastim.

                  5.4           Sickle Cell Disorders
                  Severe and sometimes fatal sickle cell crises can occur in patients with sickle cell disorders
                  receiving filgrastim products. Discontinue NIVESTYM if sickle cell crisis occurs.

                  5.5           Glomerulonephritis
                  Glomerulonephritis has occurred in patients receiving filgrastim products. The diagnoses were
                  based upon azotemia, hematuria (microscopic and macroscopic), proteinuria, and renal biopsy.
                  Generally, events of glomerulonephritis resolved after dose reduction or discontinuation of
                  filgrastim products. If glomerulonephritis is suspected, evaluate for cause. If causality is likely,
                  consider dose-reduction or interruption of NIVESTYM.

                  5.6          Alveolar Hemorrhage and Hemoptysis
                  Alveolar hemorrhage manifesting as pulmonary infiltrates and hemoptysis requiring hospitalization
                  have been reported in healthy donors treated with filgrastim products for peripheral blood
                  progenitor cell (PBPC) \ mobilization. Hemoptysis resolved with discontinuation of filgrastim
                  products. The use of NIVESTYM for PBPC mobilization in healthy donors is not an approved
                  indication.

                  5.7          Capillary Leak Syndrome
                  Capillary leak syndrome (CLS) has been reported after G-CSF administration, including filgrastim
                  products, and is characterized by hypotension, hypoalbuminemia, edema and hemoconcentration.
                  Episodes vary in frequency, severity and may be life-threatening if treatment is delayed. Patients
                  who develop symptoms of capillary leak syndrome should be closely monitored and receive
                  standard symptomatic treatment, which may include a need for intensive care.

                  5.8           Patients with Severe Chronic Neutropenia
                  Confirm the diagnosis of SCN before initiating NIVESTYM therapy. Myelodysplastic syndrome
                  (MDS) and acute myelogenous leukemia (AML) have been reported to occur in the natural history
                  of congenital neutropenia without cytokine therapy. Cytogenetic abnormalities, transformation to
                  MDS, and AML have also been observed in patients treated with filgrastim products for SCN.
                  Based on available data including a postmarketing surveillance study, the risk of developing MDS
                  and AML appears to be confined to the subset of patients with congenital neutropenia. Abnormal
                  cytogenetics and MDS have been associated with the eventual development of myeloid leukemia.
                  The effect of filgrastim products on the development of abnormal cytogenetics and the effect of
                  continued filgrastim products administration in patients with abnormal cytogenetics or MDS are
                  unknown. If a patient with SCN develops abnormal cytogenetics or myelodysplasia‚ the risks and
                  benefits of continuing NIVESTYM should be carefully considered.

                  5.9        Thrombocytopenia
                  Thrombocytopenia has been reported in patients receiving filgrastim products. Monitor platelet
                  counts.

                  5.10         Leukocytosis

                  Patients with Cancer Receiving Myelosuppressive Chemotherapy
                  White blood cell counts of 100‚000/mm3 or greater were observed in approximately 2% of patients
                  receiving filgrastim at dosages above 5 mcg/kg/day. In patients with cancer receiving NIVESTYM
                  as an adjunct to myelosuppressive chemotherapy‚ to avoid the potential risks of excessive
                  leukocytosis‚ it is recommended that NIVESTYM therapy be discontinued if the ANC surpasses
                  10‚000/mm3 after the chemotherapy-induced ANC nadir has occurred. Monitor CBCs at least twice
                  weekly during therapy. Dosages of NIVESTYM that increase the ANC beyond 10‚000/mm3 may



Reference ID: 4294542
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 231 of 266 PageID #: 817

                  not result in any additional clinical benefit. In patients with cancer receiving myelosuppressive
                  chemotherapy‚ discontinuation of filgrastim therapy usually resulted in a 50% decrease in
                  circulating neutrophils within 1 to 2 days‚ with a return to pretreatment levels in 1 to 7 days.

                  Peripheral Blood Progenitor Cell Collection and Therapy
                  During the period of administration of NIVESTYM for PBPC mobilization in patients
                  with cancer, discontinue NIVESTYM if the leukocyte count rises to > 100,000/mm3.

                  5.11          Cutaneous Vasculitis
                  Cutaneous vasculitis has been reported in patients treated with filgrastim products. In most cases‚
                  the severity of cutaneous vasculitis was moderate or severe. Most of the reports involved patients
                  with SCN receiving long-term filgrastim therapy. Hold NIVESTYM therapy in patients with
                  cutaneous vasculitis. NIVESTYM may be started at a reduced dose when the symptoms resolve and
                  the ANC has decreased.

                  5.12          Potential Effect on Malignant Cells
                  NIVESTYM is a growth factor that primarily stimulates neutrophils. The granulocyte-colony­
                  stimulating factor (G-CSF) receptor through which NIVESTYM acts has also been found on tumor
                  cell lines. The possibility that NIVESTYM acts as a growth factor for any tumor type cannot be
                  excluded. The safety of filgrastim products in chronic myeloid leukemia (CML) and myelodysplasia
                  has not been established.

                  When NIVESTYM is used to mobilize PBPC‚ tumor cells may be released from the marrow and
                  subsequently collected in the leukapheresis product. The effect of reinfusion of tumor cells has not
                  been well studied‚ and the limited data available are inconclusive.

                  5.13         Simultaneous Use with Chemotherapy and Radiation Therapy Not
                  Recommended
                  The safety and efficacy of NIVESTYM given simultaneously with cytotoxic chemotherapy have not
                  been established. Because of the potential sensitivity of rapidly dividing myeloid cells to cytotoxic
                  chemotherapy‚ do not use NIVESTYM in the period 24 hours before through 24 hours after the
                  administration of cytotoxic chemotherapy [see Dosage and Administration (2.2)].

                  The safety and efficacy of NIVESTYM have not been evaluated in patients receiving concurrent
                  radiation therapy. Avoid the simultaneous use of NIVESTYM with chemotherapy and radiation
                  therapy.

                  5.14         Nuclear Imaging
                  Increased hematopoietic activity of the bone marrow in response to growth factor
                  therapy has been associated with transient positive bone-imaging changes. This should
                  be considered when interpreting bone-imaging results.

                   5.15 Aortitis
                  Aortitis has been reported in patients receiving filgrastim products. It may occur as early
                  as the first week after start of therapy. Manifestations may include generalized signs and
                  symptoms such as fever, abdominal pain, malaise, back pain, and increased
                  inflammatory markers (e.g., c-reactive protein and white blood cell count). Consider
                  aortitis in patients who develop these signs and symptoms without known etiology.
                  Discontinue NIVESTYM if aortitis is suspected.




Reference ID: 4294542
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 232 of 266 PageID #: 818

                  6            ADVERSE REACTIONS

                  The following serious adverse reactions are discussed in greater detail in other sections
                  of the labeling:

                          Splenic Rupture [see Warnings and Precautions (5.1)]
                          Acute Respiratory Distress Syndrome [see Warnings and Precautions (5.2)]
                          Serious Allergic Reactions [see Warnings and Precautions (5.3)]
                          Sickle Cell Disorders [see Warnings and Precautions (5.4)]
                          Glomerulonephritis [see Warnings and Precautions (5.5)]
                          Alveolar Hemorrhage and Hemoptysis [see Warnings and Precautions (5.6)]
                          Capillary Leak Syndrome [see Warnings and Precautions (5.7)]
                          Thrombocytopenia [see Warnings and Precautions (5.9)]
                          Leukocytosis [see Warnings and Precautions (5.10)]
                          Cutaneous Vasculitis [see Warnings and Precautions (5.11)]
                          Aortitis [see Warnings and Precautions (5.15)]

                  6.1          Clinical Trials Experience
                  Because clinical trials are conducted under widely varying conditions, adverse reaction rates
                  observed in the clinical trials of a drug cannot be directly compared with rates in the clinical trials
                  of another drug and may not reflect the rates observed in clinical practice.

                  Adverse Reactions in Patients with Cancer Receiving Myelosuppressive Chemotherapy
                  The following adverse reaction data in Table 2 are from three randomized, placebo-controlled
                  studies in patients with:
                          small cell lung cancer receiving standard dose chemotherapy with
                           cyclophosphamide‚ doxorubicin‚ and etoposide (Study 1)
                          small cell lung cancer receiving ifosfamide, doxorubicin‚ and etoposide (Study 2), and
                          non-Hodgkin’s lymphoma (NHL) receiving doxorubicin, cyclophosphamide, vindesine,
                           bleomycin, methylprednisolone, and methotrexate (“ACVBP”) or mitoxantrone, ifosfamide,
                           mitoguazone, teniposide, methotrexate, folinic acid, methylprednisolone, and methotrexate
                           (“VIM3”) (Study 3).

                  A total of 451 patients were randomized to receive subcutaneous filgrastim 230 mcg/m2 (Study 1),
                  240 mcg/m2 (Study 2) or 4 or 5 mcg/kg/day (Study 3) (n = 294) or placebo (n = 157). The patients in
                  these studies were median age 61 (range 29 to 78) years and 64% were male. The ethnicity was 95%
                  Caucasian, 4% African American, and 1% Asian.




Reference ID: 4294542
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 233 of 266 PageID #: 819

                  Table 2. Adverse Reactions in Patients with Cancer Receiving Myelosuppressive
                  Chemotherapy (With ≥ 5% Higher Incidence in Filgrastim Compared to Placebo)
                   System Organ Class                                            Filgrastim                   Placebo
                   Preferred Term                                                (N = 294)                   (N = 157)
                   Blood and lymphatic system disorders
                      Thrombocytopenia                                              38%                         29%
                   Gastrointestinal disorders
                      Nausea                                                        43%                         32%
                   General disorders and administration site conditions
                      Pyrexia                                                       48%                         29%
                      Chest pain                                                    13%                          6%
                      Pain                                                          12%                          6%
                      Fatigue                                                       20%                         10%
                   Musculoskeletal and connective tissue disorders
                      Back pain                                                     15%                         8%
                      Arthralgia                                                     9%                         2%
                      Bone pain                                                     11%                         6%
                      Pain in extremity*                                             7%                         3%
                   Nervous system disorders
                      Dizziness                                                     14%                         3%
                   Respiratory, thoracic and mediastinal disorders
                      Cough                                                         14%                         8%
                      Dyspnea                                                       13%                         8%
                   Skin and subcutaneous tissue disorders
                      Rash                                                          14%                         5%
                   Investigations
                      Blood lactate dehydrogenase increased                          6%                         1%
                      Blood alkaline phosphatase increased                           6%                         1%
                  * Percent difference (Filgrastim – Placebo) was 4%.

                  Adverse events with ≥ 5% higher incidence in filgrastim patients compared to placebo and
                  associated with the sequelae of the underlying malignancy or cytotoxic chemotherapy delivered
                  included anemia, constipation, diarrhea, oral pain, vomiting, asthenia, malaise, edema peripheral,
                  hemoglobin decreased, decreased appetite, oropharyngeal pain, and alopecia.

                  Adverse Reactions in Patients with Acute Myeloid Leukemia
                  Adverse reaction data below are from a randomized, double-blind, placebo-controlled study in
                  patients with AML (Study 4) who received an induction chemotherapy regimen of intravenous
                  daunorubicin days 1, 2, and 3; cytosine arabinoside days 1 to 7; and etoposide days 1 to 5 and up to
                  3 additional courses of therapy (induction 2, and consolidation 1, 2) of intravenous daunorubicin,
                  cytosine arabinoside, and etoposide. The safety population included 518 patients randomized to
                  receive either 5 mcg/kg/day filgrastim (n = 257) or placebo (n = 261). The median age was 54
                  (range 16 to 89) years and 54% were male.

                  Adverse reactions with ≥ 2% higher incidence in filgrastim patients compared to placebo included
                  epistaxis, back pain, pain in extremity, erythema, and rash maculo-papular.

                  Adverse events with ≥ 2% higher incidence in filgrastim patients compared to placebo and
                  associated with the sequelae of the underlying malignancy or cytotoxic chemotherapy included
                  diarrhea, constipation, and transfusion reaction.

                  Adverse Reactions in Patients with Cancer Undergoing Bone Marrow Transplantation
                  The following adverse reaction data are from one randomized, no treatment-controlled study in
                  patients with acute lymphoblastic leukemia or lymphoblastic lymphoma receiving high-dose
                  chemotherapy (cyclophosphamide or cytarabine, and melphalan) and total body irradiation
                  (Study 5) and one randomized, no treatment controlled study in patients with Hodgkin's disease


Reference ID: 4294542
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 234 of 266 PageID #: 820

                  (HD) and NHL undergoing high-dose chemotherapy and autologous bone marrow transplantation
                  (Study 6). Patients receiving autologous bone marrow transplantation only were included in the
                  analysis. A total of 100 patients received either 30 mcg/kg/day as a 4 hour infusion (Study 5) or 10
                  mcg/kg/day or 30 mcg/kg/day as a 24 hour infusion (Study 6) filgrastim (n = 72), no treatment
                  control or placebo (n = 28). The median age was 30 (range 15 to 57) years, 57% were male.

                  Adverse reactions with ≥ 5% higher incidence in filgrastim patients compared to patients receiving
                  no filgrastim included rash and hypersensitivity.

                  Adverse reactions in patients receiving intensive chemotherapy followed by autologous BMT with
                  ≥ 5% higher incidence in filgrastim patients compared to patients receiving no filgrastim included
                  thrombocytopenia, anemia, hypertension, sepsis, bronchitis, and insomnia.

                  Adverse Reactions in Patients with Cancer Undergoing Autologous Peripheral Blood
                  Progenitor Cell Collection
                  The adverse reaction data in Table 3 are from a series of 7 trials in patients with cancer undergoing
                  mobilization of autologous peripheral blood progenitor cells for collection by leukapheresis.
                  Patients (n = 166) in all these trials underwent a similar mobilization/collection regimen: filgrastim
                  was administered for 6 to 8 days‚ in most cases the apheresis procedure occurred on days 5‚ 6, and
                  7. The dosage of filgrastim ranged between 5 to 30 mcg/kg/day and was administered
                  subcutaneously by injection or continuous infusion. The median age was 39 (range 15 to 67) years,
                  and 48% were male.

                   Table 3. Adverse Reactions in Patients with Cancer Undergoing Autologous PBPC in the
                   Mobilization Phase (≥ 5% Incidence in Filgrastim Patients)
                    System Organ Class                                             Mobilization Phase
                    Preferred Term                                                     (N = 166)
                        Musculoskeletal and connective tissue disorders
                           Bone pain                                                                 30%
                        General disorders and administration site conditions
                           Pyrexia                                                                   16%
                        Investigations
                           Blood alkaline phosphatase increased                                      11%
                        Nervous system disorders
                           Headache                                                                  10%

                  Adverse Reactions in Patients with Severe Chronic Neutropenia
                  The following adverse reaction data were identified in a randomized, controlled study in patients
                  with SCN receiving filgrastim (Study 7). 123 patients were randomized to a 4 month observation
                  period followed by subcutaneous filgrastim treatment or immediate subcutaneous filgrastim
                  treatment. The median age was 12 years (range 7 months to 76 years) and 46% were male. The
                  dosage of filgrastim was determined by the category of neutropenia. Initial dosage of filgrastim:

                            Idiopathic neutropenia: 3.6 mcg/kg/day
                            Cyclic neutropenia: 6 mcg/kg/day
                            Congenital neutropenia: 6 mcg/kg/day divided 2 times per day

                  The dosage was increased incrementally to 12 mcg/kg/day divided 2 times per day if there was no
                  response.

                  Adverse reactions with ≥ 5% higher incidence in filgrastim patients compared to patients receiving
                  no filgrastim included arthralgia, bone pain, back pain, muscle spasms, musculoskeletal pain, pain
                  in extremity, splenomegaly, anemia, upper respiratory tract infection, and urinary tract infection
                  (upper respiratory tract infection and urinary tract infection were higher in the filgrastim arm, total



Reference ID: 4294542
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 235 of 266 PageID #: 821

                  infection related events were lower in filgrastim treated patients), epistaxis, chest pain, diarrhea,
                  hypoesthesia, and alopecia.

                  6.2           Immunogenicity

                  As with all therapeutic proteins, there is a potential for immunogenicity. The detection of antibody
                  formation is highly dependent on the sensitivity and specificity of the assay. Additionally, the
                  observed incidence of antibody (including neutralizing antibody) positivity in an assay may be
                  influenced by several factors, including assay methodology, sample handling, timing of sample
                  collection, concomitant medications, and underlying disease. For these reasons, comparison of the
                  incidence of antibodies to filgrastim in the studies described below with the incidence of antibodies
                  in other studies or to other products may be misleading.

                  The incidence of antibody development in patients receiving filgrastim products has not been
                  adequately determined. While available data suggest that a small proportion of patients developed
                  binding antibodies to filgrastim products, the nature and specificity of these antibodies has not been
                  adequately studied. In clinical studies using filgrastim, the incidence of antibodies binding to
                  filgrastim was 3% (11/333). In these 11 patients, no evidence of a neutralizing response was
                  observed using a cell-based bioassay.

                  Cytopenias resulting from an antibody response to exogenous growth factors have been reported on
                  rare occasions in patients treated with other recombinant growth factors.

                  6.3           Postmarketing Experience

                  The following adverse reactions have been identified during post-approval use of filgrastim
                  products. Because these reactions are reported voluntarily from a population of uncertain size, it is
                  not always possible to reliably estimate their frequency or establish a causal relationship to drug
                  exposure.

                         splenic rupture and splenomegaly (enlarged spleen) [see Warnings and Precautions (5.1)]
                         acute respiratory distress syndrome [see Warnings and Precautions (5.2)]
                         anaphylaxis [see Warnings and Precautions (5.3)]
                         sickle cell disorders [see Warnings and Precautions (5.4)]
                         glomerulonephritis [see Warnings and Precautions (5.5)]
                         alveolar hemorrhage and hemoptysis [see Warnings and Precautions (5.6)]
                         capillary leak syndrome [see Warnings and Precautions (5.7)]
                         leukocytosis [see Warnings and Precautions (5.10)]
                         cutaneous vasculitis [see Warnings and Precautions (5.11)]
                         Sweet’s syndrome (acute febrile neutrophilic dermatosis)
                         decreased bone density and osteoporosis in pediatric patients receiving chronic treatment
                          with filgrastim products.

                  8             USE IN SPECIFIC POPULATIONS

                  8.1           Pregnancy

                  Risk Summary

                  There are no adequate and well-controlled clinical studies in pregnant women, therefore the
                  potential risk to the fetus with the use of filgrastim products is unknown. Reports in the scientific
                  literature have described transplacental passage of filgrastim in pregnant women when administered
                  ≤ 30 hours prior to preterm delivery (≤ 30 weeks gestation). In animal reproduction studies, effects
                  of filgrastim on prenatal development have been studied in rats and rabbits. No malformations



Reference ID: 4294542
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 236 of 266 PageID #: 822

                  were observed in either species. No maternal or fetal effects were observed in pregnant rats at
                  doses up to 58 times the human doses. Filgrastim been shown to have adverse effects in pregnant
                  rabbits at doses 2 to 10 times higher than the human doses (see Data).

                  The estimated background risk of major birth defects and miscarriage for the indicated populations
                  is unknown. All pregnancies have a background risk of birth defect, loss, or other adverse
                  outcomes. In the U.S. general population, the estimated background risk of major birth defects and
                  miscarriage in clinically recognized pregnancies is 2-4% and 15-20%, respectively.

                  Data
                  Human data

                  Several observational studies based on the Severe Chronic Neutropenia International Registry
                  (SCNIR) described pregnancy outcomes in women with severe chronic neutropenia (SCN) who
                  were exposed to filgrastim products during pregnancy and women with SCN who were unexposed.
                  No major differences were seen between treated and untreated women with respect to pregnancy
                  outcome (including miscarriage and preterm labor), newborn complications (including birth weight)
                  and infections. Methodological limitations of these studies, include small sample size, and lack of
                  generalizability due to the underlying maternal condition.

                  Animal data
                  Effects of filgrastim on prenatal development have been studied in rats and rabbits. No
                  malformations were observed in either species. Filgrastim has been shown to have adverse effects in
                  pregnant rabbits at doses 2 to 10 times higher than the human doses. In pregnant rabbits showing
                  signs of maternal toxicity, reduced embryo-fetal survival (at 20 and 80 mcg/kg/day) and increased
                  abortions (at 80 mcg/kg/day) were observed. In pregnant rats, no maternal or fetal effects were
                  observed at doses up to 575 mcg/kg/day, which is approximately 58 times higher than the human
                  dose of 10 mcg/kg/day.

                  Offspring of rats administered filgrastim during the peri-natal and lactation periods exhibited a delay
                  in external differentiation and growth retardation (≥ 20 mcg/kg/day) and slightly reduced survival
                  rate (100 mcg/kg/day).

                  8.2          Lactation

                  Risk Summary

                  There is published literature documenting transfer of filgrastim products into human milk. There are
                  a few case reports describing the use of filgrastim products in breastfeeding mothers with no
                  adverse effects noted in the infants. There are no data on the effects of filgrastim products on milk
                  production. Other recombinant filgrastim products are secreted poorly into breast milk, and
                  filgrastim products are not absorbed orally by neonates. The developmental and health benefits of
                  breastfeeding should be considered along with the mother’s clinical need for NIVESTYM and any
                  potential adverse effects on the breastfed child from NIVESTYM or from the underlying maternal
                  condition.

                  8.4          Pediatric Use

                  NIVESTYM prefilled syringe with BD UltraSafe Plus™ Passive Needle Guard may not accurately
                  measure volumes less than 0.3 mL due to the needle spring mechanism design. Therefore, the direct
                  administration of a volume less than 0.3 mL using NIVESTYM prefilled syringe is not
                  recommended due to the potential for dosing errors. For direct administration of doses less than
                  0.3 mL (180 mcg) use NIVESTYM single-dose vial.




Reference ID: 4294542
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 237 of 266 PageID #: 823

                  In patients with cancer receiving myelosuppressive chemotherapy‚ 15 pediatric patients median age
                  2.6 (range 1.2 to 9.4) years with neuroblastoma were treated with myelosuppressive chemotherapy
                  (cyclophosphamide‚ cisplatin‚ doxorubicin‚ and etoposide) followed by subcutaneous filgrastim at
                  doses of 5, 10, or 15 mcg/kg/day for 10 days (n = 5/dose) (Study 8). The pharmacokinetics of
                  filgrastim in pediatric patients after chemotherapy were similar to those in adults receiving the same
                  weight-normalized doses, suggesting no age-related differences in the pharmacokinetics of
                  filgrastim. In this population‚ filgrastim was well-tolerated. There was one report of palpable
                  splenomegaly and one report of hepatosplenomegaly associated with filgrastim therapy; however‚
                  the only consistently reported adverse event was musculoskeletal pain‚ which is no different from
                  the experience in the adult population.

                  The safety and effectiveness of filgrastim have been established in pediatric patients with SCN [see
                  Clinical Studies (14.5)]. In a phase 3 study (Study 7) to assess the safety and efficacy of filgrastim
                  in the treatment of SCN, 123 patients with a median age of 12 years (range 7 months to 76 years)
                  were studied. Of the 123 patients, 12 were infants (7 months to 2 years of age), 49 were children
                  (2 to 12 years of age), and 9 were adolescents (12 to 16 years of age). Additional information is
                  available from a SCN postmarketing surveillance study, which includes long-term follow-up of
                  patients in the clinical studies and information from additional patients who entered directly into the
                  postmarketing surveillance study. Of the 731 patients in the surveillance study, 429 were pediatric
                  patients < 18 years of age (range 0.9 to 17) [see Indications and Usage (1.5), Dosage and
                  Administration (2.5), and Clinical Studies (14.5)].

                  Long-term follow-up data from the postmarketing surveillance study suggest that height and weight
                  are not adversely affected in patients who received up to 5 years of filgrastim treatment. Limited
                  data from patients who were followed in the phase 3 study for 1.5 years did not suggest alterations
                  in sexual maturation or endocrine function.

                  Pediatric patients with congenital types of neutropenia (Kostmann’s syndrome, congenital
                  agranulocytosis, or Schwachman-Diamond syndrome) have developed cytogenetic abnormalities
                  and have undergone transformation to MDS and AML while receiving chronic filgrastim treatment.
                  The relationship of these events to filgrastim administration is unknown [see Warnings and
                  Precautions (5.8) and Adverse Reactions (6)].

                  8.5          Geriatric Use

                  Among 855 subjects enrolled in 3 randomized, placebo-controlled trials of filgrastim-treated
                  patients receiving myelosuppressive chemotherapy, there were 232 subjects age 65 or older, and
                  22 subjects age 75 or older. No overall differences in safety or effectiveness were observed
                  between these subjects and younger subjects.

                  Clinical studies of filgrastim in other approved indications (i.e., BMT recipients, PBPC
                  mobilization, and SCN) did not include sufficient numbers of subjects aged 65 and older to
                  determine whether elderly subjects respond differently from younger subjects.

                  10           OVERDOSAGE

                  The maximum tolerated dose of filgrastim products has not been determined. In filgrastim clinical
                  trials of patients with cancer receiving myelosuppressive chemotherapy‚ WBC counts
                  > 100‚000/mm3 have been reported in less than 5% of patients‚ but were not associated with any
                  reported adverse clinical effects. Patients in the BMT studies received up to 138 mcg/kg/day
                  without toxic effects‚ although there was a flattening of the dose response curve above daily doses
                  of greater than 10 mcg/kg/day.




Reference ID: 4294542
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 238 of 266 PageID #: 824

                  11            DESCRIPTION

                  Filgrastim-aafi is a 175 amino acid human granulocyte colony-stimulating factor (G-CSF)
                  manufactured by recombinant DNA technology.

                  NIVESTYM is produced by Escherichia coli (E coli) bacteria into which has been inserted the
                  human granulocyte colony-stimulating factor gene. NIVESTYM has a molecular weight of
                  18‚799 daltons. The protein has an amino acid sequence that is identical to the natural sequence
                  predicted from human DNA sequence analysis‚ except for the addition of an N-terminal
                  methionine necessary for expression in E coli. Because NIVESTYM is produced in E coli‚ the
                  product is non-glycosylated and thus differs from G-CSF isolated from a human cell.

                  NIVESTYMis a sterile‚ clear‚ colorless‚ preservative-free liquid containing filgrastim-aafi
                  injection for subcutaneous or intravenous use. The product is available in single-dose vials and
                  prefilled syringes. The single-dose vials contain either 300 mcg/mL or 480 mcg/1.6 mL of
                  filgrastim-aafi. The single-dose prefilled syringes contain either 300 mcg/0.5 mL or
                  480 mcg/0.8 mL of filgrastim-aafi. See Table 4 below for product composition of each single-dose
                  vial or prefilled syringe.

                  Table 4. Product Composition
                                      300mcg/mL              480 mcg/1.6 mL      300 mcg/0.5 mL        480 mcg/0.8 mL
                                           Vial                   Vial               Syringe               Syringe

                    Filgrastim-aafi        300 mcg           480 mcg             300 mcg               480 mcg
                    Acetate                0.59 mg           0.94 mg             0.295 mg              0.472 mg
                    Polysorbate 80         0.04 mg           0.064 mg            0.02 mg               0.032 mg
                    Sodium                 0.035 mg          0.056 mg            0.0175 mg             0.028 mg
                    Sorbitol               50 mg             80 mg               25 mg                 40 mg
                    Water for Injection    1 mL              1.6 mL              0.5 mL                0.8 mL
                    USP
                    q.s. ad*
                  * quantity sufficient to make

                  12       CLINICAL PHARMACOLOGY

                  12.1     Mechanism of Action
                  Colony-stimulating factors are glycoproteins which act on hematopoietic cells by binding to
                  specific cell surface receptors and stimulating proliferation‚ differentiation commitment‚ and some
                  end-cell functional activation.

                  Endogenous G-CSF is a lineage-specific colony-stimulating factor that is produced by monocytes‚
                  fibroblasts, and endothelial cells. G-CSF regulates the production of neutrophils within the bone
                  marrow and affects neutrophil progenitor proliferation‚ differentiation, and selected end-cell
                  functions (including enhanced phagocytic ability‚ priming of the cellular metabolism associated
                  with respiratory burst‚ antibody-dependent killing, and the increased expression of some cell
                  surface antigens). G-CSF is not species-specific and has been shown to have minimal direct in
                  vivo or in vitro effects on the production or activity of hematopoietic cell types other than the
                  neutrophil lineage.

                  12.2    Pharmacodynamics
                  In phase 1 studies involving 96 patients with various non-myeloid malignancies‚ filgrastim
                  administration resulted in a dose-dependent increase in circulating neutrophil counts over the dose
                  range of 1 to 70 mcg/kg/day. This increase in neutrophil counts was observed whether filgrastim



Reference ID: 4294542
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 239 of 266 PageID #: 825

                  was administered intravenous (1 to 70 mcg/kg twice daily)‚ subcutaneous (1 to 3 mcg/kg once
                  daily)‚ or by continuous subcutaneous infusion (3 to 11 mcg/kg/day). With discontinuation of
                  filgrastim therapy‚ neutrophil counts returned to baseline in most cases within 4 days. Isolated
                  neutrophils displayed normal phagocytic (measured by zymosan-stimulated chemoluminescence)
                  and chemotactic (measured by migration under agarose using N-formyl-methionyl-leucyl­
                  phenylalanine [fMLP] as the chemotaxin) activity in vitro.

                  The absolute monocyte count was reported to increase in a dose-dependent manner in most
                  patients receiving filgrastim; however‚ the percentage of monocytes in the differential count
                  remained within the normal range. Absolute counts of both eosinophils and basophils did not
                  change and were within the normal range following administration of filgrastim. Increases in
                  lymphocyte counts following filgrastim administration have been reported in some normal
                  subjects and patients with cancer.

                  White blood cell (WBC) differentials obtained during clinical trials have demonstrated a shift
                  towards earlier granulocyte progenitor cells (left shift)‚ including the appearance of promyelocytes
                  and myeloblasts‚ usually during neutrophil recovery following the chemotherapy-induced nadir.
                  In addition‚ Dohle bodies‚ increased granulocyte granulation‚ and hypersegmented neutrophils
                  have been observed. Such changes were transient and were not associated with clinical sequelae,
                  nor were they necessarily associated with infection.

                  12.3     Pharmacokinetics
                  Filgrastim products exhibit nonlinear pharmacokinetics. Clearance is dependent on filgrastim
                  product concentration and neutrophil count: G-CSF receptor-mediated clearance is saturated by
                  high concentration of filgrastim products and is diminished by neutropenia. In addition, filgrastim
                  products are cleared by the kidney.

                  Subcutaneous administration of 3.45 mcg/kg and 11.5 mcg/kg of filgrastim resulted in maximum
                  serum concentrations of 4 and 49 ng/mL‚ respectively‚ within 2 to 8 hours. After intravenous
                  administration, the volume of distribution averaged 150 mL/kg and the elimination half-life was
                  approximately 3.5 hours in both normal subjects and cancer subjects. Clearance rates of filgrastim
                  were approximately 0.5 to 0.7 mL/minute/kg. Single parenteral doses or daily intravenous doses‚
                  over a 14-day period‚ resulted in comparable half-lives. The half-lives were similar for
                  intravenous administration (231 minutes‚ following doses of 34.5 mcg/kg) and for subcutaneous
                  administration (210 minutes‚ following filgrastim dosages of 3.45 mcg/kg). Continuous 24-hour
                  intravenous infusions of 20 mcg/kg over an 11 to 20-day period produced steady-state serum
                  concentrations of filgrastim with no evidence of drug accumulation over the time period
                  investigated. The absolute bioavailability of filgrastim after subcutaneous administration is 60% to
                  70%.

                  Specific Populations

                  Pediatric Patients
                  The pharmacokinetics of filgrastim in pediatric patients after chemotherapy are similar to those in
                  adult patients receiving the same weight-normalized doses, suggesting no age-related differences
                  in the pharmacokinetics of filgrastim [see Use in Specific Populations (8.4)].

                  Renal Impairment
                  In a study with healthy volunteers, subjects with moderate renal impairment, and subjects with
                  end-stage renal disease (n = 4 per group), higher serum concentrations were observed in subjects
                  with end-stage renal disease. However, dose adjustment in patients with renal impairment is not
                  necessary.




Reference ID: 4294542
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 240 of 266 PageID #: 826

                  Hepatic Impairment
                  Pharmacokinetics and pharmacodynamics of filgrastim are similar between subjects with hepatic
                  impairment and healthy subjects (n = 12/group). The study included 10 subjects with mild hepatic
                  impairment (Child-Pugh Class A) and 2 subjects with moderate hepatic impairment (Child-Pugh
                  Class B). Therefore, NIVESTYM dose adjustment for in patients with hepatic impairment is not
                  necessary.

                  13      NONCLINICAL TOXICOLOGY

                  13.1     Carcinogenesis, Mutagenesis, Impairment of Fertility
                  The carcinogenic potential of filgrastim products has not been studied. Filgrastim failed to induce
                  bacterial gene mutations in either the presence or absence of a drug metabolizing enzyme system.
                  Filgrastim had no observed effect on the fertility of male or female rats at doses up to 500 mcg/kg.

                  13.2     Animal Toxicology and Pharmacology
                  Filgrastim was administered to monkeys‚ dogs‚ hamsters‚ rats‚ and mice as part of a nonclinical
                  toxicology program, which included studies up to 1 year duration. In the repeated-dose studies‚
                  changes observed were attributable to the expected pharmacological actions of filgrastim (i.e.‚
                  dose-dependent increases in white blood cell counts‚ increased circulating segmented neutrophils‚
                  and increased myeloid:erythroid ratio in bone marrow). Histopathologic examination of the liver
                  and spleen revealed evidence of ongoing extramedullary granulopoiesis, and dose-related
                  increases in spleen weight were seen in all species. These changes all reversed after
                  discontinuation of treatment.

                  14      CLINICAL STUDIES

                  14.1     Patients with Cancer Receiving Myelosuppressive Chemotherapy
                  The safety and efficacy of filgrastim to decrease the incidence of infection‚ as manifested by
                  febrile neutropenia‚ in patients with nonmyeloid malignancies receiving myelosuppressive
                  anti-cancer drugs were established in a randomized‚ double-blind‚ placebo-controlled trial
                  conducted in patients with small cell lung cancer (Study 1).

                  In Study 1, patients received up to 6 cycles of intravenous chemotherapy including intravenous
                  cyclophosphamide and doxorubicin on day 1; and etoposide on days 1, 2, and 3 of 21 day cycles.
                  Patients were randomized to receive filgrastim (n = 99) at a dose of 230 mcg/m2 (4 to
                  8 mcg/kg/day) or placebo (n = 111). Study drug was administered subcutaneously daily beginning
                  on day 4, for a maximum of 14 days. A total of 210 patients were evaluable for efficacy and 207
                  were evaluable for safety. The demographic and disease characteristics were balanced between
                  arms with a median age of 62 (range 31 to 80) years; 64% males; 89% Caucasian; 72% extensive
                  disease and 28% limited disease.

                  The main efficacy endpoint was the incidence of febrile neutropenia. Febrile neutropenia was
                  defined as an ANC < 1000/mm3 and temperature > 38.2°C. Treatment with filgrastim resulted in a
                  clinically and statistically significant reduction in the incidence of infection‚ as manifested by
                  febrile neutropenia, 40% for filgrastim -treated patients and 76% for placebo-treated patients
                  (p < 0.001). There were also statistically significant reductions in the incidence and overall
                  duration of infection manifested by febrile neutropenia; the incidence, severity and duration of
                  severe neutropenia (ANC < 500/mm3); the incidence and overall duration of hospital admissions;
                  and the number of reported days of antibiotic use.

                  14.2     Patients with Acute Myeloid Leukemia Receiving Induction or Consolidation
                  Chemotherapy
                  The safety and efficacy of filgrastim to reduce the time to neutrophil recovery and the duration of
                  fever, following induction or consolidation chemotherapy treatment of patients with acute myeloid



Reference ID: 4294542
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 241 of 266 PageID #: 827

                  leukemia (AML) was established in a randomized, double-blind‚ placebo-controlled‚ multi-center
                  trial in patients with newly diagnosed, de novo AML (Study 4).

                  In Study 4 the initial induction therapy consisted of intravenous daunorubicin days 1, 2, and 3;
                  cytosine arabinoside days 1 to 7; and etoposide days 1 to 5. Patients were randomized to receive
                  subcutaneous filgrastim (n = 259) at a dose of 5 mcg/kg/day or placebo (n = 262) from 24 hours
                  after the last dose of chemotherapy until neutrophil recovery (ANC ≥ 1000/mm3 for 3 consecutive
                  days or ≥ 10,000/mm3 for 1 day) or for a maximum of 35 days. The demographic and disease
                  characteristics were balanced between arms with a median age of 54 (range 16 to 89) years; 54%
                  males; initial white blood cell count (65% < 25,000/mm3 and 27% > 100,000/mm3); 29%
                  unfavorable cytogenetics.

                  The main efficacy endpoint was median duration of severe neutropenia defined as neutrophil
                  count < 500/mm3. Treatment with filgrastim resulted in a clinically and statistically significant
                  reduction in median number of days of severe neutropenia, filgrastim -treated patients 14 days,
                  placebo-treated patients 19 days (p = 0.0001: difference of 5 days (95% CI: -6.0, -4.0)).

                  There was a reduction in the median duration of intravenous antibiotic use, filgrastim -treated
                  patients: 15 days versus placebo-treated patients: 18.5 days; a reduction in the median duration of
                  hospitalization, filgrastim-treated patients: 20 days versus placebo-treated patients: 25 days.

                  There were no statistically significant differences between the filgrastim and the placebo groups in
                  complete remission rate (69% - filgrastim, 68% - placebo), median time to progression of all
                  randomized patients (165 days - filgrastim, 186 days - placebo), or median overall survival
                  (380 days - filgrastim, 425 days - placebo).

                  14.3     Patients with Cancer Undergoing Bone Marrow Transplantation
                  The safety and efficacy of filgrastim to reduce the duration of neutropenia in patients with
                  nonmyeloid malignancies undergoing myeloablative chemotherapy followed by autologous bone
                  marrow transplantation was evaluated in 2 randomized controlled trials of patients with lymphoma
                  (Study 6 and Study 9). The safety and efficacy of filgrastim to reduce the duration of neutropenia in
                  patients undergoing myeloablative chemotherapy followed by allogeneic bone marrow
                  transplantation was evaluated in a randomized placebo controlled trial (Study 10).

                  In Study 6 patients with Hodgkin’s disease received a preparative regimen of intravenous
                  cyclophosphamide, etoposide, and BCNU (“CVP”), and patients with non-Hodgkin’s lymphoma
                  received intravenous BCNU, etoposide, cytosine arabinoside and melphalan (“BEAM”). There
                  were 54 patients randomized 1:1:1 to control, filgrastim 10 mcg/kg/day, and filgrastim
                  30 mcg/kg/day as a 24 hour continuous infusion starting 24 hours after bone marrow infusion for a
                  maximum of 28 days. The median age was 33 (range 17 to 57) years; 56% males; 69% Hodgkin’s
                  disease and 31% non-Hodgkin’s lymphoma.

                  The main efficacy endpoint was duration of severe neutropenia ANC < 500/mm3. A statistically
                  significant reduction in the median number of days of severe neutropenia (ANC < 500/mm3)
                  occurred in the filgrastim -treated groups versus the control group (23 days in the control group‚
                  11 days in the 10 mcg/kg/day group, and 14 days in the 30 mcg/kg/day group [11 days in the
                  combined treatment groups‚ p = 0.004]).

                  In Study 9, patients with Hodgkin’s disease and non-Hodgkin’s lymphoma received a preparative
                  regimen of intravenous cyclophosphamide, etoposide, and BCNU (“CVP”). There were
                  43 evaluable patients randomized to continuous subcutaneous infusion filgrastim 10 mcg/kg/day
                  (n = 19), filgrastim 30 mcg/kg/day (n = 10) and no treatment (n = 14) starting the day after
                  marrow infusion for a maximum of 28 days. The median age was 33 (range 17 to 56) years;
                  67% males; 28% Hodgkin’s disease and 72% non-Hodgkin’s lymphoma.



Reference ID: 4294542
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 242 of 266 PageID #: 828


                  The main efficacy endpoint was duration of severe neutropenia. There was statistically
                  significant reduction in the median number of days of severe neutropenia
                  (ANC < 500/mm3) in the filgrastim-treated groups versus the control group (21.5 days in
                  the control group versus 10 days in the filgrastim -treated groups, p < 0.001). The number
                  of days of febrile neutropenia was also reduced significantly in this study (13.5 days in the
                  control group versus 5 days in the filgrastim--treated groups‚ p < 0.0001).

                  In Study 10, 70 patients scheduled to undergo bone marrow transplantation for multiple underlying
                  conditions using multiple preparative regimens were randomized to receive filgrastim
                  300 mcg/m2/day (n = 33) or placebo (n = 37) days 5 through 28 after marrow infusion. The median
                  age was 18 (range 1 to 45) years, 56% males. The underlying disease was: 67% hematologic
                  malignancy, 24% aplastic anemia, 9% other. A statistically significant reduction in the median
                  number of days of severe neutropenia occurred in the treated group versus the control group
                  (19 days in the control group and 15 days in the treatment group‚ p < 0.001) and time to recovery
                  of ANC to ≥ 500/mm3 (21 days in the control group and 16 days in the treatment group‚
                  p < 0.001).

                  14.4     Patients Undergoing Autologous Peripheral Blood Progenitor Cell Collection and
                  Therapy
                  The safety and efficacy of filgrastim to mobilize autologous peripheral blood progenitor cells for
                  collection by leukapheresis was supported by the experience in uncontrolled trials, and a
                  randomized trial comparing hematopoietic stem cell rescue using filgrastim mobilized autologous
                  peripheral blood progenitor cells to autologous bone marrow (Study 11). Patients in all these
                  trials underwent a similar mobilization/collection regimen: filgrastim was administered for 6 to
                  7 days‚ in most cases the apheresis procedure occurred on days 5‚ 6, and 7. The dose of
                  filgrastim ranged between 10 to 24 mcg/kg/day and was administered subcutaneously by
                  injection or continuous intravenous infusion.

                  Engraftment was evaluated in 64 patients who underwent transplantation using filgrastim mobilized
                  autologous hematopoietic progenitor cells in uncontrolled trials. Two of the 64 patients (3%) did not
                  achieve the criteria for engraftment as defined by a platelet count ≥ 20‚000/mm3 by day 28. In
                  clinical trials of filgrastim for the mobilization of hematopoietic progenitor cells‚ filgrastim was
                  administered to patients at doses between 5 to 24 mcg/kg/day after reinfusion of the collected cells
                  until a sustainable ANC (≥ 500/mm3) was reached. The rate of engraftment of these cells in the
                  absence of filgrastim post transplantation has not been studied.

                  Study 11 was a randomized, unblinded study of patients with Hodgkin’s disease or non-Hodgkin’s
                  lymphoma undergoing myeloablative chemotherapy‚ 27 patients received filgrastim-mobilized
                  autologous hematopoietic progenitor cells and 31 patients received autologous bone marrow. The
                  preparative regimen was intravenous BCNU, etoposide, cytosine arabinoside and melphalan
                  (“BEAM”). Patients received daily filgrastim 24 hours after stem cell infusion at a dose of
                  5 mcg/kg/day. The median age was 33 (range 1 to 59) years; 64% males; 57% Hodgkin’s disease
                  and 43% non-Hodgkin’s lymphoma. The main efficacy endpoint was number of days of platelet
                  transfusions. Patients randomized to filgrastim-mobilized autologous peripheral blood progenitor
                  cells compared to autologous bone marrow had significantly fewer days of platelet transfusions
                  (median 6 vs 10 days).

                  14.5          Patients with Severe Chronic Neutropenia
                  The safety and efficacy of filgrastim to reduce the incidence and duration of sequelae of
                  neutropenia (that is fever‚ infections, oropharyngeal ulcers) in symptomatic adult and pediatric
                  patients with congenital neutropenia‚ cyclic neutropenia‚ or idiopathic neutropenia was established
                  in a randomized controlled trial conducted in patients with severe neutropenia (Study 7).




Reference ID: 4294542
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 243 of 266 PageID #: 829

                  Patients eligible for Study 7 had a history of severe chronic neutropenia documented with an
                  ANC < 500/mm3 on three occasions during a 6 month period, or in patients with cyclic neutropenia
                  5 consecutive days of ANC < 500/mm3 per cycle. In addition, patients must have experienced a
                  clinically significant infection during the previous 12 months. Patients were randomized to a
                  4 month observation period followed by filgrastim treatment or immediate filgrastim treatment. The
                  median age was 12 years (range 7 months to 76 years); 46% males; 34% idiopathic, 17% cyclic and
                  49% congenital neutropenia.

                  Filgrastim was administered subcutaneously. The dose of filgrastim was determined by the
                  category of neutropenia. Initial dose of filgrastim:

                         Idiopathic neutropenia: 3.6 mcg/kg/day
                         Cyclic neutropenia: 6 mcg/kg/day
                         Congenital neutropenia: 6 mcg/kg/day divided 2 times per day

                  The dose was increased incrementally to 12 mcg/kg/day divided 2 times per day if there was no
                  response.

                  The main efficacy endpoint was response to filgrastim treatment. ANC response from
                  baseline (< 500/mm3) was defined as follows:

                         Complete response: median ANC > 1500/mm3
                         Partial response: median ANC ≥ 500/mm3 and ≤ 1500/mm3 with a minimum increase of
                          100%
                         No response: median ANC < 500/mm3

                  There were 112 of 123 patients who demonstrated a complete or partial response to filgrastim
                  treatment.

                  Additional efficacy endpoints included a comparison between patients randomized to 4 months of
                  observation and patients receiving filgrastim of the following parameters:

                         incidence of infection
                         incidence of fever
                         duration of fever
                         incidence, duration, and severity of oropharyngeal ulcers
                         number of days of antibiotic use

                  The incidence for each of these 5 clinical parameters was lower in the filgrastim arm compared to
                  the control arm for cohorts in each of the 3 major diagnostic categories. An analysis of variance
                  showed no significant interaction between treatment and diagnosis‚ suggesting that efficacy did not
                  differ substantially in the different diseases. Although filgrastim substantially reduced neutropenia
                  in all patient groups‚ in patients with cyclic neutropenia‚ cycling persisted but the period of
                  neutropenia was shortened to 1 day.

                  16           HOW SUPPLIED/STORAGE AND HANDLING

                  Vials
                  Injection: Single-dose vials containing 300 mcg/mL of a sterile, clear, colorless, preservative-free
                  filgrastim-aafi solution. Dispensing packs of 10 vials (NDC 0069-0293-10).

                  Injection: Single-dose vials containing 480 mcg/1.6 mL (300 mcg/mL) of a sterile, clear,
                  colorless, preservative-free filgrastim-aafi solution. Dispensing packs of 10 vials
                  (NDC 0069-0294-10).



Reference ID: 4294542
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 244 of 266 PageID #: 830


                  Prefilled Syringes
                  Injection: Single-dose prefilled syringe with BD UltraSafe Plus™ Passive Needle Guard,
                  containing 300 mcg/0.5 mL of a sterile, clear, colorless, preservative-free filgrastim-aafi solution.

                               Pack of 1 prefilled syringe (NDC 0069-0291-01).
                               Pack of 10 prefilled syringes (NDC 0069-0291-10).

                  Injection: Single-dose, prefilled syringe with BD UltraSafe Plus™ Passive Needle Guard,
                  containing 480 mcg/0.8 mL of a sterile, clear, colorless, preservative-free filgrastim-aafi solution.
                               Pack of 1 prefilled syringe (NDC 0069-0292-01).
                               Pack of 10 prefilled syringes (NDC 0069-0292-10).

                  The NIVESTYM syringe plunger stopper and needle cover are not made with natural
                  rubber latex [see Dosage and Administration (2.5)].

                  Storage
                  Store NIVESTYM in the refrigerator at 2° to 8°C (36° to 46°F) in the original carton to protect
                  from light. Do not leave NIVESTYM in direct sunlight. Avoid freezing; if frozen, thaw in the
                  refrigerator before administration. Discard NIVESTYM if frozen more than once. Avoid shaking.
                  Transport via a pneumatic tube has not been studied.

                  17            PATIENT COUNSELING INFORMATION

                  Advise the patient to read the FDA-approved patient labeling (Patient Information and Instructions
                  for Use). Review the steps for direct patient administration with patients and caregivers. Training
                  by the healthcare provider should aim to ensure that patients and caregivers can successfully
                  perform all of the steps in the Instructions for Use of NIVESTYM vial and prefilled syringe,
                  including showing the patient or caregiver how to measure the required dose, particularly if a
                  patient is on a dose other than the entire prefilled syringe. If a patient or caregiver is not able to
                  demonstrate that they can measure the dose and administer the product successfully, you should
                  consider whether the patient is an appropriate candidate for self-administration of NIVESTYM or
                  whether the patient would benefit from a different NIVESTYM presentation. Advise patients of
                  the following risks and potential risks with NIVESTYM:

                           Rupture or enlargement of the spleen may occur. Symptoms include left upper quadrant
                            abdominal pain or left shoulder pain. Advise patients to report pain in these areas to their
                            physician immediately [see Warnings and Precautions (5.1)].
                           Dyspnea, with or without fever, progressing to Acute Respiratory Distress Syndrome, may
                            occur.
                            Advise patients to report dyspnea to their physician immediately [see Warnings and
                            Precautions (5.2)].
                           Serious allergic reactions may occur, which may be signaled by rash‚ facial edema‚
                            wheezing‚ dyspnea‚ hypotension‚ or tachycardia. Advise patients to seek immediate
                            medical attention if signs or symptoms of hypersensitivity reaction occur [see Warnings
                            and Precautions (5.3)].
                           In patients with sickle cell disease, sickle cell crisis and death have occurred. Discuss
                            potential risks and benefits for patients with sickle cell disease prior to the
                            administration of human granulocyte colony-stimulating factors [see Warnings and
                            Precautions (5.4)].
                           Glomerulonephritis may occur. Symptoms include swelling of the face or ankles, dark
                            colored urine or blood in the urine, or a decrease in urine production. Advise patients to
                            report signs or symptoms of glomerulonephritis to their physician immediately [see
                            Warnings and Precautions (5.5)].


Reference ID: 4294542
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 245 of 266 PageID #: 831

                           Cutaneous vasculitis may occur, which may be signaled by purpura or erythema. Advise
                            patients to report signs or symptoms of vasculitis to their physician immediately [see
                            Warnings and Precautions (5.11)].
                           Aortitis may occur. Symptoms may include fever, abdominal pain, malaise, back pain,
                            and increase inflammatory markers. Advise patients to report signs and symptoms of
                            aortitis to their physician immediately [see Warnings and Precautions (5.15)].

                  Instruct patients who self-administer NIVESTYM using the prefilled syringe or single-dose vial of
                  the:

                           Importance of following the applicable Instructions for Use.
                           Dangers of reusing needles, syringes, or unused portions of single-dose vials.
                           Importance of following local requirements for proper disposal of used syringes, needles,
                            and unused vials.
                           Importance of informing the healthcare provider if difficulty occurs when measuring or
                            administering partial contents of the NIVESTYM prefilled syringe. If difficulty occurs,
                            use of the NIVESTYM vial may be considered.
                           Difference in product concentration of the NIVESTYM prefilled syringe in comparison to
                            the NIVESTYM vial. When switching patients from the NIVESTYM prefilled syringe to
                            the NIVESTYM vial, or vice versa, ensure that patients understand the correct volume to
                            be administered since the concentration of NIVESTYM differs between the prefilled
                            syringe and the vial.


                  This product’s label may have been updated. For full prescribing information, please visit
                  www.pfizer.com.




                  Manufactured by:
                  Hospira, Inc.,
                  a Pfizer Company
                  Lake Forest, IL 60045 USA
                  US License No. 1974

                  LAB-0933-0.3




Reference ID: 4294542
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 246 of 266 PageID #: 832


                                                        Patient Information
                                                     NIVESTYM (Neye-ves-tim)
                                                          (filgrastim-aafi)
                                                               injection
                  What is NIVESTYM?
                  NIVESTYM is a man-made form of granulocyte colony-stimulating factor (G-CSF). G-CSF is a
                  substance produced by the body. It stimulates the growth of neutrophils, a type of white blood cell
                  important in the body’s fight against infection.
                  Do not take NIVESTYM if you have had a serious allergic reaction to human G-CSFs such as
                  filgrastim products or pegfilgrastim products.
                  Before you take NIVESTYM, tell your healthcare provider about all of your medical
                  conditions, including if you:
                       have a sickle cell disorder.
                       have kidney problems.
                       are receiving radiation therapy.
                       are pregnant or plan to become pregnant. It is not known if NIVESTYM will harm your unborn
                        baby.
                       are breastfeeding or plan to breastfeed. It is not known if NIVESTYM passes into your breast
                        milk.
                  Tell your healthcare provider about all the medicines you take, including prescription and
                  over-the-counter medicines, vitamins, and herbal supplements.
                  How will I receive NIVESTYM?
                       NIVESTYM injections can be given by a healthcare provider by intravenous (IV)
                        infusion or under your skin (subcutaneous injection). Your healthcare provider may
                        decide subcutaneous injections can be given at home by you or your caregiver. If
                        NIVESTYM is given at home, see the detailed “Instructions for Use” that comes with
                        your NIVESTYM for information on how to prepare and inject a dose of NIVESTYM.
                       You and your caregiver should be shown how to prepare and inject NIVESTYM
                        before you use it, by your healthcare provider.
                       You should not try to inject a dose of NIVESTYM less than 0.3 mL (180 mcg) from
                        a NIVESTYM prefilled syringe. A dose less than 0.3 mL cannot be accurately
                        measured using the NIVESTYM prefilled syringe.
                       Your healthcare provider will tell you how much NIVESTYM to inject and when to inject
                        it. Do not change your dose or stop NIVESTYM unless your healthcare provider tells
                        you to.
                       If you are receiving NIVESTYM because you are also receiving chemotherapy, your dose
                        of NIVESTYM should be injected at least 24 hours before or 24 hours after your dose of
                        chemotherapy.
                       If you miss a dose of NIVESTYM, talk to your healthcare provider about when you should give
                        your next dose.
                  What are the possible side effects of NIVESTYM?
                  NIVESTYM may cause serious side effects, including:
                       Spleen rupture. Your spleen may become enlarged and can rupture. A ruptured spleen
                        can cause death. Call your healthcare provider right away if you have pain in the left upper
                        stomach (abdomen) area or your left shoulder.
                       A serious lung problem called acute respiratory distress syndrome (ARDS). Call your
                        healthcare provider or get emergency medical help right away if you have shortness of
                        breath with or without a fever, trouble breathing, or a
                        fast rate of breathing.
                       Serious allergic reactions. NIVESTYM can cause serious allergic reactions. These
                        reactions can cause a rash over your whole body, shortness of breath, wheezing, dizziness,
                        swelling around your mouth or eyes, fast heart rate, and sweating. If you have any of these
                        symptoms, stop using NIVESTYM and call your healthcare provider or get emergency
                        medical help right away.
                       Sickle cell crises. You may have a serious sickle cell crisis if you have a sickle cell
                        disorder and receive NIVESTYM. Serious sickle cell crises have happened in people with
                        sickle cell disorders receiving filgrastim that has sometimes led to death. Call your
                        healthcare provider right away if you have symptoms of sickle cell crisis such as pain or



Reference ID: 4294542
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 247 of 266 PageID #: 833

                        difficulty breathing.
                       Kidney injury (glomerulonephritis). NIVESTYM can cause kidney injury. Call your
                        healthcare provider right away if you develop any of the following symptoms:
                        o swelling of your face or ankles
                        o blood in your urine or dark colored urine
                        o you urinate less than usual
                       Capillary leak syndrome. NIVESTYM can cause fluid to leak from blood vessels into your
                        body’s tissues. This condition is called “Capillary Leak Syndrome” (CLS). CLS can quickly
                        cause you to have symptoms that may become life-threatening. Get emergency medical help
                        right away if you develop any of the following symptoms:
                        o swelling or puffiness and are urinating less than usual
                        o trouble breathing
                        o swelling of your stomach-area (abdomen) and feeling of fullness
                        o dizziness or feeling faint
                        o a general feeling of tiredness
                       Decreased platelet count (thrombocytopenia). Your healthcare provider will check your
                        blood during treatment
                        with NIVESTYM. Tell your healthcare provider if you have unusual bleeding or bruising
                        during treatment with NIVESTYM. This could be a sign of decreased platelet counts, which
                        may reduce the ability of your blood to clot.
                       Increased white blood cell count (leukocytosis). Your healthcare provider will check
                        your blood during treatment with NIVESTYM.
                       Inflammation of your blood vessels (cutaneous vasculitis). Tell your healthcare
                        provider if you develop purple spots or redness of your skin.
                       Inflammation of the aorta (aortitis). Inflammation of the aorta (the large blood vessel
                        which transports blood from the heart to the body) may be caused by NIVESTYM.
                        Symptoms may include fever, abdominal pain, feeling tired, and back pain. Call your
                        healthcare provider if you experience these symptoms.
                  The most common side effects of NIVESTYM include aching in the bones and muscles.
                  These are not all the possible side effects of NIVESTYM. Call your healthcare provider for
                  medical advice about side effects. You may report side effects to FDA at 1-800-FDA-1088.
                  How should I store NIVESTYM?
                       Store NIVESTYM in the refrigerator between 36°F to 46°F (2°C to 8°C).
                       Do not freeze.
                       Keep NIVESTYM in the original carton to protect from light or physical damage.
                       Do not shake NIVESTYM.
                       Take NIVESTYM out of the refrigerator 30 minutes before use and allow it to reach room
                        temperature before preparing an injection.
                       Throw away (dispose of) any NIVESTYM that has been left at room temperature for longer
                        than 24 hours.
                       After you inject your dose, throw away (dispose of) any unused NIVESTYM left in the vials or
                        prefilled syringes. Do not save unused NIVESTYM in the vials or prefilled syringes for later
                        use.
                  Keep NIVESTYM out of the reach of children.
                  General information about the safe and effective use of NIVESTYM.
                  Medicines are sometimes prescribed for purposes other than those listed in a Patient Information
                  leaflet. Do not use
                  NIVESTYM for a condition for which it was not prescribed. Do not give NIVESTYM to other people,
                  even if they have the same symptoms that you have. It may harm them. You can ask your
                  pharmacist or healthcare provider for information about NIVESTYM that is written for healthcare
                  professionals.
                  What are the ingredients in NIVESTYM?
                  Active ingredient: (filgrastim-aafi)
                  Inactive ingredients: acetate, polysorbate 80, sodium, sorbitol, and water for Injection
                  Manufactured by Hospira, Inc., a Pfizer Company, Lake Forest, IL 60045 USA
                  US License No. 1974

                  LAB-0935-0.2
                  For more information go to www.pfizer.com or call 1-800-438-1985.

                  This Patient Information has been approved by the U.S. Food and Drug Administration   Revised: 7/2018




Reference ID: 4294542
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 248 of 266 PageID #: 834


                                                           Instructions for Use
                                                        NIVESTYM (Neye-ves-tim)
                                                              (filgrastim-aafi)
                                                                   injection
                                                       Single-Dose Prefilled Syringe
                    Important

                    Read the Patient Information for important information you need to know about NIVESTYM before
                    using this Instructions for Use.

                    Before you use a NIVESTYM prefilled syringe, read this important information.

                                                       Storing your prefilled syringe

                       Store the NIVESTYM prefilled syringe in the refrigerator between 36˚F to 46˚F (2˚C to 8˚C).
                       Do not freeze.
                       Keep the NIVESTYM prefilled syringe in the original carton to protect from light or
                        physical damage.
                       Take the prefilled syringe out of the refrigerator 30 minutes before use and allow it to reach
                        room temperature before preparing an injection.
                       The NIVESTYM prefilled syringe may be allowed to reach room temperature for up to 24
                        hours. Throw away (dispose of) any NIVESTYM prefilled syringe that has been left at
                        room temperature for longer than 24 hours.
                       After you inject your dose, throw away (dispose of) any unused NIVESTYM left in the
                        prefilled syringe. Do not save unused NIVESTYM in the prefilled syringe for later use.
                       Keep NIVESTYM and all medicines out of the reach of children.

                                                        Using your prefilled syringe

                       It is important that you do not try to give the injection unless you or your caregiver has
                        received training from your healthcare provider.
                       You should not inject a dose of NIVESTYM less than 0.3 mL (180 mcg) from a
                        NIVESTYM prefilled syringe. A dose less than 0.3 mL cannot be accurately measured
                        using the NIVESTYM prefilled syringe.
                       Make sure the name NIVESTYM appears on the carton and prefilled syringe label.
                       Do not use a NIVESTYM prefilled syringe after the expiration date on the label.
                       Do not shake the NIVESTYM prefilled syringe.
                       The prefilled syringe has a needle guard that needs to be activated to cover the needle after the
                        injection is given. The needle guard will help prevent needle stick injuries to anyone who handles the
                        prefilled syringe.
                       Do not remove the needle cover from the prefilled syringe until you are ready to inject.
                       Do not use the NIVESTYM prefilled syringe if the needle cover is missing.
                       Do not use the prefilled syringe if the carton is open or damaged.
                       Do not use a prefilled syringe if it has been dropped on a hard surface. The prefilled syringe
                        may be broken even if you cannot see the break. Use a new prefilled syringe.

                  Call your healthcare provider if you have any questions.




Reference ID: 4294542
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 249 of 266 PageID #: 835

                                                   About the NIVESTYM prefilled syringe

                       NIVESTYM prefilled syringes come in two strengths. Depending on your prescription, you will
                        receive NIVESTYM prefilled syringes that contain 300 mcg/0.5mL or 480 mcg/0.8mL of
                        medicine. Your healthcare provider will determine the dose in milliliters (mL) that you will need
                        to give based on your body weight.

                       When you receive your NIVESTYM prefilled syringes, always check to see that the:
                           o name NIVESTYM appears on the carton and prefilled syringe label.
                           o expiration date on the prefilled syringe label has not passed. You should not use a
                              prefilled syringe after the date on the label.
                           o strength of NIVESTYM (number of micrograms on the carton containing the prefilled
                              syringe) is the same as what your healthcare provider prescribed.

                      NIVESTYM prefilled syringe parts (see Figure A).
                      NIVESTYM 300 mcg/0.5mL prefilled syringe is shown as an example.




                                                                   Figure A

                                                      What you need for your injection

                      Included in the carton:
                        1 new NIVESTYM prefilled syringe

                      Not included in the carton (see Figure B)
                       1 adhesive bandage
                       1 alcohol wipe
                       1 cotton ball or gauze
                       sharps disposal container




                                                                   Figure B




Reference ID: 4294542
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 250 of 266 PageID #: 836

                    Figure C shows a needle guard that has not yet been activated. The prefilled syringe is ready for
                    use. This is what the prefilled syringe looks like before use.




                                                                      Figure C

                    Figure D shows a needle guard that has been activated. This is what the prefilled syringe looks like
                    after use.




                                                                      Figure D

                                               Preparing the NIVESTYM prefilled syringe

                  Step 1: Find a clean, well-lit flat work surface.

                  Step 2: Take the carton containing the NIVESTYM prefilled syringe out of the refrigerator and
                          leave it unopened on your work surface for at least 30 minutes so that it reaches room
                          temperature. Put the original carton with any unused prefilled syringes back in the
                          refrigerator.

                            Do not shake the prefilled syringe.
                            Do not leave the prefilled syringe in direct sunlight.

                  Step 3: Wash your hands with soap and water.

                  Step 4: Remove the prefilled syringe from the carton. Check to make sure that the needle guard is
                          covering the barrel of the prefilled syringe. Do not push the needle guard over the
                          needle cover before the injection. This may activate or lock the needle guard. See
                          Figure C above that shows how the prefilled syringe looks before use.

                           If the needle guard is covering the needle that means it has been activated. See Figure D
                           above that shows how the prefilled syringe looks after use. Do not use the NIVESTYM
                           prefilled syringe. Get another prefilled syringe that has not been activated and is ready to
                           use.

                  Step 5: Check the expiration date on the NIVESTYM prefilled syringe. Do not use the NIVESTYM
                          prefilled syringe if the expiration date has passed.




Reference ID: 4294542
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 251 of 266 PageID #: 837

                  Step 6: Inspect the medicine and prefilled syringe. Turn the prefilled syringe so you can see the
                          medicine and markings in the window. Look through the window on the NIVESTYM
                          prefilled syringe. Make sure the medicine in the prefilled syringe is clear and colorless.
                           Do not use the NIVESTYM prefilled syringe if:
                                o The medicine is cloudy or discolored or contains flakes or particles.
                                o Any part of the prefilled syringe appears cracked or broken.
                                o The prefilled syringe has been dropped.
                                o The needle cover is missing or not securely attached.
                                o The expiration date printed on the label has passed.
                           In all cases, use a new prefilled syringe and call your healthcare provider.

                  Step 7: Choose the injection site
                           When giving your injections, follow your healthcare provider’s instructions about
                            changing the site for each injection.
                           Areas of your body that you may use as injection sites include (See Figure E):
                              o front of your thigh
                              o stomach area (abdomen), except for a 2-inch area around your navel (belly button)
                              o outer upper outer arms, only if a caregiver is giving you the injection
                              o upper outer area of your buttocks, only if a caregiver is giving you the injection




                                                                          Upper arm
                                                       Upper arm


                                                       Stomach              Buttocks
                                                       area
                                                       (abdomen)


                                                       Thigh



                                                                       Figure E

                                o Choose a different site for each injection of NIVESTYM.
                                o Do not inject into areas where the skin is tender, bruised, red, or hard.
                                   Avoid injecting into areas with scars or stretch marks.




Reference ID: 4294542
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 252 of 266 PageID #: 838

                  Step 8: Clean your injection site with an alcohol wipe. See Figure F.
                           Let your skin dry.
                           Do not touch this area again before injecting.




                                                               Figure F

                  Step 9: Hold the prefilled syringe by the needle guard with the needle cover pointing up. Carefully
                          pull the needle cover straight off and away from your body. Throw away the needle cover.
                          Do not recap the needle. See Figure G.




                                                                 Figure G




Reference ID: 4294542
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 253 of 266 PageID #: 839


                  Your healthcare provider has prescribed either a “full” syringe dose or a “partial” syringe dose.

                       If you are prescribed a partial dose of NIVESTYM, follow Steps 10 through 18.
                       If you are prescribed a full dose, you will inject all of the medicine from your prefilled syringe.
                        For a full dose, skip Steps 10 and 11, and follow Steps 12 through 18.

                                                                 Partial dosing

                  Step 10: Point the needle up and tap gently until the air rises to the top. See Figure H.




                                                                    Figure H

                  Step 11: Holding the prefilled syringe as shown, slowly push up on the plunger rod to push out the
                           extra air and medicine until the end of the conical base (edge) of the plunger stopper lines
                           up with the syringe marking for your prescribed dose. See Figure I for an example of a
                           dose of 0.3 mL. Your dose may be different than the example shown.

                             Be careful not to activate the needle guard before use. Do not use a NIVESTYM prefilled
                             syringe that has been activated.

                             Check again to make sure the correct dose of NIVESTYM is in the prefilled syringe.




Reference ID: 4294542
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 254 of 266 PageID #: 840




                                                                  Figure I

                                            Administering the NIVESTYM prefilled syringe

                  Step 12: With one hand, gently pinch a fold of skin at the injection site. Hold the pinch. See Figure J.




                                                                 Figure J




Reference ID: 4294542
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 255 of 266 PageID #: 841

                  Step 13: With your other hand, hold the prefilled syringe like you would hold a pencil. Use a quick
                           “dart-like” motion to insert the needle at a 45 to 90 degree angle into the skin as shown.
                           See Figure K.




                                                                Figure K

                  Step 14: Using slow and constant pressure, press down on the plunger rod as far as it will go. Keep
                           the plunger rod fully pressed down while you hold the prefilled syringe in place for 5
                           seconds. See Figure L.




                                                                Figure L




Reference ID: 4294542
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 256 of 266 PageID #: 842

                  Step 15: Keep the plunger rod fully pressed down while you carefully pull the needle straight out
                           from the injection site. See Figure M.




                                                                Figure M

                  Step 16: As you let go of the plunger rod, the needle guard will automatically slide over the needle
                           until the needle is completely covered and the needle guard locks into place. Do not recap
                           the needle. See Figure N.




                                                                Figure N




Reference ID: 4294542
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 257 of 266 PageID #: 843

                  Step 17: There may be a small amount of blood at the injection site. You can press a cotton ball or
                            gauze over the injection site and hold it for 10 seconds. Do not rub the injection site. You
                            may cover the injection site with a small adhesive bandage, if needed. See Figure O.




                                                                 Figure O

                  Step 18: Throw away (dispose of) the syringe as instructed by your healthcare provider or by
                           following the instructions below. See Figure P.




                                                              Figure P




Reference ID: 4294542
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 258 of 266 PageID #: 844

                                    Disposing of (throw away) used NIVESTYM prefilled syringes

                       Put the used prefilled syringe in a FDA-cleared sharps disposal container right away after
                        use. Do not throw away (dispose of) prefilled syringes in your household trash.

                       If you do not have a FDA-cleared sharps disposal container, you may use a household
                        container that is:
                        o made of a heavy-duty plastic,
                        o can be closed with a tight-fitting, puncture-resistant lid, without sharps being able to
                             come out,
                        o upright and stable during use,
                        o leak-resistant, and
                        o properly labeled to warn of hazardous waste inside the container.

                       When your sharps disposal container is almost full, you will need to follow your community
                        guidelines for the right way to dispose of your sharps disposal container. There may be state
                        or local laws about how you should throw away used needles and syringes. For more
                        information about safe sharps disposal, and for specific information about sharps disposal in
                        the state that you live in, go to the FDA’s website at: http://www.fda.gov/safesharpsdisposal.

                       Do not dispose of your used sharps container in your household trash unless your
                        community guidelines permit this. Do not recycle your used sharps disposal container.

                  This Instructions for Use has been approved by the U.S. Food and Drug Administration.

                  Manufactured by:
                  Hospira, Inc.,
                  a Pfizer Company
                  Lake Forest, IL 60045 USA
                  US License No. 1974




                  LAB-0938-0.2
                  For more information go to www.pfizer.com or call 1-800-438-1985.

                  Issued: 7/2018




Reference ID: 4294542
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 259 of 266 PageID #: 845



                                                           Instructions for Use
                                                                NIVESTYM
                                                              (Neye-ves-tim)
                                                             (filgrastim-aafi)
                                                                  injection
                                                             Single-Dose Vial

                    Important

                    Read the Patient Information for important information you need to know about NIVESTYM before
                    using these Instructions for Use.

                    Before you use a NIVESTYM vial, read this important information:
                    Storing your NIVESTYM vial
                     Store the vial in the refrigerator between 36˚F to 46˚F (2˚C to 8˚C).
                     Do not freeze.
                     Keep the vial in the original carton to protect from light or physical damage.
                     Take the vial out of the refrigerator 30 minutes before use and allow it to reach room
                        temperature before preparing an injection.
                     Throw away (dispose of) any vial that has been left at room temperature for longer than 24
                        hours.
                     After you inject your dose, throw away (dispose of) any unused NIVESTYM left in the vial.
                        Do not save unused NIVESTYM in the vial for later use.
                    Keep NIVESTYM and all medicines out of the reach of children.

                    Using your vial
                     It is important that you do not try to give the injection unless you or your
                        caregiver has received training from your healthcare provider.
                     Make sure the name NIVESTYM appears on the carton and vial label.
                     Only use the vial 1 time. Discard (throw away) the vial with any remaining
                        NIVESTYM liquid.
                     Do not use a vial after the expiration date on the label.
                     Do not shake the vial.
                     Do not use the vial if the medicine is cloudy or discolored or contains flakes or
                        particles.
                    Call your healthcare provider if you have any questions.

                    Step 1: Prepare

                  A     Remove the vial from the refrigerator.

                    Find a clean, well-lit, flat work surface. Place the vial on your clean work surface for 30 minutes
                    and allow it to reach room temperature before you give an injection.

                    Do not try to warm the vial by using a heat source such as hot water or microwave.
                     Do not leave the vial in direct sunlight.
                     Do not shake the vial.
                     Use the vial only 1 time.




Reference ID: 4294542
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 260 of 266 PageID #: 846



                  B     Inspect the vial.

                    Make sure the medicine in the vial is clear and colorless.
                     Do not use the vial if:
                       o The medicine is cloudy or discolored or contains flakes or particles.
                       o The expiration date printed on the label has passed.
                     In all cases, use a new vial and call your healthcare provider.

                  C     Gather all materials needed for your injection.

                    Wash your hands thoroughly with soap and water. On your clean, well-lit, flat work surface,
                    place:
                     1 Vial
                     1 Disposable syringe and needle
                     2 Alcohol wipes
                     1 Cotton ball or gauze pad
                     1 Adhesive bandage
                     Sharps disposal container




                       Only use the disposable syringes and needles that your healthcare provider
                        prescribes.
                       Only use the syringes and needles 1 time. Throw away (dispose of) any used
                        syringes and needles. See Step 5 Finish, for instructions about how to properly
                        dispose of used syringes and needles.
                       You should only use a syringe that is marked in tenths of milliliters (mL).
                       Your healthcare provider will show you how to measure the correct dose of
                        NIVESTYM. This dose will be measured in milliliters (mL).

                    Step 2: Get Ready

                  D     Take the cap off the vial. Clean the rubber stopper with 1 alcohol wipe.




Reference ID: 4294542
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 261 of 266 PageID #: 847




                  E     Check the carton containing the needle and syringe. If the carton has been opened or
                        damaged, do not use that needle and syringe. Dispose of (throw away) that needle and syringe
                        in the sharps disposal container.

                  F     Hold the syringe by the barrel with the needle cap pointing up. Carefully pull the needle cap
                        straight off and away from your body.




                        Pull back on the plunger and draw air into the syringe that is the same amount (mL) as the
                        dose of NIVESTYM that your healthcare provider prescribed.

                    Important: Throw away the needle cap into the sharps disposal container. Do not recap the
                    needle.




Reference ID: 4294542
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 262 of 266 PageID #: 848



                  G     Keep the vial on the flat work surface and insert the needle straight down through the
                        rubber stopper. Do not insert the needle through the rubber stopper more than 1 time.

                  H     Push the plunger down and inject all the air from the syringe into the vial of NIVESTYM.




                  I     Keep the needle in the vial and turn the vial upside down. Make sure that the
                        NIVESTYM liquid is covering the tip of the needle.




                  J     Keep the vial upside down and slowly pull back on the plunger to fill the syringe barrel with
                        NIVESTYM to the correct marking amount (mL) of medicine that matches the dose your
                        healthcare provider prescribed.

                  K     Keep the needle in the vial and check for air bubbles in the syringe. If there are air bubbles,
                        gently tap the syringe barrel with your finger until the air bubbles rise to the top. Slowly push
                        the plunger up to push the air bubbles out of the syringe.




Reference ID: 4294542
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 263 of 266 PageID #: 849




                  L     Keep the tip of the needle in the liquid and again pull the plunger back to the number on the
                        syringe barrel that matches your dose. Check again for air bubbles. The air in the syringe will
                        not hurt you, but too large an air bubble can reduce your dose of NIVESTYM. If there are still
                        air bubbles, repeat the steps above to remove them.

                  M     Check again to make sure that you have the correct dose in the syringe. It is important that
                        you use the exact dose prescribed by your healthcare provider. Do not remove the needle
                        from the vial. Lay the vial down on its side with the needle still in the vial.

                    Step 3: Select and Prepare the Injection Site

                    N       Prepare and clean your injection site.



                                                                      Upper arm
                                                    Upper arm


                                                    Stomach             Buttocks
                                                    area
                                                    (abdomen)


                                                    Thigh




                    You can use:
                      Thigh
                      Stomach area (abdomen), except for a 2-inch area right around your navel (belly button)
                      Upper outer area of your buttocks (only if someone else is giving you the injection)
                      Outer area of upper arm (only if someone else is giving you the injection)

                    Clean your injection site with a clean alcohol wipe.
                       Let your skin dry.
                       Do not touch this area again before injecting.
                       If you want to use the same injection site, make sure it is not the same spot on the


Reference ID: 4294542
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 264 of 266 PageID #: 850



                         injection site area you used for a previous injection.
                        Do not inject into areas where the skin is tender, bruised, red, or hard. Avoid
                         injecting into areas with scars or stretch marks.

                    Step 4: Subcutaneous (under the skin) injection

                  O      Remove the prepared syringe and needle from the vial.

                  P     Pinch your injection site to create a firm surface.




                    Important: Keep skin pinched while injecting.


                  Q     Hold the pinch. Insert the needle into the skin at a 45 to 90 degree angle.




                  R     Using slow and constant pressure, push the plunger until it reaches the bottom.




Reference ID: 4294542
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 265 of 266 PageID #: 851




                    When done gently pull the needle out of the injection site at the same 45 to 90 degree angle used
                    to insert it.




                    Step 5: Finish

                  S     Dispose of (throw away) the used needle and syringe.




                       Put your used needles and syringes in a FDA-cleared sharps disposal container right away
                        after use. Do not throw away (dispose of) loose needles, and syringes in your household
                        trash.

                       If you do not have an FDA-cleared sharps disposal container, you may use a
                        household container that is:

                            o   made of a heavy-duty plastic,
                            o   can be closed with a tight-fitting, puncture-resistant lid, without sharps being able
                                to come out,
                            o   upright and stable during use,
                            o   leak-resistant, and
                            o   properly labeled to warn of hazardous waste inside the container.

                       When your sharps disposal container is almost full, you will need to follow your community
                        guidelines for the right way to dispose of your sharps disposal container. There may be
                        state or local laws about how you should throw away used needles and syringes. For more
                        information about safe sharps disposal, and for specific information about sharps disposal


Reference ID: 4294542
             Case 1:18-cv-01064-CFC Document 49 Filed 03/29/19 Page 266 of 266 PageID #: 852



                         in the state that you live in, go to the FDA’s website at:
                         http://www.fda.gov/safesharpsdisposal.

                        Do not dispose of your used sharps disposal container in your household trash unless
                         your community guidelines permit this. Do not recycle your used sharps disposal
                         container.

                  T     Examine the injection site.

                        If there is blood, press a cotton ball or gauze pad on your injection site. Do not rub the injection
                        site. Apply an adhesive bandage if needed.

                  This Instructions for Use has been approved by the U.S. Food and Drug Administration.


                  Manufactured by:
                  Hospira, Inc.,
                  a Pfizer Company
                  Lake Forest, IL 60045 USA
                  US License No. 1974




                  LAB-0937-0.3
                  For more information go to www.pfizer.com or call 1-800-438-1985.

                  Issued: 7/2018




Reference ID: 4294542
